              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 1 of 463



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

                                                                 )       Chapter 11
    In re:                                                       )
                                                                 )       Case No. 20-30982 (MI)
    AMERICAN COMMERCIAL LINES                                    )
    INC., et al.,1                                               )       (Jointly Administered)
                   Debtors.                                      )       (Emergency Hearing Requested)
                                                                 )
                                                                 )

                                  EMERGENCY MOTION OF
                               DEBTORS FOR INTERIM PERIOD
                             AND FINAL ORDERS (I) AUTHORIZING
                           DEBTORS TO (A) OBTAIN POSTPETITION
                        FINANCING AND (B) USE CASH COLLATERAL;
                       (II) GRANTING (X) LIENS AND SUPERPRIORITY
                  ADMINISTRATIVE EXPENSE CLAIMS AND (Y) ADEQUATE
                 PROTECTION TO THE PREPETITION SECURED PARTIES; (III)
                   MODIFYING THE AUTOMATIC STAY; (IV) SCHEDULING
                  A FINAL HEARING; AND (V) GRANTING RELATED RELIEF

    EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE CONDUCTED ON THIS
    MATTER ON FEBRUARY 10, 2020 AT 3:30 PM CT IN COURTROOM 404, 4th FLOOR, 515 RUSK
    STREET, HOUSTON, TX 77002. IF YOU OBJECT TO THE RELIEF REQUESTED OR YOU BELIEVE
    THAT EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER APPEAR AT
    THE HEARING OR FILE A WRITTEN RESPONSE PRIOR TO THE HEARING. OTHERWISE, THE
    COURT MAY TREAT THE PLEADING AS UNOPPOSED AND GRANT THE RELIEF REQUESTED.

    RELIEF IS REQUESTED NOT LATER THAN FEBRUARY 10, 2020.




1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, as applicable, are: Finn Holding Corporation (1456), ACL I Corporation (1534), American Commercial
       Lines Inc. (7794), Commercial Barge Line Company (“CBLC”) (2365), American Commercial Barge Line LLC
       (“ACBLL”) (6600), American Commercial Lines International LLC (6599), ACBL Oldco, LLC (6602), ACBL
       Transportation Services LLC (“Transport”) (6589), ACBL River Operations LLC (“River Ops”) (6762), Old JB LLC
       (“Old JB”) (6590), and ACL Professional Services Inc. (4614). The Debtors’ principal offices are located at 1701 E.
       Market Street, Jeffersonville, Indiana 47130.

43953.00000
                                                             1
               Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 2 of 463



              American Commercial Lines, Inc. (“Holdings” or “ACL”) and its affiliated debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors” or the “Company”),

respectfully represent as follows in support of this motion (this “Motion”):

                                                    Relief Requested

              1.    The Debtors seek entry of an interim period order (the “Interim Period Order”)2 and a

final order (the “Final Order,” and together with the Interim Period Order, the “DIP Orders”):

                    a.       granting authorization for (x) the DIP ABL Borrowers to obtain postpetition
                             financing as set forth in the DIP ABL Documents (as defined herein) (the “DIP
                             ABL Financing”), and for Holdings and the other DIP ABL Guarantors to
                             guaranty the obligations (the “DIP ABL Obligations”) of the DIP ABL
                             Borrowers in connection with the DIP ABL Financing (the DIP Term
                             Guarantors together with the DIP ABL Borrowers, the “DIP ABL Loan
                             Parties”); and (y) the DIP Term Borrower to obtain postpetition financing as
                             set forth in the DIP Term Documents (as defined herein) (the “DIP Term
                             Financing,” and, together with the DIP ABL Financing, the “DIP Financing”),
                             and for the DIP Term Guarantors to guaranty the obligations (the “DIP Term
                             Loan Obligations,” and, together with the DIP ABL Obligations, the “DIP
                             Obligations”) of the DIP Term Borrower in connection with the DIP Term
                             Financing (the DIP Term Guarantors together with the DIP Term Borrower,
                             the “DIP Term Loan Parties;” the DIP Term Loan Parties together with the
                             DIP ABL Loan Parties, the “DIP Loan Parties”); the DIP Financing consisting
                             of:

                             i.       a senior secured superpriority debtor-in-possession asset-based
                                      revolving credit facility (the “DIP ABL Facility”) in an aggregate
                                      principal amount of up to $640,000,000 (the “DIP ABL Loans”),
                                      pursuant to the terms and conditions of that certain Senior Secured
                                      Debtor-in-Possession Credit Agreement (as the same may be amended,
                                      restated, supplemented, waived, or otherwise modified from time to
                                      time, the “DIP ABL Credit Agreement”), by and among Holdings, the
                                      DIP ABL Borrowers and Wells Fargo Capital Finance, LLC (“Wells
                                      Fargo”) as Administrative Agent and Collateral Agent (in such
                                      capacities, the “DIP ABL Agent”) for and on behalf of itself and the
                                      other lenders party thereto (the “DIP ABL Lenders,” and, collectively
                                      with the DIP ABL Agent, the Issuing Bank (as defined in the DIP ABL
                                      Credit Agreement), and the Secured Bank Product Providers (as
                                      defined in the DIP ABL Credit Agreement), the “DIP ABL Secured
                                      Parties”), substantially in the form of Exhibit B, attached hereto; and


2
       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Interim
       Period Order, the DIP ABL Credit Agreement, or the DIP Term Credit Agreement, as applicable.

43953.00000
                                                              2
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 3 of 463



                        ii.    a senior secured superpriority debtor-in-possession term loan credit
                               facility (the “DIP Term Facility,” and, together with the DIP ABL
                               Facility, the “DIP Facilities”), in an aggregate principal amount of up
                               to $50,000,000 (the loans made thereunder, the “DIP Term Loans” and
                               together with the DIP ABL Loans, the “DIP Loans,”) pursuant to the
                               terms and conditions of that certain Secured Superpriority Debtor-in-
                               Possession Term Loan Agreement (as the same may be amended,
                               restated, supplemented, waived, or otherwise modified from time to
                               time, the “DIP Term Loan Credit Agreement,” and, together with the
                               DIP ABL Credit Agreement, the “DIP Credit Agreements”), by and
                               among the DIP Term Borrower, the DIP Term Guarantors, and
                               Cortland Capital Market Services, LLC, as administrative agent and
                               collateral agent (in such capacities, the “DIP Term Loan Agent,” and,
                               together with the DIP ABL Agent, the “DIP Agents”) for and on behalf
                               of the lenders party thereto (the “DIP Term Lenders,” and, together
                               with (x) the DIP ABL Lenders, the “DIP Lenders,” and (y) the DIP
                               Term Loan Agent, the “DIP Term Loan Secured Parties;” the DIP Term
                               Loan Secured Parties together with the DIP ABL Secured Parties, the
                               “DIP Secured Parties”), substantially in the form of Exhibit C,
                               attached hereto;

                  b.    granting authorization for:

                        i.     the Debtors to execute and deliver the DIP ABL Credit Agreement, and
                               any other agreements, instruments, pledge agreements, guarantees,
                               security agreements, control agreements, notes, and other Credit
                               Documents (as defined in the DIP ABL Credit Agreement) and
                               documents related thereto (as amended, restated, supplemented,
                               waived, and/or modified from time to time, and collectively, with the
                               DIP ABL Credit Agreement, the “DIP ABL Documents”) and to
                               perform their respective obligations thereunder and all such other and
                               further acts as may be necessary, appropriate, or desirable in
                               connection with the DIP ABL Documents;

                        ii.    the Debtors to execute and deliver the DIP Term Loan Credit
                               Agreement, and any other agreements, documents, instruments and/or
                               amendments executed and delivered in connection therewith,
                               (collectively, the “DIP Term Documents,” and together with the DIP
                               ABL Documents, the “DIP Documents”) and to perform their
                               respective obligations thereunder and all such other and further acts as
                               may be necessary, appropriate, or desirable in connection with the DIP
                               Term Documents;

                  c.    authorizing (x) the DIP Loan Parties to use the DIP ABL Facility (A) to,
                        simultaneously with the initial draw under the DIP ABL Facility, refinance all
                        of the outstanding Prepetition ABL Debt (as defined herein) in full, including
                        interest, fees, costs and other charges payable thereunder through the date of
                        repayment, together with the deemed issuance and deemed incurrence of all
                        letter of credit obligations and bank product obligations extant or otherwise
43953.00000
                                                      3
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 4 of 463



                        issued and outstanding through such date of refinancing, which refinancing,
                        deemed issuance and deemed incurrence shall be indefeasible upon the
                        occurrence of the ABL Satisfaction Date, (B) for the DIP Loan Parties’
                        working capital needs and general corporate purposes in accordance with the
                        DIP ABL Documents and as permitted by the Budget (subject to the Permitted
                        Variance, as defined and set forth in the DIP ABL Credit Agreement), and (C)
                        for the Prepetition ABL Secured Parties’ Adequate Protection Obligations (as
                        defined below), and (y) the DIP Loan Parties to use proceeds of the DIP Term
                        Financing for working capital and general corporate purposes in accordance
                        with the terms of the DIP Term Documents and as permitted by the Budget
                        (subject to the Permitted Variance) defined and as set forth in the DIP Term
                        Loan Credit Agreement);

                  d.    subject to the restrictions set forth in the DIP Documents, Interim Period Order,
                        and the Intercreditor Agreements (as defined herein), authorizing the Debtors,
                        during the Interim Period, to use the Prepetition Collateral (as defined herein),
                        including Cash Collateral (as defined herein) of the Prepetition ABL Secured
                        Parties under the Prepetition ABL Documents and the Prepetition Term Loan
                        Secured Parties under the Prepetition Term Loan Documents (each as defined
                        herein), and provide adequate protection to the Prepetition ABL Secured
                        Parties and Prepetition Term Loan Secured Parties for any diminution in value
                        of their respective interests in the Prepetition Collateral (including Cash
                        Collateral), resulting from the imposition of the automatic stay, the Debtors’
                        use, sale, or lease of the Prepetition Collateral (including Cash Collateral), and
                        the priming of their respective interests in the Prepetition Collateral (including
                        Cash Collateral), including by the Carve Out, in each case occurring during the
                        Interim Period;

                  e.    authorizing the Debtors to pay the principal, interest, fees, expenses and other
                        amounts payable under the DIP Documents as such become earned, due, and
                        payable to the extent provided in, and in accordance with, the DIP Documents
                        and the Interim Period Order;

                  f.    authorizing the Debtors to make certain Stipulations with respect to the
                        Prepetition Credit Agreements and the liens and security interests arising
                        therefrom;

                  g.    subject to the Carve Out and the Prepetition Intercreditor Agreement, granting
                        the DIP Secured Parties of allowed superpriority claims pursuant to section
                        364(c)(1) of the Bankruptcy Code payable from and having recourse to, all of
                        the DIP Loan Parties’ assets;

                  h.    granting the DIP Secured Parties liens pursuant to section 364(c)(2) and
                        364(c)(3) of the Bankruptcy Code and priming liens pursuant to section 364(d)
                        of the Bankruptcy Code on all prepetition and postpetition property of the DIP
                        Loan Parties’ estates (other than certain customarily excluded assets) and all
                        proceeds thereof, including, subject only to and effective upon entry of the
                        Final Order (as defined herein), any Avoidance Proceeds (as defined herein),
                        subject to the Carve Out (as defined herein) and the Intercreditor Agreements;
43953.00000
                                                    4
               Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 5 of 463



                   i.     authorizing (a) a waiver, to the extent set forth herein, of the Debtors’ right to
                          surcharge the Prepetition Collateral and the DIP Collateral (as defined herein)
                          (together, the “Collateral”) pursuant to section 506(c) of the Bankruptcy Code,
                          and (b) subject to entry of the Final Order, a waiver of any “equities of the
                          case” exception under section 552(b) of the Bankruptcy Code;

                   j.     modifying the automatic stay to the extent set forth herein;

                   k.     scheduling a final hearing (the “Final Hearing”) to be held within 30 days of
                          the Petition Date to consider final approval of the DIP Facilities and use of
                          Cash Collateral (as defined herein) pursuant to a proposed Final Order; and

                   l.     granting certain related relief.

                                                 Jurisdiction

              2.   This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334.

              3.   The bases for the relief requested herein are sections 105, 361, 362, 363(b), 363(c)(2),

364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), 364(e), 363(m), 503, 506(c) and 507 of title 11 of the

United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules 2002, 4001, 6003,

6004, and 9014 of the Federal Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”),

rules 1075-1, 2002-1, 4001-1(b), 4002-1(i), and 9013-1 of the Bankruptcy Local Rules for the

Southern District of Texas (as amended, the “Bankruptcy Local Rules”), and the Procedures for

Complex Cases in the Southern District of Texas (as amended, the “Complex Case Procedures”).

              4.   The Debtors confirm their consent to the entry of a final order by the Court in

connection with this Motion to the extent that it is later determined that the Court, absent consent of

the parties, cannot enter final orders or judgments in connection herewith consistent with Article III

of the United States Constitution.

              5.   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                Background

              6.   On February 7, 2020 (the “Petition Date”), each of the Debtors commenced with this

Court a voluntary case under chapter 11 of the Bankruptcy Code. The Debtors continue to operate

their businesses and manage their properties as debtors in possession pursuant to sections 1107(a)
43953.00000
                                                       5
               Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 6 of 463



and 1108 of the Bankruptcy Code. No trustee, examiner, or statutory committee of creditors has

been appointed in these cases. Contemporaneously herewith, the Debtors have filed a motion

requesting joint administration of these chapter 11 cases for procedural purposes only, pursuant to

Bankruptcy Rule 1015(b).

              7.   The Debtors are one of the largest and most diversified inland marine transportation

and services companies in the United States. The Debtors’ barge fleet transports a variety of liquid

and dry cargoes on the Mississippi River, its tributaries, and on the Gulf Intracoastal Waterway,

including chemicals, crude oil and petrochemicals, agricultural products, metals, and other bulk and

construction materials.

              8.   Additional information regarding the circumstances leading to the commencement of

these chapter 11 cases, the Debtors’ businesses, and capital structure is set forth in the Declaration

of David J. Huls in Support of Chapter 11 Petitions and First Day Motions (the “First Day

Declaration”), which is being filed contemporaneously herewith and is incorporated herein by

reference.

                                      Prepetition Capital Structure

Prepetition ABL Credit Facility

              9.   As of the Petition Date, ACL and each of the DIP Borrowers (collectively the

“Prepetition Obligors”) were parties to an amended and restated revolving credit agreement, dated as

of November 12, 2015 (as amended, the “Prepetition ABL Credit Agreement” and, together with the

“Credit Documents” (as defined in the Prepetition ABL Credit Agreement), the “Prepetition ABL

Documents”), by and among the Prepetition Obligors, Wells Fargo Capital Finance, LLC, as

Administrative Agent and Collateral Agent (in such capacities, the “Prepetition ABL Agent”); and

the lenders party from time to time thereto (the “Prepetition ABL Lenders,” and, together with the

Prepetition ABL Agent and the other Secured Creditors (as defined in the Prepetition ABL Credit


43953.00000
                                                     6
               Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 7 of 463



Agreement), the “Prepetition ABL Secured Parties”) pursuant to which the Prepetition ABL Lenders

provided revolving credit and other financial accommodations to, and issued letters of credit for the

account of, the Prepetition Obligors pursuant to the Prepetition ABL Credit Agreement (the

“Prepetition ABL Credit Facility”).

              10.   The Prepetition ABL Credit Agreement provided for a maximum availability of

$640 million, subject to a borrowing base, of which up to $100 million was available for the issuance

of letters of credit (and the availability under the Prepetition ABL Credit Agreement was reduced on

a dollar for dollar basis with respect to issued and outstanding letters of credit). As of the Petition

Date, approximately $536 million in borrowings and approximately $16.6 million of letters of credit

were outstanding under the Prepetition ABL Credit Facility (such outstanding obligations, along with

all other “Obligations” as defined in the Prepetition ABL Credit Agreement, the “Prepetition ABL

Debt” and any of the Prepetition ABL Secured Parties’ claims arising in connection with the

Prepetition ABL Debt, the “Prepetition ABL Claims”).

              11.   The Prepetition Obligors’ obligations under the Prepetition ABL Credit Facility are

secured by a first priority lien on substantially all of the Prepetition Obligors’ assets (subject to certain

exceptions as set forth in the Prepetition ABL Documents) including accounts receivable, inventory,

cash and cash equivalents, vessels, equipment, fixtures, owned and leased real property, and proceeds

of all of the foregoing (collectively, the “Prepetition ABL Priority Collateral”). The Prepetition ABL

Priority Collateral does not include the real property of Old JB commonly known as 1030 East Market

Street, Jeffersonville, IN 47130, the real property previously owned by River Ops commonly known

as the West Memphis Marine Terminal and located at State Rt. 301, Cooper Sandpit Road, West

Memphis, AR 7230, and all equipment (which does not include vessels) located on such real property

(collectively the “Exclusive Term Collateral” and together with the Prepetition ABL Priority

Collateral, the “Prepetition Collateral”).

Prepetition Term Loan Facility
43953.00000
                                                     7
               Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 8 of 463



              12.   As of the Petition Date, the Prepetition Obligors were parties to a term loan credit

agreement, dated as of November 12, 2015 (as amended, the “Prepetition Term Loan Credit

Agreement,” and together with the “Credit Documents” (as defined in the Prepetition Term Loan

Credit Agreement), the “Prepetition Term Loan Documents”), by and among the Prepetition

Obligors, Bank of America, N.A., as Administrative Agent (in such capacity, the “Prepetition Term

Loan Agent”), and the lenders party from time to time thereto (the “Prepetition Term Loan Lenders,”

and together with the Prepetition Term Loan Agent, the “Prepetition Term Secured Parties”) pursuant

to which the Prepetition Term Loan Lenders provided loans to the Prepetition Obligors pursuant to

the Prepetition Term Loan Credit Agreement (the “Prepetition Term Loan Facility”).

              13.   The Prepetition Term Loan Credit Agreement provided for an original principal

balance of $1,150 million. As of the Petition Date, approximately $949 million was outstanding

under the Prepetition Term Loan Facility (such outstanding obligations, along with all other

“Obligations” as defined in the Prepetition Term Loan Credit Agreement, the “Prepetition Term Loan

Debt,” and any claims of the Prepetition Term Secured Parties arising in connection with the

Prepetition Term Loan Debt, the “Prepetition Term Loan Claims”).

              14.   The Prepetition Term Loan Documents provide for the Prepetition Obligors’

obligations under the Prepetition Term Loan Facility to be secured by a first priority lien on the

Exclusive Term Collateral and a second priority lien on the Prepetition ABL Priority Collateral.

              15.   The relative lien priorities between the Prepetition Term Secured Parties and the

Prepetition ABL Secured Parties is governed by that certain Intercreditor Agreement, dated as of

November 12, 2015, by and among the Prepetition ABL Agent, the Prepetition Term Loan Agent,

the Prepetition Obligors, and AEP Elmwood LLC (the “Prepetition Intercreditor Agreement”).

Cash Collateral

              16.   All of the Prepetition Obligors cash, other than cash held in the “Excluded Deposit

Accounts” (as defined in the Prepetition ABL Credit Agreement), to the extent property of the
43953.00000
                                                      8
               Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 9 of 463



Prepetition Obligors, including any cash in deposit accounts (whether subject to control agreements

or otherwise), constitutes “cash collateral” of the Prepetition Secured Parties within the meaning of

section 363(a) of the Bankruptcy Code, subject to the terms of the Intercreditor Agreements (the

“Cash Collateral”).

                         Concise Statements Pursuant to Bankruptcy Rule 4001(b)
                                      and Complex Case Procedures

              17.   The chart below contains a summary of the material terms of the proposed DIP

Facilities, together with references to the applicable sections of the relevant source documents, as

required by Bankruptcy Rules 4001(b)(1)(B) and 4001(c)(1)(B).3

               Bankruptcy
                                           DIP Facilities/Interim Period Order
        Code and Bankruptcy Rules
    Entities with Interests in Cash        The Prepetition ABL Secured Parties and the Prepetition Term Secured
    Collateral                             Parties.
    Bankruptcy Rule 4001(b)(1)(B)(i)
                                           Interim Period Order ¶ F(viii)
    Interest Rate                          DIP ABL:
    Bankruptcy Rule 4001(c)(1)(B)
                                           Base Rate plus 3.50% or LIBO Rate plus 4.5%
                                           DIP Term:
                                           LIBOR (with a 2% LIBOR floor) plus 7.00% or Adjusted Base Rate plus
                                           6.00%
                                           DIP ABL Credit Agreement §§ 1.01, 2.06; DIP Term Credit Agreement
                                           §§ 1.01, 2.06
    Use of DIP Facility and Cash           The DIP Facility shall not be available unless the Court shall have authorized
    Collateral                             by the Debtors’ use of proceeds of Prepetition Collateral that constitute Cash
    Bankruptcy Rule 4001(b)(1)(B)(i)       Collateral.
                                           Interim Period Order ¶¶ G(v)-(x), 1, 9(b), 12, 16; DIP ABL Credit Agreement
                                           §§ 8.08, 10.12; DIP Term Credit Agreement §§ 8.8, 8.15, 10.12
    Term                                   6 months
    Bankruptcy Rule
    4001(b)(1)(B)(iii) and 4001
    (c)(1)(B)                              DIP ABL Credit Agreement § 1.01; DIP Term Credit Agreement § 1.01
    Fees                                   DIP Agents and DIP Lenders Expenses: All reasonable and documented out-
    Bankruptcy Rule 4001(c)(1)(B)          of-pocket costs and expenses of the DIP Agents incurred in connection with
                                           the preparation and execution and delivery of, and any amendment, waiver,
                                           supplement or modification to, the DIP Documents, and the consummation
                                           and administration of the transactions contemplated hereby.


3
       This summary is qualified in its entirety by the provisions of the DIP Documents. To the extent anything in this
       Motion is inconsistent with the DIP Documents, the terms of the applicable document shall control. Capitalized
       terms used in this summary chart but not otherwise defined have the meanings ascribed to them in the DIP Documents
       or elsewhere in the Interim Period Order, as applicable.
43953.00000
                                                             9
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 10 of 463



               Bankruptcy
                                            DIP Facilities/Interim Period Order
        Code and Bankruptcy Rules
                                            Professional Fees and Expenses: Reasonable and documented fees and
                                            expenses of the professionals retained by any of the DIP Agents and the DIP
                                            Secured Parties, including, without limitation, the reasonable and documented
                                            fees and expenses of the professionals retained by (A) the DIP ABL Agent,
                                            including Goldberg Kohn Ltd, as counsel, FTI Consulting, Inc., as financial
                                            advisor, McGlinchey Stafford PLLC, as maritime legal counsel and Bracewell
                                            LLP, as local legal counsel, (B) the DIP Term Loan Agent, including Stroock
                                            & Stroock & Lavan LLP and Haynes and Boone, LLP as legal counsel, and
                                            (C) advisors to the Ad Hoc Group (as defined in that certain Restructuring
                                            Support Agreement, dated January 20, 2020 by and among, inter alia, the
                                            Loan Parties and the DIP Term Lenders (the “Restructuring Support
                                            Agreement”)), including Davis Polk & Wardwell LLP, as counsel, Evercore
                                            Group L.L.C., as financial advisor, Winston & Strawn LLP, as maritime
                                            counsel, and Rapp & Krock, PC, as local counsel, and such other advisors as
                                            permitted under the DIP ABL Credit Agreement or the DIP Term Loan Credit
                                            Agreement, as applicable, in each case, as provided for in the DIP Documents
                                            (collectively, the “DIP Fees and Expenses”), without the need to file retention
                                            motions or fee applications or to provide notice except as required in
                                            connection with the Review Period.
                                            Administrative Agent Fees: Certain fees to the DIP Agents in the amounts and
                                            at the times specified in the letter agreements between the Borrower and the
                                            DIP Agents (the “DIP Facility Fee Letters”), filed contemporaneously
                                            herewith.4
                                            DIP ABL Unused Line Fee: 0.375% on average daily unused Availability
                                            DIP ABL Fronting Fee: 0.25% of Letter of Credit Usage
                                            DIP ABL LC Participation Fee: 4.5% of the LC Exposure
                                            DIP Term Funding Fee: 3% of the DIP Term Loan Commitments
                                            DIP Term Backstop Premium: 6.0% of backstop commitments, payable in
                                            New Money Preferred Equity if the New Money Conversion Conditions are
                                            satisfied.
                                            DIP Term Conversion Discount: 7% of the DIP Term Loans, payable in New
                                            Money Preferred Equity if the New Money Conversion Conditions are
                                            satisfied.
                                            Interim Period Order ¶¶ 2(b) and 19; DIP ABL Credit Agreement §§ 2.05 and
                                            2.13k; DIP Term Credit Agreement § 2.05
    Roll-up                                 Pursuant to the terms of the DIP ABL Credit Agreement, all Prepetition ABL
    Complex Case Procedures rule I,         Obligations shall be “rolled-up,” which includes contingent indemnification
    ¶ 21                                    obligations, and refinanced into the DIP ABL Credit Agreement on the
                                            Closing Date of the DIP ABL Loan, subject to the reservation of rights in
                                            paragraph 23 of the Interim Period Order.
                                            Interim Period Order ¶¶ G(ix), 14(d); DIP ABL Credit Agreement § 6.04(a)
    Adequate                                Adequate Protection of Prepetition ABL Secured Parties: The Prepetition
    Protection                              ABL Secured Parties are entitled to adequate protection of their interests in all
    Bankruptcy Rules 4001(b)(1)(B)(iv),     Prepetition ABL Priority Collateral, including the Cash Collateral, including
    4001(c)(1)(B)(ii)                       for, without limitation, the aggregate diminution in value (the “ABL


4
       The Debtors have sought authority to file the DIP Facility Fee Letters under seal pursuant to the Debtors’ Emergency
       Motion for Entry of an Order Authorizing Debtors to File DIP Facility Fee Letters Under Seal, filed
       contemporaneously herewith.
43953.00000
                                                             10
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 11 of 463



               Bankruptcy
                                    DIP Facilities/Interim Period Order
        Code and Bankruptcy Rules
                                    Diminution in Value”) of the Prepetition ABL Secured Parties’ interests in the
                                    Prepetition ABL Priority Collateral resulting from the depreciation, sale, lease
                                    or use by the DIP Loan Parties (or other decline in value) of the Prepetition
                                    ABL Priority Collateral, the priming of the Prepetition ABL Liens by the DIP
                                    ABL Liens pursuant to the DIP ABL Documents and the Interim Period Order,
                                    and the imposition of the automatic stay pursuant to section 362 of the
                                    Bankruptcy Code from the Petition Date through the date of entry of the Final
                                    Order. As adequate protection, the Prepetition ABL Secured Parties are
                                    granted the following, subject to the Carve Out and the Intercreditor
                                    Agreements (but in accordance with paragraph 5 of the Interim Period Order)
                                    (collectively, the “Prepetition ABL Secured Parties Adequate Protection
                                    Obligations”):
                                             the “Prepetition ABL Adequate Protection Liens” upon the DIP
                                              Collateral including but not limited to the Term Loan Proceeds
                                              Account (it being understood that, subject to and effective upon
                                              entry of the Final Order, the Prepetition ABL Adequate Protection
                                              Liens (as defined herein) shall attach to Avoidance Proceeds, which
                                              shall be senior to the Prepetition Term Loan Adequate Protection
                                              Liens on such Avoidance Proceeds) to secure the ABL Diminution
                                              in Value, subject and subordinate only to (i) the DIP ABL Liens
                                              (and any liens to which the DIP ABL Liens are junior), (ii) in the
                                              case of the ABL Excluded Collateral, the DIP Term Liens (and any
                                              liens to which the DIP Term Liens are junior), the Prepetition Term
                                              Liens and the Prepetition Term Loan Adequate Protection Liens,
                                              and (iii) the Carve Out;

                                             an allowed superpriority administrative expense claim, as provided
                                              for in section 507(b) of the Bankruptcy Code, in an amount equal to
                                              the ABL Diminution in Value, if any, with, except as set forth in the
                                              Interim Period Order, priority in payment over any and all
                                              administrative expenses of the kind specified or ordered pursuant to
                                              any provision of the Bankruptcy Code (the “Prepetition ABL 507(b)
                                              Claim”);

                                             payment in cash of, solely to the extent that any Prepetition ABL
                                              Debt remains outstanding after entry of the Interim Period Order,
                                              interest (at the default rate) due under the Prepetition ABL
                                              Documents (the “Prepetition ABL Adequate Protection
                                              Payments”);

                                             payment of the reasonable and documented fees, out-of-pocket
                                              expenses, and disbursements (including the reasonable and
                                              documented fees, out-of-pocket expenses, and disbursements of
                                              Goldberg Kohn Ltd., as counsel, FTI Consulting, Inc., as financial
                                              advisor, McGlinchey Stafford PLLC, as maritime legal counsel and
                                              Bracewell LLP, as local legal counsel, and other advisors as
                                              provided in the Prepetition ABL Credit Agreement) incurred by the
                                              Prepetition ABL Agent arising prior to the Petition Date and
                                              invoiced to the Debtors at least two (2) business days prior to the
                                              Closing Date, and (ii) subject to the Review Period, the reasonable
                                              and documented fees, out-of-pocket expenses, and disbursements
                                              (including the reasonable and documented fees, out-of-pocket
                                              expenses, and disbursements of Goldberg Kohn Ltd., as counsel,
                                              FTI Consulting, Inc., as financial advisor, McGlinchey Stafford

43953.00000
                                                     11
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 12 of 463



               Bankruptcy
                                    DIP Facilities/Interim Period Order
        Code and Bankruptcy Rules
                                              PLLC, as maritime legal counsel and Bracewell LLP, as local legal
                                              counsel, and other advisors as provided in the Prepetition ABL
                                              Credit Agreement) incurred by the Prepetition ABL Agent arising
                                              subsequent to the Petition Date (collectively, the “ABL Adequate
                                              Protection Fees and Expenses”); and

                                             information rights to all required written financial reporting and
                                              other periodic reporting that is required to be provided to the DIP
                                              Agents or the DIP Secured Parties under the DIP Documents.

                                    Adequate Protection of Prepetition Term Loan Secured Parties: The
                                    Prepetition Term Loan Secured Parties are entitled to adequate protection of
                                    their interests in all Prepetition Collateral for the aggregate diminution in
                                    value (the “Term Diminution in Value”) of the Prepetition Term Secured
                                    Parties’ interests in the Prepetition Collateral resulting from the depreciation,
                                    sale, lease, or use by the DIP Loan Parties (or other decline in value) of the
                                    Prepetition Collateral, the priming of the Prepetition Term Liens by the DIP
                                    Liens pursuant to the DIP Documents and the Interim Period Order, and the
                                    imposition of the automatic stay pursuant to section 362 of the Bankruptcy
                                    Code from the Petition Date through the date of entry of the Final Order. As
                                    adequate protection, the Prepetition Term Loan Secured Parties are hereby
                                    granted the following, in each case, subject to the Carve Out and the
                                    Intercreditor Agreements (collectively, the “Prepetition Term Loan Adequate
                                    Protection Obligations,” and together with the Prepetition ABL Secured
                                    Parties Adequate Protection Obligations, the “Adequate Protection
                                    Obligations”):
                                             a continuing, binding, enforceable, valid, and perfected replacement
                                              security interest in and lien (the “Prepetition Term Loan Adequate
                                              Protection Liens” and together with the Prepetition ABL Adequate
                                              Protection Liens, the “Adequate Protection Liens”) (subject to the
                                              limitations set forth in the Interim Period Order) upon the DIP
                                              Collateral (it being understood that, subject to and effective upon
                                              entry of the Final Order, Prepetition Term Loan Adequate
                                              Protection Liens shall attach to Avoidance Proceeds, which shall be
                                              junior to the Prepetition ABL Adequate Protection Liens on such
                                              Avoidance Proceeds) to secure the Term Diminution in Value,
                                              subject and subordinate only to (i) the DIP Term Liens (and any
                                              liens to which the DIP Term Liens are junior), (ii) in the case of the
                                              DIP ABL Priority Collateral, the DIP ABL Liens (and any liens to
                                              which the DIP Term Liens are junior), the Prepetition ABL Liens,
                                              and the Prepetition ABL Adequate Protection Liens, and (iii) the
                                              Carve Out;

                                             an allowed superpriority administrative expense claim, as provided
                                              for in section 507(b) of the Bankruptcy Code, in an amount equal to
                                              the Term Diminution in Value, if any, with, except as set forth in
                                              the Interim Period Order, priority in payment over any and all
                                              administrative expenses of the kind specified or ordered pursuant to
                                              any provision of the Bankruptcy Code (the “Prepetition Term Loan
                                              507(b) Claim” and, together with the Prepetition ABL 507(b)
                                              Claim, the “507(b) Claims”);

                                             current cash payments of the reasonable and documented
                                              prepetition and postpetition fees and expenses payable to (i) the

43953.00000
                                                     12
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 13 of 463



               Bankruptcy
                                       DIP Facilities/Interim Period Order
        Code and Bankruptcy Rules
                                                 Prepetition Term Loan Agent, including Cahill Gordon & Rendel
                                                 LLP, as counsel, and (ii) reasonable and documented prepetition
                                                 and postpetition fees and expenses payable to the Ad Hoc Group
                                                 advisors, including Davis Polk & Wardwell LLP, as counsel,
                                                 Evercore Group L.L.C., as financial advisor, Winston & Strawn
                                                 LLP, as maritime counsel, and Rapp & Krock, PC, as local counsel,
                                                 and such other advisors to the Ad Hoc Group and as may be
                                                 reasonably consented to by the Debtors, which payments shall be
                                                 made in the manner provided for in paragraph 19 of the Interim
                                                 Period Order (together with the ABL Adequate Protection Fees and
                                                 Expenses, the “Adequate Protection Fees and Expenses”);

                                                information rights to all required written financial reporting and
                                                 other periodic reporting that is required to be provided to the DIP
                                                 Agents or the DIP Secured Parties under the DIP Documents; and

                                                performance of the Case Milestones (as defined herein).

                                       Interim Period Order ¶¶ 14-15
  Priority/Liens under Section 364     Subject to the Carve Out and the Prepetition Intercreditor Agreement, the
  of the Bankruptcy Code               granting to the DIP Secured Parties of allowed superpriority claims pursuant
                                       to section 364(c)(1) of the Bankruptcy Code payable from and having recourse
  Bankruptcy Rule 4001(c)(1)(B)(i)
                                       to, all of the DIP Loan Parties’ assets and the granting to the DIP Secured
  Complex Case Procedures rule I,      Parties of liens, pursuant to section 364(c)(2) and 364(c)(3) of the Bankruptcy
  ¶ 21(h)                              Code, and priming liens pursuant to section 364(d) of the Bankruptcy Code,
                                       on all prepetition and postpetition property of the DIP Loan Parties’ estates
                                       (other than certain customarily excluded assets including Avoidance Actions)
                                       and all proceeds thereof, including, subject only to, and effective upon, entry
                                       of the Final Order (as defined herein), any Avoidance Proceeds (as defined
                                       herein), subject to the Carve Out (as defined herein) and the Intercreditor
                                       Agreements.
                                       Interim Period Order ¶¶ 6-7
  Determination of Prepetition         Debtors’ Stipulations. After consultation with their attorneys and financial
  Claims/Liens                         advisors, the Debtors, on their behalf and on behalf of their estates, admit,
  Release or Waiver of any Claim of    stipulate, acknowledge, and agree, immediately upon entry of the Interim
  the Estate                           Period Order, to certain stipulations regarding the validity and extent of the
                                       Prepetition ABL Secured Parties’ and Prepetition Term Loan Secured Parties’
  Bankruptcy Rule 4001(c)(1)(B)(iii)
                                       claims and liens.
  and 4001(c)(1)(B)(viii)
                                       After consultation with their attorneys and financial advisors, the Debtors, on
  Complex Case Procedures rule I,
                                       their behalf and on behalf of their estates, admit, stipulate, acknowledge, and
  ¶ 21(f)
                                       agree, effective upon entry of the Interim Period Order, to a release of claims
                                       and causes of action against the Prepetition ABL Secured Parties’ and
                                       Prepetition Term Loan Secured Parties’ claims and liens.
                                       Interim Period Order ¶ F




43953.00000
                                                        13
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 14 of 463



               Bankruptcy
                                       DIP Facilities/Interim Period Order
        Code and Bankruptcy Rules
  Modification of the Automatic        Upon a Termination Notice (as defined in the Interim Period Order) or the
  Stay                                 occurrence of the DIP Termination Date (as defined in the DIP Documents)
  Bankruptcy Rule 4001(c)(1)(B)(iv)    the DIP Secured Parties shall be entitled to seek an expedited hearing on three
                                       business days’ notice for an order modifying the automatic stay such that the
  Waiver of Non-bankruptcy Law         applicable DIP Secured Parties and applicable Prepetition Secured Parties
  Relating to Perfection               may exercise rights and remedies.
  Bankruptcy Rule 4001(c)(1)(B)(vii)
                                       The Interim Period Order includes standard and customary language
                                       concerning the waiver and modification of automatic stay to permit the DIP
                                       Agents to take all actions to perfect liens and security interests granted under
                                       the Interim Period Order.

                                       Interim Period Order ¶¶ 9(e) 21
  Indemnification                      The DIP Loan Parties shall indemnify and hold harmless the DIP Agents and
  Bankruptcy Rule 4001(c)              the DIP Lenders in accordance with the terms and conditions of the DIP Credit
  (1)(B)(ix)                           Agreements.
                                       DIP ABL Credit Agreement § 13.01(a); DIP Term Credit Agreement
                                       § 13.01(a)
  506(c) Waiver                        During the Interim Period, no costs or expenses of administration which have
  Bankruptcy Rule 4001(c)(l)           been or may be incurred in these chapter 11 cases at any time shall be charged
  (B)(x)                               against the DIP Agents, the DIP Lenders, the Prepetition ABL Agent, the
                                       Prepetition ABL Lenders, the Prepetition Term Loan Agent or the Prepetition
                                       Term Loan Lenders, or any of their respective claims, the DIP Collateral, or
                                       the Prepetition Collateral, whether pursuant to sections 105 or 506(c) of the
                                       Bankruptcy Code or otherwise, without the prior written consent of the DIP
                                       Agents, the DIP Lenders, the Prepetition ABL Agent, the Prepetition ABL
                                       Lenders, the Prepetition Term Loan Agent or the Prepetition Term Loan
                                       Lenders, as applicable, and no such consent shall be implied from any other
                                       action, inaction, or acquiescence by any such agents or lenders.
                                       Interim Period Order ¶ 10
  Granting of Liens on Avoidance       Subject to entry of the Final Order pursuant to sections 361, 362, 364(c)(2),
  Actions                              364(c)(3), and 364(d) of the Bankruptcy Code, the DIP Agents, for the benefit
                                       of the DIP Lenders, shall be granted the DIP Liens, which shall include the
  Bankruptcy Rule 4001(c)(l)
                                       proceeds of any avoidance actions brought pursuant to Chapter 5 of the
  (B)(xi)
                                       Bankruptcy Code or applicable state law equivalents (other than actions
  Complex Case Procedures rule I,      brought pursuant to section 549 of the Bankruptcy Code) (the “Avoidance
  ¶ 21(d)                              Action Proceeds”), in order to secure the DIP Obligations.
                                       Interim Period Order ¶¶ 6-7
  Section 552(b)                       Subject to entry of the Final Order, the Prepetition Secured Parties shall each
  Bankruptcy Rule 4001(c)(l)(B)        be entitled to all of the rights and benefits of section 552(b) of the Bankruptcy
                                       Code, and the “equities of the case” exception under section 552(b) of the
                                       Bankruptcy Code shall not apply to the Prepetition Secured Parties, with
                                       respect to proceeds, product, offspring or profits of any of the Prepetition
                                       Collateral.
                                       Interim Period Order ¶¶ 9(f), 24(e)
  Conditions of Borrowing              Standard and customary conditions of borrowing, the satisfaction of which is
  Bankruptcy Rule 4001(c)(1)(B)        a condition precedent to the obligation of each DIP Lender to make DIP
                                       Loans.



43953.00000
                                                        14
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 15 of 463



               Bankruptcy
                                    DIP Facilities/Interim Period Order
        Code and Bankruptcy Rules
                                    DIP ABL Credit Agreement Articles 6 and 7; DIP Term Credit Agreement
                                    Articles 6 and 7

  Milestones                        As a condition to the DIP Facilities and the use of Cash Collateral, the Debtors
  Bankruptcy Rule 4001(c)(1)(B)     shall comply with the required milestones (as attached as Exhibit D hereto)
                                    (collectively, the “Case Milestones”).
  Complex Case Procedures rule I,
  ¶ 21(a)
                                    Interim Period Order ¶ 18

  Events of Default                 “Event of Default” shall mean (a) an Event of Default under and as defined in
  Bankruptcy Rule 4001(c)(l)(B)     the DIP ABL Documents, (b) an Event of Default under and as defined in the
                                    DIP Term Loan Documents, (c) the Debtors’ commencing, or participating in
  Complex Case Procedures rule I,
                                    furtherance of, any solicitation of any plan of reorganization that is not a
  ¶ 21(e)
                                    “Plan” (as defined in the DIP Documents) or such other plan of reorganization
                                    that each of the Required ABL Lenders and the Required Term Loan Lenders
                                    shall have expressly consented to in writing, or (d) failure by any Debtor to
                                    comply with, perform or observe any term, covenant, agreement, or obligation
                                    under the Interim Period Order.
                                    Events of Default as defined in the DIP ABL Documents includes the usual
                                    and customary defaults for financings of this type, including nonpayment of
                                    obligations, defaults under covenants, breaches of representations and
                                    warranties, cross-defaults, failure to comply with ERISA rules and
                                    regulations, invalidity of collateral documents, change of control, invalidity
                                    of pre-petition loan documents, and bankruptcy-specific defaults.
                                    Interim Period Order ¶ 5(c)(iii); DIP ABL Credit Agreement Article 11; DIP
                                    Term Credit Agreement Article 11
  Carve Out                         As used in the Interim Period Order, the “Carve Out” means: (i) all fees
  Bankruptcy Rule 4001(c)(1)(B)     required to be paid to (A) the Clerk of the Court, and (B) the U.S. Trustee; (ii)
                                    all reasonable fees and expenses up to $100,000 (and any interest thereon)
  Complex Case Procedures rule I,
                                    incurred by a trustee under section 726(b) of the Bankruptcy Code; (iii) to the
  ¶ 21(g)
                                    extent allowed at any time, whether by Interim Period Order, procedural order,
                                    or otherwise, all unpaid fees and expenses (the “Allowed Professional Fees”)
                                    incurred by persons or firms retained by the Debtors pursuant to section 327,
                                    328 or 363 of the Bankruptcy Code (the “Debtor Professionals”) and a
                                    Creditors’ Committee (if appointed) pursuant to section 328 or 1103 of the
                                    Bankruptcy Code (the “Committee Professionals” and, together with the
                                    Debtor Professionals, the “Professional Persons”) at any time before or on the
                                    first business day following delivery by the DIP ABL Agent or the DIP Term
                                    Loan Agent (acting at the direction of Required Lenders (as defined in the DIP
                                    Term Loan Credit Agreement)) of a Carve Out Trigger Notice (as defined
                                    herein), whether allowed by the Court prior to or after delivery of a Carve Out
                                    Trigger Notice (solely with respect to the Prepetition ABL Priority Collateral
                                    and the DIP ABL Collateral), in an aggregate amount in accordance with this
                                    paragraph; and (iv) Allowed Professional Fees of Professional Persons in an
                                    aggregate amount not to exceed $3,000,000.00 incurred after the first business
                                    day following delivery by the DIP ABL Agent or the DIP Term Loan Agent
                                    of the Carve Out Trigger Notice, to the extent allowed at any time, whether
                                    by Interim Period Order, procedural order, or otherwise (the amounts set forth
                                    in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For
                                    purposes of the foregoing, “Carve Out Trigger Notice” shall mean a written
                                    notice delivered by email (or other electronic means) by the DIP ABL Agent
                                    or the DIP Term Loan Agent to the Debtors, their lead restructuring counsel,
                                    the U.S. Trustee, counsel to the DIP Term Loan Agent (if notice is delivered
                                    by the DIP ABL Agent), counsel to the DIP ABL Agent (if notice is delivered
43953.00000
                                                     15
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 16 of 463



               Bankruptcy
                                              DIP Facilities/Interim Period Order
        Code and Bankruptcy Rules
                                              by the DIP Term Loan Agent), and counsel to a Creditors’ Committee (if
                                              appointed), which notice may be delivered following the occurrence, and
                                              during the continuation of an Event of Default (as defined in and under the
                                              DIP ABL Credit Agreement or the DIP Term Loan Credit Agreement) stating
                                              that the Post-Carve Out Trigger Notice Cap has been invoked.
                                              Interim Period Order ¶ 5
    Challenge Period                          The Interim Period Order provides for a standard and customary challenge
    Bankruptcy Rule 4001(c)(1)(B)             period for the Creditors’ Committee (if appointed) or any other party in
                                              interest, including any chapter 7 or chapter 11 trustee or examiner appointed
                                              or elected for any of the Debtors, in each case, with requisite standing,
                                              expiring on the earlier of (x) with respect to any Creditors’ Committee, 60
                                              days after entry of the Final Order and (y) for all other parties in interest with
                                              standing if a Creditors’ Committee is not appointed, 75 days after the entry of
                                              the Interim Period Order (the “Challenge Period”).
                                              Interim Period Order ¶ 23(a)


                                    Statement Regarding Significant Provisions

              18.    The Interim Period Order contains the following provisions (the “Significant

Provisions”)5 identified in section I.21 of the Complex Case Procedures: (a) granting certain Case

Milestones, as set forth above and attached hereto as Exhibit D; (b) subject to the Challenge Period,

approving the roll-up and refinancing of all Prepetition ABL Debt into the DIP ABL Credit

Agreement upon entry of the Interim Period Order; (c) granting the DIP Lenders certain events of

default and remedies; (d) granting a limitation on the use of DIP Loans, Cash Collateral, DIP

Collateral, Prepetition Collateral, or proceeds of any of the foregoing or the Carve Out to pay the fees

and expenses of an official committee of unsecured creditors (if appointed) in investigating claims

against the DIP Lenders or the Prepetition Secured Parties, or challenging the amount, validity,

perfection, or priority of their claims and liens; (e) granting certain releases to the Prepetition Secured

Parties, subject to the Challenge Period; and (f) granting a lien on the proceeds of avoidance actions,



5
       Significant Provisions refer to those provisions that contain the following: (a) sale or plan confirmation milestones;
       (b) cross-collateralization; (c) roll-ups; (d) liens on avoidance actions or proceeds of avoidance actions; (e) default
       provisions and remedies; (f) releases of claim against lenders or others; (g) limitations on fees for advisors to
       official committees; (h) priming liens; and (i) any other provision that limits the ability of estate fiduciaries to fulfill
       their duties under the Bankruptcy Code and applicable law.

43953.00000
                                                                 16
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 17 of 463



subject to and effective only upon, the entry of the Final Order. As stated above and in the

Declaration of Neil A. Augustine (the “DIP Declaration”), the DIP Facilities are critical to the

Debtors’ ability to continue to fund their business operations, ensure consensual use of Cash

Collateral, and provides comfort and certainty to the Debtors’ vendors, customers, and workforce.

The terms of the DIP Facilities and the Interim Period Order were heavily negotiated by the Debtors

and the DIP Lenders, and the DIP Lenders’ agreement to fund the DIP Loans is dependent on approval

of such terms.

              19.   In light of the foregoing, the Debtors submit that the Significant Provisions are

appropriate and just under the facts and circumstances of these chapter 11 cases. Accordingly, the

Significant Provisions in the Interim Period Order should be approved.

I.            The Debtors Should Be Authorized to Obtain Postpetition Financing Under the DIP
              Documents.

              20.   Courts grant considerable deference to a debtor-in-possession’s business judgment in

determining whether to obtain postpetition credit, the amount of such credit, and the structure of the

financing arrangements. See, e.g., In re Trans World Airlines, Inc., No. 92-00115 [Docket No. 1419]

(Bankr. D. Del. Dec. 12, 1994) (approving postpetition credit facility because such facility

“reflect[ed] sound and prudent business judgment”); In re L.A. Dodgers LLC, 457 B.R. 308, 313

(Bankr. D. Del. 2011) (“[C]ourts will almost always defer to the business judgment of a debtor in the

selection of the lender.”); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990)

(stating that courts should defer to debtor’s “reasonable business judgment . . . so long as the financing

agreement does not contain terms that leverage the bankruptcy process and powers or its purpose is

not so much to benefit the estate as it is to benefit a party-in-interest”).

              21.   To determine whether a debtor has properly exercised its business judgment, a court

need only “examine whether a reasonable business person would make a similar decision under

similar circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006), rev’d on other

43953.00000
                                                     17
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 18 of 463



grounds 607 F.3d 957 (3d Cir. 2010); see also In re Curlew Valley Assocs., 14 B.R. 506, 513-14

(Bankr. D. Utah 1981) (noting that courts should not second guess a debtor’s business decision when

that decision involves “a business judgment made in good faith, upon a reasonable basis, and within

the scope of [the debtor’s] authority under the [Bankruptcy] Code”).

              22.   Furthermore, in considering whether the terms of postpetition financing are fair and

reasonable, courts consider the terms in light of the relative circumstances of both the debtor and the

proposed lender. See, e.g., In re Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo. 2003);

see also Unsecured Creditors’ Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co. of Escanaba

(In re Elingsen McLean Oil Co., Inc.), 65 B.R. 358, 365 n.7 (W.D. Mich. 1986) (recognizing a debtor

may have to enter into “hard” bargains to acquire funds for its reorganization). The court may also

appropriately take into consideration non-economic benefits to a debtor offered by a proposed

postpetition facility. For example, in In re ION Media Networks Inc., the bankruptcy court for the

Southern District of New York stated that:

                    Although all parties, including the Debtors and the Committee, are
                    naturally motivated to obtain financing on the best possible terms, a
                    business decision to obtain credit from a particular lender is almost
                    never based purely on economic terms. Relevant features of the
                    financing must be evaluated, including non-economic elements such as
                    the timing and certainty of closing, the impact on creditor
                    constituencies and the likelihood of a successful reorganization. This
                    is particularly true in a bankruptcy setting where cooperation and
                    establishing alliances with creditor groups can be a vital part of
                    building support for a restructuring that ultimately may lead to a
                    confirmable reorganization plan. That which helps foster consensus
                    may be preferable to a notionally better transaction that carries the risk
                    of promoting unwanted conflict.

No. 09-13125, 2009 WL 2902568, at *4 (Bankr. S.D.N.Y. July 6, 2009).

              23.   The decision to obtain credit from the DIP Lenders on the terms set forth in the DIP

Facilities is well within the Debtors’ sound business judgment. The DIP Facilities will afford the

Debtors sufficient liquidity to, among other things: (a) maintain ordinary course operations; (b)


43953.00000
                                                       18
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 19 of 463



stabilize the Debtors’ businesses during the pendency of these chapter 11 cases; (c) fund payroll

obligations; and (d) fund the administrative cost of the cases. Moreover, the Debtors negotiated the

DIP Documents with the DIP Lenders in good faith, at arms’ length, and with the assistance of their

advisors, and the Debtors believe the proposed DIP Facilities represent the best available financing

under the current circumstances. Furthermore, entry into the DIP Facilities with the Debtors’

prepetition lenders will avoid a costly adequate protection fight at the outset of these cases that would

cause significant uncertainty among the Debtors’ employees, lessors, and others. Accordingly, the

Court should authorize the Debtors to enter into, and perform under, the DIP Documents.

II.           The Debtors Should Be Authorized to Grant DIP Liens and DIP Superpriority Claim.

              24.   Section 364 of the Bankruptcy Code authorizes a debtor-in-possession to obtain

financing under certain circumstances. In the event a debtor is unable to obtain unsecured credit

allowable under section 503(b)(1) of the Bankruptcy Code as an administrative expense (as

authorized under sections 364(a) and 364(b)), section 364(c) provides that a court “may authorize the

obtaining of credit or the incurring of debt (1) with priority over any or all administrative expenses

of the kind specified in section 503(b) or 507(b) of the Bankruptcy Code; (2) secured by a lien on

property of the estate that is not otherwise subject to a lien; or (3) secured by a junior lien on property

of the estate that is subject to a lien.”

              25.   Further, section 364(d) of the Bankruptcy Code provides that a debtor may obtain

credit secured by a senior or equal lien on property of the estate already subject to a lien where the

debtor is “unable to obtain such credit otherwise” and “there is adequate protection of the interest of

the holder of the lien on the property of the estate on which such senior or equal lien is proposed to

be granted.” 11 U.S.C. § 364(d)(1)(A)-(B).

              26.   A debtor need only demonstrate “by a good faith effort that credit was not available

without” the protections afforded to potential lenders by sections 364(c) and/or (d) of the Bankruptcy

Code. In re Snow shoe Co., 789 F.2d 1085, 1088 (4th Cir. 1986); see also In re Plabell Rubber
43953.00000
                                                     19
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 20 of 463



Prods., Inc., 137 B.R. 897, 900 (Bankr. N.D. Ohio 1992). Moreover, in circumstances where only a

few lenders likely can or will extend the necessary credit to a debtor, “it would be unrealistic and

unnecessary to require [the debtor] to conduct such an exhaustive search for financing.” In re Sky

Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988), aff’d sub nom. Anchor Sav. Bank FSB v. Sky

Valley, Inc., 99 B.R. 117, 120 n.4 (N.D. Ga. 1989); see also In re Snow shoe Co., 789 F.2d at 1088

(demonstrating that credit was unavailable absent the senior lien by establishment of unsuccessful

contact with other financial institutions in the geographic area); In re Stanley Hotel, Inc., 15 B.R.

660, 663 (D. Colo. 1981) (bankruptcy court’s finding that two national banks refused to grant

unsecured loans was sufficient to support conclusion that section 364 requirement was met); In re

Ames Dep’t Stores, 115 B.R. at 37-39 (debtor must show that it made reasonable efforts to seek other

sources of financing under section 364(a) and (b)).

              27.   As described above and as set forth in the DIP Declaration, the Debtors are unable to

obtain postpetition financing as unsecured credit pursuant to sections 364(a) or (b) of the Bankruptcy

Code, allowable as an administrative expense under section 503(b)(1) of the Bankruptcy Code, or as

secured credit pursuant to section 364(c) of the Bankruptcy Code. Accordingly, as described above,

the DIP Liens consists of continuing, valid, binding, enforceable, non-avoidable, and automatically

and properly perfected postpetition, security interests in and liens on all real and personal property,

whether now existing or hereafter arising and wherever located, tangible and intangible, of each DIP

Obligor pursuant to section 364(d) of the Bankruptcy Code.

              28.   The Court should authorize the granting of liens under section 364(d)(1) because the

Debtors are not able to obtain credit on any other terms and the Prepetition Secured Parties have

consented to priming. Consent by secured creditors to priming obviates the need to show adequate

protection. See Anchor Savs. Bank FSB v. Sky Valley, Inc., 99 B.R. 117, 122 (N.D. Ga. 1989) (“[B]y

tacitly consenting to the superpriority lien, those [undersecured] creditors relieved the debtor of

having to demonstrate that they were adequately protected”). Here, the Prepetition Secured Parties
43953.00000
                                                     20
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 21 of 463



have consented to the priming of their liens by the DIP Liens, subject to the adequate protection

provided under the DIP Orders, and, accordingly, the relief requested pursuant to section 364(d)(1)

of the Bankruptcy Code is appropriate.

              29.   Likewise, the Debtors would be unable to obtain the DIP Loans without providing the

DIP Agents, on behalf of themselves and the DIP Lenders, allowed superpriority administrative

expense claims pursuant to section 364(c)(1) of the Bankruptcy Code in each of the DIP Obligors’

chapter 11 cases (collectively, the “DIP Superpriority Claims”).          Without access to the DIP

Superpriority Claims, the DIP Lenders would be unwilling to provide the DIP Loans.

III.          The Debtors Should Be Authorized to Use Cash Collateral.

              30.   Section 363(c)(2)(A) of the Bankruptcy Code permits a debtor-in-possession to use

Cash Collateral with the consent of the secured party. Here, the Prepetition Secured Parties have

consented to the Debtors’ use of their respective Cash Collateral, subject to the terms and limitations

set forth in the Interim Period Order.

              31.   The Debtors require the use of Cash Collateral to fund the cases and maximize value

of their estates for the benefit of all stakeholders and avail themselves of the “breathing room”

afforded by a chapter 11 restructuring. As the Prepetition Secured Parties have consented to the use

of Cash Collateral, on the terms and limitations set forth in the Interim Period Order, and the use of

Cash Collateral is required to achieve value maximizing transactions the Debtors seek to

consummate, the Court should authorize the Debtors’ use of Cash Collateral.

IV.           The Debtors Should Be Authorized to Provide Adequate Protection to the Prepetition
              Secured Parties.

              32.   Section 363(e) of the Bankruptcy Code provides that a secured party is entitled to

“adequate protection” of its interest in its collateral to the extent the debtor intends to use such

collateral, including cash collateral, postpetition. While section 361 of the Bankruptcy Code provides

examples of potential forms of adequate protection, such as granting replacement liens and

43953.00000
                                                     21
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 22 of 463



administrative claims, courts decide what constitutes sufficient adequate protection on a case-by-case

basis. In re Swedeland Dev. Grp., Inc., 16 F.3d 552, 564 (3d Cir. 1994); In re Rocco, 319 B.R. 411

(Bankr. W.D. Pa. 2005); In re Satcon Tech. Corp., No. 12-12869 (KG), 2012 WL 6091160, at *6

(Bankr. D. Del. Dec. 7, 2012); see also In re Dynaco Corp., 162 B.R. 389, 394 (Bankr. D.N.H. 1993)

(citing 2 Collier on Bankruptcy ¶ 361.01[1] at 361-66 (15th ed. 1993) (explaining that adequate

protection “must be determined based upon equitable considerations arising from the particular facts

of each proceeding”). It was the intent of Congress in Section 361 to give courts flexibility to fashion

relief under general equitable principals in light of the facts and circumstances of each case. In re

Wilson, 30 B.R. 371 (Bankr. E D. Pa. 1983).

              33.   The Prepetition Secured Parties have agreed that the proposed Adequate Protection is

sufficient to protect the Prepetition Secured Parties against any diminution in the value of the

Prepetition Collateral, including Cash Collateral. Further, as the Debtors require the use of Cash

Collateral maximize value for the Debtors’ estates, the Debtors believe that the terms and conditions

of the Debtors’ use of Cash Collateral are fair and reasonable under the circumstances.

V.            The Debtors Should Be Authorized to Pay the Fees of the DIP Agents and the DIP
              Lenders.

              34.   Under the DIP Documents, the Debtors have agreed, subject to the Court’s approval,

to pay the DIP Agents’ reasonable and documented out-of-pocket costs and expenses incurred in

connection with the preparation, execution, and delivery of, and any amendment, waiver, supplement

or modification to, the DIP Documents prepared in connection therewith, and the consummation and

administration of the transactions contemplated therein.

              35.   In particular, the Debtors have agreed to pay the reasonable and documented fees and

expenses of the professionals retained by any of the DIP Agents and the DIP Secured Parties,

including, without limitation, the reasonable and documented fees and expenses of the professionals

retained by (a) the DIP ABL Agent, including Goldberg Kohn Ltd, as counsel, FTI Consulting, Inc.,

43953.00000
                                                     22
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 23 of 463



as financial advisor, McGlinchey Stafford PLLC, as maritime legal counsel and Bracewell LLP, as

local legal counsel, (b) the DIP Term Loan Agent, including Stroock & Stroock & Lavan LLP and

Haynes and Boone, LLP as legal counsel, and (c) advisors to the Ad Hoc Group (as defined in the

Restructuring Support Agreement), including Davis Polk & Wardwell LLP, as counsel, Evercore

Group L.L.C., as financial advisor, Winston & Strawn LLP, as maritime counsel, and Rapp & Krock,

PC, as local counsel, and such other advisors as permitted under the DIP ABL Credit Agreement or

the DIP Term Loan Credit Agreement, as applicable, in each case, as provided for in the DIP

Documents, without the need to file retention applications or fee applications or to provide notice to

any third party.

              36.   The Debtors have also agreed to pay fees to the DIP Agents in the amounts, and at the

times, specified in the DIP Facility Fee Letters. Specifically, the Debtors will pay the: (a) DIP ABL

Unused Line Fee of 0.375% on average daily unused Availability (as defined in the DIP Documents);

(b) DIP ABL Fronting Fee of 0.25% of Letter of Credit Usage (as defined in the DIP Documents);

(c) DIP ABL LC Participation Fee of 4.5% of the LC Exposure (as defined in the DIP Documents);

(d) DIP Term Funding Fee of 3% of the DIP Term Loan Commitments (as defined in the DIP

Documents); (e) DIP Term Backstop Premium of 6.0% of backstop commitments, payable in New

Money Preferred Equity if the New Money Conversion Conditions are satisfied (as defined in the

DIP Documents); and (f) DIP Term Conversion Discount of 7% of the DIP Term Loans, payable in

New Money Preferred Equity if the New Money Conversion Conditions are satisfied. These fees are

an integral component of the overall terms of the DIP Facilities and were required by the DIP Agents

and the DIP Lenders as consideration for the extension of postpetition financing following substantial

arms’-length and good faith negotiations.

              37.   The type of fees the Debtors seek to pay to the DIP Secured Parties have been granted

in other large chapter 11 cases. In In Defender Drug Stores, Inc., 145 B.R. 312 (9th Cir. BAP 1992),

the Ninth Circuit Bankruptcy Appellate Panel (the “BAP”) acknowledged that courts routinely
43953.00000
                                                     23
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 24 of 463



authorize protections to debtor-in-possession lenders that are not specifically mentioned in section

364 (such as interest on postpetition loans, cross collateralization and waivers of various Bankruptcy

Code requirements). Id. at 316-317. In that case, the BAP affirmed the bankruptcy court’s grant of

an “enhancement fee” to the DIP lender as consideration for its agreement to waive a default under

the DIP to allow the debtor sufficient time to liquidate. The fee was equal to 10% of the gross

proceeds of the sale in excess of the amount necessary to pay in full the DIP lender’s post- and

prepetition debt. The court held that the bankruptcy court had the authority to approve such fee

because (i) the debtor was not able to obtain credit on less burdensome terms, (ii) the proposed fee

did not prejudice the powers and rights that the Bankruptcy Code confers for the benefit of all

creditors, and (iii) the interests of the junior lienholder were adequately protected. Id. at 317. Here,

the Debtors face similar circumstances, and the DIP Facilities do not impinge upon the fundamental

rights of the Bankruptcy Code and interests of the Debtors’ creditors; in fact, the Debtors believe the

DIP Facilities are likely the best and only option to maximize chances that junior creditors can

improve their recoveries.

              38.   Accordingly, the Debtors submit that the Court should authorize the Debtors to pay

the fees provided under the DIP Documents in connection with entering into those agreements. These

fees are necessary for the Debtors to obtain the financing required to help avoid immediate

liquidation, and are reasonable in the current circumstances.

VI.           The Proposed Roll-Up of Prepetition ABL Debt is Necessary and Appropriate.

              39.   The DIP Documents provide for a roll-up of the obligations under the Prepetition ABL

Documents into the DIP ABL Credit Agreement (the “Roll-Up”) upon entry of the Interim Period

Order and the Closing Date of the DIP ABL Financing.

              40.   The Roll-Up is a critical component of the DIP Facilities. The DIP ABL Lenders will

not continue to lend to the Debtors during the chapter 11 cases without the Roll-Up, which was a

prerequisite to the DIP ABL Lenders’ agreement to provide credit under the DIP ABL Facility. The
43953.00000
                                                     24
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 25 of 463



DIP Term Lenders have agreed to provide the DIP Term Facility on a junior basis to the DIP ABL

Facility, including the Roll-Up, in order to induce the DIP ABL Secured Parties to modify the

borrowing availability in order to make more liquidity available to the Debtors in the aggregate, as

part of a package of DIP Financing for the benefit of the Debtors. Thus, after careful consideration

of available alternatives, the Debtors have determined that the Roll-Up is necessary to obtain access

to liquidity and is in the best interests of the Debtors and their estates.

              41.   Roll-ups, as well as similar refinancings of prepetition claims with postpetition credit,

may be authorized under section 363(b) of the Bankruptcy Code. See In re Capmark Fin. Grp. Inc.,

438 B.R. 471, 511 (Bankr. D. Del. 2010) (“Post-petition refinancing of uneconomical secured debt

through a DIP loan may be authorized by section 363(b) of the Bankruptcy Code as a use of estate

property outside the ordinary course of business . . . similarly, prepetition secured claims can be paid

off through a roll-up.”); In re Energy Future Holding Corp., 527 B.R. 157, 167 (D. Del. 2015). As

the United States District Court for the District of Delaware observed:

                    [P]repetition secured claims can be paid off through a “roll-up.” Most
                    simply, a [roll-up] is the payment of a pre-petition debt with the
                    proceeds of a post-petition loan. Roll-ups most commonly arise where
                    a pre-petition secured creditor is also providing a post-petition DIP loan
                    under section 364(c) and/or (d) of the Bankruptcy Code. The proceeds
                    of the DIP loan are used to pay off or replace the pre-petition debt,
                    resulting in a post-petition debt equal to the pre-petition debt plus any
                    new money being lent to the debtor. As a result, the entirety of the
                    prepetition and post-petition debt enjoys the post-petition protection of
                    section 364(c) and/or (d) as well as the terms of the DIP order. In both
                    a refinancing and a rollup, the pre-petition secured claim is paid
                    through the issuance of new debt rather than from unencumbered cash.

Del. Trust Co. v. Energy Future Intermediate Holdings, LLC (In re Energy Future Holding Corp.),

2015 U.S. Dist. LEXIS 19684, 20-21 (D. Del. Feb. 9, 2015) (quoting In re Capmark Fin. Grp., Inc.,

438 B.R. at 511).

              42.   Courts consider a number of factors when determining whether to authorize a roll-up

of prepetition debt, including whether: (a) the proposed financing is an exercise of sound and

43953.00000
                                                       25
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 26 of 463



reasonable business judgment; (b) no alternative financing is available on any other basis; (c) the

financing is in the best interests of the estate and its creditors; (d) no better offers, bids, or timely

proposals are before the court; (e) the credit transaction is necessary to preserve the assets of the

estate; (f) the terms of the transaction are fair, reasonable, and adequate, given the circumstances of

the debtor and proposed lender(s); (g) the financing is necessary, essential, and appropriate for the

continued operating of the Debtors’ business and the preservation of their estates; and (h) the

financing agreement was negotiated in good faith and at arms’-length between the debtor and the

proposed lenders.         See In re Farmland Indus., Inc., 294 B.R. at 879-80 (surveying opinions

authorizing roll-ups).

              43.   Recognizing exigent circumstances like those present here, courts in this circuit have

approved roll-ups in recent chapter 11 cases. See, e.g., In re McDermott International, Inc., No. 20-

30336 (DRJ) (Bankr. S.D. Tex. Jan. 23, 2020) [Docket No. 146]; In re Sanchez Energy Corp., No.

19-34508 (MI) (Bankr. S.D. Tex. Aug. 15, 2019) [Docket No. 144] (on interim basis, authorizing $50

million DIP draw of a $350 million DIP that included $175 million roll up of prepetition debt); In re

Legacy Reserves Inc., No. 19-33395 (MI) (Bankr. S.D. Tex. July 23, 2019) [Docket No. 255]

(authorizing $350 million DIP that included $250 million roll up of prepetition debt); In re Vanguard

Natural Resources, Inc. (DRJ) (Bankr. S.D. Tex. Apr. 30, 2019) [Docket No. 241] (authorizing $130

million DIP that included $65 million roll up of prepetition debt); In re Gastar Exploration, Inc., No.

18-36507 (MI) (Bankr. S.D. Tex. Nov. 26, 2018) [Docket No. 213] (authorizing approximately $383

million DIP that included repayment of approximately $283 million of prepetition debt); In re

Westmoreland Coal Co., No. 18-35672 (DRJ) (Bankr. S.D. Tex. Nov. 15, 2018) [Docket No. 520]

(authorizing $110 million DIP that included $90 million to refinance prepetition debt); In re Shoreline




43953.00000
                                                      26
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 27 of 463



Energy LLC, No. 16-35571 (DRJ) (Bankr. S.D. Tex. Dec. 16, 2016) [Docket No. 190] (authorizing

approximately $50 million DIP that included refinancing of $32 million in prepetition debt).6

              44.   Furthermore, courts have authorized interim borrowings to be applied towards the roll-

up of prepetition obligations. See, e.g., In re Legacy Reserves Inc., No. 19-33395 (MI) (Bankr. S.D.

Tex. July 23, 2019) [Docket Nos. 86, 255]; In re Mission Coal Company, LLC, No. 18-04177 (TOM)

(Bankr. N.D. Ala. Oct. 16, 2018) [Docket Nos. 64, 300] (authorizing approximately $201,441,464

DIP and a roll-up of approximately $50 million on an interim basis); In re Remington Outdoor Co.,

Inc., No. 18-10684 (BLS) (Bankr. D. Del. Mar. 28, 2018) [Docket Nos. 68, 177] (authorizing

approximately $338 million DIP and a roll-up of approximately $150 million, including a full ABL

roll-up of $114 million, pursuant to Interim Period Order); In re Bon-Ton Stores, Inc., No. 18-10248

(MFW) (Bankr. D. Del. Feb. 6, 2018) [Docket Nos. 120, 352] (authorizing full roll-up of all $489

million outstanding prepetition revolving obligations pursuant to Interim Period Order); In re Real

Indus. Inc., No. 17-12464 (KJC) (Bankr. D. Del. Nov. 20, 2017) [Docket Nos. 59, 348] (authorizing

approximately $365 million DIP that included a creeping roll-up pursuant to Interim Period Order

and a full roll-up pursuant to final order of approximately $266 million prepetition debt); In re

Radioshack Corp., No. 15-10197 (BLS) (Bankr. D. Del. Feb. 10, 2015) [Docket Nos. 190, 947]

(authorizing approximately $285 million DIP and a roll-up of approximately $250 million prepetition

debt, including a full ABL roll-up of $215 million, pursuant to Interim Period Order).

              45.   Consistent with this authority, the Debtors respectfully submit that the Court should

approve the Roll-Up as a sound exercise of the Debtors’ business judgment.

VII.          The DIP Lenders Are Good-Faith Lenders Under Section 364(e).

              46.   Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to collect

on loans extended to a debtor, and its liens securing those loans, even if the debtor’s authority to


6
       Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
       Copies of these orders are available upon request of the Debtors’ proposed counsel.

43953.00000
                                                           27
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 28 of 463



obtain such loans or grant such liens is later reversed or modified on appeal.                    Specifically,

section 364(e) provides that:

                    The reversal or modification on appeal of an authorization under this
                    section [364 of the Bankruptcy Code] to obtain credit or incur debt, or
                    of a grant under this section of a priority or a lien, does not affect the
                    validity of any debt so incurred, or any priority or lien so granted, to an
                    entity that extended such credit in good faith, whether or not such entity
                    knew of the pendency of the appeal, unless such authorization and the
                    incurring of such debt, or the granting of such priority or lien, were
                    stayed pending appeal.

              47.   As explained herein, and in the DIP Declaration, the DIP Documents are the result of:

(a) the Debtors’ reasonable and informed determination that the DIP Lenders offered the most

favorable terms for obtaining vital postpetition financing; (b) no other lender offering alternative

financing on any other basis; and (c) arms’-length, good-faith negotiations between the Debtors and

the DIP Lenders. The terms and conditions of the DIP Documents are reasonable and appropriate

under the circumstances, and the proceeds of the DIP Facilities will be used only for purposes that

are permissible under the Bankruptcy Code. Further, no consideration is being provided to any party

other than as described herein. Accordingly, the Court should find that the DIP Lenders are “good-

faith” lenders within the meaning of section 364(e) of the Bankruptcy Code and are entitled to all of

the protections afforded by that section.

VIII. The Automatic Stay Should Be Modified on a Limited Basis.

              48.   The proposed Interim Period Order provides that the automatic stay provisions of

section 362 of the Bankruptcy Code will be modified to: (i) allow the DIP Lenders to file any

financing statements, security agreements, notices of liens, and other similar instruments and

documents in order to validate and perfect the DIP Liens; (ii) permit the Debtors to grant the DIP

Liens and the DIP Superpriority Claims to the DIP Lenders and to incur liabilities and obligations to

the DIP Lenders in accordance with the DIP Documents; and (iii) following the occurrence of an



43953.00000
                                                        28
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 29 of 463



Event of Default, permit the DIP Agents to exercise all rights and remedies in accordance with the

DIP Documents and applicable law.

              49.   Stay modifications of this kind are ordinary and standard features of

debtor-in-possession financing arrangements and, in the Debtors’ business judgment, are reasonable

and fair under the circumstances of these chapter 11 cases. See, e.g., In re Sanchez Energy Corp.,

No. 19-34508 (MI) (Bankr. S.D. Tex. Aug. 15, 2019) [Docket No. 144]; In re Legacy Reserves Inc.,

No. 19-33395 (MI) (Bankr. S.D. Tex. July 23, 2019) [Docket No. 255]; In re Southcross Holdings

LP, No. 16-20111 (MI) (Bankr. S.D. Tex. Apr. 11, 2016) [Docket No. 183] (modifying automatic

stay as necessary to effectuate the terms of the order); In re Autoseis, Inc., No. 14-20130 (RSS)

(Bankr. S.D. Tex. Mar. 26, 2014) [Docket No. 13] (same); In re ATP Oil & Gas Corp., No. 12-36187

(MI) (Bankr. S.D. Tex. Aug. 17, 2012) [Docket No. 21] (same); In re Magnum Hunter Res. Corp.,

No. 15-12533 (KG) (Bankr. D. Del. Dec. 15, 2015) [Docket No. 264]; In re Peak Broad., LLC, No.

12-10183 (PJW) (Bankr. D. Del. Feb. 3, 2012) [Docket No. 118] (terminating automatic stay after

occurrence of termination event); In re TMP Directional Mktg., LLC, No. 11-13835 (MFW) (Bankr.

D. Del. Jan. 17, 2012) [Docket No. 169].

IX.           Failure to Obtain Immediate Access to the Interim Amount and to Cash Collateral
              Would Cause Immediate and Irreparable Harm.

              50.   Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion to

obtain credit pursuant to section 364 of the Bankruptcy Code or to use cash collateral pursuant to

section 363 of the Bankruptcy Code may not be commenced earlier than fourteen days after the

service of such motion. Upon request, however, the court may conduct a preliminary, expedited

hearing on the motion and authorize the obtaining of credit and use of cash collateral to the extent

necessary to avoid immediate and irreparable harm to a debtor’s estate.

              51.   For the reasons noted above, the Debtors have an immediate need to be able to access

the DIP Facilities and to continue using the Prepetition Secured Parties’ Cash Collateral. Absent such

43953.00000
                                                     29
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 30 of 463



relief, the Debtors will not be able to, among other things, fund their business operations, including

payroll obligations, ensure consensual use of Cash Collateral, provide comfort and certainty to the

Debtors’ vendors, customers, and workforce, fund the administration of the cases, and will suffer

immediate and irreparable harm to the detriment of all parties in interest.

              52.   For each of the reasons set forth herein, the Debtors request that the Court enter the

Interim Period Order authorizing the Debtors, from and after entry of the Interim Period Order until

the Final Hearing, to incur obligations under the DIP Facilities on the terms of, and subject to

conditions set forth in, the DIP Documents and the Interim Period Order. This relief will enable the

Debtors to preserve and maximize the value of their assets for the benefit of their estates and creditors,

pending the Final Hearing.

                                         Request for Final Hearing

              53.   Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that the

Court set a date for the Final Hearing that is as soon as practicable, and fix the time and date prior to

the Final Hearing for parties to file objections to this Motion.

                             Waiver of Bankruptcy Rule 6004(a) and 6004(h)

              54.   To implement the foregoing successfully, the Debtors seek a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the fourteen-day stay of an order authorizing the

use, sale, or lease of property under Bankruptcy Rule 6004(h).

                                                    Notice

              55.   The Debtors will provide notice of this Motion to the following parties: (a) the Office

of the United States Trustee for the Southern District of Texas; (b) the holders of the 30 largest

unsecured claims against the Debtors (on a consolidated basis); (c) counsel to Wells Fargo Capital

Finance, LLC, as administrative agent under the Debtors’ prepetition ABL Facility; (d) counsel to

Bank of America, N.A., as administrative agent under the Debtors’ prepetition Term Loan Facility;

(e) counsel to that certain ad hoc group of lenders under the Debtors’ prepetition Term Loan Facility;
43953.00000
                                                      30
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 31 of 463



(f) counsel to the agents for the Debtors’ proposed postpetition lenders; (g) the United States

Attorney’s Office for the Southern District of Texas; (h) the state attorney general’s office for all

states in which the Debtors conduct business; (i) the Internal Revenue Service; (j) the Securities and

Exchange Commission; and (k) any party that requests service pursuant to Bankruptcy Rule 2002.

The Debtors submit that, in light of the nature of the relief requested, no other or further notice need

be given.

              56.   WHEREFORE the Debtors respectfully request entry of the proposed Interim Period

Order, substantially in the forms attached hereto as Exhibit A, respectively, granting the relief

requested herein and such other and further relief as the Court may deem just and appropriate.

  Dated: February 9, 2020
                                                        /s/ John F. Higgins
                                                        John F. Higgins (TX 09597500)
                                                        Eric M. English (TX 24062714)
                                                        PORTER HEDGES LLP
                                                        1000 Main Street, 36th Floor
                                                        Houston, Texas 77002
                                                        Telephone: (713) 226-6000
                                                        Facsimile: (713) 226-6248
                                                        Email: jhiggins@porterhedges.com
                                                                eenglish@porterhedges.com

                                                               -     and      -

                                                        Dennis F. Dunne (pro hac vice pending)
                                                        Samuel A. Khalil (pro hac vice pending)
                                                        Parker J. Milender (pro hac vice pending)
                                                        MILBANK LLP
                                                        55 Hudson Yards
                                                        New York, New York 10001
                                                        Telephone: (212) 530-5000
                                                        Facsimile: (212) 530-5219
                                                        Email: ddunne@milbank.com
                                                               skhalil@milbank.com
                                                               pmilender@milbank.com

                                                        Proposed Counsel for Debtors and Debtors in
                                                        Possession



43953.00000
                                                   31
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 32 of 463



                             Exhibit A

                   Proposed Interim Period Order
              Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 33 of 463




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                 )      Chapter 11
    In re:                                                       )
                                                                 )      Case No. 20-30982 (MI)
    AMERICAN COMMERCIAL LINES                                    )
    INC., et al.,1                                               )      (Jointly Administered)
                   Debtors.                                      )      (Emergency Hearing Requested)
                                                                 )
                                                                 )

                        ORDER (A) AUTHORIZING THE
                      DEBTORS TO OBTAIN POSTPETITION
                  FINANCING, (B) AUTHORIZING THE DEBTORS
                TO USE CASH COLLATERAL, (C) GRANTING LIENS
         AND PROVIDING CLAIMS WITH SUPERPRIORITY ADMINISTRATIVE
         EXPENSE STATUS, (D) GRANTING ADEQUATE PROTECTION TO THE
     PREPETITION SECURED PARTIES, (E) MODIFYING THE AUTOMATIC STAY,
     (F) SCHEDULING A FINAL HEARING, AND (G) GRANTING RELATED RELIEF

              Upon the motion (the “DIP Motion”) 2 of American Commercial Lines Inc. (“Holdings”),

Commercial Barge Line Company (the “DIP Term Borrower” or the “Company”) and their

affiliated debtors (together with Holdings, the “DIP Term Guarantors”; the Company, American

Commercial Barge Line LLC, ACBL Transportation Services LLC and ACBL River Operations

LLC, the “DIP ABL Borrowers”; and Holdings and the other affiliated debtors (excluding the

DIP ABL Borrowers), the "DIP ABL Guarantors"), each as a debtor and debtor-in-possession

(collectively, the “Debtors”) in the above-captioned cases (the “Chapter 11 Cases”) and pursuant



1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, as applicable, are: Finn Holding Corporation (1456), ACL I Corporation (1534), American Commercial
       Lines Inc. (7794), Commercial Barge Line Company (“CBLC”) (2365), American Commercial Barge Line LLC
       (“ACBLL”) (6600), American Commercial Lines International LLC (6599), ACBL Oldco, LLC (6602), ACBL
       Transportation Services LLC (“Transport”) (6589), ACBL River Operations LLC (“River Ops”) (6762), Old JB
       LLC (“Old JB”) (6590), and ACL Professional Services Inc. (4614). The Debtors’ principal offices are located
       at 1701 E. Market Street, Jeffersonville, Indiana 47130.
2
       Capitalized terms used herein and not herein defined have the meaning ascribed to such terms in the DIP Motion.



43953.00000
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 34 of 463




to sections 105, 361, 362, 363(b), 363(c)(2), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), 364(e),

363(m), 503, 506(c) and 507 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the

“Bankruptcy Code”), Rules 2002, 4001, 6003, 6004 and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), Rules 1075-1, 2002-1, 4001-1(b), 4002-1(i), and 9013-1 of

the Bankruptcy Local Rules of the United States Bankruptcy Court for the Southern District of

Texas (the “Local Bankruptcy Rules”) and the Procedures for Complex Chapter 11 Bankruptcy

Cases (the “Complex Case Rules”) promulgated by the United States Bankruptcy Court for the

Southern District of Texas (the “Court”), seeking, among other things:

              (i)     authorization for (x) the DIP ABL Borrowers to obtain postpetition
                      financing as set forth in the DIP ABL Documents (as defined herein) (the
                      “DIP ABL Financing”), and for Holdings and the other DIP ABL
                      Guarantors to guaranty the obligations (the “DIP ABL Obligations”) of the
                      DIP ABL Borrowers in connection with the DIP ABL Financing (the DIP
                      Term Guarantors together with the DIP ABL Borrowers, the “DIP ABL
                      Loan Parties”); and (y) the DIP Term Borrower to obtain postpetition
                      financing as set forth in the DIP Term Documents (as defined herein) (the
                      “DIP Term Financing” and, together with the DIP ABL Financing, the
                      “DIP Financing”), and for the DIP Term Guarantors to guaranty the
                      obligations (the “DIP Term Loan Obligations,” and together with the DIP
                      ABL Obligations, the “DIP Obligations”) of the DIP Term Borrower in
                      connection with the DIP Term Financing (the DIP Term Guarantors
                      together with the DIP Term Borrower, the “DIP Term Loan Parties”; the
                      DIP Term Loan Parties together with the DIP ABL Loan Parties, the “DIP
                      Loan Parties”); the DIP Financing consisting of:

                     (I)     a senior secured superpriority debtor-in-possession asset-based
                             revolving credit facility (the “DIP ABL Facility”) consisting of a
                             revolving credit facility in an aggregate principal amount of up to
                             $640,000,000 (the “DIP ABL Loans”), pursuant to the terms and
                             conditions of that certain Senior Secured Debtor-in-Possession
                             Credit Agreement (as the same may be amended, restated,
                             supplemented, waived, or otherwise modified from time to time, the
                             “DIP ABL Credit Agreement”), by and among the Holdings, the
                             DIP ABL Borrowers and Wells Fargo Capital Finance, LLC (“Wells
                             Fargo”) as administrative agent and collateral agent (in such
                             capacities, the “DIP ABL Agent”) for and on behalf of itself and
                             the other lenders party thereto (the “DIP ABL Lenders,” and
                             collectively with the DIP ABL Agent, the Issuing Bank (as defined
                             in the DIP ABL Credit Agreement) and the Secured Bank Product


                                               2
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 35 of 463




                     Providers (as defined in the DIP ABL Credit Agreement), the “DIP
                     ABL Secured Parties”), substantially in the form of Exhibit B,
                     attached to the DIP Motion; and

             (II)    a senior secured superpriority debtor-in-possession term loan credit
                     facility (the “DIP Term Facility” and, together with the DIP ABL
                     Facility, the “DIP Facilities”), in an aggregate principal amount of
                     up to $50,000,000 (the loans made thereunder, the “DIP Term
                     Loans” and together with the DIP ABL Loans, the “DIP Loans”)
                     pursuant to the terms and conditions of that certain Secured
                     Superpriority Debtor-in-Possession Term Loan Agreement (as the
                     same may be amended, restated, supplemented, waived, or
                     otherwise modified from time to time, the “DIP Term Loan Credit
                     Agreement,” and together with the DIP ABL Credit Agreement, the
                     “DIP Credit Agreements”), by and among the DIP Term
                     Borrower, the DIP Term Guarantors, and Cortland Capital Market
                     Services, LLC, as administrative agent and collateral agent (in such
                     capacities, the “DIP Term Loan Agent” and, together with the DIP
                     ABL Agent, the “DIP Agents”) for and on behalf of the lenders
                     party thereto (the “DIP Term Lenders” and, together with (x) the
                     DIP ABL Lenders, the “DIP Lenders,” and (y) the DIP Term Loan
                     Agent, the “DIP Term Loan Secured Parties”; the DIP Term Loan
                     Secured Parties together with the DIP ABL Secured Parties, the
                     “DIP Secured Parties”), substantially in the form of Exhibit C,
                     attached to the DIP Motion;

      (ii)    authorization for:

             (I)     the Debtors to execute and deliver the DIP ABL Credit Agreement,
                     and, any other agreements, instruments, pledge agreements,
                     guarantees, security agreements, control agreements, notes, and
                     other Credit Documents (as defined in the DIP ABL Credit
                     Agreement) and documents related thereto (as amended, restated,
                     supplemented, waived, and/or modified from time to time, and
                     collectively, with the DIP ABL Credit Agreement, the “DIP ABL
                     Documents”) and to perform their respective obligations thereunder
                     and all such other and further acts as may be necessary, appropriate,
                     or desirable in connection with the DIP ABL Documents;

             (II)    the Debtors to execute and deliver the DIP Term Loan Credit
                     Agreement, and any other agreements, documents, instruments
                     and/or amendments executed and delivered in connection therewith,
                     (collectively, the “DIP Term Documents,” and together with the
                     DIP ABL Documents, the “DIP Documents”) and to perform their
                     respective obligations thereunder and all such other and further acts
                     as may be necessary, appropriate, or desirable in connection with
                     the DIP Term Documents;


                                       3
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 36 of 463




      (iii)   (x) the DIP Loan Parties to use the DIP ABL Facility to, (A) simultaneously
              with the initial draw under the DIP ABL Facility, refinance all of the
              outstanding Prepetition ABL Debt (as defined herein) in full, including
              interest, fees, cost and other charges payable thereunder through the date of
              repayment, together the deemed issuance and deemed incurrence of all letter
              of credit obligations and bank product obligations extant or otherwise issued
              and outstanding through such date of refinancing, which refinancing,
              deemed issuance and deemed incurrence shall be indefeasible upon the
              occurrence of the ABL Satisfaction Date, (B) for working capital and
              general corporate purposes of the DIP Loan Parties in accordance with the
              DIP ABL Documents and as permitted by the Budget (subject to the
              Permitted Variance, as defined and set forth in the DIP ABL Credit
              Agreement), and (C) for Prepetition ABL Secured Parties Adequate
              Protection Obligations (as defined below), and (y) the DIP Loan Parties to
              use proceeds of the DIP Term Financing for working capital and general
              corporate purposes in accordance with the terms of the DIP Term
              Documents and as permitted by the Budget (subject to the Permitted
              Variance) defined and set forth in the DIP Term Loan Credit Agreement);

      (iv)    subject to the restrictions set forth in the DIP Documents, this interim period
              order (the "Interim Period Order") and the Intercreditor Agreements (as
              defined herein), the Debtors to, during the Interim Period, use the
              Prepetition Collateral (as defined herein), including Cash Collateral of the
              Prepetition ABL Secured Parties under the Prepetition ABL Documents and
              the Prepetition Term Loan Secured Parties under the Prepetition Term Loan
              Documents (each as defined herein) and provide adequate protection to the
              Prepetition ABL Secured Parties and Prepetition Term Loan Secured
              Parties for any diminution in value of their respective interests in the
              Prepetition Collateral (including Cash Collateral), resulting from the
              imposition of the automatic stay, the Debtors’ use, sale, or lease of the
              Prepetition Collateral (including Cash Collateral), and the priming of their
              respective interests in the Prepetition Collateral (including Cash Collateral),
              including by the Carve Out in each case occurring during the Interim Period;

      (v)     the Debtors to pay the principal, interest, fees, expenses and other amounts
              payable under the DIP Documents as such become earned, due and payable
              to the extent provided in, and in accordance with, the DIP Documents and
              this Interim Period Order;

      (vi)    the Debtors to make certain Stipulations with respect to the Prepetition
              Credit Agreements and the liens and security interests arising therefrom;

      (vii)   subject to the Carve Out and the Prepetition Intercreditor Agreement, the
              granting to the DIP Secured Parties of allowed superpriority claims pursuant
              to section 364(c)(1) of the Bankruptcy Code payable from and having
              recourse to all assets of the DIP Loan Parties;



                                        4
       Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 37 of 463




               (viii) the granting to the DIP Secured Parties of liens pursuant to section 364(c)(2)
                      and 364(c)(3) of the Bankruptcy Code and priming liens pursuant to section
                      364(d) of the Bankruptcy Code on all prepetition and postpetition property
                      of the DIP Loan Parties’ estates (other than certain customarily excluded
                      assets) and all proceeds thereof, including, subject only to and effective
                      upon entry of the Final Order (as defined herein), any Avoidance Proceeds
                      (as defined herein), subject to the Carve Out (as defined herein) and the
                      Intercreditor Agreements;

               (ix)    (a) a waiver, to the extent set forth herein, of the Debtors’ right to surcharge
                       the Prepetition Collateral and the DIP Collateral (as defined herein)
                       (together, the “Collateral”) pursuant to section 506(c) of the Bankruptcy
                       Code, and (b) subject to entry of the Final Order, any “equities of the case”
                       exception under section 552(b) of the Bankruptcy Code;

               (x)     modification of the automatic stay to the extent set forth herein; and

               (xi)    the scheduling of a final hearing (the “Final Hearing”) to be held within 30
                       days of the Petition Date to consider final approval of the DIP Facilities and
                       use of Cash Collateral pursuant to a proposed final order (the “Final
                       Order”; the Interim Period Order together with the Final Order, the “DIP
                       Orders”), as set forth in the DIP Motion and the DIP Documents filed with
                       this Court.

       The Court having considered the relief requested in the DIP Motion, the exhibits attached

thereto, the Declaration of Neil A. Augustine (the “DIP Declaration”), the Declaration of David

J. Huls (the “First Day Declaration”), the DIP Documents, and the evidence submitted and

arguments made by the Debtors at the Initial Hearing held on February 10, 2020 (the “Initial

Hearing”); and notice of the Initial Hearing having been given in accordance with Bankruptcy

Rules 2002, 4001(b), (c) and (d), and all applicable Local Bankruptcy Rules; and the Initial

Hearing having been held and concluded; and all objections, if any, to the interim relief requested

in the DIP Motion having been withdrawn, resolved or overruled by the Court; and it appearing

that approval of the interim relief requested in the DIP Motion is necessary to avoid immediate

and irreparable harm to the Debtors and their estates pending the Final Hearing, and otherwise is

fair and reasonable and in the best interests of the Debtors and their estates, and is essential for the

continued operation of the Debtors’ businesses and the preservation of the value of the Debtors’


                                                   5
       Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 38 of 463




assets; and it appearing that the Debtors’ entry into the DIP Credit Agreements and other DIP

Documents is a sound and prudent exercise of the Debtors’ business judgment; and after due

deliberation and consideration, and good and sufficient cause appearing therefor;

        BASED UPON THE RECORD ESTABLISHED AT THE INITIAL HEARING BY

THE DEBTORS, THE COURT MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW: 3

        A.       Petition Date. On February 7, 2020 (the “Petition Date”), each of the Debtors filed

a voluntary petition for relief under Chapter 11 of the Bankruptcy Code with the Court. On

February [], 2020, this Court entered an order approving the joint administration of the Chapter

11 Cases.

        B.       Debtors in Possession. The Debtors have continued in the management and

operation of their businesses and properties as debtors in possession pursuant to sections 1107 and

1108 of the Bankruptcy Code.

        C.       Jurisdiction and Venue. This Court has core jurisdiction over the Chapter 11 Cases,

the DIP Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(a)–(b)

and 1334 and the Amended Standing Order of Reference from the United States District Court for

the Southern District of Texas, dated May 24, 2012. Consideration of the DIP Motion constitutes

a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The Court may enter a final order consistent

with Article III of the United States Constitution. Venue for the Chapter 11 Cases and proceedings

on the DIP Motion is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The

predicates for the relief sought herein are sections 105, 361, 362, 363(c), 363(e), 363(m) 364(c),


3
    The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
    pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To
    the extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To
    the extent any of the following conclusions of law constitute findings of fact, they are adopted as such.



                                                         6
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 39 of 463




364(d)(1), 364(e), and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004 and 9014,

and Local Bankruptcy Rules 2002-1, 4001-1(b), 4002-1(i), and 9013-1.

       D.      Committee Formation. As of the date hereof, the United States Trustee for the

Southern District of Texas (the “U.S. Trustee”) has not appointed an official committee of

unsecured creditors in these Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code (a

“Creditors’ Committee”).

       E.      Notice. The Initial Hearing was held pursuant to Bankruptcy Rule 4001(b)(2) and

(c)(2). Proper, timely, adequate and sufficient notice of the DIP Motion has been provided in

accordance with the Bankruptcy Code, the Bankruptcy Rules and the Local Bankruptcy Rules, and

no other or further notice of the DIP Motion or the entry of this Interim Order shall be required.

The interim relief granted herein is necessary to avoid immediate and irreparable harm to the

Debtors and their estates pending the Final Hearing.

       F.      Debtors’ Stipulations. Without prejudice to the rights of the Debtors’ estates or

any other party in interest (but subject to the limitations thereon contained in paragraph 23 below),

and after consultation with their attorneys and financial advisors, the Debtors admit, stipulate and

agree that:

               (i)     Prepetition ABL Credit Facility. Pursuant to that certain Amended and

Restated Revolving Credit Agreement dated November 12, 2015 (as amended, restated, amended

and restated, supplemented, waived, or otherwise modified from time to time, the “Prepetition

ABL Credit Agreement,” and collectively with the other Credit Documents (as defined in the

Prepetition ABL Credit Agreement) and any other agreements and documents executed or

delivered in connection therewith, each as may be amended, restated, supplemented, waived or

otherwise modified from time to time, the “Prepetition ABL Documents”), among (a) the




                                                 7
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 40 of 463




borrowers party thereto (the “Prepetition ABL Borrowers”), (b) the guarantors under the

Prepetition ABL Documents (the “Prepetition ABL Guarantors”), (c) Wells Fargo, as

administrative agent and collateral agent (in such capacities, the “Prepetition ABL Agent”), and

(d) the lenders party thereto (the “Prepetition ABL Lenders,” and collectively with the

Prepetition ABL Agent, the "Issuing Bank" (as defined under the Prepetition ABL Credit

Agreement) and the "Secured Bank Product Providers" (as defined under the Prepetition ABL

Credit Agreement), the “Prepetition ABL Secured Parties”) and the other Prepetition ABL

Secured Parties party thereto, the Prepetition ABL Lenders provided revolving credit and other

financial accommodations to the Prepetition ABL Borrowers pursuant to the Prepetition ABL

Documents (the “Prepetition ABL Credit Facility”).

               (ii)   Prepetition ABL Debt.     As of the Petition Date, the Prepetition ABL

Borrowers and the Prepetition ABL Guarantors were justly and lawfully indebted and liable to the

Prepetition ABL Secured Parties, without defense, counterclaim or offset of any kind, in the

aggregate principal amount of not less than $\536,338,410 (collectively, together with accrued and

unpaid interest, all other “Obligations” as defined in the Prepetition ABL Credit Agreement, and

all interest, fees, costs and other charges allowable under section 506(b) of the Bankruptcy Code,

the “Prepetition ABL Debt”), which Prepetition ABL Debt has been guaranteed on a joint and

several basis by all of the Prepetition ABL Guarantors. For purposes of this Interim Period Order,

(x) “ABL Satisfaction Date” means the date of indefeasible Payment in Full (as defined herein)

of the Prepetition ABL Debt; (y) the ABL Satisfaction Date shall be deemed to have occurred if

Payment in Full of the Prepetition ABL Debt has occurred and the Challenge Period (as defined

herein) expires without the timely and proper commencement of a Challenge Proceeding in

accordance with paragraph 23 of this Interim Period Order with respect to the Prepetition ABL




                                                8
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 41 of 463




Debt or against the Prepetition ABL Secured Parties, or if a Challenge Proceeding is timely and

properly asserted prior to the expiration of the Challenge Period, upon the final disposition of such

adversary proceeding or contested matter in favor of the Prepetition ABL Secured Parties by order

of a court of competent jurisdiction; and (z) "Payment in Full" means the occurrence of (i) the

payment in full in cash or immediately available funds of all of the obligations, (ii) the termination

or expiration of all commitments to extend credit to the DIP Borrowers, (iii) with respect to the

Prepetition ABL Debt and DIP ABL Obligations, the termination of, providing cash collateral in

respect of, or providing other security or treatment as agreed between the Debtors and the

applicable Prepetition Secured Party, all outstanding letters of credit and “Secured Bank Product

Obligations” (as such term is defined in the Prepetition ABL Credit Agreement and DIP ABL

Credit Agreement) that compose a portion of the Prepetition ABL Debt or DIP ABL Obligations,

as set forth in the Prepetition ABL Credit Agreement or DIP ABL Credit Agreement, respectively,

(iv) with respect to the Prepetition ABL Debt and DIP ABL Obligations, the cash collateralization

in respect of any asserted or threatened claims, demands, actions, suits, proceedings,

investigations, liabilities, fines, costs, penalties, or damages for which any Prepetition ABL

Secured Party, any DIP ABL Secured Party, Prepetition ABL Agent or DIP ABL Agent may be

entitled to indemnification by any Debtor pursuant to the indemnification provisions in the

Prepetition ABL Documents and DIP ABL Documents, as applicable, and (v) with respect to the

Prepetition ABL Debt and DIP ABL Obligations, the delivery of a payoff letter (in form and

substance satisfactory to Prepetition ABL Agent and DIP ABL Agent) and delivery of a general

release (in form and substance satisfactory to Prepetition ABL Agent and DIP ABL Agent) of any

and all claims and causes of action that could have been asserted or raised under or in connection

with the Prepetition ABL Documents and the DIP ABL Documents.




                                                  9
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 42 of 463




               (iii)   Prepetition ABL Liens and Prepetition ABL Priority Collateral. As more

fully set forth in the Prepetition ABL Documents, prior to the Petition Date, the Prepetition ABL

Borrowers and the Prepetition ABL Guarantors granted to the Prepetition ABL Agent, for the

benefit of itself and the Prepetition ABL Secured Parties, a first priority security interest in and

continuing lien on (the “Prepetition ABL Liens”) the Revolving Facility Collateral (as defined in

that certain Prepetition Intercreditor Agreement referred to below) (which, for the avoidance of

doubt, includes Cash Collateral) in each case whether then owned or existing or thereafter acquired

or arising (collectively, the “Prepetition ABL Priority Collateral”), subject only to Prepetition

ABL Permitted Prior Liens (as defined herein).

               (iv)    Prepetition Term Loan Facility. Pursuant to that certain Term Loan Credit

Agreement dated November 12, 2015 (as amended, restated, amended and restated, supplemented,

waived or otherwise modified and as in effect on the Petition Date, the “Prepetition Term Loan

Credit Agreement” and, together with the Prepetition ABL Credit Agreement, the “Prepetition

Credit Agreements,” and collectively with the Credit Documents (as defined in the Prepetition

Term Loan Credit Agreement) and any other agreements and documents executed or delivered in

connection therewith, each as may be amended, restated, supplemented, waived or otherwise

modified from time to time the “Prepetition Term Loan Documents,” and together with the

Prepetition ABL Documents, the “Prepetition Debt Documents”) among the Company, as

borrower (the “Prepetition Term Borrower” and, together with the Prepetition ABL Borrowers,

the “Prepetition Borrowers”), the guarantors party thereto (the “Prepetition Term Loan

Guarantors”), the lenders party thereto (the “Prepetition Term Loan Lenders”), Bank of

America, N.A. as administrative agent (in such capacity, the “Prepetition Term Loan Agent”

and together with the Prepetition Term Loan Lenders, the “Prepetition Term Loan Secured




                                                 10
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 43 of 463




Parties,” the Prepetition Term Loan Secured Parties, together with the Prepetition ABL Secured

Parties, the “Prepetition Secured Parties”) the Prepetition Term Loan Lenders provided term

loans to the Prepetition Term Borrower pursuant to the Prepetition Term Loan Documents (the

“Prepetition Term Loan Facility” and together with the Prepetition ABL Credit Facility, the

“Prepetition Facilities”).

               (v)     Prepetition Term Loan Debt. The Prepetition Term Loan Facility provided

the Prepetition Term Borrower with term loans in the aggregate principal amount of

$1,150,000,000.00. As of the Petition Date, the Prepetition Term Borrower and the Prepetition

Term Loan Guarantors were justly and lawfully indebted and liable to the Prepetition Term Loan

Secured Parties without defense, counterclaim or offset of any kind, in the aggregate principal

amount of $949,000,000 in respect of loans made by the Prepetition Term Loan Lenders pursuant

to, and in accordance with the terms of, the Prepetition Term Loan Documents, (collectively,

together with accrued and unpaid interest and all other “Obligations” as defined in the Prepetition

Term Loan Credit Agreement, and all interest, fees, costs and other charges allowable under

section 506(b) of the Bankruptcy Code, the “Prepetition Term Loan Debt,” and collectively with

the Prepetition ABL Debt, the “Prepetition Secured Debt”), which Prepetition Term Loan Debt

has been guaranteed on a joint and several basis by all of the Prepetition Term Loan Guarantors.

               (vi)    Prepetition Term Liens and ABL Excluded Collateral. As more fully set

forth in the Prepetition Term Loan Documents, prior to the Petition Date, the Prepetition Term

Borrower and the Prepetition Term Loan Guarantors granted to the Prepetition Term Loan Agent,

for the benefit of itself and the Prepetition Term Loan Lenders, a security interest in and continuing

lien on (the “Prepetition Term Liens,” and together with the Prepetition ABL Liens, the

“Prepetition Liens”) substantially all of their assets and property, including, (a) a first priority




                                                 11
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 44 of 463




(subject to certain permitted liens) security interest in and continuing lien on the "ABL Excluded

Collateral" (as defined in the Prepetition Intercreditor Agreement; ABL Excluded Collateral

together with the Prepetition ABL Priority Collateral, the “Prepetition Collateral”), and (b) a

second priority security interest in and continuing lien on the Prepetition ABL Priority Collateral,

subject only to the liens of the Prepetition ABL Agent on the Prepetition ABL Priority Collateral

and the Prepetition Term Loan Permitted Prior Liens (as defined herein).

               (vii)   Validity, Perfection and Priority of Prepetition ABL Liens and Prepetition

ABL Debt. The Debtors acknowledge and agree that as of the Petition Date (a) the Prepetition

ABL Liens on the Prepetition ABL Priority Collateral were valid, binding, enforceable, non-

avoidable and properly perfected and were granted to, or for the benefit of, the Prepetition ABL

Secured Parties for fair consideration and reasonably equivalent value; (b) the Prepetition ABL

Liens were senior in priority over any and all other liens on the Prepetition ABL Priority Collateral,

subject only to certain liens senior by operation of law or otherwise permitted by the Prepetition

ABL Documents (solely to the extent any such permitted liens were valid, properly perfected, non-

avoidable, not subordinated and senior in priority to the Prepetition ABL Liens as of the Petition

Date, the “Prepetition ABL Permitted Prior Liens”); (c) the Prepetition ABL Debt constitutes

legal, valid, binding, and non-avoidable obligations of the Debtors enforceable in accordance with

the terms of the applicable Prepetition ABL Documents; (d) no offsets, recoupments, challenges,

objections, defenses, claims or counterclaims of any kind or nature to any of the Prepetition ABL

Liens or Prepetition ABL Debt exist, and no portion of the Prepetition ABL Liens or Prepetition

ABL Debt is subject to any challenge or defense including, avoidance, disallowance,

disgorgement, recharacterization, or subordination (equitable or otherwise) pursuant to the

Bankruptcy Code or applicable non-bankruptcy law; (e) the Debtors and their estates have no




                                                 12
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 45 of 463




claims, objections, challenges, causes of action, and/or choses in action, including avoidance

claims under chapter 5 of the Bankruptcy Code or applicable state law equivalents or actions for

recovery or disgorgement, against any of the Prepetition ABL Secured Parties or any of their

respective affiliates, agents, attorneys, advisors, professionals, officers, directors and employees

(in their capacities as such) arising out of, based upon or related to the Prepetition ABL Credit

Facility; and (f) the Debtors waive, discharge, and release any right to challenge any of the

Prepetition ABL Debt, the priority of the Debtors’ obligations thereunder, and the validity, extent,

and priority of the liens securing the Prepetition ABL Debt.

               (viii) Validity, Perfection and Priority of Prepetition Term Liens and Prepetition

Term Loan Debt. The Debtors further acknowledge and agree that, as of the Petition Date, (a) the

Prepetition Term Liens on the Prepetition Collateral were valid, binding, non-avoidable,

enforceable, and properly perfected and were granted to, or for the benefit of, the Prepetition Term

Loan Secured Parties; (b) the Prepetition Term Liens were senior in priority over any and all other

liens on the Prepetition Collateral, subject only to (1) the Prepetition ABL Liens on the Prepetition

ABL Priority Collateral, and (2) certain liens senior by operation of law or otherwise permitted by

the Prepetition Term Loan Documents (solely to the extent any such permitted liens were valid,

properly perfected, non-avoidable, and senior in priority to the Prepetition Term Liens as of the

Petition Date, the “Prepetition Term Loan Permitted Prior Liens” and, together with the

Prepetition ABL Permitted Prior Liens, the “Permitted Prior Liens”); (c) the Prepetition Term

Loan Debt constitutes legal, valid and binding obligations of the Debtors enforceable in

accordance with the terms of the applicable Prepetition Term Loan Documents; and (d) the Debtors

waive, discharge, and release any right to challenge the extent and priority of the liens securing

the Prepetition Term Loan Debt.




                                                 13
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 46 of 463




               (ix)    Value of Prepetition Liens and Prepetition Claims. The aggregate value of

the Prepetition ABL Priority Collateral exceeds the aggregate amount of the Prepetition ABL Debt

and the claims of the Prepetition ABL Secured Parties arising under, or secured by, the Prepetition

ABL Documents (together with all interest, fees, costs and other charges allowable under section

506(b) of the Bankruptcy Code) constitute allowed, secured claims within the meaning of sections

502 and 506 of the Bankruptcy Code.

               (x)     No Control. None of the Prepetition Secured Parties control the Debtors or

their properties or operations, have authority to determine the manner in which any Debtor’s

operations are conducted or are control persons or insiders of the Debtors by virtue of any of the

actions taken with respect to, in connection with, related to or arising from the Prepetition Credit

Agreements.

               (xi)    No Claims or Causes of Action. No claims or causes of action are held by

the Debtors or their estates against, or with respect to, the Prepetition Secured Parties or their

respective Representative (as defined herein), solely in their respective capacities as such, under

the Prepetition Debt Documents.

               (xii)   Release. Effective as of the date of entry of this Interim Period Order, the

Debtors hereby absolutely and unconditionally release and forever discharge and acquit the

Prepetition Secured Parties and their respective Representatives (as defined herein), solely in their

respective capacities as such (collectively, the “Released Parties”), from any and all obligations

and liabilities to the Debtors (and their successors and assigns) and from any and all claims,

counterclaims, demands, debts, accounts, contracts, liabilities, actions and causes of action arising

prior to the Petition Date (collectively, the “Released Claims”) of any kind, nature or description,

whether matured or unmatured, known or unknown, foreseen or unforeseen, liquidated or




                                                 14
         Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 47 of 463




unliquidated, arising in law or equity, upon contract or tort or under any state or federal law or

otherwise, arising out of or related to (as applicable) the Prepetition Debt Documents, the

obligations owing and the financial obligations made thereunder, the negotiation thereof and of

the deal reflected thereby, and the obligations and financial obligations made thereunder, in each

case that the Debtors at any time had, now have or may have, or that their successors or assigns

hereafter can or may have against any of the Released Parties for or by reason of any act, omission,

matter, cause or thing whatsoever arising at any time on or prior to the date of this Interim Period

Order.

               (xiii) Cash Collateral.     All of the cash of the Prepetition Borrowers, the

Prepetition ABL Guarantors, and the Prepetition Term Loan Guarantors, other than cash held in

the “Excluded Deposit Accounts” (as defined in the Prepetition ABL Credit Agreement), to the

extent property of such Debtors, including any cash in deposit accounts (whether subject to control

agreements or otherwise) constitutes “cash collateral” of the Prepetition Secured Parties within the

meaning of section 363(a) of the Bankruptcy Code, subject to the terms of the Intercreditor

Agreements. All "Deposit Account Control Agreements" (as defined in the Prepetition ABL

Credit Agreement) in effect as of the Petition Date shall remain in full force and effect

notwithstanding the entry of this Interim Period Order and any subsequent orders amending this

Interim Period Order, and all such Deposit Account Control Agreements shall be deemed to also

be in favor of the DIP ABL Agent in respect of the DIP ABL Obligations and the DIP Term Loan

Agent in respect of the DIP Term Obligations.




                                                15
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 48 of 463




       G.      Findings Regarding the DIP Financing and Use of Cash Collateral.

               (i)     Good and sufficient cause has been shown for the entry of this Interim

Period Order and for authorization of the DIP Loan Parties to obtain financing pursuant to the DIP

Credit Agreements.

               (ii)    The DIP Loan Parties have an immediate and critical need to obtain the DIP

Financing and to use Prepetition Collateral (including Cash Collateral) in each case on an interim

basis, in order to consummate the prepackaged plan filed contemporaneously herewith, to permit,

among other things, the orderly continuation of the operation of their businesses, to maintain

business relationships with vendors, suppliers, employees and customers, to make payroll, to make

capital expenditures, to refinance the Prepetition ABL Debt, and to satisfy other working capital

and operational needs and to fund expenses of these Chapter 11 Cases. The access of the DIP

Loan Parties to sufficient working capital and liquidity through the use of Cash Collateral and

other Prepetition Collateral, incurrence of new indebtedness under the DIP Documents and other

financial accommodations provided under the DIP Documents are necessary and vital to the

preservation and maintenance of the going concern values of the DIP Loan Parties and to a

successful reorganization of the DIP Loan Parties.

               (iii)   The DIP Loan Parties are unable to obtain financing on more favorable

terms from sources other than the DIP Lenders under the DIP Documents and are unable to obtain

adequate unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code as an

administrative expense. The DIP Loan Parties are also unable to obtain secured credit allowable

under sections 364(c)(1), 364(c)(2) and 364(c)(3) of the Bankruptcy Code without the DIP Loan

Parties (x) granting to the DIP Secured Parties, subject to the Carve Out, the DIP Liens and the

DIP Superpriority Claims (as defined herein) and (y), subject to the Carve Out, incurring the




                                               16
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 49 of 463




Adequate Protection Obligations, in each case, under the terms and conditions set forth in this

Interim Period Order, the Intercreditor Agreements and the DIP Documents.

               (iv)   Based on the DIP Motion, the DIP Declaration, the First Day Declaration,

and the record presented to the Court at the Initial Hearing, the terms of the DIP Financing, the

terms of the Adequate Protection Obligations, and the terms on which the DIP Loan Parties may

continue to use the Prepetition Collateral (including Cash Collateral) pursuant to this Interim

Period Order and the DIP Documents are fair and reasonable, reflect the DIP Loan Parties’ exercise

of prudent business judgment consistent with their fiduciary duties and constitute reasonably

equivalent value and fair consideration.

               (v)    To the extent such consent is required, the Prepetition Secured Parties have

consented or are deemed to have consented to the DIP Loan Parties’ use of Cash Collateral and

the other Prepetition Collateral, and the DIP Loan Parties’ entry into the DIP Documents in

accordance with and subject to the terms and conditions in this Interim Period Order and the DIP

Documents.

               (vi)   The DIP Financing, the Adequate Protection Obligations, and the use of the

Prepetition Collateral (including Cash Collateral) have been negotiated in good faith and at arm’s

length among the DIP Loan Parties, and the DIP Secured Parties, and all of the DIP Loan Parties’

obligations and indebtedness arising under, in respect of, or in connection with, the DIP Financing

and the DIP Documents, including, without limitation: all DIP Loans made to the DIP Loan Parties

pursuant to the DIP Documents and any DIP Obligations (including any “Secured Bank Product

Obligations” as defined in the DIP ABL Credit Agreement) shall be deemed to have been

extended by the DIP Agents and the DIP Secured Parties and their respective affiliates in good

faith, as that term is used in section 364(e) of the Bankruptcy Code and in express reliance upon




                                                17
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 50 of 463




the protections offered by section 364(e) of the Bankruptcy Code, and the DIP Agents and the DIP

Secured Parties (and the successors and assigns thereof) shall be entitled to the full protection of

section 364(e) of the Bankruptcy Code in the event that this Interim Period Order or any provision

hereof is vacated, reversed or modified, on appeal or otherwise.

               (vii)   The Prepetition Secured Parties have acted in good faith regarding the DIP

Financing and the DIP Loan Parties’ continued use of the Prepetition Collateral (including Cash

Collateral) to fund the administration of the DIP Loan Parties’ estates and continued operation of

their businesses (including the incurrence and payment of the Adequate Protection Obligations

and the granting of the Adequate Protection Liens (each as defined herein)), in accordance with

the terms hereof and the DIP Documents, and the Prepetition Secured Parties (and the successors

and assigns thereof) shall be entitled to the full protection of section 363(m) of the Bankruptcy

Code in the event that this Interim Period Order or any provision hereof is vacated, reversed or

modified, on appeal or otherwise.

               (viii) The Prepetition Secured Parties are entitled to the adequate protection

provided in this Interim Period Order as and to the extent set forth herein pursuant to sections 361,

362, 363 and 364 of the Bankruptcy Code. Based on the DIP Motion and on the record presented

to the Court, the terms of the proposed adequate protection arrangements and of the use of the

Prepetition Collateral (including Cash Collateral) are fair and reasonable, reflect the DIP Loan

Parties’ prudent exercise of business judgment and constitute reasonably equivalent value and fair

consideration for the use of Cash Collateral; provided that nothing in this Interim Period Order or

the DIP Documents shall (x) be construed as the affirmative consent by any of the Prepetition

Secured Parties for the use of Cash Collateral other than on the terms set forth in this Interim Period

Order and in the context of the DIP Financing authorized by this Interim Period Order, (y) be




                                                  18
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 51 of 463




construed as a consent by any party to the terms of any other financing or any other lien

encumbering the Prepetition Collateral (whether senior or junior) or (z) prejudice, limit or

otherwise impair the rights of any of the Prepetition Secured Parties, subject to any applicable

provisions of the Prepetition Intercreditor Agreement, to seek new, different or additional adequate

protection or assert the interests of any of the Prepetition Secured Parties and the rights of any

other party in interest to object to such relief are hereby preserved.

               (ix)    Upon entry of the Interim Period Order, the refinancing and replacement of

the Prepetition ABL Debt reflects the DIP Loan Parties’ exercise of prudent business judgment

consistent with their fiduciary duties. The Prepetition ABL Lenders and their affiliates that have

provided prepetition secured debt to the Debtors would not otherwise consent to the use of their

Cash Collateral or the subordination of their liens to the DIP Liens (as defined herein), and the

DIP Agents and the DIP Lenders would not be willing to provide the DIP Facility or extend credit

to the DIP Loan Parties thereunder without the roll-up. The roll-up will benefit the Debtors and

their estates because it will enable the Debtors to obtain urgently needed financing critical to

administering these Chapter 11 Cases and funding their operations.

               (x)     The Debtors have requested immediate entry of this Interim Period Order

pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the Local Bankruptcy Rules. Absent

granting the relief set forth in this Interim Period Order, the DIP Loan Parties’ estates will be

immediately and irreparably harmed. Consummation of the DIP Financing and the use of

Prepetition Collateral (including Cash Collateral), in accordance with this Interim Period Order

and the DIP Documents are therefore in the best interests of the DIP Loan Parties’ estates and

consistent with the DIP Loan Parties’ exercise of their fiduciary duties.




                                                 19
       Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 52 of 463




       H.      Permitted Prior Liens; Continuation of Prepetition Liens. Nothing herein shall

constitute a finding or ruling by this Court that any alleged Permitted Prior Lien is valid, senior,

enforceable, prior, perfected, or non-avoidable. Moreover, nothing herein shall prejudice the rights

of any party-in-interest, including, but not limited to the Debtors, the DIP Agents, the DIP Secured

Parties, the Prepetition Secured Parties, or a Creditors’ Committee (if appointed), to challenge the

validity, priority, enforceability, seniority, avoidability, perfection, or extent of any alleged

Permitted Prior Lien and/or security interests, subject to the Intercreditor Agreements. The right

of a seller of goods to reclaim such goods under section 546(c) of the Bankruptcy Code is not a

Permitted Prior Lien and is expressly junior and subject to the Prepetition Liens and the DIP Liens.

The Prepetition Liens, and the DIP Liens that prime the Prepetition Liens, are continuing liens and

the DIP Collateral is and will continue to be encumbered by such liens in light of the integrated

nature of the DIP Facilities, the DIP Documents, and the Prepetition Debt Documents.

       I.      Intercreditor Agreements. Except as otherwise expressly modified herein, in the

DIP Intercreditor Agreement or in the other DIP Documents, that certain Intercreditor Agreement

dated November 12, 2015 between the Prepetition ABL Agent, the Prepetition Term Loan Agent

and the Credit Parties party thereto (as amended, restated, supplemented or otherwise modified

prior to the date hereof, the “Prepetition Intercreditor Agreement”) governs the respective

rights, interests, obligations, priority, and positions of the Prepetition Secured Parties with respect

to the Prepetition Collateral and is binding and enforceable in accordance with its terms. Pursuant

to section 510 of the Bankruptcy Code, but subject to the terms of this Interim Period Order and

the DIP Intercreditor Agreement, the Prepetition Intercreditor Agreement and any other applicable

intercreditor or subordination provisions contained in any of the Prepetition Debt Documents (i)

shall remain in full force and effect, and (ii) shall continue to govern the relative priorities, rights




                                                  20
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 53 of 463




and remedies of the Prepetition Secured Parties (including the relative priorities, rights and

remedies of such parties with respect to the replacement liens and administrative expense claims

and superpriority administrative expense claims granted, or amounts payable, by the Debtors under

this Interim Period Order or otherwise and the modification of the automatic stay) with respect to

the Prepetition Collateral. Pursuant to the Prepetition Intercreditor Agreement, the Prepetition

Term Secured Parties have agreed to not oppose or object to the terms of the DIP Financing or the

terms of this Interim Period Order in respect thereof. The parties to the Prepetition Intercreditor

Agreement stipulate, and the Court hereby finds, that the DIP ABL Facility is a “Refinancing” of

the Prepetition ABL Credit Facility as such term is used in the Prepetition Intercreditor Agreement,

the refinancing of the Prepetition ABL Debt pursuant to this Interim Period Order shall not be

deemed to constitute the “Senior Discharge Date” (as defined in the Prepetition Intercreditor

Agreement), the DIP ABL Obligations shall be deemed "Revolving Credit Obligations" (as such

term is used in the Prepetition Intercreditor Agreement). The DIP Documents include a [DIP

Intercreditor Agreement] dated as of the date of the DIP Credit Agreements, between the DIP

ABL Agent, the DIP Term Loan Agent and the Debtors party thereto (as amended, restated,

supplemented or otherwise modified from time to time in accordance with the terms thereof, the

“DIP Intercreditor Agreement”; together with the Prepetition Intercreditor Agreement, the

"Intercreditor Agreements") govern the respective rights, interests, obligations, priority, and

positions of the DIP Secured Parties with respect to the Collateral and is binding and enforceable

in accordance with its terms.

       J.      Immediate Entry. Sufficient cause exists for immediate entry of this Interim Period

Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the Local Bankruptcy Rules.




                                                21
         Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 54 of 463




          Based upon the foregoing findings and conclusions, the DIP Motion and the record before

the Court with respect to the DIP Motion, and after due consideration and good and sufficient

cause appearing therefor,

          IT IS HEREBY ORDERED THAT:

          1.       Interim Financing Approved. The relief sought in the DIP Motion is granted, the

interim financing described herein is authorized and approved, and the use of Cash Collateral on

an interim basis is authorized, in each case subject to the terms and conditions set forth in the DIP

Documents and this Interim Period Order. All objections to this Interim Period Order to the extent

not withdrawn, waived, settled, or resolved are hereby denied and overruled on the merits.

          2.       Authorization of the DIP Financing and the DIP Documents.

                    (a)     The DIP Loan Parties are hereby authorized to execute, deliver, enter into

    and, as applicable, perform all of their obligations in accordance with, and subject to the terms of

    this Interim Period Order and the DIP Documents and such other and further acts as may be

    necessary, appropriate or desirable in connection therewith. The DIP ABL Borrowers are hereby

    authorized to borrow money and incur other financial accommodations pursuant to the DIP ABL

    Credit Agreement, and the DIP ABL Guarantors are hereby authorized to guaranty the DIP ABL

    Obligations, subject in each case to any limitations on borrowing under the DIP ABL Documents,

    which shall be used for all purposes permitted under the DIP ABL Documents, subject to and in

    accordance with the budget (as the same may be modified from time to time consistent with the

    terms of the DIP Documents and this Interim Period Order including, without limitation, as set

    forth in paragraphs 16 and 17 herein, the “Budget”) 4 including, without limitation, to refinance

    the Prepetition ABL Debt as provided herein (including the deemed issuance of letters of credit


4
      A copy of the initial Budget is attached hereto as Schedule 1.



                                                          22
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 55 of 463




and deemed incurrence of bank product obligations as therein provided), to provide working

capital for the DIP Loan Parties and for general corporate purposes and to pay Prepetition ABL

Secured Parties Adequate Protection Obligations, interest, fees and expenses in accordance with

this Interim Period Order and the DIP Documents. The DIP Term Borrower is hereby authorized

to borrow money pursuant to the DIP Term Loan Credit Agreement, and deposit such money in

the Term Loan Proceeds Account (as defined in the DIP Credit Agreement), and the DIP Term

Guarantors are hereby authorized to guaranty the DIP Term Borrower’s DIP Term Loan

Obligations with respect to such borrowings, in each case up to an aggregate principal amount

equal to $50 million, to be fully available upon entry of the Interim Period Order subject to any

limitations on borrowing under the DIP Term Documents, which shall be used for all purposes

permitted under the DIP Term Documents, subject to and in accordance with the Budget,

including, without limitation, to provide working capital for the DIP Loan Parties and for general

corporate purposes and to pay Adequate Protection Obligations, interest, fees and expenses in

accordance with this Interim Period Order and the DIP Documents, in each case in accordance

with this Interim Period Order and the DIP Documents.

               (b)    In furtherance of the foregoing and without further approval of this Court,

each Debtor is authorized to perform all acts, to make, execute and deliver all instruments,

certificates, and agreements and documents (including, without limitation, the execution or

recordation of security agreements, mortgages and financing statements), and to pay all fees and

expenses in connection with or that may be reasonably required, necessary, or desirable for the

DIP Loan Parties’ performance of their obligations under or related to the DIP Financing,

including, without limitation:




                                               23
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 56 of 463




      (i)    the execution and delivery of, and performance under, each of the DIP

             Documents;

      (ii)   the execution and delivery of, and performance under, one or more

             amendments, waivers, consents or other modifications to and under the DIP

             Documents, in each case, in such form as the DIP Loan Parties, the DIP

             Agents and the requisite DIP Lenders under the DIP ABL Credit Agreement

             and DIP Term Loan Credit Agreement, as applicable, may agree, it being

             understood that no further approval of this Court shall be required for any

             authorizations, amendments, waivers, consents or other modifications to

             and payment of amounts owed under the DIP Documents and any fees and

             other expenses (including attorneys’, accountants’, appraisers’ and financial

             advisors’ fees), that do not (A) shorten the maturity of the extensions of

             credit thereunder or increase the aggregate commitments or the rate of

             interest payable thereunder, (B) increase existing fees or add new fees

             thereunder (excluding, for the avoidance of doubt, any amendment, consent

             or waiver fee), (C) modify the definition of “Borrowing Base” (or the

             definitions used therein in a manner that materially modifies the terms of

             the Borrowing Base) in the DIP ABL Credit Agreement (it being

             understood and agreed that this clause (C) shall not affect the DIP ABL

             Agent’s rights to implement reserves in accordance with the terms set forth

             in the DIP Documents), or (D) shorten the Case Milestones set forth in the

             DIP Documents;




                                      24
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 57 of 463




      (iii)   the non-refundable payment to the DIP Agents or the DIP Secured Parties,

              as the case may be, of all reasonable and documented fees payable under

              the DIP Debt Documents including, without limitation, unused facility fees,

              servicing fees, audit fees, liquidator fees, structuring fees, administrative

              agent’s or collateral agent’s fees, upfront fees, closing fees, commitment

              fees, exit fees, backstop fees, agency fees, and/or professional fees (which

              fees shall be irrevocable once paid in accordance with the terms of such DIP

              Debt Documents and this Interim Period Order, and shall be deemed to have

              been, approved upon entry of this Interim Period Order, whether or not such

              fees arose before or after the Petition Date, and whether or not the

              transactions contemplated hereby are consummated, and upon payment

              thereof, shall not be subject to any contest, attack, rejection, recoupment,

              reduction, defense, counterclaim, offset, subordination, recharacterization,

              avoidance or other claim, cause of action or other challenge of any nature

              under the Bankruptcy Code, under applicable non-bankruptcy law or

              otherwise) and any amounts due (or that may become due) in respect of the

              indemnification obligations, in each case referred to in the DIP ABL Credit

              Agreement or the DIP Term Loan Credit Agreement (and in any separate

              letter agreements between any or all DIP Loan Parties, on the one hand, and

              any of the DIP Agents and/or DIP Secured Parties, on the other, in

              connection with the DIP Financing) and the costs and expenses as may be

              due from time to time (giving effect to the Review Period), including,

              without limitation, the reasonable and documented fees and expenses of the




                                       25
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 58 of 463




                      professionals retained by (A) the DIP ABL Agent, including Goldberg

                      Kohn Ltd, as counsel, FTI Consulting, Inc., as financial advisor,

                      McGlinchey Stafford PLLC, as maritime legal counsel and Bracewell LLP,

                      as local legal counsel, (B) the DIP Term Loan Agent, including Stroock &

                      Stroock & Lavan LLP and Haynes and Boone, LLP as legal counsel, and

                      (C) advisors to the Ad Hoc Group (as defined in that certain Restructuring

                      Support Agreement, dated January 20, 2020 by and among, inter alia, the

                      Loan Parties and the DIP Term Lenders (the “Restructuring Support

                      Agreement”)), including Davis Polk & Wardwell LLP, as counsel,

                      Evercore Group L.L.C., as financial advisor, Winston & Strawn LLP, as

                      maritime counsel, and Rapp & Krock, PC, as local counsel, and such other

                      advisors as permitted under the DIP ABL Credit Agreement or the DIP

                      Term Loan Credit Agreement, as applicable, in each case, as provided for

                      in the DIP Documents (collectively, the “DIP Fees and Expenses”),

                      without the need to file retention motions or fee applications or to provide

                      notice to any party; and

              (iv)    the performance of all other acts necessary, appropriate, and/or desirable

                      under or in connection with the DIP Documents.

       3.     DIP Obligations. Upon execution and delivery of the DIP Documents, the DIP

Documents shall constitute legal, valid, binding and non-avoidable obligations of the DIP Loan

Parties, enforceable against each DIP Loan Party and their estates thereto in accordance with the

terms of the DIP Documents and this Interim Period Order, and any successors thereto, including

any trustee appointed in the Chapter 11 Cases, or in any case under Chapter 7 of the Bankruptcy




                                                 26
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 59 of 463




Code upon the conversion of any of the Chapter 11 Cases, or in any other proceedings superseding

or related to any of the foregoing (collectively, the “Successor Cases”). Upon execution and

delivery of the DIP Documents, the DIP Obligations will include all loans, letter of credit

reimbursement obligations, and any other indebtedness or obligations, contingent or absolute,

which may now or from time to time be owing by any of the Debtors to the DIP Agents or any of

the DIP Secured Parties, in each case, under, or secured by, the DIP Documents or this Interim

Period Order, including all principal, accrued interest, costs, fees, expenses and other amounts

under the DIP Documents. Without limiting the foregoing, the DIP ABL Obligations shall also

include all Secured Bank Product Obligations to the extent arising under the Prepetition ABL

Documents (and deemed incurred under the DIP ABL Document) or the DIP ABL Documents.

The DIP Loan Parties shall be jointly and severally liable for the DIP Obligations. The DIP

Obligations shall be due and payable, without notice or demand, and the use of Cash Collateral

shall automatically cease on the DIP Termination Date (as defined herein), except as provided in

paragraph 5 or 27 herein. No obligation, payment, transfer, or grant of collateral security

hereunder or under the DIP Documents (including any DIP Obligation or DIP Liens (as defined

herein)) shall be stayed, restrained, voidable, avoidable, or recoverable, under the Bankruptcy

Code or under any applicable law (including under sections 502(d), 544, and 547 to 550 of the

Bankruptcy Code or under any applicable state Uniform Voidable Transactions Act, Uniform

Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or similar statute or common law),

or subject to any avoidance, reduction, setoff, recoupment, offset, recharacterization,

subordination (whether equitable, contractual, or otherwise), counterclaim, cross-claim, defense,

or any other challenge under the Bankruptcy Code or any applicable law or regulation by any

person or entity.




                                               27
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 60 of 463




       4.      Refinancing of the Prepetition ABL Debt. Upon entry of this Interim Period Order,

all Prepetition ABL Debt not otherwise repaid, or deemed incurred or deemed issued under the

DIP ABL Credit Agreement, including all Prepetition ABL Debt consisting of accrued and unpaid

interest, fees, costs, other charges and expenses, shall be repaid, replaced, deemed repaid, deemed

issued or deemed incurred, or otherwise replaced, as applicable, as “Obligations” under the DIP

ABL Debt Documents subject to the terms herein. The Prepetition ABL Secured Parties would

not consent to the use of their Cash Collateral or the subordination of their liens to the DIP Liens,

and the DIP ABL Secured Parties would not be willing to provide the DIP ABL Financing or

extend credit and other financial accommodations (including letters of credit and bank product

obligations) to the DIP Loan Parties thereunder without the refinancing and replacement of the

Prepetition ABL Credit Facility by the DIP ABL Facility and the deemed issuance and deemed

incurrence of letter of credit obligations and bank product obligations as provided under the DIP

ABL Credit Agreement. All such payment of Prepetition ABL Debt shall be final, subject only to

the right of parties in interest to seek a determination in accordance with paragraph 23 below that

such applications to other Prepetition ABL Debt resulted in the payment of an unsecured

prepetition claim of Prepetition ABL Agent and Prepetition ABL Secured Parties. Any amounts

disgorged in connection with any such objection or determination and actually received by the

Debtors in cash shall be first applied to reduce the DIP ABL Obligations, dollar-for-dollar.

       5.      Carve Out.

                (a)    Carve Out. As used in this Interim Period Order, the “Carve Out” means

(i) all fees required to be paid to (A) the Clerk of the Court and (B) the U.S. Trustee under section

1930(a) of title 28 of the United States Code plus interest at the statutory rate (without regard to

the notice set forth in (iii) below); (ii) all reasonable fees and expenses up to $100,000 (and any




                                                 28
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 61 of 463




interest thereon) incurred by a trustee under section 726(b) of the Bankruptcy Code (without

regard to the notice set forth in (iii) below); (iii) to the extent allowed at any time, whether by

Interim Period Order, procedural order, or otherwise, all unpaid fees and expenses (the “Allowed

Professional Fees”) incurred by persons or firms retained by the Debtors pursuant to section 327,

328 or 363 of the Bankruptcy Code (the “Debtor Professionals”) and a Creditors’ Committee (if

appointed) pursuant to section 328 or 1103 of the Bankruptcy Code (the “Committee

Professionals” and, together with the Debtor Professionals, the “Professional Persons”) at any

time before or on the first business day following delivery by the DIP ABL Agent or the DIP

Term Loan Agent of a Carve Out Trigger Notice (as defined herein), whether allowed by the

Court prior to or after delivery of a Carve Out Trigger Notice (solely with respect to the

Prepetition ABL Priority Collateral and the DIP ABL Collateral), in an aggregate amount in

accordance with paragraph 5 hereof; and (iv) Allowed Professional Fees of Professional Persons

in an aggregate amount not to exceed $3,000,000.00 incurred after the first business day following

delivery by the DIP ABL Agent or the DIP Term Loan Agent of the Carve Out Trigger Notice,

to the extent allowed at any time, whether by Interim Period Order, procedural order or otherwise

(the amounts set forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For

purposes of the foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by

email (or other electronic means) by the DIP ABL Agent or the DIP Term Loan Agent (acting at

the direction of Required Lenders (as defined in the DIP Term Loan Credit Agreement)) to the

Debtors, their lead restructuring counsel, the U.S. Trustee, counsel to the DIP Term Loan Agent

(if notice is delivered by the DIP ABL Agent), counsel to the DIP ABL Agent (if notice is

delivered by the DIP Term Loan Agent), and counsel to a Creditors’ Committee (if appointed),

which notice may be delivered following the occurrence and during the continuation of an Event




                                               29
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 62 of 463




of Default (as defined in and under the DIP ABL Credit Agreement or the DIP Term Loan Credit

Agreement) stating that the Post-Carve Out Trigger Notice Cap has been invoked.

                (b)   Fee Estimates.

               (i)    Not later than 7:00 p.m. New York time on the third business day of each

week starting with the first full calendar week following entry of the Interim Period Order, each

Professional Person shall deliver to the Debtors a statement setting forth a good-faith estimate of

the amount of fees and expenses (collectively, “Estimated Fees and Expenses”) incurred during

the preceding week by such Professional Person (through Saturday of such week, the “Calculation

Date”), along with a good-faith estimate of the cumulative total amount of unreimbursed fees and

expenses incurred through the applicable Calculation Date and a statement of the amount of such

fees and expenses that have been paid to date by the Debtors (each such statement, a “Weekly

Statement”); provided, that within one business day of the delivery of the Carve Out Trigger

Notice (such date of delivery, the “Termination Declaration Date”), each Professional Person

shall deliver one additional statement (the “Final Statement”) setting forth a good-faith estimate

of the amount of fees and expenses incurred during the period commencing on the calendar day

after the most recent Calculation Date for which a Weekly Statement has been delivered and

concluding on the Termination Declaration Date.

               (ii)   If any Professional Person fails to deliver a Weekly Statement within three

calendar days after such Weekly Statement is due, such Professional Person’s entitlement (if any)

to any funds in the Carve Out Reserves (as defined below) with respect to the aggregate unpaid

amount of Allowed Professional Fees for the applicable period(s) for which such Professional

Person failed to deliver a Weekly Statement covering such period shall be limited to the aggregate

unpaid amount of Allowed Professional Fees included in the Budget for such period for such




                                                30
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 63 of 463




Professional Person; provided, that such Professional Person shall be entitled to be paid any unpaid

amount of Allowed Professional Fees in excess of Allowed Professional Fees included in the

Budget for such period for such Professional Person from a reserve to be funded by the Debtors

from all cash on hand as of such date and any available cash thereafter held by any Debtor pursuant

to paragraph 5(c) below.

               (iii)   Solely as it relates to the DIP ABL Agent and DIP ABL Lenders, any

deemed draw and borrowing pursuant to paragraph 5(c)(i)(A) for amounts under subclause (iii) of

the definition of Carve Out shall be limited to the greater of (x) the sum of (I) the aggregate unpaid

amount of Estimated Fees and Expenses included in such Weekly Statements timely received by

the Debtors prior to the Termination Declaration Date plus, without duplication, (II) the aggregate

unpaid amount of Estimated Fees and Expenses included in the Final Statements timely received

by the Debtors pertaining to the period through and including the Termination Declaration Date,

and (y) the aggregate unpaid amount of Allowed Professional Fees included in the Budget for the

period prior to the Termination Declaration Date (such amount, the “ABL Professional Fee Carve

Out Cap”).

               (iv)    The DIP ABL Agent and DIP ABL Lenders shall be entitled to maintain at

all times a reserve (the “Carve Out Reserve”) in an amount (the “Carve Out Reserve Amount”)

equal to the sum of (i) the greater of (x) the aggregate unpaid amount of Estimated Fees and

Expenses included in all Weekly Statements timely received by the Debtors, and (y) the aggregate

amount of Allowed Professional Fees contemplated to be unpaid in the Budget at the applicable

time, plus (ii) the Post-Carve Out Trigger Notice Cap, plus (iii) an amount equal to the amount of

Allowed Professional Fees set forth in the Budget for the following week occurring after the most




                                                 31
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 64 of 463




recent Calculation Date, plus (iv) the amounts contemplated under subclauses (i) and (ii) of the

definition of Carve Out.

               (v)     Not later than 7:00 p.m. New York time on the fourth business day of each

week starting with the first full calendar week following the date of this Interim Period Order, the

DIP Loan Parties shall deliver to the DIP ABL Agent (with a copy to the DIP Term Loan Agent)

a report setting forth the Carve Out Reserve Amount as of such time (the “Fee Report”), and, in

setting the Carve Out Reserve, the DIP Agents and DIP Lenders shall be entitled to rely upon such

Fee Reports in accordance with the DIP Documents. Prior to the delivery of the first report setting

forth the Carve Out Reserve Amount, the DIP ABL Agent may calculate the Carve Out Reserve

Amount by reference to the Budget for subclause (i) of the Carve Out Reserve Amount.

Notwithstanding anything herein to the contrary, the DIP ABL Agent may increase the Carve Out

Reserve Amount to include additional amounts with respect to any success, completion,

commission-based, or other non-hourly fees (other than fees referenced in paragraph 5(d)(vi))

billed by any Professional Person entitled to the benefit of the Carve Out.

                (c)    Carve Out Reserves.

               (i)     On the Termination Declaration Date, the Carve Out Trigger Notice shall

be deemed a draw request and notice of borrowing by the Debtors for loans under the DIP ABL

Credit Agreement in an amount equal to the sum of (x) the amounts set forth in subclauses (a) and

(b) of the definition of Carve Out, and (y) the then unpaid amounts of the Allowed Professional

Fees in accordance with paragraph 5 hereof (any such amounts actually advanced shall constitute

DIP ABL Loans), and shall also constitute a demand to the Debtors to utilize all cash on hand as

of such date and any available cash thereafter held by any Debtor to fund a reserve in an amount

equal to the then unpaid amounts of the Allowed Professional Fees (which cash amounts shall




                                                32
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 65 of 463




reduce, on a dollar for dollar basis, the draw requests and DIP Loans pursuant to this paragraph

5(c)(i)). The Debtors shall deposit and hold such amounts in a segregated account at the DIP ABL

Agent in trust exclusively to pay such unpaid Allowed Professional Fees referred to in paragraph

5(c)(i) (the “Pre-Carve Out Trigger Notice Reserve”).

               (ii)    On the Termination Declaration Date, the Carve Out Trigger Notice shall

also be deemed a request by the DIP Loan Parties for loans under the DIP ABL Credit Agreement

in an amount equal to the Post-Carve Out Trigger Notice Cap (any such amounts actually advanced

shall constitute DIP ABL Loans) and shall also constitute a demand to the Debtors to utilize all

cash on hand as of such date and any available cash thereafter held by any Debtor to fund a reserve

in an amount equal to the Post-Carve Out Trigger Notice Cap (which cash amounts shall reduce,

on a dollar for dollar basis, the draw requests and applicable loans under the DIP ABL Credit

Agreement pursuant to this paragraph 5(c)(ii)). The DIP Loan Parties shall deposit and hold such

amounts in a segregated account at the DIP ABL Agent in trust exclusively to pay such Allowed

Professional Fees benefiting from the Post-Carve Out Trigger Notice Cap (the “Post-Carve Out

Trigger Notice Reserve” and, together with the Pre-Carve Out Trigger Notice Reserve, the

“Carve Out Reserves”).

               (iii)    For purposes of this Interim Period Order, "Event of Default" shall mean

(a) an Event of Default under and as defined in the DIP ABL Documents, (b) an Event of Default

under and as defined in the DIP Term Loan Documents, (c) the Debtors’ commencing, or

participating in furtherance of, any solicitation of any plan of reorganization that is not the “Plan”

(as defined in the DIP Documents) or such other plan of reorganization as each of the Required

ABL Lenders and the Required Term Loan Lenders shall have expressly consented to such

treatment in writing, or (d) failure by any Debtor to comply with, perform or observe any term,




                                                 33
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 66 of 463




covenant, agreement or obligation under this Interim Period Order. On the third business day

following the Termination Declaration Date and the deemed requests for the making of loans under

the DIP ABL Credit Agreement as provided in this paragraph 5(c), notwithstanding anything in

the DIP ABL Credit Agreement to the contrary, including with respect to (1) the existence of an

Event of Default under this Interim Period Order and/or the DIP ABL Credit Agreement, (2) the

failure of the Debtors to satisfy any or all of the conditions precedent for the making of any loans

under the DIP ABL Credit Agreement (3) any termination of the Commitments under the DIP

ABL Facility following an Event of Default, or (4) the occurrence of the Termination Declaration

Date, each DIP ABL Lender with an outstanding Commitment under the DIP ABL Facility shall

make available to the DIP ABL Agent such DIP ABL Lender’s pro rata share of such Commitment

under the DIP ABL Credit Agreement.

               (iv)    For the avoidance of doubt, the Carve Out Reserves shall constitute the

primary source for payment of Allowed Professional Fees entitled to benefit from the Carve Out,

and any lien priorities or superpriority claims granted pursuant to this Interim Period Order to

secure payment of the Carve Out shall be limited to any shortfall in funding as provided below.

                (d)    Application of Carve Out Reserves.

               (i)     All funds in the Pre-Carve Out Trigger Notice Reserve shall be used first to

pay the obligations set forth in subclauses (i) through (iii) of the definition of Carve Out (the “Pre-

Carve Out Amounts”), but not, for the avoidance of doubt, the Post-Carve Out Trigger Notice

Cap, until paid in full. If the Pre-Carve Out Trigger Notice Reserve has not been reduced to zero,

subject to clause (iii), below, all remaining funds shall be distributed first to the DIP ABL Agent

on account of the applicable DIP ABL Obligations until the Payment in Full of the DIP ABL

Obligations, second to the Prepetition ABL Agent until the Payment in Full of the applicable




                                                  34
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 67 of 463




Prepetition ABL Debt, third to the DIP Term Loan Agent on account of the DIP Term Loan

Obligations until the Payment in Full of the DIP Term Loan Obligations, and fourth to the Debtors.

               (ii)     All funds in the Post-Carve Out Trigger Notice Reserve shall be used first

to pay the obligations set forth in subclause (iv) of the definition of Carve Out (the “Post-Carve

Out Amounts”). If the Post-Carve Out Trigger Notice Reserve has not been reduced to zero,

subject to clause (iii), below, all remaining funds shall be distributed first to the DIP ABL Agent

on account of the applicable DIP ABL Obligations until the Payment in Full of the DIP ABL

Obligations, second to the Prepetition ABL Agent on account of the applicable Prepetition ABL

Debt, third to the DIP Term Loan Agent on account of the DIP Term Loan Obligations until the

Payment in Full of the DIP Term Loan Obligations, and fourth to the Debtors.

               (iii)    Notwithstanding anything to the contrary in the Prepetition Debt

Documents, the DIP Documents or this Interim Period Order, if either of the Carve Out Reserves

is not funded in full in the amounts set forth in this paragraph 5(d), then, any excess funds in one

of the Carve Out Reserves following the payment of the Pre-Carve Out Amounts and Post-Carve

Out Amounts, respectively, shall be used to fund the other Carve Out Reserve to the extent of any

shortfall in funding prior to making any payments to the DIP ABL Agent or the Prepetition ABL

Agent, as applicable.

               (iv)     Notwithstanding anything to the contrary in the Prepetition Debt

Documents, DIP Debt Documents or this Interim Period Order, following the third business day

after delivery of a Carve Out Trigger Notice, the DIP Agents and Prepetition Agents shall not

sweep or foreclose on cash (including cash received as a result of the sale or other disposition of

any assets) of the Debtors until the Carve Out Reserves have been fully funded, but shall have a




                                                35
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 68 of 463




security interest in any residual interest in the Carve Out Reserves, with any excess paid as

provided in paragraphs (ii) and (iii) above.

               (v)      Notwithstanding anything to the contrary in this Interim Period Order, (A)

the failure of the Carve Out Reserves to satisfy in full the Allowed Professional Fees shall not

affect the priority of the Carve Out with respect to any shortfall (as described below), and (B)

subject to the limitations with respect to the DIP ABL Agent, DIP ABL Secured Parties,

Prepetition ABL Agent and Prepetition ABL Secured Parties set forth in paragraph 5(b), above, in

no way shall the Budget, Carve Out, Post-Carve Out Trigger Notice Cap or Carve Out Reserves

be construed as a cap or limitation on the amount of the Allowed Professional Fees due and payable

by the Debtors.

               (vi)     Notwithstanding anything to the contrary in this Interim Period Order, in no

event shall any completion fee or similar restructuring fee for Greenhill & Co., LLC be included

in the Pre-Carve Out Amounts or the ABL Professional Fee Carve Out Cap or be entitled to be

paid from the Pre-Carve Out Trigger Notice Reserve. Any such fee that is an Allowed Professional

Fee shall be entitled to share pro rata in the Post-Carve Out Amounts.

                  (e)   Reservation of Rights. Nothing herein shall be construed to impair the right

or ability of any party to object to the fees, expenses, reimbursement or other compensation of

any Professional Person with respect to the Carve Out provisions.

                  (f)   No Direct Obligation To Pay Allowed Professional Fees. The DIP ABL

Agent, the DIP Term Loan Agent, the DIP ABL Secured Parties, and the DIP Term Lenders shall

not be responsible for the payment or reimbursement of any fees or disbursements of any

Professional Person incurred in connection with the Chapter 11 Cases or any Successor Cases

under any chapter of the Bankruptcy Code. Nothing in this Interim Period Order or otherwise




                                                 36
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 69 of 463




shall be construed to obligate the DIP ABL Agent, the DIP Term Loan Agent, the DIP ABL

Secured Parties, and the DIP Term Lender, or the Debtors, in any way, to pay compensation to,

or to reimburse expenses of, any Professional Person or to guarantee that the Debtors have

sufficient funds to pay such compensation or reimbursement.

       6.      DIP Superpriority Claims. Pursuant to section 364(c)(1) of the Bankruptcy Code,

all of the DIP Obligations shall constitute allowed superpriority administrative expense claims

against the DIP Loan Parties (without the need to file any proof of claim) with priority over any

and all claims against the DIP Loan Parties, now existing or hereafter arising, of any kind

whatsoever, including, without limitation, all administrative expenses of the kind specified in

sections 503(b) and 507(b) of the Bankruptcy Code and any and all administrative expenses or

other claims arising under sections 105, 326, 327, 328, 330, 331, 365, 503(b), 506(c) (for any time

period prior to entry of the Final Order), 507(a), 507(b), 726, 1113 or 1114 of the Bankruptcy Code

(including the Adequate Protection Obligations), whether or not such expenses or claims may

become secured by a judgment lien or other non-consensual lien, levy or attachment, which

allowed claims (the “DIP Superpriority Claims”) shall for purposes of section 1129(a)(9)(A) of

the Bankruptcy Code be considered administrative expenses allowed under section 503(b) of the

Bankruptcy Code, and which DIP Superpriority Claims shall be payable from and have recourse

to all prepetition and postpetition property of the DIP Loan Parties and all proceeds thereof

(excluding claims and causes of action under sections 502(d), 544, 545, 547, 548 and 550 of the

Bankruptcy Code, or any other avoidance actions under the Bankruptcy Code or applicable state-

law equivalents (“Avoidance Actions”) but including, effective upon entry of the Final Order, any

proceeds or property recovered, unencumbered or otherwise, from Avoidance Actions, whether by

judgment, settlement or otherwise (“Avoidance Proceeds”)) in accordance with the DIP Credit




                                                37
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 70 of 463




Agreements, the Intercreditor Agreements and this Interim Period Order, subject only to the liens

on such property and the Carve Out. The DIP Superpriority Claims shall be entitled to the full

protection of section 364(e) of the Bankruptcy Code in the event that this Interim Period Order or

any provision hereof is vacated, reversed or modified, on appeal or otherwise.              The DIP

Superpriority Claims shall be senior to the 507(b) Claims (as defined herein).

       7.      DIP ABL Liens and DIP Term Liens.

                (a)   DIP ABL Liens. As security for the DIP ABL Obligations, effective and

automatically and properly perfected upon the date of this Interim Period Order and without the

necessity of the execution, recordation or filing by the DIP ABL Loan Parties of mortgages,

security agreements, control agreements, pledge agreements, financing statements, notation of

certificates of title for titled goods or other similar documents, or the possession or control by the

DIP ABL Agent of, or over, any DIP Collateral, the following security interests and liens are

hereby granted to the DIP ABL Agent for its own benefit and the benefit of the DIP ABL Secured

Parties (all property identified in clauses (i) through (iii) below (but excluding in each case the

Excluded Property (as defined in the DIP Documents), the Excluded Deposit Accounts (as defined

in the ABL DIP Credit Agreement), and any other exclusion from the definition of “Collateral”

in the DIP ABL Credit Agreement) (collectively, “Excluded Assets”)) being collectively referred

to as the “DIP ABL Collateral”), subject only to the Carve Out (all such liens and security

interests granted to the DIP ABL Agent, for its benefit and for the benefit of the DIP ABL Secured

Parties, pursuant to this Interim Period Order and the DIP ABL Documents, the “DIP ABL

Liens”), subject to the Intercreditor Agreements:

               (i)    Liens on Unencumbered Property. Pursuant to section 364(c)(2) of the

                      Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected,




                                                 38
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 71 of 463




             first priority senior security interest in and lien upon all prepetition and

             postpetition property of the DIP ABL Loan Parties, including the Term

             Loan Proceeds Account, whether existing on the Petition Date or thereafter

             acquired, that, on or as of the Petition Date, is not subject to a valid,

             perfected and non-avoidable lien or is subject to a valid and non-avoidable

             lien in existence as of the Petition Date that is perfected subsequent to the

             Petition Date as permitted by section 546(b) of the Bankruptcy Code,

             including, without limitation, any and all unencumbered cash of the DIP

             Loan Parties (whether maintained with any of the DIP Agents or otherwise)

             (the "Unencumbered Property"), in each case other than: (i) the Excluded

             Assets (as defined in the DIP ABL Credit Agreement), but including the

             proceeds of Excluded Assets that do not otherwise constitute Excluded

             Assets and (ii) the Avoidance Actions, but subject to the Carve Out (but in

             accordance with paragraph 5 hereof) and effective only upon entry of the

             Final Order, Avoidance Proceeds shall not be excluded, which security

             interest and lien on such Unencumbered Property securing the DIP ABL

             Obligations shall be senior to the security interest and lien on such

             Unencumbered Property securing the DIP Term Loan Obligations;

      (ii)   Liens Priming Certain Prepetition Secured Parties’ Liens. Pursuant to

             section 364(d)(1) of the Bankruptcy Code, a valid, binding, continuing,

             enforceable, fully-perfected first priority priming security interest in and

             lien upon all Prepetition ABL Priority Collateral, regardless of where

             located, regardless of whether or not any liens on such assets are voided,




                                      39
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 72 of 463




              avoided, invalidated, lapsed or unperfected, which shall prime the

              Prepetition ABL Liens and the Prepetition Term Liens (the “DIP ABL

              Priming Liens”). Notwithstanding anything herein to the contrary, the DIP

              ABL Priming Liens shall be (i) subject and junior to the Carve Out in all

              respects (but in accordance with paragraph 5 hereof), (ii) junior to the

              Prepetition ABL Permitted Prior Liens, (iii) senior in all respects to the

              Prepetition ABL Liens, (iv) senior to the Adequate Protection Liens and (v)

              senior to the DIP Term Liens and Prepetition Term Liens on such

              Prepetition ABL Priority Collateral. The Prepetition ABL Liens shall be

              primed by and made subject and subordinate to the Carve Out (but in

              accordance with paragraph 5 hereof) and the DIP ABL Priming Liens on

              Prepetition ABL Priority Collateral, but the DIP ABL Priming Liens shall

              not prime the Prepetition ABL Permitted Prior Liens; and

      (iii)   Liens Junior to Certain Other Liens. Pursuant to section 364(c)(3) of the

              Bankruptcy Code, and subject to the Carve Out (but in accordance with

              paragraph 5 hereof), a valid, binding, continuing, enforceable, fully-

              perfected junior security interest in and lien upon all prepetition and

              postpetition property of the DIP ABL Loan Parties other than the

              Prepetition ABL Priority Collateral that, on or as of the Petition Date, is

              subject to a valid, perfected and non-avoidable lien, which shall be junior

              to the Prepetition ABL Permitted Prior Liens and, solely with respect to the

              ABL Excluded Collateral, junior to the DIP Term Liens, Prepetition Term

              Liens and the Prepetition Term Loan Adequate Protection Liens.




                                       40
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 73 of 463




               (b)   DIP Term Liens. As security for the DIP Term Loan Obligations, effective

and perfected upon the date of this Interim Period Order and without the necessity of the

execution, recordation or filing by the DIP Term Loan Parties of mortgages, security agreements,

control agreements, pledge agreements, financing statements or other similar documents, or the

possession or control by the DIP Term Loan Agent of, or over, any Collateral, security interests

and liens are hereby granted to the DIP Term Loan Agent for its own benefit and the benefit of

the DIP Term Lenders (all property identified in clauses (i) through (iii) below (but excluding in

each case Excluded Assets) being collectively referred to as the “DIP Term Loan Collateral,”

and collectively with DIP ABL Collateral, the “DIP Collateral”; all DIP Collateral other than the

ABL Excluded Collateral is hereinafter referred to as the "DIP ABL Priority Collateral"),

subject only to the payment of the Carve Out (all such liens and security interests granted to the

DIP Term Loan Agent, for its benefit and for the benefit of the DIP Term Lenders, pursuant to

this Interim Period Order and the DIP Term Documents, the “DIP Term Liens” and, together

with the DIP ABL Liens, the “DIP Liens”), subject to the Intercreditor Agreements:

              (i)    Liens On Unencumbered Property. Pursuant to section 364(c)(2) of the

                     Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected

                     junior security interest in and lien upon all Unencumbered Property, in each

                     case other than: (i) the Excluded Assets, but including the proceeds of such

                     Excluded Assets that do not otherwise constitute such Excluded Assets; and

                     (ii) the Avoidance Actions, but subject to the Carve Out and effective only

                     upon entry of the Final Order, Avoidance Proceeds shall not be excluded,

                     which security interest and lien on such Unencumbered Property securing




                                               41
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 74 of 463




              the DIP Term Loan Obligations shall be junior to the security interest and

              lien on such Unencumbered Property securing the DIP ABL Obligations;

      (ii)    Liens Priming Certain Prepetition Secured Parties’ Liens. Pursuant to

              section 364(d)(1) of the Bankruptcy Code, a valid, binding, continuing,

              enforceable, fully-perfected first priority priming security interest in and

              lien upon the ABL Excluded Collateral, regardless of where located,

              regardless whether or not any liens on such assets are voided, avoided,

              invalidated, lapsed or unperfected, which shall prime the Prepetition Term

              Liens (the “DIP Term Priming Liens”). Notwithstanding anything herein

              to the contrary, the DIP Term Priming Liens shall be (i) subject and junior

              to the Carve Out in all respects, (ii) junior to the Prepetition Term Loan

              Permitted Prior Liens, (iii) senior in all respects to the Prepetition Term

              Liens, (iv) senior to Prepetition Term Loan Adequate Protection Liens and

              (v) senior to the DIP ABL Liens on such ABL Excluded Collateral. The

              Prepetition Term Liens shall be primed by and made subject and

              subordinate to the Carve Out and the DIP Term Priming Liens on ABL

              Excluded Collateral, but the DIP Term Priming Liens shall not prime the

              Prepetition Term Loan Permitted Prior Liens; and

      (iii)   Liens Junior to Certain Other Liens. Pursuant to section 364(c)(3) of the

              Bankruptcy Code, and subject to the Carve Out, a valid, binding,

              continuing, enforceable, fully-perfected junior security interest in and lien

              upon all prepetition and postpetition property of the DIP ABL Loan Parties

              other than the ABL Excluded Collateral that, on or as of the Petition Date,




                                       42
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 75 of 463




                      is subject to a valid, perfected and non-avoidable lien, which shall be (i)

                      junior to the Prepetition Term Loan Permitted Prior Liens, (ii) junior to the

                      DIP ABL Liens, Prepetition ABL Liens and the Prepetition ABL Adequate

                      Protection Liens and (iii) senior to the Prepetition Term Loan Liens.

               (c)    Liens on Specified Real Property. Notwithstanding anything to the contrary

contained in this Interim Period Order or the DIP Documents, the DIP ABL Collateral shall not

contain any real property other than the "Specified Real Property" (as defined in the DIP ABL

Credit Agreement) until the DIP ABL Agent and each DIP ABL Lender shall have received (i)

all flood insurance documentation and completed all diligence and coverage in accordance with

the Flood Disaster Protection Act of 1973, as amended and (ii) in the event that any such real

property is located in any area that has been designated by the Federal Emergency Management

Agency as a “Special Flood Hazard Area”, evidence that the Debtors have maintained flood

insurance with respect to such real property (including any personal property which is located

thereon) complying with the Flood Disaster Protection Act of 1973, as amended from time to

time, in amounts and otherwise satisfactory to all DIP ABL Lenders. Effective upon the

satisfaction of such preceding conditions, the DIP ABL Collateral will include such Specified

Real Property in respect of which such conditions have been satisfied. Subject to the Carve Out,

the Debtors shall not permit any person other than the DIP ABL Agent and the DIP Term Loan

Agent to obtain directly or indirectly any lien (as adequate protection or otherwise) over the Real

Property of any Debtor other than the DIP ABL Agent’s and the DIP Term Loan Agent’s liens

over the Specified Real Property (set forth on Schedule S-1 to the DIP ABL Credit Agreement)

and the Debtors shall not sell, dispose or otherwise transfer any such Specified Real Property

without the consent of the DIP Agents (with respect to the DIP Term Loan Agent, acting at the




                                               43
       Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 76 of 463




direction of Required Lenders (as defined in the DIP Term Loan Credit Agreement)). Such

Specified Real Property shall remain property of each Debtor’s estate (and the value of any

interest in Real Property securing the Prepetition ABL Obligations as of the Petition Date) will

be preserved for the benefit of such Debtor’s estate in the same manner that avoided transfers are

preserved for the benefit of the estate under § 551 of the Bankruptcy Code, and any junior liens

in such property shall be and remain junior in all respects to the estate’s interest in such real

property; provided that with respect to any parcel of such Real Property, after the DIP ABL Agent

has received confirmation from each DIP ABL Lender that such DIP ABL Lender has completed

its flood insurance diligence, has received copies of all flood insurance documentation and has

confirmed that flood insurance compliance has been completed as required by the Flood Laws (as

defined in the DIP ABL Credit Agreement) or as otherwise satisfactory to such DIP ABL Lender,

then pursuant to this Interim Period Order such parcel of Real Property shall be automatically

become DIP ABL Priority Collateral (defined below) and DIP ABL Collateral, for the benefit of

the DIP ABL Secured Parties, as security for the DIP ABL Obligations, but subject to the Carve

Out.

       8.      Maintenance of Letters of Credit and Secured Bank Product Obligations. Upon

entry of this Interim Period Order, all letters of credit issued under and all Secured Bank Product

Obligations incurred under the Prepetition ABL Credit Agreement shall continue in place and all

obligations under or in connection with such letters of credit shall be deemed issued under, and all

obligations under or in connection with such Secured Bank Product Obligations, deemed incurred

under, and otherwise subject to the DIP ABL Credit Agreement and shall constitute DIP ABL

Obligations. To the extent permitted by the DIP Documents, the DIP ABL Borrowers are

authorized to maintain and renew letters of credit issued or deemed issued under the DIP Credit




                                                44
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 77 of 463




Agreements, and incur or deemed to have incurred Secured Bank Product Obligations, on an

uninterrupted basis and to take all actions reasonably appropriate with respect thereto on an

uninterrupted basis.

       9.      Protection of DIP Secured Parties’ Rights.

                (a)    So long as there are any DIP Obligations outstanding or any DIP Lenders

have any outstanding Commitments (as defined in the DIP Credit Agreements), then with respect

to any DIP Collateral, the Prepetition Secured Parties shall: (i) have no right to and shall take no

action to foreclose upon, or recover in connection with, the liens granted thereto pursuant to the

Prepetition Credit Agreements or this Interim Period Order, or otherwise seek to exercise or

enforce any rights or remedies against such DIP Collateral, or the Adequate Protection Liens

except to the extent required by an order of this Court; (ii) be deemed to have consented to any

transfer, disposition or sale of, or release of liens on, such DIP Collateral (but not any proceeds

of such transfer, disposition or sale to the extent remaining after payment in cash in full of all DIP

Obligations and termination of the Commitments), to the extent such transfer, disposition, sale or

release is permitted under the applicable DIP Documents; and (iii) not file any further financing

statements, trademark filings, copyright filings, mortgages, notices of lien or similar instruments,

or otherwise take any action to perfect their security interests in such Collateral unless, solely as

to this clause (iii), any of the DIP Agents (with respect to the DIP Term Loan Agent, acting at the

direction of the Required Lenders (as defined in the DIP Term Loan Credit Agreement)) or the

DIP Secured Parties file financing statements or other documents to perfect the liens granted

pursuant to this Interim Period Order, or as may be required by applicable state law to continue

the perfection of valid and unavoidable liens or security interests as of the Petition Date.




                                                 45
       Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 78 of 463




                (b)     Unless the DIP Agents (with respect to the DIP Term Loan Agent, acting at

the direction of the Required Lenders (as defined in the DIP Term Loan Credit Agreement)), the

Prepetition ABL Agent and the Prepetition Term Loan Agent (acting at the direction of the

Required Lenders (as defined in the Prepetition Term Loan Credit Agreement)) shall have

provided their prior written consent or all DIP Obligations and all Adequate Protection Obligations

have been indefeasibly paid in full in cash and the lending commitments under the DIP Facilities

have terminated (including Payment in Full of all Prepetition ABL Debt and DIP ABL

Obligations), there shall not be entered in any of these Chapter 11 Cases or any Successor Cases

any order (including any order confirming any plan of reorganization or liquidation) that authorizes

any of the following: (i) the obtaining of credit or the incurring of indebtedness that is secured by

a security, mortgage, or collateral interest or other lien on all or any portion of the DIP Collateral

or Prepetition Collateral and/or that is entitled to administrative priority status, in each case that is

superior to or pari passu with the DIP Liens, the DIP Superpriority Claims, the Adequate

Protection Liens, and/or the 507(b) Claims except as expressly set forth in this Interim Period

Order or the DIP Documents; (ii) the use of Cash Collateral for any purpose other than as permitted

in the DIP Documents and this Interim Period Order; (iii) except as set forth in the DIP Documents,

the return of goods pursuant to section 546(h) of the Bankruptcy Code (or other return of goods

on account of any prepetition indebtedness) to any creditor of any Debtor; or (iv) any modification

of any of the DIP Agents’, DIP Secured Parties’, or the Prepetition Secured Parties’ rights under

this Interim Period Order, or the DIP Documents with respect to any DIP Obligations, Adequate

Protection Obligations, or other obligations or rights under this Interim Period Order.

                 (c)    Until the DIP Obligations (excluding contingent indemnification

 obligations for which no claim has been asserted) have been indefeasibly paid in full in cash




                                                   46
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 79 of 463




(including Payment in Full of all Prepetition ABL Debt and DIP ABL Obligations), the Debtors

shall (i) maintain books, records, and accounts to the extent and as required by the DIP

Documents; (ii) reasonably cooperate with, consult with, and provide to the DIP Secured Parties

all such information and documents that any or all of the Debtors are obligated (including upon

reasonable request by such parties) to provide under the DIP Documents or the provisions of this

Interim Period Order; (iii) upon reasonable advance notice, permit, the DIP Secured Parties and

the Prepetition Secured Parties, and their respective advisors to visit and inspect any of the

Debtors’ respective properties, to examine and make abstracts or copies from any of their

respective books and records, to tour the Debtors’ business premises and other properties, and to

discuss, and provide advice with respect to, their respective affairs, finances, properties, business

operations, and accounts with their respective officers, employees, independent public

accountants and other professional advisors (other than legal counsel) as and to the extent required

by the DIP Documents; (iv) permit the DIP Secured Parties and the Prepetition Secured Parties,

and their respective advisors to consult with the Debtors’ management and advisors on matters

concerning the Debtors’ businesses, financial condition, operations and assets; and (v) upon

reasonable advance notice, permit the DIP Secured Parties and the Prepetition Secured Parties to

conduct, at their discretion and at the Debtors’ cost and expense, field audits, collateral

examinations, liquidation valuations and inventory appraisals at reasonable times in respect of

any or all of the DIP Collateral and the Prepetition Collateral in accordance with the DIP

Documents and the Prepetition Debt Documents.

               (d)    To the extent any Prepetition Secured Party has possession of any Collateral

or has control with respect to any Collateral, then such Prepetition Secured Party shall be deemed

to maintain such possession or exercise such control as gratuitous bailee and/or gratuitous agent




                                                47
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 80 of 463




for perfection for the benefit of the applicable DIP Agent and the DIP Secured Parties and shall

comply with the instructions of the applicable DIP Agent (with respect to the DIP Term Loan

Agent, acting at the direction of the Required Lenders (as defined in the DIP Term Loan Credit

Agreement)) with respect to the exercise of such control and the applicable DIP Agent agrees,

and shall be deemed, without incurring any liability or duty to any party, to maintain possession

or control of any Prepetition Collateral in its possession or control as gratuitous bailee and/or

gratuitous agent for perfection for the benefit of the Prepetition Secured Parties, including with

respect to bank accounts.

               (e)   Immediately upon the occurrence and during the continuation of an Event

of Default under any of the DIP Documents or hereunder, notwithstanding the automatic stay

provisions of section 362 of the Bankruptcy Code, without any application, motion or notice to,

hearing before or order from the Court, but subject to the terms of this Interim Period Order

(including the Carve Out) and the Intercreditor Agreements, each of the DIP Agents (with respect

to the DIP Term Loan Agent, acting at the direction of the Required Lenders (as defined in the

DIP Term Loan Credit Agreement)) may declare (any such declaration, a “Termination Notice”)

(A) the termination, reduction or restriction of any further Commitment to the extent any such

Commitment remains, and, except as otherwise provided below in this paragraph 9(e) below, the

termination of authorization to use Cash Collateral, (B) all applicable DIP Obligations to be

immediately due and payable, without presentment, demand, protest, or other notice of any kind,

all of which are expressly waived by the DIP Loan Parties, (C) the termination of the applicable

DIP Documents as to any future liability or obligation of the applicable DIP Agent or DIP Secured

Parties (but, for the avoidance of doubt, without affecting any of the DIP Liens or the DIP

Obligations) and (D) demand cash collateral as provided for in the applicable DIP Documents.




                                               48
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 81 of 463




The Termination Notice shall be given by electronic mail (or other electronic means) to counsel

to the Debtors, counsel to the DIP ABL Agent (if delivered by the DIP Term Loan Agent), counsel

to the DIP Term Loan Agent (if delivered by the DIP ABL Agent), counsel to a Creditors’

Committee (if appointed), and the U.S. Trustee. The DIP Secured Parties shall be entitled to seek

an expedited hearing (a “Remedies Hearing”) on three business days’ notice (subject to the

Court’s availability) for an order modifying the automatic stay in the Chapter 11 Cases such that:

(a) the applicable DIP Secured Parties shall be entitled to exercise their rights and remedies,

subject to the Intercreditor Agreements and in accordance with the respective DIP Documents

and this Interim Period Order, to satisfy the relevant DIP Obligations, DIP Superpriority Claims,

and DIP Liens, subject to the Carve Out, and (b) the applicable Prepetition Secured Parties shall

be entitled to exercise their rights and remedies, subject to the Intercreditor Agreements and in

accordance with the applicable Prepetition Documents and this Interim Period Order, to satisfy

the relevant 507(b) Claims (as defined herein) and Adequate Protection Liens (as defined herein),

subject to the Carve Out. Subject to paragraph 5 hereof) the sole issue that the Debtors may bring

before the Court at any such Remedies Hearing is whether an Event of Default has occurred and/or

is continuing. Upon the Termination Notice or the occurrence of the DIP Termination Date (as

defined in the DIP Documents), without further notice or order of the Court, the Debtors'

authorization to use Cash Collateral and incur DIP Financing hereunder will automatically

terminate and the DIP Secured Parties will have no obligation to provide any DIP Loans or other

financial accommodations; provided, until the resolution of the Remedies Hearing, (x) the

Debtors may use Cash Collateral to pay accrued and unpaid employee wages and benefits payable

in the ordinary course in accordance with the Budget and (y) the Debtors may request DIP Loans

or use Cash Collateral to pay the Carve Out to the extent set forth herein.




                                               49
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 82 of 463




                (f)    In no event shall the DIP Agents, DIP Secured Parties or Prepetition

Secured Parties be subject to the equitable doctrine of “marshaling” or any similar doctrine with

respect to the Collateral, absent the express written consent of the DIP Agents (with respect to the

DIP Term Loan Agent, acting at the direction of the Required Lenders (as defined in the DIP

Term Loan Credit Agreement)), the Prepetition Term Loan Agent (acting at the direction of the

Required Lenders (as defined in the Prepetition Term Loan Credit Agreement)), and the

Prepetition ABL Agent (as applicable). Further, subject only to and effective upon entry of the

Final Order, in no event shall the “equities of the case” exception in section 552(b) of the

Bankruptcy Code apply to the secured claims of the Prepetition Secured Parties.

                (g)    No rights, protections or remedies of the DIP Agents or the DIP Secured

Parties granted by the provisions of this Interim Period Order or any DIP Documents shall be

limited, modified or impaired in any way by: (i) any actual or purported withdrawal of the consent

of any party to the DIP Loan Parties’ authority to continue to use Cash Collateral; (ii) any actual

or purported termination of the DIP Loan Parties’ authority to continue to use Cash Collateral; or

(iii) the terms of any other order or stipulation related to the DIP Loan Parties’ continued use of

Cash Collateral or the provision of adequate protection to any party.

                (h)    If a DIP Agent takes any enforcement action with respect to the Collateral,

the applicable Prepetition Secured Parties and DIP Loan Parties (i) shall cooperate with the

applicable DIP Agent (subject to the condition that no Prepetition Secured Party shall have any

obligation or duty to take any action, or refrain from taking any action, that could reasonably be

expected to result in the incurrence of any liability or damage to any Prepetition Secured Party)

in its efforts to enforce its security interest in the Collateral, and (ii) shall not take or direct any

entity to take any action designed or intended to hinder or restrict in any respect such DIP Agent




                                                  50
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 83 of 463




from enforcing their security interests in the Collateral; provided that the actions of a DIP Agent

with respect to any enforcement action shall at all times be subject to, and in accordance with, the

Intercreditor Agreements; provided, further, the Prepetition Secured Parties shall be indemnified

and held harmless to the extent provided in any applicable Prepetition Debt Document for any

loss, liability or obligation incurred in connection with any of the foregoing.

       10.     Limitation on Charging Expenses Against Collateral. Except to the extent of the

Carve Out, no costs or expenses of administration of the Chapter 11 Cases or any future proceeding

that may result therefrom, including liquidation in bankruptcy or other proceedings under the

Bankruptcy Code, shall be charged against or recovered from the Collateral (including Cash

Collateral) pursuant to section 506(c) of the Bankruptcy Code or any similar principle of law,

without the prior written consent of the DIP Term Loan Agent (acting at the direction of the

Required Lenders (as defined in the DIP Term Loan Credit Agreement)) and the DIP ABL Agent,

the Prepetition ABL Agent (prior to the ABL Satisfaction Date), or the Prepetition Term Loan

Agent, as the case may be, that holds a lien on the relevant asset (for any time period prior to entry

of the Final Order), and no such consent shall be implied from any other action, inaction, or

acquiescence by the DIP Agents, the DIP Secured Parties, the Prepetition ABL Agent or the

Prepetition Term Loan Agent, and nothing contained in this Interim Period Order shall be deemed

to be a consent by the DIP Agents, the DIP Secured Parties or the Prepetition Secured Parties to

any charge, lien, assessment or claim against the DIP Collateral under section 506(c) of the

Bankruptcy Code or otherwise.

       11.     Payments Free and Clear. Any and all payments or proceeds remitted to the DIP

Agents (on their own behalf or on behalf of the DIP ABL Secured Parties or the DIP Term Loan

Secured Parties) or the Prepetition Secured Parties pursuant to the provisions of the DIP Orders or




                                                 51
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 84 of 463




any subsequent order of the Court shall, subject to the reservation of rights set out in paragraph 23

of this Interim Period Order, be irrevocably received free and clear of any claim, charge,

assessment or other liability, including, without limitation, any such claim or charge arising out of

or based on, directly or indirectly, section 506(c) of the Bankruptcy Code, whether asserted or

assessed by, through or on behalf of the Debtors.

       12.     Use of Cash Collateral. The DIP Loan Parties are hereby authorized, subject to the

terms and conditions of this Interim Period Order and the DIP Documents (including the Budget

subject to the Permitted Variance), to use all Cash Collateral, and the Prepetition Secured Parties

are directed promptly to turn over to the DIP Loan Parties all Cash Collateral received or held by

them (other than any Cash Collateral received or held by such Prepetition Secured Party in

connection with any Secured Bank Product Obligations continuing to be provided after the Petition

Date and other than as set forth in the Emergency Motion of Debtors for an Order (i) Authorizing

Debtors to (A) Continue Their Existing Cash Management System, (B) Maintain Existing Business

Forms, (C) Continue Intercompany Arrangements, and (D) Continue Using Credit Cards; (II)

Granting an Extension of Time to Comply With Requirements of 11 U.S.C.§§345(B); and (III)

Granting Related Relief; provided that (a) the Prepetition Secured Parties are granted the adequate

protection as hereinafter set forth, and (b) except on the terms and conditions of this Interim Period

Order, the DIP Loan Parties shall be enjoined and prohibited from, at any time, using the Cash

Collateral absent further order of the Court.

       13.     Disposition of DIP Collateral.

                (a)    The Debtors shall not sell, transfer, lease, encumber or otherwise dispose of

any portion of the DIP Collateral other than in the ordinary course of business without the prior

written consent of the DIP ABL Agent and the Prepetition ABL Agent (and no such consent shall




                                                 52
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 85 of 463




be implied, from any other action, inaction or acquiescence by the DIP ABL Secured Parties or

the Prepetition ABL Secured Parties, or from any order of this Court), except as otherwise

provided for in the DIP ABL Documents or otherwise ordered by the Court, and subject to the

Intercreditor Agreements.

                (b)   The Debtors shall not sell, transfer, lease, encumber, or otherwise dispose

of any portion of the DIP Collateral other than in the ordinary course of business without the prior

written consent of the DIP Term Loan Agent (acting at the direction of the Required Lenders (as

defined in the DIP Term Loan Credit Agreement)) (and no such consent shall be implied, from

any other action, inaction, or acquiescence by the DIP Term Loan Secured Parties or the

Prepetition Term Loan Secured Parties, or from any order of this Court), except as otherwise

provided for in the DIP Term Documents or otherwise ordered by the Court, and subject to the

Intercreditor Agreements.

       14.     Adequate Protection of Prepetition ABL Secured Parties. The Prepetition ABL

Secured Parties are entitled pursuant to sections 361, 362, 363(e), 364(d)(1) and 507 of the

Bankruptcy Code, to adequate protection of their interests in all Prepetition ABL Priority

Collateral, including the Cash Collateral, for any reason provided for under the Bankruptcy Code,

including, without limitation, the aggregate diminution in value (the “ABL Diminution in Value”)

of the Prepetition ABL Secured Parties’ interests in the Prepetition ABL Priority Collateral

resulting from the depreciation, sale, lease or use by the DIP Loan Parties (or other decline in

value) of the Prepetition ABL Priority Collateral, the priming of the Prepetition ABL Liens by the

DIP ABL Liens pursuant to the DIP ABL Documents and this Interim Period Order and the

imposition of the automatic stay pursuant to section 362 of the Bankruptcy Code from the Petition

Date through the date of entry of the Final Order. Nothing herein shall impair or modify the




                                                53
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 86 of 463




application of section 507(b) in the event that the adequate protection provided to the Prepetition

ABL Secured Parties under this Interim Period Order or the Final Order is insufficient to

compensate for the ABL Diminution in Value. Providing the Prepetition ABL Secured Parties

Adequate Protection Obligations to the Prepetition ABL Secured Parties shall not be deemed an

admission that the respective interests of the Prepetition ABL Secured Parties are adequately

protected. This Interim Period Order and the Final Order shall not prejudice or limit the rights of

the Prepetition ABL Secured Parties to seek additional relief with respect to the use of Cash

Collateral or for additional adequate protection. As adequate protection, the Prepetition ABL

Secured Parties are hereby granted the following, in each case, subject to the Carve Out and the

Intercreditor Agreements (but in accordance with paragraph 5 hereof) (collectively, the

“Prepetition ABL Secured Parties Adequate Protection Obligations”):

                (a)   Prepetition ABL Adequate Protection Liens. Pursuant to sections 361,

363(e), and 364(d) of the Bankruptcy Code, the Prepetition ABL Agent (for itself and for the

benefit of the Prepetition ABL Secured Parties) is hereby granted (effective and perfected upon

the date of this Interim Period Order and without the necessity of the execution of any mortgages,

security agreements, pledge agreements, financing statements or other agreements) a continuing,

binding, enforceable, valid, perfected, replacement security interest in and lien (the “Prepetition

ABL Adequate Protection Liens”) (subject to the limitations set forth above) upon the DIP

Collateral including, but not limited to, the Term Loan Proceeds Account (it being understood

that, subject to and effective upon entry of the Final Order, the Prepetition ABL Adequate

Protection Liens (as defined herein) shall attach to Avoidance Proceeds, which shall be senior to

the Prepetition Term Loan Adequate Protection Liens on such Avoidance Proceeds) to secure the

ABL Diminution in Value, subject and subordinate only to (i) the DIP ABL Liens (and any liens




                                                54
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 87 of 463




to which the DIP ABL Liens are junior) (ii) in the case of the ABL Excluded Collateral, the DIP

Term Liens (and any liens to which the DIP Term Liens are junior), the Prepetition Term Liens

and the Prepetition Term Loan Adequate Protection Liens, and (iii) the Carve Out (but in

accordance with paragraph 5 hereof).

               (b)   Prepetition ABL Section 507(b) Claim. The Prepetition ABL Secured

Parties are hereby granted, subject to the Carve Out, an allowed superpriority administrative

expense claim as provided for in section 507(b) of the Bankruptcy Code in an amount equal to

the ABL Diminution in Value that is not otherwise satisfied pursuant to this paragraph 14, if any,

with, except as set forth in this Interim Period Order, priority in payment over any and all

administrative expenses of the kind specified or ordered pursuant to any provision of the

Bankruptcy Code (the “Prepetition ABL 507(b) Claim”). The Prepetition ABL 507(b) Claim

shall be payable from and have recourse to all prepetition and postpetition property of the DIP

Loan Parties and all proceeds thereof (excluding Avoidance Actions but including, without

limitation, subject to upon entry of the Final Order, the Avoidance Proceeds). The Prepetition

ABL 507(b) Claim shall be subject and subordinate only to the Carve Out and the DIP

Superpriority Claims granted in respect of the DIP Obligations and shall be pari passu with the

Prepetition Term Loan 507(b) Claim (as defined herein). Except to the extent expressly set forth

in this Interim Period Order or the DIP Credit Agreements, the Prepetition ABL Secured Parties

shall not receive or retain any payments, property or other amounts in respect of the Prepetition

ABL 507(b) Claim unless and until the DIP ABL Obligations (other than contingent

indemnification obligations as to which no claim has been asserted) and any claims having a

priority superior to or pari passu with the DIP Superpriority Claims in respect of the DIP ABL




                                               55
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 88 of 463




Obligations have indefeasibly been paid in cash in full and all Commitments have been terminated

(including the Payment in Full of the DIP ABL Obligations).

                (c)   Prepetition ABL Adequate Protection Payments. Subject to the Carve Out

as set forth in this Interim Period Order, as further adequate protection, the Debtors are authorized

and directed to provide adequate protection to the Prepetition ABL Secured Parties in the form of

payment in cash of solely to the extent that any Prepetition ABL Debt remains outstanding after

entry of this Interim Period Order, interest (at the default rate) due under the Prepetition ABL

Documents, subject to the rights preserved in paragraph 23 below (the “Prepetition ABL

Adequate Protection Payments”).

               (d)    Prepetition ABL Agent’s Fees and Expenses. Subject to the Carve Out as

set forth in this Interim Period Order, the Debtors are authorized and directed to provide adequate

protection to the Prepetition ABL Secured Parties in the form of payment in cash (and as to fees

and expenses, without the need for the filing of a formal fee application) of (i) upon the Closing

Date, payment of the reasonable and documented fees, out-of-pocket expenses, and disbursements

(including the reasonable and documented fees, out-of-pocket expenses, and disbursements of

Goldberg Kohn Ltd., as counsel, FTI Consulting, Inc., as financial advisor, McGlinchey Stafford

PLLC, as maritime legal counsel and Bracewell LLP, as local legal counsel, and other advisors as

provided in the Prepetition ABL Credit Agreement) incurred by the Prepetition ABL Agent arising

prior to the Petition Date and invoiced to the Debtors at least two (2) business days prior to the

Closing Date, and (ii) subject to the Review Period and paragraph 19, the reasonable and

documented fees, out-of-pocket expenses, and disbursements (including the reasonable and

documented fees, out-of-pocket expenses, and disbursements of Goldberg Kohn Ltd., as counsel,

FTI Consulting, Inc., as financial advisor, McGlinchey Stafford PLLC, as maritime legal counsel




                                                56
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 89 of 463




and Bracewell LLP, as local legal counsel, and other advisors as provided in the Prepetition ABL

Credit Agreement) incurred by the Prepetition ABL Agent arising subsequent to the Petition Date

(collectively, the “ABL Adequate Protection Fees and Expenses”). Pursuant to the terms of the

DIP ABL Credit Agreement, any contingent indemnification obligations under the Prepetition

ABL Documents shall be “rolled-up” into the DIP ABL Credit Agreement and, subject to the

reservation of rights in paragraph 23 hereof, be obligation of the Debtors.

                (e)    Information Rights. The Debtors shall promptly provide the Prepetition

ABL Agent, on its own behalf and on behalf of the Prepetition ABL Secured Parties, respectively,

with all required written financial reporting and other periodic reporting that is required to be

provided to the DIP Agents or the DIP Secured Parties under the DIP Debt Documents.

                (f)    The Prepetition ABL Secured Parties Adequate Protection Obligations in

subparagraph (e) above shall survive the Payment in Full of the DIP ABL Obligations. Following

any such Payment in Full of the DIP ABL Obligations, the Prepetition ABL Secured Parties

Adequate Protection Obligations may be waived, amended, modified or extended from time to

time solely by Prepetition ABL Agent or the Required Lenders (as defined in the Prepetition ABL

Credit Agreement), each in their sole discretion.

       15.     Adequate Protection of Prepetition Term Loan Secured Parties. The Prepetition

Term Loan Secured Parties are entitled, pursuant to sections 361, 362, 363(e), 364(d)(1) and 507

of the Bankruptcy Code, to adequate protection of their interests in all Prepetition Collateral, for

any reason provided for under the Bankruptcy Code, including, without limitation, , the aggregate

diminution in value (the “Term Diminution in Value”) of the Prepetition Term Secured Parties’

interests in the Prepetition Collateral resulting from the depreciation, sale, lease or use by the DIP

Loan Parties (or other decline in value) of the Prepetition Collateral, the priming of the Prepetition




                                                 57
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 90 of 463




Term Liens by the DIP Liens pursuant to the DIP Documents and this Interim Period Order and

the imposition of the automatic stay pursuant to section 362 of the Bankruptcy Code from the

Petition Date through the date of entry of the Final Order. Nothing herein shall impair or modify

the application of section 507(b) in the event that the adequate protection provided to the

Prepetition Term Loan Secured Parties under this Interim Period Order or the Final Order is

insufficient to compensate for Term Diminution in Value. Providing the Prepetition Term Loan

Secured Parties Adequate Protection Obligations to the Prepetition Term Loan Secured Parties

shall not be deemed an admission that the respective interests of the Prepetition Term Loan

Secured Parties are adequately protected. This Interim Period Order and the Final Order shall not

prejudice or limit the rights of the Prepetition Term Loan Secured Parties to seek additional relief

with respect to the use of Cash Collateral or for additional adequate protection. As adequate

protection of, the Prepetition Term Loan Secured Parties are hereby granted the following, in each

case, subject to the Carve Out and the Intercreditor Agreements (collectively, the “Prepetition

Term Loan Adequate Protection Obligations,” and together with the Prepetition ABL Secured

Parties Adequate Protection Obligations, the “Adequate Protection Obligations”):

                (a)    Prepetition Term Loan Adequate Protection Liens. Pursuant to sections

361, 363(e), and 364(d) of the Bankruptcy Code, the Prepetition Term Loan Agent (for itself and

for the benefit of the Prepetition Term Loan Lenders) is hereby granted (effective and perfected

upon the date of this Interim Period Order and without the necessity of the execution of any

mortgages, security agreements, pledge agreements, financing statements or other agreements) a

continuing, binding, enforceable, valid, perfected replacement security interest in and lien (the

“Prepetition Term Loan Adequate Protection Liens” and together with the Prepetition ABL

Adequate Protection Liens, the “Adequate Protection Liens”) (subject to the limitations set forth




                                                58
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 91 of 463




above) upon the DIP Collateral (it being understood that, subject to and effective upon entry of

the Final Order, Prepetition Term Loan Adequate Protection Liens shall attach to Avoidance

Proceeds, which shall be junior to the Prepetition ABL Adequate Protection Liens on such

Avoidance Proceeds) to secure the Term Diminution in Value, subject and subordinate only to (i)

the DIP Term Liens (and any liens to which the DIP Term Liens are junior), (ii) in the case of the

DIP ABL Priority Collateral, the DIP ABL Liens (and any liens to which the DIP Term Liens are

junior), the Prepetition ABL Liens and the Prepetition ABL Adequate Protection Liens and (iii)

the Carve Out.

                 (b)   Prepetition Term Loan Secured Parties Section 507(b) Claim.             The

Prepetition Term Loan Secured Parties are hereby granted, subject to the Carve Out, an allowed

superpriority administrative expense claim as provided for in section 507(b) of the Bankruptcy

Code in an amount equal to the Term Diminution in Value that is not otherwise satisfied pursuant

to this paragraph 15, if any, with, except as set forth in this Interim Period Order, priority in

payment over any and all administrative expenses of the kind specified or ordered pursuant to any

provision of the Bankruptcy Code (the “Prepetition Term Loan 507(b) Claim” and, together

with the Prepetition ABL 507(b) Claim, the “507(b) Claims”). The Prepetition Term Loan 507(b)

Claim shall be payable from and have recourse to all prepetition and postpetition property of the

DIP Loan Parties and all proceeds thereof (excluding Avoidance Actions but including, upon

entry of the Final Order, the Avoidance Proceeds). The Prepetition Term Loan 507(b) Claim

shall be subject and subordinate only to the Carve Out and the DIP Superpriority Claims granted

in respect of the DIP Obligations and shall be pari passu with the Prepetition ABL 507(b) Claim.

Except to the extent expressly set forth in this Interim Period Order or the DIP Credit Agreements,

the Prepetition Term Loan Secured Parties shall not receive or retain any payments, property or




                                               59
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 92 of 463




other amounts in respect of the Prepetition Term Loan 507(b) Claim unless and until the DIP

Obligations (other than contingent indemnification obligations as to which no claim has been

asserted) and any claims having a priority superior to or pari passu with the DIP Superpriority

Claims have indefeasibly been paid in cash in full and all Commitments have been terminated

(and in respect of the DIP ABL Obligations, Payment in Full of the DIP ABL Obligations).

               (c)   Prepetition Term Loan Secured Parties Fees and Expenses. Subject to the

Carve Out as set forth in this Interim Period Order, the Prepetition Term Loan Agent shall receive

from the DIP Loan Parties, in each case subject to the Review Period, for the benefit of the

Prepetition Term Loan Lenders, current cash payments of the reasonable and documented

prepetition and postpetition fees and expenses payable to (i) the Prepetition Term Loan Agent,

including Cahill Gordon & Rendel LLP, as counsel and (ii) reasonable and documented

prepetition and postpetition fees and expenses payable to the Ad Hoc Group advisors, including

Davis Polk & Wardwell LLP, as counsel, Evercore Group L.L.C., as financial advisor, Winston

& Strawn LLP, as maritime counsel, and Rapp & Krock, PC, as local counsel, and such other

advisors to the Ad Hoc Group and as may be reasonably consented to by the Debtors, which

payments shall be made in the manner provided for in paragraph 19 below (together with the ABL

Adequate Protection Fees and Expenses, the “Adequate Protection Fees and Expenses”).

               (d)   Information Rights. The Debtors shall promptly provide the Prepetition

Term Loan Agent, on its own behalf and on behalf of the Prepetition Term Lenders, respectively,

with all required written financial reporting and other periodic reporting that is required to be

provided to the DIP Agents or the DIP Secured Parties under the DIP Debt Documents.

              (e)    Milestones. Performance of the Case Milestones, in each case as may be

waived, amended, modified or extended from time to time in accordance with the Restructuring




                                               60
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 93 of 463




Support Agreement, or, to the extent the Restructuring Support Agreement is no longer in force

and effect, by the Required Lenders (as defined in the Prepetition Term Loan Credit Agreement).

                (f)    The Prepetition Term Loan Secured Parties Adequate Protection

Obligations in subparagraphs (d) above shall survive any termination of the DIP Term Loan

Credit Agreement or the Commitments thereunder. Following any such termination of the DIP

Term Loan Credit Agreement or the Commitments thereunder, the Prepetition Secured Term

Loan Adequate Protection Obligations may be waived, amended, modified or extended from time

to time solely by the Required Lenders (as defined in the Prepetition Term Loan Credit

Agreement) in their sole discretion.

       16.     Budget Maintenance. The use of borrowings and other extensions of credit by the

Debtors under the DIP Documents and the use of Cash Collateral shall be limited in accordance

with the Budget (subject in all respects to the Permitted Variance). The initial Budget shall depict,

on a weekly and line item basis, for the first thirteen (13) week period from the Closing Date (as

defined in the DIP Credit Agreements) (A) (i) projected operating receipts, (ii) projected

disbursements, including ordinary course operating expenses and bankruptcy-related expenses

(including professional fees and expenses, asset sales and any other fees and expenses relating to

the DIP Documents), (iii) net cash flow, (iv) projected Availability (each as defined in the DIP

ABL Credit Agreement), and (vi) total available liquidity, and (B) the other items set forth therein

and such other information requested by the DIP Agents, and such initial Budget shall be approved

by, and in form and substance reasonably satisfactory to, each of the DIP Agents (with respect to

the DIP Term Loan Agent, acting at the direction of Required Lenders (as defined in the DIP Term

Loan Credit Agreement)) in their sole discretion (it being acknowledged and agreed that the

Budget attached hereto as Schedule 1 is approved by and satisfactory to the DIP Agents under




                                                 61
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 94 of 463




each of the DIP Credit Agreements). The Budget shall be updated, modified or supplemented by

the Debtors not less than one time each month, and each such updated, modified or supplemented

budget shall be deemed an approved Budget unless either of the DIP Agents (in acting at the

direction of the applicable Required Lenders, in their sole discretion) objects by written notice

delivered to the Debtors on or within three (3) business days after the receipt of such updated,

modified or supplemented budget; provided, that in the event that either of the DIP Agents objects,

the current approved Budget shall remain the approved Budget until the DIP Agents (with respect

to the DIP Term Loan Agent, acting at the direction of Required Lenders (as defined in the DIP

Term Loan Credit Agreement)) and the Debtors agree as to an updated, modified or supplemented

Budget. Each Budget delivered to the DIP Agents shall be accompanied by such supporting

documentation as reasonably requested by the DIP Agents. Each Budget shall be prepared in good

faith based upon assumptions that the Debtors believe to be reasonable. A copy of any Budget (or

updated Budget) shall be delivered to counsel for a Creditors’ Committee (if appointed) and the

U.S. Trustee after it has been approved in accordance with the DIP Documents.

       17.     Budget Compliance. The Debtors shall at all times comply with the Budget, subject

to the variances permitted under the DIP Credit Agreements; provided, that in the case of the fees,

costs and expenses of the DIP Agents, the DIP Secured Parties, the Ad Hoc Group and the

Adequate Protection Fees and Expenses, the Debtors shall pay such fees, costs, and expenses in

accordance with the DIP Documents and this Interim Period Order without being limited by the

Budget and such payments shall not be calculated in any variance. The Debtors shall provide all

reports and other information as required in the DIP Credit Agreements (subject to the grace

periods provided therein). The Debtors’ failure to comply with the Budget (including the variances

permitted under the DIP Credit Agreements) or to provide the reports and other information




                                                62
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 95 of 463




required in the DIP Credit Agreements shall constitute an Event of Default under the DIP Credit

Agreements and an Event of Default hereunder, following the expiration of any applicable grace

period set forth in the DIP Credit Agreements or hereunder and absent a waiver in accordance with

the applicable DIP Credit Agreement or hereunder.

       18.     Milestones. As a condition to the DIP Facilities and the use of Cash Collateral, the

Debtors shall comply with the required milestones (as attached as Exhibit D to the DIP Motion)

(collectively, the “Case Milestones”). Any Case Milestone that would otherwise fall on a

Saturday, Sunday or federal holiday will be treated in accordance with Bankruptcy Rule 9006. For

the avoidance of doubt, the failure of the Debtors to comply with any of the Case Milestones shall

(a) constitute an Event of Default under (i) each of the DIP Credit Agreements and (ii) this Interim

Period Order; and (b) permit the DIP Agents to exercise the rights and remedies provided for in

this Interim Period Order and the DIP Documents, subject to the Intercreditor Agreements and the

provisions of this Interim Period Order.

       19.     Payment of Fees and Expenses. The Debtors are authorized and directed to pay the

DIP Fees and Expenses, as provided in the DIP Documents. Subject to the review procedures set

forth in this paragraph 19, payment of all DIP Fees and Expenses and Adequate Protection Fees

and Expenses shall not be subject to allowance by the Court. Professionals for the DIP Secured

Parties and the Prepetition Secured Parties shall not be required to comply with the U.S. Trustee

fee guidelines, however any time that such professionals seek payment of fees and expenses from

the Debtors, each professional shall provide summary copies of its invoices (which shall not be

required to contain time entries and which may be redacted or modified to the extent necessary to

delete any information subject to the attorney-client privilege, any information constituting

attorney work product, or any other confidential information, and the provision of such invoices




                                                63
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 96 of 463




shall not constitute any waiver of the attorney client privilege or of any benefits of the attorney

work product doctrine) to the Debtors, the Creditors’ Committee (if appointed) and the U.S.

Trustee. Any objections raised by the Debtors, the U.S. Trustee or a Creditors’ Committee (if

appointed) with respect to such invoices must be in writing and state with particularity the grounds

therefor and must be submitted to the applicable professional within ten (10) days of the receipt of

such invoice (the “Review Period”) if after the Review Period an objection remains unresolved,

it will be subject to resolution by the Court. Pending such resolution, the undisputed portion of

any such invoice will be paid promptly by the Debtors. Notwithstanding the foregoing, the Debtors

are authorized and directed to pay on the Closing Date the DIP Fees and Expenses and Adequate

Protection Fees and Expenses incurred on or prior to such date without the need to provide notice

to any other party or otherwise comply with the procedures set forth in this paragraph 19 provided

that invoices for such fees and expenses were provided to the Debtors at least two (2) business

days prior to the Closing Date. No attorney or advisor to the DIP Secured Parties or any Prepetition

Secured Party shall be required to file an application seeking compensation for services or

reimbursement of expenses with the Court. Any and all fees, costs, and expenses paid prior to the

Petition Date by any of the Debtors to (i) the DIP Secured Parties in connection with or with respect

to the DIP Facilities; and (ii) except as provided in paragraph 23, the Prepetition Secured Parties

in connection with or with respect to these matters, are hereby approved in full and shall not be

subject to avoidance, disgorgement or any similar form of recovery by the Debtors or any other

person.

          20.   Reservation of Rights of Prepetition Secured Parties. Under the circumstances and

given that the above-described adequate protection is consistent with the Bankruptcy Code,

including section 506(b) thereof, the Court finds that the adequate protection provided herein is




                                                 64
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 97 of 463




reasonable and sufficient to protect the interests of the Prepetition Secured Parties; provided that

any of the Prepetition Secured Parties, upon a change in circumstances, may request further or

different adequate protection, and the Debtors or any other party may contest any such request.

Subject to the Carve Out as set forth in this Interim Period Order, nothing herein shall impair or

modify the application of section 507(b) of the Bankruptcy Code in the event that the adequate

protection provided to the Prepetition Secured Parties hereunder is insufficient to compensate for

any diminution in value of their respective interests in the Prepetition Collateral during the Chapter

11 Cases or any Successor Cases. The receipt by the Prepetition Secured Parties of the adequate

protection provided herein shall not be deemed an admission that the interests of the Prepetition

Secured Parties are adequately protected. Further, this Interim Period Order shall not prejudice or

limit the rights of the Prepetition Secured Parties to seek additional relief with respect to the use

of Cash Collateral or for additional adequate protection.

       21.     Perfection of DIP Liens and Adequate Protection Liens.

                (a)    Without in any way limiting the automatically effective perfection of the

DIP Liens granted pursuant to paragraph 7 hereof and the Adequate Protection Liens granted

pursuant to paragraph 7 hereof, the DIP Agents, the DIP Lenders and the Prepetition Secured

Parties are hereby authorized, but not required, to file or record (and to execute in the name of the

DIP Loan Parties, as their true and lawful attorneys, with full power of substitution, to the

maximum extent permitted by law) financing statements, trademark filings, copyright filings,

mortgages, notices of lien or similar instruments in any jurisdiction, or take possession of or

control over cash or securities, or take any other action in order to validate and perfect the liens

and security interests granted to them hereunder. Whether or not the DIP Agents (on behalf of

the DIP ABL Secured Parties and DIP Term Loan Secured Parties) or the Prepetition Secured




                                                 65
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 98 of 463




Parties shall, in their sole discretion, choose to file such financing statements, trademark filings,

copyright filings, mortgages, notices of lien or similar instruments, or take possession of or

control over any cash or securities, or otherwise confirm perfection of the liens and security

interests granted to them hereunder, such liens and security interests shall be deemed valid,

perfected, allowed, enforceable, non-avoidable and not subject to challenge, dispute or

subordination, at the time and on the date of entry of this Interim Period Order. Upon the

reasonable request of a DIP Agent (with respect to the DIP Term Loan Agent, acting at the

direction of Required Lenders (as defined in the DIP Term Loan Credit Agreement)), each of the

Prepetition Secured Parties and the DIP Loan Parties, without any further consent of any party, is

authorized and directed to take, execute, deliver and file such instruments (in each case, without

representation or warranty of any kind) to enable the applicable DIP Agent to further validate,

perfect, preserve and enforce the DIP Liens. All such documents will be deemed to have been

recorded and filed as of the Petition Date. The Prepetition ABL Agent shall serve as agent for

DIP ABL Agent for purposes of perfection or control in respect of any DIP Collateral, and deposit

account control agreements, leases, licenses, landlord agreements, warehouse agreements,

bailment agreements, insurance policies, contracts or similar agreements in which Prepetition

ABL Agent has an interest will be deemed to be for the benefit of DIP ABL Agent and DIP ABL

Secured Parties without further action by any party, and, to the extent set forth in the DIP

Intercreditor Agreement, the DIP ABL Agent will be the gratuitous bailee of the DIP Term Loan

Agent for the benefit of the DIP Term Loan Secured Parties with respect to the foregoing.

               (b)    A certified copy of this Interim Period Order may, in the discretion of the

DIP Agents (with respect to the DIP Term Loan Agent, acting at the direction of Required Lenders

(as defined in the DIP Term Loan Credit Agreement)), be filed with or recorded in filing or




                                                66
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 99 of 463




recording offices in addition to or in lieu of such financing statements, mortgages, notices of lien

or similar instruments, and all filing offices are hereby authorized and directed to accept such

certified copy of this Interim Period Order for filing and/or recording, as applicable. The

automatic stay of section 362(a) of the Bankruptcy Code shall be modified to the extent necessary

to permit the DIP Agents to take all actions, as applicable, referenced in this subparagraph (b) and

the immediately preceding subparagraph (a).

      22.     Preservation of Rights Granted Under This Interim Period Order.

               (a)    Other than the Carve Out and other claims and liens expressly granted by

this Interim Period Order (or permitted under the DIP Credit Agreements), no claim or lien having

a priority superior to or pari passu with those granted by this Interim Period Order to the DIP

Agents, the DIP Secured Parties and the Prepetition Secured Parties shall be granted or allowed

while any of the applicable DIP Obligations or Adequate Protection Obligations remain

outstanding and the DIP Liens, and Adequate Protection Liens shall not be:

              (i)     subject or junior to any lien or security interest that is avoided and preserved

                      for the benefit of the DIP Loan Parties and their estates under section 551

                      of the Bankruptcy Code;

              (ii)    subordinated to or made pari passu with any other lien or security interest,

                      whether under section 364(d) of the Bankruptcy Code or otherwise;

              (iii)   subordinated to or made pari passu with any liens arising after the Petition

                      Date including, without limitation, any liens or security interests granted in

                      favor of any federal, state, municipal or other domestic or foreign

                      governmental unit (including any regulatory body), commission, board or

                      court for any liability of the DIP Loan Parties; and




                                                67
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 100 of 463




               (iv)    subject or junior to any intercompany or affiliate liens or security interests

                       of the DIP Loan Parties.

Unless all DIP Obligations shall have been indefeasibly paid in full in cash and the Commitments

have been terminated (including Payment in Full of all Prepetition ABL Debt and DIP ABL

Obligations), the Debtors shall not seek, and it shall constitute an Event of Default and terminate

the right of the Debtors to use Cash Collateral if any of the DIP Loan Parties, without the prior

written consent of the DIP Term Loan Agent (acting at the direction of the Required Lenders (as

defined in the DIP Term Loan Credit Agreement)) and the DIP ABL Agent, seeks, proposes,

supports, or consents to or if there is entered or confirmed (in each case, as applicable): (i) any

modifications, amendments or extensions of this Interim Period Order, and no such consent shall

be implied by any other action, inaction or acquiescence by any party; (ii) an order converting or

dismissing any of the Chapter 11 Cases; (iii) an order appointing a chapter 11 trustee in the Chapter

11 Cases; (iv) an order appointing an examiner with enlarged powers in the Chapter 11 Cases

(beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code); (v) except to the

extent contemplated under the Restructuring Support Agreement, a plan of reorganization that

does not provide for immediate Payment in Full of all DIP ABL Obligations, DIP Term Loan

Obligations and Prepetition ABL Debt, as applicable (including a general release in favor of the

DIP ABL Secured Parties, DIP Term Loan Secured Parties and Prepetition ABL Secured Parties

in form and substance satisfactory to the DIP Agents and Prepetition ABL Agent), on the effective

date of such plan; or (vi) the sale of all or substantially all of the assets of the DIP Loan Parties

(except to the extent permitted under the DIP Documents), which does not provide for the Payment

in Full in cash of all DIP Obligations (other than any contingent indemnification or expense

reimbursement obligations for which no claim has been made) and the Prepetition ABL Debt upon




                                                  68
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 101 of 463




the consummation thereof. Notwithstanding any order that may be entered dismissing any of the

Chapter 11 Cases under section 1112 of the Bankruptcy Code or that otherwise is at any time

entered: (i) the DIP Superpriority Claims, the DIP Liens, the 507(b) Claims, the Adequate

Protection Liens, the Carve Out and, prior to the ABL Satisfaction Date, the Prepetition ABL

Liens, shall continue in full force and effect and shall maintain their priorities as provided in this

Interim Period Order and the Intercreditor Agreements until all DIP Obligations and Adequate

Protection Obligations shall have been indefeasibly paid in full in cash (including Payment in Full

of all Prepetition ABL Debt and DIP ABL Obligations), and such DIP Superpriority Claims, DIP

Liens, 507(b) Claims and Prepetition Adequate Protection Liens shall, notwithstanding such

dismissal, remain binding on all parties in interest); (ii) the other rights granted by this Interim

Period Order shall not be affected; and (iii) this Court shall retain jurisdiction, notwithstanding

such dismissal, for the purposes of enforcing the claims, liens and security interests referred to in

this paragraph and otherwise in this Interim Period Order.

                (b)    If any or all of the provisions of this Interim Period Order are hereafter

reversed, modified, vacated or stayed, such reversal, modification, vacation or stay shall not

affect: (i) the validity, priority or enforceability of any DIP Obligations or Adequate Protection

Obligations incurred prior to the actual receipt of written notice by each of the DIP Agents, the

Prepetition ABL Agent or the Prepetition Term Loan Agent as applicable, of the effective date of

such reversal, modification, vacation or stay; or (ii) the validity, priority or enforceability of the

DIP Liens or the Adequate Protection Liens. Notwithstanding any such reversal, modification,

vacation, stay or any use of Cash Collateral, any DIP Obligations or any Adequate Protection

Obligations incurred by the DIP Loan Parties to the DIP Agents, the DIP Secured Parties or the

Prepetition Secured Parties, as the case may be, prior to the actual receipt of written notice by the




                                                 69
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 102 of 463




DIP Agents, the Prepetition ABL Agent or the Prepetition Term Loan Agent, as applicable, of the

effective date of such reversal, modification, vacation or stay shall be governed in all respects by

the original provisions of this Interim Period Order, and the DIP Agents, the DIP Secured Parties

and the Prepetition Secured Parties shall be entitled to all the rights, remedies, privileges and

benefits granted in section 364(e) of the Bankruptcy Code, this Interim Period Order and the DIP

Documents.

               (c)    Except as provided in this Interim Period Order or in the DIP Documents,

the DIP Liens, the DIP Superpriority Claims, the Adequate Protection Liens, and the Adequate

Protection Obligations and all other rights and remedies of the DIP Agents, the DIP Secured

Parties and the Prepetition Secured Parties granted by the provisions of this Interim Period Order

and the DIP Documents shall survive, and shall not be modified, impaired or discharged by: (i)

the entry of an order converting any of the Chapter 11 Cases to a case under chapter 7 of the

Bankruptcy Code, dismissing any of the Chapter 11 Cases, terminating the joint administration

of these Chapter 11 Cases or by any other act or omission; (ii) the entry of an order approving the

sale of any Collateral pursuant to section 363(b) of the Bankruptcy Code (except to the extent

permitted by the DIP Documents); or (iii) the entry of an order confirming a chapter 11 plan in

any of the Chapter 11 Cases and, pursuant to section 1141(d)(4) of the Bankruptcy Code, the DIP

Loan Parties have waived any discharge as to any remaining DIP Obligations or Adequate

Protection Obligations. The terms and provisions of this Interim Period Order and the DIP

Documents shall continue in these Chapter 11 Cases, in any Successor Cases if these Chapter 11

Cases cease to be jointly administered and in any superseding chapter 7 cases under the

Bankruptcy Code, and the DIP Liens, the DIP Superpriority Claims, the Adequate Protection

Liens, the 507(b) Claims and the Adequate Protection Obligations and all other rights and




                                                70
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 103 of 463




remedies of the DIP Agents, the DIP Secured Parties and the Prepetition Secured Parties granted

by the provisions of this Interim Period Order and the DIP Documents shall continue in full force

and effect until the DIP Obligations and the Prepetition Secured Debt are indefeasibly paid in full

in cash (other than, with respect to the Prepetition Secured Debt, contingent obligation in respect

of unasserted claims), including Payment in Full of all DIP ABL Obligations and Prepetition ABL

Debt, as set forth herein and in the DIP Documents and the Prepetition Documents, as applicable,

and the Commitments have been terminated.

       23.     Effect of Stipulations on Third Parties. The Debtors’ stipulations, admissions,

agreements, and releases contained in this Interim Period Order shall be binding upon the Debtors

in all circumstances and for all purposes. The Debtors’ stipulations, admissions, agreements, and

releases contained in this Interim Period Order shall be binding upon all parties in interest,

including, without limitation, any statutory or non-statutory committees appointed or formed in

these Chapter 11 Cases (including the Creditors’ Committee, if any) and any other person or entity

acting or seeking to act on behalf of the Debtors’ estates, including any chapter 7 or chapter 11

trustee or examiner appointed or elected for any of the Debtors, in all circumstances and for all

purposes unless:

                (a)   except as otherwise provided under any confirmation order and confirmed

plan of reorganization in these Chapter 11 Cases, such committee or any other party in interest

(subject in all respects to any agreement or applicable law that may limit or affect such entity’s

right or ability to do so), in each case, with requisite standing granted by the Court by no later

than a date that is the later of (x) if a Creditors’ Committee is not appointed, 75 days after entry

of this Interim Period Order, (y) if a Creditors’ Committee is appointed, 60 days after entry of the

Final Order, unless any such later date as has been agreed to, in writing, by the Prepetition ABL




                                                71
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 104 of 463




Agent or the Prepetition Term Loan Agent (with the consent of the Required Lenders (as defined

in the Prepetition Term Loan Credit Agreement)), as applicable, and (z) any such later date as has

been ordered by the Court for cause upon a motion filed and served within any applicable period

of time set forth in this paragraph (the “Challenge Period”), (A) objecting to or challenging the

amount, validity, perfection, enforceability, priority or extent of the Prepetition Secured Debt, the

Prepetition ABL Liens or the Prepetition Term Liens, or (B) otherwise asserting or prosecuting

any action for preferences, fraudulent transfers or conveyances, other avoidance power claims or

any other claims, counterclaims or causes of action, objections, contests or defenses (collectively,

a “Challenge Proceeding”) against the Prepetition Secured Parties or their respective affiliates,

subsidiaries, officers, directors, managers, principals, employees, agents, financial advisors,

attorneys, accountants, investment bankers, consultants, representatives and other professionals

and the respective successors and assigns thereof, in each case in their respective capacity as such

(each a “Representative” and, collectively, the “Representatives”) in connection with matters

related to the Prepetition Credit Agreements, the Prepetition Secured Debt, the Prepetition ABL

Liens, the Prepetition Term Liens or the Prepetition Collateral; and

               (b)    there is a final non-appealable order in favor of the plaintiff in any such

Challenge Proceeding; provided, that any pleadings commencing any Challenge Proceeding shall

set forth with specificity the basis for such challenge or claim and any challenges or claims not

so specified prior to the expiration of the Challenge Period shall be deemed forever, waived,

released and barred; and provided further, nothing contained herein shall preclude or otherwise

limit the rights of the Creditors’ Committee or any party to seek to intervene, or to appear and be

heard under 11 U.S.C. § 1109(b). For the avoidance of doubt, any informal discovery or

examination conducted pursuant to Bankruptcy Rule 2004 relating to the foregoing matters or




                                                72
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 105 of 463




claims shall not be deemed or construed to be a Challenge Proceeding. If no such Challenge

Proceeding is timely and properly filed during the Challenge Period or the Court does not rule in

favor of the plaintiff in any such proceeding then:

       (a)    the Debtors’ stipulations, admissions, agreements, and releases contained in this
              Interim Period Order shall be binding on all parties in interest, including, without
              limitation, the Creditors’ Committee;

       (b)    the obligations of the DIP Loan Parties under Prepetition Credit Agreements,
              including the Prepetition Secured Debt, shall constitute allowed claims not subject
              to defense, claim, counterclaim, recharacterization, subordination, offset or
              avoidance, for all purposes in these Chapter 11 Cases, and any subsequent chapter
              7 case(s);

       (c)    the Prepetition ABL Liens shall be deemed to have been, as of the Petition Date,
              legal, valid, binding, perfected, security interests and liens;

       (d)    and the Prepetition Term Liens shall be deemed to have been, as of the Petition
              Date, legal, valid, binding, perfected, security interests and liens; and

       (e)    the Prepetition Term Loan Debt, the Prepetition Term Liens, the Prepetition ABL
              Liens and the Prepetition ABL Debt shall not be subject to any other or further
              claim or challenge by the Creditors’ Committee, any non-statutory committees
              appointed or formed in these Chapter 11 Cases or any other party in interest acting
              or seeking to act on behalf of the Debtors’ estates including, without limitation, any
              successor thereto (including, without limitation, any chapter 7 trustee or chapter 11
              trustee or examiner appointed or elected for any of the Debtors) and any defenses,
              claims, causes of action, counterclaims and offsets by the Creditors’ Committee,
              any non-statutory committees appointed or formed in these Chapter 11 Cases, or
              any other party acting or seeking to act on behalf of the Debtors’ estates including,
              without limitation, any successor thereto (including, without limitation, any chapter
              7 trustee or chapter 11 trustee or examiner appointed or elected for any of the
              Debtors), whether arising under the Bankruptcy Code or otherwise, against any of
              the Prepetition Secured Parties and their Representatives arising out of or relating
              to the Prepetition Credit Agreements shall be deemed forever waived, released and
              barred.

If any such Challenge Proceeding is timely filed during the Challenge Period, the stipulations,

admissions, agreements, and releases contained in this Interim Period Order, shall nonetheless

remain binding and preclusive (as provided in the immediately preceding sentence and including

subparagraphs (a) through (e) above) on the Creditors’ Committee and on any other person or



                                               73
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 106 of 463




entity, except to the extent that such stipulations, admissions, agreements and releases were

expressly and successfully challenged in such Challenge Proceeding as set forth in a final, non-

appealable order of a court of competent jurisdiction. If any party in interest (including the

Creditors' Committee) identifies a basis to assert a Challenge Proceeding, it must notify the

Debtors during the Challenge Period of its demand that the Debtors initiate an action or adversary

proceeding relating thereto. From the date that the Debtors are so notified, the Debtors shall have

five days to notify such party in interest of whether the Debtors intend to initiate or settle such

action and ten days to initiate such action, settlement motion or adversary proceeding. If the

Debtors notify such party in interest that the Debtors to not intend to initiate an action, settlement

or adversary proceeding, such party in interest shall have ten days from the receipt of such notice

to seek standing to initiate an action or adversary proceeding. Nothing in this Interim Period Order

vests or confers on any Person (as defined in the Bankruptcy Code), including the Creditors’

Committee or any non-statutory committees appointed or formed in these Chapter 11 Cases,

standing or authority to pursue any claim or cause of action belonging to the Debtors or their

estates, including, without limitation, Challenge Proceedings with respect to the Prepetition Credit

Agreements, the Prepetition Secured Debt, the Prepetition ABL Liens and the Prepetition Term

Liens. If the Debtors are timely notified of any potential Challenge Proceeding, the Debtors shall

retain authority to prosecute, settle or compromise any such Challenge Proceeding in the exercise

of their business judgment and subject to any applicable further order of this Court.

       24.     Limitation on Use of DIP Financing Proceeds and Collateral. Notwithstanding

anything herein or in any other order by this Court to the contrary, no DIP Loans, Cash Collateral,

DIP Collateral, Prepetition Collateral, proceeds of any of the foregoing or the Carve Out may be

used to:




                                                 74
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 107 of 463




       (a)     permit the Debtors, or any other party in interest, or their representatives to
               challenge or otherwise contest or institute any proceeding to determine (x) the
               amount, validity, perfection or priority of security interests in favor of any of the
               DIP Secured Parties or the Prepetition Secured Parties or (y) the amount, validity
               or enforceability of the obligations of the Debtors under the DIP Credit Agreements
               or the Prepetition Credit Agreements,

       (b)     subject to paragraph 5 hereof, prevent, hinder or otherwise delay any of the DIP
               Agents or the Prepetition Secured Parties’ assertion, enforcement or realization on
               the Collateral in accordance with the DIP Documents, the Prepetition Credit
               Agreements or the DIP Orders, other than to seek a determination that an Event of
               Default has not occurred or is not continuing,

       (c)     seek to modify any of the rights granted to the DIP Agents, the DIP Secured Parties
               or the Prepetition Secured Parties under the DIP Orders, the DIP Documents or the
               Prepetition Debt Documents, in each of the foregoing cases without such parties’
               prior written consent, which may be given or withheld by such party in the exercise
               of its respective sole discretion,

       (d)     pay any amount on account of any claims arising prior to the Petition Date unless
               such payments are (i) approved by an order of this Court (including, without
               limitation, hereunder) and (ii) permitted under the DIP Documents,

       (e)     investigate, commence, prosecute or defend any claim, motion, proceeding, or
               cause of action, or assert any defense or counterclaim, against any of the DIP
               Secured Parties or the Prepetition Secured Parties, each in such capacity, and their
               respective agents, attorneys, advisors or representatives, including, in each case,
               without limitation, lender liability claims or claims pursuant to section 105, 506(c),
               510, 544, 547, 548, 549, 550, or 552 of the Bankruptcy Code, applicable non-
               bankruptcy law or otherwise,

       (f)     use or seek to use Cash Collateral or incur indebtedness in violation of the terms
               hereof or the DIP Documents,

       (g)     sell or seek to sell any of the Collateral unless such sales are permitted under this
               Interim Period Order or the DIP Documents;

provided that, notwithstanding anything to the contrary herein, the Creditors’ Committee may use

the proceeds of the DIP Loans, Collateral (including Cash Collateral) and/or the Carve Out (subject

to paragraph 5 hereof), in an aggregate amount not to exceed $50,000, to investigate (i) the claims

and liens of the Prepetition Secured Parties and (ii) potential claims, counterclaims, causes of

action or defenses against the Prepetition Secured Parties; provided further the Debtors may use




                                                75
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 108 of 463




the proceeds of the DIP Loans, Collateral (including Cash Collateral) and/or the Carve Out in

connection with its analysis of any demand made on the Debtors pursuant to paragraph 23

(including the analysis and negotiation of any settlement of such a demand) and provided further

that neither the Debtors nor the Creditors’ Committee shall use DIP Loans, Collateral (including

Cash Collateral) and/or the Carve Out to prosecute any objections to claims or liens, or to pursue

any claims, counterclaims, causes of action, or defenses against any of the DIP ABL Secured

Parties, the DIP Term Loan Secured Parties, or the Prepetition ABL Secured Parties.

       25.     Limits to Lender Liability. Subject to entry of the Final Order, nothing in this

Interim Period Order, the DIP Documents, or any other documents related to these transactions

shall in any way be construed or interpreted to impose or allow the imposition upon the DIP Agents

or any DIP Secured Party of any liability for any claims arising from the prepetition or postpetition

activities of the Debtors in the operation of their business, or in connection with their restructuring

efforts. So long as not a result of their gross negligence, bad faith, or willful misconduct (a) the

DIP Agents and the DIP Secured Parties shall not, in any way or manner, be liable or responsible

for (i) the safekeeping of the Collateral, (ii) any loss or damage thereto occurring or arising in any

manner or fashion from any cause, (iii) any diminution in the value thereof or (iv) any act or default

of any carrier, servicer, bailee, custodian, forwarding agency or other person and (b) all risk of

loss, damage or destruction of the Collateral shall be borne by the DIP Loan Parties.

       26.     Interim Period Order Governs. In the event of any inconsistency between the

provisions of this Interim Period Order, the DIP Documents or any other order entered by this

Court (other than the Final Order), the provisions of this Interim Period Order shall govern.

Notwithstanding anything to the contrary in any other order entered by this Court, any payment

made, or authorization contained in, any other order entered by this Court (other than the Final




                                                  76
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 109 of 463




Order) shall be consistent with and subject to the requirements set forth in this Interim Period

Order and the DIP Documents, including, without limitation, the Budget.

       27.     DIP Termination Date. On the applicable DIP Termination Date (as defined in the

DIP Documents): (a) all applicable DIP Obligations shall be immediately due and payable, all

commitments to extend credit under the applicable DIP Facilities will terminate, all letters of credit

and Secured Bank Product Obligations under the DIP ABL Credit Agreement and Prepetition ABL

Credit Agreement shall be cash collateralized and all other DIP Obligations required to be cash

collateralized in order to cause Payment in Full of such DIP Obligations shall be cash

collateralized; (b) all authority to use Cash Collateral shall cease, except as expressly provided in

Section 9(c) above; and (c) DIP Agents shall have the right to otherwise exercise rights and

remedies under and in accordance with the DIP Documents and this Interim Period Order.

       28.     Binding Effect; Successors and Assigns. The DIP Documents and the provisions

of this Interim Period Order, including all findings herein, shall be binding upon all parties in

interest in these Chapter 11 Cases, including, without limitation, the DIP Agents, the DIP Secured

Parties, the Prepetition Secured Parties, the Creditors’ Committee, any non-statutory committees

appointed or formed in these Chapter 11 Cases, the Debtors and their respective successors and

assigns (including any chapter 7 or chapter 11 trustee hereinafter appointed or elected for the estate

of any of the Debtors, an examiner appointed pursuant to section 1104 of the Bankruptcy Code, or

any other fiduciary appointed as a legal representative of any of the Debtors or with respect to the

property of the estate of any of the Debtors) and shall inure to the benefit of the DIP Agents, the

DIP Secured Parties, the Prepetition Secured Parties and the Debtors and their respective

successors and assigns; provided, that the DIP Agents, the DIP Secured Parties and the Prepetition

Secured Parties shall have no obligation to permit the use of the Prepetition Collateral (including




                                                 77
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 110 of 463




Cash Collateral) or to extend any financing to any chapter 7 trustee (other than the Carve Out),

chapter 11 trustee or similar responsible person appointed for the estates of the Debtors.

       29.     Limitation of Liability. In determining to make any loan or other extension of credit

under the DIP Credit Agreements, to permit the use of Cash Collateral or in exercising any rights

or remedies as and when permitted pursuant to this Interim Period Order or the DIP Documents,

none of the DIP Agents, the DIP Secured Parties and the Prepetition Secured Parties shall (i) be

deemed to be in “control” of the operations or participating in the management of the Debtors; (ii)

owe any fiduciary duty to the Debtors, their respective creditors, shareholders or estates; and be

deemed to be acting as a “Responsible Person” or “Owner” or “Operator” with respect to the

operation or management of the Debtors, so long as the DIP Agents’ and the DIP Lenders’ actions

do not constitute, within the meaning of 42 U.S.C. § 9601(20)(F), actual participation in the

management or operational affairs of a vessel or facility owned or operated by a Debtor, or

otherwise cause liability to arise to the federal or state government or the status of “responsible

person” or “managing agent” to exist under applicable law (as such terms or similar terms are used

in the United States Comprehensive Environmental Response, Compensation and Liability Act,

42 U.S.C. §§ 9601, et seq., as amended, or any similar federal or state statute). Furthermore,

nothing in this Interim Period Order shall in any way be construed or interpreted to impose or

allow the imposition upon any of the DIP Secured Parties, Prepetition Agents or the Prepetition

Secured Parties of any liability for any claims arising from the prepetition or post-petition activities

of any of the DIP Loan Parties and their respective affiliates (as defined in section 101(2) of the

Bankruptcy Code).

       30.     Proofs of Claim. The DIP Agents, the DIP Secured Parties, and the Prepetition

Secured Parties will not be required to file proofs of claim in any of the Chapter 11 Cases or




                                                  78
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 111 of 463




Successor Cases for any claim herein and the stipulations and findings set forth in this Interim

Period Order shall constitute an informal proof of claim in respect thereof. Notwithstanding any

order entered by the Court in relation to the establishment of a bar date in any of the Chapter 11

Cases or Successor Cases to the contrary, each of (a) the Prepetition ABL Agent on behalf of itself

and the Prepetition ABL Secured Parties and (b) the Prepetition Term Loan Agent on behalf of

itself and the Prepetition Term Loan Secured Parties is hereby authorized and entitled, in its sole

discretion, but not required, (x) to file (and amend and/or supplement, as it sees fit) a proof of

claim and/or aggregate proofs of claim in each of the Chapter 11 Cases or Successor Cases for any

claim herein and (y) to file a single master proof of claim in Case No. 20-30982 and hereunder and

such master proof of claim shall be deemed filed as a claim against each of the Debtors. Any proof

of claim filed by the Prepetition ABL Agent or Prepetition Term Loan Agent shall be deemed to

be in addition to and not in lieu of any other proof of claim that may be filed by any of the

Prepetition ABL Secured Parties or Prepetition Term Loan Secured Parties, respectively. Any

order entered by the Court in relation to the establishment of a bar date in any of the Chapter 11

Cases or Successor Cases shall not apply to any claim of the DIP Agents, the DIP Secured Parties,

and the Prepetition Secured Parties.

       31.     Insurance. To the extent that the Prepetition ABL Agent or the Prepetition Term

Loan Agent is listed as loss payee under the Prepetition Borrowers, Holdings, the Prepetition ABL

Guarantors or the Prepetition Term Loan Guarantors’ insurance policies, the DIP Agents are also

deemed to be the loss payee under such insurance policies and shall act in that capacity and

distribute any proceeds recovered or received in respect of any such insurance policies, first, to the

Payment in Full of the DIP Obligations (other than contingent indemnification obligations as to

which no claim has been asserted), subject to the payment priorities for the DIP Obligations as




                                                 79
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 112 of 463




between the DIP ABL Obligations and DIP Term Loan Obligations as set forth herein and the

Intercreditor Agreements, and second, to the payment of the Prepetition Secured Debt, subject to

the payment priorities for the Prepetition Secured Debt as between the Prepetition ABL Debt and

Prepetition Term Loan Debt as set forth herein and the Intercreditor Agreements.

       32.     Effectiveness. This Interim Period Order shall constitute findings of fact and

conclusions of law and shall take effect and be fully enforceable nunc pro tunc to the Petition Date

immediately upon entry hereof. Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d),

7062, or 9014 of the Bankruptcy Rules, or any Local Bankruptcy Rule, or Rule 62(a) of the Federal

Rules of Civil Procedure, this Interim Period Order shall be immediately effective and enforceable

upon its entry and there shall be no stay of execution or effectiveness of this Interim Period Order.

       33.     Headings. Section headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Interim Period Order.

       34.     Payments Held in Trust. Except as expressly permitted in this Interim Period Order

or the DIP Documents, in the event that any person or entity receives any payment on account of

a security interest in Collateral, receives any Collateral or any proceeds of Collateral or receives

any other payment with respect thereto from any other source prior to indefeasible Payment in Full

in cash of all DIP Obligations under the DIP Documents, and termination of the Commitments in

accordance with the DIP Documents, such person or entity shall be deemed to have received, and

shall hold, any such payment or proceeds of Collateral in trust for the benefit of the DIP Agents

and the DIP Secured Parties (as applicable based on the specific asset at issue) and shall

immediately turn over such proceeds to the applicable DIP Agent, or as otherwise instructed by

this Court, for application in accordance with the DIP Documents, the Intercreditor Agreements

and this Interim Period Order.




                                                  80
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 113 of 463




       35.     No Superior Rights of Reclamation. Based on the continuation of the Prepetition

Liens, the relation back of the DIP Liens, and the integrated nature of the DIP Facilities and the

Prepetition Debt Documents, in no event shall any alleged right of reclamation or return (whether

asserted under section 546(c) of the Bankruptcy Code or otherwise) be deemed to have priority

over the DIP Liens.

       36.     Automatic Stay.      The giving of notice of termination by any party to the

Restructuring Support Agreement shall not be a violation of the automatic stay of section 362 of

the Bankruptcy Code (and the Debtors hereby waive, to the fullest extent permitted by law, the

applicability of the automatic stay as it relates to any such notice being provided).

       37.     Credit Bidding. In connection with any sale process authorized by the Court, the

DIP Agents, the DIP Secured Parties, and the Prepetition Secured Parties may credit bid up to the

full amount of the applicable outstanding DIP Obligations or Prepetition Secured Obligations (as

applicable), in each case including any accrued interest and expenses (each a “Credit Bid”) in any

sale of any DIP Collateral or Prepetition Collateral, as applicable, whether such sale is effectuated

through section 363 or section 1129 of the Bankruptcy Code, by a Chapter 7 trustee under section

725 of the Bankruptcy Code, or otherwise, subject in each case to the rights and duties of the

parties under the DIP Documents, the Intercreditor Agreements and the Prepetition Documents,

and to the provision of cash consideration sufficient to pay in full in cash any claims secured by

senior liens on the collateral that is subject to the Credit Bid (including in connection with any bid

by any one or more of the Prepetition Term Loan Secured Parties or DIP Term Loan Secured

Parties, the Payment in Full of Prepetition ABL Debt and DIP ABL Obligations, as applicable).

       38.     Cash Management; Secured Bank Product Obligations.




                                                 81
    Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 114 of 463




               (a)   From and after the date of the entry of the Interim Period Order, and

consistent with the DIP ABL Credit Agreement in all respects, any person or entity providing

Secured Bank Product Obligations shall be deemed a Secured Creditor (as defined in the DIP

ABL Credit Agreement) and an DIP ABL Secured Party with respect to any claims related to

such Secured Bank Product Obligations, to the extent provided for under the DIP ABL Credit

Agreement, and any such Secured Bank Product Obligation shall constitute an DIP ABL

Obligation.

               (b)   Debtors shall deposit all Cash Collateral constituting DIP ABL Priority

Collateral now or hereafter in their possession or control into a deposit account subject to a

Deposit Account Control Agreement (as defined in the DIP ABL Credit Agreement) (or otherwise

deliver such Cash Collateral to the DIP ABL Agent in a manner satisfactory to the DIP ABL

Agent) promptly upon receipt thereof. On the third business day of each week, all Cash Collateral

(other than proceeds of the DIP Term Facility) received by any of the Debtors after the Petition

Date during the prior week that is in excess of the actual disbursements made pursuant to the

Budget during such prior week (subject to the Permitted Variance) less such actual disbursements

made on account of interest, fees, costs and other charges in respect of the DIP Term Loan

Obligations, the Professional Persons and professionals for the DIP Term Loan Secured Parties

during such prior week, will be remitted to DIP ABL Agent for application to the DIP ABL

Obligations. Each week, all actual disbursements made pursuant to the Budget (subject to the

Permitted Variance) in excess of any available Cash Collateral shall be funded first from the

proceeds of the DIP Term Facility (other than payments on account of interest, fees (including

professionals for the DIP ABL Secured Parties), costs and other charges in respect of the DIP




                                              82
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 115 of 463




ABL Obligations and the ABL Adequate Protection Fees and Expenses) before the Debtors may

seek additional loans and letters of credit under the DIP ABL Facility.

                (c)    The DIP ABL Agent is authorized to collect upon, convert to cash and

enforce checks, drafts, instruments and other forms of payment now or hereafter coming into its

possession or control which constitute DIP ABL Priority Collateral or proceeds thereof.

                (d)    [Reserved]

       39.     Release. Upon the date of the Payment in Full of the ABL Prepetition Debt and

DIP ABL Obligations and prior to the release of the DIP ABL Liens, Prepetition ABL Liens

Prepetition and Prepetition ABL Adequate Protection Liens, Debtors shall execute and deliver to

the DIP ABL Secured Parties and the Prepetition ABL Secured Parties Agents a general release

(in form and substance satisfactory to DIP ABL Agent and Prepetition ABL Agent) of any and all

claims and causes of action that could have been asserted or raised under or in connection with the

DIP ABL Documents and the Prepetition ABL Documents.

       40.     Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003 and 6004, in

each case to the extent applicable, are satisfied by the contents of the DIP Motion.

       41.     Necessary Action. The Debtors are authorized to take all such actions as are

necessary or appropriate to implement the terms of this Interim Period Order.

       42.     Retention of Jurisdiction. The Court shall retain jurisdiction to implement, interpret

and enforce the provisions of this Interim Period Order, and this retention of jurisdiction shall

survive the confirmation and consummation of any chapter 11 plan for any one or more of the

Debtors notwithstanding the terms or provisions of any such chapter 11 plan or any order

confirming any such chapter 11 plan.




                                                83
        Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 116 of 463




         43.   Final Hearing. The Final Hearing is scheduled for __________, 2020 at _______

__.m. before this Court.

         44.   Objections. Any party in interest objecting to the relief sought at the Final Hearing

shall file and serve written objections, which objections shall be served upon (i) the U.S. Trustee;

(b) the holders of the 30 largest unsecured claims against the Debtors (on a consolidated basis);

(c) counsel to Wells Fargo Capital Finance, LLC, as administrative agent under the Debtors’

prepetition ABL Facility; (d) counsel to Bank of America, N.A., as administrative agent under the

Debtors’ prepetition Term Loan Facility; (e) counsel to that certain ad hoc group of lenders under

the Debtors’ prepetition Term Loan Facility; (f) counsel to the agents for the Debtors’ proposed

postpetition lenders; (g) counsel to the agent for the DIP Term Loan Parties; (h) the United States

Attorney’s Office for the Southern District of Texas; (i) the state attorney general’s office for all

states in which the Debtors conduct business; (j) the Internal Revenue Service; (k) the Securities

and Exchange Commission; and (l) any party that requests service pursuant to Bankruptcy Rule

2002.

         45.   The Debtors shall promptly serve copies of this Interim Period Order (which shall

constitute adequate notice of the Final Hearing, including, without limitation, notice that the

Debtors will seek approval at the Final Hearing of a waiver of rights under sections 552(b) of the

Bankruptcy Code) to the parties having been given notice of the Initial Hearing, to any party that

has filed a request for notices with this Court.

Dated:    February __, 2020
          Houston, TX




                                          THE HONORABLE MARVIN ISGUR
                                          UNITED STATES BANKRUPTCY JUDGE



                                                   84
        Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 117 of 463




                                         Schedule 1
Budget4836-0749-9954v5




Error! Unknown document property name.
American Commercial Lines Inc.                            Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 118 of 463
DIP Budget - February 7th Filing


                                                      1             2             3             4             5              6             7             8              9           10         11         12          13
Week Ending:                                        2-16           2-23          3-1           3-8           3-15          3-22          3-29           4-5           4-12          4-19       4-26       5-3         5-10      Post-Petition
Total Cash Receipts                             $    13,021 $      14,269 $      14,111 $      16,601 $       19,526 $      20,967 $      20,959 $       23,432 $      19,640 $     20,538 $   20,425 $   23,673 $    18,117    $    245,277
Operating Cash Disbursements
  Capital Expenditures                                  863         2,818         1,057         1,057          1,057         1,057         1,057          1,376         1,376        1,376      1,376      5,467       1,467          21,406
  Charter & Leases                                      146           241         8,295           122            226           250           820         12,246           104          284      1,153      8,396          54          32,338
  Payroll & Benefits                                  7,677           307         7,912         4,307          7,702           307         7,005          1,214         6,180        4,804      6,155      2,064       6,180          61,814
  Fuel                                                3,538         2,926         3,174         3,174          3,174         3,174         3,174          3,151         3,151        3,151      3,151      2,973       2,973          40,884
  Other Operating Expenses                            8,186         7,167         7,759         7,469          8,110         7,363         9,101          7,301         7,561        8,887      7,033     12,388       7,424         105,750
Total Operating Disbursements                        20,410        13,460        28,197        16,129         20,269        12,151        21,158         25,288        18,372       18,502     18,869     31,288      18,097         262,191
Other Disbursements
  Professional Fees                                       -             -              -             -            -          1,018             -          1,815             -            320    1,183           982    2,812            8,130
  Utility Deposit                                             62        -              -             -            -            -               -            -               -            -        -             -        -                 62
Total Other Disbursements                                     62        -              -             -            -          1,018             -          1,815             -            320    1,183           982    2,812            8,192
Financing & Debt Service
   DIP / ABL / LCs - Interest & Fees(1)                   539           318         775          1,067            421            421           421          870             668          668        668      668           -            7,506
   FILO - Interest & Fees(2)                              -             -           225            -              -              -             -            375             -            -          -        363           -              963
   Term Loan - P&I                                        -             -           -              -              -              -             -            -               -            -          -        -             -              -
Total Financing Disbursements                             539           318       1,000          1,067            421            421           421        1,245             668          668        668    1,031           -            8,468
Total Disbursements                                  21,011        13,778        29,197        17,196         20,691        13,590        21,579         28,348        19,041       19,491     20,720     33,301      20,910         278,852
Beginning Cash Balance                                 2,682       43,732        44,541        30,057         30,529        29,785        37,849         30,962        27,015       27,683     29,399     29,747      20,787            2,682
  Net Cash Flow                                       (7,989)         491       (15,086)         (595)        (1,165)        7,377          (620)        (4,916)          599        1,048       (296)    (9,628)     (2,793)         (33,575)
  Cash Paydown                                           -            -            (173)          -              -             -          (6,689)           -             -            -         (380)       -           -             (7,241)
  Pre Petition Revolver Draw / (Paydown)            (536,262)         -             -             -              -             -             -              -             -            -          -          -           -           (536,262)
  Post Petition Revolver Draw / (Paydown)            536,801          318           775         1,067            421           688           421            970             69         668      1,023        668         200          544,090
  FILO Proceeds(3)                                    48,500          -             -             -              -             -             -              -             -            -          -          -           -             48,500
Ending Cash Balance(4)                                43,732       44,541        30,057        30,529         29,785        37,849        30,962         27,015        27,683       29,399     29,747     20,787      18,194           18,194

Liquidity
  Net Availability(5)                                 9,028         7,977         6,753         5,063         16,522        15,394        20,828         20,270        19,366       22,293     20,982     20,579      21,956          21,956
  Book Cash                                          43,732        44,541        30,057        30,529         29,785        37,849        30,962         27,015        27,683       29,399     29,747     20,787      18,194          18,194
Total Liquidity                                 $    52,760 $      52,518 $      36,810 $      35,592 $       46,306 $      53,244 $      51,789 $       47,285 $      47,050 $     51,693 $   50,729 $   41,367 $    40,151    $     40,151


*Assumes a bankruptcy filing on February 7, 2020 and first day hearings on February 10, 2020 due to the weekend
** Professional fee estimates and DIP terms assume a pre-packaged bankruptcy filing
(1) Assumes that the interim DIP order is entered February 11, 2020. ABL interest is L+4.5% (0% floor)
(2) Assumes that the interim DIP order is entered February 11, 2020. FILO interest is L+7.0% (2% floor)
(3) $50M FILO facility less a 3.0% FILO upfront fee
(4) Excludes approximately $0.8M of cash held at Finn Holding Corporation
(5) Assumes no additional incremental reserves for (i) 503(b)9 and (ii) maritime / statutory, and (iii) other; also assumes no borrowing base reductions related to the appraisal
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 119 of 463



                             Exhibit B

                     DIP ABL Credit Agreement
       Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 120 of 463




                               SENIOR SECURED DEBTOR-IN-POSSESSION
                                        CREDIT AGREEMENT

                                                among

                                AMERICAN COMMERCIAL LINES INC.,

                                              as Holdings,

                             COMMERCIAL BARGE LINE COMPANY
                           AMERICAN COMMERCIAL BARGE LINE LLC
                            ACBL TRANSPORTATION SERVICES LLC

                                                  and

                                   ACBL RIVER OPERATIONS LLC
                                           as Borrowers,

                                         VARIOUS LENDERS

                                                  and

                                WELLS FARGO CAPITAL FINANCE, LLC,
                                    as ADMINISTRATIVE AGENT

                                     Dated as of February ___, 2020

                                      BANK OF AMERICA, N.A.,
                                       UBS SECURITIES LLC

                                                  and

                           WELLS FARGO CAPITAL FINANCE, LLC as
                         JOINT LEAD ARRANGERS AND BOOKRUNNERS

                                      BANK OF AMERICA, N.A.

                                                  and

                                      UBS SECURITIES LLC as
                                     CO-SYNDICATION AGENTS




11217778v16 2/7/2020 3:31 PM                                             1989.591
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 121 of 463




                                               TABLE OF CONTENTS

                                                                                                                                  Page

ARTICLE 1         Definitions and Accounting Terms. ........................................................................ 1
 Section 1.01 Defined Terms .................................................................................................... 1
 Section 1.02 Terms Generally and Certain Interpretive Provisions ...................................... 48
 Section 1.03 Performance; Time............................................................................................ 49
 Section 1.04 Divisions ........................................................................................................... 50
ARTICLE 2         Amount and Terms of Credit. ............................................................................... 50
 Section 2.01 The Commitments ............................................................................................. 50
 Section 2.02 Loans. ................................................................................................................ 50
 Section 2.03 Borrowing Procedure ........................................................................................ 51
 Section 2.04 Evidence of Debt; Repayment of Loans. .......................................................... 52
 Section 2.05 Fees. .................................................................................................................. 53
 Section 2.06 Interest on Loans. .............................................................................................. 54
 Section 2.07 Termination and Reduction of Commitments................................................... 54
 Section 2.08 Interest Elections. .............................................................................................. 55
 Section 2.09 Optional and Mandatory Prepayments of Loans. ............................................. 56
 Section 2.10 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.......................... 59
 Section 2.11 Defaulting Lenders............................................................................................ 61
 Section 2.12 Swingline Loans................................................................................................ 62
 Section 2.13 Letters of Credit. ............................................................................................... 64
 Section 2.14 Settlement Amongst Lenders. ........................................................................... 73
 Section 2.15 [Reserved] ......................................................................................................... 74
 Section 2.16 Lead Borrower .................................................................................................. 74
 Section 2.17 Overadvances .................................................................................................... 75
 Section 2.18 Protective Advances.......................................................................................... 75
 Section 2.19 Existing Bank Product Obligations; Deposit Account Control
 Agreements 76
 Section 2.20 Superpriority ..................................................................................................... 76
 Section 2.21 Waiver of any Priming Rights .......................................................................... 76
 Section 2.22 Existing Fleet Mortgages .................................................................................. 77
ARTICLE 3         Yield Protection, Illegality and Replacement of Lenders ..................................... 77



                                                                 -i-
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 122 of 463




 Section 3.01 Increased Costs, Illegality, etc. ......................................................................... 77
 Section 3.02 Compensation ................................................................................................... 79
 Section 3.03 Change of Lending Office ................................................................................ 79
 Section 3.04 Replacement of Lenders ................................................................................... 79
 Section 3.05 Inability to Determine Rates ............................................................................. 80
 Section 3.06 Effect of Benchmark Transition Event. ............................................................ 81
ARTICLE 4         [Reserved] ............................................................................................................. 81
ARTICLE 5         Taxes. .................................................................................................................... 82
 Section 5.01 Net Payments. ................................................................................................... 82
ARTICLE 6         Conditions Precedent to Credit Events on the Closing Date. ............................... 84
 Section 6.01 Closing Date; Credit Documents ...................................................................... 84
 Section 6.02 Five Year Plan................................................................................................... 85
 Section 6.03 Corporate Documents; Proceedings, etc. .......................................................... 85
 Section 6.04 Bankruptcy Conditions. .................................................................................... 85
 Section 6.05 Restructuring Support Agreement .................................................................... 86
 Section 6.06 Security Agreements ......................................................................................... 86
 Section 6.07 Subsidiaries Guaranty ....................................................................................... 87
 Section 6.08 [Reserved] ......................................................................................................... 87
 Section 6.09 Junior DIP Indebtedness ................................................................................... 87
 Section 6.10 Fees, etc............................................................................................................. 87
 Section 6.11 [Reserved] ......................................................................................................... 87
 Section 6.12 Patriot Act ......................................................................................................... 87
 Section 6.13 Borrowing Notice.............................................................................................. 88
 Section 6.14 Material Adverse Effect .................................................................................... 88
 Section 6.15 Appraisal/Borrowing Base Certificate .............................................................. 88
 Section 6.16 Flood ................................................................................................................. 88
 Section 6.17 Officer's Certificate ........................................................................................... 88
ARTICLE 7         Conditions Precedent to All Credit Events. .......................................................... 88
 Section 7.01 Notice of Borrowing ......................................................................................... 88
 Section 7.02 Availability ....................................................................................................... 89
 Section 7.03 No Default ......................................................................................................... 89
 Section 7.04 Representations and Warranties ........................................................................ 89
 Section 7.05 No Injunction .................................................................................................... 89


                                                                   -ii-
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 123 of 463




 Section 7.06 Use of Junior DIP Proceeds .............................................................................. 89
 Section 7.07 Final Financing Order ....................................................................................... 89
ARTICLE 8         Representations, Warranties and Agreements ...................................................... 90
 Section 8.01 Organizational Status ........................................................................................ 90
 Section 8.02 Power and Authority ......................................................................................... 90
 Section 8.03 No Violation...................................................................................................... 90
 Section 8.04 Approvals .......................................................................................................... 91
 Section 8.05 Financial Condition........................................................................................... 91
 Section 8.06 Litigation ........................................................................................................... 91
 Section 8.07 True and Complete Disclosure.......................................................................... 91
 Section 8.08 Use of Proceeds................................................................................................. 92
 Section 8.09 Tax Returns and Payments................................................................................ 92
 Section 8.10 ERISA. .............................................................................................................. 92
 Section 8.11 The Security Documents. .................................................................................. 93
 Section 8.12 Properties .......................................................................................................... 95
 Section 8.13 Capitalization .................................................................................................... 95
 Section 8.14 Subsidiaries ....................................................................................................... 95
 Section 8.15 Compliance with Statutes, OFAC Rules and Regulations; Patriot Act;
 FCPA.        95
 Section 8.16 Investment Company Act ................................................................................. 96
 Section 8.17 [Reserved] ......................................................................................................... 96
 Section 8.18 Environmental Matters...................................................................................... 96
 Section 8.19 Labor Relations ................................................................................................. 97
 Section 8.20 Intellectual Property .......................................................................................... 97
 Section 8.21 Legal Names; Type of Organization (and Whether a Registered
 Organization); Jurisdiction of Organization; etc ...................................................................... 97
 Section 8.22 Borrowing Base Certificate............................................................................... 97
 Section 8.23 Eligible Vessels ................................................................................................. 98
 Section 8.24 Citizenship ........................................................................................................ 98
 Section 8.25 [Reserved] ......................................................................................................... 98
 Section 8.26 Financing Order ................................................................................................ 98
 Section 8.27 Exit Financing Commitment Letter .................................................................. 98
 Section 8.28 Restructuring Support Agreement .................................................................... 98



                                                               -iii-
       Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 124 of 463




   Section 8.29 Bankruptcy Cases.............................................................................................. 98
   Section 8.30 Financing Order ................................................................................................ 98
   Section 8.31 Insurance ........................................................................................................... 99
   Section 8.32 Margin Stock ..................................................................................................... 99
ARTICLE 9           Affirmative Covenants .......................................................................................... 99
   Section 9.01 Information Covenants...................................................................................... 99
   Section 9.02 Books, Records and Inspections. .................................................................... 102
   Section 9.03 Maintenance of Property; Insurance. .............................................................. 103
   Section 9.04 Existence; Franchises ...................................................................................... 104
   Section 9.05 Compliance with Statutes, etc ......................................................................... 105
   Section 9.06 Compliance with Environmental Laws. .......................................................... 105
   Section 9.07 ERISA ............................................................................................................. 106
   Section 9.08 Performance of Obligations ............................................................................ 106
   Section 9.09 Payment of Taxes ............................................................................................ 107
   Section 9.10 [Reserved] ....................................................................................................... 107
   Section 9.11 Additional Security; Further Assurances; etc. ................................................ 107
   Section 9.12 Post-Closing Actions ...................................................................................... 109
   Section 9.13 [Reserved]. ...................................................................................................... 109
   Section 9.14 [Reserved] ....................................................................................................... 109
   Section 9.15 Collateral Monitoring and Reporting. ............................................................. 110
   Section 9.16 Maritime and Other Regulatory Matters ......................................................... 111
   Section 9.17 OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering
   Laws         111
   Section 9.18 Bankruptcy Transaction Milestones ............................................................... 111
   Section 9.19 Consultant ....................................................................................................... 111
   Section 9.20 [Reserved] ....................................................................................................... 112
   Section 9.21 [Reserved] ....................................................................................................... 112
   Section 9.22 Bankruptcy Covenants .................................................................................... 112
   Section 9.23 Bankruptcy Cases............................................................................................ 112
   Section 9.24 Budget Matters ................................................................................................ 113
ARTICLE 10 Negative Covenants ............................................................................................ 113
   Section 10.01           Liens............................................................................................................ 113
   Section 10.02           Consolidation, Merger, or Sale of Assets, etc ............................................. 118


                                                                   -iv-
       Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 125 of 463




   Section 10.03          Dividends .................................................................................................... 121
   Section 10.04          Indebtedness ................................................................................................ 124
   Section 10.05          Advances, Investments and Loans .............................................................. 126
   Section 10.06          Transactions with Affiliates ........................................................................ 130
   Section 10.07 Limitations on Payments, Certificate of Incorporation, By-Laws and
   Certain Other Agreements, etc................................................................................................ 131
   Section 10.08          Limitation on Certain Restrictions on Subsidiaries .................................... 132
   Section 10.09          Business; Fiscal Year; Activities of Holdings. ........................................... 133
   Section 10.10          Negative Pledges......................................................................................... 134
   Section 10.11          Financial Covenant ..................................................................................... 135
   Section 10.12          Use of Proceeds........................................................................................... 136
   Section 10.13          Financing Order; Administrative Expense Priority; Payments ................... 137
   Section 10.14          Restructuring Support Agreement .............................................................. 137
   Section 10.15          Key Employees ........................................................................................... 137
ARTICLE 11 Events of Default ................................................................................................ 138
   Section 11.01          Payments ..................................................................................................... 138
   Section 11.02          Representations, etc .................................................................................... 138
   Section 11.03          Covenants.................................................................................................... 138
   Section 11.04          Default Under Other Agreements ............................................................... 138
   Section 11.05          Bankruptcy, etc ........................................................................................... 138
   Section 11.06          ERISA ......................................................................................................... 139
   Section 11.07          Security Documents .................................................................................... 139
   Section 11.08          Guaranties ................................................................................................... 139
   Section 11.09          Judgments ................................................................................................... 140
   Section 11.10          Change of Control ....................................................................................... 140
   Section 11.11          Bankruptcy Matters..................................................................................... 140
   Section 11.12          Consultant ................................................................................................... 143
   Section 11.13          Application of Funds................................................................................... 143
ARTICLE 12 The Administrative Agent................................................................................... 145
   Section 12.01          Appointment and Authorization. ................................................................ 145
   Section 12.02          Delegation of Duties ................................................................................... 146
   Section 12.03          Exculpatory Provisions ............................................................................... 146
   Section 12.04          Reliance by Administrative Agent .............................................................. 147


                                                                  -v-
       Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 126 of 463




   Section 12.05          [Reserved] ................................................................................................... 148
   Section 12.06          Non-reliance on Administrative Agent and Other Lenders ........................ 148
   Section 12.07          Indemnification by the Lenders .................................................................. 148
   Section 12.08          Rights as a Lender ....................................................................................... 148
   Section 12.09          Administrative Agent May File Proofs of Claim; Credit Bidding .............. 148
   Section 12.10          Resignation of the Agents. .......................................................................... 150
   Section 12.11          Collateral Matters and Guaranty Matters .................................................... 150
   Section 12.12          Secured Bank Product Providers ................................................................ 151
   Section 12.13          Withholding Taxes ...................................................................................... 152
   Section 12.14 Field Examination Reports; Confidentiality; Disclaimers by Lenders;
   Other Reports and Information ............................................................................................... 153
ARTICLE 13 Miscellaneous. .................................................................................................... 154
   Section 13.01          Payment of Expenses, etc. .......................................................................... 154
   Section 13.02          Right of Setoff............................................................................................. 156
   Section 13.03          Notices. ....................................................................................................... 157
   Section 13.04          Benefit of Agreement; Assignments; Participations, etc ............................ 158
   Section 13.05          No Waiver; Remedies Cumulative ............................................................. 160
   Section 13.06          [reserved]. ................................................................................................... 160
   Section 13.07          Calculations; Computations. ....................................................................... 160
   Section 13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE;
   WAIVER OF JURY TRIAL................................................................................................... 161
   Section 13.09          Counterparts ................................................................................................ 162
   Section 13.10          Headings Descriptive .................................................................................. 162
   Section 13.11          Amendment or Waiver; etc. ........................................................................ 162
   Section 13.12          Survival ....................................................................................................... 164
   Section 13.13          Domicile of Loans....................................................................................... 164
   Section 13.14          Register ....................................................................................................... 165
   Section 13.15          Confidentiality. ........................................................................................... 165
   Section 13.16          USA Patriot Act Notice .............................................................................. 166
   Section 13.17          [reserved]. ................................................................................................... 167
   Section 13.18          Waiver of Sovereign Immunity .................................................................. 167
   Section 13.19          [reserved]. ................................................................................................... 167
   Section 13.20          INTERCREDITOR AGREEMENTS. ........................................................ 167



                                                                  -vi-
       Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 127 of 463




   Section 13.21        Absence of Fiduciary Relationship ............................................................. 168
   Section 13.22        Electronic Execution of Assignments and Certain Other Documents ........ 168
   Section 13.23        Entire Agreement ........................................................................................ 169
ARTICLE 14 Credit Agreement Party Guaranty. ..................................................................... 169
   Section 14.01        The Guaranty .............................................................................................. 169
   Section 14.02        Bankruptcy .................................................................................................. 169
   Section 14.03        Nature of Liability....................................................................................... 170
   Section 14.04        Independent Obligation ............................................................................... 170
   Section 14.05        Authorization .............................................................................................. 170
   Section 14.06        Reliance....................................................................................................... 171
   Section 14.07        Subordination .............................................................................................. 171
   Section 14.08        Waiver. ........................................................................................................ 172
   Section 14.09        Maximum Liability ..................................................................................... 172
   Section 14.10        Payments ..................................................................................................... 173
   Section 14.11        Keepwell ..................................................................................................... 173
   Section 14.12        Acknowledgement and Consent to Bail-In of EEA Financial
   Institutions         173
   Section 14.13        Acknowledgement Regarding Any Supported QFCs ................................. 174




                                                               -vii-
   Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 128 of 463




SCHEDULE A-1           Agent's Account
SCHEDULE 1.01(a)       Unrestricted Subsidiaries
SCHEDULE 1.01(b)       Eligible Inventory Locations
SCHEDULE 2.01          Commitments
SCHEDULE 2.19          Existing Secured Bank Product Obligations
SCHEDULE 2.13          Existing Letters of Credit
SCHEDULE 8.09          Taxes
SCHEDULE 8.12(a)       Material Real Property
SCHEDULE 8.12(b)       Title to Property
SCHEDULE 8.14          Subsidiaries
SCHEDULE 8.19          Labor Matters
SCHEDULE 8.21          Legal Names; Types of Organization (and Whether Registered
                       Organization); Jurisdiction of Organization, etc.
SCHEDULE 8.31          Closing Date Insurance
SCHEDULE 9.12          Post-Closing Actions
SCHEDULE 9.15(a)       Collateral Reporting Requirements
SCHEDULE 9.15(d)       Deposit Accounts
SCHEDULE 9.18          Milestones
SCHEDULE 10.01(iii)    Existing Liens
SCHEDULE 10.04         Existing Indebtedness
SCHEDULE 10.05(iii)    Existing Investments
SCHEDULE 10.06(viii)   Affiliate Transactions
SCHEDULE 13.03         Lender Addresses

EXHIBIT A-1            Form of Notice of Borrowing
EXHIBIT A-2            Form of Notice of Conversion/Continuation
EXHIBIT B              Initial Budget
EXHIBIT C              Form of U.S. Tax Compliance Certificate
EXHIBIT D              Form of Notice of Secured Bank Product Provider
EXHIBIT E              Form of Security Agreement
EXHIBIT F              Form of Subsidiaries Guaranty
EXHIBIT H              Form of Compliance Certificate
EXHIBIT I-1            Form of Assignment and Assumption Agreement
EXHIBIT I-2            Initial Financing Order
EXHIBIT L-1            Form of Perfection Certificate
EXHIBIT L-2            Form of Perfection Certificate Supplement
EXHIBIT M              DIP Motion




                                    -viii-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 129 of 463




                      SENIOR SECURED DEBTOR-IN-POSSESSION
                               CREDIT AGREEMENT

        THIS SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated
as of February ___, 2020, among AMERICAN COMMERCIAL LINES INC., a Delaware
corporation ("Holdings"), COMMERCIAL BARGE LINE COMPANY, a Delaware corporation
("CBLC" or the "Lead Borrower"), AMERICAN COMMERCIAL BARGE LINE LLC, a
Delaware limited liability company ("ACBL"), ACBL TRANSPORTATION SERVICES LLC, a
Delaware limited liability company ("ACBLTS") and ACBL RIVER OPERATIONS LLC, a
Delaware limited liability company ("River Ops"), the Lenders party hereto from time to time and
WELLS FARGO CAPITAL FINANCE, LLC ("Wells Fargo"), as the Administrative Agent and
the Collateral Agent. All capitalized terms used herein and defined in Section 1 are used herein as
therein defined.

               WHEREAS, on February 7, 2020 (the "Filing Date"), Holdings, Borrowers, and
their respective Domestic Subsidiaries (each a "Debtor" and collectively, the "Debtors") filed
voluntary petitions for relief under Chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the Southern District of Texas (the "Bankruptcy Court");

                WHEREAS, the Debtors are continuing to operate their businesses and manage
their properties as debtors-in-possession under Sections 1107 and 1108 of the Bankruptcy Code;

                 WHEREAS, Borrowers have requested that Lenders provide a secured revolving
credit facility to Borrowers in order to (a) fund the continued operation of Borrowers' businesses
as debtor and debtor-in-possession under the Bankruptcy Code during the pendency of the
Bankruptcy Cases and (b) repay in full the Existing Secured Obligations (as hereinafter defined);
and

                WHEREAS, the Lenders are willing to make available to Borrowers such
postpetition loans, other extensions of credit and financial accommodations upon the terms and
subject to the conditions set forth herein.

       ARTICLE 1      Definitions and Accounting Terms.

        Section 1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

        "A&M Engagement Agreement" shall mean that certain engagement letter dated
November 25, 2019 between Alvarez & Marsal North America, LLC and Lead Borrower (for itself
and its Subsidiaries), as in effect on the Closing Date.

       "Account Debtor" shall mean any Person who may become obligated to another Person
under, with respect to, or on account of, an Account.

       "Account Party" shall have the meaning provided in Section 2.13(h).

        "Accounts" shall mean all "accounts," as such term is defined in the UCC as in effect on
the date hereof in the State of New York, in which any Person now or hereafter has rights.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 130 of 463




       "Additional Security Documents" shall have the meaning provided in Section 9.11(a).

      "Administrative Agent" shall mean Wells Fargo Capital Finance, LLC, in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor to the
Administrative Agent appointed pursuant to Section 12.10.

       "Administrative Agent Fee Letter" shall mean that certain fee letter, dated as of even date
with this Agreement, among the Borrowers and Administrative Agent, in form and substance
reasonably satisfactory to Administrative Agent.

       "Administrative Agent Fees" shall have the meaning provided in Section 2.05(b).

        "Affiliate" shall mean, with respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with, such Person. A Person
shall be deemed to control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such other Person,
whether through the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof) shall be considered
an Affiliate of the Lead Borrower or any Subsidiary thereof as a result of this Agreement, the
extensions of credit hereunder or its actions in connection therewith.

       "Agent's Account" means the Deposit Account of the Administrative Agent identified on
Schedule A-1 to this Agreement (or such other Deposit Account of the Administrative Agent that
has been designated as such, in writing, by the Administrative Agent to Borrowers and the
Lenders).

       "Agent Consultant" means any consultant, financial advisor, appraiser, or other
professional engaged by Agent or any legal counsel to Agent.

       "Agents" shall mean the Administrative Agent, the Collateral Agent and the Security
Trustee.

     "Aggregate Commitments" shall mean, at any time, the aggregate amount of the Revolving
Commitments of all Lenders.

     "Aggregate Exposures" shall mean, at any time, the sum of (a) the aggregate Outstanding
Amount of all Loans plus (b) the LC Exposure, each determined at such time.

       "Agreement" shall mean this Senior Secured Debtor-in-Possession Credit Agreement, as
modified, supplemented, amended, restated (including any amendment and restatement hereof),
extended or renewed from time to time.

        "Anti-Corruption Laws" means the FCPA, the U.K. Bribery Act of 2010, as amended, and
all other applicable laws and regulations or ordinances concerning or relating to bribery or
corruption in any jurisdiction in which any Credit Party or any of its Subsidiaries or Affiliates is
located or is doing business.




                                                -2-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 131 of 463




        "Anti-Money Laundering Laws" means the applicable laws or regulations in any
jurisdiction in which any Credit Party or any of its Subsidiaries or Affiliates is located or is doing
business that relates to money laundering, any predicate crime to money laundering, or any
financial record keeping and reporting requirements related thereto.

      "Applicable Margin" shall mean (a) with respect to Base Rate Loan, the per annum rate of
3.50% and (b) with respect to LIBO Rate Loans, the per annum rate of 4.50%.

        "Assignment and Assumption Agreement" shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit I-1 (appropriately completed) or such other form
as shall be acceptable to the Administrative Agent.

        "Availability" shall mean, as of any applicable date, the amount by which the Line Cap at
such time exceeds the sum of Aggregate Exposures plus outstanding Existing Secured Obligations
plus Reinstated Existing Secured Obligations on such date.

       "Availability Block" shall mean the greater of (a) five percent (5%) of the Line Cap and
(b) $30,000,000.

        "Avoidance Action" means any and all claims and causes of action of any Borrower's estate
arising under Sections 542, 544, 545, 547, 548, 549, 550, 551, 553(b) or 724(a) of the Bankruptcy
Code, together with any proceeds therefrom.

       "Avoided Payment" has the meaning set forth in Section 2.09(b)(v) of this Agreement.

       "Bank Product" shall mean any of the following products, services or facilities extended to
any Borrower or any of its Subsidiaries: (a) Cash Management Services; (b) products under Swap
Contracts; (c) credit cards, commercial credit card, purchase card and merchant card services;
(d) payment card processing services, (e) debit cards, (f) stored value cards and (e) other banking
products or services as may be requested by any Borrower, other than Letters of Credit.

       "Bank Product Agreements" means those agreements entered into from time to time by any
Credit Party with a Secured Bank Product Provider in connection with the obtaining of any of the
Bank Products.

        "Bank Product Debt" shall mean Indebtedness and other obligations of a Borrower or any
of its Subsidiaries relating to Bank Products.

       "Bank Product Reserve" shall mean the aggregate amount of reserves established by the
Administrative Agent from time to time in its discretion in respect of Secured Bank Product
Obligations (which shall at all times include a reserve for the maximum amount of all Noticed
Hedges outstanding at that time).

       "Bankruptcy Cases" means the cases of Debtors jointly administered under chapter 11 of
the Bankruptcy Code pending before the Bankruptcy Court, bearing case number [_________] and
any superseding chapter 7 case or cases.

       "Bankruptcy Code" shall have the meaning provided in Section 11.05.


                                                 -3-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 132 of 463




       "Bankruptcy Court" has the meaning given to it in the Recitals.

       "Base Rate" means the greatest of (a) the Federal Funds Rate plus ½%, (b) the LIBO Rate
(which rate shall be calculated based upon an Interest Period of one month and shall be determined
on a daily basis), plus one percentage point, and (c) the rate of interest announced, from time to
time, within Wells Fargo at its principal office in San Francisco as its "prime rate", with the
understanding that the "prime rate" is one of Wells Fargo's base rates (not necessarily the lowest
of such rates) and serves as the basis upon which effective rates of interest are calculated for those
loans making reference thereto and is evidenced by the recording thereof after its announcement
in such internal publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed to be zero).

       "Base Rate Loan" shall mean each Revolving Loan which is designated or deemed
designated as a Base Rate Loan by the Lead Borrower at the time of the incurrence thereof or
conversion thereto.

        "Benchmark Replacement" means the sum of: (a) the alternate benchmark rate (which may
include Term SOFR) that has been selected by Administrative Agent and Lead Borrower giving
due consideration to (i) any selection or recommendation of a replacement rate or the mechanism
for determining such a rate by the Relevant Governmental Body or (ii) any evolving or then-
prevailing market convention for determining a rate of interest as a replacement to the LIBO Rate
for United States dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than zero, the Benchmark Replacement shall be deemed to be zero for the purposes of this
Agreement.

        "Benchmark Replacement Adjustment" means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest Period, the
spread adjustment, or method for calculating or determining such spread adjustment, (which may
be a positive or negative value or zero) that has been selected by Administrative Agent and Lead
Borrower giving due consideration to (i) any selection or recommendation of a spread adjustment,
or method for calculating or determining such spread adjustment, for the replacement of the LIBO
Rate with the applicable Unadjusted Benchmark Replacement by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for the replacement
of the LIBO Rate with the applicable Unadjusted Benchmark Replacement for United States
dollar-denominated syndicated credit facilities at such time.

        "Benchmark Replacement Conforming Changes" means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including changes to the
definition of "Base Rate", the definition of "Interest Period", timing and frequency of determining
rates and making payments of interest and other administrative matters) that Administrative Agent
decides may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by Administrative Agent in a manner
substantially consistent with market practice (or, if Administrative Agent decides that adoption of
any portion of such market practice is not administratively feasible or if Administrative Agent
determines that no market practice for the administration of the Benchmark Replacement exists,


                                                 -4-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 133 of 463




in such other manner of administration as Administrative Agent decides is reasonably necessary
in connection with the administration of this Agreement).

        "Benchmark Replacement Date" means the earlier to occur of the following events with
respect to the LIBO Rate:

                (a)     in the case of clause (a) or (b) of the definition of "Benchmark Transition
Event," the later of (i) the date of the public statement or publication of information referenced
therein and (ii) the date on which the administrator of the LIBO Rate permanently or indefinitely
ceases to provide the LIBO Rate; or

                (b)     in the case of clause (c) of the definition of "Benchmark Transition Event,"
the date of the public statement or publication of information referenced therein.

       "Benchmark Transition Event" means the occurrence of one or more of the following
events with respect to the LIBO Rate:

                (a)     a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or will cease to
provide the LIBO Rate, permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to provide the LIBO Rate;

                (b)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the Federal Reserve System of the United States
(or any successor), an insolvency official with jurisdiction over the administrator for the LIBO
Rate, a resolution authority with jurisdiction over the administrator for the LIBO Rate or a court
or an entity with similar insolvency or resolution authority over the administrator for the LIBO
Rate, which states that the administrator of the LIBO Rate has ceased or will cease to provide the
LIBO Rate permanently or indefinitely, provided that, at the time of such statement or publication,
there is no successor administrator that will continue to provide the LIBO Rate; or

                (c)   a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate is no longer
representative.

        "Benchmark Transition Start Date" means (a) in the case of a Benchmark Transition Event,
the earlier of (i) the applicable Benchmark Replacement Date and (ii) if such Benchmark
Transition Event is a public statement or publication of information of a prospective event, the
90th day prior to the expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in the case of an Early
Opt-in Election, the date specified by Administrative Agent or the Required Lenders, as applicable,
by notice to Lead Borrower, Administrative Agent (in the case of such notice by the Required
Lenders) and the Lenders.

        "Benchmark Unavailability Period" means, if a Benchmark Transition Event and its related
Benchmark Replacement Date have occurred with respect to the LIBO Rate and solely to the extent
that the LIBO Rate has not been replaced with a Benchmark Replacement, the period (x) beginning


                                                -5-
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 134 of 463




at the time that such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBO Rate for all purposes hereunder in accordance with Section
3.06 and (y) ending at the time that a Benchmark Replacement has replaced the LIBO Rate for all
purposes hereunder pursuant to Section 3.06.

       "Beneficial Ownership Certification" means a certification regarding beneficial ownership
as required by the Beneficial Ownership Regulations.

       "Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.

        "BHC Act Affiliate" of a Person means an "affiliate" (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such Person

        "Borrowers" shall mean (a) the Lead Borrower, (b) ACBL, ACBLTS, and River Ops and
(c) any other Subsidiary Borrower.

        "Borrowing" shall mean the borrowing of the same Type of Revolving Loan by the
Borrowers from all the Lenders having Commitments on a given date (or resulting from a
conversion or conversions on such date), having in the case of LIBO Rate Loans, the same Interest
Period; provided that Base Rate Loans incurred pursuant to Section 3.01 shall be considered part
of the related Borrowing of LIBO Rate Loans.

       "Borrowing Base" shall mean at any time of calculation, an amount equal to the sum of,
without duplication:

               (a)    the book value of Eligible Accounts of the Borrowers multiplied by the
advance rate of 85%, less the amount, if any, of the Dilution Reserve, plus

              (b)     [reserved]

              (c)     the lesser of

                      (i)     $10,000,000, and

                       (ii)    50% of the net book value (calculated at the lower of cost or market
       on a basis consistent with Borrowers' historical accounting practices) of Eligible Inventory
       consisting of fuel, plus

              (d)     the lesser of

                       (i)    100% of the net book value (calculated on a basis consistent with
       Borrowers' historical accounting practices and, for the avoidance of doubt, after giving
       effect to adjustments for purchase accounting) of Eligible Vessels consisting of Existing
       Vessels, and

                    (ii)   NFL Vessel Advance Rate times the most recently determined Net
       Forced Liquidation Value, minus the forced liquidation value, as determined by the




                                               -6-
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 135 of 463




       Administrative Agent in its Permitted Discretion, of any Existing Vessels which have
       ceased to be Eligible Vessels since the date of the most recent Vessel Appraisal, plus

               (e)    the lesser of

                      (i)     85% of the Hard Cost of Eligible Vessels consisting of New Vessels,
       and

                      (ii)    85% of the net book value (calculated on a basis consistent with the
       Borrowers' historical accounting practices) of Eligible Vessels consisting of New Vessels,
       minus

               (f)    the Availability Block, minus

               (g)     the aggregate amount of reserves, if any, established by the Administrative
Agent in its Permitted Discretion pursuant to the terms of this Agreement.

        The Administrative Agent shall (i) promptly notify the Lead Borrower in writing (including
via email) whenever it determines that the Borrowing Base set forth on a Borrowing Base
Certificate differs from the Borrowing Base and (ii) promptly notify the Lead Borrower of its
decision with respect to any changes to the Borrowing Base.

      "Borrowing Base Certificate" shall mean a certificate of a Responsible Officer of the Lead
Borrower in form and substance satisfactory to the Administrative Agent.

        "Budget" means the Initial Budget, as amended, modified, supplemented or replaced from
time to time in accordance with Section 9.24.

       "Budget Variance Covenant" has the meaning set forth in Section 10.11.

        "Business Day" shall mean (a) for all purposes other than as covered by clause (b) below,
any day except Saturday, Sunday and any day which shall be in New York City and Los Angeles
a legal holiday or a day on which banking institutions are authorized or required by law or other
government action to close and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, LIBO Rate Loans, any day which is a Business
Day described in clause (a) above and which is also a day for trading by and between banks in the
New York or London interbank Eurodollar market.

        "Capitalized Lease Obligations" shall mean, with respect to any Person, all rental
obligations of such Person which, under U.S. GAAP, are or will be required to be capitalized on
the books of such Person, in each case taken at the amount thereof accounted for as indebtedness
in accordance with U.S. GAAP.

       "Carveout" (or "Carve-Out") has the meaning specified therefor in the Initial Financing
Order or the Final Financing Order, as applicable.




                                               -7-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 136 of 463




       "Cash Equivalents" shall mean:

                     (i)     U.S. Dollars, Canadian dollars, pounds sterling, euros, the national
       currency of any participating member state of the European Union or, in the case of any
       Foreign Subsidiary, such local currencies held by it from time to time in the ordinary course
       of business;

                       (ii)   readily marketable direct obligations of any member of the
       European Economic Area, Switzerland, or Japan, or any agency or instrumentality thereof
       or obligations unconditionally guaranteed by the full faith and credit of such country, and,
       at the time of acquisition thereof, having a credit rating of at least AA (or the equivalent
       grade) by Moody's or Aa3 by S&P;

                       (iii) marketable general obligations issued by any state of the United
       States or any political subdivision thereof or any instrumentality thereof that are guaranteed
       by the full faith and credit of such state, and, at the time of acquisition thereof, having a
       credit rating of at least AA (or the equivalent grade) by Moody's or Aa3 by S&P;

                      (iv)     securities or any other evidence of Indebtedness or readily
       marketable direct obligations issued or directly and fully guaranteed or insured by the
       United States government or any agency or instrumentality of the United States
       government (provided that the full faith and credit of the United States is pledged in support
       of those securities), in such case having maturities of not more than twelve months from
       the date of acquisition;

                      (v)     certificates of deposit and Eurodollar time deposits with maturities
       of twenty-four months or less from the date of acquisition, bankers' acceptances with
       maturities not exceeding twenty-four months and overnight bank deposits, in each case,
       with any Lender party to this Agreement or any commercial bank or trust company having,
       or which is the principal banking subsidiary of a bank holding company having, a long-
       term unsecured debt rating of at least "A" or the equivalent thereof from S&P or "A2" or
       the equivalent thereof from Moody's;

                      (vi)    repurchase obligations with a term of not more than thirty (30) days
       for underlying securities of the types described in clauses (iv) and (v) above entered into
       with any financial institution meeting the qualifications specified in clause (v) above;

                       (vii) commercial paper having one of the two highest ratings obtainable
       from Moody's or S&P and, in each case, maturing within twenty-four months after the date
       of acquisition; and

                    (viii) money market funds at least 95% of the assets of which constitute
       Cash Equivalents of the kinds described in clauses (i) through (vii) of this definition.

        "Cash Management Services" means any cash management or related services including
treasury, depository, return items, overdraft, controlled disbursement, merchant store value cards,
e-payables services, electronic funds transfer, interstate depository network, automatic clearing



                                                -8-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 137 of 463




house transfer (including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management arrangements.

       "CFC" shall mean a Subsidiary of a Credit Party that is a "controlled foreign corporation"
within the meaning of Section 957 of the Code in which any Credit Party (or direct or indirect
owner of a Credit Party) is a "United States shareholder" within the meaning of Section 951(b) of
the Code.

       "Change of Control" shall be deemed to occur if:

                (a)    any combination of Permitted Holders shall fail to own beneficially (within
the meaning of Rules 13d3 and 13d5 of the Exchange Act as in effect on the Closing Date), directly
or indirectly, in the aggregate Equity Interests representing at least a majority of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests of Holdings (or
a permitted successor under a Tax Restructuring Transaction);

              (b)     a "change of control" (or similar event) shall occur in any (A), the Existing
Term Loan Document, (B) any Junior DIP Loan Documents, and (C) Indebtedness permitted under
Section 10.04(xxx), in each case of this subclause (C) with an aggregate outstanding principal
amount in excess of the Threshold Amount;

                (c)    Holdings (or a permitted successor under a Tax Restructuring Transaction)
shall cease to own, directly or indirectly, 100% of the Equity Interests of each Credit Party (which
shall include any Credit Party that is a successor to a Credit Party pursuant to a transaction
permitted by this Agreement).

       "Chattel Paper" shall have the meaning provided in Article 9 of the UCC.

       "Closing Date" shall mean February __, 2020.

       "Code" shall mean the Internal Revenue Code of 1986, as amended from time to time.

        "Collateral" shall mean all property (whether real, personal or otherwise) with respect to
which any security interests have been granted (or purported to be granted) pursuant to any
Security Document (including any Additional Security Documents) or will be granted in
accordance with requirements in this Agreement or the other Credit Documents or the Financing
Order, including, without limitation, all collateral as described in the Security Agreement, all
Mortgaged Properties, all Mortgaged Vessels and all cash and Cash Equivalents. Without
limitation of the foregoing, subject to the terms of the Initial Financing Order, Final Financing
Order, the Intercreditor Agreements and the Carveout, (a) the Collateral shall not include any
Avoidance Actions but shall include all proceeds of any and all Avoidance Actions and (b) the
Collateral shall not contain any real property other than the Specified Real Property until the
Collateral Agent and each Lender shall have received (i) all flood insurance documentation and
completed all diligence and coverage in accordance with Flood Insurance Laws and (ii) in the
event that any such real property is located in any area that has been designated by the Federal
Emergency Management Agency as a "Special Flood Hazard Area", evidence that Borrowers and
Credit Parties have maintained flood insurance with respect to such real property (including any
personal property which is located thereon) complying with the Flood Disaster Protection Act of


                                                -9-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 138 of 463




1973, as amended from time to time, in amounts satisfactory to all Lenders and otherwise
satisfactory to all Lenders.

       "Collateral Agent" shall mean the Administrative Agent acting as collateral agent for the
Secured Creditors pursuant to the Security Documents (other than the Fleet Mortgages).

        "Collections" shall mean all cash, checks, notes, instruments, and other items of payment
(including insurance proceeds, cash proceeds of asset sales, rental proceeds, and tax refunds).

     "Commitment" shall mean, with respect to any Lender, such Lender's Revolving
Commitment, LC Commitment or Swingline Commitment.

        "Committees" means, collectively, the official committee of unsecured creditors and any
other official committee appointed in any Bankruptcy Case.

        "Commodity Exchange Act" shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

       "Compliance Certificate" shall mean a certificate of the Responsible Officer of the Lead
Borrower substantially in the form of Exhibit H hereto, and in any case, in form and substance
reasonably satisfactory to the Administrative Agent.

       "Confirmation Order" shall have the meaning set forth in Schedule 9.18.

       "Consultant" means a Person providing interim management services for the Credit Parties
and/or acting as financial consultant of Credit Parties; such person to be reasonably acceptable to
Administrative Agent and engaged by Borrowers pursuant to the terms of an engagement
agreement reasonably acceptable to Administrative Agent. As of the Closing Date, the Consultant
is Alvarez & Marsall North America, LLC under and pursuant to the A&M Engagement
Agreement and Greenhill & Co., LLC under and pursuant to the Greenhill Engagement
Agreement.

        "Contingent Obligation" shall mean, as to any Person, any obligation of such Person as a
result of such Person being a general partner of any other Person, unless the underlying obligation
is expressly made nonrecourse as to such general partner, and any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness ("primary obligations") of any other
Person (the "primary obligor") in any manner, whether directly or indirectly, including, without
limitation, any such obligation of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security therefor, (b) to advance
or supply funds (x) for the purchase or payment of any such primary obligation or (y) to maintain
working capital or equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (d) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however, that the term
Contingent Obligation shall not include endorsements of instruments for deposit or collection in
the ordinary course of business. The amount of any Contingent Obligation shall be deemed to be
an amount equal to the stated or determinable amount of the primary obligation in respect of which


                                               -10-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 139 of 463




such Contingent Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

        "Cost" shall mean, as reasonably determined by the Administrative Agent in good faith,
with respect to Inventory, the lower of (a) cost computed on a specific identification or first in first
out basis or (b) market value, provided that for purposes of the calculation of Borrowing Base, the
cost of Inventory shall not include (A) the portion of the cost of Inventory equal to the profit earned
by any Affiliate on the sale thereof to any Borrower, or (B) write ups or write downs in cost with
respect to currency exchange rates.

       "Covered Entity" means any of the following:

              (a)     a "covered entity" as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

              (b)     a "covered bank" as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

              (c)     a "covered FSI" as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

       "Covered Party" has the meaning specified therefor in Section 14.13 of this Agreement

       "Credit Agreement Party" shall mean each of Holdings and the Borrowers.

       "Credit Agreement Party Guaranty" shall mean the guaranty of each Credit Agreement
Party pursuant to Section 14.01.

        "Credit Documents" shall mean this Agreement and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each Subsidiaries Guaranty, each Security
Document, the Intercreditor Agreements, the Reaffirmation Agreement, the Financing Order and
any other document, instrument or agreement entered into, now or in the future, by Holdings or
any of its Subsidiaries and Agent or any Lender in connection with the Agreement.

       "Credit Event" shall mean the making of any Loan.

        "Credit Extension" shall mean, as the context may require, (i) a Credit Event or (ii) the
issuance, amendment, extension or renewal of any Letter of Credit by the Issuing Bank; provided
that "Credit Extensions" shall not include conversions and continuations of outstanding Loans.

       "Credit Party" shall mean Holdings, the Borrowers and each Subsidiary Guarantor.

        "Debtor Relief Laws" shall mean the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor relief laws of the United
States or other applicable jurisdictions from time to time in effect.



                                                 -11-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 140 of 463




       "Debtors" has the meaning given to it in the Recitals.

       "Default" shall mean any event, act or condition which with notice or lapse of time, or both,
would constitute an Event of Default.

       "Default Right" has the meaning assigned to that term in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

        "Defaulting Lender" shall mean, any Lender that (a) has failed to (i) fund all or any portion
of its Loans within two (2) Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Lead Borrower in writing
that such failure is the result of such Lender's determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to the Administrative
Agent, any Issuing Bank, any Swingline Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Letters of Credit or Swingline
Loans) within two (2) Business Days of the date when due, (b) has notified the Lead Borrower or
the Administrative Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or public statement
relates to such lender's obligation to fund a Loan hereunder and states that such position is based
on such Lender's determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Lead Borrower, to confirm in writing to the Administrative
Agent and the Lead Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and the Lead Borrower),
or (d) has, or has a direct or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged with reorganization
or liquidation of its business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a Defaulting Lender of
the date established therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Lead Borrower and each other Lender
promptly following such determination.




                                                 -12-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 141 of 463




       "Defaulting Lender Rate" means (a) for the first three days from and after the date the
relevant payment is due, the Base Rate, and (b) thereafter, the interest rate then applicable to
Revolving Loans that are Base Rate Loans (inclusive of the Base Rate Margin applicable thereto).

       "Deposit Account" shall have the meaning assigned thereto in Article 9 of the UCC.

       "Deposit Account Control Agreement" shall mean a Deposit Account control agreement
executed or to be executed by each institution maintaining a Deposit Account (other than an
Excluded Deposit Account and the Junior DIP Proceeds Account) for any Borrower or any other
Credit Party, in each case as required by and in accordance with the terms of Section 9.15(d).

        "Dilution" shall mean for any period with respect to any Borrower, the fraction, expressed
as a percentage, the numerator of which is the aggregate amount of reductions in the Accounts of
such Borrower for such period other than by reason of dollar for dollar cash payment and the
denominator of which is the aggregate dollar amount of the sales of such Borrower for such period.

        "Dilution Reserve" shall mean, as of any date of determination, an amount (initially $0)
sufficient to reduce the advance rate against Eligible Accounts by 1 percentage point (or fraction
thereof, rounding to the nearest one-tenth of 1 percentage point) for each percentage point (or
fraction thereof, rounding to the nearest one-tenth of 1 percentage point) by which Dilution is in
excess of 5%.

       "DIP Motion means a motion substantially in the form attached hereto as Exhibit M.

       "DIP Termination Date" at Administrative Agent's election, the earlier to occur of (a)
termination of the Commitments and (b) occurrence of the Maturity Date.

      "Disclosure Statement" shall have the meaning set forth for such term in the Restructuring
Support Agreement as in effect on the Closing Date.

        "Dividend" shall mean, with respect to any Person, that such Person has declared or paid a
dividend, distribution or returned any equity capital to its stockholders, partners or members or
authorized or made any other distribution, payment or delivery of property (other than common
equity of such Person) or cash to its stockholders, partners or members as such, or redeemed,
retired, purchased or otherwise acquired, directly or indirectly, for a consideration any shares of
any class of its capital stock or any partnership or membership interests outstanding on or after the
Closing Date (or any options or warrants issued by such Person with respect to its Equity Interests),
or set aside any funds for any of the foregoing purposes.

       "Dodd-Frank and Basel III" shall have the meaning set forth in Section 3.01(d).

       "Domestic Subsidiary" shall mean, as to any Person, any Subsidiary of such Person
incorporated or organized under the laws of the United States, any state thereof or the District of
Columbia.

         "Dominion Account" shall mean an account at PNC Bank, National Association or its
affiliate or at another Lender acceptable to the Administrative Agent over which the Collateral



                                                -13-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 142 of 463




Agent has exclusive control for withdrawal purposes pursuant to the terms and provisions of this
Agreement and the other Credit Documents.

        "Drawing Document" means any Letter of Credit or other document presented for purposes
of drawing under any Letter of Credit, including by electronic transmission such as SWIFT,
electronic mail, facsimile or computer generated communication.

        "EEA Financial Institution" means (a) any credit institution or investment firm established
in any EEA Member Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an institution described
in clause (a) of this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b) of this definition and
is subject to consolidated supervision with its parent.

       "EEA Member Country" means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

        "EEA Resolution Authority" means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country (including any
delegee) having responsibility for the resolution of any EEA Financial Institution.

         "Eligible Accounts" means those Accounts created by any Borrower in the ordinary course
of its business, that arise out of such Borrower's sale of goods or rendition of services, that comply
with each of the representations and warranties respecting Eligible Accounts made in the Credit
Documents, and that are not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time to time by the
Administrative Agent in the Administrative Agent's Permitted Discretion upon no less than three
(3) Business Days' prior written notice to the Borrowers. In determining the amount to be included,
Eligible Accounts shall be calculated net of customer deposits and unapplied cash. Eligible
Accounts shall not include the following:

                      (i)    Accounts that the Account Debtor has failed to pay within ninety
       (90) days of invoice date;

                      (ii)    Accounts owed by an Account Debtor (or its Affiliates) where 50%
       or more of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
       ineligible under clause (a) above;

                     (iii) Accounts with respect to which the Account Debtor is an Affiliate
       of a Borrower or an employee or agent of a Borrower or any Affiliate of a Borrower;

                       (iv)    Accounts arising in a transaction wherein goods are placed on
       consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
       a bill and hold, or any other terms by reason of which the payment by the Account Debtor
       may be conditional;

                       (v)     Accounts that are not payable in U.S. Dollars or Canadian dollars;



                                                -14-
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 143 of 463




                   (vi)    Accounts with respect to which the Account Debtor either (i) does
 not maintain its chief executive office in the United States or Canada, or (ii) is not
 organized under the laws of the United States or Canada or any state or province or territory
 thereof, or (iii) is the government of any foreign country or sovereign state, or of any state,
 province, municipality, or other political subdivision thereof, or of any department, agency,
 public corporation, or other instrumentality thereof, unless the Account is supported by an
 irrevocable letter of credit reasonably satisfactory to the Administrative Agent (as to form,
 substance, and issuer or domestic confirming bank) that has been delivered to the
 Administrative Agent and is directly drawable by the Administrative Agent;

                 (vii) Accounts with respect to which the Account Debtor is either (i) the
 United States or any department, agency, or instrumentality of the United States (exclusive,
 however, of Accounts with respect to which Borrowers have complied, to the reasonable
 satisfaction of the Administrative Agent, with the Assignment of Claims Act, 31 USC
 §3727), or (ii) any state of the United States;

                (viii) Accounts with respect to which the Account Debtor is a creditor of
 a Borrower, has or has asserted a right of setoff, or has disputed its obligation to pay all or
 any portion of the Account, to the extent of such claim, right of setoff, or dispute;

                 (ix)   Accounts with respect to an Account Debtor whose total obligations
 owing to Borrowers exceed 25% (such percentage, as applied to a particular Account
 Debtor, being subject to reduction by the Administrative Agent in its Permitted Discretion
 if the creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts, to
 the extent of the obligations owing by such Account Debtor in excess of such percentage;
 provided, however, that, in each case, the amount of Eligible Accounts that are excluded
 because they exceed the foregoing percentages shall be determined by the Administrative
 Agent based on all of the otherwise Eligible Accounts prior to giving effect to any
 eliminations based upon the foregoing concentration limits;

                (x)     Accounts with respect to which the Account Debtor is subject to an
 Insolvency Proceeding, is not Solvent, has gone out of business, or as to which a Borrower
 has received notice of an imminent Insolvency Proceeding or a material impairment of the
 financial condition of such Account Debtor;

               (xi)    Accounts, the collection of which, the Administrative Agent, in its
 Permitted Discretion, believes to be doubtful by reason of the Account Debtor's financial
 condition;

                (xii) Accounts that are not subject to a valid and perfected first priority
 Lien of the Collateral Agent;

                (xiii) Accounts with respect to which (i) the goods giving rise to such
 Account have not been shipped and billed to the Account Debtor, or (ii) the services giving
 rise to such Account have not been performed and billed to the Account Debtor;

                (xiv) Accounts with respect to which the Account Debtor is the target of
 Sanctions or a Sanctioned Person; or


                                          -15-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 144 of 463




                      (xv) Accounts that represent the right to receive progress payments or
       other advance billings that are due prior to the completion of performance by Borrowers of
       the subject contract for goods or services.

         "Eligible Inventory" means Inventory consisting of fuel which the Administrative Agent,
in its reasonable credit judgment, determines to be Eligible Inventory, that complies with each of
the representations and warranties respecting Eligible Inventory made in the Credit Documents,
and that is not excluded as ineligible by virtue of one or more of the excluding criteria set forth
below; provided, however, that such criteria may be revised from time to time by the
Administrative Agent in the Administrative Agent's Permitted Discretion upon no less than three
(3) Business Days' prior written notice to the Borrowers. In determining the amount to be so
included, Inventory shall be valued at the lower of cost or market on a basis consistent with
Borrowers' historical accounting practices. An item of Inventory shall not be included in Eligible
Inventory if:

                      (i)     a Borrower does not have good and valid title thereto;

                       (ii)    a Borrower does not have actual and exclusive possession thereof
       (either directly or through a bailee or agent of Borrowers);

                       (iii) it is not located at one of the locations in the continental United
       States set forth on Schedule 1.01(b) (or in-transit from one such location to another such
       location);

                      (iv)   it is located on real property leased by a Borrower or in a contract
       warehouse, in each case, unless it is subject to a Landlord Lien Waiver and Access
       Agreement executed by the lessor or warehouseman, as the case may be, and unless it is
       segregated or otherwise separately identifiable from goods of others, if any, stored on the
       premises;

                     (v)      it is not subject to a valid and perfected first priority Lien of the
       Collateral Agent;

                      (vi)    it consists of goods returned or rejected by a Borrower's customer;

                       (vii) it consists of finished goods, chemicals, samples, prototypes, goods
       that are obsolete or slow moving, restrictive or custom items, work-in-process, or goods
       that constitute spare parts, packaging and shipping materials, supplies used or consumed
       in Borrowers' business, bill and hold goods, defective goods, "seconds," or Inventory
       acquired on consignment; or

                       (viii) it is subject to third party trademark, licensing or other proprietary
       rights, unless the Administrative Agent is satisfied that such Inventory can be freely sold
       by the Administrative Agent on and after the occurrence of an Event of a Default despite
       such third party rights.

       "Eligible Transferee" shall mean and include a commercial bank, an insurance company, a
finance company, a financial institution, any fund that invests in loans or any other "accredited


                                               -16-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 145 of 463




investor" (as defined in Regulation D of the Securities Act) (other than a natural person) but in any
event excluding, the Sponsor, Holdings, each Borrower and their respective Subsidiaries and
Affiliates.

       "Eligible Vessels" shall mean towboats, barges and other vessels that (a) are owned by the
Borrowers, (b) are subject to the first priority valid and perfected lien in favor of the Security
Trustee, subject to Permitted Liens, (c) operate exclusively in domestic waters, and, (d) with
respect to recently built towboats, barges and other vessels, have been fully constructed and
accepted for delivery, as shown to the Security Trustee's reasonable satisfaction.

        "Employee Benefit Plan" means any employee benefit plan within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA, (a) that is or within the preceding six (6) years
has been sponsored, maintained or contributed to by any Credit Party or (b) to which any Credit
Party has, or has had at any time within the preceding six (6) years, any liability, contingent or
otherwise, other than a "multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA.

        "Environment" shall mean ambient air, indoor air, surface water, groundwater, drinking
water, land surface and subsurface strata and natural resources such as wetlands, flora and fauna.

        "Environmental Claims" shall mean any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, directives, claims, liens, notices of noncompliance or
violation, investigations and/or proceedings relating in any way to any Environmental Law or any
permit issued, or any approval given, under any such Environmental Law, including, without
limitation, (a) by governmental or regulatory authorities for enforcement, investigation, cleanup,
removal, response, remedial or other actions or damages pursuant to any applicable Environmental
Law, and (b) by any third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief arising out of or relating to an alleged injury or threat of injury
to human health, safety or the Environment due to the presence of Hazardous Materials, including
any Release or threat of Release of any Hazardous Materials.

        "Environmental Law" shall mean any applicable federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance or code, now or hereafter in effect and in each case as
amended, and any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to pollution or protection of the
Environment, occupational health or Hazardous Materials.

        "Equity Interests" of any Person shall mean any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in (however designated) equity
of such Person, including any preferred stock, any limited or general partnership interest and any
limited liability company membership interest.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time, and, unless the context indicates otherwise, the regulations promulgated and
rulings issued thereunder. Section references to ERISA are to ERISA, as in effect at the date of
this Agreement and any successor Section thereof.

       "ERISA Affiliate" shall mean each person (as defined in Section 3(9) of ERISA) which
together with a Credit Party or a Restricted Subsidiary of the Lead Borrower would be deemed to


                                                -17-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 146 of 463




be a "single employer" within the meaning of Section 414(b) or (c) of the Code and solely with
respect to Section 412 of the Code, Sections 414(b), (c), (m) or (o) of the Code.

         "ERISA Event" shall mean (a) any "reportable event," as defined in Section 4043 of ERISA
or the regulations issued thereunder, but excluding any event for which the 30-day notice period
is waived with respect to a ERISA Plan, (b) any failure to make a required contribution to any
ERISA Plan that would result in the imposition of a Lien or other encumbrance or the failure to
satisfy the minimum funding standards set forth in Sections 412 or 430 of the Code or Sections
302 or 303 of ERISA, or the arising of such a Lien or encumbrance, with respect to a ERISA Plan,
(c) the incurrence by a Credit Party, or an ERISA Affiliate of any liability under Title IV of ERISA
with respect to the termination of any ERISA Plan or the withdrawal or partial withdrawal
(including under Section 4062(e) of ERISA) of a Credit Party, or an ERISA Affiliate from any
ERISA Plan or Multiemployer Plan, (d) the filing of a notice of intent to terminate, the treatment
of a ERISA Plan amendment as a termination under Section 4041 of ERISA, or the receipt by a
Credit Party, or an ERISA Affiliate from the PBGC or a plan administrator of any notice of intent
to terminate any ERISA Plan or Multiemployer Plan or to appoint a trustee to administer any
ERISA Plan, (e) the adoption of any amendment to a ERISA Plan that would require the provision
of security pursuant to the Code, ERISA or other applicable law, (f) the receipt by a Credit Party,
or an ERISA Affiliate of any written notice concerning statutory liability arising from the
withdrawal or partial withdrawal of a Credit Party, or an ERISA Affiliate from a Multiemployer
Plan or a written determination that a Multiemployer Plan is, or is expected to be, insolvent, within
the meaning of Title IV of ERISA, (g) the occurrence of any nonexempt "prohibited transaction"
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) with respect to which
a Credit Party is a "disqualified person" (within the meaning of Section 4975 of the Code) or with
respect to which a Credit Party could reasonably be expected to have liability, (h) the occurrence
of any event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of any ERISA Plan or the appointment of a trustee to administer any ERISA Plan, (i)
the filing of any request for or receipt of a minimum funding waiver under Section 412(c) of the
Code with respect to any ERISA Plan or Multiemployer Plan, (j) a determination that any ERISA
Plan is in "at-risk" status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code), (k) the receipt by a Credit Party or any ERISA Affiliate of any notice, that a Multiemployer
Plan is, or is expected to be, in endangered or critical status under Section 305 of ERISA or, (l)
any other extraordinary event or condition with respect to a ERISA Plan or Multiemployer Plan
which could reasonably be expected to result in a Lien or any acceleration of any statutory
requirement to fund all or a substantial portion of the unfunded accrued benefit liabilities of such
plan.

         "ERISA Plan" shall mean any pension plan as defined in Section 3(2) of ERISA subject to
Title IV of ERISA or Section 412 of the Code other than a Foreign Pension Plan or a
Multiemployer Plan, which is maintained or contributed to by (or to which there is an obligation
to contribute of) a Credit Party or with respect to which a Credit Party has, or may have, any
liability, including, for greater certainty, liability arising from an ERISA Affiliate.

       "Event of Default" shall have the meaning provided in Section 11.

       "Excluded Deposit Account" shall mean a Deposit Account (a) which is used for the sole
purpose of making payroll and withholding tax payments related thereto and other employee wage


                                                -18-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 147 of 463




and benefit payments and accrued and unpaid employee compensation (including salaries, wages,
benefits and expense reimbursements), (b) which is used for the sole purpose of paying taxes,
including sales taxes, (c) which is used solely as an escrow account or as a fiduciary or trust
account for the benefit of third parties, (d) which is a zero balance Deposit Account or (e) which,
individually or together with any other Deposit Accounts that are Excluded Deposit Accounts
pursuant to this clause (e), has an average daily balance for any fiscal month of less than $100,000.

        "Excluded Subsidiary" shall mean any Subsidiary of the Lead Borrower (other than a
Borrower) that is (a) a CFC (other than a Protected CFC), (b) a Specified Excluded Subsidiary, (c)
a FSHCO, (d) [reserved], (e) [reserved], (f) [reserved], (g) prohibited by applicable law, rule,
regulation from guaranteeing the credit facilities established hereunder, or which would require
governmental (including regulatory) consent, approval, license or authorization to provide a
guarantee in each case, unless, such consent, approval, license or authorization has been received
(but without obligation to seek the same), in each case so long as the Administrative Agent shall
have received a certification from the Lead Borrower's general counsel or a Responsible Officer
of the Lead Borrower as to the existence of such prohibition or consent, approval, license or
authorization requirement, (h) prohibited from guaranteeing the Obligations by any contractual
obligation in existence (x) on the Closing Date or (y) at the time of the acquisition of such
Subsidiary after the Closing Date (to the extent such prohibition was not entered into in
contemplation of such acquisition), (i) a Subsidiary with respect to which a guarantee by it of the
Obligations would result in a material adverse tax consequence to Holdings, the Borrowers or the
Restricted Subsidiaries, (j) [reserved], (k) any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent, the cost or other consequences of guaranteeing
the Obligations shall be excessive in view of the benefits to be obtained by the Lenders therefrom,
and (l) any Domestic Subsidiary that is treated under U.S. federal income tax law as a disregarded
entity or partnership entity owned by a CFC, other than a Protected CFC; provided that,
notwithstanding the above, (x) if a Subsidiary executes the Subsidiaries Guaranty as a "Subsidiary
Guarantor" then it shall not constitute an "Excluded Subsidiary" (unless released from its
obligations under the Subsidiaries Guaranty as a "Subsidiary Guarantor" in accordance with the
terms hereof and thereof), (y) if a Subsidiary serves as a guarantor under the Existing Term Loan
Credit Agreement or the Junior DIP Loan Documents, then it shall not constitute an "Excluded
Subsidiary" (unless released from its obligations under the Subsidiaries Guaranty as a "Subsidiary
Guarantor" in accordance with the terms hereof and thereof) and (z) if a Subsidiary's assets are
included in the most recently delivered Borrowing Base Certificate, then it shall not constitute an
"Excluded Subsidiary".

         "Excluded Swap Obligation" shall mean, with respect to any Guarantor, (x) as it relates to
all or a portion of the Guaranty of such Guarantor, any Swap Obligation if, and to the extent that,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such Guarantor's failure for
any reason to constitute an "eligible contract participant" as defined in the Commodity Exchange
Act and the regulations thereunder at the time the Guaranty of such Guarantor becomes effective
with respect to such Swap Obligation or (y) as it relates to all or a portion of the grant by such
Guarantor of a security interest, any Swap Obligation if, and to the extent that, such Swap
Obligation (or such security interest in respect thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading Commission (or


                                                -19-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 148 of 463




the application or official interpretation of any thereof) by virtue of such Guarantor's failure for
any reason to constitute an "eligible contract participant" as defined in the Commodity Exchange
Act and the regulations thereunder at the time the security interest of such Guarantor becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to swaps for which such Guaranty or security interest is or
becomes illegal.

        "Excluded Taxes" shall mean, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation of any Credit
Party under any Credit Document, (a) income Taxes imposed on (or measured by) its net income
and franchise (and similar) Taxes imposed on it in lieu of income Taxes, either pursuant to the
laws of the jurisdiction in which such recipient is organized or in which the principal office or
applicable lending office of such recipient is located (or any political subdivision thereof) or as a
result of any other present or former connection between it and the jurisdiction imposing such Tax
(other than a connection arising from such Administrative Agent, Lender or other recipient having
executed, delivered, become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Loan or Credit Document),
(b) any branch profits Taxes under Section 884(a) of the Code or any similar Tax imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender (other than an assignee
pursuant to a request by a Borrower under Section 3.04), any U.S. federal withholding Tax that is
imposed on amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such recipient (or its
assignor, if any) was entitled, at the time of designation of a new lending office (or assignment),
to receive additional amounts from the Credit Parties with respect to such withholding tax pursuant
to Section 5.01(a), (d) any Taxes attributable to such recipient's failure to comply with Section
5.01(b) or Section 5.01(c), other than any non-U.S. Taxes that would not have arisen if a Credit
Party had not made a payment from outside of the United States, (e) any U.S. federal withholding
Taxes imposed under FATCA and (f) U.S. federal backup withholding Taxes pursuant to Code
Section 3406.

       "Existing ABL Intercreditor Agreement" means that certain Intercreditor Agreement, dated
as of November 12, 2015, by and between Existing Agent and Existing Term Loan Agent, as the
administrative agent, and acknowledged by Holdings and Borrowers, as amended or modified
from time to time.

        "Existing Agent" means Wells Fargo Bank, National Association, in its capacity as Agents
(as defined in the Existing Credit Agreement) for the Existing Lenders.

       "Existing Bank Product Obligations" means "Secured Bank Product Obligations" as
defined in the Existing Credit Agreement.

        "Existing Credit Agreement" means that certain Amended and Restated Revolving Credit
Agreement, dated as of November 12, 2015 by and among Holdings, Borrowers, Old JB LLC, a
Delaware limited liability company, the Existing Lenders and Existing Agent as amended from
time to time.


                                                -20-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 149 of 463




       "Exit Fee Letter" means that certain fee letter or fee letters delivered in connection with the
Exit Financing Commitment Letter, as amended, amended and restated, supplemented or
otherwise modified from time to time.

        "Exit Financing Commitment Letter" means the commitment letter for an exit financing
between the Lead Borrower the commercial banks and financial institutions party thereto, which
commitment provides for the payment in full in cash of the Obligations and Existing Secured
Obligations, as amended, amended and restated, supplemented or otherwise modified from time
to time.

       "Existing Lenders" means the lenders and other Secured Parties from time to time party to
the Existing Credit Agreement.

       "Existing Indebtedness" shall have the meaning provided in Section 10.04(vii).

       "Existing Letters of Credit" has the meaning set forth in Section 2.13(t).

      "Existing Loan Documents" means "Credit Documents" as defined in the Existing Credit
Agreement.

        "Existing Secured Obligations" means all outstanding principal, accrued interest, accrued
fees and expenses and any other indebtedness and amounts owing to Existing Lenders (or the
agents therefor) under the Existing Loan Documents and all Existing Bank Product Obligations
(in any event excluding, for the avoidance of doubt, upon the Closing Date, the reimbursement
obligations with respect to the Existing Letters of Credit that are deemed to be reissued as Letters
of Credit hereunder on the Closing Date).

      "Existing Swap Contracts" means any Swap Contracts entered into by any Credit Party or
any Subsidiary that is outstanding on the Closing Date.

        "Existing Term Loan Agent" means the "Term Loan Agent" as defined in the Existing ABL
Intercreditor Agreement.

       "Existing Term Loan Credit Agreement" means that certain Term Loan Credit Agreement
dated as of November 12, 2015, by and among Holdings, CBLC, the Existing Term Loan Agent
and the lenders from time to time party thereto, as amended from time to time to the extent
permitted under the Existing ABL Intercreditor Agreement.

      "Existing Term Loan Debt" means "Term Loan Obligations" as defined in the Existing
ABL Intercreditor Agreement.

       "Existing Term Loan Documents" means the "Term Loan Documents" as defined in the
Existing ABL Intercreditor Agreement.

      "Existing Vessels" shall mean all towboats, barges and other vessels for which the
Administrative Agent has received a Vessel Appraisal as of any date of determination.




                                                -21-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 150 of 463




        "Fair Value" shall mean the amount at which the assets (both tangible and intangible), in
their entirety, of Holdings and its Subsidiaries taken as a whole would change hands between an
independent willing buyer and a willing seller, within a commercially reasonable period of time,
each having reasonable knowledge of the relevant facts, with neither being under any compulsion
to act.

        "FATCA" shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations thereunder or official
interpretations thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code as
of the date of this Agreement (or any such amended or successor version), any intergovernmental
agreements between a non-U.S. jurisdiction and the United States with respect to any of the
foregoing and any Requirement of Law adopted and any agreements entered into pursuant to any
such intergovernmental agreement.

       "FCPA" shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

        "Federal Funds Rate" means, for any period, a fluctuating interest rate per annum equal to,
for each day during such period, the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so published for
any day which is a Business Day, the average of the quotations for such day on such transactions
received by Administrative Agent from three Federal funds brokers of recognized standing
selected by it (and, if any such rate is below zero, then the rate determined pursuant to this
definition shall be deemed to be zero).

      "Federal Reserve Bank of New York's Website" means the website of the Federal Reserve
Bank of New York at http://www.newyorkfed.org, or any successor source.

       "Fees" shall mean all amounts payable pursuant to or referred to in Section 2.05.

       "Filing Date" has the meaning specified therefor in the recitals to this Agreement.

        "Final Financing Order" means the "Final Order" as defined in the Initial Financing Order,
which order is in effect and not stayed, together with all extensions, modifications, and
amendments thereto, in form and substance satisfactory to Administrative Agent, in its sole
discretion.

         "Financing Order" means (a) until the entry of the Final Financing Order, the Initial
Financing Order, and (b) from and after entry of the Final Financing Order, the Final Financing
Order, together with all amendments, modifications and supplements to such Initial Financing
Order or Final Financing Order, as applicable, which are acceptable to the Administrative Agent
in its sole discretion.

         "First Day Hearing" means the first day of the hearing scheduled on which entry of the
Initial Financing Order shall be heard.



                                               -22-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 151 of 463




      "First Day Orders" means the orders entered by the Bankruptcy Court in respect of first
day motions and applications.

         "Fleet Mortgage" shall mean, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Holdings or its Subsidiaries in favor of
the Security Trustee of the "Security Trustee" (as defined in the Existing Credit Agreement), in
form and substance reasonably satisfactory to the Security Trustee, that encumber any Vessels,
documented by the United States Coast Guard in the name of the applicable Borrowers or the
Guarantors to secure all of the Obligations of the Borrowers under and in connection with this
Agreement and of the Subsidiary Guarantors under and in connection with the Subsidiaries
Guaranty.

        "Flood Insurance Laws" shall mean, collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the Flood Disaster Protection
Act of 1973 as now or hereafter in effect or any successor statue thereto, (iii) the National Flood
Insurance Reform Act of 1994 as now or hereafter in effect or any successor statute thereto (iv)
the Flood Insurance Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (v) the BiggertWaters Flood Insurance Reform Act of 2012 as now or hereinafter in
effect or any successor statute thereto.

        "Foreign Pension Plan" shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside the United States
by the Lead Borrower or any one or more of its Restricted Subsidiaries primarily for the benefit of
employees of the Lead Borrower or such Restricted Subsidiaries residing outside the United States,
which plan, fund or other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of employment,
and which plan is not subject to ERISA or the Code.

      "Foreign Subsidiaries" shall mean each Subsidiary of the Lead Borrower that is not a
Domestic Subsidiary.

       "Fronting Exposure" shall mean a Defaulting Lender's Pro Rata Share of LC Exposure or
Swingline Loans, as applicable, except to the extent allocated to other Lenders under Section 2.11.

        "FSHCO" shall mean any Subsidiary, all of the assets of which, disregarding immaterial
assets, consist directly or indirectly through disregarded entities for federal income tax purposes
of Equity Interests in one or more CFCs, other than Protected CFCs.

        "Governmental Authority" shall mean the government of the United States of America,
any other nation or any political subdivision thereof, whether state, provincial or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

        "Greenhill Engagement Agreement" shall mean that certain engagement letter dated as of
July 1, 2019, by and between Greenhill & Co., LLC and Holdings (for itself and its respective
direct and indirect Subsidiaries), as in effect on the Closing Date.



                                                 -23-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 152 of 463




        "Guaranteed Obligations" shall mean (i) in the case of Holdings, (x) the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise) of the unpaid
principal and interest on each Loan issued by, and all Loans made to, the Borrowers under this
Agreement, together with all the other obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due), indebtedness
and liabilities (including, without limitation, indemnities, fees and interest (including any interest
accruing after the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for herein, whether or not such interest is an allowed or allowable
claim in any such proceeding) thereon) of the Borrowers to the Lenders, the Administrative Agent,
the Collateral Agent and the Security Trustee now existing or hereafter incurred under, arising out
of or in connection with this Agreement and each other Credit Document (other than the
Intercreditor Agreements) to which any of the Borrowers is a party and the due performance and
compliance by the Borrowers with all the terms, conditions and agreements contained in this
Agreement and in each such other Credit Document (other than the Intercreditor Agreements) and
(y) the full and prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the automatic stay under Section
362(a) of the Bankruptcy Code, would become due), liabilities and indebtedness (including any
interest accruing after the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for herein, whether or not such interest is an allowed or allowable
claim in any such proceeding) of the Lead Borrower or any of its Restricted Subsidiaries owing
under any Secured Bank Product Obligation and the due performance and compliance with all
terms, conditions and agreements contained therein, (ii) in the case of a Borrower, (x) the full and
prompt payment when due (whether at the stated maturity, by acceleration or otherwise) of the
unpaid principal and interest on each Loan, and all Loans made to, each other Borrower under this
Agreement, together with all the other obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due), indebtedness
and liabilities (including, without limitation, indemnities, fees and interest (including any interest
accruing after the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for herein, whether or not such interest is an allowed or allowable
claim in any such proceeding) thereon) of each other Borrower to the Lenders, the Administrative
Agent, the Collateral Agent and the Security Trustee now existing or hereafter incurred under,
arising out of or in connection with this Agreement and each other Credit Document (other than
Intercreditor Agreements) to which each other Borrower is a party and the due performance and
compliance by the Borrowers with all the terms, conditions and agreements contained in this
Agreement and in each such other Credit Document (other than Intercreditor Agreements) and (y)
the full and prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the automatic stay under Section
362(a) of the Bankruptcy Code, would become due), liabilities and indebtedness (including any
interest accruing after the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for herein, whether or not such interest is an allowed or allowable
claim in any such proceeding) of such Borrower or any of its Restricted Subsidiaries owing under
any Secured Bank Product Obligation and the due performance and compliance with all terms,
conditions and agreements contained therein and (iii) the Obligations of the Subsidiary Guarantors
under the Subsidiary Guaranty.




                                                -24-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 153 of 463




        "Guarantor" shall mean (a) Holdings, each Borrower and each Subsidiary Guarantor and
(b) with respect to the payment and performance by each Specified Credit Party of its obligations
under Article 14 with respect to all Swap Obligations, the Borrowers.

       "Guaranty" shall mean and include each of the Credit Agreement Party Guaranty and the
Subsidiaries Guaranty.

        "Hard Cost" shall mean, with respect to the purchase by a Borrower of an Eligible Vessel,
the net cash amount actually paid or intercompany amounts transferred to acquire such Eligible
Vessel, net of all incentives, discounts and rebates, and exclusive of freight, delivery charges,
installation costs and charges, charges and fees, warranty costs, taxes, insurance and other
incidental costs or expenses and all indirect costs or expenses of any kind.

        "Hazardous Materials" shall mean (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea formaldehyde foam insulation,
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of "hazardous substances,"
"hazardous waste," "hazardous materials," "extremely hazardous substances," "restricted
hazardous waste," "toxic substances," "toxic pollutants," "contaminants," or "pollutants," or words
of similar import, under any applicable Environmental Law; and (c) any other chemical, material
or substance regulated under any Environmental Law.

        "Holdings" shall have the meaning provided in the preamble hereto.

         "Indebtedness" shall mean, as to any Person, without duplication, (i) all indebtedness
(including principal, interest, fees and charges) of such Person (A) for borrowed money or (B) for
the deferred purchase price of property or services, (ii) the maximum amount available to be drawn
under all letters of credit, bankers' acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit, bankers' acceptances and
similar obligations, (iii) all Indebtedness of the types described in clause (i), (ii), (iv), (v), (vi) or
(vii) of this definition secured by any Lien on any property owned by such Person, whether or not
such Indebtedness has been assumed by such Person (provided that, if the Person has not assumed
or otherwise become liable in respect of such Indebtedness, such Indebtedness shall be deemed to
be in an amount equal to the lesser of (x) the aggregate unpaid amount of Indebtedness secured by
such Lien and (y) the fair market value of the property to which such Lien relates as determined
in good faith by such Person), (iv) the aggregate amount of all Capitalized Lease Obligations of
such Person, (v) all Contingent Obligations of such Person, (vi) all obligations under any Swap
Contracts and any Bank Product Debt or under any similar type of agreement and (vii) all Off-
Balance Sheet Liabilities of such Person. Notwithstanding the foregoing, Indebtedness shall not
include (a) trade payables and accrued expenses incurred by any Person in accordance with
customary practices and in the ordinary course of business of such Person or (b) earn-outs and
other contingent payments in respect of acquisitions except to the extent that the liability on
account of any such earn-outs or contingent payment becomes fixed and is required by U.S. GAAP
to be reflected as a liability on the consolidated balance sheet of the Lead Borrower and its
Restricted Subsidiaries.

        "Indemnified Person" shall have the meaning provided in Section 13.01(a).


                                                  -25-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 154 of 463




        "Indemnified Taxes" shall mean (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Credit Party under any
Credit Document and (b) to the extent not otherwise described in (a), Other Taxes.

       "Initial Budget" means the initial 13-week consolidated weekly operating budget of the
Debtors setting forth the Projected Information for the periods described therein prepared by the
Borrowers' management, in consultation with the Consultant, a copy of which is attached as
Exhibit B.

        "Initial Financing Order" means collectively, the order of the Bankruptcy Court
substantially in the form of Exhibit I-2 (except as may otherwise be agreed in writing or on the
record by the Administrative Agent at the interim hearing with respect to such order in the
Bankruptcy Cases) entered in the Bankruptcy Cases after an interim hearing (assuming satisfaction
of the standards prescribed in Section 364 of the Bankruptcy Code and Bankruptcy Rule 4001 and
other applicable law), which order is in effect and not stayed, together with all extensions,
modifications, and amendments thereto, in form and substance satisfactory to Administrative
Agent, in its sole discretion, which, among other matters but not by way of limitation, authorizes,
on an interim basis, Debtors to execute and perform under the terms of this Agreement and the
other Credit Documents.

       "Insolvency Proceeding" shall mean any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

       "Intellectual Property" shall have the meaning provided in Section 8.20.

       "Intercreditor Agreements" means the Existing ABL Intercreditor Agreement and the
Junior DIP Intercreditor Agreement.

       "Interest Determination Date" shall mean, with respect to any LIBO Rate Loan, the second
Business Day prior to the commencement of any Interest Period relating to such LIBO Rate Loan.

         "Interest Period" shall mean, as to any Borrowing of a LIBO Rate Loan, the period
commencing on the date of such Borrowing or on the last day of the immediately preceding Interest
Period applicable to such Borrowing, as applicable, and ending on the numerically corresponding
day (or, if there is no numerically corresponding day, on the last day) in the calendar month that
is one, two or three months, as the Lead Borrower may elect, or the date any Borrowing of a LIBO
Rate Loan is converted to a Borrowing of a Base Rate Loan in accordance with Section 2.08 or
repaid or prepaid in accordance with Section 2.07 or Section 2.09; provided that if any Interest
Period would end on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to but excluding the last
day of such Interest Period.




                                                -26-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 155 of 463




        "Inventory" shall mean all "inventory," as such term is defined in the UCC as in effect on
the date hereof in the State of New York, wherever located, in which any Person now or hereafter
has rights.

       "Investments" shall have the meaning provided in Section 10.05.

        "ISP" means , with respect to any Letter of Credit, the International Standby Practices 1998
(International Chamber of Commerce Publication No. 590) and any version or revision thereof
accepted by the Issuing Bank for use.

         "Issuer Document" means, with respect to any Letter of Credit, a letter of credit application,
a letter of credit agreement, or any other document, agreement or instrument entered into (or to be
entered into) by a Borrower in favor of Issuing Bank and relating to such Letter of Credit.

        "Issuing Bank" shall mean, as the context may require, (a) Wells Fargo with respect to
Letters of Credit issued by it; (b) any other Lender that may become an Issuing Bank at the request
of Lead Borrower and with the consent of Administrative Agent and such Lender, with respect to
Letters of Credit issued by such Lender; or (c) collectively, all of the foregoing.

        "Joint Venture" shall mean any Person other than an individual or a Subsidiary of the Lead
Borrower (a) in which the Lead Borrower or any of its Restricted Subsidiaries holds or acquires
an ownership interest (by way of ownership of Equity Interests or other evidence of ownership)
and (b) which is engaged in a business permitted by Section 10.09.

       "Junior DIP Agent" shall mean Cortland Capital Market Services LLC, in its capacity as
administrative agent under the Junior DIP Loan Documents.

        "Junior DIP Credit Agreement" shall mean that certain Senior Secured Debtor-in-
Possession Term Loan Credit Agreement dated as of the Closing Date, by and among Holdings,
CBLC, the Junior DIP Agent and the lenders from time to time party thereto, as amended from
time to time to the extent permitted under the Junior DIP Intercreditor Agreement.

     "Junior DIP Indebtedness" shall mean the Indebtedness evidenced by the Junior DIP Loan
Documents.

       "Junior DIP Intercreditor Agreement" shall mean that certain Intercreditor Agreement,
dated as of the Closing Date, by and between Agents and the Junior DIP Agent, as the
administrative agent, and acknowledged by Holdings and Borrowers, as amended or modified
from time to time.

        "Junior DIP Loan Documents" shall mean all documents, instruments and agreements
delivered in connection with the Junior DIP Credit Agreement.

        "Junior DIP Proceeds Account" shall mean the segregated Deposit Account referenced in
clause (d) of the definition of “Satisfactory Junior DIP Conditions”.

       "Landlord Lien Reserve" shall mean an amount equal to three months' rent (or such greater
period or amount in Administrative Agent's Permitted Discretion) for all of the leased locations of


                                                 -27-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 156 of 463




the Borrowers at which Eligible Inventory is stored, other than leased locations with respect to
which the Administrative Agent has received a Landlord Lien Waiver and Access Agreement.

       "Landlord Lien Waiver and Access Agreement" shall mean a Landlord Lien Waiver and
Access Agreement, in a form reasonably approved by the Administrative Agent.

        "LC Collateral Account" shall mean a collateral account in the form of a deposit account
established and maintained by the Administrative Agent for the benefit of the Secured Creditors,
in accordance with the provisions of Section 2.13.

        "LC Commitment" shall mean the commitment of the Issuing Bank to issue Letters of
Credit pursuant to Section 2.13.

       "LC Disbursement" shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

       "LC Documents" shall mean all documents, instruments and agreements delivered by the
Lead Borrower or any other Person to the Issuing Bank or the Administrative Agent in connection
with any Letter of Credit.

       "LC Exposure" shall mean at any time the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate principal amount of all LC
Disbursements that have not yet been reimbursed at such time. The LC Exposure of any Revolving
Lender at any time shall mean its Pro Rata Percentage of the aggregate LC Exposure at such time.

        "LC Obligations" shall mean the sum (without duplication) of (a) all amounts owing by the
Borrowers for any drawings under Letters of Credit (including any bankers' acceptances or other
payment obligations arising therefrom); and (b) the stated amount of all outstanding Letters of
Credit.

       "LC Participation Fee" shall have the meaning assigned to such term in Section 2.05(c).

       "Lead Arrangers" shall mean Bank of America, N.A., UBS Securities LLC and Wells
Fargo Capital Finance, LLC.

       "Lead Borrower" shall have the meaning provided in the preamble hereto.

       "Lender" shall mean each financial institution listed on Schedule 2.01, as well as any
Person that becomes a "Lender" hereunder pursuant to Section 3.04 or 13.04(b), and, as the context
requires, includes the Swingline Lender.

        "Letter of Credit" shall mean any letters of credit issued or to be issued by an Issuing Bank
for the account of the Lead Borrower or any of its Subsidiaries pursuant to Section 2.13.

         "Letter of Credit Collateralization" means either (a) providing cash collateral (pursuant to
documentation reasonably satisfactory to Administrative Agent (including that Collateral Agent
has a first priority perfected Lien in such cash collateral), including provisions that specify that the
LC Participation Fees and all commissions, fees, charges and expenses provided for in Section


                                                 -28-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 157 of 463




2.13(k) of this Agreement (including any fronting fees) will continue to accrue while the Letters
of Credit are outstanding) to be held by Agent for the benefit of the Revolving Lenders in an
amount equal to 105% of the then existing LC Exposure, (b) delivering to Administrative Agent
documentation executed by all beneficiaries under the Letters of Credit, in form and substance
reasonably satisfactory to Administrative Agent and Issuing Bank, terminating all of such
beneficiaries' rights under the Letters of Credit, or (c) providing Administrative Agent with a
standby letter of credit, in form and substance reasonably satisfactory to Agent, from a commercial
bank acceptable to Agent (in its sole discretion) in an amount equal to 105% of the then existing
LC Exposure (it being understood that the LC Participation Fee and all fronting fees set forth in
this Agreement will continue to accrue while the Letters of Credit are outstanding and that any
such fees that accrue must be an amount that can be drawn under any such standby letter of credit).

        "Letter of Credit Expiration Date" shall mean the date which is five (5) Business Days prior
to the Maturity Date.

       "Letter of Credit Sublimit" means $35,000,000.

        "LIBO Rate" means the rate per annum as published by ICE Benchmark Administration
Limited (or any successor page or other commercially available source as the Administrative
Agent may designate from time to time) as of 11:00 a.m., London time, two Business Days prior
to the commencement of the requested Interest Period, for a term, and in an amount, comparable
to the Interest Period and the amount of the LIBO Rate Loan requested (whether as an initial LIBO
Rate Loan or as a continuation of a LIBO Rate Loan or as a conversion of a Base Rate Loan to a
LIBO Rate Loan) by Borrowers in accordance with this Agreement (and, if any such published
rate is below zero, then the LIBO Rate shall be deemed to be zero). Each determination of the
LIBO Rate shall be made by the Administrative Agent and shall be conclusive in the absence of
manifest error.

      "LIBO Rate Loan" shall mean each Revolving Loan designated as such by the Lead
Borrower at the time of the incurrence thereof or conversion thereto.

        "Lien" shall mean any mortgage, pledge, hypothecation, collateral assignment, security
deposit arrangement, encumbrance, deemed or statutory trust, security conveyance, lien (statutory
or other), preference, priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention agreement, and any lease
having substantially the same effect as any of the foregoing).

     "Line Cap" shall mean equal to an amount that is the lesser of (a) the Aggregate
Commitments and (b) the then applicable Borrowing Base.

        "Liquidity Event" shall mean the occurrence of a date when (a) Availability is less than the
greater of (i) 5.0% of the Line Cap and (ii) $30,000,000 until such date when (b) Availability shall
have been at least equal to the greater of (i) 5.0% of the Line Cap and (ii) $30,000,000 for thirty
(30) consecutive calendar days.

        "Liquidity Notice" shall mean a written notice delivered by the Administrative Agent at
any time during a Liquidity Period to any bank or other depository at which any Deposit Account
(other than any Excluded Deposit Account and the Junior DIP Proceeds Account) is maintained


                                                -29-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 158 of 463




directing such bank or other depository (a) to remit all funds in such Deposit Account to the
Dominion Account, or in the case of the Dominion Account, to the Administrative Agent on a
daily basis, and (b) to cease following directions or instructions given to such bank or other
depository by any Credit Party regarding the disbursement of funds from such Deposit Account
(other than any Excluded Deposit Account and the Junior DIP Proceeds Account), and (c) to follow
all directions and instructions given to such bank or other depository by the Administrative Agent
in each case, pursuant to the terms of any Deposit Account Control Agreement in place.

       "Liquidity Period" shall mean any period throughout which (a) a Liquidity Event has
occurred and is continuing or (b) an Event of Default has occurred and is continuing; provided that
the Administrative Agent may in its sole discretion permit Borrowers to cure or seek a waiver of
such Event of Default for a period not to exceed five (5) Business Days prior to instituting a
Liquidity Period under this Agreement pursuant to clause (d) of this definition.

        "Loans" shall mean advances made to or at the instructions of the Lead Borrower pursuant
to Article 2 hereof and may constitute Revolving Loans, Swingline Loans or Overadvance Loans.

       "Location" of any Person shall mean such Person's "location" as determined pursuant to
Section 9307 of the UCC of the State of New York.

       "Management Incentive Plan" means a management incentive plan implemented in
accordance with the MIP Term Sheet attached to the Restructuring Support Agreement as Exhibit
C.

       "Margin Stock" shall have the meaning provided in Regulation U.

        "Maritime and Cost to Complete Reserves" shall mean the reserves established by the
Administrative Agent in its Permitted Discretion for necessaries and other maritime liens
(including Permitted Vessel Liens) or other maritime liabilities which may result in claims that
have lien priority or payment priority over any portion of the Obligations, and the costs to complete
transportation of non-grain cargo, including those based upon the categories set forth in the
Borrowing Base Certificate under the heading "Maritime Reserves" from time to time.

        "Material Adverse Effect" shall mean (i) a material adverse effect on the business, assets,
financial condition or results of operations of Holdings, the Lead Borrower and their Restricted
Subsidiaries taken as a whole, (ii) a material and adverse effect on the rights and remedies of the
Administrative Agent and Lenders, taken as a whole, under the Credit Documents, (iii) a material
and adverse effect on the ability of the Credit Parties, taken as a whole, to perform their obligations
under the Credit Documents, or (iv) a material adverse effect on the perfection or priority of the
Liens granted pursuant to the Credit Documents or the Financing Order, except, in each case, for
the commencement of the Bankruptcy Cases and the events that customarily and reasonably result
from the commencement of the Bankruptcy Cases.

       "Material Real Property" shall mean (i) each parcel of Real Property identified as Material
Real Property on Schedule 8.12(a) and (ii) at the request of Collateral Agent in its Permitted
Discretion, each parcel of Real Property that is hereafter owned in fee by any Credit Party that
(together with any other parcels constituting a single site or operating property) has a fair market
value of at least $1,000,000.


                                                 -30-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 159 of 463




         "Maturity Date" means the earliest of (a) August 7, 2020, (b) the consummation of a sale
of all or substantially all of the Debtors' assets and (c) the Plan Effective Date.

       "Milestones" shall have the meaning set forth in Schedule 9.18.

       "Moody's" shall mean Moody's Investors Service, Inc.

        "Mortgage" shall mean a mortgage, debenture, leasehold mortgage, deed of trust, deed of
immovable hypothec, leasehold deed of trust, deed to secure debt, leasehold deed to secure debt
or similar security instrument in form and substance reasonably satisfactory to the Administrative
Agent, in favor of the Collateral Agent for the benefit of the Secured Creditors, as the same may
be amended, modified, restated and/or supplemented from time to time.

        "Mortgaged Property" shall mean any Material Real Property of the Lead Borrower or any
of its Restricted Subsidiaries which is or will be encumbered (or required to be encumbered) by a
Mortgage.

       "Mortgaged Vessel" shall mean any Vessel of the Lead Borrower or any of its Restricted
Subsidiaries which will be encumbered (or required to be encumbered) by a Fleet Mortgage.

         "Multiemployer Plan" shall mean a multiemployer plan as defined in Section 4001(a)(3)
of ERISA and subject to Title IV of ERISA under which any Credit Party has any obligation or
liability, including on account of an ERISA Affiliate.

       "NAIC" shall mean the National Association of Insurance Commissioners.

       "Net Cash Proceeds" shall mean:

         (a)    with respect to any sale or disposition by any Credit Party or any of its Subsidiaries
of assets, the amount of cash proceeds received (directly or indirectly) from time to time (whether
as initial consideration or through the payment of deferred consideration) by or on behalf of such
Credit Party or such Subsidiary, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Priority Lien on any asset (other than
(A) Indebtedness owing to any Agent or any Lender under this Agreement or the other Credit
Documents and (B) Indebtedness assumed by the purchaser of such asset) which (subject to the
Existing ABL Intercreditor Agreement and the Financing Order) is required to be, and is, repaid
in connection with such sale or disposition, (ii) reasonable fees, commissions, and expenses related
thereto and required to be paid by such Credit Party or such Subsidiary in connection with such
sale or disposition, (iii) Taxes paid or reasonably estimated to be payable to any taxing authorities
or Tax distributions permitted by clause (vi)(B) of Section 10.03 paid or estimated to be payable
by such Credit Party or such Subsidiary in connection with such sale or disposition, in each case
to the extent, but only to the extent, that the amounts so deducted are, at the time of receipt of such
cash, actually paid or reasonably estimated to be payable to a Person that is not an Affiliate of any
Credit Party or any of its Subsidiaries (other than in the case of Tax distributions), and are properly
attributable to such transaction and with respect to estimated Tax distributions are actually made,
and (iv) all amounts that are set aside as a reserve for adjustments in respect of the purchase price
of such assets, to the extent that in each case the funds described above in this clause (iv) are
(x) deposited into escrow with a third party escrow agent or set aside in a separate Deposit Account


                                                 -31-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 160 of 463




that is subject to a Control Agreement in favor of Collateral Agent, and (y) paid to Administrative
Agent as a prepayment of the applicable Obligations in accordance with Section 2.09 of this
Agreement at such time when such amounts are no longer required to be set aside as such a reserve;
and

        (b)     with respect to the issuance or incurrence of any Indebtedness for borrowed money
(other than Indebtedness under this Agreement or any Junior DIP Indebtedness) by any Credit
Party or any of its Subsidiaries, or the issuance by any Credit Party or any of its Subsidiaries of
any Equity Interests, the aggregate amount of cash received (directly or indirectly) from time to
time (whether as initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Credit Party or such Subsidiary in connection with such
issuance or incurrence, after deducting therefrom only (i) reasonable fees, commissions, and
expenses related thereto and required to be paid by such Credit Party or such Subsidiary in
connection with such issuance or incurrence, and (ii) Taxes paid or reasonably estimated to be
payable to any taxing authorities or Tax distributions permitted by clause (vi)(B) of Section 10.03
paid or estimated to be payable by such Credit Party or such Subsidiary in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that the amounts so
deducted are, at the time of receipt of such cash, actually paid or payable to a Person that is not an
Affiliate of any Credit Party or any of its Subsidiaries (other than in the case of Tax distributions
permitted by clause (vi)(B) of Section 10.03), and are properly attributable to such transaction.

       "Net Liquidation Percentage" shall mean the percentage of the book value of Borrowers'
Inventory (or any category thereof) that is estimated to be recoverable in an orderly liquidation of
such Inventory net of all associated costs and expenses of such liquidation, such percentage to be
as determined from time to time by an appraisal company in connection with an appraisal
conducted in accordance with the terms hereof.

        "Net Forced Liquidation Value" shall mean the value of the Borrowers' owned towboats,
barges and other vessels that is estimated to be recoverable in a forced liquidation of such vessels
net of all associated costs and expenses of such liquidation, such value to be as determined from
time to time by an appraisal company in connection with an appraisal conducted in accordance
with the terms hereof.

        "New Vessels" shall mean, as of any date of determination, all towboats, barges and other
vessels owned by the Borrowers for which: (a) construction thereof has been completed not longer
than two (2) years prior to such date; and (b) the Administrative Agent has not received a Vessel
Appraisal.

       "NFL Vessel Advance Rate" shall mean 72%.

       "Non-Defaulting Lender" shall mean and include each Lender other than a Defaulting
Lender.

       "Notice of Borrowing" shall mean a notice substantially in the form of Exhibit A-1 hereto.

       "Notice of Conversion/Continuation" shall mean a notice substantially in the form of
Exhibit A-2 hereto.



                                                -32-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 161 of 463




       "Notice Office" shall mean for credit and operational notices, the office of the
Administrative Agent located at 2450 Colorado Avenue, Suite 3000 West, Santa Monica,
California 90404, Attention: Business Finance Division Manager or such other office or person as
the Administrative Agent may hereafter designate in writing as such to the other parties hereto.

        "Noticed Hedge" shall mean any Secured Bank Product Obligations arising under a Swap
Contract with respect to which the Secured Bank Product Provider thereof (other than Wells Fargo
or any of its affiliates) have notified the Administrative Agent of the intent to include such Secured
Bank Product Obligations as a Noticed Hedge hereunder and with respect to which a Bank
Products Reserve has subsequently been established in the maximum amount thereof.

        "Obligations" shall mean (x) all now existing or hereafter arising debts, obligations,
covenants, and duties of payment or performance of every kind, matured or unmatured, direct or
contingent, owing, arising, due, or payable to any Lender, any Agent or any Indemnified Person
by any Credit Party arising out of this Agreement or any other Credit Document (other than the
Intercreditor Agreements), including, without limitation, the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all obligations to pay principal or
interest (including interest, fees and other amounts accruing during any proceeding under any
Debtor Relief Laws, regardless of whether allowed or allowable in such proceeding) on the Loans,
and to pay interest, fees, costs, charges, expenses, professional fees, and all sums chargeable to
any Credit Party or for which any Credit Party is liable as indemnitor under the Credit Documents,
whether or not evidenced by any note or other instrument and (y) all Secured Bank Product
Obligations, and in each case of clauses (x) and (y), the due performance and compliance with all
terms, conditions and agreements contained therein; provided, however, that for purposes of each
Guaranty and each other guarantee agreement or other instrument or document executed and
delivered pursuant to this Agreement or any Guaranty, the term "Obligations" shall not, as to any
Subsidiary Guarantor, include any Excluded Swap Obligations.

       "OFAC" shall mean the U.S. Treasury Department Office of Foreign Assets Control.

         "Off-Balance Sheet Liabilities" of any Person shall mean (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by such Person, (ii) any
liability of such Person under any Sale-Leaseback Transactions that do not create a liability on the
balance sheet of such Person, (iii) any obligation under a Synthetic Lease or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent of or takes the place
of borrowing but which does not constitute a liability on the balance sheet of such Person.

        "Other Statutory Liabilities" means accrued and unpaid statutory liabilities of the Credit
Parties which may result in claims that have lien priority or priority of payment over all or any
portion of the Obligations, are a statutory trust and/or which are legally required to be paid prior
to the repayment in full of such Obligations.

        "Other Taxes" shall mean any and all present or future stamp, court or documentary,
intangible, recording, filing, value added or similar Taxes arising from any payment made under,
from the execution, delivery, registration, performance or enforcement of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Credit Document except
any such Taxes imposed with respect to an assignment by a Lender on or after the date hereof


                                                -33-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 162 of 463




(other than an assignment made pursuant to Section 3.04 or otherwise at the request of any Credit
Party during an Event of Default described in Section 11.01 or 11.05) that are imposed as a result
of any present or former connection between the relevant Lender and the jurisdiction imposing
such Tax (other than a connection arising from such Lender having executed, delivered, become a
party to, performed its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document).

       "Outstanding Amount" shall mean with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.

       "Overadvance" shall have the meaning of such term assigned to such term in Section 2.17.

       "Overadvance Loan" shall mean a Base Rate Loan made when an Overadvance exists or is
caused by the funding thereof.

        "Parent Company" shall mean any direct or indirect parent company of the Lead Borrower
(other than the Sponsor).

       "Participant Register" shall have the meaning provided in Section 13.04(a).

       "Patriot Act" shall have the meaning provided in Section 13.16.

       "Payment Office" shall mean the office of the Administrative Agent located at 2450
Colorado Avenue, Suite 3000 West, Santa Monica, California 90404, Attention: Business Finance
Division Manager, or such other office as the Administrative Agent may hereafter designate in
writing as such to the other parties hereto.

       "PBGC" shall mean the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

        "Perfection Certificate" shall mean a certificate in the form of Exhibit L-1 or any other
form approved by the Collateral Agent, as the same shall be supplemented from time to time by a
Perfection Certificate Supplement or otherwise.

       "Perfection Certificate Supplement" shall mean a certificate supplement in the form of
Exhibit L-2 or any other form approved by the Collateral Agent.

       "Permitted Discretion" means a determination by the Administrative Agent made in the
exercise of its reasonable (from the perspective of a secured asset-based lender) business judgment.

        "Permitted Encumbrance" shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the mortgage title insurance policy delivered with respect
thereto, all of which exceptions must be acceptable to the Administrative Agent in its reasonable
discretion.

       "Permitted Holders" shall mean the Sponsor.


                                               -34-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 163 of 463




       "Permitted Liens" shall have the meaning provided in Section 10.01.

       "Permitted Priority Liens" means all Liens permitted to have priority over the Liens in
favor of Collateral Agent, solely to the extent that such Liens are valid, perfected and non-
avoidable as of the Filing Date (or as may be permitted to be perfected after the Filing Date
pursuant to section 546 of the Bankruptcy Code) and were not subordinated by agreement or
applicable law, subject to the terms of the Financing Order and otherwise agreed to by
Administrative Agent.

        "Permitted Variance" means, with respect to determining compliance with Section 10.11(a)
relating to the Borrowers' cash receipts and cash disbursements, in each case compared to the
amount forecast for the same period in the Budget: (a) for the Testing Period ending February 23,
2020, a cumulative variance for all disbursements (other than disbursements excluded under
Section 10.11(a)(iii)) in excess of the Budget of 20.0% and a cumulative variance for all receipts
less than the Budget of 20.0%, (b) for the Testing Period ending March 1, 2020, a cumulative
variance for all disbursements (other than disbursements excluded under Section 10.11(a)(iii)) in
excess of the Budget of 15.0% and a cumulative variance for all receipts less than the Budget of
15.0%, and (c) for each Testing Period thereafter, a cumulative variance for all disbursements
(other than disbursements excluded under Section 10.11(a)(iii)) in excess of the Budget of 10.0%
and a cumulative variance for all receipts less than the Budget of 10.0%.

       "Permitted Vessel Liens" shall mean Liens permitted under the Fleet Mortgages.

       "Person" shall mean any individual, partnership, joint venture, firm, corporation,
association, limited liability company, trust or other enterprise or any government or political
subdivision or any agency, department or instrumentality thereof.

       "Petition Date" shall have the meaning set forth in Schedule 9.18.

      "Plan" shall have the meaning set forth for such term in the Restructuring Support
Agreement as in effect on the Closing Date.

        "Plan Effective Date" means the date in which all conditions precedent to the effectiveness
of a plan of reorganization under Chapter 11 of the Bankruptcy Code have been satisfied or waived
in accordance with such plan of reorganization.

        "Present Fair Saleable Value" shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of the Lead Borrower
and its Subsidiaries taken as a whole are sold as a going concern with reasonable promptness in an
arm's-length transaction under present conditions for the sale of comparable business enterprises
insofar as such conditions can be reasonably evaluated.

        "Prime Rate" shall mean the rate which the Administrative Agent announces from time to
time as its prime lending rate, the Prime Rate to change when and as such prime lending rate
changes. The Prime Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer by the Administrative Agent, which may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate.



                                               -35-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 164 of 463




        "Projected Information" means (a) the projected weekly operating cash receipts for each
week, (b) the projected weekly disbursements for each week (c) the projected net weekly cash flow
for each week, (d) projected cash on hand for each week, (e) projected lease payments for each
week, (f) projected trade payables for each week, (g) projected capital expenditures for each week,
(h) the projected Availability for each week, (i) the projected aggregate principal amount of
Existing Secured Obligations and Obligations outstanding for each week and (j) such other
information that Administrative Agent may reasonably request with reasonable advance notice to
the Borrowers.

        "Properly Contested" with respect to any obligation of a Credit Party, (a) the obligation is
subject to a bona fide dispute regarding amount or the Credit Party's liability to pay; (b) the
obligation is being properly contested in good faith by appropriate proceedings promptly instituted
and diligently pursued; (c) appropriate reserves have been established in accordance with GAAP;
(d) nonpayment could not have a Material Adverse Effect, nor result in forfeiture or sale of any
assets of the Credit Party; (e) no Lien is imposed on assets of the Credit Party, unless bonded and
stayed to the satisfaction of Administrative Agent; and (f) if the obligation results from entry of a
judgment or other order, such judgment or order is stayed pending appeal or other judicial review.

        "Pro Rata Percentage" of any Revolving Lender at any time shall mean the percentage of
the total Revolving Commitment represented by such Lender's Revolving Commitment.

        "Pro Rata Share" shall mean, with respect to each Lender at any time, a fraction (expressed
as a percentage, carried out to the ninth decimal place), the numerator of which is the amount of
the Revolving Exposure of such Lender at such time and the denominator of which is the aggregate
amount of all Aggregate Exposures at such time. The initial Pro Rata Shares of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

        "Protected CFC" means a CFC all of whose "United States shareholders" within the
meaning of Section 951(b) of the Code are United States domestic C-corporations that are eligible
for the dividends received deduction under Code Section 245A with respect to dividends and
income inclusions under Code Section 951(a)(1)(B) or 956 from such CFC under Treasury
Regulation Section 1.956-1.

       "Protective Advances" shall have the meaning provided in Section 2.18.

       "Public Lender" shall have the meaning provided in Section 13.22.

        "QFC" has the meaning assigned to the term "qualified financial contract" in, and shall be
interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

      "QFC Credit Support" has the meaning specified therefor in Section 14.13 of this
Agreement.

       "Qualified ECP Guarantor" shall have the meaning provided in Section 14.11.

       "Qualified Preferred Stock" shall mean any preferred capital stock of the Lead Borrower
so long as the terms of any such preferred capital stock (x) do not contain any mandatory put,


                                                -36-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 165 of 463




redemption, repayment, sinking fund or other similar provision, or, if later, the 91st day after the
then Maturity Date then in effect other than (i) provisions requiring payment solely in the form of
common Equity Interests of the Lead Borrower or Holdings or Qualified Preferred Stock, (ii)
provisions requiring payment solely as a result of a change of control or asset sale, so long as any
rights of the holders thereof upon the occurrence of a change of control or asset sale are subject to
the payment in full of all Obligations in cash (other than unasserted contingent indemnification
obligations) or such payment is otherwise permitted by this Agreement (including as a result of a
waiver or amendment hereunder) and (iii) with respect to preferred capital stock issued to any plan
for the benefit of employees of the Lead Borrower or its Subsidiaries or by any such plan to such
employees, provisions requiring the repurchase thereof in order to satisfy applicable statutory or
regulatory obligations and (y) do not require the cash payment of dividends or distributions at any
time that such cash payment is not permitted under this Agreement or would result in a Default or
Event of Default hereunder.

       "Reaffirmation Agreement" means that certain Reaffirmation of Existing Loan Documents,
dated as of the Closing Date, by and among the Credit Parties, the Existing Agent and the Agents.

        "Real Property" of any Person shall mean, collectively, the right, title and interest of such
Person (including any leasehold, mineral or other estate) in and to any and all land, improvements
and fixtures owned, leased or operated by such Person, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and rights incidental to
the ownership, lease or operation thereof.

        "Recovery Event" shall mean the receipt by the Lead Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation awards payable (i) by reason of theft,
loss, physical destruction, damage, taking or any other similar event with respect to any property
or assets of the Lead Borrower or any of its Restricted Subsidiaries (but not by reason of any loss
of revenues or interruption of business or operations caused thereby) and (ii) under any policy of
insurance required to be maintained under Section 9.03, in each case to the extent such proceeds
or awards do not constitute reimbursement or compensation for amounts previously paid by the
Lead Borrower or any of its Restricted Subsidiaries in respect of any such event.

       "Register" shall have the meaning provided in Section 13.14.

       "Regulation D" shall mean Regulation D of the Board of Governors of the Federal Reserve
System as from time to time in effect and any successor to all or a portion thereof establishing
reserve requirements.

      "Regulation T" shall mean Regulation T of the Board of Governors of the Federal Reserve
System as from time to time in effect and any successor to all or a portion thereof.

      "Regulation U" shall mean Regulation U of the Board of Governors of the Federal Reserve
System as from time to time in effect and any successor to all or a portion thereof.

      "Regulation X" shall mean Regulation X of the Board of Governors of the Federal Reserve
System as from time to time in effect and any successor to all or a portion thereof.



                                                -37-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 166 of 463




        "Reinstated Existing Secured Obligations" means any Existing Secured Obligations
constituting Avoided Payments, to the extent such obligations have been reinstated, in each case,
pursuant to, and subject to the requirements and terms of the Bankruptcy Court.

         "Release" shall mean actively or passively disposing, discharging, injecting, spilling,
pumping, leaking, leaching, dumping, emitting, escaping, emptying, pouring, seeping, migrating
or the like, into, through or upon the Environment or within, from or into any building, structure,
facility or fixture.

      "Relevant Governmental Body" means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the Federal
Reserve Board and/or the Federal Reserve Bank of New York or any successor thereto.

         "Relevant Guaranteed Obligations" shall mean (i) in the case of Holdings, (x) the full and
prompt payment when due (whether at the stated maturity, by acceleration or otherwise) of the
unpaid principal and interest on all Loans made to, the Borrowers under this Agreement, together
with all the other obligations (including obligations which, but for the automatic stay under Section
362(a) of the Bankruptcy Code, would become due), indebtedness and liabilities (including,
without limitation, indemnities, fees and interest (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided for herein, whether or not such interest is an allowed or allowable claim in any such
proceeding) thereon) of the Borrowers to the Lenders, the Administrative Agent and the Collateral
Agent now existing or hereafter incurred under, arising out of or in connection with this Agreement
and each other Credit Document (other than the Intercreditor Agreements) to which any of the
Borrowers is a party and the due performance and compliance by the Borrowers with all the terms,
conditions and agreements contained in this Agreement and in each such other Credit Document
(other than the Intercreditor Agreements) and (y) the full and prompt payment when due (whether
at the stated maturity, by acceleration or otherwise) of all obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided for herein, whether
or not such interest is an allowed or allowable claim in any such proceeding) of the Lead Borrower
or any of its Restricted Subsidiaries owing under any Secured Bank Product Obligation and the
due performance and compliance with all terms, conditions and agreements contained therein, (ii)
in the case of a Borrower, (x) the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of the unpaid principal and interest on all Loans made to
each other Borrower under this Agreement, together with all the other obligations (including
obligations which, but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due), indebtedness and liabilities (including, without limitation, indemnities, fees and
interest (including any interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or not such interest is
an allowed or allowable claim in any such proceeding) thereon) of each other Borrower to the
Lenders, the Administrative Agent and the Collateral Agent now existing or hereafter incurred
under, arising out of or in connection with this Agreement and each other Credit Document (other
than the Intercreditor Agreements) to which each other Borrower is a party and the due
performance and compliance by the Borrowers with all the terms, conditions and agreements
contained in this Agreement and in each such other Credit Document (other than the Intercreditor


                                                -38-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 167 of 463




Agreements) and (y) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but for the automatic
stay under Section 362(a) of the Bankruptcy Code, would become due), liabilities and indebtedness
(including any interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or not such interest is
an allowed or allowable claim in any such proceeding) of such Borrower or any of its Restricted
Subsidiaries owing under any Secured Bank Product Obligation and the due performance and
compliance with all terms, conditions and agreements contained therein.

       "Relevant Guaranteed Party" shall mean (i) with respect to the Lead Borrower, each
Subsidiary Borrower and (ii) with respect to any Subsidiary Borrower, the Lead Borrower and any
other Subsidiary Borrower.

      "Replaced Lender" shall have the meaning provided in Section 3.04. "Replacement
Lender" shall have the meaning provided in Section 3.04.

       "Report" shall have the meaning provided in Section 12.14.

       "Required Consenting Term Lenders" shall have the meaning set forth for such term in the
Restructuring Support Agreement as in effect on the Closing Date.

        "Required Lenders" shall mean Non-Defaulting Lenders, the sum of whose outstanding
principal of Commitments as of any date of determination represent greater than 50% of the sum
of all outstanding principal of Commitments of Non-Defaulting Lenders at such time.

        "Requirement of Law" or "Requirements of Law" shall mean, with respect to any Person,
(i) the charter, articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law, treaty, rule,
regulation, order, decree, writ, injunction or determination of any arbitrator or court or other
Governmental Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

        "Reserves" shall mean, without duplication of any items that are otherwise addressed or
excluded through eligibility criteria, such reserves as the Administrative Agent, from time to time
determines in its Permitted Discretion, including but not limited to Dilution Reserves and Landlord
Lien Reserves, plus any Maritime and Cost to Complete Reserves, any Bank Product Reserves,
reserves for accrued and accruing carve-outs (including the Carveout for any accrued period and
the week thereafter reflecting an estimate of the accrued and accruing portions thereof) and Other
Statutory Liabilities; provided that (a) Reserves shall not duplicate the exclusionary criteria set
forth in the definitions of Eligible Accounts, Eligible Inventory or Eligible Vessels, as applicable,
or vice versa and (b) no new Reserve shall be established without at least three (3) Business Days
prior written notice from the Administrative Agent to the Lend Borrower, which notice shall
include a reasonably detailed description of such Reserve being established (provided that (i) no
Credit Extensions shall be made to the Borrowers if after giving effect to such Credit Extension,
aggregate Revolving Exposure exceeds the Line Cap after giving effect to such Reserve, (ii) no
such prior notice shall be required for changes to any Reserves resulting solely by virtue of
mathematical calculations of the amount of the Reserve in accordance with the methodology of



                                                -39-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 168 of 463




calculation set forth in this Agreement or previously utilized, (iii) no such prior notice shall be
required during the continuance of any Event of Default and (iv) no such prior notice shall be
required with respect to any Reserve established in respect of any Lien that has priority over
Collateral Agent's Liens on the Collateral).

        "Responsible Officer" shall mean, with respect to any Person, its chief financial officer,
chief executive officer, president, or any vice president, managing director, treasurer, controller or
other officer of such Person having substantially the same authority and responsibility and, solely
for purposes of notices given to Article 2, any other officer or employee of the applicable Credit
Party so designated by any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the applicable Credit Party designated in or pursuant to an agreement
between the applicable Credit Party and the Administrative Agent; provided that, with respect to
compliance with financial covenants, "Responsible Officer" shall mean the chief financial officer,
treasurer or controller of the Lead Borrower, or any other officer of the Lead Borrower having
substantially the same authority and responsibility.

       "Restricted Subsidiary" shall mean each Subsidiary of the Lead Borrower other than any
Unrestricted Subsidiary. The Subsidiary Borrowers shall at all times constitute Restricted
Subsidiaries.

        "Restructuring Support Agreement" means that certain Restructuring Support Agreement
entered on or prior to the Closing Date, by and among certain Existing Term Lenders, Sponsor and
the Credit Parties party thereto, as amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof and hereof.

       "Returns" shall have the meaning provided in Section 8.09.

        "Revolver Priority Collateral" shall have the meaning assigned to the term "Revolving
Facility Collateral" in the Existing ABL Intercreditor Agreement.

        "Revolving Availability Period" shall mean the period from and including the Closing Date
to but excluding the earlier of the Maturity Date and the date of termination of the Revolving
Commitments.

       "Revolving Borrowing" shall mean a Borrowing comprised of Revolving Loans.

        "Revolving Commitment" shall mean, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans hereunder up to the amount set forth on Schedule
2.01, or in the Assignment and Assumption Agreement pursuant to which such Lender assumed
its Revolving Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 13.04. The aggregate amount of the Lenders' Revolving
Commitments on the Closing Date is $640,000,000.

        "Revolving Exposure" shall mean, with respect to any Lender at any time, the aggregate
principal amount at such time of all outstanding Revolving Loans of such Lender, plus the
aggregate amount at such time of such Lender's LC Exposure, plus the aggregate amount at such
time of such Lender's Swingline Exposure.


                                                -40-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 169 of 463




       "Revolving Lender" shall mean a Lender with a Revolving Commitment.

        "Revolving Loans" shall mean advances made to or at the instructions of the Lead
Borrower pursuant to Article 2 hereof and may constitute Revolving Loans, Swingline Loans,
Protective Advances, or Overadvance Loans.

     "S&P" shall mean Standard & Poor's Ratings Services, a division of the McGraw Hill
Company, Inc., and any successor owner of such division.

        "Sale-Leaseback Transaction" shall mean any arrangements with any Person providing for
the leasing by the Lead Borrower or any of its Restricted Subsidiaries of real or personal property
(including Vessels) which has been or is to be sold or transferred by the Lead Borrower or such
Restricted Subsidiary to such Person or to any other Person to whom funds have been or are to be
advanced by such Person in connection therewith.

        "Sanctioned Entity" means (a) a country or territory or a government of a country or
territory, (b) an agency of the government of a country or territory, (c) an organization directly or
indirectly controlled by a country or territory or its government, or (d) a Person resident in or
determined to be resident in a country or territory, in each case of clauses (a) through (d) that is a
target of Sanctions, including a target of any country sanctions program administered and enforced
by OFAC.

         "Sanctioned Person" means, at any time (a) any Person named on the list of Specially
Designated Nationals and Blocked Persons maintained by OFAC, OFAC's consolidated Non-SDN
list or any other Sanctions-related list maintained by any Governmental Authority, (b) a Person or
legal entity that is a target of Sanctions, (c) any Person operating, organized or resident in a
Sanctioned Entity, or (d) any Person directly or indirectly owned or controlled (individually or in
the aggregate) by or acting on behalf of any such Person or Persons described in clauses (a) through
(c) above.

       "Sanctions" means individually and collectively, respectively, any and all economic
sanctions, trade sanctions, financial sanctions, sectoral sanctions, secondary sanctions, trade
embargoes anti-terrorism laws and other sanctions laws, regulations or embargoes, including those
imposed, administered or enforced from time to time by: (a) the United States of America,
including those administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United Nations Security
Council, (c) the European Union or any European Union member state, (d) Her Majesty's Treasury
of the United Kingdom, or (e) any other Governmental Authority with jurisdiction over any
Secured Creditor or any Credit Party or any of their respective Subsidiaries or Affiliates.

       "Satisfactory Junior DIP Conditions" means with respect to the Indebtedness governed by
the Junior DIP Loan Documents, (a) such Indebtedness has been approved by the Bankruptcy
Court as debtor-in-possession Indebtedness, (b) such Indebtedness is an aggregate principal
amount of not less than $50,000,000, (c) such Indebtedness and Liens securing such Indebtedness
is subordinated to the Obligations and the Liens securing the Obligations pursuant to the Junior
DIP Intercreditor Agreement, (d) on the Closing Date, one hundred percent of the proceeds of such
Indebtedness shall be deposited into a segregated Deposit Account in favor of the lenders party to



                                                -41-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 170 of 463




the Junior DIP Credit Agreement and permitted to used by the Borrowers to fund (i) fees and
expenses associated with the Transactions (including the transactions evidenced by the Credit
Documents), (ii) to finance the ongoing general corporate needs of Borrowers to the extent set
forth in the Budget (subject to the Permitted Variance) and (iii) to pay for administrative expenses
incurred during the Bankruptcy Cases and set forth in the Budget (subject to the Permitted
Variance) and (e) and any financing order(s) with respect to such Indebtedness shall be in form
and substance satisfactory to the Administrative Agent.

       "SEC" shall have the meaning provided in Section 9.01(f).

        "Secured Bank Product Collateralization" means providing cash collateral (pursuant to
documentation reasonably satisfactory to Administrative Agent) to be held by Administrative
Agent for the benefit of the Secured Bank Product Providers (other than with respect to Swap
Contracts held by Secured Bank Product Providers) in an amount determined by Administrative
Agent as sufficient to satisfy the reasonably estimated credit exposure, operational risk or
processing risk with respect to the then existing Secured Bank Product Obligations (other than
with respect to Swap Contracts).

        "Secured Bank Product Obligations" shall mean Bank Product Debt owing to a Secured
Bank Product Provider or any Person that was a Secured Bank Product Provider on the Closing
Date or at the time it entered into a Bank Product (which shall include, any Bank Product Debt
owing to Wells Fargo or any of its affiliates) at any time) with a Borrower or its Subsidiary, up to
the maximum amount (in the case of any Secured Bank Product Provider other than Wells Fargo
and its Affiliates) specified by such provider in writing to the Administrative Agent, which amount
may be established or increased (by further written notice by such provider to the Administrative
Agent from time to time) as long as no Default or Event of Default then exists and no Overadvance
would result from establishment of a Bank Product Reserve for such amount and all other Secured
Bank Product Obligations.

         "Secured Bank Product Provider" shall mean, at the time of entry into a Bank Product with
a Borrower or its Subsidiary (or, if such Bank Product exists on the Closing Date, as of the Closing
Date) the Administrative Agent, any Lender or any of their respective Affiliates that is providing
a Bank Product; provided such provider (other than Wells Fargo and its affiliates) delivers written
notice to the Administrative Agent, substantially in the form of Exhibit D hereto, by the later of
ten (10) days (or such later date as agreed by the Administrative Agent in its sole discretion)
following (x) the Closing Date and (y) creation of the Bank Product, (i) describing the Bank
Product and setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound by Section 12.12.
It is hereby understood that a Person may not be a Secured Bank Product Provider to the extent it
is similarly treated as such under the Existing Term Loan Credit Agreement in respect of such
Bank Product.

       "Secured Creditors" shall mean and include (x) each of the Administrative Agent, the
Collateral Agent, the Security Trustee and the Lenders and (y) the Secured Bank Product
Providers.




                                               -42-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 171 of 463




        "Securities Act" shall mean the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

       "Securities Exchange Act" shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

       "Security Agreement" shall have the meaning provided in Section 6.06.

       "Security Document" shall mean and include each of the Security Agreement, each
Mortgage, the Financing Order and, after the execution and delivery thereof, each Fleet Mortgage
and each Additional Security Document.

       "Security Trustee" shall mean the Administrative Agent acting as security trustee for the
Secured Creditors pursuant to the Fleet Mortgages.

       "Settlement Date" shall have the meaning provided in Section 2.14(b).

       "SOFR" with respect to any day means the secured overnight financing rate published for
such day by the Federal Reserve Bank of New York, as the administrator of the benchmark, (or a
successor administrator) on the Federal Reserve Bank of New York's Website.

       "Solicitation Commencement Date" shall have the meaning set forth in Schedule 9.18.

         "Solvent" and "Solvency" shall mean, with respect to any Person on any date of
determination, that on such date (i) the Fair Value of the assets of such Person and its Subsidiaries
on a consolidated basis, is greater than the total amount of liabilities, including contingent
liabilities, of such Person and its Subsidiaries, on a consolidated basis (it being understood that the
amount of contingent liabilities at any time shall be computed as the amount that, in light of call
the facts and circumstances existing at such time, represents the amount that can reasonably be
expected to become an actual or matured liability); (ii) the Present Fair Saleable Value of the assets
of such Person and its Subsidiaries on a consolidated basis, is greater than the total amount of
liabilities, including contingent liabilities, of such Person and its Subsidiaries on a consolidated
basis (it being understood that the amount of contingent liabilities at any time shall be computed
as the amount that, in light of call the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability); (iii) such Person
and its Subsidiaries on a consolidated basis are able to pay their debts and liabilities (including,
without limitation, contingent and subordinated liabilities) as they become absolute and mature
and are otherwise "solvent" within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances; and (iv) such Person and its Subsidiaries on
a consolidated basis will have adequate capital with which to conduct the business they are
presently conducting and reasonably anticipate conducting.

       "Specified Credit Party" shall have the meaning provided in Section 14.11.

       "Specified Excluded Subsidiaries" means MarineNet LLC and Bolivar Terminal Co., Inc.

       "Specified Real Property" means the Real Property set forth on Schedule S-1.



                                                 -43-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 172 of 463




       "Sponsor" shall mean Platinum Equity Advisors, LLC and its Affiliates (excluding any
operating portfolio company thereof).

         "Standard Letter of Credit Practice" means, for Issuing Bank, any domestic or foreign law
or letter of credit practices applicable in the city in which Issuing Bank issued the applicable Letter
of Credit or, for its branch or correspondent, such laws and practices applicable in the city in which
it has advised, confirmed or negotiated such Letter of Credit, as the case may be, in each case,
(a) which letter of credit practices are of banks that regularly issue letters of credit in the particular
city, and (b) which laws or letter of credit practices are required or permitted under ISP or UCP,
as chosen in the applicable Letter of Credit.

         "Subordinated Real Property" shall mean (a) the Real Property of Old JB LLC commonly
known as 1030 East Market Street, Jeffersonville, IN, 47130, (b) all equipment (which for
clarification shall not include any Vessels) of Old JB LLC located at such Real Property referred
to in clause (a) above, (c) the Real Property of River Ops commonly known as the West Memphis
Marine Terminal located at State Rt 310, Cooper Sandpit Rd, West Memphis, AR 72301 and (d)
all equipment (which for clarification shall not include any Vessels) of River Ops located at such
Real Property referred to in clause (c) above.

        "Subsidiaries Guaranty" shall have the meaning provided in Section 6.07.

        "Subsidiary" shall mean, as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power to elect a majority
of the directors of such corporation (irrespective of whether or not at the time stock of any class
or classes of such corporation shall have or might have voting power by reason of the happening
of any contingency) is at the time owned by such Person and/or one or more Subsidiaries of such
Person and (ii) any partnership, limited liability company, association, joint venture or other entity
in which such Person and/or one or more Subsidiaries of such Person has more than a 50% Equity
Interest at the time.

        "Subsidiary Borrower" shall mean any Domestic Subsidiaries of the Lead Borrower that
own any assets included in the Borrowing Base and that execute a counterpart hereto and to any
other applicable Credit Document as a Borrower; provided that no Subsidiary shall be a Subsidiary
Borrower until the Administrative Agent and each Lender have received all documentation and
other information (including a Beneficial Ownership Certificate) required by Administrative
Agent and each Lender under applicable "know your customer" and anti-money laundering rules
and regulations and internal policies, including with respect to the Patriot Act.

        "Subsidiary Guarantor" shall mean each Subsidiary of the Lead Borrower (other than the
Subsidiary Borrowers) in existence on the Closing Date (after giving effect to the Transaction)
other than any Excluded Subsidiary, as well as each Subsidiary of the Lead Borrower other than
an Excluded Subsidiary established, created or acquired after the Closing Date which becomes a
party to the Subsidiaries Guaranty in accordance with the requirements of this Agreement or the
provisions of the Subsidiaries Guaranty.




                                                  -44-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 173 of 463




        "Supermajority Lenders" shall mean those Non-Defaulting Lenders which would constitute
the Required Lenders under, and as defined in, this Agreement if the percentage "50%" contained
therein were changed to "66 2/3%."

      "Superpriority Claim" has the meaning specified therefore in Section 8.11(d) of the
Agreement.

       "Supported QFC" has the meaning specified therefor in Section 14.13 of this Agreement.

        "Swap Contract" shall mean (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity options, forward
commodity contracts, equity or equity index swaps or options, bond or bond price or bond index
swaps or options or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of any of the foregoing
(including any options to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or governed by, any
form of master agreement published by the International Swaps and Derivatives Association, Inc.,
any International Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a "Master Agreement"), including any such
obligations or liabilities under any Master Agreement.

        "Swap Obligation" shall mean, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap" within the meaning
of section 1a(47) of the Commodity Exchange Act.

       "Swingline Commitment" shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.12(a), as the same may be reduced from time to time pursuant to
Section 2.07(a) or Section 2.12(a).

        "Swingline Exposure" shall mean at any time the aggregate principal amount at such time
of all outstanding Swingline Loans. The Swingline Exposure of any Revolving Lender at any time
shall equal its Pro Rata Percentage of the aggregate Swingline Exposure at such time.

       "Swingline Lender" shall mean Wells Fargo.

       "Swingline Loan" shall mean any Loan made by the Swingline Lender pursuant to Section
2.12(b).

        "Syndication Agents" shall mean Bank of America, N.A. and UBS Securities LLC, in their
capacities as co-syndication agents under this Agreement.

       "Synthetic Lease" shall mean a lease transaction under which the parties intend that (i) the
lease will be treated as an "operating lease" by the lessee and (ii) the lessee will be entitled to
various tax and other benefits ordinarily available to owners (as opposed to lessees) of like
property.


                                                -45-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 174 of 463




        "Taxes" shall mean any and all present or future taxes, levies, imposts, duties, deductions,
charges, fees, assessments, liabilities or withholdings imposed by any Governmental Authority in
the nature of a tax, including interest, penalties and additions to tax with respect thereto.

       "Tax Group" shall have the meaning provided in Section 10.03(vi)(B).

        "Tax Restructuring Transaction" shall mean any merger, consolidation, dissolution,
amalgamation or liquidation between any Credit Party and any other Person related to tax planning
or tax reorganization entered into in contemplation of a plan of reorganization, which merger,
consolidation, dissolution, amalgamation or liquidation is reasonably acceptable to the
Administrative Agent and Required Lenders provided that, if the surviving entity is not a Credit
Party, immediately upon the consummation of such transaction the surviving entity joins this
Agreement and the other Credit Documents as a Credit Party and assumes all of the liabilities and
obligations of such Credit Party under this Agreement and each other Credit Document on terms
reasonably acceptable to the Administrative Agent.

        "Term Loan Priority Collateral" shall have the meaning assigned to the term "Term Loan
Priority Collateral" in the Existing ABL Intercreditor Agreement.

       "Term Loan Priority Collateral Sale" shall have the meaning assigned to the term in
Section 9.22.

       "Term SOFR" means the forward-looking term rate based on SOFR that has been selected
or recommended by the Relevant Governmental Body.

        "Testing Period" shall mean, as applicable, (a) the period beginning on the first day of the
Initial Budget and ending February 23, 2020, (b) the three consecutive calendar week period
ending March 1, 2020, (c) the four consecutive calendar week period ending March 8, 2020, and
(d) each four consecutive calendar week period ending Sunday of each week thereafter.

       "Threshold Amount" shall mean $5,000,000.

        "Transaction" shall mean, collectively, (a) commencement of the Bankruptcy Cases,
(b) the entering into of the Credit Documents and the incurrence of the Loans on the Closing Date,
(c) the entering into of the Junior DIP Loan Documents and the initial borrowings thereunder, (d)
the other transactions contemplated by the Restructuring Support Agreement and (e) the payment
of all Transaction Costs.

       "Transaction Costs" shall mean the fees, premiums and expenses payable by Holdings, the
Lead Borrower and its Subsidiaries in connection with the transactions in the definition of
"Transaction".

        "Type" shall mean the type of Loan determined with regard to the interest option applicable
thereto, i.e., whether a Base Rate Loan or a LIBO Rate Loan.

       "UCC" shall mean the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.



                                               -46-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 175 of 463




       "UCP" means, with respect to any Letter of Credit, the Uniform Customs and Practice for
Documentary Credits 2007 Revision, International Chamber of Commerce Publication No. 600
and any version or revision thereof accepted by Issuing Bank for use.

      "Unadjusted Benchmark Replacement" means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

         "Unfunded Pension Liability" of any ERISA Plan subject to Title IV of ERISA shall mean
the amount, if any, by which the value of the accumulated plan benefits under the ERISA Plan
determined on a plan termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of ERISA, exceeds
the fair market value of all plan assets of such ERISA Plan.

       "United States" and "U.S." shall each mean the United States of America.

       "Unrestricted Subsidiary" shall mean each Subsidiary of the Lead Borrower listed on
Schedule 1.01(a); provided, however, that no Subsidiary Borrower shall be designated as an
Unrestricted Subsidiary.

       "Unused Line Fee" shall have the meaning provided in Section 2.05(a).

       "Unused Line Fee Rate" shall mean 0.375% per annum on the average daily unused
Availability.

       "U.S. Dollars" and the sign "$" shall each mean freely transferable lawful money
(expressed in dollars) of the United States.

       "U.S. GAAP" shall mean generally accepted accounting principles in the United States of
America as in effect from time to time; provided that determinations made pursuant to this
Agreement in accordance with U.S. GAAP are subject (to the extent provided therein) to Section
13.08(a).

       "U.S. Special Resolution Regimes" has the meaning specified therefor in Section 14.13 of
this Agreement.

       "U.S. Tax Compliance Certificate" shall have the meaning provided in Section 5.01(c).

        "Variance Report" means a weekly variance report prepared by the chief financial officer
of Lead Borrower for (i) each Testing Period and (ii) the period from the commencement of the
Bankruptcy Cases to the date of such variance report, that sets forth (A) actual results against
anticipated results under the applicable Budget for the Testing Period in regard which such
accompanying cash flow forecast is being delivered, reported in the aggregate (highlighting key
line items) as of the end of such period, (B) the variance in dollar amounts and percentages, on a
line item basis, (C) a written explanation for all line item variances of greater than the Permitted
Variance for any given Testing Period and (D) such other information as the Administrative Agent
may reasonably request with reasonable advance notice to the Borrower.




                                               -47-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 176 of 463




       "Vessel Appraisal" shall mean a written appraisal of the Eligible Vessels delivered to the
Administrative Agent, in form, scope and methodology reasonably acceptable to the
Administrative Agent in its Permitted Discretion and by Dufour, Lasky & Strouse, Inc., or an
appraiser reasonably acceptable to the Administrative Agent and Holdings, addressed to the
Administrative Agent.

           "Vessels" shall mean the towboats, barges and other vessels owned or leased by the Credit
Parties.

           "Weekly Cash Flow Forecast" shall have the meaning provided in Section 9.01(k).

           "Wells Fargo" shall have the meaning provided in the preamble hereto.

       "Wholly-Owned Domestic Subsidiary" shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Domestic Subsidiary of such person.

       "Wholly-Owned Foreign Subsidiary" shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary of such Person.

       "Wholly-Owned Restricted Subsidiary" shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Restricted Subsidiary of such Person.

       "Wholly-Owned Subsidiary" shall mean, as to any Person, (i) any corporation 100% of
whose capital stock is at the time owned by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person and (ii) any partnership, association, joint venture or other entity in
which such Person and/or one or more Wholly-Owned Subsidiaries of such Person owns 100% of
the Equity Interests at such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director's qualifying shares and/or other nominal amounts of shares
required to be held by Persons other than the Lead Borrower and its Subsidiaries under applicable
law).

       "Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which write-down
and conversion powers are described in the EU Bail-In Legislation Schedule.

        Section 1.02 Terms Generally and Certain Interpretive Provisions. The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include," "includes" and "including" shall be deemed to
be followed by the phrase "without limitation." The word "will" shall be construed to have the
same meaning and effect as the word "shall"; and the words "asset" and "property" shall be
construed as having the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights. The words "herein,"
"hereof" and "hereunder," and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision of this Agreement unless the context
shall otherwise require. All references herein to Articles, Sections, paragraphs, clauses, subclauses,
Exhibits and Schedules shall be deemed references to Articles, Sections, paragraphs, clauses and


                                                 -48-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 177 of 463




subclauses of, and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Unless otherwise expressly provided herein, (a) all references to documents, instruments
and other agreements (including the Credit Documents and organizational documents) shall be
deemed to include all subsequent amendments, restatements, amendments and restatements,
supplements and other modifications thereto, but only to the extent that such amendments,
restatements, amendments and restatements, supplements and other modifications are not
prohibited by any Credit Document and (b) unless otherwise specified, references to any law,
statute, rule or regulation shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such law. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight or standard, as
applicable). Any reference herein or in any other Credit Document to the satisfaction, repayment,
or payment in full of the Obligations shall mean (a) the payment or repayment in full in
immediately available funds of (i) the principal amount of, and interest accrued and unpaid with
respect to, all outstanding Loans, together with the payment of any premium applicable to the
repayment of the Loans, (ii) all accrued expenses of Secured Creditors that are payable by a Credit
Party under any Credit Document and are unpaid regardless of whether demand has been made
therefor, and (iii) all fees or charges that have accrued hereunder or under any other Credit
Document (including the LC Participation Fee and the Unused Line Fee) and are unpaid, (b) in the
case of contingent reimbursement obligations with respect to Letters of Credit, providing Letter of
Credit Collateralization, (c) in the case of obligations with respect to Secured Bank Products (other
than Hedge Obligations), providing Secured Bank Product Collateralization, (d) the receipt by
Administrative Agent of cash collateral in order to secure any other contingent Obligations for
which a claim or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Administrative Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including attorneys' fees and
legal expenses), such cash collateral to be in such amount as Administrative Agent reasonably
determines is appropriate to secure such contingent Obligations, (e) the payment or repayment in
full in immediately available funds of all other outstanding Obligations (including the payment of
any termination amount then applicable (or which would or could become applicable as a result of
the repayment of the other Obligations) under Swap Contracts provided by Secured Bank Product
Providers) other than (i) unasserted contingent indemnification Obligations, (ii) any Secured Bank
Product Obligations (other than with respect to Swap Contracts) that, at such time, are allowed by
the applicable Secured Bank Product Provider to remain outstanding without being required to be
repaid or cash collateralized, and (iii) any Secured Bank Product Obligations with respect to Swap
Contracts that, at such time, are allowed by the applicable Secured Bank Product Provider to
remain outstanding without being required to be repaid, (f) the termination of all of the
Commitments of the Lenders and (g) the delivery of a payoff letter with respect to such payment
in full which shall include a general release of claims against the Indemnified Persons in their
capacities as such.

        Section 1.03 Performance; Time. Whenever any performance obligation hereunder or
under any other Credit Document (other than a payment obligation) shall be stated to be due or
required to be satisfied on a day other than a Business Day, such performance shall be made or
satisfied on the next succeeding Business Day. If any Bankruptcy Milestone deadline or other
deadline under this Agreement or any other Credit Document falls on a day that is not a Business
Day, then such Bankruptcy Milestone deadline or other deadline shall be extended until the next



                                                -49-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 178 of 463




succeeding Business Day and if satisfied on such Business Day shall be deemed to have been
satisfied in compliance with the terms hereof or thereof.

        Section 1.04 Divisions. For all purposes under the Credit Documents, in connection with
any division or plan of division under Delaware law (or any comparable event under a different
jurisdiction's laws): (a) if any asset, right, obligation or liability of any Person becomes the asset,
right, obligation or liability of a different Person, then it shall be deemed to have been transferred
from the original Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its existence by the
holders of its Equity Interests at such time.

       ARTICLE 2       Amount and Terms of Credit.

         Section 2.01 The Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth and subject to the terms and conditions of the
Financing Order, each Lender agrees, severally and not jointly, to make Revolving Loans to the
Borrowers, at any time and from time to time on and after the Closing Date until the earlier of one
Business Day prior to the Maturity Date and the termination of the Commitment of such Lender
in accordance with the terms hereof, in an aggregate principal amount at any time outstanding that
will not result in (v) such Lender's Revolving Exposure minus (w) such Lender's Pro Rata
Percentage of any Reinstated Existing Secured Obligations, minus (y) such Lender's Pro Rata
Percentage of the Availability Block, minus (z) the aggregate amount of reserves, if any,
established by the Administrative Agent pursuant to the terms of this Agreement exceeding the
lesser of (A) such Lender's Revolving Commitment, and (B) such Lender's Pro Rata Percentage
multiplied by the Borrowing Base then in effect. Within the limits set forth above and subject to
the terms, conditions and limitations set forth herein, the Borrowers may borrow, pay or prepay
and reborrow Revolving Loans. All Borrowers shall be jointly and severally liable as borrowers
for all Loans regardless of which Borrower receives the proceeds thereof.

       Section 2.02 Loans.

                (a)    Each Loan (other than Swingline Loans) shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with their applicable
Commitments; provided that the failure of any Lender to make any Loan shall not in itself relieve
any other Lender of its obligation to lend hereunder (it being understood, however, that no Lender
shall be responsible for the failure of any other Lender to make any Loan required to be made by
such other Lender). Except for Loans deemed made pursuant to Section 2.13(d), Loans (other than
Swingline Loans) comprising any Borrowing shall be in an aggregate principal amount that is (i)
(A) in the case of Base Rate Loans, not less than $500,000 and (B) in the case of LIBO Rate Loans,
an integral multiple of $250,000 and not less than $1,000,000, or (ii) equal to the remaining
available balance of the applicable Revolving Commitments.

                (b)    Subject to Section 3.01, each Borrowing shall be comprised entirely of Base
Rate Loans or LIBO Rate Loans as the Lead Borrower may request pursuant to Section 2.03. Each
Lender may at its option make any LIBO Rate Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the terms of this


                                                 -50-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 179 of 463




Agreement or cause the Borrowers to pay additional amounts pursuant to Section 3.01. Borrowings
of more than one Type may be outstanding at the same time; provided further that the Borrowers
shall not be entitled to request any Borrowing that, if made, would result in more than ten (10)
Borrowings of LIBO Rate Loans outstanding hereunder at any one time. For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether they commence on
the same date, shall be considered separate Borrowings.

               (c)     Except with respect to Loans made pursuant to Section 2.13(d), each Lender
shall make each Loan (other than Swingline Loans) to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account as the Administrative
Agent may designate not later than 10:00 a.m., Los Angeles time, and the Administrative Agent
shall promptly credit the amounts so received to an account as directed by the Lead Borrower in
the applicable Notice of Borrowing maintained with the Administrative Agent or, if a Borrowing
shall not occur on such date because any condition precedent herein specified shall not have been
met or waived, return the amounts so received to the respective Lenders.

                 (d)    Unless the Administrative Agent shall have received notice from a Lender
prior to 9:30 a.m. Los Angeles time on the Business Day that is the date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender's portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in accordance with paragraph
(c) above, and the Administrative Agent may, in reliance upon such assumption, make available
to the applicable Borrower on such date a corresponding amount. If the Administrative Agent shall
have so made funds available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Lead Borrower severally agree to repay
to the Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Administrative Agent at (i) in the case of the Lead Borrower,
the interest rate applicable at the time to the Loans comprising such Borrowing and (ii) in the case
of such Lender, a rate determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest error).

               (e)      Notwithstanding any other provision of this Agreement, the Lead Borrower
shall not be entitled to request, or to elect to convert or continue, any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date.

        Section 2.03 Borrowing Procedure. Each Revolving Borrowing shall be made by a
written request by an Responsible Officer delivered to the Administrative Agent (which may be
delivered through the Administrative Agent's electronic platform or portal; provided that all such
requests which are not made online via the Administrative Agent's electronic platform or portal
shall be subject to (and unless the Administrative Agent elects otherwise in the exercise of its sole
discretion, such Revolving Borrowings shall not be made until the completion of) the
Administration Agent's authentication process (with results satisfactory to the Administrative
Agent) prior to the funding of any such requested Revolving Loan): (i) in the case of a Borrowing
of LIBO Rate Loans, not later than 11:00 a.m., Los Angeles time, three (3) Business Days before
the date of the proposed Borrowing or (ii) in the case of a Borrowing of Base Rate Loans (other
than Swingline Loans), not later than 11:00 a.m., Los Angeles time, on the Business Day that is


                                                -51-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 180 of 463




one (1) Business Day prior to the date of the proposed Borrowing; provided, that Administrative
Agent may, in its sole discretion, elect to accept as timely requests that are received later than
11:00 a.m., Los Angeles time on the applicable Business Day. Each such telephonic Notice of
Borrowing shall be irrevocable, subject to Sections 2.09 and 3.01, and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Notice of Borrowing in a
form approved by the Administrative Agent and signed by the Lead Borrower. Each such
telephonic and written Notice of Borrowing shall specify the following information in compliance
with Section 2.02:

               (a)     the aggregate amount of such Borrowing;

               (b)     the date of such Borrowing, which shall be a Business Day;

              (c)  whether such Borrowing is to be a Borrowing of Base Rate Loans or a
Borrowing of LIBO Rate Loans;

                (d)     in the case of a Borrowing of LIBO Rate Loans, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition of the term "Interest
Period"; and

              (e)    the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.02.

        If no election as to the Type of Borrowing is specified, then the requested Borrowing shall
be a Borrowing of Base Rate Loans. If no Interest Period is specified with respect to any requested
Borrowing of LIBO Rate Loans, then the Lead Borrower shall be deemed to have selected an
Interest Period of one month's duration. Promptly following receipt of a Notice of Borrowing in
accordance with this Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the requested Borrowing.

        Upon the entry of the Initial Financing Order, Borrower Representative shall be deemed to
have made an irrevocable written notice delivered to Administrative Agent for a Borrowing in the
amount of the then outstanding Existing Secured Obligations comprised of LIBO Rate Loans and
Base Rate Loans corresponding to the LIBO Rate Loans and Base Rate Loans (each as defined in
the Existing Credit Agreement) comprising the Existing Secured Obligations, plus a Base Rate
Loan equal to the amount of any Existing Secured Obligations in excess of Revolving Loans (as
defined in the Existing Credit Agreement) outstanding under the Existing Credit Agreement,
(excluding Existing Letters of Credit and Existing Bank Product Obligations that survive pursuant
to the terms of this Agreement).

       Section 2.04 Evidence of Debt; Repayment of Loans.

               (a)    Each Borrower, jointly and severally, hereby unconditionally promises to
pay (i) to the Administrative Agent for the account of each Revolving Lender, the then unpaid
principal amount of each Revolving Loan of such Lender on the Maturity Date and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the Maturity Date.




                                                -52-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 181 of 463




                (b)    Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender resulting from each Loan
made by such Lender from time to time, including the amounts of principal and interest payable
and paid to such Lender from time to time under this Agreement. The Lead Borrower shall be
entitled to review records of such accounts with prior reasonable notice during normal business
hours.

                 (c)   The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest Period applicable
thereto; (ii) the amount of any principal or interest due and payable or to become due and payable
from the Borrowers to each Lender hereunder; and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender's share thereof.
Each Lender shall maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrowers to such Lender. The Lead Borrower shall be entitled to review
records of such accounts with prior reasonable notice during normal business hours.

               (d)    The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the obligations therein
recorded absent manifest error; provided that the failure of any Lender or the Administrative Agent
to maintain such accounts or any error therein shall not in any manner affect the obligations of the
Borrowers to repay the Loans in accordance with their terms.

              (e)     The Revolving Loans (including Swingline Loans) made by each Lender
are evidenced by this Agreement.

       Section 2.05 Fees.

               (a)     Unused Line Fee. The Borrowers shall, jointly and severally, pay to the
Administrative Agent, for the Pro Rata benefit of the Lenders (other than any Defaulting Lender),
a fee equal to the Unused Line Fee Rate multiplied by the amount by which the Revolving
Commitments (other than Revolving Commitments of a Defaulting Lender) exceed the average
daily balance of outstanding Revolving Loans (other than Swingline Loans) and stated amount of
outstanding Letters of Credit during any month (such fee, the "Unused Line Fee"). Such fee shall
accrue commencing on the date following the most recent payment of all such fees prior to the
Closing Date, and will be payable in arrears, as set forth in Section 2.10(a) commencing on or
about March 1, 2020.

               (b)     Administrative Agent Fees. The Borrowers, jointly and severally, agree to
pay to the Administrative Agent, for its own account, the fees set forth in the Administrative Agent
Fee Letter or such other fees payable in the amounts and at the times separately agreed upon
between the Lead Borrower and the Administrative Agent (the "Administrative Agent Fees").

                 (c)     LC. The Borrowers, jointly and severally, agree to pay to the Administrative
Agent for the account of each Revolving Lender a participation fee ("LC Participation Fee") with
respect to its participations in Letters of Credit, which shall accrue at a rate equal to the Applicable
Margin from time to time used to determine the interest rate on LIBO Rate Loans pursuant to
Section 2.06, on the average daily amount of such Lender's LC Exposure (excluding any portion



                                                 -53-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 182 of 463




thereof attributable to unreimbursed LC Disbursements) during the period from and including the
Closing Date to but excluding the later of the date on which such Lender's Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure. LC Participation
Fees shall be payable monthly as set forth in Section 2.10(a), commencing on the first such date
to occur after the Closing Date; provided that all such fees shall be payable on the date on which
the Revolving Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand (including documentation
reasonably supporting such request). Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after written demand (together with backup
documentation supporting such reimbursement request).

               (d)     All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the Lenders (other than
Defaulting Lenders), except that the fronting fees shall be paid directly to the Issuing Bank. Once
paid, none of the fees shall be refundable under any circumstances.

       Section 2.06 Interest on Loans.

              (a)    Subject to the provisions of Section 2.06(c), the Loans comprising each
Borrowing of Base Rate Loans, including each Swingline Loan, shall bear interest at a rate per
annum equal to the Base Rate plus the Applicable Margin in effect from time to time.

                (b)     Subject to the provisions of Section 2.06(c), the Loans comprising each
Borrowing of LIBO Rate Loans shall bear interest at a rate per annum equal to the LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Margin in effect from time to
time.

                (c)     Notwithstanding the foregoing, upon the occurrence and during the
continuation of an Event of Default and at the election of the Administrative Agent or Required
Lenders, all Revolving Loans and all other Obligations shall bear interest at a rate per annum equal
to (i) in the case of overdue principal of, or interest on, any Loan, 2% plus the rate otherwise
applicable to such Loan, (ii) the LC Participation Fee shall be increased to 2% plus the rate
otherwise applicable to the LC Participation Fee or (iii) in the case of any other amount, 2% plus
the rate applicable to Base Rate Loans.

               (d)     Accrued interest on each Loan shall be payable as set forth in
Section 2.10(a) in arrears.

                (e)    All interest and fees hereunder shall be computed on the basis of a year of
360 days and in each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Base Rate or LIBO Rate shall be determined
by the Administrative Agent in accordance with the provisions of this Agreement and such
determination shall be conclusive absent manifest error.

       Section 2.07 Termination and Reduction of Commitments.

            (a)     The Revolving Commitments, the Swingline Commitment, and the LC
Commitment shall automatically terminate on the Maturity Date.


                                               -54-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 183 of 463




                (b)    The Lead Borrower may at any time terminate, or from time to time reduce,
the Revolving Commitments; provided that (i) any such reduction shall be in an amount that is an
integral multiple of $1,000,000 and (ii) the Revolving Commitments shall not be terminated or
reduced if after giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.09, the Aggregate Exposures would exceed the Aggregate Commitments. In
connection with any reduction in the Revolver Commitments prior to the Maturity Date, if any
Credit Party or any of its Subsidiaries owns any Margin Stock, Borrowers shall deliver to Agent
an updated Form U-1 (with sufficient additional originals thereof for each Lender), duly executed
and delivered by the Borrowers, together with such other documentation as Agent shall reasonably
request, in order to enable Agent and the Lenders to comply with any of the requirements under
Regulations T, U or X of the Federal Reserve Board.

               (c)    The Lead Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments under paragraph (b) of this Section 2.07 at least
five (5) Business Days prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each notice delivered by
the Lead Borrower pursuant to this Section 2.07 shall be irrevocable except that, to the extent
delivered in connection with a refinancing of the Obligations, such notice shall not be irrevocable
until such refinancing is closed and funded. Any effectuated termination or reduction of the
Aggregate Commitments shall be permanent. Each reduction of the Aggregate Commitments shall
be made ratably among the Lenders in accordance with their respective Revolving Commitments.

       Section 2.08 Interest Elections.

                 (a)     Each Revolving Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing and, in the case of a Borrowing of LIBO Rate Loans, shall have
an initial Interest Period as specified in such Notice of Borrowing. Thereafter, the Lead Borrower
may elect to convert such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Borrowing of LIBO Rate Loans, may elect Interest Periods therefor, all as provided in
this Section 2.08. The Lead Borrower may elect different options with respect to different portions
of the affected Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding anything to the contrary, the
Lead Borrower shall not be entitled to request any conversion or continuation that, if made, would
result in more than ten (10) Borrowings of LIBO Rate Loans outstanding hereunder at any one
time. This Section 2.08 shall not apply to Swingline Loans, which may not be converted or
continued.

               (b)     To make an election pursuant to this Section 2.08, the Lead Borrower shall
notify the Administrative Agent of such election by telephone or electronic transmission (if
arrangements for doing so have been approved by the Administrative Agent, which approval shall
not be unreasonably withheld, delayed or conditioned) by the time that a Notice of Borrowing
would be required under Section 2.03 if the Lead Borrower was requesting a Revolving Borrowing
of the Type resulting from such election to be made on the effective date of such election, subject
to Section 3.05. Each such telephonic Notice of Conversion/Continuation shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written Notice of


                                               -55-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 184 of 463




Conversion/Continuation substantially in the form of Exhibit A-2, unless otherwise agreed to by
the Administrative Agent and the Lead Borrower.

                (c)    Each telephonic and written Notice of Conversion/Continuation shall
specify the following information in compliance with Section 2.02:

                       (i)     the Borrowing to which such Notice of Conversion/Continuation
       applies and, if different options are being elected with respect to different portions thereof,
       the portions thereof to be allocated to each resulting Borrowing (in which case the
       information to be specified pursuant to clauses (iii) and (iv) below shall be specified for
       each resulting Borrowing);

                    (ii)    the effective date of the election made pursuant to such Notice of
       Conversion/Continuation, which shall be a Business Day;

                     (iii) whether the resulting Borrowing is to be a Borrowing of Base Rate
       Loans or a Borrowing of LIBO Rate Loans; and

                      (iv)    if the resulting Borrowing is a Borrowing of LIBO Rate Loans, the
       Interest Period to be applicable thereto after giving effect to such election, which shall be
       a period contemplated by the definition of the term "Interest Period".

        If any such Notice of Conversion/Continuation requests a Borrowing of LIBO Rate Loans
but does not specify an Interest Period, then the Lead Borrower shall be deemed to have selected
an Interest Period of one month's duration.

                (d)   Promptly following receipt of a Notice of Conversion/Continuation, the
Administrative Agent shall advise each Lender of the details thereof and of such Lender's portion
of each resulting Borrowing.

                (e)     If a Notice of Conversion/Continuation with respect to a Borrowing of
LIBO Rate Loans is not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to a Borrowing of Base Rate Loans. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Lead Borrower, then, after the
occurrence and during the continuance of such Event of Default (i) no outstanding Borrowing may
be converted to or continued as a Borrowing of LIBO Rate Loans and (ii) unless repaid, each
Borrowing of LIBO Rate Loans shall be converted to a Borrowing of Base Rate Loans at the end
of the Interest Period applicable thereto.

       Section 2.09 Optional and Mandatory Prepayments of Loans.

              (a)    Optional Prepayments. Subject to the Existing Secured Obligations
(including any Reinstated Existing Secured Obligations) being fully and finally paid, the Lead
Borrower shall have the right at any time and from time to time to prepay, without premium or
penalty, any Borrowing, in whole or in part, subject to the requirements of this Section 2.09;



                                                -56-
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 185 of 463




provided that each partial prepayment shall be in an amount that is an integral multiple of
$100,000.

             (b)     Revolving Loan Prepayments.

                     (i)     In the event of the termination of all the Revolving Commitments,
      the Lead Borrower shall, on the date of such termination, repay or prepay all the
      outstanding Revolving Borrowings and all outstanding Swingline Loans and provide Letter
      of Credit Collateralization with respect to the then outstanding LC Exposure.

                       (ii)    In the event of any partial reduction of the Revolving Commitments,
      then (A) at or prior to the effective date of such reduction, the Administrative Agent shall
      notify the Lead Borrower and the Revolving Lenders of the Aggregate Exposures after
      giving effect thereto and (B) if the Aggregate Exposures would exceed the Line Cap then
      in effect, after giving effect to such reduction, then the Lead Borrower shall, on the date of
      such reduction, first, repay or prepay all Swingline Loans, second, repay or prepay
      Revolving Borrowings and third, provide Letter of Credit Collateralization with respect to
      the then outstanding Letters of Credit, in an amount sufficient to eliminate such excess.

                     (iii) In the event that the Aggregate Exposures at any time exceeds the
      Line Cap then in effect, the Lead Borrower shall, immediately after demand (or if such
      overadvance is due to the imposition of new Reserves or a change in the methodology of
      calculating existing Reserves, or change in eligibility standards, within two (2) Business
      Days following demand), apply an amount equal to such excess to prepay the Loans and
      any interest accrued thereon, in accordance with this Section 2.09(b)(iii). The Lead
      Borrower shall, first, repay or prepay all Swingline Loans, second, repay or prepay
      Revolving Borrowings, and third, provide Letter of Credit Collateralization with respect to
      the then outstanding Letters of Credit, in an amount sufficient to eliminate such excess.

                    (iv)     In the event that the aggregate LC Exposure exceeds the LC
      Commitment then in effect, the Lead Borrower shall, without notice or demand,
      immediately replace or provide Letter of Credit Collateralization with respect to the then
      outstanding Letters of Credit, in an amount sufficient to eliminate such excess.

                      (v)    In the event that Existing Agent or any of the Existing Lenders are
      required to repay or disgorge to Debtors or any representatives of the Debtors' estate (as
      agents, with derivative standing or otherwise) all or any portion of the Existing Secured
      Obligations authorized and directed to be repaid pursuant to the Financing Order, or any
      payment on account of the Existing Secured Obligations made to Existing Agent or any
      Existing Lender is rescinded for any reason whatsoever, including, but not limited to, as a
      result of any Avoidance Action, or any other action, suit, proceeding or claim brought
      under any other provision of any applicable Bankruptcy Code or other applicable
      Insolvency Laws or any applicable state or provincial law, or any other similar provisions
      under any other state, federal or provincial statutory or common law (all such amounts
      being hereafter referred to as the "Avoided Payments"), then, in such event, Borrowers
      shall prepay the Revolving Loans in accordance with Section 2.09(c)(i), in an amount equal
      to 100% of such Avoided Payments immediately upon receipt of the Avoided Payments


                                              -57-
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 186 of 463




 by Debtors or any representative of the Debtors' estate. For the avoidance of doubt,
 prepayments under this clause (v) shall be without duplication of any prepayments under
 clause (ii) of this Section 2.09(b).

                 (vi)    Within three (3) Business Days of receipt by any Credit Party or any
 of its Subsidiaries of the Net Cash Proceeds of any disposition of any Revolver Priority
 Collateral pursuant to Section 10.02(ii), (iv), (viii) (solely clause (C)), (ix), (xii) and (xxiv)
 (including Net Cash Proceeds of insurance or arising from casualty losses or
 condemnations and payments in lieu thereof), Borrowers shall prepay the outstanding
 principal amount of the Obligations in accordance with Section 2.09(c)(i) in an amount
 equal to 100% of the Net Cash Proceeds received by such Person in connection with such
 disposition of such Revolver Priority Collateral. Notwithstanding the foregoing, (i) no Net
 Cash Proceeds shall be payable under this clause (vi) with respect to any transaction which
 generates Net Cash Proceeds of $100,000 or less for such transaction (and not more than
 $1,000,000 in the aggregate for the term of this Agreement) and (ii) prepayments under
 this clause (vi) shall be without duplication of any prepayments under clause (ii) of this
 Section 2.09(b).Nothing contained in this Section 2.09(b)(vi) shall permit any Credit Party
 or any of its Subsidiaries to sell or otherwise dispose of any assets other than in accordance
 with Section 10.02.

                 (vii) Within one Business Day of the date of incurrence by any Credit
 Party or any of its Subsidiaries of any Indebtedness for borrowed money (other than
 Indebtedness under this Agreement or any Junior DIP Indebtedness) or of the issuance by
 any Credit Party or any of its Subsidiaries of any Equity Interests, Borrowers shall prepay
 the outstanding principal amount of the Obligations in accordance with Section 11.13 in
 an amount equal to 100% of the Net Cash Proceeds received by such Person in connection
 with such incurrence or issuance. The provisions of this Section 2.09(vii) shall not be
 deemed to be implied consent to any such incurrence or issuance otherwise prohibited by
 the terms of this Agreement.

                 (viii) On the third Business Day of each week, all Collections (other than
 proceeds of Indebtedness governed by the Junior DIP Loan Documents) received by Credit
 Parties for the immediately prior week in excess of disbursements for such week set forth
 in the Budget (including any Permitted Variance), shall, to the extent not either (A) applied
 pursuant to Section 2.09(a) or (B) paid on account of interest, fees, costs and other charges
 in respect of the Junior DIP Indebtedness, professionals retained by the Borrowers pursuant
 to section 327, 328 or 363 of the Bankruptcy Code, a Committee (if appointed), and
 professionals for the lenders under the Junior DIP Loan Documents during such prior week,
 be remitted to the Administrative Agent by a wire to the Agent's Account to be applied
 pursuant to Section 11.13.

         (c)      Application of Prepayments.

                  (i)    All optional or mandatory prepayments shall be applied pursuant to
 Section 11.13.




                                           -58-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 187 of 463




                     (ii)  Amounts to be applied pursuant to this Section 2.09 to the
       prepayment of Revolving Loans shall be applied, as applicable, first to reduce outstanding
       Base Rate Loans. Any amounts remaining after each such application shall be applied to
       prepay LIBO Rate Loans.

                (d)     Notice of Prepayment. The Lead Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of prepayment of a Borrowing
of LIBO Rate Loans, not later than 1:30 p.m., Los Angeles time, three (3) Business Days before
the date of prepayment, (ii) in the case of prepayment of a Borrowing of Base Rate Loans, not later
than 1:30 p.m., Los Angeles time, on the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 1:30 p.m., Los Angeles time, on the date of prepayment. Each
such notice shall specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably detailed calculation
of the amount of such prepayment. Promptly following receipt of any such notice (other than a
notice relating solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an amount that would
be permitted in the case of an advance of a Borrowing of the same Type as provided in Section
2.02, except as necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.06.

       Section 2.10 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

                 (a)    Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent's Account for the account of the Lenders and shall be made in immediately
available funds, no later than 1:30 p.m. Los Angeles time on the date specified herein; provided
that, for the avoidance of doubt, any payments deposited into a Dominion Account shall be deemed
not to be received by the Administrative Agent on any Business Day unless immediately available
funds have been credited to Agent's Account prior to 1:30 p.m. Los Angeles time on such Business
Day. Any payment received by the Administrative Agent in immediately available funds in
Agent's Account later than 1:30 p.m. Los Angeles time shall be deemed to have been received
(unless the Administrative Agent, in its sole discretion, elects to credit it on the date received) on
the following Business Day and any applicable interest or fee shall continue to accrue until such
following Business Day. Except to the extent provided to the contrary in Section 2.05,
Section 2.13(k) or Section 2.06(d), (i) all interest and all other fees payable hereunder or under any
of the other Credit Documents (other than LC Participation Fees) shall be due and payable, in
arrears, on the first day of each month, (ii) all LC Participation Fees payable hereunder, and all
fronting fees and all commissions, other fees, charges and expenses provided for in Section 2.13(k)
shall be due and payable, in arrears, on the first Business Day of each month, and (iii) all costs and
expenses payable hereunder or under any of the other Credit Documents, and all other costs and
expenses payable pursuant to Section 13.01 shall be due and payable on (x) with respect to such
expenses outstanding as of the Closing Date, the Closing Date, and (y) otherwise, the earlier of
(A) the first day of the month following the date on which the applicable costs and expenses were
first incurred, or (B) the date on which demand therefor is made by Agent. Borrowers hereby
authorize Agent, from time to time without prior notice to Borrowers, to charge to the Revolving


                                                -59-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 188 of 463




Loan principal balance (A) on the first day of each month, all interest accrued during the prior
month on the Revolving Loans hereunder, (B) on the first Business Day of each month, all LC
Participation Fees accrued or chargeable hereunder during the prior month, (C) as and when
incurred or accrued, all fees and costs provided for in Section 2.05, (D) on the first day of each
month, the Unused Line Fee accrued during the prior month pursuant to Section 2.05(a), (E) as
and when due and payable, all other fees payable hereunder or under any of the other Credit
Documents, (F) on the Closing Date and thereafter as and when due and payable, all other costs
and expenses payable under Section 13.01, and (G) as and when due and payable all other payment
obligations payable under any Credit Document or any Bank Product Agreement (including any
amounts due and payable to the Secured Bank Product Providers in respect of Bank Products). All
amounts (including interest, fees, costs, expenses, or other amounts payable hereunder or under
any other Credit Document or under any Bank Product Agreement) payable pursuant to this
Section 2.10(a) shall thereupon constitute Revolving Loans hereunder, shall constitute Obligations
hereunder, and shall initially accrue interest at the rate then applicable to Revolving Loans that are
Base Rate Loans (unless and until converted into LIBO Rate Loans in accordance with the terms
of this Agreement).

               (b)     If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied in the manner as provided in
Section 2.09(c) or 11.13 hereof, as applicable, ratably among the parties entitled thereto.

                (c)     If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of its Revolving Loans
or participations in LC Disbursements or Swingline Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Loans and participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery, without interest, and (ii)
the provisions of this paragraph shall not be construed to apply to any payment made by the Lead
Borrower pursuant to and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant, other than to the Lead
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of this paragraph shall
apply). Each Borrower consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Credit Parties rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of a Credit Party in the amount
of such participation.




                                                 -60-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 189 of 463




               (d)    Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or the Issuing Bank hereunder that the Lead Borrower will not make such
payment, the Administrative Agent may assume that the Lead Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event, if the Lead
Borrower has not in fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Defaulting Lender Rate.

               (e)     If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.10(d), 2.12(d) or 2.13(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts thereafter received
by the Administrative Agent for the account of such Lender to satisfy such Lender's obligations
under such Sections until all such unsatisfied obligations are fully paid.

               (f)     The receipt of any payment item by the Administrative Agent shall not be
required to be considered a payment on account unless such payment item is a wire transfer of
immediately available funds made to Agent's Account or unless and until such payment item is
honored when presented for payment. Should any payment item not be honored when presented
for payment, then Borrowers shall be deemed not to have made such payment. Anything to the
contrary contained herein notwithstanding, any payment item shall be deemed received by the
Administrative Agent only if it is received into Agent's Account on a Business Day on or before
1:30 p.m. Los Angeles time. If any payment item is received into Agent's Account on a non-
Business Day or after 1:30 p.m. Los Angeles time on a Business Day (unless the Administrative
Agent, in its sole discretion, elects to credit it on the date received), it shall be deemed to have
been received by the Administrative Agent as of the opening of business on the immediately
following Business Day.

               (g)     At all times during a Liquidity Period, all amounts in the Dominion Account
shall be applied to repay the Obligations as set forth in Section 11.13.

       Section 2.11 Defaulting Lenders.

               (a)    Reallocation of Pro Rata Share; Amendments. For purposes of determining
the Lenders' obligations to fund or acquire participations in Loans or Letters of Credit, the
Administrative Agent may exclude the Commitments and Loans of any Defaulting Lender(s) from
the calculation of Pro Rata Shares. A Defaulting Lender shall have no right to vote on any
amendment, waiver or other modification of a Credit Document, except as provided in Section
13.11(f).

               (b)    Payments; Fees. The Administrative Agent may, in its discretion, receive
and retain any amounts payable to a Defaulting Lender under the Credit Documents, and a
Defaulting Lender shall be deemed to have assigned to the Administrative Agent such amounts
until all Obligations owing to the Administrative Agent, Non-Defaulting Lenders and other


                                               -61-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 190 of 463




Secured Creditors have been paid in full. The Administrative Agent may apply such amounts to
the Defaulting Lender's defaulted obligations, use the funds to provide Letter of Credit
Collateralization with respect to such Lender's Fronting Exposure, or readvance the amounts to the
Borrowers hereunder. A Lender shall not be entitled to receive any fees accruing hereunder during
the period in which it is a Defaulting Lender, and the unfunded portion of its Commitment shall
be disregarded for purposes of calculating the Unused Line Fee under Section 2.05(a). To the
extent any LC Obligations owing to a Defaulting Lender are reallocated to other Lenders, LC
Participation Fees attributable to such LC Obligations under Section 2.05(c) shall be paid to such
other Lenders. The Administrative Agent shall be paid all LC Participation Fees attributable to LC
Obligations that are not so reallocated.

                (c)     Cure. The Administrative Agent and Issuing Bank may agree in writing
that a Lender is no longer a Defaulting Lender. At such time, Pro Rata Shares shall be reallocated
without exclusion of such Lender's Commitments and Loans, and all outstanding Loans, LC
Obligations and other exposures under the Commitments shall be reallocated among Lenders and
settled by the Administrative Agent (with appropriate payments by the reinstated Lender) in
accordance with the readjusted Pro Rata Shares. Unless expressly agreed by the Lead Borrower,
Administrative Agent and Issuing Bank, no reinstatement of a Defaulting Lender shall constitute
a waiver or release of claims against such Lender. The failure of any Lender to fund a Loan, to
make a payment in respect of LC Obligations or otherwise to perform its obligations hereunder
shall not relieve any other Lender of its obligations, and no Lender shall be responsible for default
by another Lender.

       Section 2.12 Swingline Loans.

                (a)     Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender may, but shall not be obligated to, make Swingline Loans to the
Borrowers from time to time during the Revolving Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $55,000,000 or (ii) the Aggregate Exposures plus such
Lender's Pro Rata Percentage of any Reinstated Existing Secured Obligations plus such Lender's
Pro Rata Percentage of the Availability Block, plus the aggregate amount of reserves, if any,
established by the Administrative Agent pursuant to the terms of this Agreement exceeding the
lesser of (A) the Aggregate Commitments and (B) the Borrowing Base then in effect; provided
that the Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Lead Borrower may borrow, repay and reborrow Swingline Loans.

               (b)    Swingline Loans. After receipt of a Borrowing Request pursuant to Section
2.03 and subject to the conditions set forth in Section 2.12(a), Swingline Lender may make a
Swingline Loan available to Borrowers on the Borrowing date applicable thereto by transferring
immediately available funds in the amount of such Borrowing to the Deposit Account of Lead
Borrower designated therefor. Each Swingline Loan shall be deemed to be a Revolving Loan
hereunder and shall be subject to all the terms and conditions (including Section 7) applicable to
other Revolving Loans, except that all payments (including interest) on any Swingline Loan shall
be payable to Swingline Lender solely for its own account. Subject to the provisions of Section
2.17, Swingline Lender shall not make and shall not be obligated to make any Swingline Loan if


                                                -62-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 191 of 463




Swingline Lender has actual knowledge that (i) one or more of the applicable conditions precedent
set forth in Section7 will not be satisfied on the date of the requested Borrowing, or (ii) the
requested Borrowing would exceed the Availability on such date. Swingline Lender shall not
otherwise be required to determine whether the applicable conditions precedent set forth in Section
7 have been satisfied on the date applicable thereto prior to making any Swingline Loan. The
Swingline Loans shall be secured by Collateral Agent's Liens, constitute Revolving Loans and
Obligations, and bear interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans.

                (c)    Prepayment. The Lead Borrower shall have the right at any time and from
time to time to repay, without premium or penalty, any Swingline Loan, in whole or in part, upon
giving written or telecopy notice (or telephone notice promptly confirmed by written, or telecopy
notice) to the Swingline Lender and to the Administrative Agent before 1:30 p.m., Los Angeles
time on the date of repayment at the Swingline Lender's address for notices specified in the
Swingline Lender's administrative questionnaire. All principal payments of Swingline Loans shall
be accompanied by accrued interest on the principal amount being repaid to the date of payment.

               (d)     Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 2:00 p.m., Los Angeles time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a portion of the
Swingline Loans outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which Revolving Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender, specifying in such notice
such Lender's Pro Rata Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the account of the Swingline Lender, such Lender's Pro Rata
Percentage of such Swingline Loan or Loans pursuant to Section 2.14. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction or termination of
the Aggregate Commitments or whether an Overadvance exists or is created thereby, and that each
such payment shall be made without any offset, abatement, withholding or reduction whatsoever
(provided that such payment shall not cause such Lender's Revolving Exposure to exceed such
Lender's Revolving Commitment). Each Revolving Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same manner as provided in
Section 2.14 with respect to Loans made by such Lender (and Section 2.02 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from the Revolving
Lenders. The Administrative Agent shall notify the Lead Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from the Lead Borrower (or other party on behalf of
the Lead Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their payments pursuant to
this paragraph and to the Swingline Lender, as their interests may appear. The purchase of


                                               -63-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 192 of 463




participations in a Swingline Loan pursuant to this paragraph shall not relieve any Borrower of
any default in the payment thereof.

       Section 2.13 Letters of Credit.

                 (a)     Subject to the terms and conditions of this Agreement, upon the request of
Lead Borrower made in accordance herewith, and prior to the Maturity Date, Issuing Bank agrees
to issue a requested standby Letter of Credit or a sight commercial Letter of Credit for the account
of Borrowers. By Lead Borrower submitting a request to Issuing Bank for the issuance of a Letter
of Credit, Borrowers shall be deemed to have requested that Issuing Bank issue the requested
Letter of Credit. Each request for the issuance of a Letter of Credit, or the amendment or extension
of any outstanding Letter of Credit, shall be (i) irrevocable and made in writing by an Responsible
Officer, (ii) delivered to Administrative Agent and Issuing Bank via telefacsimile or other
electronic method of transmission reasonably acceptable to Administrative Agent and Issuing
Bank and reasonably in advance of the requested date of issuance, amendment or extension, and
(iii) subject to Issuing Bank's authentication procedures with results satisfactory to Issuing Bank.
Each such request shall be in form and substance reasonably satisfactory to Administrative Agent
and Issuing Bank and (i) shall specify (A) the amount of such Letter of Credit, (B) the date of
issuance, amendment or extension of such Letter of Credit, (C) the proposed expiration date of
such Letter of Credit, (D) the name and address of the beneficiary of the Letter of Credit, and (E)
such other information (including, the conditions to drawing, and, in the case of an amendment or
extension, identification of the Letter of Credit to be so amended or extended) as shall be necessary
to prepare, amend or extend such Letter of Credit, and (ii) shall be accompanied by such Issuer
Documents as Administrative Agent or Issuing Bank may request or require, to the extent that such
requests or requirements are consistent with the Issuer Documents that Issuing Bank generally
requests for Letters of Credit in similar circumstances. Issuing Bank's records of the content of
any such request will be conclusive. Anything contained herein to the contrary notwithstanding,
Issuing Bank may, but shall not be obligated to, issue a Letter of Credit that supports the
obligations of a Credit Party or one of its Subsidiaries in respect of (x) a lease of real property, or
(y) an employment contract.

               (b)    Issuing Bank shall have no obligation to issue a Letter of Credit if any of
the following would result after giving effect to the requested issuance:

                       (i)     the LC Exposure would exceed the Letter of Credit Sublimit, or

                      (ii)   the LC Exposure would exceed the aggregate Revolving
       Commitments less the outstanding amount of Revolving Loans (including Swing Loans),
       less the aggregate amount of Reinstated Existing Secured Obligations, less the Availability
       Block, less the aggregate amount of reserves, if any, established by the Administrative
       Agent pursuant to the terms of this Agreement, or

                      (iii) the LC Exposure would exceed the Borrowing Base at such time
       less the outstanding principal balance of the Revolving Loans (including Swing Loans),
       less the aggregate amount of Reinstated Existing Secured Obligations, less the Availability
       Block at such time.




                                                 -64-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 193 of 463




                (c)     In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, Issuing Bank shall not be required to issue or arrange for such
Letter of Credit to the extent Issuing Bank has not otherwise entered into arrangements reasonably
satisfactory to it and Borrowers to eliminate Issuing Bank's risk with respect to the participation
in such Letter of Credit of the Defaulting Lender, which arrangements may include Borrowers
cash collateralizing such Defaulting Lender's LC Exposure. Additionally, Issuing Bank shall have
no obligation to issue or extend a Letter of Credit if (A) any order, judgment, or decree of any
Governmental Authority or arbitrator shall, by its terms, purport to enjoin or restrain Issuing Bank
from issuing such Letter of Credit, or any law applicable to Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with jurisdiction over
Issuing Bank shall prohibit or request that Issuing Bank refrain from the issuance of letters of credit
generally or such Letter of Credit in particular, or (B) the issuance of such Letter of Credit would
violate one or more policies of Issuing Bank applicable to letters of credit generally, or (C) if
amounts demanded to be paid under any Letter of Credit will not or may not be in United States
Dollars.

                (d)     Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Administrative Agent in writing no later than the Business Day prior to the Business Day
on which such Issuing Bank issues any Letter of Credit. In addition, each Issuing Bank (other than
Wells Fargo or any of its Affiliates) shall, on the first Business Day of each week, submit to
Administrative Agent a report detailing the daily undrawn amount of each Letter of Credit issued
by such Issuing Bank during the prior calendar week. Each Letter of Credit shall be in form and
substance reasonably acceptable to Issuing Bank, including the requirement that the amounts
payable thereunder must be payable in Dollars. If Issuing Bank makes a payment under a Letter
of Credit, Borrowers shall pay to Administrative Agent an amount equal to the applicable LC
Disbursement on the Business Day such LC Disbursement is made and, in the absence of such
payment, the amount of the LC Disbursement immediately and automatically shall be deemed to
be a Revolving Loan hereunder (notwithstanding any failure to satisfy any conditions precedent
set forth in Section 6 and 7) and, initially, shall bear interest at the rate then applicable to Revolving
Loans that are Base Rate Loans. If a LC Disbursement is deemed to be a Revolving Loan
hereunder, Borrowers' obligation to pay the amount of such LC Disbursement to Issuing Bank
shall be automatically converted into an obligation to pay the resulting Revolving Loan. Promptly
following receipt by Administrative Agent of any payment from Borrowers pursuant to this
paragraph, Administrative Agent shall distribute such payment to Issuing Bank or, to the extent
that Revolving Lenders have made payments pursuant to Section 2.13(e) to reimburse Issuing
Bank, then to such Revolving Lenders and Issuing Bank as their interests may appear.

                (e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.13(d), each Revolving Lender agrees to fund its Pro Rata Percentage of any
Revolving Loan deemed made pursuant to Section 2.13(d) on the same terms and conditions as if
Borrowers had requested the amount thereof as a Revolving Loan and Administrative Agent shall
promptly pay to Issuing Bank the amounts so received by it from the Revolving Lenders. By the
issuance of a Letter of Credit (or an amendment or extension of a Letter of Credit) and without
any further action on the part of Issuing Bank or the Revolving Lenders, Issuing Bank shall be
deemed to have granted to each Revolving Lender, and each Revolving Lender shall be deemed
to have purchased, a participation in each Letter of Credit issued by Issuing Bank, in an amount
equal to its Pro Rata Percentage of such Letter of Credit, and each such Revolving Lender agrees


                                                  -65-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 194 of 463




to pay to Administrative Agent, for the account of Issuing Bank, such Revolving Lender's Pro Rata
Percentage of any Letter of Credit Disbursement made by Issuing Bank under the applicable Letter
of Credit. In consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to Administrative Agent, for the account of Issuing
Bank, such Revolving Lender's Pro Rata Percentage of each LC Disbursement made by Issuing
Bank and not reimbursed by Borrowers on the date due as provided in Section 2.13(d), or of any
reimbursement payment that is required to be refunded (or that Administrative Agent or Issuing
Bank elects, based upon the advice of counsel, to refund) to Borrowers for any reason. Each
Revolving Lender acknowledges and agrees that its obligation to deliver to Administrative Agent,
for the account of Issuing Bank, an amount equal to its respective Pro Rata Percentage of each LC
Disbursement pursuant to this Section 2.13(e) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 5, 6 or 7. If any such Revolving
Lender fails to make available to Administrative Agent the amount of such Revolving Lender's
Pro Rata Percentage of a LC Disbursement as provided in this Section, such Revolving Lender
shall be deemed to be a Defaulting Lender and Administrative Agent (for the account of Issuing
Bank) shall be entitled to recover such amount on demand from such Revolving Lender together
with interest thereon at the Defaulting Lender Rate until paid in full.

               (f)     Each Borrower agrees to indemnify, defend and hold harmless each
member of the Secured Creditors (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person's respective directors, officers, employees, attorneys and
agents (each, including Issuing Bank, a "Letter of Credit Related Person") (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all reasonable fees and
disbursements of attorneys, experts, or consultants and all other costs and expenses actually
incurred in connection therewith or in connection with the enforcement of this indemnification (as
and when they are incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (the "Letter of Credit Indemnified
Costs"), and which arise out of or in connection with, or as a result of:

                       (i)     any Letter of Credit or any pre-advice of its issuance;

                       (ii)  any transfer, sale, delivery, surrender or endorsement (or lack
       thereof) of any Drawing Document at any time(s) held by any such Letter of Credit Related
       Person in connection with any Letter of Credit;

                      (iii) any action or proceeding arising out of, or in connection with, any
       Letter of Credit (whether administrative, judicial or in connection with arbitration),
       including any action or proceeding to compel or restrain any presentation or payment under
       any Letter of Credit, or for the wrongful dishonor of, or honoring a presentation under, any
       Letter of Credit;

                      (iv)     any independent undertakings issued by the beneficiary of any
       Letter of Credit;




                                                -66-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 195 of 463




                      (v)     any unauthorized instruction or request made to Issuing Bank in
       connection with any Letter of Credit or requested Letter of Credit, or any error, omission,
       interruption or delay in such instruction or request, whether transmitted by mail, courier,
       electronic transmission, SWIFT, or any other telecommunication including
       communications through a correspondent;

                     (vi)   an adviser, confirmer or other nominated person seeking to be
       reimbursed, indemnified or compensated;

                      (vii) any third party seeking to enforce the rights of an applicant,
       beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds or holder
       of an instrument or document;

                      (viii) the fraud, forgery or illegal action of parties other than the Letter of
       Credit Related Person;

                       (ix)  any prohibition on payment or delay in payment of any amount
       payable by Issuing Bank to a beneficiary or transferee beneficiary of a Letter of Credit
       arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;

                       (x)      Issuing Bank's performance of the obligations of a confirming
       institution or entity that wrongfully dishonors a confirmation;

                     (xi)   any foreign language translation provided to Issuing Bank in
       connection with any Letter of Credit;

                       (xii) any foreign law or usage as it relates to Issuing Bank's issuance of a
       Letter of Credit in support of a foreign guaranty including the expiration of such guaranty
       after the related Letter of Credit expiration date and any resulting drawing paid by Issuing
       Bank in connection therewith; or

                       (xiii) the acts or omissions, whether rightful or wrongful, of any present
       or future de jure or de facto governmental or regulatory authority or cause or event beyond
       the control of the Letter of Credit Related Person;

provided, that such indemnity shall not be available to any Letter of Credit Related Person claiming
indemnification under clauses (i) through (xiii) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment of a court of
competent jurisdiction to have resulted directly from the gross negligence or willful misconduct
of the Letter of Credit Related Person claiming indemnity. Borrowers hereby agree to pay the
Letter of Credit Related Person claiming indemnity on demand from time to time all amounts
owing under this Section 2.13(f). If and to the extent that the obligations of Borrowers under this
Section 2.13(f) are unenforceable for any reason, Borrowers agree to make the maximum
contribution to the Letter of Credit Indemnified Costs permissible under applicable law. This
indemnification provision shall survive termination of this Agreement and all Letters of Credit.

              (g)     The liability of Issuing Bank (or any other Letter of Credit Related Person)
under, in connection with or arising out of any Letter of Credit (or pre-advice), regardless of the


                                               -67-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 196 of 463




form or legal grounds of the action or proceeding, shall be limited to direct damages suffered by
Borrowers that are caused directly by Issuing Bank's gross negligence or willful misconduct in (i)
honoring a presentation under a Letter of Credit that on its face does not at least substantially
comply with the terms and conditions of such Letter of Credit, (ii) failing to honor a presentation
under a Letter of Credit that strictly complies with the terms and conditions of such Letter of
Credit, or (iii) retaining Drawing Documents presented under a Letter of Credit. Borrowers'
aggregate remedies against Issuing Bank and any Letter of Credit Related Person for wrongfully
honoring a presentation under any Letter of Credit or wrongfully retaining honored Drawing
Documents shall in no event exceed the aggregate amount paid by Borrowers to Issuing Bank in
respect of the honored presentation in connection with such Letter of Credit under Section 2.13(d),
plus interest at the rate then applicable to Base Rate Loans hereunder. Borrowers shall take action
to avoid and mitigate the amount of any damages claimed against Issuing Bank or any other Letter
of Credit Related Person, including by enforcing its rights against the beneficiaries of the Letters
of Credit. Any claim by Borrowers under or in connection with any Letter of Credit shall be
reduced by an amount equal to the sum of (x) the amount (if any) saved by Borrowers as a result
of the breach or alleged wrongful conduct complained of, and (y) the amount (if any) of the loss
that would have been avoided had Borrowers taken all reasonable steps to mitigate any loss, and
in case of a claim of wrongful dishonor, by specifically and timely authorizing Issuing Bank to
effect a cure.

                (h)     Borrowers are responsible for the final text of the Letter of Credit as issued
by Issuing Bank, irrespective of any assistance Issuing Bank may provide such as drafting or
recommending text or by Issuing Bank's use or refusal to use text submitted by Borrowers.
Borrowers understand that the final form of any Letter of Credit may be subject to such revisions
and changes as are deemed necessary or appropriate by Issuing Bank, and Borrowers hereby
consent to such revisions and changes not materially different from the application executed in
connection therewith. Borrowers are solely responsible for the suitability of the Letter of Credit
for Borrowers' purposes. If Borrowers request Issuing Bank to issue a Letter of Credit for an
affiliated or unaffiliated third party (an "Account Party"), (i) such Account Party shall have no
rights against Issuing Bank; (ii) Borrowers shall be responsible for the application and obligations
under this Agreement; and (iii) communications (including notices) related to the respective Letter
of Credit shall be among Issuing Bank and Borrowers. Borrowers will examine the copy of the
Letter of Credit and any other documents sent by Issuing Bank in connection therewith and shall
promptly notify Issuing Bank (not later than three (3) Business Days following Borrowers' receipt
of documents from Issuing Bank) of any non-compliance with Borrowers' instructions and of any
discrepancy in any document under any presentment or other irregularity. Borrowers understand
and agree that Issuing Bank is not required to extend the expiration date of any Letter of Credit for
any reason. With respect to any Letter of Credit containing an "automatic amendment" to extend
the expiration date of such Letter of Credit, Issuing Bank, in its sole and absolute discretion, may
give notice of non-extension of such Letter of Credit and, if Borrowers do not at any time want the
then current expiration date of such Letter of Credit to be extended, Borrowers will so notify
Administrative Agent and Issuing Bank at least 30 calendar days before Issuing Bank is required
to notify the beneficiary of such Letter of Credit or any advising bank of such non-extension
pursuant to the terms of such Letter of Credit.




                                                -68-
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 197 of 463




               (i)     Borrowers' reimbursement and payment obligations under this Section 2.13
are absolute, unconditional and irrevocable and shall be performed strictly in accordance with the
terms of this Agreement under any and all circumstances whatsoever, including:

                      (i)     any lack of validity, enforceability or legal effect of any Letter of
       Credit, any Issuer Document, this Agreement, or any Credit Document, or any term or
       provision therein or herein;

                       (ii)    payment against presentation of any draft, demand or claim for
       payment under any Drawing Document that does not comply in whole or in part with the
       terms of the applicable Letter of Credit or which proves to be fraudulent, forged or invalid
       in any respect or any statement therein being untrue or inaccurate in any respect, or which
       is signed, issued or presented by a Person or a transferee of such Person purporting to be a
       successor or transferee of the beneficiary of such Letter of Credit;

                      (iii) Issuing Bank or any of its branches or Affiliates being the
       beneficiary of any Letter of Credit;

                   (iv)   Issuing Bank or any correspondent honoring a drawing against a
       Drawing Document up to the amount available under any Letter of Credit even if such
       Drawing Document claims an amount in excess of the amount available under the Letter
       of Credit;

                      (v)     the existence of any claim, set-off, defense or other right that any
       Credit Party or any of its Subsidiaries may have at any time against any beneficiary or
       transferee beneficiary, any assignee of proceeds, Issuing Bank or any other Person;

                      (vi)    Issuing Bank or any correspondent honoring a drawing upon receipt
       of an electronic presentation under a Letter of Credit requiring the same, regardless of
       whether the original Drawing Documents arrive at Issuing Bank's counters or are different
       from the electronic presentation;

                       (vii) any other event, circumstance or conduct whatsoever, whether or
       not similar to any of the foregoing that might, but for this Section 2.13(i), constitute a legal
       or equitable defense to or discharge of, or provide a right of set-off against, any Borrower's
       or any of its Subsidiaries' reimbursement and other payment obligations and liabilities,
       arising under, or in connection with, any Letter of Credit, whether against Issuing Bank,
       the beneficiary or any other Person; or

                        (viii) the fact that any Default or Event of Default shall have occurred and
       be continuing;

provided, that subject to Section 2.13(g) above, the foregoing shall not release Issuing Bank from
such liability to Borrowers as may be finally determined in a final, non-appealable judgment of a
court of competent jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment obligations, of Borrowers
to Issuing Bank arising under, or in connection with, this Section 2.13 or any Letter of Credit.



                                                -69-
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 198 of 463




               (j)    Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be responsible to Borrowers
for, and Issuing Bank's rights and remedies against Borrowers and the obligation of Borrowers to
reimburse Issuing Bank for each drawing under each Letter of Credit shall not be impaired by:

                      (i)     honor of a presentation under any Letter of Credit that on its face
       substantially complies with the terms and conditions of such Letter of Credit, even if the
       Letter of Credit requires strict compliance by the beneficiary;

                      (ii)  honor of a presentation of any Drawing Document that appears on
       its face to have been signed, presented or issued (A) by any purported successor or
       transferee of any beneficiary or other Person required to sign, present or issue such
       Drawing Document or (B) under a new name of the beneficiary;

                       (iii) acceptance as a draft of any written or electronic demand or request
       for payment under a Letter of Credit, even if nonnegotiable or not in the form of a draft or
       notwithstanding any requirement that such draft, demand or request bear any or adequate
       reference to the Letter of Credit;

                       (iv)  the identity or authority of any presenter or signer of any Drawing
       Document or the form, accuracy, genuineness or legal effect of any Drawing Document
       (other than Issuing Bank's determination that such Drawing Document appears on its face
       substantially to comply with the terms and conditions of the Letter of Credit);

                     (v)      acting upon any instruction or request relative to a Letter of Credit
       or requested Letter of Credit that Issuing Bank in good faith believes to have been given
       by a Person authorized to give such instruction or request;

                       (vi)    any errors, omissions, interruptions or delays in transmission or
       delivery of any message, advice or document (regardless of how sent or transmitted) or for
       errors in interpretation of technical terms or in translation or any delay in giving or failing
       to give notice to any Borrower;

                      (vii) any acts, omissions or fraud by, or the insolvency of, any
       beneficiary, any nominated person or entity or any other Person or any breach of contract
       between any beneficiary and any Borrower or any of the parties to the underlying
       transaction to which the Letter of Credit relates;

                      (viii) assertion or waiver of any provision of the ISP or UCP that primarily
       benefits an issuer of a letter of credit, including any requirement that any Drawing
       Document be presented to it at a particular hour or place;

                      (ix)    payment to any presenting bank (designated or permitted by the
       terms of the applicable Letter of Credit) claiming that it rightfully honored or is entitled to
       reimbursement or indemnity under Standard Letter of Credit Practice applicable to it;




                                                -70-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 199 of 463




                     (x)     acting or failing to act as required or permitted under Standard Letter
       of Credit Practice applicable to where Issuing Bank has issued, confirmed, advised or
       negotiated such Letter of Credit, as the case may be;

                      (xi)   honor of a presentation after the expiration date of any Letter of
       Credit notwithstanding that a presentation was made prior to such expiration date and
       dishonored by Issuing Bank if subsequently Issuing Bank or any court or other finder of
       fact determines such presentation should have been honored;

                      (xii) dishonor of any presentation that does not strictly comply or that is
       fraudulent, forged or otherwise not entitled to honor; or

                       (xiii) honor of a presentation that is subsequently determined by Issuing
       Bank to have been made in violation of international, federal, state or local restrictions on
       the transaction of business with certain prohibited Persons.

               (k)     Borrowers shall pay immediately upon demand to Administrative Agent for
the account of Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges to the
Revolving Loans pursuant to the provisions of Section 2.10(a) shall be deemed to constitute a
demand for payment thereof for the purposes of this Section 2.13(k)): (i) a fronting fee which
shall be imposed by Issuing Bank equal to .250% per annum times the average amount of the
Letter of Credit Usage during the immediately preceding month, plus (ii) any and all other
customary commissions, fees and charges then in effect imposed by, and any and all expenses
incurred by, Issuing Bank, or by any adviser, confirming institution or entity or other nominated
person, relating to Letters of Credit, at the time of issuance of any Letter of Credit and upon the
occurrence of any other activity with respect to any Letter of Credit (including transfers,
assignments of proceeds, amendments, drawings, extensions or cancellations).

               (l)    If by reason of (x) any change in law, or (y) compliance by Issuing Bank or
any other member of the Secured Creditors with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority or monetary
authority including, Regulation D of the Board of Governors as from time to time in effect (and
any successor thereto):

                      (i)    any reserve, deposit, or similar requirement is or shall be imposed
       or modified in respect of any Letter of Credit issued or caused to be issued hereunder or
       hereby, or any Loans or obligations to make Loans hereunder or hereby, or

                     (ii)    there shall be imposed on Issuing Bank or any other member of the
       Secured Creditors any other condition regarding any Letter of Credit, Loans, or obligations
       to make Loans hereunder,

and the result of the foregoing is to increase, directly or indirectly, the cost to Issuing Bank or any
other member of the Secured Creditors of issuing, making, participating in, or maintaining any
Letter of Credit or to reduce the amount receivable in respect thereof, then, and in any such case,
Administrative Agent may, at any time within a reasonable period after the additional cost is
incurred or the amount received is reduced, notify Borrowers, and Borrowers shall pay within 30


                                                 -71-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 200 of 463




days after demand therefor, such amounts as Administrative Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Secured Creditors for such additional cost
or reduced receipt, together with interest on such amount from the date of such demand until
payment in full thereof at the rate then applicable to Base Rate Loans hereunder; provided, that
(A) Borrowers shall not be required to provide any compensation pursuant to this Section 2.13(l)
for any such amounts incurred more than 180 days prior to the date on which the demand for
payment of such amounts is first made to Borrowers, and (B) if an event or circumstance giving
rise to such amounts is retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. The determination by Agent of any amount due
pursuant to this Section 2.13(l), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be final and conclusive
and binding on all of the parties hereto.

                 (m)    Each standby Letter of Credit shall expire not later than the date that is 12
months after the date of the issuance of such Letter of Credit; provided, that any standby Letter of
Credit may provide for the automatic extension thereof for any number of additional periods each
of up to one year in duration; provided further, that with respect to any Letter of Credit which
extends beyond the Maturity Date (excluding any Maturity Date pursuant to clause (c) of the
definition of "Maturity Date"), Letter of Credit Collateralization shall be provided therefor on or
before the date that is five Business Days prior to such Maturity Date (which shall exclude any
Maturity Date pursuant to clause (c) thereof). Each commercial Letter of Credit shall expire on
the earlier of (i) 120 days after the date of the issuance of such commercial Letter of Credit and
(ii) the Maturity Date.

                (n)    If (i) any Event of Default shall occur and be continuing, or (ii) Availability
shall at any time be less than zero, then on the Business Day following the date when the Lead
Borrower receives notice from Administrative Agent or the Required Lenders (or, if the maturity
of the Obligations has been accelerated, Revolving Lenders with Letter of Credit Exposure
representing greater than 50% of the total Letter Credit Exposure) demanding Letter of Credit
Collateralization pursuant to this Section 2.13(n) upon such demand, Borrowers shall provide
Letter of Credit Collateralization with respect to the then existing Letter of Credit Usage. If
Borrowers fail to provide Letter of Credit Collateralization as required by this Section 2.13(n), the
Revolving Lenders may (and, upon direction of Administrative Agent, shall) advance, as
Revolving Loans the amount of the cash collateral required pursuant to the Letter of Credit
Collateralization provision so that the then existing Letter of Credit Usage is cash collateralized in
accordance with the Letter of Credit Collateralization provision (whether or not the Revolver
Commitments have terminated, an Overadvance exists or the conditions in Sections 6 and 7 are
satisfied).

                 (o)     Unless otherwise expressly agreed by Issuing Bank and Borrowers when a
Letter of Credit is issued (including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.

               (p)     Issuing Bank shall be deemed to have acted with due diligence and
reasonable care if Issuing Bank's conduct is in accordance with Standard Letter of Credit Practice
or in accordance with this Agreement.


                                                 -72-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 201 of 463




               (q)    In the event of a direct conflict between the provisions of this Section 2.13
and any provision contained in any Issuer Document, it is the intention of the parties hereto that
such provisions be read together and construed, to the fullest extent possible, to be in concert with
each other. In the event of any actual, irreconcilable conflict that cannot be resolved as aforesaid,
the terms and provisions of this Section 2.13 shall control and govern.

              (r)    The provisions of this Section 2.13 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any Letters of Credit that
remain outstanding.

               (s)     At Borrowers' costs and expense, Borrowers shall execute and deliver to
Issuing Bank such additional certificates, instruments and/or documents and take such additional
action as may be reasonably requested by Issuing Bank to enable Issuing Bank to issue any Letter
of Credit pursuant to this Agreement and related Issuer Document, to protect, exercise and/or
enforce Issuing Banks' rights and interests under this Agreement or to give effect to the terms and
provisions of this Agreement or any Issuer Document. Each Borrower irrevocably appoints
Issuing Bank as its attorney-in-fact and authorizes Issuing Bank, without notice to Borrowers, to
execute and deliver ancillary documents and letters customary in the letter of credit business that
may include but are not limited to advisements, indemnities, checks, bills of exchange and issuance
documents. The power of attorney granted by the Borrowers is limited solely to such actions
related to the issuance, confirmation or amendment of any Letter of Credit and to ancillary
documents or letters customary in the letter of credit business. This appointment is coupled with
an interest.

                (t)    Existing Letters of Credit. Schedule 2.13 hereto contains a list of all Letters
of Credit outstanding on the Filing Date pursuant to the Existing Credit Agreement. For the period
from and after the effective date of the Initial Financing Order, each such Letter of Credit set forth
on Schedule 2.13 including any extension or renewal thereof, that remains outstanding on the
effective date of the Initial Financing Order (each, as amended from time to time in accordance
with the terms thereof and hereof, an "Existing Letter of Credit") shall be deemed Letters of Credit
re-issued hereunder for the account of Borrowers, for all purposes of this Agreement, including,
without limitation, calculations of Availability, the Borrowing Base, Letter of Credit Usage and
all other fees and expenses relating to the Letters of Credit (including any related indemnification
obligations). Issuing Lender hereby assumes and agrees to perform any and all duties, obligations
and liabilities to be performed or discharged by the issuers of the Existing Letters of Credit.
Borrowers agree to execute and deliver such documentation, if any, requested by Agent, or a
Issuing Lender to evidence, record, or further the foregoing deemed re-issuance. The expiration
date of each Letter of Credit, other than the Existing Letters of Credit, shall be on a date that is not
later than five (5) Business Days prior to the Maturity Date unless Borrower provides Letter of
Credit Collateralization or the Maturity Date is based upon clause (c) of the definition of "Maturity
Date".

       Section 2.14 Settlement Amongst Lenders.

               (a)     The Swingline Lender may, at any time (but, in any event shall weekly), on
behalf of the Lead Borrower (which hereby authorizes the Swingline Lender to act on its behalf in
that regard) request the Administrative Agent to cause the Lenders to make a Revolving Loan


                                                 -73-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 202 of 463




(which shall be a Base Rate Loan) in an amount equal to such Lender's Pro Rata Percentage of the
Outstanding Amount of Swingline Loans, which request may be made regardless of whether the
conditions set forth in Article 7 have been satisfied. Upon such request, each Lender shall make
available to the Administrative Agent the proceeds of such Revolving Loan for the account of the
Swingline Lender. If the Swingline Lender requires a Revolving Loan to be made by the Lenders
and the request therefor is received prior to 2:00 p.m. Los Angeles time on a Business Day, such
transfers shall be made in immediately available funds no later than 12:00 Noon Los Angeles time
on the next Business Day. The obligation of each such Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the Administrative Agent or the Swingline
Lender. If and to the extent any Lender shall not have so made its transfer to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such amount is paid to
the Administrative Agent, at the Defaulting Lender Rate.

               (b)    The amount of each Lender's Pro Rata Percentage of outstanding Revolving
Loans (including outstanding Swingline Loans) shall be computed weekly (or more frequently in
the Administrative Agent's discretion) and shall be adjusted upward or downward based on all
Revolving Loans (including Swingline Loans) and repayments of Revolving Loans (including
Swingline Loans) received by the Administrative Agent as of 2:00 p.m. Los Angeles time on the
first Business Day (such date, the "Settlement Date") following the end of the period specified by
the Administrative Agent.

               (c)    The Administrative Agent shall deliver to each of the Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding Revolving Loans
(including Swingline Loans) for the period and the amount of repayments received for the period.
As reflected on the summary statement, (i) the Administrative Agent shall transfer to each Lender
its applicable Pro Rata Percentage of repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall transfer to each
Lender, such amounts as are necessary to insure that, after giving effect to all such transfers, the
amount of Revolving Loans made by each Lender with respect to Revolving Loans to the
Borrowers (including Swingline Loans) shall be equal to such Lender's applicable Pro Rata
Percentage of Revolving Loans (including Swingline Loans) outstanding as of such Settlement
Date. If the summary statement requires transfers to be made to the Administrative Agent by the
Lenders and is received prior to 2:00 p.m. Los Angeles time on a Business Day, such transfers
shall be made in immediately available funds no later than 12:00 Noon Los Angeles on the next
Business Day. The obligation of each Lender to transfer such funds is irrevocable, unconditional
and without recourse to or warranty by the Administrative Agent. If and to the extent any Lender
shall not have so made its transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest thereon, for each
day from such date until the date such amount is paid to the Administrative Agent, at the Defaulting
Lender Rate.

       Section 2.15 [Reserved].

       Section 2.16 Lead Borrower. Each Borrower hereby designates the Lead Borrower as its
representative and agent for all purposes under the Credit Documents, including requests for
Revolving Loans and Letters of Credit, designation of interest rates, delivery or receipt of


                                               -74-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 203 of 463




communications, preparation and delivery of Borrowing Base and financial reports, receipt and
payment of Obligations, requests for, and execution of waivers, amendments or other
accommodations, actions under the Credit Documents (including in respect of compliance with
covenants), and all other dealings with the Administrative Agent, the Issuing Bank or any Lender.
The Lead Borrower hereby accepts such appointment. The Administrative Agent and the Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon, any notice or
communication (including any Notice of Borrowing) or agreements or documentation delivered
by the Lead Borrower on behalf of any Borrower. The Administrative Agent and the Lenders may
give any notice or communication with a Borrower hereunder to the Lead Borrower on behalf of
such Borrower. Each of the Administrative Agent, the Issuing Bank and the Lenders shall have
the right, in its discretion, to deal exclusively with the Lead Borrower for any or all purposes under
the Credit Documents. Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by the Lead Borrower shall be binding
upon and enforceable against it.

        Section 2.17 Overadvances. If the aggregate Revolving Loans outstanding exceed the
Line Cap (an "Overadvance") at any time, the excess amount shall be payable by the Borrowers
on demand by the Administrative Agent, but all such Revolving Loans shall nevertheless constitute
Obligations secured by the Collateral and entitled to all benefits of the Credit Documents. The
Administrative Agent may require the Lenders to honor requests for Overadvance Loans and to
forbear from requiring the Borrowers to cure an Overadvance, (a) when no other Event of Default
is known to the Administrative Agent, as long as (i) the Overadvance does not continue for more
than thirty (30) consecutive days (and no Overadvance may exist for at least five (5) consecutive
days thereafter before further Overadvance Loans are required) and (ii) the aggregate amount of
all Overadvances and Protective Advances is not known by the Administrative Agent to exceed
10% of the Borrowing Base, (b) regardless of whether an Event of Default exists, if the
Administrative Agent discovers an Overadvance not previously known by it to exist, as long as
from the date of such discovery the Overadvance (i) is not increased by more than $500,000, and
(ii) does not continue for more than thirty (30) consecutive days. In no event shall Overadvance
Loans be required that would cause the aggregate outstanding Revolving Loans and LC
Obligations to exceed the aggregate Revolving Commitments. The making of any Overadvance
shall not create nor constitute a Default or Event of Default; it being understood that the making
or continuance of an Overadvance shall not constitute a waiver by the Administrative Agent or the
Lenders of the then existing Event of Default. In no event shall any Borrower or other Credit Party
be permitted to require any Overadvance Loan to be made.

        Section 2.18 Protective Advances. The Administrative Agent shall be authorized, in its
discretion, following notice to and consultation with the Lead Borrower, at any time, to make Base
Rate Loans ("Protective Advances") (a) in an aggregate amount, together with the aggregate
amount of all Overadvance Loans, not to exceed 10% of the Borrowing Base, if the Administrative
Agent deems such Protective Advances necessary or desirable to preserve and protect the
Collateral, or to enhance the collectability or repayment of the Obligations; or (b) to pay any other
amounts chargeable to Credit Parties under any Credit Documents, including costs, fees and
expenses; provided that, the aggregate amount of outstanding Protective Advances plus the
outstanding amount of Revolving Loans and LC Obligations shall not exceed the aggregate
Revolving Commitments. Each Lender shall participate in each Protective Advance in accordance
with its Pro Rata Percentage. Required Lenders may at any time revoke the Administrative Agent's


                                                -75-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 204 of 463




authority to make further Protective Advances under clause (a) by written notice to the
Administrative Agent. Absent such revocation, the Administrative Agent's determination that
funding of a Protective Advance is appropriate shall be conclusive. The Administrative Agent may
use the proceeds of such Protective Advances to (a) protect, insure, maintain or realize upon any
Collateral; or (b) defend or maintain the validity or priority of the Administrative Agent's Liens in
any Collateral, including any payment of a judgment, insurance premium, warehouse charge,
finishing or processing charge, or landlord claim, or any discharge of a Lien; provided that the
Administrative Agent shall use reasonable efforts to notify the Lead Borrower after paying any
such amount or taking any such action.

         Section 2.19 Existing Bank Product Obligations; Deposit Account Control Agreements.
All Existing Secured Obligations under Existing Swap Contracts and all other "Bank Product
Debt" (as defined in the Existing Credit Agreement), a list of which is contained in Schedule 2.19
hereto, shall be deemed to have been incurred pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof and shall constitute Secured
Bank Product Obligations, if applicable (and Noticed Hedges) hereunder. Each Secured Bank
Product Provider hereby assumes and agrees to perform any and all duties, obligations and
liabilities to be performed or discharged by the "Secured Bank Product Provider" (as defined in
the Existing Credit Agreement) in accordance with and pursuant to the Existing Credit Agreement
and this Agreement, as applicable. Borrowers agree to execute and deliver such documentation,
if any, requested by Administrative Agent, Secured Bank Product Provider to evidence, record, or
further the foregoing deemed re-incurrence. All Deposit Account Control Agreements entered in
connection with the Existing Secured Obligations shall secure the Obligations hereunder as well
as the Existing Secured Obligations.

        Section 2.20 Superpriority. Except as set forth herein or in the Financing Order, no other
claim having a priority superior or pari passu to that granted to the Agent and the Lenders by the
Financing Order (other than the security interests in the Subordinated Real Property in favor of the
Junior DIP Agent and the Existing Term Loan Agent, subject to the Intercreditor Agreements)
shall be granted or approved while any Obligations under this Agreement remain outstanding.
Except for the Carveout and subject to entry of the Final Financing Order, no costs, fees or
expenses of administration shall be imposed against the Administrative Agent, the Lenders or any
of the Collateral or any of the Existing Agent, the Existing Lenders or the Collateral (as defined in
the Existing Credit Agreement) under Sections 105, 506(c) or 552 of the Bankruptcy Code, or
otherwise, and each of the Credit Parties hereby waives for itself and on behalf of its estate in
bankruptcy, any and all rights under sections 105, 506(c) or 552, or otherwise, to assert or impose
or seek to assert or impose, any such costs or expenses of administration against Agent, Lenders
or any of the Collateral or any of the Existing Agent or the Existing Lenders.

       Section 2.21 Waiver of any Priming Rights. On and after the Closing Date, and on behalf
of themselves and their estates, and for so long as any Obligations shall be outstanding, the
Borrowers and the Guarantors hereby irrevocably waive any right, pursuant to Sections 364(c) or
364(d) of the Bankruptcy Code or otherwise, to grant any Lien of equal or greater priority than the
DIP Liens securing the Obligations, or to approve a claim of equal or greater priority than the
Obligations, in each case other than the Carveout and as contemplated herein or by the Existing
Term Credit Documents.



                                                -76-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 205 of 463




       Section 2.22 Existing Fleet Mortgages. All Fleet Mortgages entered in connection with
the Existing Secured Obligations shall secure the Obligations hereunder as well as the Existing
Secured Obligations.

       ARTICLE 3       Yield Protection, Illegality and Replacement of Lenders.

       Section 3.01 Increased Costs, Illegality, etc.

                (a)     In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all parties hereto but, with
respect to clause (i) below, may be made only by the Administrative Agent):

                        (i)     on any Interest Determination Date that, by reason of any changes
       arising after the date of this Agreement affecting the interbank Eurodollar market, adequate
       and fair means do not exist for ascertaining the applicable interest rate on the basis provided
       for in the definition of LIBO Rate;

                       (ii)     at any time, that such Lender shall incur increased costs or
       reductions in the amounts received or receivable hereunder with respect to any LIBO Rate
       Loan because of any change since the Closing Date in any applicable law or governmental
       rule, regulation, order, guideline or request (whether or not having the force of law) or in
       the official interpretation or administration thereof and including the introduction of any
       new law or governmental rule, regulation, order, official guideline or request, such as, but
       not limited to: (A) any additional Tax imposed on any Lender (except Indemnified Taxes
       or Other Taxes indemnified under Section 5.01 or any Excluded Taxes) or (B) a change in
       official reserve requirements, but, in all events, excluding reserves required under
       Regulation D to the extent included in the computation of the LIBO Rate; or

                      (iii) at any time, if the making or continuance of any LIBO Rate Loan
       has been made (x) unlawful by any law or governmental rule, regulation or order, (y)
       impossible by compliance by any Lender in good faith with any governmental request
       (whether or not having force of law) or (z) impracticable as a result of a contingency
       occurring after the Closing Date which materially and adversely affects the interbank
       Eurodollar market;

then, and in any such event, such Lender (or the Administrative Agent, in the case of clause (i)
above) shall promptly give notice (by telephone promptly confirmed in writing) to the Lead
Borrower and, except in the case of clause (i) above, to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to each of the other
Lenders). Thereafter (x) in the case of clause (i) above, LIBO Rate Loans shall no longer be
available until such time as the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing or Notice of Conversion/Continuation given
by the Lead Borrower with respect to LIBO Rate Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by the Borrowers, (y) in the case of
clause (ii) above, each Borrower, jointly and severally, agrees to pay to such Lender, upon such
Lender's written request therefor, such additional amounts (in the form of an increased rate of, or
a different method of calculating, interest or otherwise as such Lender in its sole discretion shall



                                                -77-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 206 of 463




determine) as shall be required to compensate such Lender for such increased costs or reductions
in amounts received or receivable hereunder (a written notice setting forth the additional amounts
owed to such Lender, showing in reasonable detail the basis for the calculation thereof, shall be
submitted to the Lead Borrower by such Lender and shall, absent manifest error, be final and
conclusive and binding on all the parties hereto), (z) in the case of clause (iii) above, the Borrowers
shall take one of the actions specified in Section 3.01(b) as promptly as possible and, in any event,
within the time period required by law.

               (b)     Subject to Section 3.06, at any time that any LIBO Rate Loan is affected by
the circumstances described in Section 3.01(a)(ii), the Lead Borrower may, and in the case of a
LIBO Rate Loan affected by the circumstances described in Section 3.01(a)(iii), the Lead
Borrower shall, either (x) if the affected LIBO Rate Loan is then being made initially or pursuant
to a conversion, cancel such Borrowing by giving the Administrative Agent telephonic notice
(confirmed in writing) on the same date that the Lead Borrower was notified by the affected Lender
or the Administrative Agent pursuant to Section 3.01(a)(ii) or (iii) or (y) if the affected LIBO Rate
Loan is then outstanding, upon at least three (3) Business Days' written notice to the Administrative
Agent, require the affected Lender to convert such LIBO Rate Loan into a Base Rate Loan;
provided that if more than one Lender is affected at any time, then all affected Lenders must be
treated the same pursuant to this Section 3.01(b).

                (c)      If any Lender determines that after the Closing Date the introduction of or
any change in any applicable law or governmental rule, regulation, order, guideline, directive or
request (whether or not having the force of law) concerning capital or liquidity requirements, or
any change in interpretation or administration thereof by the NAIC or any Governmental
Authority, central bank or comparable agency, will have the effect of increasing the amount of
capital or liquidity required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender's Commitments hereunder or its
obligations hereunder, then each Borrower, jointly and severally, agrees to pay to such Lender,
upon its written demand therefor, such additional documented amounts as shall be required to
compensate such Lender or such other corporation for the increased cost to such Lender or such
other corporation or the reduction in the rate of return to such Lender or such other corporation as
a result of such increase of capital. In determining such additional amounts, each Lender will act
reasonably and in good faith and will use averaging and attribution methods which are reasonable;
provided that such Lender's determination of compensation owing under this Section 3.01(c) shall,
absent manifest error, be final and conclusive and binding on all the parties hereto. Each Lender,
upon determining that any additional amounts will be payable pursuant to this Section 3.01(c), will
give prompt written notice thereof to the Lead Borrower, which notice shall show in reasonable
detail the basis for calculation of such additional amounts.

                (d)   Notwithstanding anything in this Agreement to the contrary, (x) the Dodd-
Frank Wall Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III ((x) and (y) collectively referred to as "Dodd Frank and Basel III"),
shall be deemed to be a change after the Closing Date in a requirement of law or government rule,



                                                 -78-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 207 of 463




regulation or order, regardless of the date enacted, adopted, issued or implemented (including for
purposes of this Section 3.01).

Notwithstanding the above, a Lender will not be entitled to demand compensation for any
increased cost or reduction set forth in this Section 3.01 at any time if it is not the general practice
and policy of such Lender to demand such compensation from similarly situated borrowers in
similar circumstances at such time.

          Section 3.02 Compensation. Each Borrower, jointly and severally, agrees to compensate
each Lender, upon its written request (which request shall set forth in reasonable detail the basis
for requesting such compensation and the calculation of the amount of such compensation), for all
losses, expenses and liabilities (including, without limitation, any loss, expense or liability incurred
by reason of the liquidation or reemployment of deposits or other funds required by such Lender
to fund its LIBO Rate Loans but excluding loss of anticipated profits and excluding the impact of
the second proviso of the definition of LIBO Rate) which such Lender may sustain: (i) if for any
reason (other than a default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, LIBO Rate Loans does not occur on a date specified therefor in a Notice
of Borrowing or Notice of Conversion/Continuation (whether or not withdrawn by the applicable
Borrower or deemed withdrawn pursuant to Section 3.01(a)); (ii) if any prepayment or repayment
(including any termination or reduction of Commitments made pursuant to Section 2.07 or as a
result of an acceleration of the Loans pursuant to Section 11) or conversion of any of its LIBO
Rate Loans occurs on a date which is not the last day of an Interest Period with respect thereto;
(iii) if any prepayment of any LIBO Rate Loans is not made on any date specified in a notice of
termination or reduction given by the Lead Borrower; or (iv) as a consequence of (x) any other
default by any Borrower to repay its LIBO Rate Loans when required by the terms of this
Agreement or (y) any election made pursuant to Section 3.01(b).

        Section 3.03 Change of Lending Office. Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 3.01(a)(ii) or (iii), Section 3.01(c) or Section 5.01
with respect to such Lender, it will, if requested by the Lead Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another lending office for
any Loans affected by such event; provided that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory disadvantage, with the object
of avoiding the consequence of the event giving rise to the operation of such Section. Nothing in
this Section 3.03 shall affect or postpone any of the obligations of the Borrowers or the right of
any Lender provided in Sections 3.01 and 5.01.

        Section 3.04 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of an event giving rise to the operation of Section 3.01(a)(ii) or (iii),
Section 3.01(c) or Section 5.01 with respect to such Lender or (z) in the case of a refusal by a
Lender to consent to certain proposed changes, waivers, discharges or terminations with respect to
this Agreement which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Lead Borrower shall have the right, if no Event of Default then exists (or,
in the case of preceding clause (z), will exist immediately after giving effect to such replacement),
to replace such Lender (the "Replaced Lender") with one or more other Eligible Transferees, none
of whom shall constitute a Defaulting Lender at the time of such replacement (collectively, the
"Replacement Lender") and each of whom shall be required to be reasonably acceptable to the


                                                 -79-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 208 of 463




Administrative Agent (to the extent the Administrative Agent's consent would be required for an
assignment to such Replacement Lender pursuant to Section 13.04); provided that (i) at the time
of any replacement pursuant to this Section 3.04, the Replacement Lender shall enter into one or
more Assignment and Assumption Agreements pursuant to Section 13.04(b) (and with all fees
payable pursuant to said Section 13.04(b) to be paid by the Replacement Lender and/or the
Replaced Lender (as may be agreed to at such time by and among the Lead Borrower, the
Replacement Lender and the Replaced Lender)) pursuant to which the Replacement Lender shall
acquire all of the Commitments and outstanding Loans of the Replaced Lender and, in connection
therewith, shall pay to (x) the Replaced Lender in respect thereof an amount equal to the sum of
(I) an amount equal to the principal of, and all accrued interest on, all outstanding Loans of the
respective Replaced Lender and (II) an amount equal to all accrued, but theretofore unpaid, Fees
owing to the Replaced Lender pursuant to Section 2.05 and (ii) all obligations of each Borrower
due and owing to the Replaced Lender at such time (other than those specifically described in
clause (i) above in respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with such replacement.
Upon receipt by the Replaced Lender of all amounts required to be paid to it pursuant to this
Section 3.04, the Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment and Assumption Agreement on behalf of such Replaced Lender, and any
such Assignment and Assumption Agreement so executed by the Administrative Agent and the
Replacement Lender shall be effective for purposes of this Section 3.04 and Section 13.04. Upon
the execution of the respective Assignment and Assumption Agreement, the payment of amounts
referred to in clauses (i) and (ii) above, recordation of the assignment on the Register pursuant to
Section 13.14, (x) the Replacement Lender shall become a Lender hereunder and the Replaced
Lender shall cease to constitute a Lender hereunder, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 3.01, 3.02, 5.01, 12.07
and 13.01), which shall survive as to such Replaced Lender. In connection with any replacement
of Lenders pursuant to, and as contemplated by, this Section 3.04, each Borrower hereby
irrevocably authorizes the Lead Borrower to take all necessary action, in the name of such
Borrower, as described above in this Section 3.04 in order to effect the replacement of the
respective Lender or Lenders in accordance with the preceding provisions of this Section 3.04.

        Section 3.05 Inability to Determine Rates. If the Required Lenders determine in good
faith that for any reason (a) U.S. Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of such LIBO Rate
Loan, (b) adequate and reasonable means do not exist for determining the LIBO Rate for any
requested Interest Period with respect to a proposed LIBO Rate Loan, or (c) that the LIBO Rate
for any requested Interest Period with respect to a proposed LIBO Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Lead Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain LIBO Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the LIBO Rate component of
the Base Rate, the utilization of the LIBO Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Lead Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of LIBO Rate Loans or, failing
that, will be deemed to have converted such request into a request for a Borrowing of LIBO Rate
Loans in the amount specified therein.


                                               -80-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 209 of 463




       Section 3.06 Effect of Benchmark Transition Event.

                (a)     Benchmark Replacement. Notwithstanding anything to the contrary herein
or in any other Loan Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Administrative Agent and Lead Borrower may amend this
Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such amendment with
respect to a Benchmark Transition Event will become effective at 5:00 p.m. on the fifth (5th)
Business Day after the Administrative Agent has posted such proposed amendment to all Lenders
and Lead Borrower so long as the Administrative Agent has not received, by such time, written
notice of objection to such amendment from Lenders comprising the Required Lenders. Any such
amendment with respect to an Early Opt-in Election will become effective on the date that Lenders
comprising the Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment. No replacement of the LIBO Rate with a
Benchmark Replacement pursuant to this Section 3.06 will occur prior to the applicable
Benchmark Transition Start Date.

               (b)     Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have the right to
make Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments implementing
such Benchmark Replacement Conforming Changes will become effective without any further
action or consent of any other party to this Agreement.

                (c)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify Lead Borrower and the Lenders of (1) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date and Benchmark Transition Start Date, (2) the implementation of any
Benchmark Replacement, (3) the effectiveness of any Benchmark Replacement Conforming
Changes, and (4) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by Agent or Lenders pursuant to this Section
3.06 including any determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each case, as expressly
required pursuant to this Section 3.06.

               (d)   Benchmark Unavailability Period. Upon Lead Borrower's receipt of notice
of the commencement of a Benchmark Unavailability Period, Lead Borrower may revoke any
request for a LIBO Borrowing of, conversion to or continuation of LIBO Rate Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing that, Lead
Borrower will be deemed to have converted any such request into a request for a Borrowing of or
conversion to Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon the LIBO Rate will not be used in any determination of the Base Rate.

       ARTICLE 4       [Reserved].




                                               -81-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 210 of 463




       ARTICLE 5      Taxes.

       Section 5.01 Net Payments.

                (a)     All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding for, any Taxes,
except as required by applicable law. If any Indemnified Taxes are required to be withheld or
deducted from such payments, then the Credit Parties jointly and severally agree that (i) to the
extent such deduction or withholding is on account of an Indemnified Tax or Other Tax, the sum
payable shall be increased as necessary so that after making all required deductions or withholding
(including deduction or withholdings applicable to additional sums payable under this Section
5.01), the Administrative Agent or Lender (as the case may be) receives an amount equal to the
sum it would have received had no such deductions or withholdings been made, (ii) the applicable
withholding agent will make such deductions or withholdings, and (iii) the applicable withholding
agent shall timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law. In addition, the Credit Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable law. The Credit
Parties will furnish to the Administrative Agent within forty-five (45) days after the date the
payment by any of them of any Indemnified Taxes or Other Taxes is due pursuant to applicable
law certified copies of tax receipts evidencing such payment by the applicable Credit Party. The
Credit Parties jointly and severally agree to indemnify and hold harmless the Administrative Agent
and each Lender, and reimburse the Administrative Agent and each Lender, within ten (10) days
of written request therefor, for the amount of any Indemnified Taxes (including any Indemnified
Taxes imposed on amounts payable under this Section 5.01) payable or paid by the Administrative
Agent or such Lender (or their Affiliates on behalf of the Administrative Agent or such Lender) or
required to be withheld or deducted from a payment to the Administrative Agent or such Lender,
and any Other Taxes, and any reasonable out-of-pocket expenses arising therefrom or with respect
thereto (including reasonable attorneys' and tax advisors' fees and expenses), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.

               (b)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall deliver to the
Lead Borrower and the Administrative Agent, at the time or times reasonably requested by the
Lead Borrower or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Lead Borrower or the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or a reduced rate of, withholding Tax; provided
however, notwithstanding anything to the contrary in this Section 5.01(b), the completion,
execution and submission of such forms or documentation (other than such documentation set
forth in Section 5.01(c)) shall not be required if in the Lender's reasonable judgment such
completion, execution or submission would subject such Lender to any material unreimbursed cost
or expense or would materially prejudice the legal or commercial position of such Lender or its
Affiliates. Each Lender shall, whenever a lapse in time or change in circumstances renders such
documentation (including any specific documents required below in Section 5.01(c)) expired,
obsolete or inaccurate in any respect, deliver promptly to the Lead Borrower and the
Administrative Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the Lead Borrower or the Administrative Agent) or


                                               -82-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 211 of 463




promptly notify the Lead Borrower and the Administrative Agent in writing of its inability to do
so.

                 (c)    Without limiting the generality of the foregoing: (w) each Lender that is not
a United States person (as such term is defined in Section 7701(a)(30) of the Code) shall deliver
to the Lead Borrower and the Administrative Agent on or prior to the Closing Date or, in the case
of a Lender that is an assignee or transferee of an interest under this Agreement pursuant to Section
3.04 or 13.04 (unless the relevant Lender was already a Lender hereunder immediately prior to
such assignment or transfer), on the date of such assignment or transfer to such Lender, (i) two
accurate and complete original signed copies of Internal Revenue Service Form W-8BEN (or
successor form) or Form W-8BEN-E (or successor form) claiming eligibility for benefits of an
income tax treaty to which the United States is a party or Form W-8ECI (or successor form); (ii)
in the case of a Lender claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of "portfolio interest," a certificate substantially in
the form of Exhibit C (any such certificate, a "U.S. Tax Compliance Certificate") and two accurate
and complete original signed copies of Internal Revenue Service Form W-8BEN (or successor
form) or W-8BEN-E (or successor form) certifying to such Lender's entitlement as of such date to
a complete exemption from U.S. withholding tax with respect to payments of interest to be made
under this Agreement; or (iii) to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership or a participating Lender), two accurate and complete original signed
copies of Internal Revenue Service Form W-8IMY (or successor form) of the Lender,
accompanied by Form W-8ECI, Form W-8BEN, Form W-8BEN-E, U.S. Tax Compliance
Certificate, Form W-8IMY, Form W-9, and/or any other required information (or successor or
other applicable form) from each beneficial owner that would be required under this Section
5.01(c) if such beneficial owner were a Lender (provided that, if the Lender is a partnership for
U.S. federal income Tax purposes (and not a participating Lender), and one or more beneficial
owners are claiming the portfolio interest exemption, the U.S. Tax Compliance Certificate may be
provided by such Lender on behalf of such beneficial owners); (x) each Lender that is a United
States person, as defined in Section 7701(a)(30) of the Code, shall deliver to the Lead Borrower
and the Administrative Agent, at the times specified in Section 5.01(b), two accurate and complete
original signed copies of Internal Revenue Service Form W-9, or any successor form that such
Person is entitled to provide at such time, in order to qualify for an exemption from United States
backup withholding requirements; (y) the Administrative Agent shall deliver to the Lead
Borrower, on or prior to the date it becomes the Administrative Agent hereunder, one accurate and
complete original signed copy of Internal Revenue Service Form W-9 or any applicable successor
form; and (z) if any payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Lead Borrower and the
Administrative Agent, at the time or times prescribed by applicable law and at such time or times
reasonably requested by the Lead Borrower or the Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Lead Borrower or the
Administrative Agent as may be necessary for the Lead Borrower or the Administrative Agent to
comply with its obligations under FATCA, to determine whether such Lender has complied with
such Lender's obligations under FATCA or to determine, if necessary, the amount to deduct and



                                                -83-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 212 of 463




withhold from such payment. Solely for purposes of this Section 5.01(c)(z), "FATCA" shall
include any amendment made to FATCA after the Closing Date.

                Notwithstanding any other provision of this Section 5.01, a Lender shall not be
required to deliver any form that such Lender is not legally eligible to deliver.

                (d)     If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes or Other Taxes as
to which it has been indemnified by the Credit Parties or with respect to which a Credit Party has
paid additional amounts pursuant to Section 5.01(a), it shall, subject to Section 13.02, pay to the
relevant Credit Party an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Credit Party under Section 5.01(a) with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses (including any Taxes) of the Administrative Agent or such Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the relevant Credit Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to such Credit Party
(plus any penalties, interest or other charges imposed by the relevant Governmental Authority) to
the Administrative Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this Section 5.01(d), in no event will the Administrative Agent or any Lender be
required to pay any amount to any Credit Party pursuant to this Section 5.01(d) to the extent that
such payment would place the Administrative Agent or such Lender in a less favorable position
(on a net after-Tax basis) than such party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. Nothing in this Section 5.01(d)
shall be construed to obligate the Administrative Agent or any Lender to disclose its Tax returns
or any other information regarding its Tax affairs or computations to any Person or otherwise to
arrange its Tax affairs in any manner other than as it determines in its sole discretion.

               (e)     For the avoidance of doubt, for purposes of Section 5.01, the term "Lender"
shall include any Issuing Bank and Swingline Lender.

       ARTICLE 6       Conditions Precedent to Credit Events on the Closing Date.

        The Administrative Agent, Swingline Lenders, the Issuing Bank and the Lenders shall not
be required to fund any Revolving Loans or Swingline Loans, or arrange for the issuance of any
Letters of Credit on the Closing Date, until the following conditions are satisfied or waived.

        Section 6.01 Closing Date; Credit Documents. On or prior to the Closing Date, Holdings
and the Borrowers shall have signed a counterpart of this Agreement (whether the same or different
counterparts) and each other Credit Document and shall have delivered (by electronic transmission
or otherwise) the same to the Administrative Agent or, in the case of the Lenders, shall have given
to the Administrative Agent telephonic (confirmed in writing), written or telex notice (actually
received) at such office that the same has been signed and mailed to it, including certified copies
of a recent date of requests for information or copies (Form UCC1), or equivalent reports as of a
recent date, listing all effective financing statements that name any Credit Party as debtor and that
are filed in any applicable jurisdiction, together with copies of such other financing statements that


                                                -84-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 213 of 463




name any Credit Party as debtor, United States Patent and Trademark Office and United States
Copyright Office searches reasonably requested by the Administrative Agent, reports as of a recent
date listing all effective tax and judgment liens with respect to any Credit Party in each jurisdiction
as the Agents may reasonably require, all in form and substance reasonably satisfactory to Agents.

       Section 6.02 Five Year Plan. On or prior to the Closing Date, Agents and Lenders shall
have received a five year business plan, in form and substance reasonably acceptable to the
Administrative Agent.

       Section 6.03 Corporate Documents; Proceedings, etc.

                (a)    On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by a Responsible Officer of such
Credit Party, and attested to by the Secretary or any Assistant Secretary of such Credit Party with
appropriate insertions, together with copies of the certificate or articles of incorporation and
bylaws (or equivalent organizational documents), as applicable, of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and each of the foregoing shall be
in form and substance reasonably satisfactory to the Administrative Agent.

                (b)     On the Closing Date, the Administrative Agent shall have received good
standing certificates and bring-down telegrams or facsimiles, if any, for the Credit Parties that the
Administrative Agent reasonably may have requested, certified by proper Governmental
Authorities in each Credit Party's jurisdiction of incorporation or formation, as applicable.

       Section 6.04 Bankruptcy Conditions.

                 (a)   The Bankruptcy Court shall have entered the Initial Financing Order within
three (3) Business Days of the commencement of the Bankruptcy Cases, which Initial Financing
Order (i) shall have been entered upon an application or motion of the Credit Parties satisfactory
in form and substance to Administrative Agent in its sole discretion and upon prior notice to such
parties required to receive such notice and such other parties as may be reasonably requested by
Administrative Agent; (ii) shall be in full force and effect and shall not have been amended,
modified or stayed, or reversed, except for amendments or modifications with the written consent
of Administrative Agent; and, if the Initial Financing Order is the subject of a pending objection,
appeal or motion for reconsideration in any respect, neither the Initial Financing Order, nor the
making of the Loans or the performance by the Credit Parties of any of the Obligations shall be
the subject of a presently effective stay; (iii) such order shall (A) authorize and approve the Credit
Parties' entry into this Agreement, the Credit Documents and the transactions contemplated
thereby and hereby, (B) grant the super-priority status, security interests and priming Liens in favor
of the Collateral Agent, and approve the payment of all fees of the Agents and Lenders, (C) provide
for the lifting or modifying the automatic stay to permit the Debtors to perform their obligations
and Agents and the Lenders to exercise their rights and remedies with respect to this Agreement
and the other Credit Documents, (D) except to the extent required to be paid pursuant to the Final
Financing Order, authorizing the roll up of the Existing Obligations on the date of the Initial
Financing Order, (E) provide for adequate protection in favor of Existing Agent and Existing
Lenders, (F) provide for the prohibition on non-consensual use of cash collateral or third party
financing secured by Liens senior or pari passu with the Liens securing the Obligations or the


                                                 -85-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 214 of 463




Existing Secured Obligations, (G) include terms and conditions customary for transactions of this
type and (H) shall otherwise be in form and substance satisfactory to Administrative Agent; (iv)
which Initial Financing Order shall be in full force and effect and shall not have been amended,
modified or stayed, or reversed, except for amendments or modifications with the written consent
of the Administrative Agent, and, if the Initial Financing Order is the subject of a pending
objection, appeal or motion for reconsideration in any respect, neither the Initial Financing Order,
nor the entrance into this Agreement and the other Credit Documents or the performance by the
Credit Parties thereunder shall be the subject of a presently effective stay.

               (b)     The Bankruptcy Cases shall have been commenced in the Bankruptcy
Court, and all material First Day Orders and all material related orders and motions to be entered
and documents to be filed with the Bankruptcy Court at or promptly following the commencement
of the Bankruptcy Cases shall have been provided in advance to Administrative Agent and shall
be in form and substance reasonably satisfactory to Administrative Agent.

               (c)     The Bankruptcy Court shall have entered a cash management order
authorizing the Credit Parties to maintain and continue to use their cash management system in
the ordinary course of business, which order shall be in form and substance reasonably satisfactory
to Administrative Agent (the "Cash Management Order").

              (d)     Administrative Agent and Lenders shall have received a copy of the Initial
Budget, which shall be in form and substance satisfactory to the Administrative Agent and the
Lenders and in the form of Exhibit I-1 attached hereto.

       Section 6.05 Restructuring Support Agreement. On or prior to the Closing Date, the
Restructuring Support Agreement shall be entered in form and substance satisfactory to Agents
and Lenders.

       Section 6.06 Security Agreements. On the Closing Date, each Credit Party shall have
duly authorized, executed and delivered the Security Agreement substantially in the form of
Exhibit E (as amended, modified, restated and/or supplemented from time to time, the "Security
Agreement") covering all of such Credit Party's present and future Collateral referred to therein,
and shall have delivered to the Collateral Agent:

                       (i)    proper financing statements (Form UCC1 or the equivalent) and
       other filings (including intellectual property security agreements) authorized for filing
       under the UCC or other appropriate filing offices of each jurisdiction as may be reasonably
       necessary or desirable to perfect the security interests purported to be created by the
       Security Agreement;

                        (ii)    (x) certified copies of a recent date of requests for information or
       copies (Form UCC1), or equivalent reports as of a recent date, listing all effective financing
       statements that name the Lead Borrower or any other Credit Party as debtor and that are
       filed in the jurisdictions referred to in clause (i) above, together with copies of such other
       financing statements that name the Lead Borrower or any other Credit Party as debtor (none
       of which shall cover any of the Collateral except to the extent evidencing Permitted Liens),
       (y) United States Patent and Trademark Office and United States Copyright Office searches



                                               -86-
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 215 of 463




       reasonably requested by the Administrative Agent and (z) reports as of a recent date listing
       all effective tax and judgment liens with respect to the Lead Borrower or any other Credit
       Party in each jurisdiction as the Agents may reasonably require; and

                      (iii)   [reserved];

                       (iv)    all of the certificates, instrument and promissory notes evidencing
       or constituting Collateral referred to in the Security Agreement (to the extent required to
       be delivered to the Collateral Agent pursuant to the Security Agreement) together with
       executed and undated endorsements for transfer, along with evidence that all other actions
       necessary, to perfect (to the extent required in the Security Agreement) the security
       interests in Collateral purported to be created by the Security Agreement have been taken.

        Section 6.07 Subsidiaries Guaranty. On the Closing Date, each Subsidiary Guarantor
shall have duly authorized, executed and delivered the Subsidiaries Guaranty substantially in the
form of Exhibit F (as amended, modified or supplemented from time to time, the "Subsidiaries
Guaranty"), guaranteeing all of the obligations of the Lead Borrower as more fully provided
therein.

       Section 6.08 [Reserved].

       Section 6.09 Junior DIP Indebtedness. On the Closing Date, the Lead Borrower shall
have entered into the Junior DIP Loan Documents and shall draw the proceeds thereof on such
date and the Satisfactory Junior DIP Conditions have been satisfied in connection therewith.

       Section 6.10 Fees, etc.

               (a)     On the Closing Date, the Lead Borrower shall have paid to the Agents and
each Lender, all costs, fees and expenses (including, without limitation, legal fees and expenses
that were provided to the Lead Borrower on or prior to the Closing Date (including those of
Goldberg Kohn Ltd., local counsel engaged by the Administrative Agent in connection with the
Debtors' Chapter 11 cases, maritime counsel and any other professional advisors) and other
compensation payable to the Agents or such Lender or otherwise payable in respect of the
Transaction to the extent then due.

               (b)     On the Closing Date, each Credit Party shall have duly authorized, executed
and delivered the Exit Fee Letters, if finalized.

       Section 6.11 [Reserved].

        Section 6.12 Patriot Act. The Agents and the Lenders shall have received from the Credit
Parties all documentation and other information (including a Beneficial Ownership Certificate)
required by regulatory authorities under applicable "know your customer" and anti-money
laundering rules and regulations, including the Patriot Act and OFAC/PEP, and the Agents and
each Lender have completed Patriot Act searches, OFAC/PEP searches and customary individual
background checks for each Credit Party, and OFAC/PEP searches and customary individual
background searches for each Credit Party's senior management, key principals, and legal and
beneficial owners, the results of which shall be satisfactory to Agents and the Lenders.


                                               -87-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 216 of 463




       Section 6.13 Borrowing Notice. Prior to the making of a Revolving Loan on the Closing
Date, the Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.03(c).

         Section 6.14 Material Adverse Effect. There shall have been no change, event, effect,
occurrence, development, matter, state of facts, series of events or circumstances that either
individually or in the aggregate, has had or could reasonably be expected to have (i) a material
adverse effect on the business, assets, financial condition or results of operations of the Credit
Parties taken as a whole, (ii) a material and adverse effect on the rights and remedies of the
Administrative Agent and other Secured Creditors, taken as a whole, under the Credit Documents,
(iii) a material and adverse effect on the ability of the Credit Parties, taken as a whole, to perform
their obligations under the Credit Documents, (iv) the perfection or priority of the Liens granted
pursuant to the Credit Documents or the Financing Order, (v) the perfection or priority of the Liens
granted to secure the Existing Obligations, or (vi) the ability of the Existing Agent and the Existing
Lenders to enforce the Existing Loan Documents, except, in each case for the commencement of
the Bankruptcy Cases and the events that customarily and reasonably result from the
commencement of the Bankruptcy Cases.

       Section 6.15 Appraisal/Borrowing Base Certificate. The Lead Borrower shall have
delivered to the Administrative Agent a satisfactory Borrowing Base Certificate in form and
substance reasonably satisfactory to the Administrative Agent.

        Section 6.16 Flood. The Agents and Lenders shall have received (i) all flood insurance
documentation and completed all diligence and coverage in accordance with Flood Insurance Laws
with respect to the real property subject to a Mortgage on the Closing Date and (ii) in the event
that any real property subject to a Mortgage is located in any area that has been designated by the
Federal Emergency Management Agency as a "Special Flood Hazard Area", evidence that
Borrowers and Credit Parties have maintained flood insurance with respect to such real property
(including any personal property which is located thereon) complying with the Flood Insurance
Laws, naming the Administrative Agent as loss payee and/or mortgagee thereunder, in amounts
satisfactory to all Lenders and otherwise satisfactory to all Lenders.

        Section 6.17 Officer's Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of Holdings and the Lead Borrower certifying that as of the
Closing Date (i) all the representations and warranties set forth in Article 8 hereof or in any other
Credit Document are true and correct in all material respects (or to the extent such representation
or warranty is qualified as to "materiality" or similar language, such representation or warranty
shall be true and correct in all respects) to the extent set forth therein, (ii) there is no Material
Adverse Effect as described in Section 6.14 and (iii) no Default or Event of Default exists.

       ARTICLE 7       Conditions Precedent to All Credit Events.

       The obligation of each Lender and each Issuing Bank to make any Credit Extension shall
be subject to the satisfaction (or waiver) of each of the conditions precedent set forth below:

       Section 7.01 Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing as required by Section 2.03 (or such notice shall have been deemed given in



                                                -88-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 217 of 463




accordance with Section 2.03) if Loans are being requested or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the Issuing Bank and the Administrative
Agent shall have received a notice requesting the issuance, amendment, extension or renewal of
such Letter of Credit as required by Section 2.13(a) or, in the case of the Borrowing of a Swingline
Loan, the Swingline Lender and the Administrative Agent shall have received a notice requesting
such Swingline Loan as required by Section 2.12(b).

       Section 7.02 Availability. Availability on the proposed date of such Borrowing shall be
adequate to cover the amount of such Borrowing.

         Section 7.03 No Default. No Default or Event of Default shall exist at the time of, or
result from, such funding or issuance.

       Section 7.04 Representations and Warranties. Each of the representations and warranties
made by any Credit Party set forth in Article 8 hereof or in any other Credit Document shall be
true and correct in all material respects (without duplication of any materiality standard set forth
in any such representation or warranty) on and as of the date of such Credit Extension with the
same effect as though made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such date (without duplication of any
materiality standard set forth in any such representation or warranty).

        Section 7.05 No Injunction. No injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, the extending of such credit shall have been
issued and remain in force by any Governmental Authority against any Borrower, Agents, or any
Lender.

        Section 7.06 Use of Junior DIP Proceeds. One hundred percent (100%) of the proceeds
of the Junior DIP Indebtedness shall have been used by the Borrowers in a manner consistent with
the Financing Order and Section 10.12 of the Junior DIP Credit Agreement, as in effect on the date
hereof.

       Section 7.07 Final Financing Order. With respect to any Loan or Letter of Credit to be
made or issued thirty (30) days after the Filing Date (or such later date acceptable to the
Administrative Agent in its sole discretion), the Bankruptcy Court shall have entered the Final
Financing Order, which Final Financing Order shall be in full force and effect and shall not have
been reversed, vacated or stayed, and shall not have been amended, supplemented or otherwise
modified without the prior written consent of Administrative Agent.

        The acceptance of the benefits of each Credit Event shall constitute a representation and
warranty by each Borrower to the Administrative Agent and each of the Lenders that all the
conditions specified in this Article 7 and applicable to such Credit Event are satisfied as of that
time (other than such conditions which are subject to the discretion of the Administrative Agent
or the Lenders). All of the certificates, legal opinions and other documents and papers referred to
in Article 6 and in this Article 7, unless otherwise specified, shall be delivered to the
Administrative Agent at the Notice Office for the account of each of the Lenders.




                                                 -89-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 218 of 463




        ARTICLE 8 Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, each of Holdings and each Borrower,
as applicable, makes the following representations, warranties and agreements, in each case after
giving effect to the Transaction.

         Section 8.01 Organizational Status. Each of Holdings, the Lead Borrower and each of
its Restricted Subsidiaries (i) is a duly organized and validly existing corporation, partnership,
limited liability company or unlimited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate, partnership, limited
liability company or unlimited holding company power and authority, as the case may be, to own
its property and assets and to transact the business in which it is engaged and presently proposes
to engage and (iii) is, to the extent such concepts are applicable under the laws of the relevant
jurisdiction, duly qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the conduct of its business
requires such qualifications, except for failures to be so qualified which, individually and in the
aggregate, have not had, and would not reasonably be expected to have, a Material Adverse Effect.

         Section 8.02 Power and Authority. Each Credit Party thereof has the corporate,
partnership, limited liability company or unlimited liability company power and authority, as the
case may be, to execute, deliver and perform the terms and provisions of each of the Credit
Documents to which it is party and subject to the approval of the Bankruptcy Court and pursuant
to the Financing Order has taken all necessary corporate, partnership, limited liability company or
unlimited liability company action, as the case may be, to authorize the execution, delivery and
performance by it of each of such Credit Documents. Each Credit Party thereof has duly executed
and delivered each of the Credit Documents to which it is party, and subject to the approval of the
Bankruptcy Court and pursuant to the Financing Order, each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its terms, except to the extent
that the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors' rights and by
equitable principles (regardless of whether enforcement is sought in equity or at law).

         Section 8.03 No Violation. Subject to the approval of the Bankruptcy Court and pursuant
to the Financing Order, neither the execution, delivery or performance by any Credit Party of the
Credit Documents to which it is a party, nor compliance by it with the terms and provisions thereof,
(i) will contravene any provision of any law, statute, rule or regulation or any order, writ, injunction
or decree of any court or governmental instrumentality, (ii) will conflict with or result in any breach
of any of the terms, covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any of the property or assets of any Credit Party or any of its
respective Restricted Subsidiaries pursuant to the terms of, any indenture, mortgage, deed of trust,
credit agreement or loan agreement, or any other material agreement, contract or instrument, in
each case to which any Credit Party or any of its respective Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound or to which it may be subject, other than in the
case of any contravention, breach, default and/or conflict, that would not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect or (iii) will violate any
provision of the certificate or articles of incorporation, certificate of formation, limited liability



                                                 -90-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 219 of 463




company agreement or bylaws (or equivalent organizational documents), as applicable, of any
Credit Party or any of its respective Restricted Subsidiaries.

         Section 8.04 Approvals. Subject to the approval of the Bankruptcy Court and pursuant
to the Financing Order, no order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except for those that have otherwise been obtained or made
on or prior to the Closing Date and which remain in full force and effect on the Closing Date), or
exemption by, any governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Credit Party to authorize, or is required to
be obtained or made by, or on behalf of, any Credit Party in connection with, the execution,
delivery and performance of any Credit Document.

       Section 8.05 Financial Condition. Since the Closing Date there has been no change,
event or occurrence that would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

       Section 8.06 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of any Credit Party, threatened (i) other than the filing, commencement and
continuation of the Bankruptcy Cases and any litigation resulting therefrom, with respect to the
Transaction or any Credit Document or (ii) that either individually or in the aggregate, have had,
or would reasonably be expected to have, a Material Adverse Effect.

       Section 8.07 True and Complete Disclosure.

                 (a)   All written information (taken as a whole) furnished by or on behalf of any
Credit Party in writing to the Administrative Agent or any Lender (including, without limitation,
all such written information contained in the Credit Documents) for purposes of or in connection
with this Agreement, the other Credit Documents or any transaction contemplated herein or therein
does not contain any material misstatement of fact or omit to state any material fact necessary to
make such information (taken as a whole) not misleading in any material respect at such time in
light of the circumstances under which such written information was provided.

                (b)     Notwithstanding anything to the contrary in the foregoing clause (a) of this
Section 8.07, none of the Credit Parties makes any representation, warranty or covenant with
respect to any information consisting of statements, estimates, forecasts and projections regarding
the future performance of the Lead Borrower or any of its Subsidiaries, or regarding the future
condition of the industries in which they operate other than that such information has been prepared
in good faith based upon assumptions believed to be reasonable at the time of preparation thereof
(it being understood and agreed that projections are not to be viewed as facts, projections are
subject to significant uncertainties and contingencies, many of which are beyond the control of the
Credit Parties, no assurances can be given that any particular projection will be realized and that
actual results during the period or periods covered by such projections may differ from projected
results, and such differences may be material).

             (c)      As of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.




                                                -91-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 220 of 463




       Section 8.08 Use of Proceeds.

                (a)    All proceeds of the Loans incurred on the date of the entry into the Initial
Financing Order will be used by the Lead Borrower to pay in full the Existing Secured Obligations
(other than the Existing Bank Product Obligations).

              (b)    All proceeds of the Loans incurred on or after the Closing Date will be used
in compliance with Section 10.12.

         Section 8.09 Tax Returns and Payments. Except as would not reasonably be expected to
result in aggregate liabilities in excess of $1,000,000, (i) each Credit Party and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate taxing authority all
federal, state and other material Tax returns, statements, forms and reports for taxes (the "Returns")
required to be filed by, or with respect to the income, properties or operations of such Credit Party
and/or any of its Subsidiaries, (ii) the Tax returns accurately reflect in all material respects all
liability for Taxes of the Credit Party and its Subsidiaries for the periods covered thereby, and (iii)
each Credit Party and each of its Subsidiaries have paid all material Taxes payable by them, other
than to the extent subject to the automatic stay, those, if any, for which payment is otherwise
excused under the Bankruptcy Code or those that are being contested in good faith by appropriate
proceedings and fully provided for as a reserve on the financial statements of such Person in
accordance with U.S. GAAP (to the extent no Lien with respect thereto has been filed other than
a Permitted Lien). Except as set forth in Schedule 8.09, there is no material action, suit,
proceeding, investigation, audit or claim now pending or, to the best knowledge of a Credit Party
or any of its Subsidiaries, threatened in writing by any authority regarding any Taxes relating to
any Credit Party or any of its Subsidiaries.

       Section 8.10 ERISA.

               (a)    No ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to result in a Material Adverse Effect. Each ERISA Plan and each
Employee Benefit Plan is in compliance in form and operation with its terms and with the
applicable provisions of ERISA, the Code and other applicable law, except for such non-
compliance that would not reasonably be expected to have a Material Adverse Effect. Except as
would not reasonably be expected to result in a Material Adverse Effect, each Employee Benefit
Plan (and each related trust, if any) which is intended to be qualified under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue Service or is in the
form of a prototype document that is the subject of a favorable opinion letter. There are no pending
or, to the knowledge of the Credit Parties, threatened or contemplated claims, actions or lawsuits,
or action by any Governmental Authority, with respect to any Employee Benefit Plan, except for
such non-compliance that would not reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Employee Benefit Plan, except for such non-compliance that would not reasonably
be expected to have a Material Adverse Effect.

               (b)    There exists no Unfunded Pension Liability with respect to any ERISA
Plan, except as would not reasonably be expected to result in a Material Adverse Effect.




                                                 -92-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 221 of 463




              (c)      If any Credit Party or ERISA Affiliate were to withdraw from all
Multiemployer Plans in a complete withdrawal as of the date this assurance is given, the aggregate
withdrawal liability that would be incurred would not reasonably be expected to have a Material
Adverse Effect.

               (d)    There are no actions, suits or claims pending against or involving any
Employee Benefit Plan (other than routine claims for benefits) or, to the knowledge of the Lead
Borrower or any Restricted Subsidiary of the Lead Borrower, threatened, which would reasonably
be expected to be asserted successfully against any Employee Benefit Plan and, if so asserted
successfully, would reasonably be expected, either individually or in the aggregate, to result in a
Material Adverse Effect.

                (e)     Each Credit Party and any ERISA Affiliate have made all contributions to
or under each ERISA Plan and Multiemployer Plan required by law within the applicable time
limits prescribed thereby, the terms of such ERISA Plan or Multiemployer Plan, respectively, or
any contract or agreement requiring contributions to a ERISA Plan or Multiemployer Plan except
where any failure to comply, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.

                 (f)     Except as would not reasonably be expected to have a Material Adverse
Effect: (i) each Foreign Pension Plan has been maintained in substantial compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules, regulations and orders
and has been maintained, where required, in good standing with applicable regulatory authorities;
(ii) all contributions required to be made with respect to a Foreign Pension Plan have been timely
made; and (iii) no Credit Party has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan.

       Section 8.11 The Security Documents.

             (a)      Subject to the approval of the Bankruptcy Court and pursuant to the
Financing Order:

                      (i)     the provisions of the Security Agreement are effective to create in
       favor of the Collateral Agent for the benefit of the Secured Creditors a legal, valid and
       enforceable security interest in all right, title and interest of the Credit Parties in the
       Collateral (as described in the Security Agreement), and upon (i) the timely and proper
       filing of financing statements listing each applicable Credit Party, as a debtor, and the
       Collateral Agent, as secured creditor, in the secretary of state's office (or other similar
       governmental entity) of the jurisdiction of organization of such Credit Party, (ii) sufficient
       identification of commercial tort claims (as applicable), (iii) execution of a control
       agreement establishing the Collateral Agent's "control" (within the meaning of the New
       York UCC) with respect to any Deposit Account, (iv) the recordation of the Patent Security
       Agreement, if applicable, and the Trademark Security Agreement, if applicable, in the
       respective form attached to the Security Agreement, in each case in the United States Patent
       and Trademark Office and (v) the recordation of the Copyright Security Agreement in U.S.
       Copyrights, if applicable, in the form attached to the Security Agreement with the United
       States Copyright Office, the Collateral Agent, for the benefit of the Secured Creditors, has


                                               -93-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 222 of 463




       (to the extent provided in the Security Agreement) a fully perfected security interest in all
       right, title and interest in all of the Collateral (as described in the Security Agreement),
       subject to no other Liens other than Permitted Liens, in each case, to the extent perfection
       can be accomplished under applicable law through these actions.

                      (ii)    The provisions of each Mortgage are effective to create, as security
       for the Obligations, a valid and enforceable (except to the extent that the enforceability
       thereof may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
       or other similar laws generally affecting creditors' rights and by equitable principles
       (regardless of whether enforcement is sought in equity or at law)) and, upon recordation in
       the appropriate recording office, perfected security interest in and mortgage lien on the
       respective Mortgaged Property in favor of the Collateral Agent (or such other trustee as
       may be required or desired under local law) for the benefit of the Secured Creditors,
       superior and prior to the rights of all third Persons (except as may exist pursuant to the
       Permitted Encumbrances related thereto) and subject to no other Liens (other than
       Permitted Liens related thereto).

                       (iii) The provisions of each Fleet Mortgage are effective to create, as
       security for the Obligations, a valid and enforceable (except to the extent that the
       enforceability thereof may be limited by applicable bankruptcy, insolvency,
       reorganization, moratorium or other similar laws generally affecting creditors' rights and
       by equitable principles (regardless of whether enforcement is sought in equity or at law)
       and, upon recordation in the appropriate recording office, perfected security interest in and
       mortgage lien on the respective Mortgaged Vessel in favor of the Security Trustee (or such
       other trustee as may be required or desired under local law) for the benefit of the Secured
       Creditors, subject to no other Liens (other than Permitted Liens related thereto).

                 (b)     The entry of the Financing Order is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Creditors, as security for the Obligations, (i) a valid
first priority (other than with respect to the Permitted Priority Liens and the Carveout) Lien on all
of the Collateral pursuant to Sections 364(c)(2), (c)(3) and (d) of the Bankruptcy Code, subject to
the Intercreditor Agreements solely with respect to the ABL Excluded Collateral (as defined
therein), (ii) an allowed administrative expense in each of the Bankruptcy Cases having priority
under Section 364(c)(1) of the Bankruptcy Code over all other administrative expenses (including,
without limitation, such expenses specified in Sections 105, 326, 328, 330, 331, 365, 503(b),
506(c), 507(a), 507(b), 546(c), 726 and 1114 of the Bankruptcy Code), subject only to the
Permitted Priority Liens and the Carveout (the "Superpriority Claims"), (iii) sufficient replacement
Liens to the extent of any post-petition diminution in value of the Collateral (as defined in the
Existing Credit Agreement) securing the Existing Secured Obligations, subject, in each case and
as applicable, to the Carve-Out.

               (c)      Except for the Financing Order, no authorization, approval or other action
by, and no notice to or filing with, any Governmental Authority is required for either (x) the pledge
or grant by Holdings or any of its Subsidiaries of the Liens purported to be created in favor of
Collateral Agent pursuant to this Agreement or any of the other Credit Documents or (y) the
exercise by Agents of any rights or remedies in respect of any Collateral (whether specifically
granted or created pursuant to this Agreement, any of the other Credit Documents or created or


                                                 -94-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 223 of 463




provided for by applicable law), except as may be required in connection with the disposition of
any pledged Collateral by laws generally affecting the offering and sale of securities.

         Section 8.12 Properties. As of the Closing Date, the location of all material owned or
leased Real Property of the Credit Parties and all dry-docks of the Credit Parties is identified on
Schedule 8.12(a) and indicating which Real Property is or will constitute a Mortgaged Property
and Schedule 8.12(a) lists completely and correctly as of the date hereof all Vessels owned or
leased by the Credit Parties on the Closing Date and indicating which Vessels are or will constitute
a Mortgaged Vessel. The Lead Borrower and each of its Subsidiaries has good and marketable title
or, except as set forth in Schedule 8.12(b), a valid leasehold interest in any Real Property material
to its business, and good and valid title in all material tangible properties owned by it, in each case,
free and clear of all Liens, other than Permitted Liens. Without limiting the generality of the
foregoing, except as set forth on Schedule 8.12(b), as of the Closing Date, each of the Vessels
owned by any of the Credit Parties is either duly documented under the laws of the United States
in the name of the Credit Party or the Subsidiary listed on Schedule 8.12(b) as the owner thereof
or is the subject of an application for documentation that is in substantial compliance with Chapter
121 of Title 46 of the United States Code and the regulations prescribed thereunder.

        Section 8.13 Capitalization. All outstanding shares of capital stock of the Lead Borrower
have been duly and validly issued and are fully paid and non-assessable (other than any assessment
on the shareholders of the Lead Borrower that may be imposed as a matter of law) and are owned
by Holdings. The Lead Borrower does not have outstanding any capital stock or other securities
convertible into or exchangeable for its capital stock or any rights to subscribe for or to purchase,
or any options for the purchase of, or any agreement providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to, its capital stock.

        Section 8.14 Subsidiaries. On and as of the Closing Date and after giving effect to the
consummation of the Transaction, (i) Holdings has no direct Subsidiaries other than the Lead
Borrower and (ii) the Lead Borrower has no Subsidiaries other than those Subsidiaries listed on
Schedule 8.14. Schedule 8.14 correctly sets forth, as of the Closing Date and after giving effect to
the Transaction, the percentage ownership (direct and indirect) of the Lead Borrower in each class
of capital stock of each of its Subsidiaries and also identifies the direct owner thereof.

        Section 8.15 Compliance with Statutes, OFAC Rules and Regulations; Patriot Act;
FCPA.

                (a)     Except as otherwise permitted by the Bankruptcy Code or pursuant to any
order of the Bankruptcy Court, which order shall be in form and substance acceptable to the Agent,
each of the Lead Borrower and each of its Subsidiaries is in compliance with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership of its property
(including Environmental Laws), except such noncompliance as, individually and in the aggregate,
have not had, and would not reasonably be expected to have, a Material Adverse Effect. The
Borrowers will not directly (or knowingly indirectly) use the proceeds of the Revolving Loans to
violate or result in a violation of any such applicable statutes, regulations, orders or restrictions
referred to in the immediately preceding sentence.



                                                 -95-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 224 of 463




               (b)     No Credit Party or any of its Subsidiaries is in violation of any Sanctions.
No Credit Party nor any of its Subsidiaries nor any director, officer, employee, agent or Affiliate
of such Credit Party or such Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has
any assets located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Credit Parties and its
Subsidiaries has implemented and maintains in effect policies and procedures reasonably designed
to ensure compliance with Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.
Each of the Credit Parties and its Subsidiaries, each director, officer, employee, agent and Affiliate
of each such Credit Party and each such Subsidiary, is in compliance with all Sanctions, Anti-
Corruption Laws and Anti-Money Laundering Laws. No proceeds of any Loan made or Letter of
Credit issued hereunder will be used to fund any operations in, finance any investments or activities
in, or make any payments to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in any
manner that would result in a violation of any Sanction, Anti-Corruption Law or Anti-Money
Laundering Law by any Person (including any Agent, any Lender, any Secured Bank Product
Provider, or other individual or entity participating in any transaction).

        Section 8.16 Investment Company Act. None of Holdings, the Lead Borrower or any of
its Restricted Subsidiaries is an "investment company" within the meaning of the Investment
Company Act of 1940, as amended, required to be registered as such.

       Section 8.17 [Reserved].

       Section 8.18 Environmental Matters.

                (a)     The Lead Borrower and each of its Restricted Subsidiaries are in
compliance with all Environmental Laws and the requirements of any permits issued under such
Environmental Laws. There are no pending or, to the knowledge of any Credit Party, threatened
Environmental Claims against the Lead Borrower or any of its Restricted Subsidiaries or any
Vessel or Real Property currently or formerly owned, leased or operated by the Lead Borrower or
any of its Restricted Subsidiaries. To the knowledge of any Credit Party, there are no facts,
circumstances, conditions or occurrences with respect to the business or operations of the Lead
Borrower or any of its Restricted Subsidiaries, or any Real Property currently or formerly owned,
leased or operated by the Lead Borrower or any of its Restricted Subsidiaries that would be
reasonably expected (i) to form the basis of an Environmental Claim against the Lead Borrower
or any of its Restricted Subsidiaries or (ii) to cause any Real Property owned, leased or operated
by the Lead Borrower or any of its Restricted Subsidiaries to be subject to any restrictions on the
ownership, lease, occupancy or transferability of such Real Property by the Lead Borrower or any
of its Restricted Subsidiaries under any Environmental Law.

                 (b)      Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Vessel or Real Property owned,
leased or operated by the Lead Borrower or any of its Restricted Subsidiaries where such
generation, use, treatment, storage, transportation or Release has (i) violated or would be
reasonably expected to violate any Environmental Law, (ii) give rise to an Environmental Claim
or (iii) give rise to liability under any Environmental Law.




                                                -96-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 225 of 463




                (c)     Notwithstanding anything to the contrary in this Section 8.18, the
representations and warranties made in this Section 8.18 shall be untrue only if the effect of any
or all conditions, violations, claims, restrictions, failures and noncompliance of the types described
above would, either individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

        Section 8.19 Labor Relations. Except as set forth in Schedule 8.19or except to the extent
the same has not, either individually or in the aggregate, had and would not reasonably be expected
to have a Material Adverse Effect, (a) there are no strikes, lockouts, slowdowns or other labor
disputes pending against the Lead Borrower or any of its Restricted Subsidiaries or, to the
knowledge of each Credit Party, threatened against the Lead Borrower or any of its Restricted
Subsidiaries, (b) to the knowledge of each Credit Party, there are no questions concerning union
representation with respect to the Lead Borrower or any of its Restricted Subsidiaries, (c) the hours
worked by and payments made to employees of the Lead Borrower or any of its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local, or foreign law dealing with such matters and (d) to the knowledge of each
Credit Party, no wage and hour department investigation has been made of the Lead Borrower or
any of its Restricted Subsidiaries.

        Section 8.20 Intellectual Property. Each of the Lead Borrower and each of its Restricted
Subsidiaries owns or has the right to use all the patents, trademarks, domain names, service marks,
trade names, copyrights, inventions, trade secrets, formulas, proprietary information and knowhow
of any type, whether or not written (including, but not limited to, rights in computer software and
databases) (collectively, "Intellectual Property"), necessary for the present conduct of its business,
without any known conflict with or infringements of the Intellectual Property rights of others.

         Section 8.21 Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization; etc. Schedule 8.21 contains for each Credit Party, as
of the Closing Date, (i) the exact legal name of such Credit Party, (ii) the type of organization of
such Credit Party, (iii) whether or not such Credit Party is a registered organization, (iv) the
jurisdiction of organization of such Credit Party, (v) such Credit Party's Location, and (vi) the
organizational identification number (if any) of such Credit Party. Each Credit Party agrees that as
a result of any change with respect to any information provided in the preceding sentence, to make
or cause all filings under the UCC or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and perfected security
interest in all the Collateral.

        Section 8.22 Borrowing Base Certificate. At the time of delivery of each Borrowing
Base Certificate, assuming that any eligibility criterion that requires the approval or satisfaction of
the Administrative Agent has been approved by or is satisfactory to the Administrative Agent,
(a) each Account reflected therein as eligible for inclusion in the Borrowing Base is an Eligible
Account, (b) the Inventory reflected therein as eligible for inclusion in the Borrowing Base
constitutes Eligible Inventory and (c) each of the Vessels reflected therein as eligible for inclusion
in the Borrowing Base constitutes an Eligible Vessel.




                                                 -97-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 226 of 463




        Section 8.23 Eligible Vessels. As to each Vessel that is identified by any Borrower as an
Eligible Vessel on the most recent Borrowing Base Certificate submitted to the Administrative
Agent, such Vessel:

               (a)     is in the sole and absolute ownership of a Borrower, unencumbered, save
and except for a valid and perfected first priority lien in favor of the Security Trustee pursuant to
Fleet Mortgage filed against it and Permitted Vessel Liens;

               (b)     to the extent applicable, is classed in the highest classification and rating for
vessels (or such other classification or rating as is reasonably acceptable to Agent) of the same age
and type with the respective Classification Society, as evidenced by a certificate of such
Classification Society as to such classification and rating being in full force and effect, without
any material outstanding recommendations or requirements restricting the operation of such
Vessel;

                (c)    is insured in accordance with the provisions of the Fleet Mortgage against
it and the requirements thereof in respect of such insurance have been complied with; and

                 (d)   is not excluded as ineligible by virtue of one or more of the excluding
criteria (other than Agent discretionary criteria) set forth in the definition of Eligible Vessels.

        Section 8.24 Citizenship. Each Borrower is a citizen of the United States within the
meaning of 46 U.S.C. § 50501, eligible to operate vessels in the coastwise trade of the United
States.

       Section 8.25 [Reserved].

       Section 8.26 Financing Order . The Financing Order is in full force and effect, is not
subject to a pending appeal or motion for leave to appeal or other proceeding to set aside such
order and has not been reversed, modified, amended, stayed or vacated except with Administrative
Agent's written consent.

     Section 8.27 Exit Financing Commitment Letter.                If finalized, the Exit Financing
Commitment Letter is in full force and effect.

       Section 8.28 Restructuring Support Agreement. The Restructuring Support Agreement
remains in full force and effect at all times.

        Section 8.29 Bankruptcy Cases. The Bankruptcy Cases were commenced on the Filing
Date in accordance with applicable law, and proper notice has been or will be given of (i) the
motion seeking approval of the Credit Documents, the Initial Financing Order and the Final
Financing Order, (ii) the hearing for the entry of the Initial Financing Order and (iii) the hearing
for the entry of the Final Financing Order.

        Section 8.30 Financing Order. The Credit Parties are in compliance with the terms and
conditions of the Financing Order. Each of the Initial Financing Order (with respect to the period
prior to the entry of the Final Financing Order) or the Final Financing Order (from after the date
the Final Financing Order is entered), is in full force and effect and has not been vacated, reversed


                                                 -98-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 227 of 463




or rescinded, amended or modified (except as otherwise consented to by Administrative Agent in
its sole discretion) and no appeal of such order has been timely filed or, if timely filed, a stay
pending such appeal is currently effective.

       Section 8.31 Insurance. All properties of each Credit Party and its Subsidiaries are
insured to the extent required by Section 9.03. Schedule 8.31 sets forth a description of such
insurance as of the Closing Date.

        Section 8.32 Margin Stock. Neither any Credit Party nor any of its Subsidiaries owns
any Margin Stock or is engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No part of the
proceeds of the Loans made to Borrowers will be used to purchase or carry any Margin Stock or
to extend credit to others for the purpose of purchasing or carrying any Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of Governors. Neither
any Credit Party nor any of its Subsidiaries expects to acquire any Margin Stock.

        ARTICLE 9 Affirmative Covenants. The Lead Borrower and each of its Restricted
Subsidiaries hereby covenants and agrees that on and after the Closing Date and so long as any
Lender shall have any Commitment hereunder, any Loan or other Obligation hereunder (other than
(i) any indemnification obligations arising hereunder which are not then due and payable and (ii)
Secured Bank Product Obligations), or any Letter of Credit shall remain outstanding (unless
subject to Letter of Credit Collateralization).

      Section 9.01 Information Covenants.         The Lead Borrower will furnish to the
Administrative Agent for distribution to each Lender:

                (a)    Quarterly Financial Statements. Beginning with the quarterly accounting
period ending March 31, 2020, within forty-five (45) days after the close of each of the quarterly
accounting periods of the Lead Borrower (or with respect to the quarterly accounting period ending
March 31, 2020, on or prior to June 30, 2020), (i) the consolidated balance sheet of the Lead
Borrower and its Subsidiaries as at the end of such quarterly accounting period and the related
consolidated statements of operations and income and stockholders' equity and statement of cash
flows for such quarterly accounting period and for the elapsed portion of the fiscal year ended with
the last day of such quarterly accounting period, in each case setting forth comparative figures for
the corresponding quarterly accounting period in the prior fiscal year, all of which shall be certified
by the chief financial officer of the Lead Borrower that they fairly present in all material respects
in accordance with U.S. GAAP the financial condition of the Lead Borrower and its Subsidiaries
as of the dates indicated and the results of their operations for the periods indicated, subject to
normal yearend audit adjustments and the absence of footnotes, and (ii) management's discussion
and analysis of the important operational and financial developments during such quarterly
accounting period. If the Lead Borrower has filed (within the time period required above) a Form
10Q with the SEC for any fiscal quarter described above, then to the extent that such quarterly
report on Form 10Q contains any of the foregoing items, the Lenders shall accept such Form 10Q
in lieu of such items.

               (b)     [Reserved].




                                                 -99-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 228 of 463




               (c)     [Reserved].

                 (d)     Officer's Certificates. At the time of the delivery of the financial statements
and related deliveries pursuant to Section 9.01(a), a compliance certificate from a Responsible
Officer of the Lead Borrower substantially in the form of Exhibit H, certifying on behalf of the
Lead Borrower that, to such Responsible Officer's knowledge after due inquiry, no Default or
Event of Default has occurred and is continuing or, if any Default or Event of Default has occurred
and is continuing, specifying the nature and extent thereof, which certificate shall certify that there
have been no changes to the Perfection Certificate or the latest Perfection Certificate Supplement,
if later, since the date of the most recent certificate delivered pursuant to this Section 9.01(d) or
Section 9.12, as applicable, or if there have been any such changes, a concurrent Perfection
Certificate Supplement evidencing such changes and whether the Lead Borrower and the other
Credit Parties have otherwise taken all actions required to be taken by them pursuant to such
Security Documents in connection with any such changes.

               (e)    Notice of Default, Litigation and Material Adverse Effect. Promptly after
any officer of Holdings or any of its Subsidiaries obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default or any default or event
of default under the Junior DIP Loan Documents or any other post-petition debt instrument in
excess of the Threshold Amount, (ii) any litigation, or governmental investigation or proceeding
pending against Holdings or any of its Subsidiaries (x) which, either individually or in the
aggregate, has had, or would reasonably be expected to have, a Material Adverse Effect (other
than the Bankruptcy Cases) or (y) with respect to any Credit Document, or (iii) any other event,
change or circumstance that has had, or would reasonably be expected to have, a Material Adverse
Effect.

                (f)     Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which Holdings or any of
its Subsidiaries shall publicly file with the Securities and Exchange Commission or any successor
thereto (the "SEC").

              (g)     Environmental Matters. Promptly after any officer of the Lead Borrower or
any of its Subsidiaries obtains knowledge thereof, notice of one or more of the following
environmental matters to the extent that such environmental matters, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect:

                      (i)   any pending or threatened Environmental Claim against the Lead
       Borrower or any of its Subsidiaries or any Vessel or Real Property owned, leased or
       operated by the Borrowers or any of their respective Subsidiaries;

                       (ii) any condition or occurrence on or arising from any Vessel or Real
       Property owned, leased or operated by the Lead Borrower or any of its Subsidiaries that
       (a) results in noncompliance by the Lead Borrower or any of its Subsidiaries with any
       Environmental Law or (b) would reasonably be expected to form the basis of an
       Environmental Claim against the Lead Borrower or any of its Subsidiaries;




                                                 -100-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 229 of 463




                      (iii) any condition or occurrence on any Vessel or Real Property owned,
       leased or operated by the Lead Borrower or any of its Subsidiaries that could reasonably
       be expected to cause such Vessel or Real Property to be subject to any restrictions on the
       ownership, lease, occupancy, use or transferability by the Lead Borrower or any of its
       Subsidiaries of such Vessel or Real Property under any Environmental Law; and

                      (iv)    the taking of any removal or remedial action in response to the actual
       or alleged presence of any Hazardous Material on any Real Property owned, leased or
       operated by the Lead Borrower or any of its Subsidiaries as required by any Environmental
       Law or Governmental Authority and all notices received by the Lead Borrower or any of
       its Subsidiaries under, or pursuant to, Environmental Law which identify the Lead
       Borrower or any of its Subsidiaries as potentially responsible parties for remediation costs
       or which otherwise notify the Lead Borrower or any of its Subsidiaries of potential liability
       under Environmental Law.

       All such notices shall describe in reasonable detail the nature of the claim, investigation,
condition, occurrence or removal or remedial action and the Lead Borrower's or such Subsidiary's
response thereto.

               (h)     Notices to Certain Holders of Indebtedness. Contemporaneously with the
sending or filing thereof (or reasonably promptly following receipt of), the Lead Borrower will
provide to the Administrative Agent for distribution to each of the Lenders, any notices provided
to, or received from, holders of (I) Indebtedness, in each case of this clause (I), with a principal
amount in excess of the Threshold Amount, (II) the Existing Term Loan Credit Agreement, or (III)
the Junior DIP Loan Documents.

               (i)     [Reserved].

                (j)    Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to Holdings or any of its Subsidiaries as the Administrative
Agent or any Lender (through the Administrative Agent) may reasonably request.

                (k)     Budget. Borrowers shall (x) deliver to Administrative Agent and Lenders,
no later than 9:00 a.m. Los Angeles time on February 5, 2020 and on the last Business Day of each
fourth week thereafter, a proposed rolling 13-week budget with the information set forth in the
Financing Order for the Credit Parties for the 13-week period following the date of delivery, which
shall be in substantially the same form and detail of the Initial Budget (the "Weekly Cash Flow
Forecast"), and accompanied by a certificate signed by a Responsible Officer of the Lead Borrower
to the effect that such budget has been prepared in good faith based upon assumptions which the
Credit Parties believe to be reasonable in light of the conditions existing at the time of delivery
and (y) deliver to Agent and Lenders, on the third Business Day following each Testing Period, (i)
a Variance Report in form and substance acceptable to the Administrative Agent, and (ii) a written
narrative report of the key performance metrics monitored by management of the Credit Parties
regarding the business of the Borrowers and their Subsidiaries, in each case in a form reasonably
acceptable to the Administrative Agent.




                                               -101-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 230 of 463




                 (l)     Conference Calls. In addition to the foregoing, upon the reasonable request
of Administrative Agent, Borrowers will participate in conference calls with Administrative Agent
and Lenders and their representatives, consultants (including, without limitation, any Agent
Consultant), and agents, at such mutually convenient dates and times (with frequency not to be
unreasonable and in absence of exigent circumstances, no more frequently than one (1) time per
calendar week) to be proposed by Administrative Agent upon reasonable notice, and will cause
available senior members of management, Consultant, and any investment bankers and other
advisors of Holdings and its Subsidiaries, as applicable or as requested by Administrative Agent
or such Lenders, and solely to the extent reasonably requested by Agent, one or more members of
the board of directors of Holdings and its Subsidiaries, to participate in such calls for the purpose
of discussing the status of the financial, collateral, and operational condition, businesses, liabilities,
assets, and prospects of the Borrowers and their Subsidiaries and any sale, refinance or other
strategic transaction efforts. Upon Administrative Agent's reasonable request, and subject to any
confidentiality restrictions, Holdings and its Subsidiaries shall promptly provide copies of all non-
privileged material written materials and reports (in each case, excluding drafts) produced by
Holdings and its Subsidiaries and shared with third parties in connection with any sale, refinance,
or other strategic transaction efforts, and any written indications of interest, letters of intent, draft
purchase documents, and commitment letters received by Holdings and its Subsidiaries relating to
such sale, refinance, or other strategic transaction efforts of Holdings and its Subsidiaries or any
other non-privileged written materials as Administrative Agent and the Lenders may request from
time to time; provided, that such materials may be redacted to the extent information contained
therein would adversely affect any attorney-client privilege; provided, further, that only final
versions of such documents, or versions of such documents shared with third parties, shall be
provided. Without limiting the foregoing, Borrowers agree to notify Administrative Agent
promptly upon any Borrower becoming aware of any material change or development relating to
any sale or refinance efforts or to the financial, collateral, or operational condition, businesses,
assets, liabilities, or prospects of such Borrower, any of its Affiliates, or any of their respective
Subsidiaries.

        Section 9.02 Books, Records and Inspections.

                 (a)    The Lead Borrower will, and will cause each of its Restricted Subsidiaries
to, keep proper books of record and accounts in which full, true and correct entries in conformity
with U.S. GAAP and all Requirements of Law shall be made of all dealings and transactions in
relation to its business and activities.

               (b)     The Lead Borrower will permit the Administrative Agent, subject to
reasonable advance notice to the Lead Borrower and normal business hours, to visit and inspect
the properties of any Borrower, at the Borrowers' expense, inspect, audit and make extracts from
any Borrower's corporate, financial or operating records, and discuss with its officers, employees,
agents, advisors and independent accountants (subject to such accountants' customary policies and
procedures) such Borrower's business, financial condition, assets and results of operations (it being
understood that a representative of the Lead Borrower is allowed to be present in any discussions
with officers, employees, agent, advisors and independent accountants).                 Neither the
Administrative Agent nor any Lender shall have any duty to any Borrower to make any inspection,
nor to share any results of any inspection, appraisal or report with any Borrower. Each of the Lead
Borrowers acknowledges that all inspections, appraisals and reports are prepared by the


                                                  -102-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 231 of 463




Administrative Agent and Lenders for their purposes, and the Borrowers shall not be entitled to
rely upon them.

                (c)     The Lead Borrower will on ten days' notice, reimburse the Administrative
Agent for all reasonable documented out-of-pocket costs and expenses in connection with any
such inspection, examination, or appraisal. Subject to and without limiting the foregoing, the
Borrowers specifically agree to pay the Administrative Agent's then standard charges for
examination activities, including the standard charges of the Administrative Agent's internal
appraisal group. This Section shall not be construed to limit the Administrative Agent's right to
use third parties for such purposes.

                 (d)     Borrowers agree to cooperate in connection with any field exams, audits,
appraisals, or valuations that Agents may conduct or cause to be conducted at any time, including,
without limitation, those performed by any Agent Consultant, and will provide any Agent
Consultant with reasonable access at all times to all documentation, places of business, officers,
Consultant, any investment banker, consultants, and employees of Borrowers and Borrowers' other
advisors. Borrowers will promptly provide to any Agent Consultant such financial information
concerning the Borrowers' financial, collateral, and operational condition, businesses, assets,
liabilities, and prospects as Agent Consultant may request from time to time. Borrowers will
reimburse Agents in cash, on ten days' notice, for any and all reasonable fees, costs, expenses, and
other charges incurred by such Agent relating to the engagement of any Agent Consultant from
time to time (in each case, whether or not included in the Budget). Notwithstanding anything to
the contrary in this Section 9.02(d), none of Holdings or any of its Subsidiaries will be required to
disclose any such information to the extent that (i) such disclosure would in the good faith
determination of Borrowers, impair, waive or violate (based on the advice of counsel) the attorney-
client privilege or is otherwise prohibited by law or fiduciary duty, (ii) such information constitutes
attorney work product, or (iii) such information is subject to confidentiality obligations to a third
party (not entered into in contemplation thereof and for which any Borrower is using commercially
reasonable efforts to lift such confidentiality restrictions) and Agents or the Lenders (as applicable)
have not executed any necessary confidentiality agreements or non-reliance letters with respect
thereto.

       Section 9.03 Maintenance of Property; Insurance.

                  (a)    The Lead Borrower will, and will cause each of its Restricted Subsidiaries
to, (i) keep all tangible property necessary to the business of the Lead Borrower and its Restricted
Subsidiaries in good working order and condition, ordinary wear and tear, casualty and
condemnation excepted, (ii) maintain with financially sound and reputable insurance companies
insurance on all such property and against all such risks as is consistent and in accordance with
industry practice for companies similarly situated owning similar properties and engaged in similar
businesses as the Lead Borrower and its Restricted Subsidiaries (including, without limitation,
navigating risk and marine hull and machinery insurance, full form marine protection and
indemnity insurance, and, to the extent required by Environmental Laws, vessel pollution, as more
fully provided in the Fleet Mortgages), and (iii) furnish to the Administrative Agent, upon its
request therefor, full information as to the insurance carried. All such policies relating to owned
Vessels shall include insurance in respect of each Vessel in an aggregate amount equal to the
greater of the then fair market value or the book value of such Vessel. The provisions of this


                                                -103-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 232 of 463




Section 9.03 shall be deemed supplemental to, but not duplicative of, the provisions of any Security
Documents that require the maintenance of insurance.

               (b)     If at any time the improvements on a Mortgaged Property are located in an
area identified by the Federal Emergency Management Agency (or any successor agency) as a
special flood hazard area with respect to which flood insurance has been made available under the
Flood Insurance Laws, then the Lead Borrower shall, or shall cause the applicable Credit Party to
maintain, with a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations promulgated pursuant to
the Flood Insurance Laws and, as soon as reasonably practical, deliver to the Administrative Agent
evidence of such insurance, naming the Administrative Agent as loss payee and/or mortgagee
thereunder, in form and substance reasonably acceptable to the Administrative Agent and all
Lenders. Lead Borrower shall, or shall cause the applicable Credit Party to provide the
Administrative Agent with evidence of renewal of any such flood insurance prior to the expiration
date thereof.

                  (c)    The Lead Borrower will, and will cause each of its Restricted Subsidiaries
to, at all times keep its property insured in favor of the Collateral Agent, and all policies or
certificates (or certified copies thereof) with respect to such insurance (and any other insurance
maintained by the Lead Borrower and/or such Restricted Subsidiaries) (i) shall be endorsed to the
Collateral Agent's reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as loss payee/mortgagee and/or additional
insured), (ii) if agreed by the insurer (which agreement the Lead Borrower shall use commercially
reasonable efforts to obtain), shall state that such insurance policies shall not be canceled without
at least thirty (30) days' prior written notice thereof (or, with respect to nonpayment of premiums,
ten (10) days' prior written notice) by the respective insurer to the Collateral Agent; provided that
the requirements of this Section 9.03(c) shall not apply to (x) insurance policies covering (1)
directors and officers, fiduciary or other professional liability, (2) employment practices liability,
(3) workers compensation liability, (4) automobile and aviation liability, (5) health, medical, dental
and life insurance, (6) Vessels, to the extent the Fleet Mortgages covering such Vessels include
provisions of a similar nature to the requirements of this Section 9.03(c) and (7) such other
insurance policies and programs as the Collateral Agent may approve; and (y) self-insurance
programs and (iii) shall be deposited with the Collateral Agent.

                (d)     If the Lead Borrower or any of its Restricted Subsidiaries shall fail to
maintain insurance in accordance with this Section 9.03, or the Lead Borrower or any of its
Restricted Subsidiaries shall fail to so endorse and deposit all policies or certificates with respect
thereto, after any applicable grace period, the Administrative Agent shall have the right (but shall
be under no obligation) to procure such insurance and the Credit Parties jointly and severally agree
to reimburse the Administrative Agent for all reasonable costs and expenses of procuring such
insurance.

         Section 9.04 Existence; Franchises. The Lead Borrower will, and will cause each of its
Restricted Subsidiaries to, do or cause to be done, all things necessary to preserve and keep in full
force and effect its existence and, in the case of the Lead Borrower and its Restricted Subsidiaries,
its and their franchises, licenses and permits in each case to the extent material; provided, however,
that nothing in this Section 9.04 shall prevent (i) sales of assets and other transactions by the Lead


                                                -104-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 233 of 463




Borrower or any of its Restricted Subsidiaries in accordance with Section 10.02, (ii) the
abandonment by the Lead Borrower or any of its Restricted Subsidiaries of any franchises, licenses
or permits that the Lead Borrower reasonably determines are no longer material to the operations
of the Lead Borrower and its Restricted Subsidiaries taken as a whole or (iii) the withdrawal by
the Lead Borrower or any of its Restricted Subsidiaries of its qualification as a foreign corporation,
partnership, limited liability company or unlimited liability company, as the case may be, in any
jurisdiction if such withdrawal would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

        Section 9.05 Compliance with Statutes, etc. The Lead Borrower will, and will cause each
of its Subsidiaries to, comply with all applicable statutes, regulations (including, without
limitation, FCPA, OFAC and the USA PATRIOT Act) and orders of, and all applicable restrictions
imposed by, all governmental bodies, domestic or foreign, in respect of the conduct of its business
and the ownership of its property (including Environmental Laws), except for such noncompliance
as would not, either individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect.

       Section 9.06 Compliance with Environmental Laws.

                (a)      The Lead Borrower will comply, and will cause each of its Restricted
Subsidiaries to comply, with all Environmental Laws and permits applicable to, or required by,
the ownership, lease or use of any Vessel or Real Property now or hereafter owned, leased or
operated by the Lead Borrower or any of its Restricted Subsidiaries, except such noncompliance
as would not, either individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Vessels or Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws (other than
Liens imposed on leased Real Property resulting from the acts or omissions of the owner of such
leased Real Property or of other tenants of such leased Real Property who are not within the control
of the Lead Borrower). Except as have not had, and would not reasonably be expected to have, a
Material Adverse Effect, neither the Lead Borrower nor any of its Restricted Subsidiaries will
generate, use, treat, store or Release or permit the generation, use, treatment, storage or Release of
Hazardous Materials on any Real Property, or from any Vessel, now or hereafter owned, leased or
operated by the Lead Borrower or any of its Restricted Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property or Vessel, except for
Hazardous Materials generated, used, treated, stored or Released at any such Real Properties or
from such Vessels or transported to or from such Real Properties or Vessels in compliance with
all Environmental Laws.

                 (b)    (i) After the receipt by the Administrative Agent or any Lender of any notice
of the type described in Section 9.01(g), (ii) at any time that the Lead Borrower or any of its
Restricted Subsidiaries are not in compliance with Section 9.06(a) or (iii) the Credit Parties will
(in each case) jointly and severally provide, at the written request of the Administrative Agent, an
environmental site assessment report concerning any Mortgaged Property (in the event of (i) or
(ii) that is the subject of or could reasonably be expected to be the subject of such notice or
noncompliance), prepared by an environmental consulting firm reasonably approved by the
Administrative Agent, indicating the presence or absence of Hazardous Materials and the


                                                -105-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 234 of 463




reasonable worst case cost of any removal or remedial action in connection with such Hazardous
Materials on such Mortgaged Property. If the Credit Parties fail to provide the same within thirty
(30) days after such request was made, the Administrative Agent may order the same, the
reasonable cost of which shall be borne (jointly and severally) by the Lead Borrower, and the
Credit Parties shall grant and hereby grant to the Administrative Agent and the Lenders and their
respective agents access to such Mortgaged Property and specifically grant the Administrative
Agent and the Lenders an irrevocable nonexclusive license to undertake such an assessment at any
reasonable time upon reasonable notice to the Lead Borrower, all at the sole expense of the Credit
Parties (who shall be jointly and severally liable therefor).

        Section 9.07 ERISA. As soon as reasonably possible and, in any event, within ten (10)
Business Days after the Lead Borrower or any Restricted Subsidiary of the Lead Borrower knows
of the occurrence of any of the following, the Lead Borrower will deliver to the Administrative
Agent a certificate setting forth the full details as to such occurrence and the action, if any, that the
Lead Borrower, such Restricted Subsidiary or an ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given or filed by the Lead Borrower, such
Restricted Subsidiary, the ERISA Plan administrator or such ERISA Affiliate to or with the PBGC
or any other Governmental Authority, or a ERISA Plan participant and any notices received by the
Lead Borrower, such Restricted Subsidiary or such ERISA Affiliate from the PBGC or any other
Governmental Authority with respect thereto: that (a) an ERISA Event has occurred that is
reasonably expected to result in a Material Adverse Effect; (b) there has been an increase in
Unfunded Pension Liabilities since the date the representations hereunder are given, or from any
prior notice, as applicable, in either case, which is reasonably expected to result in a Material
Adverse Effect; (c) there has been an increase in the estimated withdrawal liability under Section
4201 of ERISA, if the Lead Borrower, any Restricted Subsidiary of the Lead Borrower and the
ERISA Affiliates were to withdraw completely from any and all Multiemployer Plans which is
reasonably expected to result in a Material Adverse Effect, (d) the Lead Borrower, any Restricted
Subsidiary of the Lead Borrower or any ERISA Affiliate adopts, or commences contributions to,
any ERISA Plan subject to Section 412 of the Code, or adopts any amendment to a ERISA Plan
subject to Section 412 of the Code which is reasonably expected to result in a Material Adverse
Effect, (e) that a contribution required to be made with respect to a Foreign Pension Plan has not
been timely made which failure is reasonably likely to result in a Material Adverse Effect; or (f)
that a Foreign Pension Plan has been or is reasonably expected to be terminated, reorganized,
partitioned or declared insolvent and such event is reasonably expected to result in a Material
Adverse Effect. The Lead Borrower will also deliver to the Administrative Agent, upon written
request by the Administrative Agent, a complete copy of the most recent annual report (on Internal
Revenue Service Form 5500 series, including, to the extent required, the related financial and
actuarial statements and opinions and other supporting statements, certifications, schedules and
information) filed with the Internal Revenue Service or other Governmental Authority of each
ERISA Plan that is maintained or sponsored by the Lead Borrower or a Restricted Subsidiary.

         Section 9.08 Performance of Obligations. The Lead Borrower will, and will cause each
of its Subsidiaries to, perform all of its obligations under the terms of each mortgage, indenture,
security agreement, loan agreement or credit agreement and each other agreement, contract or
instrument by which it is bound, except (i) to the extent such payment, discharge or performance
is restricted by the Bankruptcy Code or (ii) such non-performances as, individually and in the
aggregate, have not had, and would not reasonably be expected to have, a Material Adverse Effect.


                                                 -106-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 235 of 463




        Section 9.09 Payment of Taxes. Except as would not reasonably be expected to result in
a Material Adverse Effect, each Credit Party will pay and discharge, and will cause each of its
Subsidiaries to pay and discharge, all federal, state and other Taxes imposed upon it or upon its
income or profits or upon any properties belonging to it, prior to the date (including any extension
by virtue of the Bankruptcy Cases) on which penalties attach thereto, and all lawful claims which,
if unpaid, might become a Lien or charge upon any properties of the Lead Borrower or any of its
Subsidiaries not otherwise permitted under Section 10.01(i); provided that neither the Lead
Borrower nor any of its Subsidiaries shall be required to pay any such Tax which is being contested
in good faith and by appropriate proceedings if it has maintained adequate reserves with respect
thereto in accordance with U.S. GAAP and does not give rise to a Lien on the Collateral that primes
Administrative Agent's Lien.

       Section 9.10 [Reserved].

       Section 9.11 Additional Security; Further Assurances; etc.

                 (a)    The Lead Borrower will, and will cause each of the other Credit Parties that
are Restricted Subsidiaries of the Lead Borrower to, grant to the Collateral Agent or the Security
Trustee, as applicable, for the benefit of the Secured Creditors security interests, Fleet Mortgages
and Mortgages in such assets and properties (other than Excluded Collateral (as such term is
defined in the Security Agreement) and, in the case of Real Property, limited to Material Real
Property) of the Lead Borrower and such other Credit Parties that are Restricted Subsidiaries of
the Lead Borrower as are not covered by the original Security Documents and as may be
reasonably requested from time to time by the Administrative Agent or the Required Lenders
(collectively, as may be amended, modified or supplemented from time to time, the "Additional
Security Documents"); provided that (i) the pledge of the outstanding Equity Interests of any
FSHCO or CFC (other than a Protected CFC) directly owned by the Lead Borrower or a Domestic
Subsidiary that is a Credit Party shall be limited to (x) no more than sixty-five percent (65%), or
such higher percentage that could not reasonably be expected to result in material adverse tax
consequences to Holdings and its Subsidiaries, of the total combined voting power for all classes
of the voting Equity Interests of such FSHCO or CFC and (y) one hundred percent (100%) of the
nonvoting Equity Interests of such FSHCO or CFC, other than a Protected CFC, and provided
further, notwithstanding the foregoing, each Credit Party that is a United States person within the
meaning of Section 7701(a)(30) of the Code shall pledge 100% of the Equity Interests it directly
owns in any Protected CFC, and (ii) security interests and Mortgages shall not be required with
respect to any Real Property that is not Material Real Property or is located outside of the United
States. All such security interests and Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and shall include the
real estate deliverables listed on Schedule 9.12 and (subject to exceptions as are reasonably
acceptable to the Administrative Agent) shall constitute, upon taking all necessary perfection
action (which the Credit Parties agree to promptly take) valid and enforceable perfected security
interests and Mortgages (except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar laws generally
affecting creditors' rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law)), subject to the Intercreditor Agreements, superior to and prior to the rights of
all third Persons and subject to no other Liens except for Permitted Liens. The Additional Security
Documents or instruments related thereto shall be duly recorded or filed in such manner and in


                                                -107-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 236 of 463




such places as are required by law to establish, perfect, preserve and protect (subject to exceptions
as are reasonably acceptable to the Administrative Agent) the Liens in favor of the Collateral Agent
or the Security Trustee, as applicable, required to be granted pursuant to the Additional Security
Documents and all Taxes, fees and other charges payable in connection therewith shall be paid in
full. Notwithstanding any other provision in this Agreement or any other Credit Document, no
FSHCO, CFC (other than a Protected CFC), subsidiary of a CFC (other than a Protected CFC) or
other Excluded Subsidiary shall be required to pledge any of its assets to secure any obligations of
the Borrowers under the Credit Documents or guarantee the obligations of the Borrowers under
the Credit Documents. At the Administrative Agent's request, (i) the Borrowers shall as soon as
reasonably practicable but in any event no later than thirty (30) days after such request (or such
longer period as the Administrative Agent may reasonably agree), Borrowers shall deliver for
filing new Fleet Mortgages with respect to Vessels secured by Fleet Mortgages securing the
Obligations and the Existing Secured Obligations or supplements to such Fleet Mortgages, (ii) as
soon as practicable but in any event no later than thirty (30) days (or such later date agreed to by
the Administrative Agent in its sole discretion) after such request, Borrowers shall deliver new
Mortgages with respect to Material Real Property acquired after the Closing Date and (iii) as soon
as practicable but in any event no later than thirty (30) days (or such later date agreed to by the
Administrative Agent in its sole discretion) after such request, Borrowers shall deliver new
Mortgages with respect to Material Real Property (including the Subordinated Real Property)
owned by the Credit Parties on the Closing Date that is not Mortgaged Property (provided that no
Mortgage shall be required pursuant to this clause (iii) unless an Event of Default exists under
Section 11.03 due to a breach of Section 9.18.

                (b)      Subject to the terms of the Intercreditor Agreements, with respect to any
person that is or becomes a Restricted Subsidiary after the Closing Date, promptly (i) deliver to
the Collateral Agent the certificates, if any, representing all (or such lesser amount as is required)
of the Equity Interests of such Subsidiary (to the extent required pursuant to the Security
Documents), together with undated stock powers or other appropriate instruments of transfer
executed and delivered in blank by a duly authorized officer of the holder(s) of such Equity
Interests, and all intercompany notes owing from such Subsidiary to any Credit Party together with
instruments of transfer executed and delivered in blank by a duly authorized officer of such Credit
Party (to the extent required pursuant to the Security Documents), (ii) cause such new Subsidiary
(other than an Excluded Subsidiary) (A) to execute a joinder agreement to the Subsidiaries
Guaranty and a joinder agreement to each applicable Security Document, substantially in the form
annexed thereto, and (B) to take all actions necessary or advisable in the opinion of the
Administrative Agent, the Collateral Agent or the Security Trustee to cause the Lien created by
the applicable Security Document to be duly perfected to the extent required by such agreement in
accordance with all applicable Requirements of Law, including the filing of financing statements
in such jurisdictions as may be reasonably requested by the Administrative Agent, the Collateral
Agent or the Security Trustee and (iii) at the request of the Administrative Agent, deliver to the
Administrative Agent a signed copy of an opinion, addressed to the Administrative Agent and the
other Lenders, of counsel to the Credit Parties reasonably acceptable to the Administrative Agent
as to such matters set forth in this Section 9.11(b) as the Administrative Agent may reasonable
request.

               (c)    The Lead Borrower will, and will cause each of the other Credit Parties that
are Restricted Subsidiaries of the Lead Borrower to, at the expense of the Lead Borrower, make,


                                                -108-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 237 of 463




execute, endorse, acknowledge, file and/or deliver to the Collateral Agent or the Security Trustee,
as applicable, promptly, upon the reasonable request of the Administrative Agent, the Collateral
Agent or the Security Trustee, at the Lead Borrower's expense, any document or instrument
supplemental to or confirmatory of the Security Documents, including opinions of counsel, or
otherwise deemed by the Administrative Agent, the Collateral Agent or the Security Trustee
reasonably necessary for the continued validity, perfection and priority of the Liens on the
Collateral covered thereby subject to no other Liens except for Permitted Liens or as otherwise
permitted by the applicable Security Document.

               (d)    If the Administrative Agent reasonably determines that it or the Lenders are
required by law or regulation to have appraisals prepared in respect of any Mortgaged Property,
the Lead Borrower will, at its own expense, provide to the Administrative Agent appraisals in form
and substance reasonably satisfactory to the Administrative Agent.

                (e)     The Lead Borrower agrees that each action required by clauses (a) through
(d) of this Section 9.11 shall be completed as soon as reasonably practicable, but in no event later
than thirty (30) days after such action is required to be taken pursuant to such clauses or requested
to be taken by the Administrative Agent or the Required Lenders (or such longer period as the
Administrative Agent shall otherwise agree), as the case may be.

                (f)     Notwithstanding anything to the contrary contained in this Agreement or in
any other Credit Document, (x) Collateral Agent shall not accept delivery of any Mortgage from
any Credit Party unless Administrative Agent has received confirmation from each Lender that
such Lender has completed its flood insurance diligence, has received copies of all flood insurance
documentation and has confirmed that flood insurance compliance has been completed as required
by the Flood Laws or as otherwise satisfactory to such Lender and (y) Agents shall not accept
delivery of any joinder to any Credit Document with respect to any Subsidiary of any Credit Party
that is not a Credit Party, if such Subsidiary that qualifies as a "legal entity customer" under the
Beneficial Ownership Regulation unless such Subsidiary has delivered a Beneficial Ownership
Certification in relation to such Subsidiary and each Lender has completed its Patriot Act searches,
OFAC/PEP searches and customary individual background checks for such Subsidiary, the results
of which shall be satisfactory to each Lender, in which case the time periods for delivery of the
applicable Mortgage and/or joinder, as the case may be, shall be automatically extended until the
receipt of such confirmation, certification or search, as applicable.

        Section 9.12 Post-Closing Actions. The Lead Borrower agrees that it will, or will cause
its relevant Subsidiaries to, complete each of the actions described on Schedule 9.12 as soon as
commercially reasonable and by no later than the date set forth in Schedule 9.12 with respect to
such action or such later date as the Administrative Agent may reasonably agree. In addition,
Holdings will, and will cause each of its Subsidiaries to use commercially reasonable efforts to
obtain entry of an order approving the Exit Fee Letters not later than concurrently with the entry
of the Final Order.

       Section 9.13 [Reserved].

       Section 9.14 [Reserved].




                                               -109-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 238 of 463




       Section 9.15 Collateral Monitoring and Reporting.

                (a)     Borrowing Base Certificates. Provide the Administrative Agent (and if so
requested by the Administrative Agent, with copies for each Lender) with each of the reports set
forth on Schedule 9.15(a) at the times specified therein. Borrowers and Administrative Agent
hereby agree that the delivery of the Borrowing Base Certificate through the Administrative
Agent's electronic platform or portal, subject to Administrative Agent's authentication process, by
such other electronic method as may be approved by Administrative Agent from time to time in
its sole discretion, or by such other electronic input of information necessary to calculate the
Borrowing Base as may be approved by Administrative Agent from time to time in its sole
discretion, shall in each case be deemed to satisfy the obligation of Borrowers to deliver such
Borrowing Base Certificate, with the same legal effect as if such Borrowing Base Certificate had
been manually executed by Borrowers and delivered to Administrative Agent.

                (b)    Maintenance of Dominion Account. Subject to Section 2.19 on the Closing
Date (or, with respect to any Deposit Account other than Excluded Deposit Accounts opened
following the Closing Date, within ten (10) days (or such later date as the Administrative Agent
may agree in its reasonable discretion) of the opening or establishment of such Deposit Account
or the date any Person becomes a Credit Party hereunder), (i) each Credit Party shall cause each
bank or other depository institution at which any Deposit Account other than any Excluded Deposit
Account is maintained, to enter into a Deposit Account Control Agreement that provides for such
bank or other depository institution to transfer to the Dominion Account, on a daily basis, all
balances in each Deposit Account (other than any Excluded Deposit Account) maintained by any
Credit Party with such depository institution for application to the Obligations then outstanding
following the receipt by such bank or other depository institution of a Liquidity Notice (it being
understood that the Administrative Agent shall reasonably promptly deliver a copy of such
Liquidity Notice to the Lead Borrower), (ii) Borrowers shall establish the Dominion Account and
obtain an agreement (in form reasonably satisfactory to the Administrative Agent) from the
Dominion Account bank, establishing the Administrative Agent's control over and Lien in the
Dominion Account and requiring daily wire of all remittances received to a Dominion Account to
the Agent's Account during a Liquidity Period, (iii) each Credit Party irrevocably appoints the
Administrative Agent as such Credit Party's attorney-in-fact to collect balances in any Deposit
Account (other than an Excluded Account) to the extent any such deposit is not so made and (iv)
each Credit Party shall instruct each Account Debtor to make all payments with respect to Revolver
Priority Collateral into the Dominion Account. The Agents and the Lenders assume no
responsibility to the Borrowers for any lockbox arrangement or Dominion Account, including any
claim of accord and satisfaction or release with respect to any check, draft or other item of payment
payable to a Borrower (including those constituting proceeds of Collateral) accepted by any bank.

                 (c)    Proceeds of Collateral. If any Borrower receives cash or any check, draft or
other item of payment payable to a Borrower with respect to any Collateral, it shall hold the same
in trust for the Administrative Agent and promptly deposit the same into any such Deposit Account
or the Dominion Account. In addition, upon receipt of any proceeds of the sale of any Collateral
included in calculating the Borrowing Base in excess of $1,000,000, the Lead Borrower shall
promptly notify the Administrative Agent of such sale.




                                               -110-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 239 of 463




                (d)    Administration of Deposit Accounts. Schedule 9.15(d) sets forth all
Deposit Accounts maintained by the Credit Parties, including the Dominion Account, as of the
Closing Date. Subject to Section 9.15(b), each Credit Party shall take all actions necessary to
establish the Administrative Agent's control (within the meaning of the UCC) over each such
Deposit Account other than Excluded Deposit Accounts and the Junior DIP Proceeds Account at
all times. Each Credit Party shall be the sole account holder of each Deposit Account and shall not
allow any other Person (other than the Administrative Agent, the Junior DIP Agent, and the
applicable depositary bank) to have control over a Deposit Account or any deposits therein. The
Lead Borrower shall promptly notify the Administrative Agent of any opening or closing of a
Deposit Account (other than any Excluded Deposit Accounts), and shall not open any Deposit
Accounts (other than any Excluded Deposit Accounts) at a bank not reasonably acceptable to the
Administrative Agent.

        Section 9.16 Maritime and Other Regulatory Matters. The Lead Borrower will (i) ensure
that each Borrower remains a citizen of the United States qualified to own and operate vessels in
the coastwise trade of the United States and (ii) each applicable Borrower will maintain the
documentation of applicable Eligible Vessels to operate in the coastwise trade of the United States
and will not do or permit anything to be done which might affect such documentation and ability
to operate such vessels.

        Section 9.17 OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
Each Credit Party will, and will cause each of its Subsidiaries to, comply with all applicable
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the Credit Parties
and its Subsidiaries shall implement and maintain in effect policies and procedures reasonably
designed to ensure compliance by the Credit Parties and their Subsidiaries and their respective
directors, officers, employees, agents and Affiliates with Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws.

        Section 9.18 Bankruptcy Transaction Milestones. Holdings will, and will cause each of
its Subsidiaries to, cause the performance and delivery of the items set forth on Schedule 9.18 on
or before the dates specified therein with respect to such items (the "Milestones").

         Section 9.19 Consultant. Borrowers will continue to engage Consultants on terms and
conditions reasonably acceptable to the Administrative Agent (it being understood that the terms
of the A&M Engagement Agreement and Greenhill Engagement Agreement are acceptable to
Administrative Agent) and on the terms and conditions set forth in, or consistent with, the retention
order authorizing the continued engagement of the Consultants. Borrowers hereby do, and will
continue to, authorize and instruct the Consultants to provide access to and corporation with the
Administrative Agent and Agent Consultant. Notwithstanding anything to the contrary in this
Section 9.19, none of Holdings or any of its Subsidiaries or Consultants will be required to disclose
any such information to the extent that (i) such disclosure would in the good faith determination
of Borrowers (based on the advice of counsel) impair, waive or violate the attorney-client privilege
or is otherwise prohibited by law or fiduciary duty, (ii) such information constitutes attorney work
product, or (iii) such information is subject to confidentiality obligations to a third party (not
entered into in contemplation thereof and for which any Borrower is using commercially
reasonable efforts to lift such confidentiality restrictions) and Administrative Agent or the Lenders
(as applicable) have not executed any necessary confidentiality agreements or non-reliance letters


                                               -111-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 240 of 463




with respect thereto. All fees and expenses of the Consultants shall be solely the responsibility of
Borrowers and in no event shall Administrative Agent or any Lender have any obligation, liability
or responsibility of any kind or nature whatsoever for the payment of any such fees, expenses or
other obligations, nor shall Administrative Agent or any Lender have any obligation or liability to
Borrowers, their Affiliates, or any other Person by reason of any acts or omissions whatsoever of
the Consultants at any time.

        Section 9.20 [Reserved].

        Section 9.21 [Reserved].

        Section 9.22 Bankruptcy Covenants. Notwithstanding anything in the Credit Documents
to the contrary, the Credit Parties shall comply with all material covenants, terms and conditions
and otherwise perform all obligations set forth in the Financing Order.

        Section 9.23 Bankruptcy Cases.

                 (a)     Each Credit Party shall deliver or cause to be delivered for review and
comment, as soon as commercially reasonable (but in any event at least two (2) Business Days
prior to filing (where reasonably practicable)), all material pleadings, motions and other documents
(provided that any of the foregoing relating to the Existing Secured Obligations, the Credit
Documents, any other postpetition financing, cash collateral use, dispositions of Revolver Priority
Collateral or other asset sales outside the ordinary course and any plan of reorganization shall be
deemed material) to be filed on behalf of the Credit Parties with the Bankruptcy Court to the
Administrative Agent and its counsel. Each Credit Party shall deliver or cause to be delivered for
review and comment, as soon as commercially reasonable (but in any event at least two (2)
Business Days prior to any assumption or rejection of any Credit Party's or any Subsidiary's
material contracts (including any leases) pursuant to Section 365 of the Bankruptcy Code. If not
otherwise provided by the Bankruptcy Court's electronic docketing system, Borrowers shall
provide (x) copies to the Administrative Agent of all pleadings, motions, applications, judicial
information, financial information and other documents filed by or on behalf of the Credit Parties
with the Bankruptcy Court with respect to the Bankruptcy Cases or filed with respect to any Credit
Document, (y) reporting and financial information distributed by or on behalf of the Credit Parties
to the Junior DIP Agent (or its advisors) or any Committee and (z) such other reports and
information as the Administrative Agent may, from time to time, reasonably request. In
connection with the Bankruptcy Cases, the Credit Parties shall give the proper notice for (x) the
motions seeking approval of the Credit Documents and the Financing Order and (y) the hearings
for the approval of the Financing Order. The Borrower and the other Credit Parties shall give, on
a timely basis as specified in the Financing Order, all notices required to be given to all parties
specified in the Financing Order. The Borrowers and the other Credit Parties shall use best efforts
to obtain the Final Financing Order.

                (b)      Each Credit Party shall promptly deliver or cause to be delivered to the
Administrative Agent and the Lenders copies of any term sheets, proposals, or presentations from
any party, related to (i) the restructuring of the Credit Parties, or (ii) a material sale of assets of one
or all of the Credit Parties.




                                                  -112-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 241 of 463




        Section 9.24 Budget Matters. Each Weekly Cash Flow Forecast or amendment or
supplement to the Budget delivered by the Borrower to the Administrative Agent and the Lenders
shall replace, amend or supplement, as the case may be, the Budget hereunder and under the Final
Order unless the Administrative Agent delivers a notice (a “Budget Objection Notice”) to the
Borrowers no later than three (3) Business Days after delivery of such Weekly Cash Flow Forecast
or Budget amendment or supplement. Each Budget Objection Notice shall be in writing (which
may be delivered by electronic mail) and shall state the basis of the Administrative Agent’s
objection to the applicable Weekly Cash Flow Forecast or Budget amendment or supplement. If
the Administrative Agent timely delivers a Budget Objection Notice to the Borrowers, the existing
Budget shall continue to constitute the applicable Budget until such time as either (i) the subject
Weekly Cash Flow Forecast or Budget amendment or supplement is agreed to among Borrowers
and the Administrative Agent acting reasonably (upon which such agreed Weekly Cash Flow
Forecast or Budget amendment or supplement shall replace, supplement or amend, as the case may
be, the prior Budget) or (ii) the Borrower delivers an alternative Weekly Cash Flow Forecast or
Budget supplement or amendment which replaces, amends or supplements, as the case may be,
the Budget in accordance with the first sentence of this Section 9.24. Each Weekly Cash Flow
Forecast delivered to the Administrative Agent shall be accompanied by such supporting
documentation as reasonably requested by the Administrative Agent.

        ARTICLE 10 Negative Covenants. The Lead Borrower and each of its Restricted
Subsidiaries (and Holdings in the case of Section 10.09(b)) hereby covenant and agree that on and
after the Closing Date and so long as any Lender shall have any Commitment hereunder, any Loan
or other Obligation hereunder (other than (i) any indemnification obligations arising hereunder
which are not then due and payable and (ii) Secured Bank Product Obligations) or any Letter of
Credit shall remain outstanding (unless subject to Letter of Credit Collateralization):

         Section 10.01 Liens. The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with respect to any
property or assets (real or personal, tangible or intangible) of the Lead Borrower or any of its
Restricted Subsidiaries, whether now owned or hereafter acquired, or sell accounts receivable with
recourse to the Lead Borrower or any of its Restricted Subsidiaries or authorize the filing of any
financing statement under the UCC with respect to any Lien or any other similar notice of any
Lien under any similar recording or notice statute; provided that the provisions of this Section
10.01 shall not prevent the creation, incurrence, assumption or existence of, or any filing in respect
of, the following (Liens described below are herein referred to as "Permitted Liens"):

                       (i)    Liens for Taxes, assessments or governmental charges or levies not
       overdue for a period of more than thirty (30) days or Liens for Taxes being contested in
       good faith and by appropriate proceedings for which adequate reserves have been
       established in accordance with U.S. GAAP (or, for Foreign Subsidiaries, in conformity
       with generally accepted accounting principles that are applicable in their respective
       jurisdiction of organization) and if in the Permitted Discretion of the Administrative Agent
       the amount of such Lien on the Collateral is subject to a Reserve;

                     (ii)   Carriers', warehousemen's, contractors', materialmen's and
       mechanics' Liens and other similar Liens arising in the ordinary course of business, and
       which are being contested in good faith by appropriate proceedings, which proceedings


                                                -113-
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 242 of 463




 have the effect of preventing the forfeiture or sale of the property or assets, subject to any
 such Lien for which adequate reserves have been established in accordance with U.S.
 GAAP;

                  (iii) Liens in existence on the Closing Date which are listed, and the
 property subject thereto described, in Schedule 10.01(iii) (or to the extent not listed on such
 Schedule 10.01(iii), where the fair market value of all property to which such Liens under
 this clause (iii) attach is less than $500,000 in the aggregate), plus modifications, renewals
 and extensions of such Liens, provided that (x) the aggregate principal amount of the
 Indebtedness, if any, secured by such Liens does not increase from that amount outstanding
 at the time of any such renewal, replacement or extension, plus accrued and unpaid interest
 and cash fees and expenses (including premium) incurred in connection with such renewal,
 replacement or extension and (y) any such renewal or extension does not encumber any
 additional assets or properties of the Lead Borrower or any of its Restricted Subsidiaries
 (other than after-acquired property that is affixed or incorporated into the property
 encumbered by such Lien on the Closing Date and the proceeds and products thereof);

                (iv)   Liens securing the Existing Secured Obligations, Reinstated
 Existing Secured Obligations and Liens securing the Obligations (including Liens on
 Secured Bank Product Obligations), Liens securing Obligations (as defined in the Existing
 Term Loan Credit Agreement) under the Existing Term Loan Credit Agreement, Liens
 securing obligations under the Junior DIP Loan Documents and incurred pursuant to
 Section 10.04(i);

                 (v)     Leases, subleases, licenses or sublicenses (including licenses or
 sublicenses of Intellectual Property) granted to other Persons not materially interfering with
 the conduct of the business of the Lead Borrower or any of its Restricted Subsidiaries;

                 (vi)    Liens upon assets of the Lead Borrower or any of its Restricted
 Subsidiaries subject to Capitalized Lease Obligations to the extent such Capitalized Lease
 Obligations are permitted by Section 10.04(iii), provided that (x) such Liens serve only to
 secure the payment of Indebtedness and/or other monetary obligations arising under such
 Capitalized Lease Obligation and (y) the Lien encumbering the asset or assets giving rise
 to such Capitalized Lease Obligation does not encumber any asset of the Lead Borrower
 or any of its Restricted Subsidiaries other than the proceeds of the assets giving rise to such
 Capitalized Lease Obligations;

                 (vii) Liens placed upon equipment, machinery or other fixed assets
 acquired or constructed after the Closing Date and used in the ordinary course of business
 of the Lead Borrower or any of its Restricted Subsidiaries and placed at the time of the
 acquisition or construction thereof by the Lead Borrower or such Restricted Subsidiary or
 within 60 days thereafter to secure Indebtedness incurred to pay all or a portion of the
 purchase or construction price thereof or to secure Indebtedness incurred solely for the
 purpose of financing the acquisition or construction of any such equipment, machinery or
 other fixed assets or extensions, renewals or replacements of any of the foregoing for the
 same or a lesser amount, provided that (x) the Indebtedness secured by such Liens is
 permitted by Section 10.04(iii) and (y) in all events, the Lien encumbering the equipment,


                                         -114-
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 243 of 463




 machinery or other fixed assets so acquired or constructed does not encumber any other
 asset of the Lead Borrower or such Restricted Subsidiary; provided that individual
 financings of equipment provided by one lender may be cross collateralized to other
 financings of equipment provided by such lender on customary terms;

                  (viii) easements, rights-of-way, restrictions (including zoning
 restrictions), encroachments, protrusions and other similar Liens, charges or encumbrances
 and title deficiencies or defects, which in the aggregate do not materially interfere with the
 conduct of the business of the Lead Borrower or any of its Restricted Subsidiaries;

                 (ix)    Liens arising from precautionary UCC or other similar financing
 statement filings;

               (x)    attachment and judgment Liens, to the extent and for so long as the
 underlying judgments and decrees do not constitute an Event of Default pursuant to Section
 11.09;

               (xi)   statutory and common law landlords' liens under leases or subleases
 to which the Lead Borrower or any of its Restricted Subsidiaries is a party;

                 (xii) Liens (other than Liens imposed under ERISA or the Code or similar
 state or foreign law) incurred in the ordinary course of business in connection with workers'
 compensation claims, unemployment insurance and social security benefits and Liens
 securing the performance of bids, tenders, leases and contracts in the ordinary course of
 business, statutory obligations, surety, stay, customs or appeal bonds, performance bonds
 and other obligations of a like nature (including (i) those to secure health, safety and
 environmental obligations and (ii) those required or requested by any Governmental
 Authority other than letters of credit) incurred in the ordinary course of business;

                 (xiii) Permitted Encumbrances;

                 (xiv)   [reserved];

                 (xv) deposits or pledges to secure bids, tenders, contracts (other than
 contracts for the repayment of borrowed money), leases, statutory obligations, surety, stay,
 customs and appeal bonds and other obligations of like nature (including (i) those to secure
 health, safety and environmental obligations and (ii) those required or requested by any
 Governmental Authority other than letters of credit), and as security for the payment of
 rent, in each case arising in the ordinary course of business;

               (xvi) Liens on assets of Foreign Subsidiaries securing Indebtedness of
 Foreign Subsidiaries permitted pursuant to Section 10.04(viii);

                (xvii) any interest or title of a lessor, sublessor, licensee, sublicensee,
 licensor or sublicensor under any lease, sublease, license or sublicense agreement
 (including software and other technology licenses) in the ordinary course of business;




                                         -115-
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 244 of 463




               (xviii) Liens on property subject to or in connection with Sale-Leaseback
 Transactions to the extent such Sale-Leaseback Transactions are permitted by Section
 10.02(xii);

               (xix) any encumbrances or restrictions (including, without limitation, put
 and call agreements) with respect to the Equity Interests of any Joint Venture expressly
 permitted by the terms of this Agreement arising pursuant to the agreement evidencing
 such Joint Venture;

                (xx) Liens on Collateral in favor of any Credit Party securing
 intercompany Indebtedness permitted by Section 10.05; provided that any Liens securing
 Indebtedness that is required to be subordinated pursuant to Section 10.05 shall be
 subordinated to the Liens created pursuant to the Security Documents;

                  (xxi) Liens on specific items of inventory or other goods (and proceeds
 thereof) of any Person securing such Person's obligations in respect of bankers' acceptances
 or letters of credit issued or created for the account of such Person to facilitate the purchase,
 shipment or storage of such inventory or other goods, and pledges or deposits in the
 ordinary course of business;

               (xxii) Liens on insurance policies and the proceeds thereof (whether
 accrued or not) and rights or claims against an insurer, in each case securing insurance
 premium financings permitted under Section 10.04(x);

                (xxiii) Liens that may arise on inventory or equipment of the Lead
 Borrower or any of its Restricted Subsidiaries in the ordinary course of business as a result
 of such inventory or equipment being located on premises owned by Persons other than the
 Lead Borrower and its Restricted Subsidiaries;

                (xxiv) Liens in favor of customs and revenue authorities arising as a matter
 of law to secure payment of customs duties in connection with the importation of goods in
 the ordinary course of business;

                (xxv) Liens (i) of a collection bank arising under Section 4210 of the UCC
 on items in the course of collection, (ii) attaching to commodity trading accounts or other
 commodities brokerage accounts incurred in the ordinary course of business and (iii) in
 favor of a banking or other financial institution arising as a matter of law or under
 customary general terms and conditions encumbering deposits (including the right of
 setoff) and which are within the general parameters customary in the banking industry;

                 (xxvi) [reserved;]

                 (xxvii) Liens that are contractual rights of setoff (i) relating to the
 establishment of depository relations with banks or other financial institutions not given in
 connection with the incurrence or issuance of Indebtedness or (ii) relating to purchase
 orders and other agreements entered into with customers of the Lead Borrower or any of
 its Restricted Subsidiaries in the ordinary course of business;



                                          -116-
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 245 of 463




                 (xxviii)Liens attaching solely to cash earnest money deposits in connection
 with any letter of intent or purchase agreement in connection with an Investment permitted
 hereunder;

                 (xxix) Liens not otherwise permitted by the foregoing clauses (i) through
 (xxviii), or by following clauses (xxx) through (xlv), to the extent attaching to properties
 and assets (other than Accounts, Vessels or Inventory, unless such Liens are expressly
 made junior to the Liens in favor of the Administrative Agent) with an aggregate fair
 market value not in excess of, and securing liabilities not in excess of $2,500,000 in the
 aggregate at any time outstanding;

                (xxx) [reserved];

                (xxxi) [reserved];

                (xxxii) [reserved];

                (xxxiii)Liens arising out of conditional sale, title retention, consignment or
 similar arrangements for sale of goods entered into by the Lead Borrower or any Restricted
 Subsidiary in the ordinary course of business;

               (xxxiv) Liens encumbering reasonable customary initial deposits and
 margin deposits and similar Liens attaching to commodity trading accounts or other
 brokerage accounts incurred in the ordinary course of business and not for speculative
 purposes;

                 (xxxv) (i) zoning, building, entitlement and other land use regulations by
 Governmental Authorities with which the normal operation of the business of the Lead
 Borrower and the Restricted Subsidiaries complies, and (ii) any zoning or similar law or
 right reserved to or vested in any Governmental Authority to control or regulate the use of
 any real property that does not materially interfere with the ordinary conduct of the
 business of the Lead Borrower or any Restricted Subsidiary;

                (xxxvi) deposits made in the ordinary course of business to secure liability
 to insurance carriers;

                (xxxvii)      receipt of progress payments and advances from customers
 in the ordinary course of business to the extent the same creates a Lien on the related
 inventory and proceeds thereof;

                (xxxviii)      [reserved];

                (xxxix) Permitted Vessel Liens;

                (xl)    [reserved];

                (xli)   [reserved];



                                        -117-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 246 of 463




                        (xlii) [reserved];

                       (xliii) Liens to secure Indebtedness permitted by Section 10.04(iv) so long
        as such Liens only attach to the applicable New Vessel whose construction is financed with
        such Indebtedness;

                       (xliv) receipt of progress payments and advances from customers in the
        ordinary course of business to the extent the same creates a Lien on any towboat, barge or
        other vessel (and proceeds thereof) in connection with the construction of such towboat,
        barge or other vessel being purchased by third parties;

                        (xlv) Liens granted in connection with the construction of Vessels on
        construction contracts (and rights thereunder) to lessors leasing such Vessels to any Credit
        Party in the ordinary course of business; and

                      (xlvi) Liens otherwise granted by or expressly permitted by the Financing
        Order and the First Day Orders.

In connection with the granting of Liens of the type described in this Section 10.01 by the Lead
Borrower or any of its Restricted Subsidiaries, the Administrative Agent, the Collateral Agent and
the Security Trustee shall, and shall be authorized to, take any actions deemed appropriate by it in
connection therewith (including, without limitation, by executing appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in either case solely with
respect to the item or items of equipment or other assets subject to such Liens).

         Section 10.02 Consolidation, Merger, or Sale of Assets, etc. The Lead Borrower will not,
and will not permit any of its Restricted Subsidiaries to, wind up, liquidate or dissolve its affairs
or enter into any partnership, joint venture, or transaction of merger or consolidation, or convey,
sell, lease or otherwise dispose of all or any part of its property or assets (including by an allocation
of assets among newly divided limited liability companies to a "plan of division"), or enter into
any sale-leaseback transactions of any Person, except that:

                      (i)     any Investment permitted by Section 10.05 may be structured as a
        merger, consolidation or amalgamation;

                        (ii)    the Lead Borrower and its Restricted Subsidiaries may sell assets
        comprising Term Priority Collateral (and, so long as a new Borrowing Base Certificate is
        delivered in connection with such sale, any Revolver Priority Collateral) so long as (x)
        each such sale is on terms and conditions not less favorable to the Lead Borrower or such
        Restricted Subsidiary as would reasonably be obtained by the Lead Borrower or such
        Restricted Subsidiary at that time in a comparable arm's-length transaction with a Person
        other than an Affiliate and the Lead Borrower or the respective Restricted Subsidiary
        receives at least fair market value (as determined in good faith by the Lead Borrower or
        such Restricted Subsidiary, as the case may be) and (y) in the case of any single transaction
        that involves assets or Equity Interests having a fair market value of more than $100,000
        (not to exceed $1,000,000 in the aggregate for all such transactions), 100% of consideration
        received by the Lead Borrower or such Restricted Subsidiary shall be in the form of cash
        or Cash Equivalents;


                                                 -118-
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 247 of 463




                (iii) each of the Lead Borrower and its Restricted Subsidiaries may lease
 (as lessee) or license (as licensee) real or personal property in the ordinary course of
 business (so long as any such lease or license does not create a Capitalized Lease
 Obligation except to the extent permitted by Section 10.04(iii));

                 (iv)   each of the Lead Borrower and its Restricted Subsidiaries may sell
 or discount, in each case in the ordinary course of business, accounts receivable arising in
 the ordinary course of business, but only in connection with the compromise or collection
 thereof and not as part of any financing transaction;

                 (v)     each of the Lead Borrower and its Restricted Subsidiaries may grant
 licenses, sublicenses, leases or subleases to other Persons in the ordinary course of business
 not materially interfering with the conduct of the business of the Lead Borrower or any of
 its Restricted Subsidiaries, including of Intellectual Property;

                 (vi)    (w) any Domestic Subsidiary of the Lead Borrower may be merged,
 consolidated, dissolved, amalgamated or liquidated with or into the Lead Borrower (so long
 as the surviving Person of such merger, consolidation, dissolution, amalgamation or
 liquidation is the Lead Borrower), (x) any Foreign Subsidiary of the Lead Borrower may
 be merged, consolidated, dissolved, amalgamated or liquidated with or into any Wholly-
 Owned Foreign Subsidiary of the Lead Borrower or any Wholly-Owned Domestic
 Subsidiary of the Lead Borrower that is an Excluded Subsidiary, so long as such Wholly-
 Owned Foreign Subsidiary or such Excluded Subsidiary, as applicable, is the surviving
 corporation of such merger, consolidation, dissolution, amalgamation or liquidation, (y)
 any Foreign Subsidiary of the Lead Borrower may be merged, consolidated, dissolved,
 amalgamated or liquidated with or into any Credit Party (so long as such Credit Party is
 the surviving corporation of such merger, consolidation, dissolution, amalgamation or
 liquidation); provided that any such merger, consolidation, dissolution, amalgamation or
 liquidation shall only be permitted pursuant to this clause (vi), so long as (I) no Default and
 no Event of Default then exists or would exist immediately after giving effect thereto and
 (II) any security interests granted to the Collateral Agent or the Security Trustee, as
 applicable, for the benefit of the Secured Creditors in the assets (and Equity Interests) of
 any such Person subject to any such transaction shall remain in full force and effect and
 perfected and enforceable (to at least the same extent as in effect immediately prior to such
 merger, consolidation, amalgamation or liquidation);

                (vii)   any Tax Restructuring Transaction shall be permitted;

                (viii) each of the Lead Borrower and its Restricted Subsidiaries may make
 sales or leases of (A) inventory (including Vessels), (B) goods held for sale and (C)
 immaterial assets with a fair market value, in the case of this clause (C), of less than
 $2,500,000 in the ordinary course of business;

                (ix)   each of the Lead Borrower and its Restricted Subsidiaries may sell
 or otherwise dispose of (i) outdated, obsolete, surplus or worn out property (including
 Vessels and real property), in each case, in the ordinary course of business and (ii) property




                                         -119-
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 248 of 463




 no longer used or useful in the conduct of the business of the Lead Borrower and its
 Restricted Subsidiaries (including Vessels and real property);

                (x)     [reserved];

               (xi)   in order to effect a sale, transfer or disposition otherwise permitted
 by this Section 10.02, a Restricted Subsidiary of the Lead Borrower may be merged,
 amalgamated or consolidated with or into another Person, or may be dissolved or
 liquidated;

                  (xii) each of each Borrower and their Restricted Subsidiaries may effect
 Sale-Leaseback Transactions involving other property (including Vessels) so long as (1) no
 Default and no Event of Default then exists or would exist immediately after giving effect
 thereto, (2) 100% of the proceeds received with respect to the Sale-Leaseback Transaction
 is in cash, (3) the proceeds received with respect to the Sale-Leaseback Transaction are at
 least the greater of (x) the fair market value of such property or (y) the forced liquidation
 value of such property, (4) 100% of the proceeds received with respect to the Sale-
 Leaseback Transaction are applied pursuant to Section 2.09(b)(vi) and (5) a new
 Borrowing Base Certificate is delivered concurrently with such Sale-Leaseback
 Transaction;

                (xiii) [reserved];

                (xiv)   [reserved];

               (xv) subject to Section 2.09, each of the Lead Borrower and its Restricted
 Subsidiaries may make transfers of property subject to casualty or condemnation
 proceedings upon the occurrence of the related Recovery Event;

                 (xvi) each of the Lead Borrower and its Restricted Subsidiaries may
 abandon Intellectual Property rights in the ordinary course of business, in the exercise of
 its reasonable good faith judgment;

               (xvii) each of the Lead Borrower and its Restricted Subsidiaries may make
 voluntary terminations of or unwind Swap Contracts;

                (xviii) dispositions (other than of Collateral) made pursuant to the First Day
 Orders;

                (xix) each of the Lead Borrower and its Restricted Subsidiaries may
 terminate leases and subleases in the ordinary course of business;

               (xx) each of the Lead Borrower and its Restricted Subsidiaries may use
 cash and Cash Equivalents to make payments that are otherwise permitted under Sections
 10.03 and 10.07;

               (xxi) each of the Lead Borrower or its Restricted Subsidiaries may sell or
 otherwise dispose of property to the extent that (i) such property is exchanged for credit


                                        -120-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 249 of 463




       against the purchase price of similar replacement property or (ii) the proceeds of such sale
       or disposition are promptly applied to the purchase price of such replacement property;

                      (xxii) sales, dispositions or contributions of property (A) between Credit
       Parties (other than Holdings), (B) between Restricted Subsidiaries (other than Credit
       Parties), (C) by Restricted Subsidiaries that are not Credit Parties to the Credit Parties
       (other than Holdings) or (D) by Credit Parties to any Restricted Subsidiary that is not a
       Credit Party, provided with respect to clause (D) that such sales, dispositions or
       contributions shall constitute an Investment in such Restricted Subsidiary subject to
       Section 10.05;

                      (xxiii) dispositions of Investments (including Equity Interests) in (a) Joint
       Ventures to the extent required by, or made pursuant to customary buy/sell arrangements
       between, the joint venture parties set forth in joint venture arrangements and similar
       binding arrangements and (b) MarineNet LLC;

                      (xxiv) transfers of condemned property as a result of the exercise of
       "eminent domain" or other similar powers to the respective Governmental Authority or
       agency that has condemned the same (whether by deed in lieu of condemnation or
       otherwise), and transfers of property that have been subject to a casualty to the respective
       insurer of such real property as part of an insurance settlement;

                      (xxv) any disposition of any asset between or among the Restricted
       Subsidiaries as a substantially concurrent interim disposition in connection with a
       disposition otherwise permitted pursuant to this Section 10.02; and

                      (xxvi) dispositions permitted by Section 10.03.

To the extent the Required Lenders waive the provisions of this Section 10.02 with respect to the
sale of any Collateral, or any Collateral is sold as permitted by this Section 10.02 (other than to
the Lead Borrower or a Restricted Subsidiary thereof), such Collateral shall be sold free and clear
of the Liens created by the Security Documents, and the Administrative Agent, the Collateral
Agent and the Security Trustee shall, and shall be authorized to, take any actions deemed
appropriate in order to effect the foregoing.

        Section 10.03 Dividends. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to, authorize, declare or pay any Dividends with respect to the Lead
Borrower or any of its Restricted Subsidiaries, except that:

                       (i)    any Restricted Subsidiary of the Lead Borrower may pay Dividends
       or return capital or make distributions and other similar payments with regard to its Equity
       Interests to the Lead Borrower or to other Restricted Subsidiaries of the Lead Borrower
       which directly or indirectly own equity therein;

                      (ii)   any non-Wholly-Owned Subsidiary of the Lead Borrower that is not
       a Credit Party may declare and pay cash Dividends to its shareholders generally so long as
       the Lead Borrower or its Restricted Subsidiary which owns the Equity Interests in the
       Subsidiary paying such Dividends receives at least its proportionate share thereof (based


                                              -121-
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 250 of 463




 upon its relative holding of the Equity Interests in the Subsidiary paying such Dividends
 and taking into account the relative preferences, if any, of the various classes of Equity
 Interests of such Subsidiary);

                (iii)   in connection with the Management Incentive Plan;

                  (iv)  so long as no Default or Event of Default exists at the time of the
 applicable Dividend, redemption or repurchase or would exist immediately after giving
 effect thereto, the Lead Borrower may pay cash Dividends to Holdings to allow Holdings
 to redeem or repurchase, contemporaneously with such Dividend, Equity Interests of
 Holdings from management, employees and officers of the Lead Borrower and its
 Restricted Subsidiaries;

                (v)     the Lead Borrower may pay cash Dividends to Holdings so long as
 the proceeds thereof are promptly used by Holdings to pay costs (including all professional
 fees and expenses) incurred by Holdings in connection with reporting obligations under or
 otherwise incurred in connection with compliance with applicable laws, applicable rules or
 regulations of any governmental, regulatory or self-regulatory body or stock exchange,
 including in respect of any reports filed with respect to the Securities Act, the Securities
 Exchange Act or the respective rules and regulations promulgated thereunder;

                (vi)   the Lead Borrower may pay cash dividends or other distributions, or
 make loans or advances to, Holdings or the equity interest holders thereof in amounts
 required for any Parent Company, Holdings or the equity interest holders thereof to pay, in
 each case without duplication:

                         (A)    franchise Taxes (and other fees and expenses) required to
        maintain their existence to the extent such Taxes, fees and expenses are reasonably
        attributable to the operations or ownership of Holdings, the Lead Borrower and its
        Restricted Subsidiaries;

                       (B)     with respect to any taxable year (or portion thereof) ending
        after the Closing Date or with respect to which the income taxes of the Lead
        Borrower have priority status under Section 507(a)(8) of the Bankruptcy Code, in
        each case in which the Lead Borrower is a member (or is treated for tax purposes
        as an entity that is disregarded as separate from a member) of a consolidated,
        combined or similar income tax group (a "Tax Group") of which any Parent
        Company is the common parent, Taxes of the Tax Group that are attributable to the
        taxable income or operations or ownership of the Lead Borrower and its
        Subsidiaries; provided that for each taxable period, the amount of such payments
        made in respect of such taxable period in the aggregate shall not exceed the amount
        that the Lead Borrower and its Subsidiaries would have been required to pay as a
        standalone Tax Group; provided, further, that the permitted payment pursuant to
        this clause (B) with respect to the Taxes of any Unrestricted Subsidiary for any
        taxable period shall be limited to the amount actually paid by such Unrestricted
        Subsidiary to the Lead Borrower or any of its Restricted Subsidiaries for the
        purpose of paying such consolidated, combined or similar Taxes;


                                        -122-
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 251 of 463




                       (C)    customary salary, bonus and other benefits payable to
        officers and employees of Holdings to the extent such salaries, bonuses and other
        benefits are reasonably attributable to the ownership or operations of the Lead
        Borrower and its Restricted Subsidiaries;

                         (D)   general corporate operating and overhead costs and expenses
        (including administrative, legal, accounting and similar expenses provided by third
        parties) of Holdings to the extent such costs and expenses are reasonably
        attributable to the ownership or operations of the Lead Borrower and its Restricted
        Subsidiaries (but excluding any direct or indirect payments for the benefit of the
        Sponsor);

                        (E)     [reserved];

                        (F)     [reserved]; and

                        (G)     [reserved];

                (vii) reasonable and customary indemnities to directors, officers and
 employees of Holdings in the ordinary course of business, to the extent reasonably
 attributable to the ownership or operation of the Lead Borrower and its Restricted
 Subsidiaries;

                 (viii) the Lead Borrower may pay cash Dividends to Holdings so long as
 the proceeds thereof are promptly used by Holdings for payment of obligations under or in
 respect of director and officer insurance policies to the extent reasonably attributable to the
 ownership or operation of the Lead Borrower and its Restricted Subsidiaries;

                (ix)    [reserved];

                (x)     [reserved];

                (xi)    [reserved];

                (xii)   [reserved];

                (xiii) [reserved];

                (xiv)   [reserved];

                (xv)    [reserved];

                (xvi) the Lead Borrower and each Restricted Subsidiary may declare and
 make dividend payments or other distributions payable solely in the Equity Interests of
 such Person so long as in the case of dividend or other distribution by a Restricted
 Subsidiary, the Lead Borrower or a Restricted Subsidiary receives at least its pro rata share
 of such dividend or distribution;




                                         -123-
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 252 of 463




                      (xvii) [reserved]; and

                      (xviii) [reserved].

In determining compliance with this Section 10.03, amounts loaned or advanced to Holdings
pursuant to Section 10.05(vi) shall be deemed to be cash Dividends paid to Holdings to the extent
provided in said Section 10.05(vi).

        Section 10.04 Indebtedness. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to, contract, create, incur, assume or suffer to exist any Indebtedness,
except:

                      (i)    (A) Existing Secured Obligations, (B) Reinstated Existing Secured
       Obligations, (C) Indebtedness incurred pursuant to this Agreement and the other Credit
       Documents and (D) Indebtedness incurred pursuant to the Existing Term Loan Credit
       Agreement;

                    (ii)    Indebtedness under Swap Contracts so long as the entering into of
       such Swap Contracts are bona fide hedging activities and are not for speculative purposes;

                      (iii) Indebtedness of the Lead Borrower and its Restricted Subsidiaries
       (a) evidenced by Capitalized Lease Obligations and purchase money Indebtedness
       (including obligations in respect of mortgages, industrial revenue bonds, industrial
       development bonds and similar financings) described in Section 10.01(vii); provided that
       in no event shall the aggregate principal amount of Capitalized Lease Obligations and the
       principal amount of all such Indebtedness incurred or assumed in each case after the
       Closing Date permitted by this clause (iii) exceed $1,000,000 at any one time outstanding;

                      (iv)   Indebtedness under the Junior DIP Loan Documents and any other
       Indebtedness incurred pursuant to the Financing Order or the First Day Orders;

                      (v)    [reserved];

                     (vi)    intercompany Indebtedness among the Lead Borrower and its
       Restricted Subsidiaries to the extent permitted by Section 10.05(vi);

                      (vii) Indebtedness outstanding on the Closing Date and listed on
       Schedule 10.04 ("Existing Indebtedness") and any subsequent extension or renewal
       thereof; provided that the aggregate principal amount of the Indebtedness to be extended
       or renewed does not increase from that amount outstanding at the time of any such
       extension or renewal, plus accrued and unpaid interest and cash fees and expenses
       (including premium) incurred in connection with such renewal or extension;

                     (viii) Indebtedness of Foreign Subsidiaries; provided that the aggregate
       principal amount of Indebtedness outstanding pursuant to this clause (viii) shall not at any
       time exceed $1,000,000;

                      (ix)   [reserved];


                                               -124-
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 253 of 463




               (x)    Indebtedness incurred in the ordinary course of business to finance
 insurance premiums or take-or-pay obligations contained in supply arrangements;

                 (xi)    Indebtedness incurred in the ordinary course of business in respect
 of netting services, overdraft protections, employee credit card programs, automatic
 clearinghouse arrangements and other similar services in connection with cash
 management and deposit accounts and Indebtedness in connection with the honoring of a
 bank or other financial institution of a check, draft or similar instrument drawn against
 insufficient funds in the ordinary course of business, including in each case, Bank Product
 Debt;

                (xii)   [reserved];

                (xiii) [reserved];

                (xiv)   [reserved];

                (xv) additional Indebtedness of the Lead Borrower and its Restricted
 Subsidiaries not to exceed $5,000,000 in aggregate principal amount outstanding at any
 time;

               (xvi) Contingent Obligations for customs, stay, performance, appeal,
 judgment, replevin and similar bonds and suretyship arrangements, and completion
 guarantees and other obligations of a like nature, all in the ordinary course of business;

              (xvii) Contingent Obligations to insurers required in connection with
 worker's compensation and other insurance coverage incurred in the ordinary course of
 business;

                (xviii) guarantees made by the Lead Borrower or any of its Restricted
 Subsidiaries of Indebtedness of the Lead Borrower or any of its Restricted Subsidiaries
 permitted to be outstanding under this Section 10.04; provided that such guarantees are
 permitted by Section 10.05;

                (xix) guarantees made by any Foreign Subsidiary of Indebtedness of any
 other Foreign Subsidiary permitted to be outstanding under this Section 10.04(viii);

                (xx)    [reserved];

                (xxi) customary Contingent Obligations in connection with sales, other
 dispositions and leases permitted under Section 10.02 (but not in respect of Indebtedness
 for borrowed money or Capitalized Lease Obligations) including indemnification
 obligations with respect to leases, and guarantees of collectability in respect of accounts
 receivable or notes receivable for up to face value;

               (xxii) guarantees of Indebtedness of directors, officers and employees of
 the Lead Borrower or any of its Restricted Subsidiaries in respect of expenses of such
 Persons in connection with relocations and other ordinary course of business purposes;


                                       -125-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 254 of 463




                      (xxiii) to the extent incurred prior to the Filing Date, guarantees of
       Indebtedness of a Person in connection with a Joint Venture, provided that the aggregate
       principal amount of any Indebtedness so guaranteed, when added to the aggregate amount
       of unreimbursed payments theretofore made in respect of such guarantees and the amount
       of Investments then outstanding (and deemed outstanding) under clause (xix) of Section
       10.05, shall not exceed $5,000,000;

                       (xxiv) [reserved];

                       (xxv) Indebtedness arising from the honoring by a bank or other financial
       institution of a check, draft or similar instrument drawn against insufficient funds in the
       ordinary course of business, provided that such Indebtedness is extinguished within two
       (2) Business Days of its incurrence;

                      (xxvi) (x) severance, pension and health and welfare retirement benefits or
       the equivalent there of to current and former employees of the Lead Borrower or its
       Restricted Subsidiaries incurred in the ordinary course of business, (y) to the extent
       incurred prior to the Filing Date, Indebtedness representing deferred compensation or
       stock-based compensation (other than pursuant to the Management Incentive Plan) to
       employees of the Lead Borrower and the Restricted Subsidiaries and (z) Indebtedness
       consisting of promissory notes issued by any Credit Party to current or former officers,
       directors and employees, in connection with the Management Incentive Plan to finance the
       purchase or redemption of Equity Interests of Holdings permitted by Section 10.03;

                       (xxvii) [reserved];

                       (xxviii)(x) guarantees made by the Lead Borrower or any of its Restricted
       Subsidiaries of obligations (not constituting debt for borrowed money) of the Lead
       Borrower or any of its Restricted Subsidiaries owing to vendors, suppliers and other third
       parties incurred in the ordinary course of business and (y) Indebtedness of any Credit Party
       (other than Holdings) as an account party in respect of trade letters of credit issued in the
       ordinary course of business;

                       (xxix) [reserved];

                     (xxx) Indebtedness arising out of Sale-Leaseback Transactions permitted
       by Section 10.01(xviii); and

                      (xxxi) all premiums (if any), interest (including post-petition interest), fees,
       expenses, charges and additional or contingent interest on obligations described in clauses
       (i) through (xxx) above.

        Section 10.05 Advances, Investments and Loans. The Lead Borrower will not, and will
not permit any of its Restricted Subsidiaries to, directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, any other Person, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or other commodities at a
future date in the nature of a futures contract, or hold any cash or Cash Equivalents (each of the


                                                -126-
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 255 of 463




foregoing, an "Investment" and, collectively, "Investments" and with the value of each Investment
being measured at the time made and without giving effect to subsequent changes in value or any
write-ups, write-downs or write-offs thereof), except that the following shall be permitted:

                      (i)    the Lead Borrower and its Restricted Subsidiaries may acquire and
       hold accounts receivable owing to any of them, if created or acquired in the ordinary course
       of business and payable or dischargeable in accordance with customary trade terms of the
       Lead Borrower or such Restricted Subsidiary;

                     (ii)   the Lead Borrower and its Restricted Subsidiaries may acquire and
       hold cash and Cash Equivalents;

                      (iii) the Lead Borrower and its Restricted Subsidiaries may hold the
       Investments held by them on the Closing Date and described on Schedule 10.05(iii), and
       any modification, renewal or extension thereof that does not increase the principal amount
       thereof unless any additional Investments made with respect thereto are permitted under
       the other provisions of this Section 10.05;

                     (iv)    the Lead Borrower and its Restricted Subsidiaries may acquire and
       hold Investments (including debt obligations and Equity Interests) received in connection
       with the bankruptcy or reorganization of suppliers and customers, and Investments
       received in good faith settlement of delinquent obligations of, and other disputes with,
       customers and suppliers arising in the ordinary course of business;

                       (v)     the Lead Borrower and its Restricted Subsidiaries may enter into (a)
       Swap Contracts to the extent permitted by Section 10.04(ii) and (b) Swap Contracts relating
       to fuel rate caps and forward fuel purchases collectively covering an aggregate amount of
       fuel not to exceed the aggregate amount of fuel reasonably expected to be used by the
       Borrowers and their Subsidiaries or in connection with specific contracts or orders,
       provided, that no such Swap Contracts entered into between any Credit Party and any
       Lender or any Affiliate of any Lender shall be in force or effect after the date which is
       thirty (30) days prior to the Maturity Date;

                       (vi)    (a) the Lead Borrower and any Restricted Subsidiary may make
       intercompany loans to and other investments in Credit Parties (other than Holdings, unless
       otherwise permitted by Section 10.03), (b) any Foreign Subsidiary may make intercompany
       loans to and other investments in the Lead Borrower or any of its Restricted Subsidiaries
       so long as in the case of such intercompany loans to Credit Parties (other than Holdings),
       all payment obligations of the respective Credit Parties are subordinated to their obligations
       under the Credit Documents on terms reasonably satisfactory to the Administrative Agent,
       (c) the Credit Parties may make intercompany loans to, guarantees on behalf of, and other
       investments in, Subsidiaries that are not Credit Parties so long as the aggregate amount of
       outstanding loans, guarantees and other Indebtedness made pursuant to this sub-clause (c)
       does not exceed $100,000 and (d) any Restricted Subsidiary that is not a Credit Party may
       make intercompany loans to, and other investments in, any other Restricted Subsidiary that
       is also not a Credit Party;




                                               -127-
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 256 of 463




                (vii)   Investments made pursuant to the First Day Orders;

                (viii) loans and advances by the Lead Borrower and its Restricted
 Subsidiaries to officers, directors and employees of the Lead Borrower and its Restricted
 Subsidiaries in connection with (i) business-related travel, relocations and other ordinary
 course of business purposes (including travel and entertainment expenses) shall be
 permitted and (ii) any such Person's purchase of Equity Interests of Holdings; provided that
 no cash is actually advanced pursuant to this clause (ii) unless immediately repaid;

                 (ix)   advances of payroll payments to employees of the Lead Borrower
 and its Restricted Subsidiaries in the ordinary course of business;

                (x)     noncash consideration may be received in connection with any sale
 of assets permitted pursuant to Section 10.02(ii);

                (xi)    additional Restricted Subsidiaries of the Lead Borrower may be
 established or created if the Lead Borrower and such Subsidiary comply with the
 requirements of Section 9.11, if applicable; provided that to the extent any such new
 Subsidiary is created solely for the purpose of consummating a transaction pursuant to an
 acquisition permitted by this Section 10.05, and such new Subsidiary at no time holds any
 assets or liabilities other than any merger consideration contributed to it
 contemporaneously with the closing of such transaction, such new Subsidiary shall not be
 required to take the actions set forth in Section 9.11, as applicable, until the respective
 acquisition is consummated (at which time the surviving or transferee entity of the
 respective transaction and its Subsidiaries shall be required to so comply in accordance
 with the provisions thereof);

                  (xii) extensions of trade credit may be made in the ordinary course of
 business (including advances made to distributors consistent with past practice),
 Investments received in satisfaction or partial satisfaction of previously extended trade
 credit from financially troubled account debtors, Investments consisting of prepayments to
 suppliers made in the ordinary course of business and loans or advances made to
 distributors in the ordinary course of business;

               (xiii) earnest money deposits may be made to the extent required in
 connection with other Investments to the extent permitted under Section 10.01(xxviii);

               (xiv) Investments in deposit accounts or securities accounts opened in the
 ordinary course of business;

                  (xv) Investments in the nature of pledges or deposits with respect to
 leases or utilities provided to third parties in the ordinary course of business;

                (xvi) Investments in the ordinary course of business consisting of UCC
 Article 3 endorsements for collection or deposit;

                (xvii) [reserved];



                                        -128-
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 257 of 463




                (xviii) [reserved];

               (xix) in addition to Investments permitted by clauses (i) through (xviii)
 and (xx) through (xxix) of this Section 10.05, the Lead Borrower and its Restricted
 Subsidiaries may make additional loans, advances and other Investments to or in a Person
 (including a Joint Venture) in an aggregate amount for all loans, advances and other
 Investments made pursuant to this clause (xix), not to exceed, when added to the aggregate
 amount then guaranteed under clause (xxiii) of Section 10.04 and all unreimbursed
 payments theretofore made in respect of guarantees pursuant to clause (xxiii) of Section
 10.04, $1,000,000;

               (xx) the licensing, sublicensing or contribution of Intellectual Property
 rights pursuant to arrangements with Persons other than the Lead Borrower and the
 Restricted Subsidiaries in the ordinary course of business for fair market value, as
 determined by the Lead Borrower or such Restricted Subsidiary, as the case may be, in
 good faith;

                (xxi) loans and advances to Holdings in lieu of, and not in excess of the
 amount of, Dividends permitted to be made to Holdings in accordance with Section 10.03;
 provided that any such loan or advance shall reduce the amount of such applicable
 Dividend thereafter permitted under Section 10.03 by a corresponding amount (if such
 applicable subsection of Section 10.03 contains a maximum amount);

                 (xxii) Investments to the extent that payment for such Investments is made
 solely by the issuance of Equity Interests constituting common stock or Qualified Preferred
 Stock of Holdings to the seller of such Investments;

                (xxiii) Investments of a Person that is acquired and becomes a Restricted
 Subsidiary or of a company merged or amalgamated or consolidated into any Restricted
 Subsidiary, in each case after the Closing Date and in accordance with this Section 10.05
 and/or Section 10.02, as applicable, to the extent that such Investments were not made in
 contemplation of or in connection with such acquisition, merger, amalgamation or
 consolidation, do not constitute a material portion of the aggregate assets acquired in such
 transaction and were in existence on the date of such acquisition, merger, amalgamation or
 consolidation;

                (xxiv) Investments in a Restricted Subsidiary that is not a Credit Party or
 in a Joint Venture, in each case, to the extent such Investment is contemporaneously repaid
 in full with a dividend or other distribution from such Restricted Subsidiary, any other
 Restricted Subsidiary that is not a Credit Party or Joint Venture;

                 (xxv) to the extent that they constitute Investments, purchases and
 acquisitions of inventory, supplies, materials and equipment or purchases of contract rights
 or licenses or leases of Intellectual Property, in each case, in the ordinary course of
 business;




                                        -129-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 258 of 463




                      (xxvi) Investments by the Lead Borrower and its Restricted Subsidiaries
       consisting of deposits, prepayment and other credits to suppliers or landlords made in the
       ordinary course of business;

                       (xxvii) guaranties made in the ordinary course of business of obligations
       owed to landlords, suppliers, customers, franchisees and licensees of the Lead Borrower or
       its Subsidiaries; and

                       (xxviii)Investments consisting of the licensing, sublicensing or contribution
       of Intellectual Property pursuant to joint marketing arrangements with other Persons.

        Section 10.06 Transactions with Affiliates. The Lead Borrower will not, and will not
permit any of its Restricted Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of the Lead Borrower or any of its Subsidiaries, other than on terms
and conditions not less favorable to the Lead Borrower or such Restricted Subsidiary as would
reasonably be obtained by the Lead Borrower or such Restricted Subsidiary at that time in a
comparable arm's-length transaction with a Person other than an Affiliate, except:

                       (i)    Dividends may be paid to the extent provided in Section 10.03;

                      (ii)   loans and other transactions among Holdings, the Lead Borrower
       and its Restricted Subsidiaries may be made to the extent otherwise expressly permitted
       under Section 10;

                       (iii) customary fees and indemnification (including the reimbursement
       of out-of-pocket expenses) may be paid to directors of Holdings, the Lead Borrower and
       its Restricted Subsidiaries;

                     (iv)    the Lead Borrower and its Restricted Subsidiaries may enter into,
       and may make payments under, employment agreements, employee benefits plans, stock
       option plans, indemnification provisions, stay bonuses, severance and other similar
       compensatory arrangements with officers, employees and directors of Holdings, the Lead
       Borrower and its Restricted Subsidiaries in the ordinary course of business;

                       (v)    any Tax Restructuring Transaction;

                       (vi)   [reserved];

                      (vii) to the extent not otherwise prohibited by this Agreement,
       transactions between or among the Lead Borrower and any Credit Party;

                       (viii) transactions described on Schedule 10.06(viii);

                      (ix)   Investments in the Lead Borrower's Subsidiaries and Joint Ventures
       (to the extent any such Subsidiary that is not a Restricted Subsidiary or any such Joint
       Venture is only an Affiliate as a result of Investments by Holdings and the Restricted
       Subsidiaries in such Subsidiary or Joint Venture) to the extent otherwise permitted under
       Section 10.05;


                                               -130-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 259 of 463




                       (x)     [reserved];

                       (xi)    [reserved];

                       (xii)   [reserved]; and

                      (xiii) the issuance of Equity Interests in the form of common stock or
       Qualified Preferred Stock to the Sponsor, or to any director, officer, employee or consultant
       thereof.

Notwithstanding anything to the contrary contained above in this Section 10.06, in no event shall
the Lead Borrower or any of its Restricted Subsidiaries pay any management, consulting or similar
fee to the Sponsor or any Affiliate of the Sponsor.

        Section 10.07 Limitations on Payments, Certificate of Incorporation, By-Laws and
Certain Other Agreements, etc. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to:

                (a)    make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any indemnification
obligations arising hereunder which are not due and payable) in respect of) any voluntary or
optional payment or prepayment on or redemption or acquisition for value of, or any prepayment
or redemption as a result of any asset sale, Change of Control or similar event of (including, in
each case without limitation, by way of depositing with the trustee with respect thereto or any other
Person money or securities before due for the purpose of paying when due), any unsecured
Indebtedness or Indebtedness secured by a Lien on Collateral ranking junior to those securing the
obligations (it being understood that the Liens securing obligations under the Existing Term Loan
Credit Agreement on the date hereof shall not be deemed "junior" for purposes of this Section
10.07);

               (b)     make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any indemnification
obligations arising hereunder which are not due and payable) in respect of) any voluntary or
optional payment or prepayment on or redemption or acquisition for value of, or any prepayment
or redemption as a result of any asset sale, Change of Control or similar event of (including, in
each case without limitation, by way of depositing with the trustee with respect thereto or any other
Person money or securities before due for the purpose of paying when due), any Indebtedness
under the Existing Term Loan Documents except in accordance with the Existing ABL
Intercreditor Agreement;

                (c)    amend or modify, or permit the amendment or modification of any
provision of, any Indebtedness (after the entering into thereof) with a principal amount in excess
of the Threshold Amount, other than any amendment or modification that is not adverse to the
interests of the Lenders in any material respect; or

               (d)     amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate or articles of
designation) or certificate of formation; limited liability company agreement or bylaws (or the


                                                 -131-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 260 of 463




equivalent organizational documents); accounting policies, reporting policies or fiscal year (except
as required by U.S. GAAP), as applicable, or any agreement entered into by it with respect to its
Equity Interests, or enter into any new agreement with respect to its Equity Interests, unless such
amendment, modification, change or other action contemplated by this clause (d) could not
reasonably be expected to be adverse to the interests of the Lenders.

        Section 10.08 Limitation on Certain Restrictions on Subsidiaries. The Lead Borrower will
not, and will not permit any of its Restricted Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual encumbrance or restriction
on the ability of any such Restricted Subsidiary to (a) pay dividends or make any other distributions
on its capital stock or any other interest or participation in its profits owned by the Lead Borrower
or any of its Restricted Subsidiaries, or pay any Indebtedness owed to the Lead Borrower or any
of its Restricted Subsidiaries, (b) make loans or advances to the Lead Borrower or any of its
Restricted Subsidiaries or (c) transfer any of its properties or assets to the Lead Borrower or any
of its Restricted Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of:

                        (i)     applicable law;

                     (ii)   (A) this Agreement and the other Credit Documents, (B) the
       Existing Credit Agreement and the Existing Loan Documents, (C) the DIP Term Loan
       Credit Agreement and the other DIP Term Loan Debt Documents, (D) the Existing Term
       Loan Credit Agreement and the Existing Term Loan Documents and (E) the Exit Financing
       Commitment Letter;

                        (iii)   the Financing Order or the First Day Orders;

                     (iv)   customary provisions restricting subletting or assignment of any
       lease governing any leasehold interest of the Lead Borrower or any of its Restricted
       Subsidiaries;

                      (v)     customary provisions restricting assignment of any licensing
       agreement (in which the Lead Borrower or any of its Restricted Subsidiaries is the licensee)
       or other contract entered into by the Lead Borrower or any of its Restricted Subsidiaries in
       the ordinary course of business;

                        (vi)    restrictions on the transfer of any asset pending the close of the sale
       of such asset;

                        (vii)   [reserved];

                    (viii) encumbrances or restrictions on cash or other deposits imposed by
       customers under agreements entered into in the ordinary course of business;

                      (ix)   any agreement or instrument relating to Indebtedness of a Foreign
       Subsidiary incurred pursuant to Section 10.04 to the extent such encumbrance or restriction
       only applies to such Foreign Subsidiary;



                                                  -132-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 261 of 463




                       (x)     [reserved];

                     (xi)      restrictions on the transfer of any asset subject to a Lien permitted
       by Section 10.01;

                      (xii) restrictions and conditions imposed by the terms of the
       documentation governing any Indebtedness of a Restricted Subsidiary of the Lead
       Borrower that is not a Credit Party, which Indebtedness is permitted by Section 10.04;

                       (xiii) customary provisions in joint venture agreements and other similar
       agreements applicable to joint ventures permitted under Section 10.05 and applicable
       solely to such joint venture;

                       (xiv)   [reserved]; and

                        (xv) negative pledges and restrictions on Liens in favor of any holder of
       Indebtedness for borrowed money permitted under Section 10.04 but only if such negative
       pledge or restriction expressly permits Liens for the benefit of the Administrative Agent,
       the Collateral Agent and/or the Security Trustee and the Secured Creditors with respect to
       the credit facilities established hereunder and the Obligations under the Credit Documents
       on a senior basis and without a requirement that such holders of such Indebtedness be
       secured by such Liens securing the Obligations under the Credit Documents equally and
       ratably or on a junior basis.

       Section 10.09 Business; Fiscal Year; Activities of Holdings.

               (a)     The Lead Borrower will not permit at any time the business activities taken
as a whole conducted by the Lead Borrower and its Restricted Subsidiaries to be materially
different from the business activities taken as a whole conducted by the Lead Borrower and its
Restricted Subsidiaries on the Closing Date.

                  (b)    Holdings will not engage in any business other than its ownership of the
capital stock of, and the management of, the Lead Borrower and, indirectly, its Subsidiaries and
activities incidental thereto; provided that Holdings may engage in those activities that are
incidental to (i) the maintenance of its existence in compliance with applicable law, (ii) legal, tax
and accounting matters in connection with any of the foregoing or following activities, (iii) the
entering into, and performing its obligations under, this Agreement, (iv) the issuance, sale or
repurchase of its Equity Interests and the receipt of capital contributions, (v) the making of
dividends or distributions on its Equity Interests to the extent permitted hereunder, (vi) the filing
of registration statements, and compliance with applicable reporting and other obligations, under
federal, state or other securities laws, (vii) the listing of its equity securities and compliance with
applicable reporting and other obligations in connection therewith, (viii) the retention of (and the
entry into, and exercise of rights and performance of obligations in respect of, contracts and
agreements with) transfer agents, private placement agents, underwriters, counsel, accountants and
other advisors and consultants, (ix) the performance of obligations under and compliance with its
certificate of incorporation and bylaws, or any applicable law, ordinance, regulation, rule, order,
judgment, decree or permit, including, without limitation, as a result of or in connection with the
activities of its Subsidiaries, (x) the incurrence and payment of its operating and business expenses


                                                 -133-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 262 of 463




and any taxes for which it may be liable, (xi) the consummation of the Transaction, and (xii) the
making of loans to or other Investments in, or incurrence of Indebtedness from, the Lead Borrower,
as and to the extent not prohibited by this Agreement.

               (c)     Make any change in fiscal year.

       Section 10.10 Negative Pledges.

        (a) The Lead Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
agree or covenant with any Person to restrict in any way its ability to grant any Lien on its assets
in favor of the Lenders, other than pursuant to the Existing Intercreditor Agreement or any other
intercreditor agreement contemplated by this agreement, and except that this Section 10.10 shall
not apply to:

                    (i)     any covenants contained in this Agreement or any other Credit
       Documents or that exist on the Closing Date;

                      (ii)  covenants existing under the Existing Term Loan Credit Agreement
       and the Existing Term Loan Documents as in effect on the Closing Date;

                      (iii) covenants existing under the (A) Junior DIP Credit Agreement and
       the other DIP Junior Loan Documents or (B) the Exit Financing Commitment Letter;

                       (iv)   covenants and agreements made in connection with any agreement
       relating to secured Indebtedness permitted by this Agreement but only if such covenant or
       agreement applies solely to the specific asset or assets to which such Lien relates;

                      (v)     customary provisions in leases, subleases, licenses or sublicenses
       and other contracts restricting the right of assignment thereof;

                     (vi)   customary provisions in joint venture agreements and other similar
       agreements applicable to joint ventures that are applicable solely to such joint venture;

                       (vii)   restrictions imposed by law;

                       (viii) customary restrictions and conditions contained in agreements
       relating to any sale of assets or Equity Interests pending such sale, provided such
       restrictions and conditions apply only to the Person or property that is to be sold;

                       (ix)    [reserved];

                      (x)     negative pledges and restrictions on Liens in favor of any holder of
       Indebtedness for borrowed money entered into after the Closing Date and otherwise
       permitted under Section 10.04 but only if such negative pledge or restriction expressly
       permits Liens for the benefit of the Administrative Agent, the Collateral Agent and/or the
       Security Trustee and the Secured Creditors with respect to the credit facilities established
       hereunder and the Obligations under the Credit Documents on a senior basis and without a



                                               -134-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 263 of 463




       requirement that such holders of such Indebtedness be secured by such Liens securing the
       Obligations under the Credit Documents equally and ratably or on a junior basis;

                     (xi)    restrictions on any Foreign Subsidiary pursuant to the terms of any
       Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;

                       (xii) restrictions on cash deposits imposed by customers under contracts
       entered into in the ordinary course of business;

                      (xiii) any restrictions on Liens imposed by any amendments,
       modifications, restatements, renewals, increases or supplements of the contracts,
       instruments or obligations referred to in clauses (i), (ii), (x) and (xi) above; provided that
       such amendments, modifications, restatements, renewals, increases, supplements,
       refundings, replacements or refinancings are, in the good faith judgment of the Lead
       Borrower, no more restrictive with respect to such encumbrance and other restrictions than
       those prior to such amendment, modification, restatement, renewal, increase or
       supplement;

                       (xiv)   restrictions under the Existing Loan Documents; and

                       (xv)    restrictions pursuant to the Financing Order and any First Day
       Orders.

                 (b)     Other than Liens securing the Junior DIP Loan Documents and the
Carveout, the Lead Borrower shall not permit, and shall not permit any of its Restricted
Subsidiaries to permit any Person other than the Collateral Agent to obtain directly or indirectly
any Lien (as adequate protection or otherwise) over the Real Property of any Credit Party other
than the Collateral Agent's and the Existing Agent's Liens over the Specified Real Property and
such Real Property shall remain property of the estate (and the value of any interest in Real
Property securing the Existing Obligation as of the Filing Date) will be preserved for the benefit
of the estate in the same manner that avoided transfers are preserved for the benefit of the estate
under § 551 of the Bankruptcy Code, and any junior liens in such property shall be and remain
junior in all respects to the estate's interest in such real property; provided that with respect to any
parcel of such Real Property, after the Administrative Agent has received confirmation from each
Lender that such Lender has completed its flood insurance diligence, has received copies of all
flood insurance documentation and has confirmed that flood insurance compliance has been
completed as required by the Flood Laws or as otherwise satisfactory to such Lender, then pursuant
to the Financing Order such parcel of Real Property shall be automatically become a valid first
priority (other than with respect to the Permitted Priority Liens and the Carveout) Lien of Collateral
Agent, for the benefit of the Secured Creditors, as security for the Obligations, pursuant to
Sections 364(c)(2), (c)(3) and (d) of the Bankruptcy Code.

        Section 10.11 Financial Covenant. Each of Holdings and each Borrower covenants and
agrees that, after the Closing Date until termination of all of the Commitments and payment in full
of the Obligations, Holdings and Borrowers will and will cause each of their Subsidiaries to:

              (a)    Budget Compliance. Except as otherwise provided herein or approved by
the Administrative Agent and Required Lenders, the Credit Parties will not, and will not permit


                                                 -135-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 264 of 463




any Subsidiary thereof to, directly or indirectly, (i) use any cash, including the proceeds of any
Loans, in a manner or for a purpose other than those permitted under this Agreement or
contemplated by the Financing Order or the Budget, (ii) make or commit to make payments to
critical vendors (other than those critical vendors set forth in the First Day Orders, the Financing
Order or in the Budget, in each case as approved in writing by the Administrative Agent in respect
of any pre-petition amount in excess of the amount included in the Budget), (iii) measured as of
the end of each Testing Period, permit the aggregate cumulative amount of actual cash
disbursements (in any event excluding disbursements for professional fees and expenses and
restructuring expenses and interest and fees payable under this Agreement and the Junior DIP
Credit Agreement) as reported in the Variance Reports delivered with respect to periods ending
after the Filing Date through the end of such Testing Period to exceed, by more than the applicable
Permitted Variance, the aggregate cumulative corresponding amount forecast in the Budget for the
same such period and (iv) measured as of the end of each Testing Period, permit the aggregate
cumulative amount of actual cash receipts (which shall exclude, for the avoidance of doubt,
proceeds from borrowings hereunder and under the Junior DIP Loan Documents) as reported in
the Variance Reports delivered with respect to periods ending after the Closing Date through the
end of such Testing Period to be less than, by more than the applicable Permitted Variance, the
aggregate cumulative corresponding amount (which shall exclude, for the avoidance of doubt,
proceeds from borrowings hereunder) forecast in the Budget for the same such period (such
covenant, the "Budget Variance Covenant").

        Section 10.12 Use of Proceeds. Holdings will not, and will not permit any of its
Subsidiaries to use the proceeds of any Loan made hereunder for any purpose other than, (a) in
accordance with and subject to the Budget (subject to Permitted Variances) and the Financing
Order, to pay the fees, costs, and expenses incurred in connection with this Agreement, the other
Credit Documents, the commencement of the Bankruptcy Cases and the transactions contemplated
hereby, as and when such expenses are due and payable, (b) to the extent not otherwise prohibited
by the Credit Documents or the Final Financing Order, to fund working capital needs and general
corporate purposes of Borrowers, at such times and in such amounts as are in compliance with
Section 10.11, (c) to provide cash "adequate protection" (as set forth in Section 361 of the
Bankruptcy Code and the relevant sections of other applicable Insolvency Laws) in favor of the
Existing Agent and the Existing Lenders, (d) to provide cash "adequate protection" (as set forth in
Section 361 of the Bankruptcy Code and the relevant sections of other applicable Insolvency
Laws) in favor of the Existing Agent for payments in cash on a current basis of all reasonable and
documented fees, costs and expenses of Existing Agent's legal counsel (including local counsel
and maritime counsel) and advisors; provided, however, that none of such fees, costs and expenses
provided as adequate protection payments under this clause (d) shall be subject to approval by the
Bankruptcy Court or the United States Trustee, and no recipient of any such payment shall be
required to file with respect thereto any interim or final fee application with the Bankruptcy Court;
and (e) to repay, in full, the Existing Secured Obligations, including outstanding principal, accrued
interest, and accrued fees and expenses owing under or in connection with the Existing Credit
Agreement and other Existing Loan Documents; provided, that no part of the proceeds of any Loan
or Letter of Credit will be used, directly or indirectly, (i) in connection with the investigation
(including discovery proceedings), initiation or prosecution of any claims, causes of action,
adversary proceedings or other litigation against the Existing Agent, Existing Lenders, Agent or
Lenders, or in connection with the Obligations or Existing Secured Obligations, except for an
amount up to $50,000, for investigation costs of any official statutory committee appointed


                                               -136-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 265 of 463




pursuant to Bankruptcy Code § 1102, (ii) toward repayment of the Existing Term Loan Debt or
the Indebtedness under the Junior DIP Loan Documents (including any "adequate protection"
payments with respect thereto), (iii) to purchase or carry any such Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors, (iv) to make any
payments to a Sanctioned Entity or a Sanctioned Person, to fund any investments, loans or
contributions in, or otherwise make such proceeds available to, a Sanctioned Entity or a Sanctioned
Person, to fund any operations, activities or business of a Sanctioned Entity or a Sanctioned Person,
or in any other manner that would result in a violation of Sanctions by any Person, and (v) in
furtherance of an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any Sanctions, Anti-Corruption
Laws or Anti-Money Laundering Laws.

        Section 10.13 Financing Order; Administrative Expense Priority; Payments. Holdings
will not, and will not permit any of its Subsidiaries to:

                (a)     seek, consent to or suffer to exist at any time any modification, stay,
vacation or amendment of the Financing Order, except for modifications and amendments joined
in or agreed to in writing by Administrative Agent in its sole discretion,

              (b)    seek the use of "Cash Collateral" (as defined in the Financing Order) in a
manner inconsistent with the terms of the Financing Order without the prior written consent of
Administrative Agent, and

               (c)     suffer to exist at any time a priority for any administrative expense or
unsecured claim against any Credit Party (now existing or hereafter arising of any kind or nature
whatsoever, including, without limitation, any administrative expenses of the kind specified in
Sections 105, 326, 328, 365, 503((b), 506(c), 507(a), 507(b), 546(c), 726, 1113 and 1114 of the
Bankruptcy Code) or any other superpriority claim which is equal or superior to the priority of the
Secured Creditors or "Secured Creditors" (as defined in the Existing Credit Agreement) in respect
of the Obligations or Existing Secured Obligations, except for the amounts having a priority over
the Obligations to the extent set forth in the definition of Carveout and as otherwise set forth in
the Credit Documents and reasonably acceptable to Administrative Agent.

       Section 10.14 Restructuring Support Agreement. Holdings will not, and will not permit
any of its Subsidiaries to amend, modify or change in any manner that could reasonably be
expected to be adverse to the interests of the Administrative Agent or Lenders, any term, condition
or provision of the Restructuring Support Agreement, or terminate the Restructuring Support
Agreement.

        Section 10.15 Key Employees. Other than the Management Incentive Plan, the Borrowers
shall not, and the Borrowers shall not permit any of their Subsidiaries to, enter into any agreements
or arrangements relating to any key employee incentive or retention plans or any similar officer or
employee bonus plans or programs, in each case without the prior written consent of the
Administrative Agent or as provided for in the Budget or the relief requested in the Borrower’s
“first day” employee wage motion and order.




                                               -137-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 266 of 463




        ARTICLE 11 Events of Default. Upon the occurrence of any of the following specified
events (each, an "Event of Default"):

       Section 11.01 Payments. Any Borrower shall (i) default in the payment when due of any
principal of any Loan or (ii) default, and such default shall continue unremedied for two (2) or
more Business Days, in the payment when due of any interest on any Loan, or any Fees or any
other amounts owing hereunder or under any other Credit Document; or

       Section 11.02 Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any certificate
delivered to the Administrative Agent, the Collateral Agent, the Security Trustee or any Lender
pursuant hereto or thereto shall prove to be untrue in any material respect (without duplication of
any materiality standard set forth in any such representation and warranty) on the date as of which
made or deemed made; or

        Section 11.03 Covenants. Holdings, the Lead Borrower or any of its Restricted
Subsidiaries shall (i) default in the due performance or observance by it of any term, covenant or
agreement contained in the Financing Order, Section 9.01, 9.02(b), 9.02(c), 9.02(d), 9.03(c), 9.04,
9.09, 9.11, 9.12, 9.15, 9.16, 9.17, 9.18, 9.22, 9.23, 9.24 and 9.25, and (ii) default in the due
performance or observance by it of any other term, covenant or agreement contained in this
Agreement or in any other Credit Document (other than those set forth in Sections 11.01 and
11.02), and such default shall continue unremedied for a period of thirty (30) days after written
notice thereof to the defaulting party by the Administrative Agent or the Required Lenders; or

         Section 11.04 Default Under Other Agreements. (i) Holdings, the Lead Borrower or any
of its Restricted Subsidiaries shall (x) default in any payment of any postpetition Indebtedness
(other than the Obligations) beyond the period of grace, if any, provided in an instrument or
agreement under which such Indebtedness was created or (y) default in the observance or
performance of any agreement or condition relating to any postpetition Indebtedness (other than
the Obligations) or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such postpetition Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause (determined without regard to whether
any notice is required), any such postpetition Indebtedness to become due prior to its stated
maturity, (ii) any postpetition Indebtedness (other than the Obligations) of Holdings, the Lead
Borrower or any of its Restricted Subsidiaries shall be declared to be (or shall become) due and
payable, or required to be prepaid other than by a regularly scheduled required prepayment, prior
to the stated maturity thereof, provided that (A) it shall not be a Default or an Event of Default
under this Section 11.04 unless the aggregate principal amount of all Indebtedness as described in
preceding clauses (i) and (ii) is at least equal to the Threshold Amount and (B) the preceding clause
(ii) shall not apply to Indebtedness that becomes due as a result of a voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is otherwise permitted
hereunder or (iii) the occurrence of a DIP Termination Date; or

       Section 11.05 Bankruptcy, etc. Other than the Debtors in respect of the Bankruptcy Cases,
Holdings, the Lead Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) shall commence a voluntary case concerning itself under Title 11 of the United States


                                                -138-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 267 of 463




Code entitled "Bankruptcy," as now or hereafter in effect, or any successor thereto (the
"Bankruptcy Code"); or an involuntary case is commenced against Holdings, the Lead Borrower
or any of its Restricted Subsidiaries, and the petition is not dismissed within sixty (60) days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code), receiver, receiver-
manager, trustee, monitor is appointed for, or takes charge of, all or substantially all of the property
of Holdings, the Lead Borrower or any of its Restricted Subsidiaries, or Holdings, the Lead
Borrower or any of its Restricted Subsidiaries commences any other proceeding under any
reorganization, bankruptcy, insolvency, arrangement, winding-up, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to Holdings, the Lead Borrower or any of its Restricted Subsidiaries, or
there is commenced against Holdings, the Lead Borrower or any of its Restricted Subsidiaries any
such proceeding which remains undismissed for a period of sixty (60) days, or Holdings, the Lead
Borrower or any of its Restricted Subsidiaries is adjudicated insolvent or bankrupt; or any order
of relief or other order approving any such case or proceeding is entered; or Holdings, the Lead
Borrower or any of its Restricted Subsidiaries suffers any appointment of any custodian, receiver,
receiver-manager, trustee, monitor or the like for it or any substantial part of its property to
continue undischarged or unstayed for a period of sixty (60) days; or Holdings, the Lead Borrower
or any of its Restricted Subsidiaries makes a general assignment for the benefit of creditors; or any
corporate, limited liability company or similar action is taken by Holdings, the Lead Borrower or
any of its Restricted Subsidiaries for the purpose of effecting any of the foregoing; or

         Section 11.06 ERISA. (a) An ERISA Event has occurred with respect to an ERISA Plan
or Multiemployer Plan which has resulted or would reasonably be expected to result in a Material
Adverse Effect, (b) there is or arises Unfunded Pension Liability which has resulted or would
reasonably be expected to result in a Material Adverse Effect, (c) there is or arises any withdrawal
liability under Section 4201 of ERISA, resulting from any Credit Party or any ERISA Affiliate
withdrawal from any or all Multiemployer Plans which has resulted or would reasonably be
expected to result in a Material Adverse Effect, (d) a Foreign Pension Plan has failed to comply
with, or be funded in accordance with, applicable law which has resulted or would reasonably be
expected to result in a Material Adverse Effect, or (e) the Lead Borrower or any of its Restricted
Subsidiaries has incurred any obligation in connection with the termination of, or withdrawal from,
any Foreign Pension Plan that, in each case, has resulted or would reasonably be expected to result
in a Material Adverse Effect; or

        Section 11.07 Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent or the Security Trustee for the
benefit of the Secured Creditors the Liens, rights, powers and privileges purported to be created
thereby, in favor of the Collateral Agent or the Security Trustee, as applicable, superior to and
prior to the rights of all third Persons (except as permitted by Section 10.01, the Financing Order
or the Intercreditor Agreements), and subject to no other Liens (except as permitted by Section
10.01, the Financing Order or the Intercreditor Agreements)); or

        Section 11.08 Guaranties. Any material Guaranty or any material provision thereof shall
cease to be in full force or effect as to any Guarantor, or any Guarantor or any Person acting for or
on behalf of such Guarantor shall deny or disaffirm in writing such Guarantor's obligations under
the Guaranty to which it is a party or any Guarantor shall default in the due performance or



                                                 -139-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 268 of 463




observance of any term, covenant or agreement on its part to be performed or observed pursuant
to the Guaranty to which it is a party; or

         Section 11.09 Judgments. One or more judgments or decrees shall be entered against
Holdings, the Lead Borrower or any Restricted Subsidiary (other than any Immaterial Subsidiary)
of the Lead Borrower involving in the aggregate for Holdings, the Lead Borrower and its Restricted
Subsidiaries (other than any Immaterial Subsidiary) a liability or liabilities (not paid or fully
covered by a reputable and solvent insurance company with respect to judgments for the payment
of money) and such judgments and decrees shall not be vacated, discharged or stayed for any
period of sixty (60) consecutive days, and the aggregate amount of all such judgments and decrees
(to the extent not paid or fully covered by such insurance company) equals or exceeds $1,000,000;
or

       Section 11.10 Change of Control. A Change of Control shall occur; or

       Section 11.11 Bankruptcy Matters.

               (a)     the Final Financing Order is not entered within thirty (30) days following
the Filing Date (or such later date acceptable to the Administrative Agent in its sole discretion, not
to exceed forty (40) days following the Filing Date);

               (b)     Any of the Initial Financing Order or the Final Financing Order is stayed,
revised, revoked, remanded, rescinded, amended, reversed, vacated, or modified by the
Bankruptcy Court without the express prior written consent of the Administrative Agent (such
consent to be given in its sole discretion);

                (c)    Any Credit Party shall file a pleading seeking to modify or otherwise alter
the Initial Financing Order, the Final Financing Order, any Credit Document, any Existing Loan
Document or any of the transactions contemplated in any of the foregoing without the prior consent
of Administrative Agent, such consent to be given in its sole discretion;

               (d)     Without the written consent of the Administrative Agent, an order with
respect to any of the Bankruptcy Cases shall be entered by the Bankruptcy Court (i) appointing a
trustee under Section 1104 of the Bankruptcy Code, or an examiner with enlarged powers relating
to the operation of the business of the Credit Parties under Section 1106(b) of the Bankruptcy
Code, or (ii) terminating or shortening any Credit Party's exclusive rights to file and solicit
acceptances for a plan of reorganization in the Bankruptcy Cases;

               (e)     (i) Any Credit Party shall attempt to invalidate, reduce or otherwise impair
the liens or security interests of Collateral Agent or the Security Trustee and the Lenders, or
otherwise in respect of the Obligations or Existing Secured Obligations, claims or rights against
Credit Parties or any of their Subsidiaries or to subject any Collateral to assessment pursuant to
Section 105, 506(c), 552 or any other section of the Bankruptcy Code or other applicable
Insolvency Laws, (ii) any lien, security interest or Superpriority Claim created by the Credit
Documents or the Financing Order shall, for any reason, cease to be valid, (iii) any action is
commenced by any Credit Party or any of its Subsidiaries which contests the extent, validity,
perfection, enforceability or priority of any of the liens and security interests of Agent, Existing
Agent, the Lenders or Existing Lenders or in respect of the Existing Secured Obligations or the


                                                -140-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 269 of 463




Obligations created by the Credit Documents, the Existing Credit Agreement, the Existing Loan
Documents or the Financing Order, (iv) any Credit Party or any Subsidiary of any Credit Party
challenges the extent, validity or priority of the Obligations or the Existing Secured Obligations or
the application of any payments or collections received by Administrative Agent, Lenders,
Existing Agent, or Existing Lenders to the Obligations or Existing Secured Obligations as provided
for herein or in the Financing Order, or (v) except as expressly provided in the Financing Order
with respect to the Carveout, any Agent, any Lender, Existing Agent, any Existing Lender or any
Collateral securing the Obligations or Existing Obligations are surcharged pursuant to Sections
105, 506(c) or 552 or any other section of the Bankruptcy Code;

               (f)    Without the written consent of the Administrative Agent (acting at the
direction of Required Lenders), (i) the filing by any Credit Party of any motion to dismiss any of
the Bankruptcy Cases or to convert any of the Bankruptcy Cases to a case under chapter 7 of the
Bankruptcy Code, or (ii) an order with respect to any of the Bankruptcy Cases shall be entered by
the Bankruptcy Court dismissing any of the Bankruptcy Cases or converting any of the Bankruptcy
Cases (or any case comprising part of any of the Bankruptcy Cases) to a case under chapter 7 of
the Bankruptcy Code;

                (g)    Any motion, supplement, amendment or other document relating to the
Financing Order, the Credit Agreement, the Existing Credit Agreement or the transactions
contemplated in any of the foregoing that is not in form in substance satisfactory to Administrative
Agent is filed by any Credit Party or entered by the Bankruptcy Court;

               (h)    Any sale of, or motion to sell Collateral pursuant to Section 363 of the
Bankruptcy Code (except for sales or other disposition expressly permitted hereunder) is filed, not
permitted by this Agreement;

                (i)    An order with respect to any of the Bankruptcy Cases shall be entered
without the express prior written consent of Administrative Agent, (i) to revoke, vacate, reverse,
stay, modify, supplement or amend the Existing Credit Agreement, any Credit Document, any
Existing Loan Document, the Financing Order or the transactions contemplated in any of the
foregoing, or (ii) to permit any administrative expense, claim or lien (now existing or hereafter
arising, of any kind or nature whatsoever) to have priority equal or superior to the priority of the
Agents, Existing Agent, Lenders and Existing Lenders in respect of the Obligations and Existing
Secured Obligations, except for amounts in respect of the Carve-Out as set forth in the Financing
Order;

               (j)     An order shall be entered by the Bankruptcy Court granting relief from the
automatic stay as to any creditor of any Credit Party with respect to any Collateral (other than ABL
Excluded Collateral) having a value in excess of $1,000,000;

              (k)      Any plan of reorganization is filed by any Credit Party that, or an order shall
be entered by the Bankruptcy Court confirming a reorganization plan in any of the Bankruptcy
Cases which does not (i) contain a provision that all Obligations and all Existing Secured
Obligations shall be paid in full in a manner satisfactory to the Administrative Agent (acting at the
direction of Required Lenders) and the Existing Agent (acting at the direction of "Required
Lenders" (as defined in the Existing Credit Agreement)) on or before the effective date, or


                                                -141-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 270 of 463




substantial consummation, of such plan and (ii) provide for the continuation of the liens and
security interests granted to Collateral Agent or the Security Trustee and priorities (subject to the
Intercreditor Agreements) until such plan effective date all Obligations and Existing Secured
Obligations are paid in full;

                 (l)    Unless otherwise agreed to by Administrative Agent, a motion shall be filed
by any Credit Party seeking authority, or an order shall be entered in any of the Bankruptcy Cases,
that (i) permits any Credit Party or any Subsidiary of any Credit Party to incur indebtedness secured
by any claim under Bankruptcy Code Section 364(c)(1) or by a Lien pari passu with or superior to
the lien granted under the Credit Documents and the Existing Loan Documents and Bankruptcy
Code Sections 364(c)(2) or (d) other than with respect to the Subordinated Real Property securing
the Junior DIP Indebtedness and the Existing Term Loan Debt unless (A) all of the Obligations
and Existing Secured Obligations have been paid in full at the time of the entry of any such order,
or (B) the Obligations and the Existing Secured Obligations are paid in full with such indebtedness,
or (ii) permits any Credit Party or any Subsidiary of any Credit Party the right to use "Cash
Collateral" (as defined in the Financing Order) other than in accordance with the terms of the
Financing Order, unless all of the Obligations and Existing Secured Obligations shall have been
paid in full;

               (m)     Net Cash Proceeds of any sale of all or substantially all assets of the Credit
Parties are not directly remitted to Administrative Agent (and, solely with respect to the ABL
Excluded Collateral, to the Junior DIP Agent) at the closing thereof, to be applied in accordance
with the Financing Orders, the Credit Documents and the Intercreditor Agreements;

               (n)     The Restructuring Support Agreement is terminated or ceases to be in full
force and effect;

               (o)      Subject to the Intercreditor Agreements, any motions in the Bankruptcy
Cases to sell Collateral (other than Term Loan Priority Collateral) or approve procedures regarding
the same, or any orders of the Bankruptcy Court approving or amending any of the foregoing, are
not in form and substance reasonably acceptable to Administrative Agent;

                 (p)     Any Credit Party or any Subsidiary of any Credit Party shall fail to maintain
sufficient projected borrowing capacity under the Credit Agreement plus cash plus projected cash
flow to pay all accrued administrative obligations and other administrative claims when due, and
sufficient additional borrowing capacity (including proceeds expected to be received pursuant to
equity issuances upon exit from the Bankruptcy Cases and exit financing documents) to enable
such other unpaid administrative obligations and administrative claims that are required to be paid
in full prior to such time that all Obligations and Existing Secured Obligations are paid in full;

                (q)     Except as set forth herein, the failure by the Credit Parties to observe or
perform any of the material terms or provisions contained in the Financing Order in any respect
adverse to the interests of the Lenders; and

              (r)     Payment of or granting adequate protection with respect to any
Indebtedness that was existing prior to the Filing Date other than as expressly provided in the
Financing Order or as consented to by the Administrative Agent.



                                                -142-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 271 of 463




       Section 11.12 Consultant If (a) the Consultant is terminated or disqualified for any
reason, (b) the Consultant is instructed to cease working, (c) the Consultant's engagement by
Borrowers, or any of the responsibilities, authority, powers, or duties of the Consultant, is
terminated, suspended, or restricted in any material respect, or (d) the Consultant resigns and, in
each case of clauses (a) through (d), Borrowers have not engaged a replacement Consultant
pursuant to Section 9.19 within ten (10) Business Days (or such longer period as the
Administrative Agent reasonably agrees).

THEN in the case of Section 11.1 through 11.12 above, notwithstanding Section 362 of the
Bankruptcy Code but subject to the applicable terms of the Financing Order, and in any such event,
and at any time thereafter, if any Event of Default shall then be continuing, the Administrative
Agent, upon the written request of the Required Lenders, shall, take any or all of the following
actions, without prejudice to the rights of the Administrative Agent, any Lender to enforce its
claims against any Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to any Credit Party, the result which would occur upon the giving of
written notice by the Administrative Agent as specified in clauses (i) and (ii) below shall occur
automatically): (i) declare the Aggregate Commitments terminated, whereupon all Commitments
of each Lender shall forthwith terminate immediately; (ii) declare the principal of and any accrued
interest in respect of all Loans and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each Credit Party; (iii)
enforce, as Collateral Agent or the Security Trustee, as applicable, all of the Liens and security
interests created pursuant to the Security Documents; (iv) enforce each Guaranty, (v) terminate,
reduce or condition any Revolving Commitment, or make any adjustment to the Borrowing Base
(vi) require the Credit Parties to provide Letter of Credit Collateralization, and, if the Credit Parties
fail promptly to provide Letter of Credit Collateralization, the Administrative Agent may (and
shall upon the direction of Required Lenders) advance the required cash as Revolving Loans
(whether or not an Overadvance exists or is created thereby, or the conditions in Section 7 are
satisfied) and (vii) terminate the Credit Parties' right to use "Cash Collateral" (as defined in the
Financing Order) by written notice thereof to counsel for the Credit Parties, counsel for the
Committee (if any), the U.S. Trustee, without further notice, application or order of the Bankruptcy
Court.

        Section 11.13 Application of Funds.

                (a)    Any amounts received in the Dominion Account and all other amounts
received on account of the Obligations during a Liquidity Period so long as no Event of Default
has occurred and is continuing (including without limitation, proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other realization upon, all or
any part of the Collateral) shall, subject to the provisions of Sections 2.11 and 2.13(h), be applied
in the following order:

               First, to reduce the balance of any Existing Secured Obligations and any Reinstated
        Existing Secured Obligations in the manner set forth in the Existing Credit Agreement;

              Second, to the payment of all reasonable costs and out-of-pocket expenses, fees,
        commissions and taxes of such sale, collection or other realization including, without


                                                 -143-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 272 of 463




       limitation, compensation to the Administrative Agent and its agents and counsel, and all
       expenses, liabilities and advances made or incurred by the Administrative Agent in
       connection therewith;

               Third, to the payment of all other reasonable costs and out-of-pocket expenses of
       such sale, collection or other realization including, without limitation, costs and expenses
       and all costs, liabilities and advances made or incurred by the other Secured Creditors in
       connection therewith (other than in respect of Secured Bank Product Obligations);

               Fourth, to interest then due and payable on the Swingline Loan;

              Fifth, to the principal balance of the Swingline Loan outstanding until the same has
       been prepaid in full;

              Sixth, to interest then due and payable on Revolving Loans and other amounts due
       pursuant to Sections 3.01, 3.02 and 5.01;

              Seventh, to Letter of Credit Collateralization plus any accrued and unpaid interest
       thereon;

               Eighth, to the principal balance of Revolving Borrowings then outstanding, pro
       rata; and

               Ninth, to all other Obligations (other than Secured Bank Product Obligations) pro
       rata.

       Amounts used for Letter of Credit Collateralization pursuant to clause Seventh above shall
be applied to satisfy drawings under such Letters of Credit as they occur. If any amount remains
on deposit after all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth above.

        In the event that any such proceeds are insufficient to pay in full the items described in
clauses First through Ninth of this Section 11.13(a), the Credit Parties shall remain liable for any
deficiency.

                (b)     Any amounts received in the Dominion Account and all other amounts
received on account of the Obligations after the occurrence of and during the continuation of an
Event of Default (including without limitation, proceeds received by the Administrative Agent in
respect of any sale of, collection from, or other realization upon, all or any part of the Collateral)
shall, subject to the provisions of Sections 2.11 and 2.13(h), be applied in the following order:

              First, to reduce the balance of the Existing Secured Obligations and Reinstated
       Existing Secured Obligations in the manner set forth in the Existing Credit Agreement;

               Second, to the payment of all reasonable costs and out-of-pocket expenses, fees,
       commissions and taxes of such sale, collection or other realization including, without
       limitation, compensation to the Administrative Agent and its agents and counsel, and all



                                                -144-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 273 of 463




       expenses, liabilities and advances made or incurred by the Administrative Agent in
       connection therewith;

               Third, to the payment of all other reasonable costs and out-of-pocket expenses of
       such sale, collection or other realization including, without limitation, costs and expenses
       and all costs, liabilities and advances made or incurred by the other Secured Creditors in
       connection therewith (other than in respect of Secured Bank Product Obligations);

               Fourth, to interest then due and payable on the Swingline Loan;

              Fifth, to the principal balance of the Swingline Loan outstanding until the same has
       been prepaid in full;

              Sixth, to interest then due and payable on Revolving Loans and other amounts due
       pursuant to Sections 3.01, 3.02 and 5.01;

              Seventh, to Letter of Credit Collateralization plus any accrued and unpaid interest
       thereon;

              Eighth, to the principal balance of Revolving Borrowings then outstanding and all
       Obligations on account of Noticed Hedges with Secured Creditors, pro rata; and

               Ninth, to all other Obligations pro rata.

        Amounts used for Letter of Credit Collateralization pursuant to clause Sixth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any amount remains on
deposit after all Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above. Amounts distributed
with respect to any Secured Bank Product Obligations shall be the lesser of the maximum Secured
Bank Product Obligations last reported to the Administrative Agent or the actual Secured Bank
Product Obligations as calculated by the methodology reported to the Administrative Agent for
determining the amount due. The Administrative Agent shall have no obligation to calculate the
amount to be distributed with respect to any Secured Bank Product Obligations, and may request
a reasonably detailed calculation of such amount from the applicable Secured Creditor. If a
Secured Creditor fails to deliver such calculation within five (5) days following request by the
Administrative Agent, the Administrative Agent may assume the amount to be distributed is zero.

        In the event that any such proceeds are insufficient to pay in full the items described in
clauses First through Ninth of this Section 11.13(b), the Credit Parties shall remain liable for any
deficiency.

       ARTICLE 12 The Administrative Agent.

       Section 12.01 Appointment and Authorization.

               (a)   Each of the Lenders hereby irrevocably appoints Wells Fargo to act on its
behalf as the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to exercise such powers


                                               -145-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 274 of 463




as are delegated to the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this Article 12 (other
than as explicitly stated in Sections 12.08 and 12.11) are solely for the benefit of the Administrative
Agent, the Issuing Bank and the Lenders, and neither the Lead Borrower nor any other Credit Party
shall have rights as a third party beneficiary of any of such provisions.

                 (b)    The Administrative Agent shall also act as the "Collateral Agent" and
"Security Trustee" under the Credit Documents and each reference to Administrative Agent herein
shall be deemed to also reference Wells Fargo's role as Collateral Agent and Security Trustee
hereunder, and each of the Lenders (including in its capacity as Secured Bank Product Provider)
hereby irrevocably appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on Collateral granted
by any Credit Party to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent, as "Collateral
Agent" or "Security Trustee" and any co-agents, subagents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 12.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent, shall be entitled to the
benefits of all provisions of this Article 12 and Article 13 (including Section 13.01, as though such
co-agents, subagents and attorneys-in-fact were the "Collateral Agent" or "Security Trustee" under
the Credit Documents) as if set forth in full herein with respect thereto. Without limiting the
generality of the foregoing, the Lenders hereby expressly authorize the Administrative Agent to
execute any and all documents (including releases) with respect to the Collateral and the rights of
the Secured Creditors with respect thereto, as contemplated by and in accordance with the
provisions of this Agreement and the Security Documents and acknowledge and agree that any
such action by any Agent shall bind the Lenders.

               (c)   The Lenders hereby authorize the Administrative Agent to enter into the
Intercreditor Agreements and any other intercreditor agreement or arrangement permitted under
this Agreement and any such intercreditor agreement shall be being binding upon the Lenders.

        Section 12.02 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other Credit Document by
or through any one or more subagents appointed by the Administrative Agent. The exculpatory
provisions of this Article 12 shall apply to any such subagent of the Administrative Agent and
shall apply to their respective activities in connection with the syndication of the credit facilities
provided for herein as well as activities as Administrative Agent.

        Section 12.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other Credit Documents.
Without limiting the generality of the foregoing, the Administrative Agent:

              (a)     shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

               (b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly contemplated hereby or by


                                                -146-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 275 of 463




the other Credit Documents that the Administrative Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the opinion of its counsel, may
expose the Administrative Agent to liability or that is contrary to any Credit Document or
applicable law;

               (c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Lead Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its Affiliates in any capacity;

               (d)      shall not be liable for any action taken or not taken by it (i) with the consent
or at the request of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Article 11 and Section 13.11) or (ii) in the absence of its
own gross negligence or willful misconduct as finally determined by a court of competent
jurisdiction. The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative Agent by the Lead
Borrower or a Lender; and

                (e)     shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this Agreement or any
other Credit Document, (ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Credit Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the satisfaction of any
condition set forth in Article 6 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

        Section 12.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, that by its terms
must be fulfilled to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall have received notice
to the contrary from such Lender prior to the making of such Loan. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.


                                                 -147-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 276 of 463




       Section 12.05 [Reserved].

       Section 12.06 Non-reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action under or based upon
this Agreement, any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

        Section 12.07 Indemnification by the Lenders. To the extent that the Borrowers for any
reason fail to pay any amount required under Section 13.01(a) to be paid by them to the
Administrative Agent (or any subagent thereof), each Lender severally agrees to pay to the
Administrative Agent (or any such subagent) such Lender's pro rata share (based on the amount of
then outstanding Loans) of (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such subagent) in its capacity as such. The
obligations of the Lenders under this Section 12.07 are subject to the provisions of Section 5.01.

       Section 12.08 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent and the term "Lender"
or "Lenders" shall, unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own securities of, act as the
financial advisor or in any other advisory capacity for and generally engage in any kind of business
with the Lead Borrower or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the Lenders.

        Section 12.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether the principal of any
Loan or LC Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such proceeding or otherwise:

               (a)     to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders, the Issuing Bank
and the Administrative Agent and their respective agents and counsel and all other amounts due
the Lenders, the Issuing Bank and the Administrative Agent under Section 13.01) allowed in such
judicial proceeding; and


                                               -148-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 277 of 463




                (b)    to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Administrative Agent and
its agents and counsel, and any other amounts due the Administrative Agent under Section 13.01.

                (c)     Nothing contained in this Section 12.09 shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the Issuing Bank to authorize the Administrative Agent
to vote in respect of the claim of any Lender or the Issuing Bank or in any such proceeding.

                (d)     The Secured Creditors hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any portion of the Obligations
(including accepting some or all of the Collateral in satisfaction of some or all of the Obligations
pursuant to a deed in lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United States, including
under Sections 363, 1123 or 1129 of the Bankruptcy Code of the United States, or any similar laws
in any other jurisdictions to which a Credit Party is subject or (b) at any other sale or foreclosure
or acceptance of collateral in lieu of debt conducted by (or with the consent or at the direction of)
the Administrative Agent (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the Obligations owed to the
Secured Creditors shall be entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity Interests or debt
instruments of the acquisition vehicle or vehicles that are used to consummate such purchase). In
connection with any such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) the Administrative Agent shall be authorized to adopt
documents providing for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or vehicles, including
any disposition of the assets or Equity Interests thereof shall be governed, directly or indirectly,
by the vote of the Required Lenders, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in clauses (a)(i)
through (a)(v) of Section 13.04 of this Agreement), and (iii) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned to the acquisition
vehicle exceeds the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the Equity Interests
and/or debt instruments issued by any acquisition vehicle on account of the Obligations that had
been assigned to the acquisition vehicle shall automatically be cancelled, without the need for any
Secured Creditor or any acquisition vehicle to take any further action.


                                                 -149-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 278 of 463




       Section 12.10 Resignation of the Agents.

                (a)     The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Lead Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the Lead Borrower's consent (other than during the existence of
an Event of Default), to appoint a successor. If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring Administrative Agent
may, with the Lead Borrower's consent (other than during the existence of an Event of Default),
on behalf of the Lenders, appoint a successor Administrative Agent; provided that if the
Administrative Agent shall notify the Lead Borrowers and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents (except that in the case of
any collateral security held by the Administrative Agent on behalf of the Lenders under any of the
Credit Documents, the retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and duties of the retiring
(or retired) Administrative Agent, and the retiring Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section). After the retiring Administrative Agent's
resignation hereunder and under the other Credit Documents, the provisions of this Article 12 and
Section 13.01 shall continue in effect for the benefit of such retiring Administrative Agent and its
subagents in respect of any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

               (b)      Any resignation by Wells Fargo as administrative agent pursuant to this
Section 12.10 shall also constitute its resignation as lender of the Swingline Loans to the extent
that Wells Fargo is acting in such capacity at such time. Upon the acceptance of a successor's
appointment as Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring lender of the Swingline
Loans and (ii) the retiring lender of the Swingline Loans shall be discharged from all of its duties
and obligations hereunder or under the other Credit Documents.

       Section 12.11 Collateral Matters and Guaranty Matters. (a) The Lenders and the Issuing
Bank irrevocably authorize the Administrative Agent, the Collateral Agent and the Security
Trustee, as applicable (and subject to the provisions of the Intercreditor Agreements),

                       (i)    to release any Lien on any property granted to or held by the
       Collateral Agent or the Security Trustee, as applicable, under any Credit Document (A)
       upon termination of the Aggregate Commitments and payment in full of all Obligations
       and the expiration or termination of all Letters of Credit (unless subject to Letter of Credit
       Collateralization), (B) that is sold or to be sold as part of or in connection with any sale


                                               -150-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 279 of 463




       permitted hereunder or under any other Credit Document to a Person that is not a Credit
       Party, (C) subject to Section 13.12, if approved, authorized or ratified in writing by the
       Required Lenders, (D) [reserved] or (E) if the property subject to such Lien is owned by a
       Subsidiary Guarantor, subject to Section 13.12, upon release of such Subsidiary Guarantor
       from its obligations under the Subsidiaries Guaranty pursuant to clause (ii) below;

                       (ii)    so long as no Event of Default exists or would be caused thereby to
       release any Subsidiary Guarantor from its obligations under the Subsidiaries Guaranty if
       such Person ceases to be a Restricted Subsidiary or becomes an Excluded Subsidiary as a
       result of a transaction permitted hereunder; and

                       (iii) at the request of the Lead Borrower, to subordinate any Lien on any
       property granted to or held by the Administrative Agent, the Collateral Agent or the
       Security Trustee under any Credit Document to the holder of any Lien on such property
       that is permitted by Sections 10.01(vi), (vii) and (xlv), but only to the extent such sections
       permit such Lien to be prior to the Liens held by the Collateral Agent, the Security Trustee
       and the Administrative Agent under the Credit Documents.

        Upon request by the Administrative Agent, the Collateral Agent or the Security Trustee at
any time, the Required Lenders will confirm in writing the Administrative Agent's, the Collateral
Agent's or the Security Trustee's, as applicable, authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 12.11. In each case as specified in this Section 12.11, the
Administrative Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Borrower's expense, execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under the Guaranty upon
receipt, if requested by the Administrative Agent of an officer's certificate by a Responsible Officer
of the Lead Borrower certifying that such release or subordination, as applicable, is permitted by
the terms of the Credit Documents and otherwise in form and substance reasonably satisfactory to
the Administrative Agent, in each case in accordance with the terms of the Credit Documents and
this Section 12.11.

        Section 12.12 Secured Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to the Administrative Agent of such agreement, agrees to be bound by this
Section 12. Each such Secured Bank Product Provider shall indemnify and hold harmless the
Administrative Agent and the Collateral Agent, to the extent not reimbursed by the Credit Parties,
against all claims that may be incurred by or asserted against the Administrative Agent and the
Collateral Agent in connection with such provider's Secured Bank Product Obligations. Each
Secured Bank Product Provider in its capacity as such shall be deemed a third party beneficiary
hereof and of the provisions of the other Credit Documents for purposes of any reference in a Loan
Document to the parties for whom the Administrative Agent is acting. The Administrative Agent
hereby agrees to act as agent for such Secured Bank Product Providers and, by virtue of entering
into Bank Product Debt, the applicable Secured Bank Product Provider shall be automatically
deemed to have appointed the Administrative Agent as its agent and to have accepted the benefits
of the Credit Documents. It is understood and agreed that the rights and benefits of each Secured


                                                -151-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 280 of 463




Bank Product Provider under the Credit Documents consist exclusively of such Secured Bank
Product Provider's being a beneficiary of the Liens and security interests (and, if applicable,
guarantees) granted to the Administrative Agent and the right to share in payments and collections
out of the Collateral as more fully set forth herein. In addition, each Secured Bank Product
Provider, by virtue of entering into Bank Product Debt, shall be automatically deemed to have
agreed that the Administrative Agent shall have the right, but shall have no obligation, to establish,
maintain, relax, or release reserves in respect of the Secured Bank Product Obligations and that if
reserves are established there is no obligation on the part of the Administrative Agent to determine
or insure whether the amount of any such reserve is appropriate or not. In connection with any
such distribution of payments or proceeds of Collateral, the Administrative Agent shall be entitled
to assume no amounts are due or owing to any Secured Bank Product Provider unless such Secured
Bank Product Provider has provided a written certification (setting forth a reasonably detailed
calculation) to the Administrative Agent as to the amounts that are due and owing to it and such
written certification is received by the Administrative Agent a reasonable period of time prior to
the making of such distribution. The Administrative Agent shall have no obligation to calculate
the amount due and payable with respect to any Bank Product Debt, but may rely upon the written
certification of the amount due and payable from the applicable Secured Bank Product Provider.
In the absence of an updated certification, the Administrative Agent shall be entitled to assume
that the amount due and payable to the applicable Secured Bank Product Provider is the amount
last certified to the Administrative Agent by such Secured Bank Product Provider as being due and
payable (less any distributions made to such Secured Bank Product Provider on account thereof).
Borrowers may obtain Bank Products from any Secured Bank Product Provider, although
Borrowers are not required to do so. Each Borrower acknowledges and agrees that no Secured
Bank Product Provider has committed to provide any Bank Product Debt and that the providing of
Bank Product Debt by any Secured Bank Product Provider is in the sole and absolute discretion of
such Secured Bank Product Provider. Notwithstanding anything to the contrary in this Agreement
or any other Loan Document, no provider or holder of any Bank Product Debt shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of its status as the
provider or holder of such agreements or products or the Obligations owing thereunder, nor shall
the consent of any such provider or holder be required (other than in their capacities as Lenders,
to the extent applicable) for any matter hereunder or under any of the other Credit Documents,
including as to any matter relating to the Collateral or the release of Collateral or Guarantors.

        Section 12.13 Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If the Internal Revenue Service or any other authority of the United
States or other jurisdiction asserts a claim that the Administrative Agent did not properly withhold
Tax from amounts paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly executed, or because
such Lender failed to notify the Administrative Agent of a change in circumstance that rendered
the exemption from, or reduction of withholding Tax ineffective), such Lender shall, within ten
(10) days after written demand therefor, indemnify and hold harmless the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by the Borrowers
pursuant to Section 5.01 and without limiting or expanding the obligation of the Borrowers to do
so) for all amounts paid, directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted by the relevant


                                                -152-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 281 of 463




Governmental Authority. A certificate as to the amount of such payment or liability delivered to
any Lender by the Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Credit Document against any amount due
the Administrative Agent under this Section 12.13. The agreements in this Section 12.13 shall
survive the resignation and/or replacement of the Administrative Agent, any assignment of rights
by, or the replacement of, a Lender and the repayment, satisfaction or discharge of all other
Obligations.

       Section 12.14 Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information. By becoming a party to this Agreement, each Lender:

              (a)    is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after it becomes available, a copy of each field examination report respecting
any Credit Party or its Subsidiaries (each, a "Report") prepared by or at the request of the
Administrative Agent, and the Administrative Agent shall so furnish each Lender with such
Reports,

               (b)    expressly agrees and acknowledges that the Administrative Agent does not
(i) make any representation or warranty as to the accuracy of any Report, and (ii) shall not be liable
for any information contained in any Report,

               (c)     expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or other party performing any field
examination will inspect only specific information regarding the Credit Parties and their
Subsidiaries and will rely significantly upon Holdings' and its Subsidiaries' books and records, as
well as on representations of Borrowers' personnel,

              (d)     agrees to keep all Reports and other material, non-public information
regarding the Credit Parties and their Subsidiaries and their operations, assets, and existing and
contemplated business plans in a confidential manner in accordance with Section 13.15, and

                (e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or fail to take or
any conclusion the indemnifying Lender may reach or draw from any Report in connection with
any loans or other credit accommodations that the indemnifying Lender has made or may make to
Borrowers, or the indemnifying Lender's participation in, or the indemnifying Lender's purchase
of, a loan or loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold the
Administrative Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts (including,
attorneys' fees and costs) incurred by the Administrative Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender.

              (f)     In addition to the foregoing, (x) any Lender may from time to time request
of the Administrative Agent in writing that the Administrative Agent provide to such Lender a



                                                -153-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 282 of 463




copy of any report or document provided by any Credit Party or its Subsidiaries to the
Administrative Agent that has not been contemporaneously provided by such Credit Party or such
Subsidiary to such Lender, and, upon receipt of such request, the Administrative Agent promptly
shall provide a copy of same to such Lender and (y) to the extent that the Administrative Agent is
entitled, under any provision of the Loan Documents, to request additional reports or information
from any Credit Party or its Subsidiaries, any Lender may, from time to time, reasonably request
the Administrative Agent to exercise such right as specified in such Lender's notice to the
Administrative Agent, whereupon the Administrative Agent promptly shall request of Borrowers
the additional reports or information reasonably specified by such Lender, and, upon receipt
thereof from such Credit Party or such Subsidiary, the Administrative Agent promptly shall
provide a copy of same to such Lender.

       ARTICLE 13 Miscellaneous.

       Section 13.01 Payment of Expenses, etc.

                 (a)     The Credit Parties hereby jointly and severally agree to: (i) pay all
reasonable invoiced out-of-pocket costs and expenses of the Agents, Lenders and Issuing Banks
in connection with the preparation, execution and delivery of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein (including field
examination, appraisal, and valuation fees and charges, as and when incurred or chargeable, as
follows (A) a fee of $1,100 per day, per examiner, plus reasonable out-of-pocket expenses
(including travel, meals, and lodging) for each field examination of any Credit Party or its
Subsidiaries performed by or on behalf of Agents, and (B) the reasonable fees, charges or expenses
paid or incurred by Agents if it elects to employ the services of one or more third Persons to
appraise the Collateral, or any portion thereof), the administration hereof and thereof (including
the Administrative Agent's customary fees and charges imposed or incurred in connection with
any background checks or OFAC/PEP searches related to any Credit Party or its Subsidiaries, the
Administrative Agent's customary fees and charges (as adjusted from time to time) with respect to
the disbursement of funds (or the receipt of funds) to or for the account of any Borrower (whether
by wire transfer or otherwise), together with any out-of-pocket costs and expenses incurred in
connection therewith) and any amendment, modification waiver or consent relating hereto or
thereto (whether or not effective), of the Agents in connection with their syndication efforts with
respect to this Agreement and of the Agents, each Issuing Bank and each Lender in connection
with the enforcement of this Agreement and the other Credit Documents and the documents and
instruments referred to herein and therein or in connection with any refinancing or restructuring of
the credit arrangements provided under this Agreement in the nature of a "workout" or pursuant to
any insolvency or bankruptcy proceedings; (ii) pay and hold each Agent, each Lender and each
Issuing Bank harmless from and against any and all Other Taxes with respect to the foregoing
matters and save each Agent, each Issuing Bank and each Lender harmless from and against any
and all liabilities with respect to or resulting from any delay or omission (other than to the extent
attributable to such Agent, such Lender or such Issuing Bank) to pay such Other Taxes; and (iii)
indemnify each Agent, each Lender, each Issuing Bank, each Secured Bank Product Provider,
Existing Agent, Existing Lenders, Secured Bank Product Providers (as defined in the Existing
Credit Agreement) and their respective Affiliates, the Existing Agent and the officers, directors,
employees, agents (including attorneys and the Agent Consultant), trustees, representatives and
investment advisors of each of the foregoing (each, an "Indemnified Person") from and hold each


                                               -154-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 283 of 463




of them harmless against any and all liabilities, obligations (including removal or remedial
actions), losses, damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys' and consultants' fees and disbursements) (but
excluding Taxes other than Taxes that represent liabilities, obligations, losses, damages, penalties,
actions, costs, expenses and disbursements arising from a non-Tax claim) incurred by, imposed on
or assessed against any of them as a result of, or arising out of, or in any way related to, or by
reason of, (A) in connection with, or as a result of, or related to the entering into and/or
performance of this Agreement, any other Credit Document, the Existing Credit Agreement or the
Existing Loan Documents or the proceeds of any Loans hereunder or the consummation of the
Transaction or any other transactions contemplated herein, in any other Credit Document, in the
Existing Credit Agreement or in any of the Existing Loan Documents or the exercise of any of
their rights or remedies provided herein, in the other Credit Documents, in the Existing Credit
Agreement or in the Existing Loan Documents, including any investigation, litigation or other
proceeding (whether or not any Agent, any Issuing Bank, any Secured Creditor, Existing Agent,
Existing Lender or any Secured Bank Product Provider (as defined in the Existing Credit
Agreement is a party thereto and whether or not such investigation, litigation or other proceeding
is brought by or on behalf of any Credit Party), (B) in connection with the Bankruptcy Cases, or
(C) the actual or alleged presence of Hazardous Materials in the Environment relating in any way
to any Vessel or Real Property owned, leased or operated, at any time, by the Lead Borrower or
any of its Subsidiaries; the generation, storage, transportation, handling, Release or threat of
Release of Hazardous Materials by the Lead Borrower or any of its Subsidiaries at any location,
whether or not owned, leased or operated by the Lead Borrower or any of its Subsidiaries; the
noncompliance by the Lead Borrower or any of its Subsidiaries with any Environmental Law
(including applicable permits thereunder); or any Environmental Claim asserted against the Lead
Borrower, any of its Subsidiaries or relating in any way to any Vessel or Real Property at any time
owned, leased or operated by the Lead Borrower or any of its Subsidiaries, including, in each case,
without limitation, the reasonable and documented fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or other proceeding, in
all cases, whether or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnified Person (but excluding in each case any losses,
liabilities, claims, damages or expenses to the extent incurred by reason of the gross negligence or
willful misconduct of the applicable Indemnified Person, any Affiliate of such Indemnified Person
or any of their respective directors, officers, employees, representatives, agents, Affiliates, trustees
or investment advisors (as determined by a court of competent jurisdiction in a final and non-
appealable decision). To the extent that the undertaking to indemnify, pay or hold harmless any
Agent, any Issuing Bank or any Lender or other Indemnified Person set forth in the preceding
sentence may be unenforceable because it is violative of any law or public policy, the Credit Parties
shall make the maximum contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.

               (b)     No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (x) any determination made by it pursuant to this Agreement
or any other Credit Document in the absence of gross negligence or willful misconduct on the part
of such Indemnified Person (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment), (y) any damages arising from the use by others of information
or other materials obtained through electronic, telecommunications or other information
transmission systems or (z) any indirect, special, exemplary, incidental, punitive or consequential


                                                 -155-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 284 of 463




damages (including, without limitation, any loss of profits, business or anticipated savings) which
may be alleged as a result of this Agreement or any other Credit Document or the financing
contemplated hereby.

                 (c)    To the fullest extent permitted by applicable law, the Borrowers shall not
assert, and hereby waives, any claim against any Indemnified Person, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated hereby or
thereby, any Loans or the use of the proceeds thereof. No Indemnified Person referred to in
subsection (a) above shall be liable for any damages arising from the use by unintended recipients
of any information or other materials distributed to such unintended recipients by such Indemnified
Person through telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnified Person as determined by a final and non-appealable
judgment of a court of competent jurisdiction. For the avoidance of doubt, this paragraph shall not
limit the obligation of the Borrowers to indemnify each Indemnified Person for any liabilities or
damages incurred by such Indemnified Person that are asserted against such Indemnified Person
by a third party that are payable by the Borrowers pursuant to subsection (a) of this Section.

              (d)    The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender or Issuing Bank, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other Obligations.

       Section 13.02 Right of Setoff.

                 (a)     In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent, each Issuing Bank and each Lender
is hereby authorized at any time or from time to time, without presentment, demand, protest or
other notice of any kind to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits (general or special)
(other than accounts used exclusively for payroll, payroll taxes, fiduciary and trust purposes, and
employee benefits) and any other Indebtedness at any time held or owing by the Administrative
Agent, such Issuing Bank or such Lender (including, without limitation, by branches and agencies
of the Administrative Agent or such Lender wherever located) to or for the credit or the account
of the Lead Borrower or any of its Subsidiaries against and on account of the Obligations and
liabilities of the Credit Parties to the Secured Creditors under this Agreement or under any of the
other Credit Documents, including, without limitation, all claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document, irrespective of
whether or not a Secured Creditor shall have made any demand hereunder and although said
Obligations, liabilities or claims, or any of them, shall be contingent or unmatured.

           (b)  NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY
TIME THAT THE LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL
PROPERTY LOCATED IN CALIFORNIA, NO ISSUING BANK OR LENDER SHALL


                                              -156-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 285 of 463




EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR
ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT UNLESS IT IS TAKEN WITH THE CONSENT OF THE
REQUIRED LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT,
IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF
THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE
CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY OR ENFORCEABILITY OF THE LIENS GRANTED TO THE
COLLATERAL AGENT OR THE SECURITY TRUSTEE PURSUANT TO THE SECURITY
DOCUMENTS OR THE ENFORCEABILITY OF OTHER OBLIGATIONS HEREUNDER,
AND ANY ATTEMPTED EXERCISE BY ANY ISSUING BANK OR ANY LENDER OF ANY
SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS
OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SUBSECTION
(b) SHALL BE SOLELY FOR THE BENEFIT OF EACH ISSUING BANK, EACH OF THE
LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER.

       Section 13.03 Notices.

                (a)     Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including telegraphic, telex,
telecopier, cable communication or electronic transmission) and mailed, telegraphed, telexed,
telecopied, cabled, delivered or transmitted: if to any Credit Party, AMERICAN COMMERCIAL
LINES INC., 1701 East Market Street, Jeffersonville, IN 47130, Attn: Dawn Landry, General
Counsel, Fax No. (812) 2880294, with a copy to Platinum Equity, LLC, 360 North Crescent Drive,
Beverly Hills, CA 90210, Attention: Legal Department, Telecopier No.: (310) 7121863; if to any
Lender, at its address specified on Schedule 13.03 (to the extent provided therein) or in writing to
the Administrative Agent; and if to the Administrative Agent, at the Notice Office; or, as to any
Credit Party or the Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties hereto and, as to each Lender, at such other address as shall
be designated by such Lender in a written notice to the Lead Borrower and the Administrative
Agent. All such notices and communications shall, when mailed, telegraphed, telexed, telecopied,
or cabled or sent by overnight courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Administrative Agent and the Borrowers
shall not be effective until received by the Administrative Agent or the Lead Borrower, as the case
may be.

               (b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices pursuant to Article 2
unless otherwise agreed by the Administrative Agent and the applicable Lender. Each of the
Administrative Agent, the Lead Borrower or Holdings may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be limited to particular
notices or communications.



                                                -157-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 286 of 463




         Section 13.04 Benefit of Agreement; Assignments; Participations, etc. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the respective successors
and assigns of the parties hereto; provided, however, that no Borrower may assign or transfer any
of its rights, obligations or interest hereunder without the prior written consent of all of the Lenders
and, provided, further, that, although any Lender may grant participations in its rights or
obligations hereunder, such Lender shall remain a "Lender" for all purposes hereunder (and may
not transfer or assign all or any portion of its Commitments hereunder except as provided in
Sections 2.11 and 13.04) and the participant, as the case may be, shall not constitute a "Lender"
hereunder and, provided, further, that no Lender shall grant any participation under which the
participant shall have rights to approve any amendment to or waiver of this Agreement or any
other Credit Document except to the extent such amendment or waiver would (i) extend the final
scheduled maturity of any Revolving Loan in which such participant is participating, or reduce the
rate or extend the time of payment of interest or Fees thereon (except in connection with a waiver
of applicability of any post-default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant's participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or of a mandatory
repayment of any Revolving Loan shall not constitute a change in the terms of such participation,
and that an increase in any Commitment (or the available portion thereof) or Revolving Loan shall
be permitted without the consent of any participant if the participant's participation is not increased
as a result thereof), (ii) consent to the assignment or transfer by any Borrower of any of its rights
and obligations under this Agreement, (iii) modify any of the voting percentages set forth in
Section 13.11 or the underlying definitions, (iv) except as otherwise expressly provided in the
Security Documents, release all or substantially all of the Collateral under all the Security
Documents supporting the Revolving Loans in which such participant is participating or (v) except
as otherwise provided in the Credit Documents, release all or substantially all of the value of the
Guaranty supporting the Loans in which such participant is participating. In the case of any such
participation, the participant shall not have any rights under this Agreement or any of the other
Credit Documents (the participant's rights against such Lender in respect of such participation to
be those set forth in the agreement executed by such Lender in favor of the participant relating
thereto). Each Credit Party agrees that each participant shall be entitled to the benefits of Sections
3.01 and 5.01 (subject to the limitations and requirements of such Sections) to the same extent as
if it were a Lender and had acquired its interest by assignment; provided, however, that a
participant shall not be entitled to receive any greater payment under Section 3.01 or Section 5.01
than the applicable Lender would have been entitled to receive with respect to the participation
sold to such participant except to the extent such entitlement to a greater payment results from a
change in law after the sale of the participation takes place and the Participant shall in lieu of
providing the forms or documentation required by Section 5.01(b) or 5.01(c) to the Administrative
Agent or Lead Borrower, provide such forms or documentation to the Lender granting the
participation who shall collect such forms and documentation on behalf of, and for the limited
purpose thereof, as an agent of the Borrowers and Administrative Agent. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Lead Borrower, maintain a
register on which it enters the name and address of each participant and the principal amounts (and
interest amounts) of each participant's interest in the Loans or other obligations under the Credit
Documents (the "Participant Register"); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity of any participant or
any information relating to a participant's interest in any Commitments, Loan, or its other



                                                 -158-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 287 of 463




obligations under any Credit Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in registered form for the
purposes of the Code, including pursuant to Section 5f.103-1(c) of the United States Treasury
Regulations or its successor. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement notwithstanding any
notice to the contrary. For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant Register.

                (a)      Notwithstanding the foregoing, any Lender (or any Lender together with
one or more other Lenders) may (x) assign all or a portion of its Commitments and related
outstanding Obligations hereunder to (i)(A) its parent company and/or any affiliate of such Lender
which is at least 50% owned by such Lender or its parent company or (B) to one or more other
Lenders or any affiliate of any such other Lender which is at least 50% owned by such other Lender
or its parent company (provided that any fund that invests in loans and is managed or advised by
the same investment advisor of another fund which is a Lender (or by an Affiliate of such
investment advisor) shall be treated as an affiliate of such other Lender for the purposes of this
subclause (x)(i)(B)); provided that no such assignment may be made to any such Person that is, or
would at such time constitute, a Defaulting Lender, or (ii) in the case of any Lender that is a fund
that invests in loans, any other fund that invests in loans and is managed or advised by the same
investment advisor of any Lender or by an Affiliate of such investment advisor or (y) assign all,
or if less than all, a portion equal to at least $5,000,000 (or such lesser amount as may be agreed
to by the Administrative Agent) in the aggregate for the assigning Lender or assigning Lenders, of
such Commitments and related outstanding Obligations hereunder to one or more Eligible
Transferees (treating any fund that invests in loans and any other fund that invests in loans and is
managed or advised by the same investment advisor of such fund or by an Affiliate of such
investment advisor as a single Eligible Transferee), each of which assignees shall become a party
to this Agreement as a Lender by execution of an Assignment and Assumption Agreement (which
Assignment and Assumption Agreement shall contain an acknowledgement and agreement by the
respective assignee that, as a Lender, it shall be subject to, and bound by the terms of the
Intercreditor Agreements), provided that (i) at such time, Schedule 2.01 shall be deemed modified
to reflect the Commitments of such new Lender and of the existing Lenders, (ii) the consent of the
(A) Administrative Agent, and (B) the Issuing Bank and the Swingline Lender shall (in either case)
be required in connection with any such assignment pursuant to clause (y) above (which consent,
in the case of each of clauses (A) and (B), shall not be unreasonably withheld or delayed), (iii) the
Administrative Agent shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a nonrefundable assignment fee of $3,500, which the
Administrative Agent may waive in its sole discretion and (iv) no such transfer or assignment shall
be effective until recorded by the Administrative Agent on the Register pursuant to Section 13.15.
To the extent of any assignment pursuant to this Section 13.04(b), the assigning Lender shall be
relieved of its obligations hereunder with respect to its assigned Commitments and outstanding
Revolving Loans. At the time of each assignment pursuant to this Section 13.04(b) to a Person that
is not already a Lender hereunder, such assignee shall provide to the Administrative Agent and the
Lead Borrower such Tax forms as are required to be provided under clauses (b) and (c) of Section
5.01.

               (b)     [reserved].


                                               -159-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 288 of 463




                (c)     Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Loans hereunder to a Federal Reserve Bank in support of borrowings made by such
Lender from such Federal Reserve Bank and, with prior notification to the Administrative Agent
(but without the consent of the Administrative Agent or the Borrowers), any Lender which is a
fund may pledge all or any portion of its Loans to its trustee or to a collateral agent providing credit
or credit support to such Lender in support of its obligations to such trustee, such collateral agent
or a holder of such obligations, as the case may be. No pledge pursuant to this clause (c) shall
release the transferor Lender from any of its obligations hereunder.

               (d)    Each Lender acknowledges and agrees to comply with the provisions of
Section 13.04 applicable to it as a Lender hereunder.

        Section 13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, the Security Trustee or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no course of dealing
between the Borrowers or any other Credit Party and the Administrative Agent, the Collateral
Agent, the Security Trustee or any Lender shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, power or privilege hereunder or under any other Credit Document
preclude any other or further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other Credit Document
expressly provided are cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, the Security Trustee or any Lender would otherwise
have. No notice to or demand on any Credit Party in any case shall entitle any Credit Party to any
other or further notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Administrative Agent, the Collateral Agent, the Security Trustee or any Lender to any
other or further action in any circumstances without notice or demand.

       Section 13.06 [reserved].

       Section 13.07 Calculations; Computations.

                (a)    The financial statements to be furnished to the Lenders pursuant hereto shall
be made and prepared in accordance with U.S. GAAP consistently applied throughout the periods
involved (except as set forth in the notes thereto); provided that except as otherwise specifically
provided herein, all computations of the Applicable Margin, and all computations and all
definitions (including accounting terms) used in this Agreement, shall utilize U.S. GAAP and
policies in conformity with those used to prepare the audited financial statements of the Lead
Borrower for the fiscal year of the Lead Borrower ended December 31, 2018. Notwithstanding
any other provision contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to herein shall be made,
without giving effect to Statement of Financial Accounting Standards 141R or ASC 805 (or any
other financial accounting standard having a similar result or effect).

                (b)    The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component, carrying the result to
one place more than the number of places by which such ratio is expressed herein and rounding
the result up or down to the nearest number (with a rounding-down if there is no nearest number).


                                                 -160-
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 289 of 463




All such calculations shall include as Indebtedness the present value of long-term leases of
revenue-generating equipment and Vessels.

    Section 13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE;
WAIVER OF JURY TRIAL.

           (a)   THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER
SHALL, EXCEPT AS OTHERWISE PROVIDED IN THE RELEVANT SECURITY
DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK AND TO THE EXTENT APPLICABLE, THE
BANKRUPTCY CODE. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT THAT, (X) IN THE
CASE OF ANY MORTGAGE OR OTHER SECURITY DOCUMENT, PROCEEDINGS MAY
ALSO BE BROUGHT BY THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN
THE STATE IN WHICH THE RELEVANT MORTGAGED PROPERTY OR COLLATERAL
IS LOCATED OR ANY OTHER RELEVANT JURISDICTION AND (Y) IN THE CASE OF
ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO
ANY CREDIT PARTY, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT
AND THE OTHER CREDIT DOCUMENTS MAY BE BROUGHT IN SUCH COURT
HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS) MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, OR THE BANKRUPTCY COURT, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, EACH OF THE PARTIES HERETO OR THERETO HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS,
AND HEREBY AGREES TO WAIVE ANY RIGHTS IT MAY HAVE TO OBJECT TO
ADJUDICATION BY A JUDGE OF THE BANKRUPTCY COURT ON THE BASIS OF A
RIGHT TO HAVE MATTERS ADJUDICATED IN FRONT OF AN ARTICLE III JUDGE.
EACH PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER IT, AND AGREES
NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION
OVER IT. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION
OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY, AS THE CASE MAY BE, AT
ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO
BECOME EFFECTIVE ON THE EARLIER OF ACTUAL RECEIPT OR 30 DAYS AFTER
SUCH MAILING. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION TO
SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED
HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF
PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL


                                           -161-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 290 of 463




AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER
JURISDICTION.

          (b)  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

       Section 13.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together constitute one and the
same instrument. A set of counterparts executed by all the parties hereto shall be lodged with the
Lead Borrower and the Administrative Agent.

        Section 13.10 Headings Descriptive. The headings of the several Sections and subsections
of this Agreement are inserted for convenience only and shall not in any way affect the meaning
or construction of any provision of this Agreement.

       Section 13.11 Amendment or Waiver; etc.

                (a)     Neither this Agreement nor any other Credit Document nor any terms hereof
or thereof may be changed, waived, discharged or terminated unless such change, waiver,
discharge or termination is in writing signed by the Lead Borrower on behalf of the Credit Parties
party hereto or thereto and the Required Lenders and acknowledged by the Administrative Agent
(although additional parties may be added to (and annexes may be modified to reflect such
additions) the Subsidiaries Guaranty and the Security Documents in accordance with the
provisions hereof and thereof without the consent of the other Credit Parties party thereto or the
Required Lenders); provided that no such change, waiver, discharge or termination shall (i)
without the prior written consent of each Lender (and Issuing Bank, if applicable) directly and
adversely affected thereby, extend the final scheduled maturity of any Revolving Commitment, or
reduce the rate or extend the time of payment of interest or Fees thereon (except in connection
with applicability of any post-default increase in interest rates) or reduce or forgive the principal
amount thereof, (ii) except as otherwise expressly provided in the Security Documents, release all
or substantially all of the Collateral under all the Security Documents without the prior written
consent of each Lender, (iii) except as otherwise provided in the Credit Documents, release all or


                                               -162-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 291 of 463




substantially all of the value of the Guaranty without the prior written consent of each Lender, (iv)
amend, modify or waive any pro rata sharing provision of Section 2.10, the payment waterfall
provision of Section 11.13, or any provision of this Section 13.11(a) (except for technical
amendments with respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type provided to the Revolving
Commitments on the Closing Date), in each case, without the prior written consent of each Lender
directly and adversely affected thereby, (v) reduce the percentage specified in the definition of
Required Lenders or Supermajority Lenders without the prior written consent of each Lender or
(vi) consent to the assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement without the consent of each Lender; provided further that no such change,
waiver, discharge or termination shall (1) increase the Commitments of any Lender over the
amount thereof then in effect without the consent of such Lender (it being understood that waivers
or modifications of conditions precedent, covenants, Defaults or Events of Default or of a
mandatory reduction in the Aggregate Commitments shall not constitute an increase of the
Commitment of any Lender), (2) without the consent of each Agent adversely affected thereby,
amend, modify or waive any provision of Article 12 or any other provision as same relates to the
rights or obligations of such Agent, (3) without the consent of Collateral Agent or the Security
Trustee, as applicable, amend, modify or waive any provision relating to the rights or obligations
of the Collateral Agent or the Security Trustee, as applicable, (4) without the consent of an Issuing
Bank or the Swingline Lender, amend, modify or waive any provision relating to the rights or
obligations of the such Issuing Bank or Swingline Lender, (5) without the prior written consent of
the Supermajority Lenders, change the definition of the term "Availability" or "Borrowing Base"
or any component definition used therein (including, without limitation, the definitions of "Eligible
Accounts", "Eligible Inventory" and "Eligible Vessels") if, as a result thereof, the amounts
available to be borrowed by the Borrowers would be increased; provided that the foregoing shall
not limit the discretion of the Administrative Agent to change, establish or eliminate any Reserves
and (6) without the prior written consent of the Supermajority Lenders, increase the percentages
set forth in the term "Borrowing Base" or add any new classes of eligible assets thereto.

                (b)      If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by clauses (i) through (v),
inclusive, of the first proviso to Section 13.11(a), the consent of the Required Lenders is obtained
but the consent of one or more of such other Lenders whose consent is required is not obtained,
then the Administrative Agent or Lead Borrower shall have the right, so long as all nonconsenting
Lenders whose individual consent is required are treated as described in either clause (A) or (B)
below, to either (A) replace each such nonconsenting Lender or Lenders with one or more
Replacement Lenders pursuant to Section 3.04 so long as at the time of such replacement, each
such Replacement Lender consents to the proposed change, waiver, discharge or termination or
(B) terminate such nonconsenting Lender's Commitments and/or repay the outstanding Revolving
Loans of such Lender in accordance with Section 3.04; provided that, unless the Commitments
that are terminated, and Revolving Loans repaid, pursuant to the preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or the increase of
outstanding Loans of existing Lenders (who in each case must specifically consent thereto), then
in the case of any action pursuant to preceding clause (B) the Required Lenders (determined after
giving effect to the proposed action) shall specifically consent thereto; provided further that in any
event the Administrative Agent and Lead Borrower shall not have the right to replace a Lender,
terminate its Commitments or repay its Revolving Loans solely as a result of the exercise of such


                                                -163-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 292 of 463




Lender's rights (and the withholding of any required consent by such Lender) pursuant to the
second proviso to Section 13.11(a).

               (c)     [Reserved].

               (d)     [Reserved.]

              (e)    Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only by the parties
thereto.

                (f)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable law, such Lender will
not be entitled to vote in respect of amendments, waivers and consents hereunder and the
Commitment and the outstanding Loans or other extensions of credit of such Lender hereunder
will not be taken into account in determining whether the Required Lenders or all of the Lenders,
as required, have approved any such amendment, waiver or consent (and the definitions of
"Supermajority" and "Required Lenders" will automatically be deemed modified accordingly for
the duration of such period); provided that any such amendment or waiver that would increase or
extend the term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder, reduce the principal
amount of any obligation owing to such Defaulting Lender, reduce the amount of or the rate or
amount of interest on any amount owing to such Defaulting Lender or of any fee payable to such
Defaulting Lender hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.

                 (g)    Further, notwithstanding anything to the contrary contained in this Section
13.12, if following the Closing Date, the Administrative Agent and any Credit Party shall have
jointly identified an obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of the Credit Documents, then the Administrative Agent and the Lead
Borrower, on behalf of Credit Parties, shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any other party to any
Credit Documents if the same is not objected to in writing by the Required Lenders within five (5)
Business Days following receipt of notice thereof.

       Section 13.12 Survival. All indemnities set forth herein including, without limitation, in
Sections 3.01, 3.02, 5.01, 12.07 and 13.01 shall survive the execution, delivery and termination of
this Agreement and the making and repayment of the Obligations. To the extent of any conflict
between the terms of the Financing Order and the terms of this Agreement, the terms of the
Financing Order shall govern and control.

       Section 13.13 Domicile of Loans. Each Lender may transfer and carry its Revolving
Loans at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a transfer of Loans
pursuant to this Section 13.13 would, at the time of such transfer, result in increased costs under
Section 3.01 or 5.01 from those being charged by the respective Lender prior to such transfer, then
the Borrowers shall not be obligated to pay such increased costs (although the Borrowers shall be



                                               -164-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 293 of 463




obligated to pay any other increased costs of the type described above resulting from changes after
the date of the respective transfer).

        Section 13.14 Register. The Borrowers hereby designate the Administrative Agent to
serve as their agent, solely for purposes of this Section 13.14, to maintain a register (the "Register")
on which the Administrative Agent will record the Commitments from time to time of each of the
Lenders, the Revolving Commitments and principal amount of Revolving Loans and LC
Obligations by each of the Lenders and the stated interest on, and each repayment in respect of the
principal amount of, the Loans of each Lender. Holdings, the Lead Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement (and the entries in the
Register shall be conclusive absent manifest error for such purposes), notwithstanding notice to
the contrary. With respect to any Lender, the transfer of the Commitments of, and the principal
(and interest) amounts of the Revolving Loans owing to, such Lender and the rights to the principal
of, and interest on, any Loan made pursuant to such Commitments shall not be effective until such
transfer is recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Revolving Loans and prior to such recordation all amounts
owing to the transferor with respect to such Commitments and Revolving Loans shall remain
owing to the transferor. The registration of assignment or transfer of all or part of any
Commitments and Revolving Loans shall be recorded by the Administrative Agent on the Register
only upon the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 13.04. Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for acceptance
and registration of assignment or transfer of all or part of a Loan. It is intended that the Register
be maintained such that the Loans and Commitments are in registered form for the purposes of the
Code.

       Section 13.15 Confidentiality.

                (a)      Subject to the provisions of clause (b) of this Section 13.15, each Agent and
each Lender agrees that it will use its commercially reasonable efforts not to disclose without the
prior consent of the Lead Borrower (other than to its affiliates and its and their respective directors,
officers, employees, auditors, advisors or counsel) or to another Lender if such Lender or such
Lender's holding or parent company in its sole discretion determines that any such party should
have access to such information; provided such Persons shall be subject to the provisions of this
Section 13.15 to the same extent as such Lender (or language substantially similar to this Section
13.15(a)) any material, non-public information with respect to the Lead Borrower or any of its
Subsidiaries which is now or in the future furnished pursuant to this Agreement or any other Credit
Document, provided that any Lender may disclose any such information (i) as has become
generally available to the public other than by virtue of a breach of this Section 13.15(a) by such
Lender, (ii) as may be required or appropriate by regulatory authorities including in any report,
statement or testimony submitted to any municipal, state or Federal regulatory body having or
claiming to have jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (iii) as may be required or appropriate in respect to any summons or subpoena
or in connection with any litigation, (iv) in order to comply with any law, order, regulation or
ruling applicable to such Lender, (v) to the Administrative Agent, the Collateral Agent or the


                                                 -165-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 294 of 463




Security Trustee, (vi) to any prospective or actual direct or indirect contractual counterparty in any
swap, hedge or similar agreement (or to any such contractual counterparty's professional advisor),
so long as such contractual counterparty (or such professional advisor) agrees to be bound by the
provisions of this Section 13.15 (or language substantially similar to this Section 13.15(a)), (vii)
to any prospective or actual transferee, pledgee or participant in connection with any contemplated
transfer, pledge or participation of any of the Commitments or any interest therein by such Lender,
(viii) has become available to any Agent, any Lender or any of their respective Affiliates on a non-
confidential basis from a source other than Holdings, the Borrowers or any Subsidiary thereof, and
which source is not known by such Person to be subject to a confidentiality restriction in respect
thereof in favor of the Borrowers or any Affiliate of the Borrowers, provided that such prospective
transferee, pledge or participant agrees to be bound by the confidentiality provisions contained in
this Section 13.15 (or language substantially similar to this Section 13.15(a)) and (ix) as may be
required by statute, decision, or judicial or administrative order, rule, or regulation; provided, that
(A) prior to any disclosure under this clause (ix), the disclosing party agrees to provide Borrowers
with prior notice thereof, to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior notice to Borrowers pursuant to the terms of the
applicable statute, decision, or judicial or administrative order, rule, or regulation and (B) any
disclosure under this clause (ix) shall be limited to the portion of the confidential information as
may be required by such statute, decision, or judicial or administrative order, rule, or regulation,
(x) as may be agreed to in advance in writing by Borrowers, (xi) in connection with any
assignment, participation or pledge of any Lender's interest under this Agreement; provided, that
prior to receipt of confidential information any such assignee, participant, or pledgee shall have
agreed in writing to receive such confidential information either subject to the terms of this Section
13.15 or pursuant to confidentiality requirements substantially similar to those contained in this
Section 13.5 (and such Person may disclose such confidential information to Persons employed or
engaged by them as described above) and (xii) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement or under any other
Credit Document; provided, further, that, to the extent permitted pursuant to any applicable law,
order, regulation or ruling, and other than in connection with credit and other bank examinations
conducted in the ordinary course with respect to such Lender, in the case of any disclosure pursuant
to the foregoing clause (ii), (iii) or (iv), to the extent permitted by law, such Lender will use its
commercially reasonable efforts to notify the Lead Borrower in advance of such disclosure so as
to afford the Lead Borrower the opportunity to protect the confidentiality of the information
proposed to be so disclosed.

                (b)      The Borrowers hereby acknowledge and agree that each Lender may share
with any of its affiliates, and such affiliates may share with such Lender, any information related
to Holdings, the Lead Borrower or any of its Subsidiaries (including, without limitation, any
nonpublic customer information regarding the creditworthiness of Holdings, the Lead Borrower
and its Subsidiaries); provided such Persons shall be subject to the provisions of this Section 13.16
to the same extent as such Lender.

        Section 13.16 USA Patriot Act Notice. Each Lender hereby notifies each Credit Party that
pursuant to the requirements of the USA PATRIOT Act Title III of Pub. 10756 (signed into law
October 26, 2001 and amended on March 9, 2009) (the "Patriot Act"), it is required to obtain,
verify, and record information that identifies Holdings, the Borrowers and each Subsidiary
Guarantor, which information includes the name of each Credit Party and other information


                                                -166-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 295 of 463




(including a Beneficial Ownership Certificate) that will allow such Lender to identify the Credit
Party in accordance with the Patriot Act, and each Credit Party agrees to provide such information
from time to time to any Lender.

       Section 13.17 [reserved].

          Section 13.18 Waiver of Sovereign Immunity. Each of the Credit Parties, in respect of
itself, its Subsidiaries, its process agents, and its properties and revenues, hereby irrevocably agrees
that, to the extent that Holdings, the Borrowers, or any of their respective Subsidiaries or any of
their respective properties has or may hereafter acquire any right of immunity, whether
characterized as sovereign immunity or otherwise, from any legal proceedings, whether in the
United States or elsewhere, to enforce or collect upon the Loans or any Credit Document or any
other liability or obligation of Holdings, the Borrowers, or any of their respective Subsidiaries
related to or arising from the transactions contemplated by any of the Credit Documents, including,
without limitation, immunity from service of process, immunity from jurisdiction or judgment of
any court or tribunal, immunity from execution of a judgment, and immunity of any of its property
from attachment prior to any entry of judgment, or from attachment in aid of execution upon a
judgment, Holdings and the Borrowers, for themselves and on behalf of their respective
Subsidiaries, hereby expressly waive, to the fullest extent permissible under applicable law, any
such immunity, and agree not to assert any such right or claim in any such proceeding, whether in
the United States or elsewhere. Without limiting the generality of the foregoing, Holdings and the
Borrowers further agree that the waivers set forth in this Section 13.18 shall have the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United States and are
intended to be irrevocable for purposes of such Act.

       Section 13.19 [reserved].

       Section 13.20 INTERCREDITOR AGREEMENTS.

           (a)  EACH     LENDER     PARTY    HERETO     UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT IT (AND EACH OF ITS SUCCESSORS AND
ASSIGNS) AND EACH OTHER LENDER (AND EACH OF THEIR SUCCESSORS AND
ASSIGNS) SHALL BE BOUND BY THE INTERCREDITOR AGREEMENTS (AS AMENDED
BY THE FINANCING ORDER), WHICH IN CERTAIN CIRCUMSTANCES MAY REQUIRE
(AS MORE FULLY PROVIDED THEREIN) THE TAKING OF CERTAIN ACTIONS BY THE
LENDERS, INCLUDING THE PURCHASE AND SALE OF PARTICIPATIONS BY
VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH THE TERMS THEREOF.

          (b)   THE PROVISIONS OF THIS SECTION 13.20 ARE NOT INTENDED TO
SUMMARIZE OR FULLY DESCRIBE THE PROVISIONS OF THE INTERCREDITOR
AGREEMENTS. REFERENCE MUST BE MADE TO EACH INTERCREDITOR
AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENTS AND THE TERMS AND PROVISIONS THEREOF,
AND NO AGENT OR ANY OF AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS
CONTAINED IN THE INTERCREDITOR AGREEMENTS. A COPY OF THE


                                                 -167-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 296 of 463




INTERCREDITOR AGREEMENTS MAY BE OBTAINED FROM THE ADMINISTRATIVE
AGENT.

           (c)  THE INTERCREDITOR AGREEMENTS ARE AGREEMENTS
SOLELY AMONGST THE LENDERS (AND THEIR SUCCESSORS AND ASSIGNS) AND
ARE NOT AGREEMENTS TO WHICH HOLDINGS OR ANY OF ITS SUBSIDIARIES IS
PARTY. AS MORE FULLY PROVIDED THEREIN, THE INTERCREDITOR AGREEMENTS
CAN ONLY BE AMENDED BY THE PARTIES THERETO IN ACCORDANCE WITH THE
PROVISIONS THEREOF.

        Section 13.21 Absence of Fiduciary Relationship. Notwithstanding any other provision
of this Agreement or any provision of any other Credit Document, (i) none of the Lead Arrangers,
the Syndication Agents or any Lender shall, solely by reason of this Agreement or any other Credit
Document, have any fiduciary, advisory or agency relationship or duty in respect of any Lender or
any other Person and (ii) Holdings and the Borrowers hereby waive, to the fullest extent permitted
by law, any claims they may have against the Lead Arrangers, the Syndication Agents or any
Lender for breach of fiduciary duty or alleged breach of fiduciary duty.

        Section 13.22 Electronic Execution of Assignments and Certain Other Documents. The
words "execution," "execute," "signed," "signature," and words of like import in or related to any
document to be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Assumption Agreements, amendments or
other Notice of Borrowings, waivers and consents) shall be deemed to include the keeping of
records in electronic form, each of which shall be of the same legal effect, validity or
enforceability, the use of a paper-based recordkeeping system, as the case may be.
Notwithstanding anything contained herein to the contrary the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it. The Administrative
Agent's electronic platform or portal is provided "as is" and "as available." No Agent warrants the
adequacy of such electronic platform or portal and expressly disclaims liability for errors or
omissions in the communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose, non-infringement of
third party rights or freedom from viruses or other code defects, is made by any Agent in
connection with the Administrative Agent's electronic platform or portal. In no event shall any
Agent or any of the Agent-Related Persons have any liability to the Credit Parties, any Lender or
any other person for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or otherwise) arising out of
any Credit Party's or any Agent's transmission of communications through the Internet, except to
the extent the liability of such person is found in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from such person's gross negligence or willful misconduct.
Each Credit Party further agrees that certain of the Lenders may be "public-side" Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect to the Credit
Parties or their securities) (each, a "Public Lender"). The Credit Parties shall be deemed to have
authorized the Administrative Agent and its Affiliates and the Lenders to treat Borrower Materials
marked "PUBLIC" or otherwise at any time filed with the SEC as not containing any material non-
public information with respect to the Credit Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked "PUBLIC" are permitted to be


                                                -168-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 297 of 463




made available through a portion of the Administrative Agent's electronic platform or portal
designated as "Public Investor" (or another similar term). The Administrative Agent and its
Affiliates and the Lenders shall be entitled to treat any Borrower Materials that are not marked
"PUBLIC" or that are not at any time filed with the SEC as being suitable only for posting on a
portion of the Administrative Agent's electronic platform or portal not marked as "Public Investor"
(or such other similar term).

       Section 13.23 Entire Agreement. This Agreement and the other Credit Documents
represent the final agreement among the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no unwritten oral
agreements among the parties.

       ARTICLE 14 Credit Agreement Party Guaranty.

         Section 14.01 The Guaranty. In order to induce the Agents, the Collateral Agent, the
Security Trustee and the Lenders to enter into this Agreement and to extend credit hereunder, and
to induce the other Secured Creditors to enter into Secured Bank Product Obligations in
recognition of the direct benefits to be received by each Credit Agreement Party from the proceeds
of the Revolving Loans and the entering into of such Secured Bank Product Obligations, each
Credit Agreement Party hereby agrees with the Secured Creditors as follows: each Credit
Agreement Party hereby unconditionally and irrevocably guarantees as primary obligor and not
merely as surety the full and prompt payment when due, whether upon maturity, acceleration or
otherwise, of any and all of its Relevant Guaranteed Obligations to the Secured Creditors. If any
or all of the Relevant Guaranteed Obligations of any Credit Agreement Party to the Secured
Creditors becomes due and payable hereunder, such Credit Agreement Party, unconditionally and
irrevocably, promises to pay such indebtedness to the Administrative Agent and/or the other
Secured Creditors, or order, on demand, together with any and all expenses which may be incurred
by the Administrative Agent and the other Secured Creditors in collecting any of the Relevant
Guaranteed Obligations. This Credit Agreement Party Guaranty is a guaranty of payment and not
of collection. This Credit Agreement Party Guaranty is a continuing one and all liabilities to which
it applies or may apply under the terms hereof shall be conclusively presumed to have been created
in reliance hereon. If claim is ever made upon any Secured Creditor for repayment or recovery of
any amount or amounts received in payment or on account of any of the Relevant Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having jurisdiction over such payee
or any of its property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including any Relevant Guaranteed Party), then and in such event
the respective Credit Agreement Party agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon such Credit Agreement Party, notwithstanding any revocation
of this Credit Agreement Party Guaranty or any other instrument evidencing any liability of any
Relevant Guaranteed Party, and each Credit Agreement Party shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such payee.

        Section 14.02 Bankruptcy. Additionally, each Credit Agreement Party unconditionally
and irrevocably guarantees the payment of any and all of its Relevant Guaranteed Obligations to
the Secured Creditors whether or not due or payable by any Relevant Guaranteed Party upon the


                                               -169-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 298 of 463




occurrence of any of the events specified in Section 11.05, and irrevocably and unconditionally
promises to pay such indebtedness to the Secured Creditors, or order, on demand, in lawful money
of the United States.

         Section 14.03 Nature of Liability. The liability of each Credit Agreement Party hereunder
is primary, absolute and unconditional, exclusive and independent of any security for or other
guaranty of the Relevant Guaranteed Obligations, whether executed by any other guarantor or by
any other party, and each Credit Agreement Party understands and agrees, to the fullest extent
permitted under law, that the liability of such Credit Agreement Party hereunder shall not be
affected or impaired by (a) any direction as to application of payment by any Relevant Guaranteed
Party or by any other party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Relevant Guaranteed Obligations, or (c) any
payment on or in reduction of any such other guaranty or undertaking (other than payment in cash
of the Relevant Guaranteed Obligations), or (d) any dissolution, termination or increase, decrease
or change in personnel by any Relevant Guaranteed Party, or (e) any payment made to any Secured
Creditor on the Relevant Guaranteed Obligations which any such Secured Creditor repays to any
Relevant Guaranteed Party pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Credit Agreement Party waives any right
to the deferral or modification of its obligations hereunder by reason of any such proceeding, or
(f) any action or inaction by the Secured Creditors as contemplated in Section 14.05, or (g) any
invalidity, irregularity or enforceability of all or any part of the Relevant Guaranteed Obligations
or of any security therefor.

        Section 14.04 Independent Obligation. The obligations of each Credit Agreement Party
hereunder are independent of the obligations of any other guarantor, any other party or any
Relevant Guaranteed Party, and a separate action or actions may be brought and prosecuted against
any Credit Agreement Party whether or not action is brought against any other guarantor, any other
party or any Relevant Guaranteed Party and whether or not any other guarantor, any other party or
any Relevant Guaranteed Party be joined in any such action or actions. Each Credit Agreement
Party waives, to the fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by any Relevant
Guaranteed Party or other circumstance which operates to toll any statute of limitations as to such
Relevant Guaranteed Party shall operate to toll the statute of limitations as to the relevant Credit
Agreement Party.

       Section 14.05 Authorization. To the fullest extent permitted under law, each Credit
Agreement Party authorizes the Secured Creditors without notice or demand, and without affecting
or impairing its liability hereunder, from time to time to:

                (a)     change the manner, place or terms of payment of, and/or change or extend
the time of payment of, renew, increase, accelerate or alter, any of the Relevant Guaranteed
Obligations (including any increase or decrease in the principal amount thereof or the rate of
interest or fees thereon), any security therefor, or any liability incurred directly or indirectly in
respect thereof, and this Credit Agreement Party Guaranty shall apply to the Relevant Guaranteed
Obligations as so changed, extended, renewed or altered;




                                               -170-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 299 of 463




               (b)     take and hold security for the payment of the Relevant Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or otherwise deal with in
any manner and in any order any property by whomsoever at any time pledged or mortgaged to
secure, or howsoever securing, the Relevant Guaranteed Obligations or any liabilities (including
any of those hereunder) incurred directly or indirectly in respect thereof or hereof, and/or any offset
there against;

             (c)     exercise or refrain from exercising any rights against any Relevant
Guaranteed Party, any other Credit Party or others or otherwise act or refrain from acting;

             (d)      release or substitute any one or more endorsers, guarantors, any Relevant
Guaranteed Party, other Credit Parties or other obligors;

               (e)     settle or compromise any of the Relevant Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and may subordinate the payment of all or any part thereof to the
payment of any liability (whether due or not) of any Relevant Guaranteed Party to its creditors
other than the Secured Creditors;

                  (f)    apply any sums by whomsoever paid or howsoever realized to any liability
or liabilities of any Relevant Guaranteed Party to the Secured Creditors regardless of what liability
or liabilities of such Relevant Guaranteed Party remain unpaid;

               (g)    consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Secured Bank Product Obligation or any of the
instruments or agreements referred to herein or therein, or otherwise amend, modify or supplement
this Agreement, any other Credit Document, any Secured Bank Product Obligation or any of such
other instruments or agreements; and/or

                (h)     take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Credit Agreement Party from its
liabilities under this Credit Agreement Party Guaranty.

       Section 14.06 Reliance. It is not necessary for any Secured Creditor to inquire into the
capacity or powers of any Relevant Guaranteed Party or the officers, directors, partners or agents
acting or purporting to act on their behalf, and any Relevant Guaranteed Obligations made or
created in reliance upon the professed exercise of such powers shall be guaranteed hereunder.

       Section 14.07 Subordination. Any indebtedness of any Relevant Guaranteed Party now
or hereafter owing to any Credit Agreement Party is hereby subordinated to the Relevant
Guaranteed Obligations of such Relevant Guaranteed Party owing to the Secured Creditors; and if
the Administrative Agent so requests at a time when an Event of Default exists, all such
indebtedness of such Relevant Guaranteed Party to such Credit Agreement Party shall be collected,
enforced and received by such Credit Agreement Party for the benefit of the Secured Creditors and
be paid over to the Administrative Agent on behalf of the Secured Creditors on account of the
Relevant Guaranteed Obligations of such Relevant Guaranteed Party to the Secured Creditors, but
without affecting or impairing in any manner the liability of any Credit Agreement Party under the
other provisions of this Credit Agreement Party Guaranty. Without limiting the generality of the


                                                -171-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 300 of 463




foregoing, each Credit Agreement Party hereby agrees with the Secured Creditors that it will not
exercise any right of subrogation which it may at any time otherwise have as a result of this Credit
Agreement Party Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all Relevant Guaranteed Obligations have been irrevocably paid in full in cash.

       Section 14.08 Waiver.

                (a)     Each Credit Agreement Party waives any right (except as shall be required
by applicable law and cannot be waived) any right to require any Secured Creditor to (i) proceed
against any Relevant Guaranteed Party, any other guarantor or any other party, (ii) proceed against
or exhaust any security held from any Relevant Guaranteed Party, any other guarantor or any other
party or (iii) pursue any other remedy in any Secured Creditor's power whatsoever. Each Credit
Agreement Party waives any defense (except as shall be required by applicable statute and cannot
be waived) based on or arising out of any defense of any Relevant Guaranteed Party, any other
guarantor or any other party, other than payment of the Relevant Guaranteed Obligations to the
extent of such payment, based on or arising out of the disability of any Relevant Guaranteed Party,
any other guarantor or any other party, or the validity, legality or unenforceability of the Relevant
Guaranteed Obligations or any part thereof from any cause, or the cessation from any cause of the
liability of any Relevant Guaranteed Party other than payment of the Relevant Guaranteed
Obligations to the extent of such payment. The Secured Creditors may, at their election, foreclose
on any security held by the Administrative Agent, the Collateral Agent, the Security Trustee or
any other Secured Creditor by one or more judicial or non-judicial sales, whether or not every
aspect of any such sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Secured Creditors may have against any
Relevant Guaranteed Party or any other party, or any security, without affecting or impairing in
any way the liability of any Credit Agreement Party hereunder except to the extent the Relevant
Guaranteed Obligations have been paid. Each Credit Agreement Party waives, to the fullest extent
permitted under law, any defense arising out of any such election by the Secured Creditors, even
though such election operates to impair or extinguish any right of reimbursement or subrogation
or other right or remedy of such Credit Agreement Party against any Relevant Guaranteed Party
or any other party or any security.

                (b)     Each Credit Agreement Party waives, to the fullest extent permitted under
law, all presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this Credit Agreement Party Guaranty, and notices of the existence, creation or incurring of new
or additional Relevant Guaranteed Obligations. Each Credit Agreement Party assumes all
responsibility for being and keeping itself informed of each Relevant Guaranteed Party's financial
condition and assets, and of all other circumstances bearing upon the risk of nonpayment of the
Relevant Guaranteed Obligations and the nature, scope and extent of the risks which such Credit
Agreement Party assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any of the other Secured Creditors shall have any duty to advise any Credit Agreement Party
of information known to them regarding such circumstances or risks.

        Section 14.09 Maximum Liability. It is the desire and intent of each Credit Agreement
Party and the Secured Creditors that this Credit Agreement Party Guaranty shall be enforced
against such Credit Agreement Party to the fullest extent permissible under the laws and public


                                               -172-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 301 of 463




policies applied in each jurisdiction in which enforcement is sought. If, however, and to the extent
that, the obligations of any Credit Agreement Party under this Credit Agreement Party Guaranty
shall be adjudicated to be invalid or unenforceable for any reason (including, without limitation,
because of any applicable state or federal law relating to fraudulent conveyances or transfers), then
the amount of such Credit Agreement Party's obligations under this Credit Agreement Party
Guaranty shall be deemed to be reduced and such Credit Agreement Party shall pay the maximum
amount of the Relevant Guaranteed Obligations which would be permissible under applicable law.

        Section 14.10 Payments. All payments made by a Credit Agreement Party pursuant to this
Article 14 will be made without setoff, counterclaim or other defense, and shall be subject to the
provisions of Section 2.06.

        Section 14.11 Keepwell. Each Credit Agreement Party that is a Qualified ECP Guarantor
(as defined below) at the time the Credit Agreement Party Guaranty or the grant of the security
interest under the Credit Documents, in each case, by any Specified Credit Party, becomes
effective with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other support to each
Specified Credit Party with respect to such Swap Obligation as may be needed by such Specified
Credit Party from time to time to honor all of its obligations under this Credit Agreement Party
Guaranty and the other Credit Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor's obligations and undertakings under this Section 14.11 voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP Guarantor under this
Section 14.11 shall remain in full force and effect until the Guaranteed Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the obligations of, and a
"keepwell, support, or other agreement" for the benefit of, each Specified Credit Party for all
purposes of the Commodity Exchange Act. "Qualified ECP Guarantor" shall mean, in respect of
any Swap Obligation, each Credit Agreement Party that has total assets exceeding $10,000,000 at
the time the Guaranty or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an "eligible contract participant" under
the Commodity Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an "eligible contract participant" at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. A "Specified Credit Party" shall mean
any Credit Agreement Party that is not "an eligible contract participant" under the Commodity
Exchange Act (determined after giving effect to this Section 14.11).

         Section 14.12 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to be bound by:




                                                -173-
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 302 of 463




               (a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be payable to it by any
party hereto that is an EEA Financial Institution; and

               (b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

                       (i)     a reduction in full or in part or cancellation of any such liability;

                       (ii)    a conversion of all, or a portion of, such liability into shares or other
       instruments of ownership in such EEA Financial Institution, its parent undertaking, or a
       bridge institution that may be issued to it or otherwise conferred on it, and that such shares
       or other instruments of ownership will be accepted by it in lieu of any rights with respect
       to any such liability under this Agreement or any other Credit Document; or

                       (iii) the variation of the terms of such liability in connection with the
       exercise of the write-down and conversion powers of any EEA Resolution Authority.

        Section 14.13 Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for Hedge Agreements or
any other agreement or instrument that is a QFC (such support, "QFC Credit Support" and each
such QFC a "Supported QFC"), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the "U.S. Special Resolution Regimes") in
respect of such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Credit Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any other state of
the United States). In the event a Covered Entity that is party to a Supported QFC (each, a
"Covered Party") becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and any interest and
obligation in or under such Supported QFC and such QFC Credit Support, and any rights in
property securing such Supported QFC or such QFC Credit Support) from such Covered Party will
be effective to the same extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Credit Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if the Supported QFC
and the Credit Documents were governed by the laws of the United States or a state of the United
States. Without limitation of the foregoing, it is understood and agreed that rights and remedies of
the parties with respect to a Defaulting Lender shall in no event affect the rights of any Covered
Party with respect to a Supported QFC or any QFC Credit Support.

                                          *       *       *


                                                -174-
        Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 303 of 463




       IN WITNESS WHEREOF, the parties hereto have caused their duly authorized officers to
execute and deliver this Agreement as of the date first above written.

                                                            AMERICAN COMMERCIAL LINES INC.,
                                                            as Holdings


                                                            By: _______________________________________
                                                            Name: ____________________________________
                                                            Title: _____________________________________

                                                            COMMERCIAL BARGE LINE COMPANY,
                                                            as Lead Borrower


                                                            By: _______________________________________
                                                            Name: ____________________________________
                                                            Title: _____________________________________

                                                            AMERICAN COMMERCIAL BARGE LINE LLC,
                                                            as a Borrower


                                                            By: _______________________________________
                                                            Name: ____________________________________
                                                            Title: _____________________________________

                                                            ACBL TRANSPORTATION SERVICES LLC,
                                                            as a Borrower


                                                            By: _______________________________________
                                                            Name: ____________________________________
                                                            Title: _____________________________________

                                                            ACBL RIVER OPERATIONS LLC, as a Borrower


                                                            By: _______________________________________
                                                            Name: ____________________________________
                                                            Title: _____________________________________




Signature Page to Senior Secured Debtor-In-Possession Credit Agreement
        Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 304 of 463




                                                          WELLS FARGO CAPITAL FINANCE, LLC,
                                                          as Administrative Agent, Collateral Agent, Security
                                                          Trustee, a Lender and an Issuing Bank


                                                          By: _______________________________________
                                                          Name: ____________________________________
                                                          Title: _____________________________________




Signature Page to Debtor-In-Possession Credit Agreement
        Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 305 of 463




                                                          BANK OF AMERICA, N.A., as a Lender


                                                          By: _______________________________________
                                                          Name: ____________________________________
                                                          Title: _____________________________________




Signature Page to Debtor-In-Possession Credit Agreement
        Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 306 of 463




                                                          UBS AG, STAMFORD BRANCH, as a Lender


                                                          By: _______________________________________
                                                          Name: ____________________________________
                                                          Title: _____________________________________


                                                          By: _______________________________________
                                                          Name: ____________________________________
                                                          Title: _____________________________________




Signature Page to Debtor-In-Possession Credit Agreement
        Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 307 of 463




                                                          PNC BANK, NATIONAL ASSOCIATION,
                                                          as a Lender


                                                          By: _______________________________________
                                                          Name: ____________________________________
                                                          Title: _____________________________________




Signature Page to Debtor-In-Possession Credit Agreement
        Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 308 of 463




                                                          MUFG UNION BANK, NA., as a Lender


                                                          By: _______________________________________
                                                          Name: ____________________________________
                                                          Title: _____________________________________




Signature Page to Debtor-In-Possession Credit Agreement
        Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 309 of 463




                                                          CITIZENS BUSINESS CAPITAL, F/K/A RBS
                                                          CITIZENS BUSINESS CAPITAL, A DIVISION OF
                                                          CITIZENS ASSET FINANCE, INC., F/K/A RBS
                                                          ASSET FINANCE, INC., A SUBSIDIARY OF
                                                          CITIZENS BANK, N.A., F/K/A RBS CITIZENS,
                                                          N.A., as a Lender


                                                          By: _______________________________________
                                                          Name: ____________________________________
                                                          Title: _____________________________________




Signature Page to Debtor-In-Possession Credit Agreement
        Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 310 of 463




                                                          THE HUNTINGTON NATIONAL BANK,
                                                          as a Lender


                                                          By: _______________________________________
                                                          Name: ____________________________________
                                                          Title: _____________________________________




Signature Page to Debtor-In-Possession Credit Agreement
        Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 311 of 463




                                                          DEUTSCHE BANK AG NEW YORK BRANCH, as
                                                          a Lender


                                                          By: _______________________________________
                                                          Name: ____________________________________
                                                          Title: _____________________________________


                                                          By: _______________________________________
                                                          Name: ____________________________________
                                                          Title: _____________________________________




Signature Page to Debtor-In-Possession Credit Agreement
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 312 of 463



                             Exhibit C

                       DIP Credit Agreement
        Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 313 of 463

                                                                 DPW DRAFT 02/06/2020


                      SENIOR SECURED DEBTOR-IN-POSSESSION
                         TERM LOAN CREDIT AGREEMENT

                                           among

                         AMERICAN COMMERCIAL LINES INC.
         a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,

                                        as Holdings,

                        COMMERCIAL BARGE LINE COMPANY
         a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,

                                        as Borrower,

                             THE LENDERS PARTY HERETO

                                            and

                    CORTLAND CAPITAL MARKET SERVICES LLC,
                             as Administrative Agent

                               Dated as of February [__], 2020




                                             -i-
#92796342v15
        Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 314 of 463

                                                                                                   DPW DRAFT 02/06/2020


                                                 TABLE OF CONTENTS

                                                                                                                                   Page

ARTICLE 1           Definitions and Accounting Terms. ........................................................................ 1
   Section 1.01 Defined Terms .................................................................................................... 1
   Section 1.02 Terms Generally and Certain Interpretive Provisions ...................................... 34
   Section 1.03 Performance; Time............................................................................................ 35
   Section 1.04 Divisions ........................................................................................................... 35
ARTICLE 2           Amount and Terms of Credit. ............................................................................... 36
   Section 2.01 The Term Commitments ................................................................................... 36
   Section 2.02 Loans. ................................................................................................................ 36
   Section 2.03 Borrowing Procedure ........................................................................................ 37
   Section 2.04 Evidence of Debt; Repayment of Loans. .......................................................... 37
   Section 2.05 Fees; Discounts; Premium. ............................................................................... 38
   Section 2.06 Interest on Loans. .............................................................................................. 39
   Section 2.07 Termination and Reduction of Commitments................................................... 40
   Section 2.08 Interest Elections. .............................................................................................. 40
   Section 2.09 Optional and Mandatory Prepayments of Loans. ............................................. 41
   Section 2.10 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.......................... 42
   Section 2.11 Defaulting Lenders............................................................................................ 44
   Section 2.12 [Reserved]. ........................................................................................................ 45
   Section 2.13 [Reserved]. ........................................................................................................ 45
   Section 2.14 [Reserved]. ........................................................................................................ 45
   Section 2.15 [Reserved.] ........................................................................................................ 45
   Section 2.16 [Reserved.] ........................................................................................................ 45
   Section 2.17 [Reserved.] ........................................................................................................ 45
   Section 2.18 [Reserved.] ........................................................................................................ 45
   Section 2.19 [Reserved.] ........................................................................................................ 45
   Section 2.20 Superpriority ..................................................................................................... 45
   Section 2.21 Waiver of any Priming Rights .......................................................................... 45
   Section 2.22 Existing Fleet Mortgages. ................................................................................. 46
ARTICLE 3           Yield Protection, Illegality and Replacement of Lenders ..................................... 46
   Section 3.01 Increased Costs, Illegality, etc. ......................................................................... 46

                                                                  -i-
#92796342v15
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 315 of 463




  Section 3.02 Compensation ................................................................................................... 48
  Section 3.03 Change of Lending Office ................................................................................ 48
  Section 3.04 Replacement of Lenders ................................................................................... 48
  Section 3.05 Inability to Determine Rates ............................................................................. 49
  Section 3.06 Effect of Benchmark Transition Event. ............................................................ 50
ARTICLE 4          [Reserved] ............................................................................................................ 50
ARTICLE 5          Taxes. .................................................................................................................... 51
  Section 5.01 Net Payments. ................................................................................................... 51
ARTICLE 6          Conditions Precedent to Credit Events on the Closing Date. ............................... 53
  Section 6.01 Closing Date; Credit Documents ...................................................................... 53
  Section 6.02 Five Year Plan................................................................................................... 54
  Section 6.03 Corporate Documents; Proceedings, etc. .......................................................... 54
  Section 6.04 Bankruptcy Conditions. .................................................................................... 54
  Section 6.05 Restructuring Support Agreement. ................................................................... 55
  Section 6.06 Security Agreements ......................................................................................... 55
  Section 6.07 Subsidiaries Guaranty ....................................................................................... 56
  Section 6.08 [Reserved]. ....................................................................................................... 56
  Section 6.09 ABL DIP Credit Agreement ............................................................................. 56
  Section 6.10 Fees, etc............................................................................................................. 56
  Section 6.11 [Reserved] ........................................................................................................ 56
  Section 6.12 Patriot Act ......................................................................................................... 56
  Section 6.13 Borrowing Notice.............................................................................................. 57
  Section 6.14 Material Adverse Effect .................................................................................... 57
  Section 6.15 [Reserved]. ....................................................................................................... 57
  Section 6.16 [Reserved] ........................................................................................................ 57
  Section 6.17 Officer's Certificate ........................................................................................... 57
  Section 6.18 KYC Documentation; Anti-Money Laundering. .............................................. 57
ARTICLE 7          Conditions Precedent to All Credit Events. .......................................................... 57
  Section 7.01 Notice of Borrowing ......................................................................................... 57
  Section 7.02 [Reserved.] ....................................................................................................... 58
  Section 7.03 No Default ......................................................................................................... 58
  Section 7.04 Representations and Warranties ........................................................................ 58
  Section 7.05 No Injunction .................................................................................................... 58
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 316 of 463




  Section 7.06 [Reserved.] ....................................................................................................... 58
  Section 7.07 [Reserved.] ....................................................................................................... 58
ARTICLE 8          Representations, Warranties and Agreements ...................................................... 58
  Section 8.01 Organizational Status ........................................................................................ 58
  Section 8.02 Power and Authority ......................................................................................... 59
  Section 8.03 No Violation...................................................................................................... 59
  Section 8.04 Approvals .......................................................................................................... 59
  Section 8.05 Financial Condition........................................................................................... 59
  Section 8.06 Litigation ........................................................................................................... 60
  Section 8.07 True and Complete Disclosure.......................................................................... 60
  Section 8.08 Use of Proceeds................................................................................................. 60
  Section 8.09 Tax Returns and Payments................................................................................ 60
  Section 8.10 ERISA. .............................................................................................................. 61
  Section 8.11 The Security Documents. .................................................................................. 62
  Section 8.12 Properties .......................................................................................................... 63
  Section 8.13 Capitalization .................................................................................................... 63
  Section 8.14 Subsidiaries ....................................................................................................... 64
  Section 8.15 Compliance with Statutes, OFAC Rules and Regulations; Patriot Act;
               FCPA. ............................................................................................................... 64
  Section 8.16 Investment Company Act ................................................................................. 64
  Section 8.17 [Reserved.]. ....................................................................................................... 65
  Section 8.18 Environmental Matters...................................................................................... 65
  Section 8.19 Labor Relations ................................................................................................. 65
  Section 8.20 Intellectual Property .......................................................................................... 65
  Section 8.21 Legal Names; Type of Organization (and Whether a Registered
               Organization); Jurisdiction of Organization; etc .............................................. 66
  Section 8.22 [Reserved]. ........................................................................................................ 66
  Section 8.23 [Reserved]. ........................................................................................................ 66
  Section 8.24 Citizenship ........................................................................................................ 66
  Section 8.25 [Reserved]. ........................................................................................................ 66
  Section 8.26 Financing Order ................................................................................................ 66
  Section 8.27 Exit Financing Commitment Letter. ................................................................. 66
  Section 8.28 Restructuring Support Agreement. ................................................................... 66
       Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 317 of 463




   Section 8.29 Bankruptcy Cases.............................................................................................. 66
   Section 8.30 Financing Order ................................................................................................ 66
   Section 8.31 Insurance ........................................................................................................... 67
   Section 8.32 Margin Stock ..................................................................................................... 67
ARTICLE 9           Affirmative Covenants .......................................................................................... 67
   Section 9.01 Information Covenants...................................................................................... 67
   Section 9.02 Books, Records and Inspections. ...................................................................... 70
   Section 9.03 Maintenance of Property; Insurance. ................................................................ 71
   Section 9.04 Existence; Franchises ........................................................................................ 72
   Section 9.05 Compliance with Statutes, etc ........................................................................... 73
   Section 9.06 Compliance with Environmental Laws. ............................................................ 73
   Section 9.07 ERISA ............................................................................................................... 74
   Section 9.08 Performance of Obligations .............................................................................. 74
   Section 9.09 Payment of Taxes .............................................................................................. 74
   Section 9.10 [Reserved.] ........................................................................................................ 75
   Section 9.11 Additional Security; Further Assurances; etc. .................................................. 75
   Section 9.12 Post-Closing Actions ........................................................................................ 77
   Section 9.13 [Reserved]. ....................................................................................................... 77
   Section 9.14 [Reserved] ........................................................................................................ 77
   Section 9.15 [Reserved.] ........................................................................................................ 77
   Section 9.16 Maritime and Other Regulatory Matters ........................................................... 77
   Section 9.17 OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering
                Laws ................................................................................................................. 78
   Section 9.18 Bankruptcy Transaction Milestones ................................................................. 78
   Section 9.19 Consultant ......................................................................................................... 78
   Section 9.20 [Reserved.] ........................................................................................................ 78
   Section 9.21 [Reserved]. ........................................................................................................ 78
   Section 9.22 Bankruptcy Covenants ...................................................................................... 78
   Section 9.23 Bankruptcy Cases.............................................................................................. 79
   Section 9.24 Budget Matters .................................................................................................. 79
ARTICLE 10 Negative Covenants .............................................................................................. 80
   Section 10.01 Liens.................................................................................................................. 80
   Section 10.02 Consolidation, Merger, or Sale of Assets, etc ................................................... 85
       Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 318 of 463




   Section 10.03 Dividends .......................................................................................................... 88
   Section 10.04 Indebtedness ...................................................................................................... 91
   Section 10.05 Advances, Investments and Loans .................................................................... 93
   Section 10.06 Transactions with Affiliates .............................................................................. 97
   Section 10.07 Limitations on Payments, Certificate of Incorporation, By-Laws and
                 Certain Other Agreements, etc ......................................................................... 98
   Section 10.08 Limitation on Certain Restrictions on Subsidiaries .......................................... 99
   Section 10.09 Business; Fiscal Year; Activities of Holdings. ............................................... 100
   Section 10.10 Negative Pledges............................................................................................. 101
   Section 10.11 Financial Covenant ......................................................................................... 102
   Section 10.12 Use of Proceeds............................................................................................... 103
   Section 10.13 Financing Order; Administrative Expense Priority; Payments ....................... 104
   Section 10.14 Restructuring Support Agreement .................................................................. 104
   Section 10.15 Key Employees ............................................................................................... 104
ARTICLE 11 Events of Default ................................................................................................ 105
   Section 11.01 Payments ......................................................................................................... 105
   Section 11.02 Representations, etc ........................................................................................ 105
   Section 11.03 Covenants........................................................................................................ 105
   Section 11.04 Default Under Other Agreements ................................................................... 105
   Section 11.05 Bankruptcy, etc ............................................................................................... 105
   Section 11.06 ERISA ............................................................................................................. 106
   Section 11.07 Security Documents ........................................................................................ 106
   Section 11.08 Guaranties ....................................................................................................... 106
   Section 11.09 Judgments ....................................................................................................... 107
   Section 11.10 Change of Control ........................................................................................... 107
   Section 11.11 Bankruptcy Matters......................................................................................... 107
   Section 11.12 Consultant ....................................................................................................... 109
   Section 11.13 Application of Funds....................................................................................... 110
ARTICLE 12 The Administrative Agent................................................................................... 111
   Section 12.01 Appointment and Authorization. .................................................................... 111
   Section 12.02 Delegation of Duties ....................................................................................... 112
   Section 12.03 Exculpatory Provisions ................................................................................... 112
   Section 12.04 Reliance by Administrative Agent .................................................................. 113
       Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 319 of 463




   Section 12.05 [Reserved.] ...................................................................................................... 114
   Section 12.06 Non-reliance on Administrative Agent and Other Lenders ............................ 114
   Section 12.07 Indemnification by the Lenders ...................................................................... 114
   Section 12.08 [Reserved]. ...................................................................................................... 114
   Section 12.09 Administrative Agent May File Proofs of Claim; Credit Bidding .................. 114
   Section 12.10 Resignation of the Agents. .............................................................................. 116
   Section 12.11 Collateral Matters and Guaranty Matters ........................................................ 116
   Section 12.12 [Reserved.] ...................................................................................................... 117
   Section 12.13 Withholding Taxes .......................................................................................... 117
   Section 12.14 [Reserved.]. ..................................................................................................... 117
ARTICLE 13 Miscellaneous. .................................................................................................... 118
   Section 13.01 Payment of Expenses, etc. .............................................................................. 118
   Section 13.02 Right of Setoff................................................................................................. 120
   Section 13.03 Notices. ........................................................................................................... 121
   Section 13.04 Benefit of Agreement; Assignments; Participations, etc ................................ 121
   Section 13.05 No Waiver; Remedies Cumulative ................................................................. 123
   Section 13.06 [reserved]. ...................................................................................................... 124
   Section 13.07 Calculations; Computations. ........................................................................... 124
   Section 13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE;
                 WAIVER OF JURY TRIAL. ......................................................................... 124
   Section 13.09 Counterparts .................................................................................................... 125
   Section 13.10 Headings Descriptive ...................................................................................... 126
   Section 13.11 Amendment or Waiver; etc. ............................................................................ 126
   Section 13.12 Survival ........................................................................................................... 128
   Section 13.13 Domicile of Loans........................................................................................... 128
   Section 13.14 Register ........................................................................................................... 128
   Section 13.15 Confidentiality. ............................................................................................... 128
   Section 13.16 USA Patriot Act Notice .................................................................................. 130
   Section 13.17 [Reserved]. ..................................................................................................... 130
   Section 13.18 Waiver of Sovereign Immunity ...................................................................... 130
   Section 13.19 [Reserved]. ..................................................................................................... 130
   Section 13.20 INTERCREDITOR AGREEMENTS. ............................................................ 131
   Section 13.21 Absence of Fiduciary Relationship. ................................................................ 131
       Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 320 of 463




   Section 13.22 Electronic Execution of Assignments and Certain Other Documents ............ 131
   Section 13.23 Entire Agreement ............................................................................................ 132
ARTICLE 14 Credit Agreement Party Guaranty. ..................................................................... 132
   Section 14.01 The Guaranty .................................................................................................. 132
   Section 14.02 Bankruptcy ...................................................................................................... 133
   Section 14.03 Nature of Liability........................................................................................... 133
   Section 14.04 Independent Obligation ................................................................................... 133
   Section 14.05 Authorization .................................................................................................. 134
   Section 14.06 Reliance........................................................................................................... 134
   Section 14.07 Subordination .................................................................................................. 135
   Section 14.08 Waiver. ............................................................................................................ 135
   Section 14.09 Maximum Liability ......................................................................................... 136
   Section 14.10 Payments ......................................................................................................... 136
   Section 14.11 Keepwell ......................................................................................................... 136
   Section 14.12 Acknowledgement and Consent to Bail-In of EEA Financial Institutions ..... 136
   Section 14.13 Acknowledgement Regarding Any Supported QFCs ..................................... 136
    Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 321 of 463




SCHEDULE A-1           Agent's Account
SCHEDULE 1.01(a)       Unrestricted Subsidiaries
SCHEDULE 2.01          Commitments
SCHEDULE 8.09          Taxes
SCHEDULE 8.12(a)       Material Real Property
SCHEDULE 8.12(b)       Title to Property
SCHEDULE 8.14          Subsidiaries
SCHEDULE 8.19          Labor Matters
SCHEDULE 8.21          Legal Names; Types of Organization (and Whether Registered
                       Organization); Jurisdiction of Organization, etc.
SCHEDULE 8.31          Closing Date Insurance
SCHEDULE 9.12          Post-Closing Actions
SCHEDULE 9.18          Milestones
SCHEDULE 10.01(iii)    Existing Liens
SCHEDULE 10.04         Existing Indebtedness
SCHEDULE 10.05(iii)    Existing Investments
SCHEDULE 13.03         Lender Addresses

EXHIBIT A-1            Form of Notice of Borrowing
EXHIBIT A-2            Form of Notice of Conversion/Continuation
EXHIBIT A-3            Form of ABL DIP Intercreditor Agreement
EXHIBIT B              Initial Budget
EXHIBIT C              Form of U.S. Tax Compliance Certificate
EXHIBIT E              Form of Security Agreement
EXHIBIT F              Form of Subsidiaries Guaranty
EXHIBIT H              Form of Compliance Certificate
EXHIBIT I-1            Form of Assignment and Assumption Agreement
EXHIBIT I-2            Initial Financing Order
EXHIBIT L-1            Form of Perfection Certificate
EXHIBIT L-2            Form of Perfection Certificate Supplement
EXHIBIT M              DIP Motion
        Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 322 of 463




                      SENIOR SECURED DEBTOR-IN-POSSESSION
                         TERM LOAN CREDIT AGREEMENT

        THIS SENIOR SECURED DEBTOR-IN-POSSESSION TERM LOAN CREDIT
AGREEMENT, dated as of February [___], 2020, among AMERICAN COMMERCIAL LINES
INC., a Delaware corporation and a debtor and debtor-in-possession under Chapter 11 of the
Bankruptcy Code (“Holdings”), COMMERCIAL BARGE LINE COMPANY, a Delaware
corporation and a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code (the
“Borrower”), the Lenders party hereto from time to time and CORTLAND CAPITAL MARKET
SERVICES LLC (“Cortland”), as the Administrative Agent and the Collateral Agent. All
capitalized terms used herein and defined in Section 1 are used herein as therein defined.

               WHEREAS, on February 7, 2020 (the “Filing Date”), Holdings, Borrower, and
their respective Domestic Subsidiaries (each a “Debtor” and collectively, the “Debtors”) filed
voluntary petitions for relief under Chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”);

                WHEREAS, the Debtors are continuing to operate their businesses and manage
their properties as debtors-in-possession under Sections 1107 and 1108 of the Bankruptcy Code;

                WHEREAS, Borrower has requested that Lenders provide a secured term loan
credit facility to Borrower (the “DIP Term Facility”), with all of the Borrower’s obligations
under the DIP Term Facility to be guaranteed by Holdings and each Subsidiary Guarantor, the
proceeds of which shall be used for (i) working capital and other general corporate purposes of
the Borrower and the other Credit Parties and their subsidiaries in accordance with the Budget,
(ii) any adequate protection payments in accordance with the Financing Orders and (iii) the
professional fees and expenses of administering the Bankruptcy Cases (including payments
benefiting from the Carve-Out); and

                WHEREAS, the Lenders are willing to make available to Borrower such
postpetition loans, other extensions of credit and financial accommodations upon the terms and
subject to the conditions set forth herein.

               NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:

          ARTICLE 1   Definitions and Accounting Terms.

        Section 1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

        “A&M Engagement Agreement” shall mean that certain engagement letter dated
November 25, 2019 between Alvarez & Marsal North America, LLC and Borrower (for itself
and its Subsidiaries), as in effect on the Closing Date.

      “ABL DIP Agent” shall have the meaning provided in the definition of the term “ABL
DIP Credit Agreement”.



#92796342v15
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 323 of 463




       “ABL DIP Credit Agreement” shall mean that certain Senior Secured Debtor-In-
Possession Credit Agreement, dated as of the date hereof, among Holdings, the Borrower, the
other borrowers party thereto, the lenders party thereto from time to time and Wells Fargo
Capital Finance, LLC, as the administrative agent and collateral agent (in such capacities, the
“ABL DIP Agent”).

      “ABL DIP Credit Documents” shall mean all “Credit Documents” as defined in the ABL
DIP Credit Agreement.

       “ABL DIP Intercreditor Agreement” shall mean an Intercreditor Agreement in
substantially the form set forth in Exhibit A-3, dated as of the date hereof, among the
Administrative Agent, the ABL DIP Agent and the Credit Parties.

        “ABL Priority Collateral” shall have the meaning assigned to the term “ DIP Revolving
Facility Collateral” in the ABL Intercreditor Agreement.

       “Account Debtor” shall mean any Person who may become obligated to another Person
under, with respect to, or on account of, an Account.

       “Account Party” shall have the meaning provided in Section 2.13(h).

        “Accounts” shall mean all “accounts,” as such term is defined in the UCC as in effect on
the date hereof in the State of New York, in which any Person now or hereafter has rights.

       “Additional Security Documents” shall have the meaning provided in Section 9.11(a).

      “Administrative Agent” shall mean Cortland Capital Market Services LLC, in its capacity
as Administrative Agent for the Lenders hereunder, and shall include any successor to the
Administrative Agent appointed pursuant to Section 12.10.

        “Administrative Agent Fee Letter” shall mean that certain fee letter, dated as of even
date with this Agreement, among the Borrower and Administrative Agent, in form and substance
reasonably satisfactory to Administrative Agent.

       “Administrative Agent Fees” shall have the meaning provided in Section 2.05(b).

        “Affiliate” shall mean, with respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with, such Person. A
Person shall be deemed to control another Person if such Person possesses, directly or indirectly,
the power to direct or cause the direction of the management and policies of such other Person,
whether through the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof) shall be
considered an Affiliate of the Borrower or any Subsidiary thereof as a result of this Agreement,
the extensions of credit hereunder or its actions in connection therewith.

       “Agent's Account” means the Deposit Account of the Administrative Agent or such other
Deposit Account of the Administrative Agent that has been designated as such, in writing, by the
Administrative Agent to Borrower and the Lenders.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 324 of 463




       “Agent Consultant” means any consultant, financial advisor, appraiser, or other
professional engaged by Agent or any legal counsel to Agent.

       “Agents” shall mean the Administrative Agent, the Collateral Agent and the Security
Trustee.

     “Aggregate Commitments” shall mean, at any time, the aggregate amount of the
Commitments of all Lenders.

        “Agreement” shall mean this Senior Secured Debtor-in-Possession Term Loan Credit
Agreement, as modified, supplemented, amended, restated (including any amendment and
restatement hereof), extended or renewed from time to time.

        “Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or relating to bribery or
corruption in any jurisdiction in which any Credit Party or any of its Subsidiaries or Affiliates is
located or is doing business.

        “Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Credit Party or any of its Subsidiaries or Affiliates is located or is doing
business that relates to money laundering, any predicate crime to money laundering, or any
financial record keeping and reporting requirements related thereto.

       “Applicable Margin” shall mean (a) with respect to Base Rate Loan, the per annum rate
of 6.00% and (b) with respect to LIBO Rate Loans, the per annum rate of 7.00%.

        “Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit I-1 (appropriately completed) or such other form
as shall be acceptable to the Administrative Agent.

        “Avoidance Action” means any and all claims and causes of action of the Borrower's
estate arising under Sections 542, 544, 545, 547, 548, 549, 550, 551, 553(b) or 724(a) of the
Bankruptcy Code, together with any proceeds therefrom.

       “Avoided Payment” has the meaning set forth in Section 2.09(b)(v) of this Agreement.

        “Bank Product” shall mean any of the following products, services or facilities extended
to the Borrower or any of its Subsidiaries: (a) Cash Management Services; (b) products under
Swap Contracts; (c) credit cards, commercial credit card, purchase card and merchant card
services; (d) payment card processing services, (e) debit cards, (f) stored value cards and
(e) other banking products or services as may be requested by the Borrower, other than letters of
credit.

        “Bank Product Debt” shall mean Indebtedness and other obligations of the Borrower or
any of its Subsidiaries relating to Bank Products.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 325 of 463




       “Bankruptcy Cases” means the cases of Debtors jointly administered under chapter 11 of
the Bankruptcy Code pending before the Bankruptcy Court, bearing case number [_________]
and any superseding chapter 7 case or cases.

       “Bankruptcy Code” shall have the meaning provided in Section 11.05.

       “Bankruptcy Court” has the meaning given to it in the Recitals.

        “Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the LIBO
Rate (which rate shall be calculated based upon an Interest Period of one month and shall be
determined on a daily basis), plus one percentage point, and (c) the per annum rate of interest
publicly quoted from time to time by The Wall Street Journal as the “Prime Rate” in the United
States (or, if The Wall Street Journal ceases quoting a prime rate of the type described, either (as
determined by the Administrative Agent) (x) the per annum rate quoted as the base rate on such
corporate loans in a different national publication as reasonably selected by Administrative
Agent or (y) the highest per annum rate of interest published by the Federal Reserve Board in
Federal Reserve statistical release H.15 (519) entitled “Selected Interest Rates” as the bank prime
loan rate or its equivalent) or any similar release by the Federal Reserve Board (and, if any such
announced rate is below zero, then the rate determined pursuant to this clause (c) shall be
deemed to be zero); provided, that the Base Rate shall in no event be less than 3.00% per annum.

       “Base Rate Loan” shall mean each Term Loan which is designated or deemed designated
as a Base Rate Loan by the Borrower at the time of the incurrence thereof or conversion thereto.

        “Benchmark Replacement” means the sum of: (a) the alternate benchmark rate (which
may include Term SOFR) that has been selected by Administrative Agent and Borrower giving
due consideration to (i) any selection or recommendation of a replacement rate or the mechanism
for determining such a rate by the Relevant Governmental Body or (ii) any evolving or then-
prevailing market convention for determining a rate of interest as a replacement to the LIBO
Rate for United States dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than zero, the Benchmark Replacement shall be deemed to be zero for the purposes of
this Agreement.

       “Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest Period, the
spread adjustment, or method for calculating or determining such spread adjustment, (which may
be a positive or negative value or zero) that has been selected by Administrative Agent and
Borrower giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for United States dollar-denominated syndicated credit facilities at such time.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 326 of 463




        “Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including changes to the
definition of “Base Rate”, the definition of “Interest Period”, timing and frequency of
determining rates and making payments of interest and other administrative matters) that
Administrative Agent decides may be appropriate to reflect the adoption and implementation of
such Benchmark Replacement and to permit the administration thereof by Administrative Agent
in a manner substantially consistent with market practice (or, if Administrative Agent decides
that adoption of any portion of such market practice is not administratively feasible or if
Administrative Agent determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as Administrative Agent
decides is reasonably necessary in connection with the administration of this Agreement).

        “Benchmark Replacement Date” means the earlier to occur of the following events with
respect to the LIBO Rate:

                (a)     in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of information referenced
therein and (ii) the date on which the administrator of the LIBO Rate permanently or indefinitely
ceases to provide the LIBO Rate; or

               (b)     in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information referenced therein.

       “Benchmark Transition Event” means the occurrence of one or more of the following
events with respect to the LIBO Rate:

                (a)     a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or will cease to
provide the LIBO Rate, permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to provide the LIBO Rate;

                (b)     a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the Federal Reserve System of the United
States (or any successor), an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for the LIBO Rate or a
court or an entity with similar insolvency or resolution authority over the administrator for the
LIBO Rate, which states that the administrator of the LIBO Rate has ceased or will cease to
provide the LIBO Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to provide the LIBO Rate; or

                (c)   a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate is no longer
representative.

        “Benchmark Transition Start Date” means (a) in the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if such Benchmark
Transition Event is a public statement or publication of information of a prospective event, the
90th day prior to the expected date of such event as of such public statement or publication of
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 327 of 463




information (or if the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in the case of an Early
Opt-in Election, the date specified by Administrative Agent or the Required Lenders, as
applicable, by notice to Borrower, Administrative Agent (in the case of such notice by the
Required Lenders) and the Lenders.

        “Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate and solely to
the extent that the LIBO Rate has not been replaced with a Benchmark Replacement, the period
(x) beginning at the time that such Benchmark Replacement Date has occurred if, at such time,
no Benchmark Replacement has replaced the LIBO Rate for all purposes hereunder in
accordance with Section 3.06 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 3.06.

      “Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulations.

       “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

        “BHC Act Affiliate” of a Person means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such Person

       “Borrower” shall have the meaning provided in the preamble hereto.

       “Borrowing” shall mean the borrowing of the same Type of Term Loan, from all the
Lenders having Commitments on a given date (or resulting from a conversion or conversions on
such date), having in the case of LIBO Rate Loans, the same Interest Period; provided that Base
Rate Loans incurred pursuant to Section 3.01 shall be considered part of the related Borrowing of
LIBO Rate Loans.

       “Budget” means the Initial Budget, as amended, modified, supplemented or replaced
from time to time in accordance with Section 9.24.

       “Budget Variance Covenant” has the meaning set forth in Section 10.11.

       “Business Day” shall mean (a) for all purposes other than as covered by clause (b) below,
any day except Saturday, Sunday and any day which shall be in New York City and New York a
legal holiday or a day on which banking institutions are authorized or required by law or other
government action to close and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, LIBO Rate Loans, any day which is a Business
Day described in clause (a) above and which is also a day for trading by and between banks in
the New York or London interbank Eurodollar market.

        “Capitalized Lease Obligations” shall mean, with respect to any Person, all rental
obligations of such Person which, under U.S. GAAP, are or will be required to be capitalized on
the books of such Person, in each case taken at the amount thereof accounted for as indebtedness
in accordance with U.S. GAAP.
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 328 of 463




       “Carve out” (or “Carve-Out”) has the meaning specified therefor in the Initial Financing
Order or the Final Financing Order, as applicable.

       “Cash Equivalents” shall mean:

                      (i)    U.S. Dollars, Canadian dollars, pounds sterling, euros, the national
       currency of any participating member state of the European Union or, in the case of any
       Foreign Subsidiary, such local currencies held by it from time to time in the ordinary
       course of business;

                      (ii)    readily marketable direct obligations of any member of the
       European Economic Area, Switzerland, or Japan, or any agency or instrumentality
       thereof or obligations unconditionally guaranteed by the full faith and credit of such
       country, and, at the time of acquisition thereof, having a credit rating of at least AA (or
       the equivalent grade) by Moody's or Aa3 by S&P;

                      (iii) marketable general obligations issued by any state of the United
       States or any political subdivision thereof or any instrumentality thereof that are
       guaranteed by the full faith and credit of such state, and, at the time of acquisition
       thereof, having a credit rating of at least AA (or the equivalent grade) by Moody's or Aa3
       by S&P;

                     (iv)    securities or any other evidence of Indebtedness or readily
       marketable direct obligations issued or directly and fully guaranteed or insured by the
       United States government or any agency or instrumentality of the United States
       government (provided that the full faith and credit of the United States is pledged in
       support of those securities), in such case having maturities of not more than twelve
       months from the date of acquisition;

                      (v)     certificates of deposit and Eurodollar time deposits with maturities
       of twenty-four months or less from the date of acquisition, bankers' acceptances with
       maturities not exceeding twenty-four months and overnight bank deposits, in each case,
       with any Lender party to this Agreement or any commercial bank or trust company
       having, or which is the principal banking subsidiary of a bank holding company having, a
       long-term unsecured debt rating of at least “A” or the equivalent thereof from S&P or
       “A2” or the equivalent thereof from Moody's;

                      (vi)    repurchase obligations with a term of not more than thirty (30)
       days for underlying securities of the types described in clauses (iv) and (v) above entered
       into with any financial institution meeting the qualifications specified in clause (v) above;

                       (vii) commercial paper having one of the two highest ratings obtainable
       from Moody's or S&P and, in each case, maturing within twenty-four months after the
       date of acquisition; and

                    (viii) money market funds at least 95% of the assets of which constitute
       Cash Equivalents of the kinds described in clauses (i) through (vii) of this definition.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 329 of 463




        “Cash Management Services” means any cash management or related services including
treasury, depository, return items, overdraft, controlled disbursement, merchant store value cards,
e-payables services, electronic funds transfer, interstate depository network, automatic clearing
house transfer (including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve FedLine system) and other cash management arrangements.

        “CFC” shall mean a Subsidiary of a Credit Party that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code in which any Credit Party (or direct or indirect
owner of a Credit Party) is a “United States shareholder” within the meaning of Section 951(b)
of the Code.

       “Change of Control” shall be deemed to occur if:

               (a)     any combination of Permitted Holders shall fail to own beneficially
(within the meaning of Rules 13d3 and 13d5 of the Exchange Act as in effect on the Closing
Date), directly or indirectly, in the aggregate Equity Interests representing at least a majority of
the aggregate ordinary voting power represented by the issued and outstanding Equity Interests
of Holdings (or a permitted successor under a Tax Restructuring Transaction);

              (b)     a “change of control” (or similar event) shall occur in any (A) Existing
ABL Facility Document, (B) ABL DIP Credit Document, and (C) Indebtedness permitted under
Section 10.04(xxx), in each case of this subclause (C) with an aggregate outstanding principal
amount in excess of the Threshold Amount;

               (c)     Holdings (or a permitted successor under a Tax Restructuring Transaction)
shall cease to own, directly or indirectly, 100% of the Equity Interests of each Credit Party
(which shall include any Credit Party that is a successor to a Credit Party pursuant to a
transaction permitted by this Agreement).

       “Chattel Paper” shall have the meaning provided in Article 9 of the UCC.

       “Closing Date” shall mean February [___], 2020.

       “Code” shall mean the Internal Revenue Code of 1986, as amended from time to time.

        “Collateral” shall mean all property (whether real, personal or otherwise) with respect to
which any security interests have been granted (or purported to be granted) pursuant to any
Security Document (including any Additional Security Documents) or will be granted in
accordance with requirements in this Agreement or the other Credit Documents or the Financing
Order, including, without limitation, all collateral as described in the Security Agreement, all
Mortgaged Properties, all Mortgaged Vessels and all cash and Cash Equivalents. Without
limitation of the foregoing, subject to the terms of the Initial Financing Order, Final Financing
Order, the Intercreditor Agreements and the Carve out, the Collateral shall not include any
Avoidance Actions but shall include all proceeds of any and all Avoidance Actions.

       “Collateral Agent” shall mean the Administrative Agent acting as collateral agent for the
Secured Creditors pursuant to the Security Documents (other than the Fleet Mortgages).
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 330 of 463




       “Commitment” shall mean a Term Commitment of any Lender.

        “Committees” means, collectively, the official committee of unsecured creditors and any
other official committee appointed in any Bankruptcy Case.

       “Compliance Certificate” shall mean a certificate of the Responsible Officer of the
Borrower substantially in the form of Exhibit H hereto, and in any case, in form and substance
reasonably satisfactory to the Administrative Agent.

       “Confirmation Order” shall have the meaning set forth in Schedule 9.18.

        “Consultant” means a Person providing interim management services for the Credit
Parties and/or acting as financial consultant of Credit Parties; such person to be reasonably
acceptable to Administrative Agent and engaged by Borrower pursuant to the terms of an
engagement agreement reasonably acceptable to Administrative Agent (acting at the direction of
the Required Lenders). As of the Closing Date, the Consultant is Alvarez & Marsal North
America, LLC under and pursuant to the A&M Engagement Agreement and Greenhill & Co.,
LLC under and pursuant to the Greenhill Engagement Agreement.

        “Contingent Obligation” shall mean, as to any Person, any obligation of such Person as a
result of such Person being a general partner of any other Person, unless the underlying
obligation is expressly made nonrecourse as to such general partner, and any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not contingent, (a) to purchase
any such primary obligation or any property constituting direct or indirect security therefor, (b)
to advance or supply funds (x) for the purchase or payment of any such primary obligation or (y)
to maintain working capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise to assure or
hold harmless the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good faith.

       “Covered Entity” means any of the following:

              (a)     a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

              (b)     a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 331 of 463




              (c)     a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

       “Covered Party” has the meaning specified therefor in Section 14.13 of this Agreement

       “Credit Agreement Party” shall mean each of Holdings and the Borrower.

       “Credit Agreement Party Guaranty” shall mean the guaranty of each Credit Agreement
Party pursuant to Section 14.01.

       “Credit Documents” shall mean this Agreement and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each Subsidiaries Guaranty, each Security
Document, the Intercreditor Agreements, the Financing Order and any other document,
instrument or agreement entered into, now or in the future, by Holdings or any of its Subsidiaries
and Agent or any Lender in connection with the Agreement.

       “Credit Event” shall mean the making of any Loan.

       “Credit Extension” shall mean a Credit Event; provided that “Credit Extensions” shall not
include conversions and continuations of outstanding Loans.

       “Credit Party” shall mean Holdings, the Borrower and each Subsidiary Guarantor.

        “Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect.

       “Debtors” has the meaning given to it in the Recitals.

       “Default” shall mean any event, act or condition which with notice or lapse of time, or
both, would constitute an Event of Default.

       “Default Right” has the meaning assigned to that term in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

        “Defaulting Lender” shall mean, any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any applicable default,
shall be specifically identified in such writing) has not been satisfied, or (ii) pay to the
Administrative Agent or any other Lender any other amount required to be paid by it hereunder
within two (2) Business Days of the date when due, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or public statement
relates to such lender's obligation to fund a Loan hereunder and states that such position is based
on such Lender's determination that a condition precedent to funding (which condition precedent,
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 332 of 463




together with any applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to the Administrative
Agent and the Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged with reorganization
or liquidation of its business or assets, including the Federal Deposit Insurance Corporation or
any other state or federal regulatory authority acting in such a capacity; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender of the date established therefor by the Administrative Agent in a written
notice of such determination, which shall be delivered by the Administrative Agent to the
Borrower and each other Lender promptly following such determination.

       “Defaulting Lender Rate” means (a) for the first three days from and after the date the
relevant payment is due, the Base Rate, and (b) thereafter, the interest rate then applicable to
Term Loans that are Base Rate Loans (inclusive of the Base Rate Margin applicable thereto).

       “Deposit Account” shall have the meaning assigned thereto in Article 9 of the UCC.

       “DIP Backstop Premium” shall have the meaning set forth in Section 2.05(b).

       “DIP Conversion Discount” shall have the meaning set forth in Section 2.05(c).

       “DIP Motion” means a motion substantially in the form attached hereto as Exhibit M.

       "DIP Termination Date" at Administrative Agent's election, the earlier to occur of (a)
termination of the Commitments and (b) occurrence of the Maturity Date.

       "Disclosure Statement" shall have the meaning set forth for such term in the
Restructuring Support Agreement as in effect on the Closing Date.

        “Dividend” shall mean, with respect to any Person, that such Person has declared or paid
a dividend, distribution or returned any equity capital to its stockholders, partners or members or
authorized or made any other distribution, payment or delivery of property (other than common
equity of such Person) or cash to its stockholders, partners or members as such, or redeemed,
retired, purchased or otherwise acquired, directly or indirectly, for a consideration any shares of
any class of its capital stock or any partnership or membership interests outstanding on or after
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 333 of 463




the Closing Date (or any options or warrants issued by such Person with respect to its Equity
Interests), or set aside any funds for any of the foregoing purposes.

       “Dodd-Frank and Basel III” shall have the meaning set forth in Section 3.01(d).

       “Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such Person
incorporated or organized under the laws of the United States, any state thereof or the District of
Columbia.

        “EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an EEA
Resolution Authority, (b) any entity established in an EEA Member Country which is a parent of
an institution described in clause (a) of this definition, or (c) any financial institution established
in an EEA Member Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

       “EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

        “EEA Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country (including any
delegee) having responsibility for the resolution of any EEA Financial Institution.

        “Eligible Transferee” shall mean and include a commercial bank, an insurance company,
a finance company, a financial institution, any fund that invests in loans or any other “accredited
investor” (as defined in Regulation D of the Securities Act) (other than a natural person) but in
any event excluding, the Sponsor, Holdings, Borrower and their respective Subsidiaries and
Affiliates.

       “Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within the preceding six
(6) years has been sponsored, maintained or contributed to by any Credit Party or (b) to which
any Credit Party has, or has had at any time within the preceding six (6) years, any liability,
contingent or otherwise, other than a “multiemployer plan” within the meaning of Section
4001(a)(3) of ERISA.

        “Environment” shall mean ambient air, indoor air, surface water, groundwater, drinking
water, land surface and subsurface strata and natural resources such as wetlands, flora and fauna.

        “Environmental Claims” shall mean any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, directives, claims, liens, notices of noncompliance or
violation, investigations and/or proceedings relating in any way to any Environmental Law or
any permit issued, or any approval given, under any such Environmental Law, including, without
limitation, (a) by governmental or regulatory authorities for enforcement, investigation, cleanup,
removal, response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief arising out of or relating to an alleged injury or
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 334 of 463




threat of injury to human health, safety or the Environment due to the presence of Hazardous
Materials, including any Release or threat of Release of any Hazardous Materials.

        “Environmental Law” shall mean any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance or code, now or hereafter in effect and in each case
as amended, and any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to pollution or protection of the
Environment, occupational health or Hazardous Materials.

       “Equity Interests” of any Person shall mean any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests in (however
designated) equity of such Person, including any preferred stock, any limited or general
partnership interest and any limited liability company membership interest.

        “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time, and, unless the context indicates otherwise, the regulations promulgated and
rulings issued thereunder. Section references to ERISA are to ERISA, as in effect at the date of
this Agreement and any successor Section thereof.

        “ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA) which
together with a Credit Party or a Restricted Subsidiary of the Borrower would be deemed to be a
“single employer” within the meaning of Section 414(b) or (c) of the Code and solely with
respect to Section 412 of the Code, Sections 414(b), (c), (m) or (o) of the Code.

        “ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, but excluding any event for which the 30-day notice
period is waived with respect to a ERISA Plan, (b) any failure to make a required contribution to
any ERISA Plan that would result in the imposition of a Lien or other encumbrance or the failure
to satisfy the minimum funding standards set forth in Sections 412 or 430 of the Code or
Sections 302 or 303 of ERISA, or the arising of such a Lien or encumbrance, with respect to a
ERISA Plan, (c) the incurrence by a Credit Party, or an ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any ERISA Plan or the withdrawal or
partial withdrawal (including under Section 4062(e) of ERISA) of a Credit Party, or an ERISA
Affiliate from any ERISA Plan or Multiemployer Plan, (d) the filing of a notice of intent to
terminate, the treatment of a ERISA Plan amendment as a termination under Section 4041 of
ERISA, or the receipt by a Credit Party, or an ERISA Affiliate from the PBGC or a plan
administrator of any notice of intent to terminate any ERISA Plan or Multiemployer Plan or to
appoint a trustee to administer any ERISA Plan, (e) the adoption of any amendment to a ERISA
Plan that would require the provision of security pursuant to the Code, ERISA or other
applicable law, (f) the receipt by a Credit Party, or an ERISA Affiliate of any written notice
concerning statutory liability arising from the withdrawal or partial withdrawal of a Credit Party,
or an ERISA Affiliate from a Multiemployer Plan or a written determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of Title IV of ERISA,
(g) the occurrence of any nonexempt “prohibited transaction” (within the meaning of Section
406 of ERISA or Section 4975 of the Code) with respect to which a Credit Party is a
“disqualified person” (within the meaning of Section 4975 of the Code) or with respect to which
a Credit Party could reasonably be expected to have liability, (h) the occurrence of any event or
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 335 of 463




condition which constitutes grounds under Section 4042 of ERISA for the termination of any
ERISA Plan or the appointment of a trustee to administer any ERISA Plan, (i) the filing of any
request for or receipt of a minimum funding waiver under Section 412(c) of the Code with
respect to any Plan or Multiemployer Plan, (j) a determination that any ERISA Plan is in “at-
risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (k) the
receipt by a Credit Party or any ERISA Affiliate of any notice, that a Multiemployer Plan is, or is
expected to be, in endangered or critical status under Section 305 of ERISA or, (l) any other
extraordinary event or condition with respect to a ERISA Plan or Multiemployer Plan which
could reasonably be expected to result in a Lien or any acceleration of any statutory requirement
to fund all or a substantial portion of the unfunded accrued benefit liabilities of such plan.

         "ERISA Plan" shall mean any pension plan as defined in Section 3(2) of ERISA subject
to Title IV of ERISA or Section 412 of the Code other than a Foreign Pension Plan or a
Multiemployer Plan, which is maintained or contributed to by (or to which there is an obligation
to contribute of) a Credit Party or with respect to which a Credit Party has, or may have, any
liability, including, for greater certainty, liability arising from an ERISA Affiliate.

       “Event of Default” shall have the meaning provided in Section 11.

        “Excluded Subsidiary” shall mean any Subsidiary of the Borrower that is (a) a CFC
(other than a Protected CFC), (b) a Specified Excluded Subsidiary, (c) a FSHCO, (d) [reserved],
(e) [reserved], (f) [reserved], (g) prohibited by applicable law, rule, regulation from guaranteeing
the credit facilities established hereunder, or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee in each case,
unless, such consent, approval, license or authorization has been received (but without obligation
to seek the same), in each case so long as the Administrative Agent shall have received a
certification from the Borrower's general counsel or a Responsible Officer of the Borrower as to
the existence of such prohibition or consent, approval, license or authorization requirement, (h)
prohibited from guaranteeing the Obligations by any contractual obligation in existence (x) on
the Closing Date or (y) at the time of the acquisition of such Subsidiary after the Closing Date (to
the extent such prohibition was not entered into in contemplation of such acquisition), (i) a
Subsidiary with respect to which a guarantee by it of the Obligations would result in a material
adverse tax consequence to Holdings, the Borrower or the Restricted Subsidiaries, (j) [reserved],
(k) any other Subsidiary with respect to which, in the reasonable judgment of the Administrative
Agent (acting at the direction of the Required Lenders), the cost or other consequences of
guaranteeing the Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, and (l) any Domestic Subsidiary that is treated under U.S. federal income tax
law as a disregarded entity or partnership entity owned by a CFC, other than a Protected CFC;
provided that, notwithstanding the above, (x) if a Subsidiary executes the Subsidiaries Guaranty
as a “Subsidiary Guarantor” then it shall not constitute an “Excluded Subsidiary” (unless
released from its obligations under the Subsidiaries Guaranty as a “Subsidiary Guarantor” in
accordance with the terms hereof and thereof) and (y) if a Subsidiary serves as a guarantor under
the Existing ABL Credit Agreement or the ABL DIP Credit Documents, then it shall not
constitute an “Excluded Subsidiary” (unless released from its obligations under the Subsidiaries
Guaranty as a “Subsidiary Guarantor” in accordance with the terms hereof and thereof).
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 336 of 463




        “Excluded Taxes” shall mean, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation of any Credit
Party under any Credit Document, (a) income Taxes imposed on (or measured by) its net income
and franchise (and similar) Taxes imposed on it in lieu of income Taxes, either pursuant to the
laws of the jurisdiction in which such recipient is organized or in which the principal office or
applicable lending office of such recipient is located (or any political subdivision thereof) or as a
result of any other present or former connection between it and the jurisdiction imposing such
Tax (other than a connection arising from such Administrative Agent, Lender or other recipient
having executed, delivered, become a party to, performed its obligations under, received
payments under, received or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Credit Document, or sold or assigned an interest in any Loan or
Credit Document), (b) any branch profits Taxes under Section 884(a) of the Code or any similar
Tax imposed by any jurisdiction described in clause (a) above, (c) in the case of a Lender (other
than an assignee pursuant to a request by the Borrower under Section 3.04), any U.S. federal
withholding Tax that is imposed on amounts payable to such Lender at the time such Lender
becomes a party to this Agreement (or designates a new lending office), except to the extent that
such recipient (or its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Credit Parties with respect to such
withholding tax pursuant to Section 5.01(a), (d) any Taxes attributable to such recipient's failure
to comply with Section 5.01(b) or Section 5.01(c), other than any non-U.S. Taxes that would not
have arisen if a Credit Party had not made a payment from outside of the United States, (e) any
U.S. federal withholding Taxes imposed under FATCA and (f) U.S. federal backup withholding
Taxes pursuant to Code Section 3406.

       “Existing ABL Agent” means Wells Fargo Bank, National Association, in its capacity as
Agents (as defined in the Existing ABL Credit Agreement) for the lenders party to the Existing
ABL Credit Agreement.

        “Existing ABL Credit Agreement” shall mean that certain amended and restated asset-
based revolving credit agreement, dated as of November 12, 2015, as the same may have been
amended, amended and restated, modified or supplemented from time to time prior to the date
hereof, among Holdings, the Borrower, the other borrowers party thereto, certain lenders party
thereto and Wells Fargo Capital Finance, LLC, as the Administrative Agent.

       “Existing ABL Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of November 12, 2015, by and between Existing ABL Agent and Existing Agent, as the
administrative agent, and acknowledged by Holdings, Borrower and the other parties thereto, as
amended or modified from time to time.

       “Existing ABL Facility Documents” means the “Revolving Facility Documents” as
defined in the Existing ABL Intercreditor Agreement.

       “Existing Agent” means Bank of America, N.A., in its capacity as administrative agent
and collateral agent for the lenders party to the Existing Term Loan Credit Agreement.

       “Existing Credit Documents” means “Credit Documents” as defined in the Existing
Credit Agreement.
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 337 of 463




       “Existing Indebtedness” shall have the meaning provided in Section 10.04(vii).

        “Existing Lenders” means the lenders and other Secured Parties from time to time party
to the Existing Credit Agreement.

        “Existing Secured Obligations” means all outstanding principal, accrued interest, accrued
fees and expenses and any other indebtedness and amounts owing to Existing Lenders (or the
agents therefor) under the Existing Credit Documents.

        “Existing Term Loan Credit Agreement” means that certain Term Loan Credit
Agreement, dated as of November 12, 2015, as the same may have been amended, amended and
restated, modified or supplemented from time to time prior to the date hereof, among Holdings,
the Borrower, the lenders party thereto from time to time and the Existing Agent.

       “Existing Vessels” shall mean all towboats, barges and other vessels.

        "Exit Financing Commitment Letter" means the commitment letter for an exit financing
between the Borrower and the commercial banks and financial institutions party thereto, which
commitment provides for the payment in full in cash of the Obligations under the ABL DIP
Credit Documents, as amended, amended and restated, supplemented or otherwise modified from
time to time.

        “Fair Value” shall mean the amount at which the assets (both tangible and intangible), in
their entirety, of Holdings and its Subsidiaries taken as a whole would change hands between an
independent willing buyer and a willing seller, within a commercially reasonable period of time,
each having reasonable knowledge of the relevant facts, with neither being under any
compulsion to act.

        “FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations thereunder or official
interpretations thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
as of the date of this Agreement (or any such amended or successor version), any
intergovernmental agreements between a non-U.S. jurisdiction and the United States with respect
to any of the foregoing and any Requirement of Law adopted and any agreements entered into
pursuant to any such intergovernmental agreement.

       “FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

         “Federal Funds Rate” means, for any period, a fluctuating interest rate per annum equal
to, for each day during such period, the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so published for
any day which is a Business Day, the average of the quotations for such day on such transactions
received by Administrative Agent from three Federal funds brokers of recognized standing
selected by it (and, if any such rate is below zero, then the rate determined pursuant to this
definition shall be deemed to be zero).
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 338 of 463




       “Federal Reserve Bank of New York's Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

       “Federally Regulated Lender” shall mean any Lender that is subject to applicable
Federally Regulated Lender Flood Laws.

       “Federally Regulated Lender Excluded Property” shall mean, solely with respect to any
Federally Regulated Lenders, any right, title and interest of any Credit Party in and to any real
property improved by a Building (as defined in the Federally Regulated Lender Flood Laws) or
Manufactured (Mobile) Home (as defined in the Federally Regulated Lender Flood Laws) unless
and until all Federally Regulated Lender Flood Zone Documentation has been delivered to such
Federally Regulated Lender to the satisfaction of such Federally Regulated Lender.

        “Federally Regulated Lender Flood Laws” shall mean, collectively, (i) National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (iii) the Biggert-Waters Flood Insurance Reform Act
of 2012 as now or hereafter in effect or any successor statute thereto.

        “Federally Regulated Lender Flood Zone Documentation” shall mean, with respect to any
fee interest in any real property located in the United States of any Credit Party, to the extent
required to comply with Federally Regulated Lender Flood Laws: (1) a completed standard flood
hazard determination form, (2) if the real property is located in a special flood hazard area, a
notification to the applicable Credit Party (“Borrower Notice”) and, if applicable, notification to
such Credit Party that flood insurance coverage under the National Flood Insurance Program
(“NFIP”) is not available because the community does not participate in the NFIP, (3)
documentation evidencing the applicable Credit Party’s receipt of the Borrower Notice and (4) if
the Borrower Notice is required to be given and flood insurance is available in the community in
which the real property is located, evidence of applicable flood insurance in such form, on such
terms and in such amounts as required by the Flood Laws and as required by the Administrative
Agent and each Lender.

       “Fees” shall mean all amounts payable pursuant to or referred to in Section 2.05.

       “Filing Date” has the meaning specified therefor in the recitals to this Agreement.

        “Final Financing Order” means the “Final Order” as defined in the Initial Financing
Order, which order is in effect and not stayed, together with all extensions, modifications, and
amendments thereto, in form and substance satisfactory to Administrative Agent, in its sole
discretion.

         “Financing Order” means (a) until the entry of the Final Financing Order, the Initial
Financing Order, and (b) from and after entry of the Final Financing Order, the Final Financing
Order, together with all amendments, modifications and supplements to such Initial Financing
Order or Final Financing Order, as applicable, which are acceptable to the Administrative Agent
in its sole discretion.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 339 of 463




         “First Day Hearing” means the first day of the hearing scheduled on which entry of the
Initial Financing Order shall be heard.

      "First Day Orders" means the orders entered by the Bankruptcy Court in respect of first
day motions and applications.

       “Fleet Mortgage” shall mean, individually and collectively, one or more mortgages,
deeds of trust, or deeds to secure debt, executed and delivered by Holdings or its Subsidiaries in
favor of the Security Trustee of the “Security Trustee” (as defined in the Existing Credit
Agreement), in form and substance reasonably satisfactory to the Security Trustee, that
encumber any Vessels, documented by the United States Coast Guard in the name of the
Borrower or the Guarantors to secure all of the Obligations of the Borrower under and in
connection with this Agreement and of the Subsidiary Guarantors under and in connection with
the Subsidiaries Guaranty.

        “Foreign Pension Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside the United
States by the Borrower or any one or more of its Restricted Subsidiaries primarily for the benefit
of employees of the Borrower or such Restricted Subsidiaries residing outside the United States,
which plan, fund or other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of employment,
and which plan is not subject to ERISA or the Code.

       “Foreign Subsidiaries” shall mean each Subsidiary of the Borrower that is not a Domestic
Subsidiary.

        “FSHCO” shall mean any Subsidiary, all of the assets of which, disregarding immaterial
assets, consist directly or indirectly through disregarded entities for federal income tax purposes
of Equity Interests in one or more CFCs, other than Protected CFCs.

        “Governmental Authority” shall mean the government of the United States of America,
any other nation or any political subdivision thereof, whether state, provincial or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

        “Greenhill Engagement Agreement” shall mean that certain engagement letter dated as of
July 1, 2019, by and between Greenhill & Co., LLC and Holdings (for itself and its respective
direct and indirect Subsidiaries), as in effect on the Closing Date.

        “Guaranteed Obligations” shall mean (i) in the case of Holdings, the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise) of the unpaid
principal and interest on each Loan issued by, and all Loans made to, the Borrower under this
Agreement, together with all the other obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due), indebtedness
and liabilities (including, without limitation, indemnities, fees and interest (including any interest
accruing after the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for herein, whether or not such interest is an allowed or allowable
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 340 of 463




claim in any such proceeding) thereon) of the Borrower to the Lenders, the Administrative
Agent, the Collateral Agent and the Security Trustee now existing or hereafter incurred under,
arising out of or in connection with this Agreement and each other Credit Document (other than
the Intercreditor Agreements) to which the Borrower is a party and the due performance and
compliance by the Borrower with all the terms, conditions and agreements contained in this
Agreement and in each such other Credit Document (other than the Intercreditor Agreements)
and (ii) in the case of the Borrower, the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) all the other obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
indebtedness and liabilities (including, without limitation, indemnities, fees and interest
(including any interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or not such interest is
an allowed or allowable claim in any such proceeding) thereon) of each other Credit Party to the
Lenders, the Administrative Agent, the Collateral Agent and the Security Trustee now existing or
hereafter incurred under, arising out of or in connection with this Agreement and each other
Credit Document (other than Intercreditor Agreements) to which any other Credit Party is a party
and the due performance and compliance by such other Credit Party with all the terms,
conditions and agreements contained in this Agreement and in each such other Credit Document
(other than Intercreditor Agreements) and (iii) the Obligations of the Subsidiary Guarantors
under the Subsidiary Guaranty.

       “Guarantor” shall mean Holdings and each Subsidiary Guarantor.

       “Guaranty” shall mean and include each of the Credit Agreement Party Guaranty and the
Subsidiaries Guaranty.

        “Hazardous Materials” shall mean (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea formaldehyde foam
insulation, dielectric fluid containing levels of polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of “hazardous
substances,” “hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,” “contaminants,” or
“pollutants,” or words of similar import, under any applicable Environmental Law; and (c) any
other chemical, material or substance regulated under any Environmental Law.

       “Holdings” shall have the meaning provided in the preamble hereto.

        “Indebtedness” shall mean, as to any Person, without duplication, (i) all indebtedness
(including principal, interest, fees and charges) of such Person (A) for borrowed money or (B)
for the deferred purchase price of property or services, (ii) the maximum amount available to be
drawn under all letters of credit, bankers' acceptances and similar obligations issued for the
account of such Person and all unpaid drawings in respect of such letters of credit, bankers'
acceptances and similar obligations, (iii) all Indebtedness of the types described in clause (i), (ii),
(iv), (v), (vi) or (vii) of this definition secured by any Lien on any property owned by such
Person, whether or not such Indebtedness has been assumed by such Person (provided that, if the
Person has not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the lesser of (x) the aggregate unpaid
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 341 of 463




amount of Indebtedness secured by such Lien and (y) the fair market value of the property to
which such Lien relates as determined in good faith by such Person), (iv) the aggregate amount
of all Capitalized Lease Obligations of such Person, (v) all Contingent Obligations of such
Person, (vi) all obligations under any Swap Contracts and any Bank Product Debt or under any
similar type of agreement and (vii) all Off-Balance Sheet Liabilities of such Person.
Notwithstanding the foregoing, Indebtedness shall not include (a) trade payables and accrued
expenses incurred by any Person in accordance with customary practices and in the ordinary
course of business of such Person or (b) earn-outs and other contingent payments in respect of
acquisitions except to the extent that the liability on account of any such earn-outs or contingent
payment becomes fixed and is required by U.S. GAAP to be reflected as a liability on the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries.

       “Indemnified Person” shall have the meaning provided in Section 13.01(a).

       “Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Credit Party under
any Credit Document and (b) to the extent not otherwise described in (a), Other Taxes.

       “Initial Budget” means the initial 13-week consolidated weekly operating budget of the
Debtors setting forth the Projected Information for the periods described therein prepared by the
Borrower’s management, in consultation with the Consultant, a copy of which is attached as
Exhibit B.

      “Initial DIP Commitment Party” shall have the meaning as defined in the Restructuring
Support Agreement.

        "Initial Financing Order" means collectively, the order of the Bankruptcy Court
substantially in the form of Exhibit I-2 (except as may otherwise be agreed in writing or on the
record by the Administrative Agent at the interim hearing with respect to such order in the
Bankruptcy Cases) entered in the Bankruptcy Cases after an interim hearing (assuming
satisfaction of the standards prescribed in Section 364 of the Bankruptcy Code and Bankruptcy
Rule 4001 and other applicable law), which order is in effect and not stayed, together with all
extensions, modifications, and amendments thereto, in form and substance satisfactory to
Administrative Agent, in its sole discretion, which, among other matters but not by way of
limitation, authorizes, on an interim basis, Debtors to execute and perform under the terms of this
Agreement and the other Credit Documents.

       “Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.

       “Intellectual Property” shall have the meaning provided in Section 8.20.

     “Intercreditor Agreements” means the Existing ABL Intercreditor Agreement and the
ABL DIP Intercreditor Agreement.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 342 of 463




       “Interest Determination Date” shall mean, with respect to any LIBO Rate Loan, the
second Business Day prior to the commencement of any Interest Period relating to such LIBO
Rate Loan.

       “Interest Payment Date” means the last Business Day of each month.

        “Interest Period” shall mean, as to any Borrowing of a LIBO Rate Loan, the period (i)
commencing on the Closing Date to the immediately succeeding Interest Payment Date and (ii)
thereafter from Interest Payment Date to Interest Payment Date; provided that no Interest Period
with respect to any Loan shall extend beyond the maturity date applicable thereto. Interest shall
accrue from and including the first day of an Interest Period to but excluding the last day of such
Interest Period.

        “Inventory” shall mean all “inventory,” as such term is defined in the UCC as in effect on
the date hereof in the State of New York, wherever located, in which any Person now or
hereafter has rights.

       “Investments” shall have the meaning provided in Section 10.05.

       “Joint Venture” shall mean any Person other than an individual or a Subsidiary of the
Borrower (a) in which the Borrower or any of its Restricted Subsidiaries holds or acquires an
ownership interest (by way of ownership of Equity Interests or other evidence of ownership) and
(b) which is engaged in a business permitted by Section 10.09.

       “Lender” shall mean each financial institution listed on Schedule 2.01, as well as any
Person that becomes a “Lender” hereunder pursuant to Section 3.04 or 13.04(b).

        “LIBO Rate” means the rate per annum as published by ICE Benchmark Administration
Limited (or any successor page or other commercially available source as the Administrative
Agent may designate from time to time) as of 11:00 a.m., London time, two Business Days prior
to the commencement of the requested Interest Period, for a term, and in an amount, comparable
to the Interest Period and the amount of the LIBO Rate Loan requested (whether as an initial
LIBO Rate Loan or as a continuation of a LIBO Rate Loan or as a conversion of a Base Rate
Loan to a LIBO Rate Loan) by Borrower in accordance with this Agreement; provided that in
any event the LIBO Rate shall not be less than 2.00% per annum. Each determination of the
LIBO Rate shall be made by the Administrative Agent and shall be conclusive in the absence of
manifest error.

        “LIBO Rate Loan” shall mean each Term Loan designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto.

        “Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment, security
deposit arrangement, encumbrance, deemed or statutory trust, security conveyance, lien
(statutory or other), preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title retention agreement,
and any lease having substantially the same effect as any of the foregoing).

       “Loans” shall mean a Term Loan.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 343 of 463




       “Location” of any Person shall mean such Person's “location” as determined pursuant to
Section 9307 of the UCC of the State of New York.

       “Management Incentive Plan” means a management incentive plan implemented in
accordance with the MIP Term Sheet attached to the Restructuring Support Agreement as
Exhibit C.

       “Margin Stock” shall have the meaning provided in Regulation U.

        “Material Adverse Effect” shall mean (i) a material adverse effect on the business, assets,
financial condition or results of operations of Holdings, the Borrower and their Restricted
Subsidiaries taken as a whole, (ii) a material and adverse effect on the rights and remedies of the
Administrative Agent and Lenders, taken as a whole, under the Credit Documents, (iii) a
material and adverse effect on the ability of the Credit Parties, taken as a whole, to perform their
obligations under the Credit Documents, or (iv) a material adverse effect on the perfection or
priority of the Liens granted pursuant to the Credit Documents or the Financing Order, except, in
each case, for the commencement of the Bankruptcy Cases and the events that customarily and
reasonably result from the commencement of the Bankruptcy Cases.

        “Material Real Property” shall mean (i) each parcel of Real Property identified as
Material Real Property on Schedule 8.12(a) and (ii) at the request of Collateral Agent in its
Permitted Discretion, each parcel of Real Property that is hereafter owned in fee by any Credit
Party that (together with any other parcels constituting a single site or operating property) has a
fair market value of at least $1,000,000.

        “Maturity Date” means the earliest of (a) August [_], 2020, (b) the consummation of a
sale of all or substantially all of the Debtors' assets and (c) the Plan Effective Date.

       “Milestones” shall have the meaning set forth in Section 9.18.

       “Moody's” shall mean Moody's Investors Service, Inc.

        “Mortgage” shall mean a mortgage, debenture, leasehold mortgage, deed of trust, deed of
immovable hypothec, leasehold deed of trust, deed to secure debt, leasehold deed to secure debt
or similar security instrument in form and substance reasonably satisfactory to the
Administrative Agent, in favor of the Collateral Agent for the benefit of the Secured Creditors,
as the same may be amended, modified, restated and/or supplemented from time to time.

        “Mortgaged Property” shall mean any Material Real Property of the Borrower or any of
its Restricted Subsidiaries which is or will be encumbered (or required to be encumbered) by a
Mortgage.

       “Mortgaged Vessel” shall mean any Vessel of the Borrower or any of its Restricted
Subsidiaries which will be encumbered (or required to be encumbered) by a Fleet Mortgage.

         “Multiemployer Plan” shall mean a multiemployer plan as defined in Section 4001(a)(3)
of ERISA and subject to Title IV of ERISA under which any Credit Party has any obligation or
liability, including on account of an ERISA Affiliate.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 344 of 463




       “NAIC” shall mean the National Association of Insurance Commissioners.

       “Net Cash Proceeds” shall mean:

         (a)    with respect to any sale or disposition by any Credit Party or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or indirectly) from time to
time (whether as initial consideration or through the payment of deferred consideration) by or on
behalf of such Credit Party or such Subsidiary, in connection therewith after deducting therefrom
only (i) the amount of any Indebtedness secured by any Permitted Priority Lien on any asset
(other than (A) Indebtedness owing to any Agent or any Lender under this Agreement or the
other Credit Documents and (B) Indebtedness assumed by the purchaser of such asset) which
(subject to the ABL Intercreditor Agreement and the Financing Order) is required to be, and is,
repaid in connection with such sale or disposition, (ii) reasonable fees, commissions, and
expenses related thereto and required to be paid by such Credit Party or such Subsidiary in
connection with such sale or disposition, (iii) Taxes paid or reasonably estimated to be payable to
any taxing authorities or Tax distributions permitted by clause (vi)(B) of Section 10.03 paid or
estimated to be payable by such Credit Party or such Subsidiary in connection with such sale or
disposition, in each case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or reasonably estimated to be payable to a Person
that is not an Affiliate of any Credit Party or any of its Subsidiaries (other than in the case of Tax
distributions), and are properly attributable to such transaction and with respect to estimated Tax
distributions are actually made, and (iv) all amounts that are set aside as a reserve for
adjustments in respect of the purchase price of such assets, to the extent that in each case the
funds described above in this clause (iv) are (x) deposited into escrow with a third party escrow
agent or set aside in a separate Deposit Account that is subject to a Control Agreement in favor
of Collateral Agent, and (y) paid to Administrative Agent as a prepayment of the applicable
Obligations in accordance with Section 2.09 of this Agreement at such time when such amounts
are no longer required to be set aside as such a reserve; and

        (b)     with respect to the issuance or incurrence of any Indebtedness for borrowed
money (other than Indebtedness under this Agreement or the ABL DIP Credit Documents) by
any Credit Party or any of its Subsidiaries, or the issuance by any Credit Party or any of its
Subsidiaries of any Equity Interests, the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the payment or
disposition of deferred consideration) by or on behalf of such Credit Party or such Subsidiary in
connection with such issuance or incurrence, after deducting therefrom only (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by such Credit Party or such
Subsidiary in connection with such issuance or incurrence, and (ii) Taxes paid or reasonably
estimated to be payable to any taxing authorities or Tax distributions permitted by clause (vi)(B)
of Section 10.03 paid or estimated to be payable by such Credit Party or such Subsidiary in
connection with such issuance or incurrence, in each case to the extent, but only to the extent,
that the amounts so deducted are, at the time of receipt of such cash, actually paid or payable to a
Person that is not an Affiliate of any Credit Party or any of its Subsidiaries (other than in the case
of Tax distributions permitted by clause (vi)(B) of Section 10.03), and are properly attributable
to such transaction.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 345 of 463




      “New Money Conversion Conditions” shall mean the conditions to the issuance of New
Money Preferred Equity described in Exhibit D of the Restructuring Support Agreement.

      “New Money Preferred Equity” shall have the meaning as defined in the Restructuring
Support Agreement.

       “New Vessels” shall mean, as of any date of determination, all towboats, barges and
other vessels owned by the Borrower for which construction thereof has been completed not
longer than two (2) years prior to such date or which constitute “New Vessels” under the ABL
DIP Credit Documents.

       “Non-Defaulting Lender” shall mean and include each Lender other than a Defaulting
Lender.

          “Notice of Borrowing” shall mean a notice substantially in the form of Exhibit A-1
hereto.

       “Notice of Conversion/Continuation” shall mean a notice substantially in the form of
Exhibit A-2 hereto.

       “Notice Office” shall mean for credit and operational notices, the office of the
Administrative Agent located at 225 W. Washington Street, 9th Floor, Chicago, IL 60606,
Attention: Legal Department or such other office or person as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto.

        “Obligations” shall mean all now existing or hereafter arising debts, obligations,
covenants, and duties of payment or performance of every kind, matured or unmatured, direct or
contingent, owing, arising, due, or payable to any Lender, any Agent or any Indemnified Person
by any Credit Party arising out of this Agreement or any other Credit Document (other than the
Intercreditor Agreements), including, without limitation, the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all obligations to pay principal or
interest (including interest, fees and other amounts accruing during any proceeding under any
Debtor Relief Laws, regardless of whether allowed or allowable in such proceeding) on the
Loans, to comply and perform all obligations under Section 2.05, and to pay interest, fees, costs,
charges, expenses, professional fees, and all sums chargeable to any Credit Party or for which
any Credit Party is liable as indemnitor under the Credit Documents, whether or not evidenced
by any note or other instrument, the due performance and compliance with all terms, conditions
and agreements contained therein.

       “OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
Treasury.

          “OID” shall have the meaning provided in Section 2.05(a).

         “Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by such Person, (ii) any
liability of such Person under any Sale-Leaseback Transactions that do not create a liability on
the balance sheet of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 346 of 463




obligation arising with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the balance sheet of such
Person.

        “Other Statutory Liabilities” means accrued and unpaid statutory liabilities of the Credit
Parties which may result in claims that have lien priority or priority of payment over all or any
portion of the Obligations, are a statutory trust and/or which are legally required to be paid prior
to the repayment in full of such Obligations.

        “Other Taxes” shall mean any and all present or future stamp, court or documentary,
intangible, recording, filing, value added or similar Taxes arising from any payment made under,
from the execution, delivery, registration, performance or enforcement of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Credit Document except
any such Taxes imposed with respect to an assignment by a Lender on or after the date hereof
(other than an assignment made pursuant to Section 3.04 or otherwise at the request of any
Credit Party during an Event of Default described in Section 11.01 or 11.05) that are imposed as
a result of any present or former connection between the relevant Lender and the jurisdiction
imposing such Tax (other than a connection arising from such Lender having executed,
delivered, become a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction pursuant to or enforced
any Credit Document, or sold or assigned an interest in any Loan or Credit Document).

       “Outstanding Amount” shall mean with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.

        “Parent Company” shall mean any direct or indirect parent company of the Borrower
(other than the Sponsor).

       “Participant Register” shall have the meaning provided in Section 13.04(a).

       “Patriot Act” or “USA Patriot Act” shall have the meaning provided in Section 13.16.

       “PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

        “Perfection Certificate” shall mean a certificate in the form of Exhibit L-1 or any other
form approved by the Collateral Agent, as the same shall be supplemented from time to time by a
Perfection Certificate Supplement or otherwise.

       “Perfection Certificate Supplement” shall mean a certificate supplement in the form of
Exhibit L-2 or any other form approved by the Collateral Agent.

        “Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the mortgage title insurance policy delivered with respect
thereto, all of which exceptions must be acceptable to the Required Lenders in their reasonable
discretion.
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 347 of 463




       “Permitted Holders” shall mean the Sponsor.

       “Permitted Liens” shall have the meaning provided in Section 10.01.

       “Permitted Priority Liens” means all Liens permitted to have priority over the Liens in
favor of Collateral Agent, solely to the extent that such Liens are valid, perfected and non-
avoidable as of the Filing Date (or as may be permitted to be perfected after the Filing Date
pursuant to section 546 of the Bankruptcy Code) and were not subordinated by agreement or
applicable law, subject to the terms of the Financing Order and otherwise agreed to by the
Required Lenders.

        “Permitted Variance” means, with respect to determining compliance with Section
10.11(a) relating to the Borrower’s cash receipts and cash disbursements, in each case compared
to the amount forecast for the same period in the Budget: (a) for the Testing Period ending
February 23, 2020, a cumulative variance for all disbursements (other than disbursements
excluded under Section 10.11(a)(iii)) in excess of the Budget of 20.0% and a cumulative
variance for all receipts less than the Budget of 20.0%, (b) for the Testing Period ending March
1, 2020, a cumulative variance for all disbursements (other than disbursements excluded under
Section 10.11(a)(iii)) in excess of the Budget of 15.0% and a cumulative variance for all receipts
less than the Budget of 15.0%, and (c) for each Testing Period thereafter, a cumulative variance
for all disbursements (other than disbursements excluded under Section 10.11(a)(iii)) in excess
of the Budget of 10.0% and a cumulative variance for all receipts less than the Budget of 10.0%.

       “Permitted Vessel Liens” shall mean Liens permitted under the Fleet Mortgages.

       “Person” shall mean any individual, partnership, joint venture, firm, corporation,
association, limited liability company, trust or other enterprise or any government or political
subdivision or any agency, department or instrumentality thereof.

       "Petition Date" shall have the meaning set forth in Schedule 9.18.

      "Plan" shall have the meaning set forth for such term in the Restructuring Support
Agreement as in effect on the Closing Date.

        “Plan Effective Date” means the date in which all conditions precedent to the
effectiveness of a plan of reorganization under Chapter 11 of the Bankruptcy Code have been
satisfied or waived in accordance with such plan of reorganization.

        “Present Fair Saleable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of the Borrower and its
Subsidiaries taken as a whole are sold as a going concern with reasonable promptness in an
arm's-length transaction under present conditions for the sale of comparable business enterprises
insofar as such conditions can be reasonably evaluated.

       “Prime Rate” means the rate of interest per annum publicly announced from time to time
by The Wall Street Journal as the “Prime Rate” in the United States (or, if The Wall Street
Journal ceases to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 348 of 463




“bank prime loan” rate or, if such rate is no longer quoted therein, any similar rate quoted therein
(as determined by the Administrative Agent) or any similar release by the Federal Reserve Board
(as determined by the Administrative Agent)); each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being effective.

       “Projected Information” means (a) the projected weekly operating cash receipts for each
week, (b) the projected weekly disbursements for each week (c) the projected net weekly cash
flow for each week, (d) projected cash on hand for each week, (e) projected lease payments for
each week, (f) projected trade payables for each week, (g) projected capital expenditures for each
week, (h) the projected Availability (as defined in the ABL DIP Credit Documents) for each
week, (i) the projected aggregate principal amount of Existing Secured Obligations and
Obligations outstanding for each week and (j) such other information that Administrative Agent
(acting at the direction of the Required Lenders) may reasonably request with reasonable
advance notice to the Borrower.

        “Protected CFC” means a CFC all of whose “United States shareholders” within the
meaning of Section 951(b) of the Code are United States domestic C-corporations that are
eligible for the dividends received deduction under Code Section 245A with respect to dividends
and income inclusions under Code Section 951(a)(1)(B) or 956 from such CFC under Treasury
Regulation Section 1.956-1.

       “Public Lender” shall have the meaning provided in Section 13.22.

        “QFC” has the meaning assigned to the term “qualified financial contract” in, and shall
be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

      “QFC Credit Support” has the meaning specified therefor in Section 14.13 of this
Agreement.

        “Qualified Preferred Stock” shall mean any preferred capital stock of the Borrower so
long as the terms of any such preferred capital stock (x) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision, or, if later, the 91st day after the
then Maturity Date then in effect other than (i) provisions requiring payment solely in the form
of common Equity Interests of the Borrower or Holdings or Qualified Preferred Stock, (ii)
provisions requiring payment solely as a result of a change of control or asset sale, so long as any
rights of the holders thereof upon the occurrence of a change of control or asset sale are subject
to the payment in full of all Obligations in cash (other than unasserted contingent
indemnification obligations) or such payment is otherwise permitted by this Agreement
(including as a result of a waiver or amendment hereunder) and (iii) with respect to preferred
capital stock issued to any plan for the benefit of employees of the Borrower or its Subsidiaries
or by any such plan to such employees, provisions requiring the repurchase thereof in order to
satisfy applicable statutory or regulatory obligations and (y) do not require the cash payment of
dividends or distributions at any time that such cash payment is not permitted under this
Agreement or would result in a Default or Event of Default hereunder.

      “Real Property” of any Person shall mean, collectively, the right, title and interest of such
Person (including any leasehold, mineral or other estate) in and to any and all land,
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 349 of 463




improvements and fixtures owned, leased or operated by such Person, together with, in each
case, all easements, hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights and other property
and rights incidental to the ownership, lease or operation thereof.

         “Recovery Event” shall mean the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation awards payable (i) by reason of
theft, loss, physical destruction, damage, taking or any other similar event with respect to any
property or assets of the Borrower or any of its Restricted Subsidiaries (but not by reason of any
loss of revenues or interruption of business or operations caused thereby) and (ii) under any
policy of insurance required to be maintained under Section 9.03, in each case to the extent such
proceeds or awards do not constitute reimbursement or compensation for amounts previously
paid by the Borrower or any of its Restricted Subsidiaries in respect of any such event.

       “Register” shall have the meaning provided in Section 13.14.

        “Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a portion thereof
establishing reserve requirements.

      “Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a portion thereof.

      “Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a portion thereof.

      “Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a portion thereof.

         “Release” shall mean actively or passively disposing, discharging, injecting, spilling,
pumping, leaking, leaching, dumping, emitting, escaping, emptying, pouring, seeping, migrating
or the like, into, through or upon the Environment or within, from or into any building, structure,
facility or fixture.

      “Replaced Lender” shall have the meaning provided in Section 3.04. “Replacement
Lender” shall have the meaning provided in Section 3.04.

        “Required Lenders” shall mean at least two (2) Non-Defaulting Lenders, that are not
Affiliates of each other or related funds or under common management, the sum of whose
outstanding principal of Commitments as of any date of determination represent greater than
50% of the sum of all outstanding principal of Commitments of Non-Defaulting Lenders at such
time.

        “Requirement of Law” or “Requirements of Law” shall mean, with respect to any Person,
(i) the charter, articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law, treaty, rule,
regulation, order, decree, writ, injunction or determination of any arbitrator or court or other
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 350 of 463




Governmental Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

        “Responsible Officer” shall mean, with respect to any Person, its chief financial officer,
chief executive officer, president, or any vice president, managing director, treasurer, controller
or other officer of such Person having substantially the same authority and responsibility and,
solely for purposes of notices given to Article 2, any other officer or employee of the applicable
Credit Party so designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Credit Party designated in or pursuant
to an agreement between the applicable Credit Party and the Administrative Agent; provided
that, with respect to compliance with financial covenants, “Responsible Officer” shall mean the
chief financial officer, treasurer or controller of the Borrower, or any other officer of the
Borrower having substantially the same authority and responsibility.

       “Restricted Subsidiary” shall mean each Subsidiary of the Borrower other than any
Unrestricted Subsidiary.

       “Restructuring Support Agreement” means that certain Restructuring Support Agreement
entered on or prior to the Closing Date, by and among certain Existing Lenders, Sponsor and the
Credit Parties party thereto, as amended, supplemented or otherwise modified from time to time
in accordance with the terms thereof and hereof.

       “Returns” shall have the meaning provided in Section 8.09.

     “S&P” shall mean Standard & Poor's Ratings Services, a division of the McGraw Hill
Company, Inc., and any successor owner of such division.

        “Sale-Leaseback Transaction” shall mean any arrangements with any Person providing
for the leasing by the Borrower or any of its Restricted Subsidiaries of real or personal property
(including Vessels) which has been or is to be sold or transferred by the Borrower or such
Restricted Subsidiary to such Person or to any other Person to whom funds have been or are to
be advanced by such Person in connection therewith.

        “Sanctioned Entity” means, at any time, (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory, (c) an organization
directly or indirectly controlled by a country or territory or its government, or (d) a Person
resident in or determined to be resident in a country or territory, in each case of clauses (a)
through (d) that is a target of Sanctions, including a target of any country sanctions program
administered and enforced by OFAC.

        “Sanctioned Person” means, at any time, (a) any Person named on the list of Specially
Designated Nationals and Blocked Persons maintained by OFAC, OFAC's consolidated Non-
SDN list or any other Sanctions-related list maintained by any Governmental Authority, (b) a
Person or legal entity that is a target of Sanctions, (c) any Person operating, organized or resident
in a Sanctioned Entity, or (d) any Person directly or indirectly owned or controlled (individually
or in the aggregate) by or acting on behalf of any such Person or Persons described in clauses (a)
through (c) above.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 351 of 463




       “Sanctions” means individually and collectively, respectively, any and all economic
sanctions, trade sanctions, financial sanctions, sectoral sanctions, secondary sanctions, trade
embargoes anti-terrorism laws and other sanctions laws, regulations or embargoes, including
those imposed, administered or enforced from time to time by: (a) the United States of America,
including those administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United Nations Security
Council, (c) the European Union or any European Union member state, (d) Her Majesty's
Treasury of the United Kingdom, or (e) any other Governmental Authority with jurisdiction over
any Secured Creditor or any Credit Party or any of their respective Subsidiaries or Affiliates.

       “SEC” shall have the meaning provided in Section 9.01(f).

        “Secured Creditors” shall mean and include each of the Administrative Agent, the
Collateral Agent, the Security Trustee and the Lenders; provided, however, that solely with
respect to each Federally Regulated Lender Excluded Property, the term “Secured Creditors”
shall exclude each Federally Regulated Lender with respect to such Federally Regulated Lender
Excluded Property, it being understood that each Federally Regulated Lenders waives and
releases any and all liens, security interest or the rights it may have in and to any Federally
Regulated Lender Excluded Property and reserves all rights as a Secured Creditor with respect to
all Collateral, other than Federally Regulated Lender Excluded Property.

        “Securities Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

       “Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

       “Security Agreement” shall have the meaning provided in Section 6.06.

      “Security Document” shall mean and include each of the Security Agreement, each
Mortgage, the Financing Order and, after the execution and delivery thereof, each Fleet
Mortgage and each Additional Security Document.

       “Security Trustee” shall mean the Administrative Agent acting as security trustee for the
Secured Creditors pursuant to the Fleet Mortgages.

       "Solicitation Commencement Date" shall have the meaning set forth in Schedule 9.18

         “Solvent” and “Solvency” shall mean, with respect to any Person on any date of
determination, that on such date (i) the Fair Value of the assets of such Person and its
Subsidiaries on a consolidated basis, is greater than the total amount of liabilities, including
contingent liabilities, of such Person and its Subsidiaries, on a consolidated basis (it being
understood that the amount of contingent liabilities at any time shall be computed as the amount
that, in light of call the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability); (ii) the Present Fair
Saleable Value of the assets of such Person and its Subsidiaries on a consolidated basis, is
greater than the total amount of liabilities, including contingent liabilities, of such Person and its
Subsidiaries on a consolidated basis (it being understood that the amount of contingent liabilities
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 352 of 463




at any time shall be computed as the amount that, in light of call the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to become an actual
or matured liability); (iii) such Person and its Subsidiaries on a consolidated basis are able to pay
their debts and liabilities (including, without limitation, contingent and subordinated liabilities)
as they become absolute and mature and are otherwise “solvent” within the meaning given that
term and similar terms under applicable laws relating to fraudulent transfers and conveyances;
and (iv) such Person and its Subsidiaries on a consolidated basis will have adequate capital with
which to conduct the business they are presently conducting and reasonably anticipate
conducting.

       "Specified Excluded Subsidiaries" means MarineNet LLC and Bolivar Terminal Co., Inc.

       “Sponsor” shall mean Platinum Equity Advisors, LLC and its Affiliates (excluding any
operating portfolio company thereof).

       “Subsidiaries Guaranty” shall have the meaning provided in Section 6.07.

       “Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power to elect a
majority of the directors of such corporation (irrespective of whether or not at the time stock of
any class or classes of such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or more
Subsidiaries of such Person and (ii) any partnership, limited liability company, association, joint
venture or other entity in which such Person and/or one or more Subsidiaries of such Person has
more than a 50% Equity Interest at the time.

       “Subsidiary Guarantor” shall mean each Subsidiary of the Borrower in existence on the
Closing Date (after giving effect to the Transaction) other than any Excluded Subsidiary, as well
as each Subsidiary of the Borrower other than an Excluded Subsidiary established, created or
acquired after the Closing Date which becomes a party to the Subsidiaries Guaranty in
accordance with the requirements of this Agreement or the provisions of the Subsidiaries
Guaranty.

      “Superpriority Claim” has the meaning specified therefore in Section 8.11(d) of the
Agreement.

       “Supported QFC” has the meaning specified therefor in Section 14.13 of this Agreement.

        “Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or bond price or
bond index swaps or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which are subject to the
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 353 of 463




terms and conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement, together with
any related schedules, a “Master Agreement”), including any such obligations or liabilities under
any Master Agreement.

        “Synthetic Lease” shall mean a lease transaction under which the parties intend that (i)
the lease will be treated as an “operating lease” by the lessee and (ii) the lessee will be entitled to
various tax and other benefits ordinarily available to owners (as opposed to lessees) of like
property.

        “Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by any Governmental
Authority in the nature of a tax, including interest, penalties and additions to tax with respect
thereto.

       “Tax Group” shall have the meaning provided in Section 10.03(vi)(B).

        "Tax Restructuring Transaction" shall mean any merger, consolidation, dissolution,
amalgamation or liquidation between any Credit Party and any other Person related to tax
planning or tax reorganization entered into in contemplation of a plan of reorganization, which
merger, consolidation, dissolution, amalgamation or liquidation is reasonably acceptable to the
Administrative Agent and Required Lenders provided that, if the surviving entity is not a Credit
Party, immediately upon the consummation of such transaction the surviving entity joins this
Agreement and the other Credit Documents as a Credit Party and assumes all of the liabilities
and obligations of such Credit Party under this Agreement and each other Credit Document on
terms reasonably acceptable to the Administrative Agent.

       “Term Commitment” shall mean, with respect to each Lender, the commitment, if any, of
such Lender to make Term Loans hereunder up to the amount set forth on Schedule 2.01, or in
the Assignment and Assumption Agreement pursuant to which such Lender assumed its Term
Commitment, as applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 13.04. The aggregate amount of the Lenders' Term
Commitments on the Closing Date is $50,000,000.

       “Term Loan Priority Collateral” shall mean all assets of the type set forth in the definition
of “DIP Term Loan Priority Collateral” in the ABL DIP Intercreditor Agreement.

       “Term Loan Priority Collateral Sale” shall have the meaning assigned to the term in
Section 9.22.

       “Term Loan Proceeds Account” shall mean the account with Comerica (account ending
in -4724), in which the proceeds of the Initial Term Loans shall be deposited.

       “Term Loan” shall mean a term loan made by a Lender to the Borrower pursuant to
Section 2.01.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 354 of 463




        “Testing Period” shall mean, as applicable, (a) the period beginning on the first day of the
Initial Budget and ending February 23, 2020, (b) the three consecutive calendar week period
ending March 1, 2020, (c) the four consecutive calendar week period ending March 8, 2020, and
(d) each four consecutive calendar week period ending Sunday of each week thereafter.

       “Threshold Amount” shall mean $5,000,000.

        “Transaction” shall mean, collectively, (a) commencement of the Bankruptcy Cases,
(b) the entering into of the Credit Documents and the incurrence of the Loans on the Closing
Date, (c) the entering into the ABL DIP Credit Documents and the initial borrowings thereunder,
(d) the other transactions contemplated by the Restructuring Support Agreement and (e) the
payment of all Transaction Costs.

       “Transaction Costs” shall mean the fees, premiums and expenses payable by Holdings,
the Borrower and its Subsidiaries in connection with the transactions in the definition of
“Transaction”.

       “Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBO Rate Loan.

       “UCC” shall mean the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.

       “Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding
the Benchmark Replacement Adjustment.

       “Unfunded Pension Liability” of any ERISA Plan subject to Title IV of ERISA shall
mean the amount, if any, by which the value of the accumulated plan benefits under the ERISA
Plan determined on a plan termination basis in accordance with actuarial assumptions at such
time consistent with those prescribed by the PBGC for purposes of Section 4044 of ERISA,
exceeds the fair market value of all plan assets of such ERISA Plan.

       “United States” and “U.S.” shall each mean the United States of America.

        “Unrestricted Subsidiary” shall mean each Subsidiary of the Borrower listed on Schedule
1.01(a).

       “U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.

       “U.S. GAAP” shall mean generally accepted accounting principles in the United States of
America as in effect from time to time; provided that determinations made pursuant to this
Agreement in accordance with U.S. GAAP are subject (to the extent provided therein) to Section
13.08(a).

        “U.S. Special Resolution Regimes” has the meaning specified therefor in Section 14.13
of this Agreement.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 355 of 463




       “U.S. Tax Compliance Certificate” shall have the meaning provided in Section 5.01(c).

        “Variance Report” means a weekly variance report prepared by the chief financial officer
of Borrower for (i) each Testing Period and (ii) the period from the commencement of the
Bankruptcy Cases to the date of such variance report, that sets forth (A) actual results against
anticipated results under the applicable Budget for the Testing Period in regard which such
accompanying cash flow forecast is being delivered, reported in the aggregate (highlighting key
line items) as of the end of such period, (B) the variance in dollar amounts and percentages, on a
line item basis, (C) a written explanation for all line item variances of greater than the Permitted
Variance for any given Testing Period and (D) such other information as the Administrative
Agent (acting at the direction of the Required Lenders) may reasonably request with reasonable
advance notice to the Borrower.

       “Vessels” shall mean the towboats, barges and other vessels owned or leased by the
Credit Parties.

       “Weekly Cash Flow Forecast” shall have the meaning provided in Section 9.01(k).

       “Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Domestic Subsidiary of such person.

       “Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary of such Person.

       “Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Restricted Subsidiary of such Person.

        “Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100% of
whose capital stock is at the time owned by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person and (ii) any partnership, association, joint venture or other entity in
which such Person and/or one or more Wholly-Owned Subsidiaries of such Person owns 100%
of the Equity Interests at such time (other than, in the case of a Foreign Subsidiary with respect
to preceding clauses (i) or (ii), director's qualifying shares and/or other nominal amounts of
shares required to be held by Persons other than the Borrower and its Subsidiaries under
applicable law).

       “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country, which write-
down and conversion powers are described in the EU Bail-In Legislation Schedule.

        Section 1.02 Terms Generally and Certain Interpretive Provisions. The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be construed to have the
same meaning and effect as the word “shall”; and the words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all tangible and
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 356 of 463




intangible assets and properties, including cash, securities, accounts and contract rights. The
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision of this Agreement
unless the context shall otherwise require. All references herein to Articles, Sections, paragraphs,
clauses, subclauses, Exhibits and Schedules shall be deemed references to Articles, Sections,
paragraphs, clauses and subclauses of, and Exhibits and Schedules to, this Agreement unless the
context shall otherwise require. Unless otherwise expressly provided herein, (a) all references to
documents, instruments and other agreements (including the Credit Documents and
organizational documents) shall be deemed to include all subsequent amendments, restatements,
amendments and restatements, supplements and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements, supplements and
other modifications are not prohibited by any Credit Document and (b) unless otherwise
specified, references to any law, statute, rule or regulation shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or interpreting such
law. Unless otherwise specified, all references herein to times of day shall be references to
Eastern time (daylight or standard, as applicable). Any reference herein or in any other Credit
Document to the satisfaction, repayment, or payment in full of the Obligations shall mean (a) the
payment or repayment in full in immediately available funds of (i) the principal amount of, and
interest accrued and unpaid with respect to, all outstanding Loans, together with the payment of
any premium applicable to the repayment of the Loans, (ii) all accrued expenses of Secured
Creditors that are payable by a Credit Party under any Credit Document and are unpaid
regardless of whether demand has been made therefor, and (iii) all fees or charges that have
accrued hereunder or under any other Credit Document and are unpaid, (b) [reserved],
(c) [reserved], (d) the receipt by Administrative Agent of cash collateral in order to secure any
other contingent Obligations for which a claim or demand for payment has been made on or prior
to such time or in respect of matters or circumstances known to Administrative Agent or a
Lender at such time that are reasonably expected to result in any loss, cost, damage, or expense
(including attorneys' fees and legal expenses), such cash collateral to be in such amount as the
Administrative Agent and the Required Lenders reasonably determine is appropriate to secure
such contingent Obligations, (e) the payment or repayment in full in immediately available funds
of all other outstanding Obligations, (f) the termination of all of the Commitments of the Lenders
and (g) the delivery of a payoff letter with respect to such payment in full which shall include a
general release of claims against the Indemnified Persons in their capacities as such.

        Section 1.03 Performance; Time. Whenever any performance obligation hereunder or
under any other Credit Document (other than a payment obligation) shall be stated to be due or
required to be satisfied on a day other than a Business Day, such performance shall be made or
satisfied on the next succeeding Business Day. If any Bankruptcy Milestone deadline or other
deadline under this Agreement or any other Credit Document falls on a day that is not a Business
Day, then such Bankruptcy Milestone deadline or other deadline shall be extended until the next
succeeding Business Day and if satisfied on such Business Day shall be deemed to have been
satisfied in compliance with the terms hereof or thereof.

        Section 1.04 Divisions. For all purposes under the Credit Documents, in connection
with any division or plan of division under Delaware law (or any comparable event under a
different jurisdiction's laws): (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall be deemed to have been
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 357 of 463




transferred from the original Person to the subsequent Person, and (b) if any new Person comes
into existence, such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.

       ARTICLE 2      Amount and Terms of Credit.

        Section 2.01 The Term Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth and subject to the terms and conditions
of the Financing Order, each Lender agrees, severally and not jointly to make a term loan to the
Borrower on the Closing Date in a principal amount in Dollars not to exceed such Lender’s Term
Commitment (the “Term Loans”). Any amount borrowed under this Section 2.01 and
subsequently repaid or prepaid may not be reborrowed.

       Section 2.02 Loans.

                (a)     Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their applicable Commitments; provided that the
failure of any Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall be responsible
for the failure of any other Lender to make any Loan required to be made by such other Lender).

                (b)    Subject to Section 3.01, each Borrowing shall be comprised entirely of
Base Rate Loans or LIBO Rate Loans as the Borrower may request pursuant to Section 2.03.
Each Lender may at its option make any LIBO Rate Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance with the terms
of this Agreement or cause the Borrower to pay additional amounts pursuant to Section 3.01.
Borrowings of more than one Type may be outstanding at the same time; provided further that
the Borrower shall not be entitled to request any Borrowing that, if made, would result in more
than three (3) Borrowings of LIBO Rate Loans outstanding hereunder at any one time. For
purposes of the foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.

               (c)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such account as the
Administrative Agent may designate not later than 1:00 p.m., New York time, and the
Administrative Agent shall promptly wire all requested amounts so received to an account as
directed by the Borrower in the applicable Notice of Borrowing maintained with the
Administrative Agent or, if a Borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met or waived, return the amounts so received to
the respective Lenders.

               (d)    [reserved.]

               (e)      Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date.
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 358 of 463




        Section 2.03 Borrowing Procedure. Each Term Loan shall be made by irrevocable
written request by an Responsible Officer delivered to the Administrative Agent in the form of a
Notice of Borrowing, appropriately completed and signed by a Responsible Officer of the
Borrower: (i) in the case of a Borrowing of LIBO Rate Loans, not later than 1:00 p.m., New
York time, three (3) Business Days before the date of the proposed Borrowing or (ii) in the case
of a Borrowing of Base Rate Loans, not later than 1:00 p.m., New York time, one (1) Business
Day prior to the date of the proposed Borrowing; provided, that Administrative Agent may, at
the direction of the Required Lenders, elect to accept as timely requests that are received later
than such time as provided in this Section 2.03. Each such Notice of Borrowing shall be
irrevocable, subject to Sections 2.09 and 3.01, and shall be a written Notice of Borrowing in a
form approved by the Administrative Agent and signed by the Borrower. Each such written
Notice of Borrowing shall specify the following information in compliance with Section 2.02:

               (a)    the aggregate amount of such Borrowing;

               (b)    the date of such Borrowing, which shall be a Business Day;

              (c)  whether such Borrowing is to be a Borrowing of Base Rate Loans or a
Borrowing of LIBO Rate Loans;

               (d)     in the case of a Borrowing of LIBO Rate Loans, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and

             (e)   the account to which funds are to be disbursed, which shall be the Term
Loan Proceeds Account.

        If no election as to the Type of Borrowing is specified, then the requested Borrowing
shall be a Borrowing of LIBO Rate Loans with an Interest Period of one month’s duration. If no
Interest Period is specified with respect to any requested Borrowing of LIBO Rate Loans, then
the Borrower shall be deemed to have selected an Interest Period of one month's duration.
Promptly following receipt of a Notice of Borrowing in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the amount of such
Lender's Loan to be made as part of the requested Borrowing.

       Section 2.04 Evidence of Debt; Repayment of Loans.

              (a)    The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Term Lender, the then unpaid principal amount of
each Term Loan of such Lender on the Maturity Date; provided that if on the Plan Effective Date
the New Money Conversion Conditions are satisfied, the Term Loan of each Lender shall be
deemed repaid through the issuance to such Lender (or its designated Affiliate or related fund) of
New Money Preferred Equity with a liquidation preference equal to the principal amount of such
Term Loan outstanding on the Plan Effective Date.

              (b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender resulting from
each Loan made by such Lender from time to time, including the amounts of principal and
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 359 of 463




interest payable and paid to such Lender from time to time under this Agreement. The Borrower
shall be entitled to review records of such accounts with prior reasonable notice during normal
business hours.

                (c)   The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest Period applicable
thereto; (ii) the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder; and (iii) the amount of any sum received
by the Administrative Agent hereunder for the account of the Lenders and each Lender's share
thereof. Each Lender shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Lender. The Borrower shall be entitled to
review records of such accounts with prior reasonable notice during normal business hours.

                (d)    The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the obligations
therein recorded absent manifest error; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in any manner
affect the obligations of the Borrower to repay the Loans in accordance with their terms. In the
event of any conflict between the accounts and records pursuant to paragraphs (b) and (c) above,
the account and records pursuant to paragraph (c) above shall control.

              (e)     [reserved.]

       Section 2.05 Fees; Discounts; Premium.

               (a)    On the Closing Date, the Borrower shall pay in cash to each Lender, a fee
in the form of original issue discount in an amount equal to 3.00% of the amount of the
Commitments of such Lender on the Closing Date (the “OID”). OID shall be fully earned, and
shall be due and payable on the Closing Date.

               (b)      The Borrower shall pay to each Lender that is an Initial DIP Commitment
Party (or Affiliate of an Initial DIP Commitment Party or successor of an Initial DIP
Commitment Party in its capacity as such) a non-refundable backstop premium in an amount
equal to 6.00% (the “DIP Backstop Premium”) of the amount of the initial commitment of such
Initial DIP Commitment Party pursuant to Section 3.05 of the Restructuring Support Agreement
as of the initial date of the Restructuring Support Agreement (without giving effect to any
reductions or adjustments thereto). The DIP Backstop Premium shall be fully earned on the date
on which the Initial Financing Order is entered and shall be due and payable (i) on the Maturity
Date in cash or (ii) if the New Money Conversion Conditions are satisfied on the Plan Effective
Date, in New Money Preferred Equity.

              (c)    The Borrower shall pay to each Lender a non-refundable discount in an
amount equal to 7.00% (the “DIP Conversion Discount”) of the aggregate principal amount of
such Lender’s Term Loans. The DIP Conversion Discount shall be earned by and shall be due
and payable, (x) with respect to any Term Loans that are prepaid or repaid (whether on a
voluntary or mandatory basis) pursuant to Section 2.09 or which became due and payable on the
Maturity Date or pursuant to Article IX prior to the Maturity Date, in cash on the date of such
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 360 of 463




prepayment or repayment or on which such Term Loans become due and payable, and (y) on the
Plan Effective Date, if all New Money Conversion Conditions are satisfied, in New Money
Preferred Equity.

               (d)     The Borrower agrees to pay to the Administrative Agent, for its own
account, the fees set forth in the Administrative Agent Fee Letter or such other fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent (the “Administrative Agent Fees”).

               (e)     All fees, premiums and discounts shall be paid on the dates due, in
immediately available funds, except with respect to any payments expressly permitted to be
made in New Money Preferred Equity, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders (other than Defaulting Lenders). Once paid, none of the fees,
premiums or discounts shall be refundable under any circumstances. Any Lender may, by written
designation to the Borrower, cause any fees, premiums or discounts under paragraphs (b) or (c)
above, as applicable, to be issued or paid to any of its Affiliates or related investment vehicles.

       Section 2.06 Interest on Loans.

               (a)   Subject to the provisions of Section 2.06(c), the Loans comprising each
Borrowing of Base Rate Loans, shall bear interest at a rate per annum equal to the Base Rate plus
the Applicable Margin in effect from time to time.

                (b)     Subject to the provisions of Section 2.06(c), the Loans comprising each
Borrowing of LIBO Rate Loans shall bear interest at a rate per annum equal to the LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Margin in effect from time to
time.

                (c)     Notwithstanding the foregoing, upon the occurrence and during the
continuation of an Event of Default and at the election of the Required Lenders, all Loans and all
other Obligations shall bear interest at a rate per annum equal to (i) in the case of overdue
principal of, or interest on, any Loan, 2% plus the rate otherwise applicable to such Loan or (iii)
in the case of any other amount, 2% plus the rate applicable to Base Rate Loans.

               (d)     Accrued interest on each Loan shall be payable as set forth in
Section 2.10(a) in arrears.

                (e)    All interest and fees hereunder shall be computed on the basis of a year of
360 days and in each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Base Rate or LIBO Rate shall be determined
by the Administrative Agent (acting at the direction of the Required Lenders) in accordance with
the provisions of this Agreement and such determination shall be conclusive absent manifest
error.
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 361 of 463




       Section 2.07 Termination and Reduction of Commitments. To the extent not
terminated earlier, the Term Commitments shall automatically terminate on the Closing Date
immediately after giving effect to the Term Loans to be made on such date.

       Section 2.08 Interest Elections.

               (a)     Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing and, in the case of a Borrowing of LIBO Rate Loans, shall have an initial
Interest Period as specified in such Notice of Borrowing. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in the case of a
Borrowing of LIBO Rate Loans, may elect Interest Periods therefor, all as provided in this
Section 2.08. The Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding anything to the contrary, the
Borrower shall not be entitled to request any conversion or continuation that, if made, would
result in more than three (3) Borrowings of LIBO Rate Loans outstanding hereunder at any one
time.

              (b)     To make an election pursuant to this Section 2.08, the Borrower shall
notify the Administrative Agent of such election by electronic transmission (if arrangements for
doing so have been approved by the Administrative Agent, which approval shall not be
unreasonably withheld, delayed or conditioned) by the time that a Notice of Borrowing would be
required under Section 2.03 if the Borrower was requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election, subject to Section 3.05.
Each such written Notice of Conversion/Continuation shall be substantially in the form of
Exhibit A-2, unless otherwise agreed to by the Administrative Agent (acting at the direction of
the Required Lenders) and the Borrower.

               (c)    Each written Notice of Conversion/Continuation shall specify the
following information in compliance with Section 2.02:

                       (i)    the Borrowing to which such Notice of Conversion/Continuation
       applies and, if different options are being elected with respect to different portions
       thereof, the portions thereof to be allocated to each resulting Borrowing (in which case
       the information to be specified pursuant to clauses (iii) and (iv) below shall be specified
       for each resulting Borrowing);

                    (ii)    the effective date of the election made pursuant to such Notice of
       Conversion/Continuation, which shall be a Business Day;

                     (iii) whether the resulting Borrowing is to be a Borrowing of Base Rate
       Loans or a Borrowing of LIBO Rate Loans; and

                      (iv)    if the resulting Borrowing is a Borrowing of LIBO Rate Loans, the
       Interest Period to be applicable thereto after giving effect to such election, which shall be
       a period contemplated by the definition of the term “Interest Period”.
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 362 of 463




        If any such Notice of Conversion/Continuation requests a Borrowing of LIBO Rate
Loans but does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.

                (d)   Promptly following receipt of a Notice of Conversion/Continuation, the
Administrative Agent shall advise each Lender of the details thereof and of such Lender's portion
of each resulting Borrowing.

                (e)     If a Notice of Conversion/Continuation with respect to a Borrowing of
LIBO Rate Loans is not timely delivered prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be continued as a LIBO Rate Loan with a one month’s Interest
Period. Notwithstanding any contrary provision hereof, if an Event of Default has occurred and
is continuing and the Administrative Agent, at the request of the Required Lenders, so notifies
the Borrower, then, after the occurrence and during the continuance of such Event of Default (i)
no outstanding Borrowing may be converted to or continued as a Borrowing of LIBO Rate Loans
and (ii) unless repaid, each Borrowing of LIBO Rate Loans shall be converted to a Borrowing of
Base Rate Loans at the end of the Interest Period applicable thereto.

       Section 2.09 Optional and Mandatory Prepayments of Loans.

                (a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay, without premium or penalty, other than as set forth in Section 2.05
any Borrowing, in whole or in part, subject to the requirements of this Section 2.09; provided
that each partial prepayment shall be in an amount that is an integral multiple of $100,000.

              (b)     Mandatory Prepayments.

                       (i)     Within three (3) Business Days of receipt by any Credit Party or
       any of its Subsidiaries of the Net Cash Proceeds of any disposition of any Term Loan
       Priority Collateral pursuant to Section 10.02(ii), (iv), (viii) (solely clause (C), (ix), (xii)
       and (xxiv) (including Net Cash Proceeds of insurance or arising from casualty losses or
       condemnations and payments in lieu thereof), Borrower shall prepay the outstanding
       principal amount of the Obligations in accordance with Section 2.09(c) in an amount
       equal to 100% of the Net Cash Proceeds (minus any Net Cash Proceeds that are used by
       any Credit Party to prepay “Obligations” (as defined in the ABL DIP Credit Agreement)
       in accordance with the terms ABL DIP Credit Agreement) received by such Person in
       connection with such disposition of such Term Loan Priority Collateral, plus any
       applicable amounts payable with respect thereto pursuant to Section 2.05.
       Notwithstanding the foregoing, (i) no Net Cash Proceeds shall be payable under this
       clause (i) with respect to any transaction which generates Net Cash Proceeds of $100,000
       or less for such transaction (and not more than $1,000,000 in the aggregate for the term of
       this Agreement) and (ii) prepayments under this clause (i) shall be without duplication of
       any prepayments under clause (ii) of this Section 2.09(b). Nothing contained in this
       Section 2.09(b)(i) shall permit any Credit Party or any of its Subsidiaries to sell or
       otherwise dispose of any assets other than in accordance with Section 10.02.
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 363 of 463




                      (ii)    Within one Business Day of the date of incurrence by any Credit
       Party or any of its Subsidiaries of any Indebtedness for borrowed money (other than
       Indebtedness under this Agreement or the ABL DIP Credit Agreement) or of the issuance
       by any Credit Party or any of its Subsidiaries of any Equity Interests, Borrower shall
       prepay the outstanding principal amount of the Obligations in accordance with
       Section 2.09(c) in an amount equal to 100% of the Net Cash Proceeds (minus any Net
       Cash Proceeds that are used by any Credit Party to prepay “Obligations” (as defined in
       the ABL DIP Credit Agreement) in accordance with the terms ABL DIP Credit
       Agreement) received by such Person in connection with such incurrence or issuance plus
       any applicable amounts payable with respect thereto pursuant to Section 2.05. The
       provisions of this Section 2.09(ii) shall not be deemed to be implied consent to any such
       incurrence or issuance otherwise prohibited by the terms of this Agreement.

              (c)     Application of Prepayments.

                      (i)    All optional or mandatory prepayments shall be applied pursuant
       to Section 11.13.

                     (ii)   Amounts to be applied pursuant to this Section 2.09 to the
       prepayment of Loans shall be applied, as applicable, first to reduce outstanding Base Rate
       Loans. Any amounts remaining after each such application shall be applied to prepay
       LIBO Rate Loans.

               (a)      Notice of Prepayment. The Borrower shall notify the Administrative
Agent in writing of any prepayment hereunder (i) in the case of prepayment of a Borrowing of
LIBO Rate Loans, not later than 1:00 p.m., New York time, three (3) Business Days before the
date of prepayment or (ii) in the case of prepayment of a Borrowing of Base Rate Loans, not
later than 1:00 p.m., New York time, one Business Day prior to the date of prepayment. Each
such notice shall specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment and specifying the sub-paragraph of this Section
2.09 pursuant to which payment is made. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.06.

       Section 2.10 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

              (a)     Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent's Account for the account of the Lenders and shall be made in
immediately available funds, no later than 1:00 p.m. New York time on the date specified herein.
Any payment received by the Administrative Agent in immediately available funds in Agent's
Account later than 1:00 p.m. New York time may, in the Administrative Agent’s discretion be
deemed to have been received on the following Business Day and any applicable interest or fee
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 364 of 463




shall continue to accrue until such following Business Day. Except to the extent provided to the
contrary in Section 2.05 or Section 2.06(d), (i) all interest and all other fees payable hereunder or
under any of the other Credit Documents shall be due and payable, in arrears, on each Interest
Payment Date, and (ii) all costs and expenses payable hereunder or under any of the other Credit
Documents, and all other costs and expenses payable pursuant to Section 13.01 shall be due and
payable on (x) with respect to such expenses outstanding as of the Closing Date, the Closing
Date, and (y) otherwise, the earlier of (A) the last Business Day of the month following the date
on which the applicable costs and expenses were first incurred, or (B) the date on which demand
therefor is made by Agent. Borrower hereby authorize Agent, from time to time without prior
notice to Borrower, to charge to the Term Loan principal balance (A) on the first day of each
month, all interest accrued during the prior month on the Term Loans hereunder, (B) when
incurred or accrued, all fees, premiums, discounts and amounts provided for in Section 2.05, (C)
as and when due and payable, all other fees payable hereunder or under any of the other Credit
Documents, (D) on the Closing Date and thereafter as and when due and payable, all other costs
and expenses payable under Section 13.01, and (E) as and when due and payable all other
payment obligations payable under any Credit Document or any Bank Product Agreement. All
amounts (including interest, fees, costs, expenses, or other amounts payable hereunder or under
any other Credit Document or under any Bank Product Agreement) payable pursuant to this
Section 2.10(a) shall thereupon constitute Loans hereunder, shall constitute Obligations
hereunder, and shall initially accrue interest at the rate then applicable to Loans that are Base
Rate Loans (unless and until converted into LIBO Rate Loans in accordance with the terms of
this Agreement).

                (b)   If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees then due hereunder,
such funds shall be applied in the manner as provided in Section 2.09(c) or 11.13 hereof, as
applicable, ratably among the parties entitled thereto.

                (c)   If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of its Term Loans
resulting in such Lender receiving payment of a greater proportion of the aggregate amount of its
Term Loans and accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face value) participations
in the Term Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Term Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price restored to the extent of
such recovery, without interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Term Loans to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law that any Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against the Credit Parties rights of setoff and
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 365 of 463




counterclaim with respect to such participation as fully as if such Lender were a direct creditor of
a Credit Party in the amount of such participation..

                (d)     Unless the Administrative Agent shall have received written notice from
the Borrower prior to the date on which any payment is due to the Administrative Agent for the
account of the Lenders that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed to such Lender
with interest thereon, for each day from and including the date such amount is distributed to it to
but excluding the date of payment to the Administrative Agent, at the Defaulting Lender Rate.

                (e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c) or 2.10(d), then the Administrative Agent may, in its discretion or
acting at the direction of the Required Lenders (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender's obligations under such Sections until all such unsatisfied
obligations are fully paid.

               (f)    The receipt of any payment item by the Administrative Agent shall not be
required to be considered a payment on account unless such payment item is a wire transfer of
immediately available funds made to Agent's Account or unless and until such payment item is
honored when presented for payment. Should any payment item not be honored when presented
for payment, then Borrower shall be deemed not to have made such payment. Anything to the
contrary contained herein notwithstanding, any payment item shall be deemed received by the
Administrative Agent only if it is received into Agent's Account on a Business Day on or before
1:00 p.m. New York time. If any payment item is received into Agent's Account on a non-
Business Day or after 1:00 p.m. New York time on a Business Day, it shall be deemed to have
been received by the Administrative Agent as of the opening of business on the immediately
following Business Day.

               (g)     [reserved].

       Section 2.11 Defaulting Lenders.

            (a)     Amendments. A Defaulting Lender shall have no right to vote on any
amendment, waiver or other modification of a Credit Document, except as provided in Section
13.11(f).

              (b)    Payments; Fees. The Administrative Agent may, acting at the direction of
the Required Lenders, receive and retain any amounts payable to a Defaulting Lender under the
Credit Documents, and a Defaulting Lender shall be deemed to have assigned to the
Administrative Agent such amounts until all Obligations owing to the Administrative Agent,
Non-Defaulting Lenders and other Secured Creditors have been paid in full. The Administrative
Agent may, acting at the direction of the Required Lenders, apply such amounts to the
Defaulting Lender's defaulted obligations or readvance the amounts to the Borrower hereunder.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 366 of 463




A Lender shall not be entitled to receive any fees accruing hereunder during the period in which
it is a Defaulting Lender.

               (c)     Cure. The Administrative Agent may, acting at the direction of the
Required Lenders, agree in writing that a Lender is no longer a Defaulting Lender. Unless
expressly agreed by the Borrower and Administrative Agent (acting at the direction of the
Required Lenders) no reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender. The failure of any Lender to fund a Loan or otherwise to perform its
obligations hereunder shall not relieve any other Lender of its obligations, and no Lender shall be
responsible for default by another Lender.

       Section 2.12 [Reserved].

       Section 2.13 [Reserved].

       Section 2.14 [Reserved].

       Section 2.15 [Reserved.].

       Section 2.16 [Reserved.]

       Section 2.17 [Reserved.]

       Section 2.18 [Reserved.]

       Section 2.19 [Reserved.]

        Section 2.20 Superpriority. Except as set forth herein or in the Financing Order, no
other claim having a priority superior or pari passu to that granted to the Agent and the Lenders
by the Financing Order (other than the claims in favor of the ABL DIP Agent) shall be granted or
approved while any Obligations under this Agreement remain outstanding. Except for the Carve
out, no costs, fees or expenses of administration shall be imposed against the Administrative
Agent, the Lenders or any of the Collateral or any of the Existing Agent, the Existing Lenders or
the Collateral (as defined in the Existing Credit Agreement) under Sections 105, 506(c) or 552 of
the Bankruptcy Code, or otherwise, and each of the Credit Parties hereby waives for itself and on
behalf of its estate in bankruptcy, any and all rights under sections 105, 506(c) or 552, or
otherwise, to assert or impose or seek to assert or impose, any such costs or expenses of
administration against Agent, Lenders or any of the Collateral or any of the Existing Agent or the
Existing Lenders.

       Section 2.21 Waiver of any Priming Rights. On and after the Closing Date, and on
behalf of themselves and their estates, and for so long as any Obligations shall be outstanding,
the Borrower and the Guarantors hereby irrevocably waive any right, pursuant to Sections 364(c)
or 364(d) of the Bankruptcy Code or otherwise, to grant any Lien of equal or greater priority than
the DIP Liens securing the Obligations, or to approve a claim of equal or greater priority than the
Obligations, in each case other than the Carve out, obligations under the ABL DIP Credit
Documents or otherwise provided in the Financing Orders.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 367 of 463




       Section 2.22 Existing Fleet Mortgages. All Fleet Mortgages entered in connection with
the Existing Secured Obligations shall secure the Obligations hereunder as well as the Existing
Secured Obligations.

       ARTICLE 3      Yield Protection, Illegality and Replacement of Lenders.

       Section 3.01 Increased Costs, Illegality, etc.

                (a)     In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all parties hereto but, with
respect to clause (i) below, may be made only by the Administrative Agent):

                      (i)     on any Interest Determination Date that, by reason of any changes
       arising after the date of this Agreement affecting the interbank Eurodollar market,
       adequate and fair means do not exist for ascertaining the applicable interest rate on the
       basis provided for in the definition of LIBO Rate;

                      (ii)    at any time, that such Lender shall incur increased costs or
       reductions in the amounts received or receivable hereunder with respect to any LIBO
       Rate Loan because of any change since the Closing Date in any applicable law or
       governmental rule, regulation, order, guideline or request (whether or not having the
       force of law) or in the official interpretation or administration thereof and including the
       introduction of any new law or governmental rule, regulation, order, official guideline or
       request, such as, but not limited to: (A) any additional Tax imposed on any Lender
       (except Indemnified Taxes or Other Taxes indemnified under Section 5.01 or any
       Excluded Taxes) or (B) a change in official reserve requirements, but, in all events,
       excluding reserves required under Regulation D to the extent included in the computation
       of the LIBO Rate; or

                      (iii) at any time, if the making or continuance of any LIBO Rate Loan
       has been made (x) unlawful by any law or governmental rule, regulation or order, (y)
       impossible by compliance by any Lender in good faith with any governmental request
       (whether or not having force of law) or (z) impracticable as a result of a contingency
       occurring after the Closing Date which materially and adversely affects the interbank
       Eurodollar market;

then, and in any such event, such Lender (or the Administrative Agent, in the case of clause (i)
above) shall promptly give notice (by telephone promptly confirmed in writing) to the Borrower
and, except in the case of clause (i) above, to the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBO Rate Loans shall no longer be available until
such time as the circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion/Continuation given by the Borrower
with respect to LIBO Rate Loans which have not yet been incurred (including by way of
conversion) shall be deemed rescinded by the Borrower, (y) in the case of clause (ii) above,
Borrower agrees to pay to such Lender, upon such Lender's written request therefor, such
additional amounts (in the form of an increased rate of, or a different method of calculating,
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 368 of 463




interest or otherwise as such Lender in its sole discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts received or receivable
hereunder (a written notice setting forth the additional amounts owed to such Lender, showing in
reasonable detail the basis for the calculation thereof, shall be submitted to the Borrower by such
Lender and shall, absent manifest error, be final and conclusive and binding on all the parties
hereto), (z) in the case of clause (iii) above, the Borrower shall take one of the actions specified
in Section 3.01(b) as promptly as possible and, in any event, within the time period required by
law.

                (b)     Subject to Section 3.06, at any time that any LIBO Rate Loan is affected
by the circumstances described in Section 3.01(a)(ii), the Borrower may, and in the case of a
LIBO Rate Loan affected by the circumstances described in Section 3.01(a)(iii), the Borrower
shall, either (x) if the affected LIBO Rate Loan is then being made initially or pursuant to a
conversion, cancel such Borrowing by giving the Administrative Agent telephonic notice
(confirmed in writing) on the same date that the Borrower was notified by the affected Lender or
the Administrative Agent pursuant to Section 3.01(a)(ii) or (iii) or (y) if the affected LIBO Rate
Loan is then outstanding, upon at least three (3) Business Days' written notice to the
Administrative Agent, require the affected Lender to convert such LIBO Rate Loan into a Base
Rate Loan; provided that if more than one Lender is affected at any time, then all affected
Lenders must be treated the same pursuant to this Section 3.01(b).

                (c)     If any Lender determines that after the Closing Date the introduction of or
any change in any applicable law or governmental rule, regulation, order, guideline, directive or
request (whether or not having the force of law) concerning capital or liquidity requirements, or
any change in interpretation or administration thereof by the NAIC or any Governmental
Authority, central bank or comparable agency, will have the effect of increasing the amount of
capital or liquidity required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender's Commitments hereunder or its
obligations hereunder, then Borrower agrees to pay to such Lender, upon its written demand
therefor, such additional documented amounts as shall be required to compensate such Lender or
such other corporation for the increased cost to such Lender or such other corporation or the
reduction in the rate of return to such Lender or such other corporation as a result of such
increase of capital. In determining such additional amounts, each Lender will act reasonably and
in good faith and will use averaging and attribution methods which are reasonable; provided that
such Lender's determination of compensation owing under this Section 3.01(c) shall, absent
manifest error, be final and conclusive and binding on all the parties hereto. Each Lender, upon
determining that any additional amounts will be payable pursuant to this Section 3.01(c), will
give prompt written notice thereof to the Borrower, which notice shall show in reasonable detail
the basis for calculation of such additional amounts.

                (d)     Notwithstanding anything in this Agreement to the contrary, (x) the Dodd-
Frank Wall Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III ((x) and (y) collectively referred to as “Dodd Frank
and Basel III”), shall be deemed to be a change after the Closing Date in a requirement of law or
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 369 of 463




government rule, regulation or order, regardless of the date enacted, adopted, issued or
implemented (including for purposes of this Section 3.01).

Notwithstanding the above, a Lender will not be entitled to demand compensation for any
increased cost or reduction set forth in this Section 3.01 at any time if it is not the general
practice and policy of such Lender to demand such compensation from similarly situated
borrowers in similar circumstances at such time.

        Section 3.02 Compensation. The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis for requesting such
compensation and the calculation of the amount of such compensation), for all losses, expenses
and liabilities (including, without limitation, any loss, expense or liability incurred by reason of
the liquidation or reemployment of deposits or other funds required by such Lender to fund its
LIBO Rate Loans but excluding loss of anticipated profits and excluding the impact of the
second proviso of the definition of LIBO Rate) which such Lender may sustain: (i) if for any
reason (other than a default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, LIBO Rate Loans does not occur on a date specified therefor in a Notice
of Borrowing or Notice of Conversion/Continuation (whether or not withdrawn by the applicable
Borrower or deemed withdrawn pursuant to Section 3.01(a)); (ii) if any prepayment or
repayment (including any termination or reduction of Commitments made pursuant to Section
2.07 or as a result of an acceleration of the Loans pursuant to Section 11) or conversion of any of
its LIBO Rate Loans occurs on a date which is not the last day of an Interest Period with respect
thereto; (iii) if any prepayment of any LIBO Rate Loans is not made on any date specified in a
notice of termination or reduction given by the Borrower; or (iv) as a consequence of (x) any
other default by the Borrower to repay its LIBO Rate Loans when required by the terms of this
Agreement or (y) any election made pursuant to Section 3.01(b).

        Section 3.03 Change of Lending Office. Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 3.01(a)(ii) or (iii), Section 3.01(c) or Section
5.01 with respect to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another lending office for
any Loans affected by such event; provided that such designation is made on such terms that
such Lender and its lending office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of such Section.
Nothing in this Section 3.03 shall affect or postpone any of the obligations of the Borrower or the
right of any Lender provided in Sections 3.01 and 5.01.

        Section 3.04 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of an event giving rise to the operation of Section 3.01(a)(ii) or (iii),
Section 3.01(c) or Section 5.01 with respect to such Lender or (z) in the case of a refusal by a
Lender to consent to certain proposed changes, waivers, discharges or terminations with respect
to this Agreement which have been approved by the Required Lenders as (and to the extent)
provided in Section 13.12(b), the Borrower shall have the right, if no Event of Default then exists
(or, in the case of preceding clause (z), will exist immediately after giving effect to such
replacement), to replace such Lender (the “Replaced Lender”) with one or more other Eligible
Transferees, none of whom shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to be reasonably
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 370 of 463




acceptable to the Administrative Agent (to the extent the Administrative Agent's consent would
be required for an assignment to such Replacement Lender pursuant to Section 13.04); provided
that (i) at the time of any replacement pursuant to this Section 3.04, the Replacement Lender
shall enter into one or more Assignment and Assumption Agreements pursuant to Section
13.04(b) (and with all fees payable pursuant to said Section 13.04(b) to be paid by the
Replacement Lender and/or the Replaced Lender (as may be agreed to at such time by and
among the Borrower, the Replacement Lender and the Replaced Lender)) pursuant to which the
Replacement Lender shall acquire all of the Commitments and outstanding Loans of the
Replaced Lender and, in connection therewith, shall pay to (x) the Replaced Lender in respect
thereof an amount equal to the sum of (I) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the respective Replaced Lender and (II) an amount equal to
all accrued, but theretofore unpaid, Fees owing to the Replaced Lender pursuant to Section 2.05
and (ii) all obligations of Borrower due and owing to the Replaced Lender at such time (other
than those specifically described in clause (i) above in respect of which the assignment purchase
price has been, or is concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon receipt by the Replaced Lender of all amounts
required to be paid to it pursuant to this Section 3.04, the Administrative Agent shall be entitled
(but not obligated) and authorized to execute an Assignment and Assumption Agreement on
behalf of such Replaced Lender, and any such Assignment and Assumption Agreement so
executed by the Administrative Agent and the Replacement Lender shall be effective for
purposes of this Section 3.04 and Section 13.04. Upon the execution of the respective
Assignment and Assumption Agreement, the payment of amounts referred to in clauses (i) and
(ii) above, recordation of the assignment on the Register pursuant to Section 13.14, (x) the
Replacement Lender shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 3.01, 3.02, 5.01, 12.07 and 13.01), which
shall survive as to such Replaced Lender.

         Section 3.05 Inability to Determine Rates. If the Required Lenders determine in good
faith that for any reason (a) U.S. Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of such LIBO Rate
Loan, (b) adequate and reasonable means do not exist for determining the LIBO Rate for any
requested Interest Period with respect to a proposed LIBO Rate Loan, or (c) that the LIBO Rate
for any requested Interest Period with respect to a proposed LIBO Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders
to make or maintain LIBO Rate Loans shall be suspended, and (y) in the event of a determination
described in the preceding sentence with respect to the LIBO Rate component of the Base Rate,
the utilization of the LIBO Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBO Rate Loans or, failing that, will be deemed
to have converted such request into a request for a Borrowing of LIBO Rate Loans in the amount
specified therein.
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 371 of 463




       Section 3.06 Effect of Benchmark Transition Event.

               (a)     Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Credit Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent (acting at the direction of
the Required Lenders) and Borrower may amend this Agreement to replace the LIBO Rate with
a Benchmark Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. New York time on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and Borrower so long
as the Administrative Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders. Any such amendment with respect
to an Early Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the LIBO Rate with a Benchmark
Replacement pursuant to this Section 3.06 will occur prior to the applicable Benchmark
Transition Start Date.

               (b)     Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have the right to
make Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Credit Document, any amendments implementing
such Benchmark Replacement Conforming Changes will become effective without any further
action or consent of any other party to this Agreement.

                (c)     Notices; Standards for Decisions and Determinations. The Administrative
Agent (acting at the direction of the Required Lenders) will promptly notify Borrower and the
Lenders of (1) any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition Start Date,
(2) the implementation of any Benchmark Replacement, (3) the effectiveness of any Benchmark
Replacement Conforming Changes, and (4) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made by Agent or
Lenders pursuant to this Section 3.06 including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from any other party
hereto, except, in each case, as expressly required pursuant to this Section 3.06.

              (d)    Benchmark Unavailability Period. Upon Borrower's receipt of notice of
the commencement of a Benchmark Unavailability Period, Borrower may revoke any request for
a LIBO Borrowing of, conversion to or continuation of LIBO Rate Loans to be made, converted
or continued during any Benchmark Unavailability Period and, failing that, Borrower will be
deemed to have converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of Base Rate
based upon the LIBO Rate will not be used in any determination of the Base Rate.

       ARTICLE 4       [Reserved].
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 372 of 463




       ARTICLE 5      Taxes.

       Section 5.01 Net Payments.

                (a)    All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding for, any Taxes,
except as required by applicable law. If any Indemnified Taxes are required to be withheld or
deducted from such payments, then the Credit Parties jointly and severally agree that (i) to the
extent such deduction or withholding is on account of an Indemnified Tax or Other Tax, the sum
payable shall be increased as necessary so that after making all required deductions or
withholding (including deduction or withholdings applicable to additional sums payable under
this Section 5.01), the Administrative Agent or Lender (as the case may be) receives an amount
equal to the sum it would have received had no such deductions or withholdings been made,
(ii) the applicable withholding agent will make such deductions or withholdings, and (iii) the
applicable withholding agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law. In addition, the Credit
Parties shall timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law. The Credit Parties will furnish to the Administrative Agent within forty-five
(45) days after the date the payment by any of them of any Indemnified Taxes or Other Taxes is
due pursuant to applicable law certified copies of tax receipts evidencing such payment by the
applicable Credit Party. The Credit Parties jointly and severally agree to indemnify and hold
harmless the Administrative Agent and each Lender, and reimburse the Administrative Agent
and each Lender, within ten (10) days of written request therefor, for the amount of any
Indemnified Taxes (including any Indemnified Taxes imposed on amounts payable under this
Section 5.01) payable or paid by the Administrative Agent or such Lender (or their Affiliates on
behalf of the Administrative Agent or such Lender) or required to be withheld or deducted from
a payment to the Administrative Agent or such Lender, and any Other Taxes, and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto (including reasonable attorneys'
and tax advisors' fees and expenses), whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental Authority.

               (b)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or a reduced rate of, withholding Tax;
provided however, notwithstanding anything to the contrary in this Section 5.01(b), the
completion, execution and submission of such forms or documentation (other than such
documentation set forth in Section 5.01(c)) shall not be required if in the Lender's reasonable
judgment such completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or commercial position of
such Lender or its Affiliates. Each Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific documents required below in
Section 5.01(c)) expired, obsolete or inaccurate in any respect, deliver promptly to the Borrower
and the Administrative Agent updated or other appropriate documentation (including any new
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 373 of 463




documentation reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and the Administrative Agent in writing of its inability to do so.

                 (c)    Without limiting the generality of the foregoing: (w) each Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of the Code) shall
deliver to the Borrower and the Administrative Agent on or prior to the Closing Date or, in the
case of a Lender that is an assignee or transferee of an interest under this Agreement pursuant to
Section 3.04 or 13.04 (unless the relevant Lender was already a Lender hereunder immediately
prior to such assignment or transfer), on the date of such assignment or transfer to such Lender,
(i) two accurate and complete original signed copies of Internal Revenue Service Form W-8BEN
(or successor form) or Form W-8BEN-E (or successor form) claiming eligibility for benefits of
an income tax treaty to which the United States is a party or Form W-8ECI (or successor form);
(ii) in the case of a Lender claiming exemption from U.S. federal withholding tax under Section
871(h) or 881(c) of the Code with respect to payments of “portfolio interest,” a certificate
substantially in the form of Exhibit C (any such certificate, a “U.S. Tax Compliance Certificate”)
and two accurate and complete original signed copies of Internal Revenue Service Form W-
8BEN (or successor form) or W-8BEN-E (or successor form) certifying to such Lender's
entitlement as of such date to a complete exemption from U.S. withholding tax with respect to
payments of interest to be made under this Agreement; or (iii) to the extent a Lender is not the
beneficial owner (for example, where the Lender is a partnership or a participating Lender), two
accurate and complete original signed copies of Internal Revenue Service Form W-8IMY (or
successor form) of the Lender, accompanied by Form W-8ECI, Form W-8BEN, Form W-8BEN-
E, U.S. Tax Compliance Certificate, Form W-8IMY, Form W-9, and/or any other required
information (or successor or other applicable form) from each beneficial owner that would be
required under this Section 5.01(c) if such beneficial owner were a Lender (provided that, if the
Lender is a partnership for U.S. federal income Tax purposes (and not a participating Lender),
and one or more beneficial owners are claiming the portfolio interest exemption, the U.S. Tax
Compliance Certificate may be provided by such Lender on behalf of such beneficial owners);
(x) each Lender that is a United States person, as defined in Section 7701(a)(30) of the Code,
shall deliver to the Borrower and the Administrative Agent, at the times specified in Section
5.01(b), two accurate and complete original signed copies of Internal Revenue Service Form W-
9, or any successor form that such Person is entitled to provide at such time, in order to qualify
for an exemption from United States backup withholding requirements; (y) the Administrative
Agent shall deliver to the Borrower, on or prior to the date it becomes the Administrative Agent
hereunder, one accurate and complete original signed copy of Internal Revenue Service Form W-
9 or any applicable successor form; and (z) if any payment made to a Lender under any Credit
Document would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to
the Borrower and the Administrative Agent, at the time or times prescribed by applicable law
and at such time or times reasonably requested by the Borrower or the Administrative Agent,
such documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably requested by the
Borrower or the Administrative Agent as may be necessary for the Borrower or the
Administrative Agent to comply with its obligations under FATCA, to determine whether such
Lender has complied with such Lender's obligations under FATCA or to determine, if necessary,
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 374 of 463




the amount to deduct and withhold from such payment. Solely for purposes of this Section
5.01(c)(z), “FATCA” shall include any amendment made to FATCA after the Closing Date.

                Notwithstanding any other provision of this Section 5.01, a Lender shall not be
required to deliver any form that such Lender is not legally eligible to deliver.

                (d)     If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by the Credit Parties or with respect to which a
Credit Party has paid additional amounts pursuant to Section 5.01(a), it shall, subject to Section
13.02, pay to the relevant Credit Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Credit Party under Section
5.01(a) with respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net of
all reasonable out-of-pocket expenses (including any Taxes) of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the relevant Credit Party,
upon the request of the Administrative Agent or such Lender, agrees to repay the amount paid
over to such Credit Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 5.01(d), in no event will the
Administrative Agent or any Lender be required to pay any amount to any Credit Party pursuant
to this Section 5.01(d) to the extent that such payment would place the Administrative Agent or
such Lender in a less favorable position (on a net after-Tax basis) than such party would have
been in if the indemnification payments or additional amounts giving rise to such refund had
never been paid. Nothing in this Section 5.01(d) shall be construed to obligate the Administrative
Agent or any Lender to disclose its Tax returns or any other information regarding its Tax affairs
or computations to any Person or otherwise to arrange its Tax affairs in any manner other than as
it determines in its sole discretion.

       ARTICLE 6       Conditions Precedent to Credit Events on the Closing Date.

       The Administrative Agent and the Lenders shall not be required to fund any Loans on the
Closing Date, until the following conditions are satisfied or waived.

        Section 6.01 Closing Date; Credit Documents. On or prior to the Closing Date,
Holdings and the Borrower shall have signed a counterpart of this Agreement (whether the same
or different counterparts), the Administrative Agent Fee Letter and each other Credit Document
and shall have delivered (by electronic transmission or otherwise) the same to the Administrative
Agent or, in the case of the Lenders, shall have given to the Administrative Agent telephonic
(confirmed in writing), written or telex notice (actually received) at such office that the same has
been signed and mailed to it, including certified copies of a recent date of requests for
information or copies (Form UCC1), or equivalent reports as of a recent date, listing all effective
financing statements that name any Credit Party as debtor and that are filed in any applicable
jurisdiction, together with copies of such other financing statements that name any Credit Party
as debtor, United States Patent and Trademark Office and United States Copyright Office
searches reasonably requested by the Administrative Agent (acting at the direction of the
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 375 of 463




Required Lenders), reports as of a recent date listing all effective tax and judgment liens with
respect to any Credit Party in each jurisdiction as the Agents (acting at the direction of the
Required Lenders) may reasonably require, all in form and substance reasonably satisfactory to
the Required Lenders.

       Section 6.02 Five Year Plan. On or prior to the Closing Date, Agents and Lenders shall
have received a five year business plan, in form and substance reasonably acceptable to the
Required Lenders.

       Section 6.03 Corporate Documents; Proceedings, etc.

                (a)    On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by a Responsible Officer of
such Credit Party, and attested to by the Secretary or any Assistant Secretary of such Credit Party
with appropriate insertions, together with copies of the certificate or articles of incorporation and
bylaws (or equivalent organizational documents), as applicable, of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and each of the foregoing shall be
in form and substance reasonably satisfactory to the Administrative Agent.

                (b)    On the Closing Date, the Administrative Agent shall have received good
standing certificates and bring-down telegrams or facsimiles, if any, for the Credit Parties that
the Administrative Agent reasonably may have requested, certified by proper Governmental
Authorities in each Credit Party's jurisdiction of incorporation or formation, as applicable.

       Section 6.04 Bankruptcy Conditions.

                (a)     The Bankruptcy Court shall have entered the Initial Financing Order
within three (3) Business Days of the commencement of the Bankruptcy Cases, which Initial
Financing Order (i) shall have been entered upon an application or motion of the Credit Parties
satisfactory in form and substance to the Administrative Agent and the Required Lenders in their
sole discretion and upon prior notice to such parties required to receive such notice and such
other parties as may be reasonably requested by the Required Lenders; (ii) shall be in full force
and effect and shall not have been amended, modified or stayed, or reversed, except for
amendments or modifications with the written consent of the Required Lenders; and, if the Initial
Financing Order is the subject of a pending objection, appeal or motion for reconsideration in
any respect, neither the Initial Financing Order, nor the making of the Loans or the performance
by the Credit Parties of any of the Obligations shall be the subject of a presently effective stay;
(iii) such order shall (A) authorize and approve the Credit Parties’ entry into this Agreement, the
Credit Documents and the transactions contemplated thereby and hereby, (B) grant of the super-
priority status, security interests and priming Liens in favor of the Collateral Agent, and the
payment of all fees of the Agents and Lenders (including, without limitations, fees and expenses
of legal counsel and financial advisors to the Agents and Lenders), (C) provide for the lifting or
modifying the automatic stay to permit the Debtors to perform their obligations and Agents and
the Lenders to exercise their rights and remedies with respect to this Agreement and the other
Credit Documents, (D) [reserved.], (E) provide for adequate protection in favor of Existing
Agent and Existing Lenders, (F) provide for the prohibition on non-consensual use of cash
collateral or third party financing secured by Liens senior or pari passu with the Liens securing
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 376 of 463




the Obligations or the Existing Secured Obligations, (G) include terms and conditions customary
for transactions of this type, (H) shall otherwise be in form and substance satisfactory to
Required Lenders and (I) provide for the non-refundable payment of fees and other amounts
pursuant to Section 2.05 hereof; (iv) which Initial Financing Order shall be in full force and
effect and shall not have been amended, modified or stayed, or reversed, except for amendments
or modifications with the written consent of the Administrative Agent (acting at the direction of
the Required Lenders), and, if the Initial Financing Order is the subject of a pending objection,
appeal or motion for reconsideration in any respect, neither the Initial Financing Order, nor the
entrance into this Agreement and the other Credit Documents or the performance by the Credit
Parties thereunder shall be the subject of a presently effective stay.

               (b)     The Bankruptcy Cases shall have been commenced in the Bankruptcy
Court, and all material First Day Orders and all material related orders and motions to be entered
and documents to be filed with the Bankruptcy Court at or promptly following the
commencement of the Bankruptcy Cases shall have been provided in advance to the Required
Lenders and shall be in form and substance reasonably satisfactory to the Required Lenders.

                (c)    The Bankruptcy Court shall have entered a cash management order
authorizing the Credit Parties to maintain and continue to use their cash management system in
the ordinary course of business, which order shall be in form and substance reasonably
satisfactory to the Required Lenders (the “Cash Management Order”).

                (d)    Administrative Agent and Lenders shall have received a copy of the Initial
Budget, which shall be in form and substance satisfactory to the Lenders and in the form of
Exhibit I-1 attached hereto.

       Section 6.05 Restructuring Support Agreement. On or prior to the Closing Date, the
Restructuring Support Agreement shall be entered in form and substance satisfactory to Agents
and Lenders and shall be in full force and effect.

       Section 6.06 Security Agreements. On the Closing Date, each Credit Party shall have
duly authorized, executed and delivered the Security Agreement substantially in the form of
Exhibit E (as amended, modified, restated and/or supplemented from time to time, the “Security
Agreement”) covering all of such Credit Party's present and future Collateral referred to therein,
and shall have delivered to the Collateral Agent:

                       (i)    proper financing statements (Form UCC1 or the equivalent) and
       other filings (including intellectual property security agreements) authorized for filing
       under the UCC or other appropriate filing offices of each jurisdiction as may be
       reasonably necessary or desirable to perfect the security interests purported to be created
       by the Security Agreement;

                       (ii)    (x) certified copies of a recent date of requests for information or
       copies (Form UCC1), or equivalent reports as of a recent date, listing all effective
       financing statements that name the Borrower or any other Credit Party as debtor and that
       are filed in the jurisdictions referred to in clause (i) above, together with copies of such
       other financing statements that name the Borrower or any other Credit Party as debtor
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 377 of 463




       (none of which shall cover any of the Collateral except to the extent evidencing Permitted
       Liens), (y) United States Patent and Trademark Office and United States Copyright
       Office searches reasonably requested by the Administrative Agent (acting at the direction
       of the Required Lenders) and (z) reports as of a recent date listing all effective tax and
       judgment liens with respect to the Borrower or any other Credit Party in each jurisdiction
       as the Agents (acting at the direction of the Required Lenders) may reasonably require;
       and

                      (iii)   [reserved]; and

                      (iv)    all of the certificates, instrument and promissory notes evidencing
       or constituting Collateral referred to in the Security Agreement (to the extent required to
       be delivered to the Collateral Agent pursuant to the Security Agreement) together with
       executed and undated endorsements for transfer, along with evidence that all other
       actions necessary, to perfect (to the extent required in the Security Agreement) the
       security interests in Collateral purported to be created by the Security Agreement have
       been taken.

        Section 6.07 Subsidiaries Guaranty. On the Closing Date, each Subsidiary Guarantor
shall have duly authorized, executed and delivered the Subsidiaries Guaranty substantially in the
form of Exhibit F (as amended, modified or supplemented from time to time, the “Subsidiaries
Guaranty”), guaranteeing all of the obligations of the Borrower as more fully provided therein.

        Section 6.08 [Reserved].ABL DIP Credit Agreement. On the Closing Date, the Credit
Parties shall have entered into the ABL DIP Credit Agreement on terms satisfactory to the
Required Lenders and all conditions precedent to the effectiveness thereof shall have been
satisfied.

       Section 6.10 Fees, etc. On the Closing Date, the Borrower shall have paid to the
Agents and each Lender, all costs, fees and expenses (including, without limitation, legal fees
and expenses that were provided to the Borrower on or prior to the Closing Date (including those
of Davis Polk & Wardwell LLP, counsel engaged by the Lenders, Stroock & Stroock & Lavan
LLP, counsel engaged by the Administrative Agent, Rapp & Krock, P.C., counsel engaged by
the Lenders in connection with the Debtors' Chapter 11 cases, Winston & Strawn LLP, as
maritime counsel to the Lenders, Evercore Group L.L.C. and any other professional advisors))
and other compensation payable to the Agents or such Lender or otherwise payable in respect of
the Transaction to the extent then due.

       Section 6.11 [Reserved].

        Section 6.12 Patriot Act. The Agents and the Lenders shall have received from the
Credit Parties all documentation and other information (including a Beneficial Ownership
Certificate) required by regulatory authorities under applicable “know your customer” and anti-
money laundering rules and regulations, including the Patriot Act and OFAC/Politically Exposed
Person (“PEP”), and the Agents and each Lender have completed Patriot Act searches,
OFAC/PEP searches and customary individual background checks for each Credit Party, and
OFAC/PEP searches and customary individual background searches for each Credit Party's
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 378 of 463




senior management, key principals, and legal and beneficial owners, the results of which shall
be satisfactory to Agents and the Lenders.

       Section 6.13 Borrowing Notice. Prior to the making of a Loan on the Closing Date, the
Administrative Agent shall have received a Notice of Borrowing meeting the requirements of
Section 2.03(c).

         Section 6.14 Material Adverse Effect. There shall have been no change, event, effect,
occurrence, development, matter, state of facts, series of events or circumstances that either
individually or in the aggregate, has had or could reasonably be expected to have (i) a material
adverse effect on the business, assets, financial condition or results of operations of the Credit
Parties taken as a whole, (ii) a material and adverse effect on the rights and remedies of the
Administrative Agent and other Secured Creditors, taken as a whole, under the Credit
Documents, (iii) a material and adverse effect on the ability of the Credit Parties, taken as a
whole, to perform their obligations under the Credit Documents, (iv) the perfection or priority of
the Liens granted pursuant to the Credit Documents or the Financing Order, (v) the perfection or
priority of the Liens granted to secure the Existing Obligations, or (vi) the ability of the Existing
Agent and the Existing Lenders to enforce the Existing Credit Documents, except in each case
for the commencement of the Bankruptcy Cases and the events that customarily and reasonably
result from the commencement of the Bankruptcy Cases.

       Section 6.15 [Reserved].

       Section 6.16 [Reserved].

        Section 6.17 Officer's Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of Holdings and the Borrower certifying that as of the
Closing Date (i) all the representations and warranties set forth in Article 8 hereof or in any other
Credit Document are true and correct in all material respects (or to the extent such representation
or warranty is qualified as to “materiality” or similar language, such representation or warranty
shall be true and correct in all respects) to the extent set forth therein, (ii) there is no Material
Adverse Effect as described in Section 6.14 and (iii) no Default or Event of Default exists.

        Section 6.18 KYC Documentation; Anti-Money Laundering. The Borrower shall have
provided the documentation and other information to the Administrative Agent that are required
by regulatory authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the USA Patriot Act, including a duly completed IRS Form W-9
or other applicable tax form.

       ARTICLE 7       Conditions Precedent to All Credit Events.

        The obligation of each Lender to make any Credit Extension shall be subject to the
satisfaction (or waiver) of each of the conditions precedent set forth below:

       Section 7.01 Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing as required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 379 of 463




       Section 7.02 [Reserved.]

         Section 7.03 No Default. No Default or Event of Default shall exist at the time of, or
result from, such funding or issuance.

        Section 7.04 Representations and Warranties.           Each of the representations and
warranties made by any Credit Party set forth in Article 8 hereof or in any other Credit
Document shall be true and correct in all material respects (without duplication of any
materiality standard set forth in any such representation or warranty) on and as of the date of
such Credit Extension with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material respects as of such date
(without duplication of any materiality standard set forth in any such representation or warranty).

       Section 7.05 No Injunction. No injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, the extending of such credit shall have
been issued and remain in force by any Governmental Authority against the Borrower, Agents,
or any Lender.

       Section 7.06 [Reserved.]

       Section 7.07 [Reserved.]

        The acceptance of the benefits of each Credit Event shall constitute a representation and
warranty by Borrower to the Administrative Agent and each of the Lenders that all the
conditions specified in this Article 7 and applicable to such Credit Event are satisfied as of that
time (other than such conditions which are subject to the discretion of the Administrative Agent
or the Lenders). All of the certificates, legal opinions and other documents and papers referred to
in Article 6 and in this Article 7, unless otherwise specified, shall be delivered to the
Administrative Agent at the Notice Office for the account of each of the Lenders.

       ARTICLE 8 Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, each of Holdings and Borrower, as
applicable, makes the following representations, warranties and agreements, in each case after
giving effect to the Transaction.

         Section 8.01 Organizational Status. Each of Holdings, the Borrower and each of its
Restricted Subsidiaries (i) is a duly organized and validly existing corporation, partnership,
limited liability company or unlimited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate, partnership, limited
liability company or unlimited holding company power and authority, as the case may be, to own
its property and assets and to transact the business in which it is engaged and presently proposes
to engage and (iii) is, to the extent such concepts are applicable under the laws of the relevant
jurisdiction, duly qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the conduct of its
business requires such qualifications, except for failures to be so qualified which, individually
and in the aggregate, have not had, and would not reasonably be expected to have, a Material
Adverse Effect.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 380 of 463




        Section 8.02 Power and Authority. Each Credit Party thereof has the corporate,
partnership, limited liability company or unlimited liability company power and authority, as the
case may be, to execute, deliver and perform the terms and provisions of each of the Credit
Documents to which it is party and subject to the approval of the Bankruptcy Court and pursuant
to the Financing Order has taken all necessary corporate, partnership, limited liability company
or unlimited liability company action, as the case may be, to authorize the execution, delivery
and performance by it of each of such Credit Documents. Each Credit Party thereof has duly
executed and delivered each of the Credit Documents to which it is party, and subject to the
approval of the Bankruptcy Court and pursuant to the Financing Order, each of such Credit
Documents constitutes its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws generally affecting
creditors' rights and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

        Section 8.03 No Violation. Subject to the approval of the Bankruptcy Court and
pursuant to the Financing Order, neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with the terms and
provisions thereof, (i) will contravene any provision of any law, statute, rule or regulation or any
order, writ, injunction or decree of any court or governmental instrumentality, (ii) will conflict
with or result in any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the obligation to create or
impose) any Lien (except pursuant to the Security Documents) upon any of the property or assets
of any Credit Party or any of its respective Restricted Subsidiaries pursuant to the terms of, any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any other material
agreement, contract or instrument, in each case to which any Credit Party or any of its respective
Restricted Subsidiaries is a party or by which it or any of its property or assets is bound or to
which it may be subject, other than in the case of any contravention, breach, default and/or
conflict, that would not reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect or (iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or bylaws (or
equivalent organizational documents), as applicable, of any Credit Party or any of its respective
Restricted Subsidiaries.

         Section 8.04 Approvals. Subject to the approval of the Bankruptcy Court and pursuant
to the Financing Order, no order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except for those that have otherwise been obtained or made
on or prior to the Closing Date and which remain in full force and effect on the Closing Date), or
exemption by, any governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Credit Party to authorize, or is required
to be obtained or made by, or on behalf of, any Credit Party in connection with, the execution,
delivery and performance of any Credit Document.

       Section 8.05 Financial Condition. Since the Closing Date there has been no change,
event or occurrence that would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 381 of 463




       Section 8.06 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of any Credit Party, threatened (i) other than the filing, commencement and
continuation of the Bankruptcy Cases and any litigation resulting therefrom, with respect to the
Transaction or any Credit Document or (ii) that either individually or in the aggregate, have had,
or would reasonably be expected to have, a Material Adverse Effect.

       Section 8.07 True and Complete Disclosure.

                 (a)   All written information (taken as a whole) furnished by or on behalf of
any Credit Party in writing to the Administrative Agent or any Lender (including, without
limitation, all such written information contained in the Credit Documents) for purposes of or in
connection with this Agreement, the other Credit Documents or any transaction contemplated
herein or therein does not contain any material misstatement of fact or omit to state any material
fact necessary to make such information (taken as a whole) not misleading in any material
respect at such time in light of the circumstances under which such written information was
provided.

                (b)     Notwithstanding anything to the contrary in the foregoing clause (a) of
this Section 8.07, none of the Credit Parties makes any representation, warranty or covenant with
respect to any information consisting of statements, estimates, forecasts and projections
regarding the future performance of the Borrower or any of its Subsidiaries, or regarding the
future condition of the industries in which they operate other than that such information has been
prepared in good faith based upon assumptions believed to be reasonable at the time of
preparation thereof (it being understood and agreed that projections are not to be viewed as facts,
projections are subject to significant uncertainties and contingencies, many of which are beyond
the control of the Credit Parties, no assurances can be given that any particular projection will be
realized and that actual results during the period or periods covered by such projections may
differ from projected results, and such differences may be material).

             (c)      As of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

       Section 8.08 Use of Proceeds. All proceeds of the Loans shall be deposited in the Term
Loan Proceeds Account and will be used in compliance with the last sentence of Section 8.15
and Section 10.12.

        Section 8.09 Tax Returns and Payments. Except as would not reasonably be expected
to result in aggregate liabilities in excess of $1,000,000, (i) each Credit Party and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate taxing authority all
federal, state and other material Tax returns, statements, forms and reports for taxes (the
"Returns") required to be filed by, or with respect to the income, properties or operations of such
Credit Party and/or any of its Subsidiaries, (ii) the Returns accurately reflect in all material
respects all liability for Taxes of the Credit Party and its Subsidiaries for the periods covered
thereby, and (iii) each Credit Party and each of its Subsidiaries have paid all material Taxes
payable by them, other than to the extent subject to the automatic stay, those, if any, for which
payment is otherwise excused under the Bankruptcy Code or those that are being contested in
good faith by appropriate proceedings and fully provided for as a reserve on the financial
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 382 of 463




statements of such Person in accordance with U.S. GAAP (to the extent no Lien with respect
thereto has been filed other than a Permitted Lien). Except as set forth in Schedule 8.09, there is
no material action, suit, proceeding, investigation, audit or claim now pending or, to the best
knowledge of a Credit Party or any of its Subsidiaries, threatened in writing by any authority
regarding any Taxes relating to any Credit Party or any of its Subsidiaries.

       Section 8.10 ERISA.

                (a)    No ERISA Event has occurred or is reasonably expected to occur that
would reasonably be expected to result in a Material Adverse Effect. Each ERISA Plan and each
Employee Benefit Plan is in compliance in form and operation with its terms and with the
applicable provisions of ERISA, the Code and other applicable law, except for such non-
compliance that would not reasonably be expected to have a Material Adverse Effect. Except as
would not reasonably be expected to result in a Material Adverse Effect, each Employee Benefit
Plan (and each related trust, if any) which is intended to be qualified under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue Service or is in the
form of a prototype document that is the subject of a favorable opinion letter. There are no
pending or, to the knowledge of the Credit Parties, threatened or contemplated claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Employee Benefit Plan,
except for such non-compliance that would not reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Employee Benefit Plan, except for such non-compliance
that would not reasonably be expected to have a Material Adverse Effect.

               (b)    There exists no Unfunded Pension Liability with respect to any ERISA
Plan, except as would not reasonably be expected to result in a Material Adverse Effect.

              (c)    If any Credit Party or ERISA Affiliate were to withdraw from all
Multiemployer Plans in a complete withdrawal as of the date this assurance is given, the
aggregate withdrawal liability that would be incurred would not reasonably be expected to have a
Material Adverse Effect.

               (d)    There are no actions, suits or claims pending against or involving any
Employee Benefit Plan (other than routine claims for benefits) or, to the knowledge of the
Borrower or any Restricted Subsidiary of the Borrower, threatened, which would reasonably be
expected to be asserted successfully against any Employee Benefit Plan and, if so asserted
successfully, would reasonably be expected, either individually or in the aggregate, to result in a
Material Adverse Effect.

                (e)     Each Credit Party and any ERISA Affiliate have made all contributions to
or under each ERISA Plan and Multiemployer Plan required by law within the applicable time
limits prescribed thereby, the terms of such ERISA Plan or Multiemployer Plan, respectively, or
any contract or agreement requiring contributions to a ERISA Plan or Multiemployer Plan except
where any failure to comply, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 383 of 463




                 (f)     Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Foreign Pension Plan has been maintained in substantial compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable regulatory
authorities; (ii) all contributions required to be made with respect to a Foreign Pension Plan have
been timely made; and (iii) no Credit Party has incurred any obligation in connection with the
termination of, or withdrawal from, any Foreign Pension Plan.

       Section 8.11 The Security Documents.

                 (a)      Subject to the approval of the Bankruptcy Court and pursuant to the
Financing Order, the provisions of the Security Agreement are effective to create in favor of the
Collateral Agent for the benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the Credit Parties in the Collateral (as described in the
Security Agreement), and upon (i) the timely and proper filing of financing statements listing
each applicable Credit Party, as a debtor, and the Collateral Agent, as secured creditor, in the
secretary of state's office (or other similar governmental entity) of the jurisdiction of organization
of such Credit Party, (ii) sufficient identification of commercial tort claims (as applicable), (iii)
execution of a control agreement establishing the Collateral Agent's “control” (within the
meaning of the New York UCC) with respect to any Deposit Account, (iv) the recordation of the
Patent Security Agreement, if applicable, and the Trademark Security Agreement, if applicable,
in the respective form attached to the Security Agreement, in each case in the United States
Patent and Trademark Office and (v) the recordation of the Copyright Security Agreement in
U.S. Copyrights, if applicable, in the form attached to the Security Agreement with the United
States Copyright Office, the Collateral Agent, for the benefit of the Secured Creditors, has (to the
extent provided in the Security Agreement) a fully perfected security interest in all right, title and
interest in all of the Collateral (as described in the Security Agreement), subject to no other Liens
other than Permitted Liens, in each case, to the extent perfection can be accomplished under
applicable law through these actions.

                (b)    The provisions of each Mortgage are effective to create, as security for the
Obligations, a valid and enforceable (except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors' rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law)) and, upon recordation in the appropriate recording
office, perfected security interest in and mortgage lien on the respective Mortgaged Property in
favor of the Collateral Agent (or such other trustee as may be required or desired under local
law) for the benefit of the Secured Creditors, superior and prior to the rights of all third Persons
(except as may exist pursuant to the Permitted Encumbrances related thereto) and subject to no
other Liens (other than Permitted Liens related thereto).

               (c)     The provisions of each Fleet Mortgage are effective to create, as security
for the Obligations, a valid and enforceable (except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors' rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law) and, upon recordation in the appropriate
recording office, perfected security interest in and mortgage lien on the respective Mortgaged
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 384 of 463




Vessel in favor of the Security Trustee (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Creditors, subject to no other Liens (other than
Permitted Liens related thereto).

                (d)    The entry of the Financing Order is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Creditors, as security for the Obligations, (i) a
valid (other than with respect to the Permitted Priority Liens and the Carveout) Lien on all of the
Collateral pursuant to Sections 364(c)(2), (c)(3) and (d) of the Bankruptcy Code, subject to the
Intercreditor Agreements, with the priority set forth therein, (ii) an allowed administrative
expense in each of the Bankruptcy Cases having priority under Section 364(c)(1) of the
Bankruptcy Code over all other administrative expenses (including, without limitation, such
expenses specified in Sections 105, 326, 328, 330, 331, 365, 503(b), 506(c), 507(a), 507(b),
546(c), 726 and 1114 of the Bankruptcy Code), subject only to the Permitted Priority Liens and
the Carveout (the "Superpriority Claims"), (iii) sufficient replacement Liens to the extent of any
post-petition diminution in value of the Collateral (as defined in the Existing Credit Agreement)
securing the Existing Secured Obligations, subject, in each case and as applicable, to the Carve-
Out.

               (e)     Except for the Financing Order, no authorization, approval or other action
by, and no notice to or filing with, any Governmental Authority is required for either (x) the
pledge or grant by Holdings or any of its Subsidiaries of the Liens purported to be created in
favor of Collateral Agent pursuant to this Agreement or any of the other Credit Documents or
(y) the exercise by Agents (acting at the direction of the Required Lenders) of any rights or
remedies in respect of any Collateral (whether specifically granted or created pursuant to this
Agreement, any of the other Credit Documents or created or provided for by applicable law),
except as may be required in connection with the disposition of any pledged Collateral by laws
generally affecting the offering and sale of securities.

        Section 8.12 Properties. As of the Closing Date, the location of all material owned or
leased Real Property of the Credit Parties and all dry-docks of the Credit Parties is identified on
Schedule 8.12(a) and indicating which Real Property is or will constitute a Mortgaged Property
and Schedule 8.12(a) lists completely and correctly as of the date hereof all Vessels owned or
leased by the Credit Parties on the Closing Date and indicating which Vessels are or will
constitute a Mortgaged Vessel. The Borrower and each of its Subsidiaries has good and
marketable title or, except as set forth in Schedule 8.12(b), a valid leasehold interest in any Real
Property material to its business, and good and valid title in all material tangible properties
owned by it, in each case, free and clear of all Liens, other than Permitted Liens. Without
limiting the generality of the foregoing, except as set forth on Schedule 8.12(b), as of the Closing
Date, each of the Vessels owned by any of the Credit Parties is either duly documented under the
laws of the United States in the name of the Credit Party or the Subsidiary listed on Schedule
8.12(b) as the owner thereof or is the subject of an application for documentation that is in
substantial compliance with Chapter 121 of Title 46 of the United States Code and the
regulations prescribed thereunder.

       Section 8.13 Capitalization. All outstanding shares of capital stock of the Borrower
have been duly and validly issued and are fully paid and non-assessable (other than any
assessment on the shareholders of the Borrower that may be imposed as a matter of law) and are
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 385 of 463




owned by Holdings. The Borrower does not have outstanding any capital stock or other
securities convertible into or exchangeable for its capital stock or any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any character relating to, its
capital stock.

        Section 8.14 Subsidiaries. On and as of the Closing Date and after giving effect to the
consummation of the Transaction, (i) Holdings has no direct Subsidiaries other than the
Borrower and (ii) the Borrower has no Subsidiaries other than those Subsidiaries listed on
Schedule 8.14. Schedule 8.14 correctly sets forth, as of the Closing Date and after giving effect
to the Transaction, the percentage ownership (direct and indirect) of the Borrower in each class
of capital stock of each of its Subsidiaries and also identifies the direct owner thereof.

        Section 8.15 Compliance with Statutes, OFAC Rules and Regulations; Patriot Act;
FCPA.

                (a)     Except as otherwise permitted by the Bankruptcy Code or pursuant to any
order of the Bankruptcy Court, which order shall be in form and substance acceptable to the
Agent, each of the Borrower and each of its Subsidiaries is in compliance with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the ownership of its
property (including Environmental Laws), except such noncompliance as, individually and in the
aggregate, have not had, and would not reasonably be expected to have, a Material Adverse
Effect. The Borrower will not directly (or knowingly indirectly) use the proceeds of the Loans to
violate or result in a violation of any such applicable statutes, regulations, orders or restrictions
referred to in the immediately preceding sentence.

               (b)     No Credit Party or any of its Subsidiaries is in violation of any Sanctions.
No Credit Party nor any of its Subsidiaries nor any director, officer, employee, agent or Affiliate
of such Credit Party or such Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has
any assets located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Credit Parties and its
Subsidiaries has implemented and maintains in effect policies and procedures reasonably
designed to ensure compliance with Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each of the Credit Parties and its Subsidiaries, each director, officer,
employee, agent and Affiliate of each such Credit Party and each such Subsidiary, is in
compliance with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. No
proceeds of any Loan made hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or otherwise used in any manner that would result in a violation of any Sanction, Anti-
Corruption Law or Anti-Money Laundering Law by any Person (including any Agent, any
Lender, or other individual or entity participating in any transaction).

        Section 8.16 Investment Company Act. None of Holdings, the Borrower or any of its
Restricted Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, required to be registered as such.
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 386 of 463




       Section 8.17 [Reserved.]. Environmental Matters.

                (a)    The Borrower and each of its Restricted Subsidiaries are in compliance
with all Environmental Laws and the requirements of any permits issued under such
Environmental Laws. There are no pending or, to the knowledge of any Credit Party, threatened
Environmental Claims against the Borrower or any of its Restricted Subsidiaries or any Vessel or
Real Property currently or formerly owned, leased or operated by the Borrower or any of its
Restricted Subsidiaries. To the knowledge of any Credit Party, there are no facts, circumstances,
conditions or occurrences with respect to the business or operations of the Borrower or any of its
Restricted Subsidiaries, or any Real Property currently or formerly owned, leased or operated by
the Borrower or any of its Restricted Subsidiaries that would be reasonably expected (i) to form
the basis of an Environmental Claim against the Borrower or any of its Restricted Subsidiaries or
(ii) to cause any Real Property owned, leased or operated by the Borrower or any of its
Restricted Subsidiaries to be subject to any restrictions on the ownership, lease, occupancy or
transferability of such Real Property by the Borrower or any of its Restricted Subsidiaries under
any Environmental Law.

                  (b)    Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Vessel or Real Property owned,
leased or operated by the Borrower or any of its Restricted Subsidiaries where such generation,
use, treatment, storage, transportation or Release has (i) violated or would be reasonably
expected to violate any Environmental Law, (ii) give rise to an Environmental Claim or (iii) give
rise to liability under any Environmental Law.

               (c)    Notwithstanding anything to the contrary in this Section 8.18, the
representations and warranties made in this Section 8.18 shall be untrue only if the effect of any
or all conditions, violations, claims, restrictions, failures and noncompliance of the types
described above would, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

        Section 8.19 Labor Relations. Except as set forth in Schedule 8.19 or except to the
extent the same has not, either individually or in the aggregate, had and would not reasonably be
expected to have a Material Adverse Effect, (a) there are no strikes, lockouts, slowdowns or
other labor disputes pending against the Borrower or any of its Restricted Subsidiaries or, to the
knowledge of each Credit Party, threatened against the Borrower or any of its Restricted
Subsidiaries, (b) to the knowledge of each Credit Party, there are no questions concerning union
representation with respect to the Borrower or any of its Restricted Subsidiaries, (c) the hours
worked by and payments made to employees of the Borrower or any of its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local, or foreign law dealing with such matters and (d) to the knowledge of each
Credit Party, no wage and hour department investigation has been made of the Borrower or any
of its Restricted Subsidiaries.

       Section 8.20 Intellectual Property.       The Borrower and each of its Restricted
Subsidiaries owns or has the right to use all patents, trademarks, domain names, service marks,
trade names, copyrights, inventions, trade secrets, formulas, proprietary information and know-
how of any type, whether or not written (including, but not limited to, rights in computer
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 387 of 463




software and databases) (collectively, “Intellectual Property”), necessary for the present conduct
of their respective businesses, without any known conflict with or infringements of the
Intellectual Property rights of others.

        Section 8.21 Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization; etc. Schedule 8.21 contains for each Credit Party, as
of the Closing Date, (i) the exact legal name of such Credit Party, (ii) the type of organization of
such Credit Party, (iii) whether or not such Credit Party is a registered organization, (iv) the
jurisdiction of organization of such Credit Party, (v) such Credit Party's Location, and (vi) the
organizational identification number (if any) of such Credit Party. Each Credit Party agrees that
as a result of any change with respect to any information provided in the preceding sentence, to
make or cause all filings under the UCC or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral.

       Section 8.22 [Reserved].

       Section 8.23 [Reserved].

       Section 8.24 Citizenship. Borrower and each Subsidiary Guarantor is a citizen of the
United States within the meaning of 46 U.S.C. § 50501, eligible to operate vessels in the
coastwise trade of the United States.

         Section 8.25 [Reserved]. Financing Order . The Financing Order is in full force and
effect, is not subject to a pending appeal or motion for leave to appeal or other proceeding to set
aside such order and has not been reversed, modified, amended, stayed or vacated except with
Administrative Agent's written consent (acting at the direction of the Required Lenders).

       Section 8.27 Exit Financing Commitment Letter. If finalized, the Exit Financing
Commitment Letter is in full force and effect.Restructuring Support Agreement. The
Restructuring Support Agreement remains in full force and effect at all times.

        Section 8.29 Bankruptcy Cases. The Bankruptcy Cases were commenced on the Filing
Date in accordance with applicable law, and proper notice has been or will be given of (i) the
motion seeking approval of the Credit Documents, the Initial Financing Order and the Final
Financing Order, (ii) the hearing for the entry of the Initial Financing Order and (iii) the hearing
for the entry of the Final Financing Order.

       Section 8.30 Financing Order. The Credit Parties are in compliance with the terms and
conditions of the Financing Order. Each of the Initial Financing Order (with respect to the
period prior to the entry of the Final Financing Order) or the Final Financing Order (from after
the date the Final Financing Order is entered), is in full force and effect and has not been
vacated, reversed or rescinded, amended or modified (except as otherwise consented to by
Administrative Agent (acting at the direction of the Required Lenders)) and no appeal of such
order has been timely filed or, if timely filed, a stay pending such appeal is currently effective.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 388 of 463




       Section 8.31 Insurance. All properties of each Credit Party and its Subsidiaries are
insured to the extent required by Section 9.03. Schedule 8.31 sets forth a description of such
insurance as of the Closing Date.

        Section 8.32 Margin Stock. Neither any Credit Party nor any of its Subsidiaries owns
any Margin Stock or is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any Margin Stock. No part of the
proceeds of the Loans made to Borrower will be used to purchase or carry any Margin Stock or
to extend credit to others for the purpose of purchasing or carrying any Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of Governors. Neither
any Credit Party nor any of its Subsidiaries expects to acquire any Margin Stock.

       ARTICLE 9 Affirmative Covenants. The Borrower and each of its Restricted
Subsidiaries hereby covenants and agrees that on and after the Closing Date and so long as any
Lender shall have any Commitment hereunder, any Loan or other Obligation hereunder (other
than any indemnification obligations arising hereunder which are not then due and payable):

       Section 9.01 Information Covenants. The Borrower will furnish to the Administrative
Agent for distribution to each Lender:

                (a)    Quarterly Financial Statements. Beginning with the quarterly accounting
period ending March 31, 2020, within forty-five (45) days after the close of each of the quarterly
accounting periods of the Borrower (or with respect to the quarterly accounting period ending
March 31, 2020, on or prior to June 30, 2020), (i) the consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such quarterly accounting period and the related consolidated
statements of operations and income and stockholders' equity and statement of cash flows for
such quarterly accounting period and for the elapsed portion of the fiscal year ended with the last
day of such quarterly accounting period, in each case setting forth comparative figures for the
corresponding quarterly accounting period in the prior fiscal year, all of which shall be certified
by the chief financial officer of the Borrower that they fairly present in all material respects in
accordance with U.S. GAAP the financial condition of the Borrower and its Subsidiaries as of
the dates indicated and the results of their operations for the periods indicated, subject to normal
yearend audit adjustments and the absence of footnotes, and (ii) management's discussion and
analysis of the important operational and financial developments during such quarterly
accounting period. If the Borrower has filed (within the time period required above) a Form 10Q
with the SEC for any fiscal quarter described above, then to the extent that such quarterly report
on Form 10Q contains any of the foregoing items, the Lenders shall accept such Form 10Q in
lieu of such items.

               (b)     [reserved].

               (c)     [reserved.]

              (d)     Officer's Certificates. At the time of the delivery of the financial
statements and related deliveries pursuant to Section 9.01(a), a Compliance Certificate from a
Responsible Officer of the Borrower substantially in the form of Exhibit H, certifying on behalf
of the Borrower that, to such Responsible Officer's knowledge after due inquiry, no Default or
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 389 of 463




Event of Default has occurred and is continuing or, if any Default or Event of Default has
occurred and is continuing, specifying the nature and extent thereof, which certificate shall
certify that there have been no changes to the Perfection Certificate or the latest Perfection
Certificate Supplement, if later, since the date of the most recent certificate delivered pursuant to
this Section 9.01(d) or Section 9.12, as applicable, or if there have been any such changes, a
concurrent Perfection Certificate Supplement evidencing such changes and whether the
Borrower and the other Credit Parties have otherwise taken all actions required to be taken by
them pursuant to such Security Documents in connection with any such changes.

               (e)     Notice of Default, Litigation and Material Adverse Effect. Promptly after
any officer of Holdings or any of its Subsidiaries obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default or any default or
event of default under the ABL DIP Credit Agreement or any other post-petition debt instrument
in excess of the Threshold Amount, (ii) any litigation, or governmental investigation or
proceeding pending against Holdings or any of its Subsidiaries (x) which, either individually or
in the aggregate, has had, or would reasonably be expected to have, a Material Adverse Effect
(other than the Bankruptcy Cases) or (y) with respect to any Credit Document, or (iii) any other
event, change or circumstance that has had, or would reasonably be expected to have, a Material
Adverse Effect.

                (f)     Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which Holdings or any of
its Subsidiaries shall publicly file with the Securities and Exchange Commission or any
successor thereto (the “SEC”).

              (g)     Environmental Matters. Promptly after any officer of the Borrower or any
of its Subsidiaries obtains knowledge thereof, notice of one or more of the following
environmental matters to the extent that such environmental matters, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect:

                      (i)   any pending or threatened Environmental Claim against the
       Borrower or any of its Subsidiaries or any Vessel or Real Property owned, leased or
       operated by the Borrower or any of their respective Subsidiaries;

                    (ii)    any condition or occurrence on or arising from any Vessel or Real
       Property owned, leased or operated by the Borrower or any of its Subsidiaries that (a)
       results in noncompliance by the Borrower or any of its Subsidiaries with any
       Environmental Law or (b) would reasonably be expected to form the basis of an
       Environmental Claim against the Borrower or any of its Subsidiaries;

                       (iii) any condition or occurrence on any Vessel or Real Property
       owned, leased or operated by the Borrower or any of its Subsidiaries that could
       reasonably be expected to cause such Vessel or Real Property to be subject to any
       restrictions on the ownership, lease, occupancy, use or transferability by the Borrower or
       any of its Subsidiaries of such Vessel or Real Property under any Environmental Law;
       and
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 390 of 463




                       (iv)   the taking of any removal or remedial action in response to the
       actual or alleged presence of any Hazardous Material on any Real Property owned, leased
       or operated by the Borrower or any of its Subsidiaries as required by any Environmental
       Law or Governmental Authority and all notices received by the Borrower or any of its
       Subsidiaries under, or pursuant to, Environmental Law which identify the Borrower or
       any of its Subsidiaries as potentially responsible parties for remediation costs or which
       otherwise notify the Borrower or any of its Subsidiaries of potential liability under
       Environmental Law.

       All such notices shall describe in reasonable detail the nature of the claim, investigation,
condition, occurrence or removal or remedial action and the Borrower's or such Subsidiary's
response thereto.

               (h)     Notices to Certain Holders of Indebtedness. Contemporaneously with the
sending or filing thereof (or reasonably promptly following receipt of), the Borrower will
provide to the Administrative Agent for distribution to each of the Lenders, any notices provided
to, or received from, holders of (I) Indebtedness, in each case of this clause (I), with a principal
amount in excess of the Threshold Amount, (II) the Existing ABL Credit Agreement, or (III)
ABL DIP Credit Documents.

               (i)     [Reserved].

              (j)    Other Information. From time to time, such other information or
documents (financial or otherwise) with respect to Holdings or any of its Subsidiaries as the
Administrative Agent or any Lender (through the Administrative Agent) may reasonably request.

                (k)    Budget. Borrower shall (x) deliver to Administrative Agent and Lenders,
no later than 9:00 a.m. New York time on February 5, 2020 and on the last Business Day of each
fourth week thereafter, a proposed rolling 13-week budget with the information set forth in the
Financing Order for the Credit Parties for the 13-week period following the date of delivery,
which shall be in substantially the same form and detail of the Initial Budget (the “Weekly Cash
Flow Forecast”), and accompanied by a certificate signed by a Responsible Officer of the
Borrower to the effect that such budget has been prepared in good faith based upon assumptions
which the Credit Parties believe to be reasonable in light of the conditions existing at the time of
delivery; and (y) deliver to Agent and Lenders, on the third Business Day following each Testing
Period, (i) a Variance Report in form and substance acceptable to the Required Lenders, and (ii)
a written narrative report of the key performance metrics monitored by management of the Credit
Parties regarding the business of the Borrower and its Subsidiaries, in each case in a form
reasonably acceptable to the Required Lenders.

                (l)    Conference Calls. In addition to the foregoing, upon the reasonable
request of the Required Lenders, Borrowers will participate in conference calls with
Administrative Agent and Lenders and their representatives, consultants (including, without
limitation, any Agent Consultant), and agents, at such mutually convenient dates and times (with
frequency not to be unreasonable and in absence of exigent circumstances, no more frequently
than one (1) time per calendar week) to be proposed by the Required Lenders upon reasonable
notice, and will cause available senior members of management, Consultant, and any investment
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 391 of 463




bankers and other advisors of Holdings and its Subsidiaries, as applicable or as requested by such
Lenders, and solely to the extent reasonably requested by the Required Lenders, one or more
members of the board of directors of Holdings and its Subsidiaries, to participate in such calls for
the purpose of discussing the status of the financial, collateral, and operational condition,
businesses, liabilities, assets, and prospects of the Borrowers and their Subsidiaries and any sale,
refinance or other strategic transaction efforts. Upon Administrative Agent's (acting at the
direction of the Required Lenders) reasonable request, and subject to any confidentiality
restrictions, Holdings and its Subsidiaries shall promptly provide copies of all non-privileged
material written materials and reports (in each case, excluding drafts) produced by Holdings and
its Subsidiaries and shared with third parties in connection with any sale, refinance, or other
strategic transaction efforts, and any written indications of interest, letters of intent, draft
purchase documents, and commitment letters received by Holdings and its Subsidiaries relating
to such sale, refinance, or other strategic transaction efforts of Holdings and its Subsidiaries or
any other non-privileged written materials as the Lenders may request from time to time;
provided, that such materials may be redacted to the extent information contained therein would
adversely affect any attorney-client privilege; provided, further, that only final versions of such
documents, or versions of such documents shared with third parties, shall be provided. Without
limiting the foregoing, Borrowers agree to notify, by telephone and in writing, Administrative
Agent promptly upon any Borrower becoming aware of any material change or development
relating to any sale or refinance efforts or to the financial, collateral, or operational condition,
businesses, assets, liabilities, or prospects of such Borrower, any of its Affiliates, or any of their
respective Subsidiaries.

       Section 9.02 Books, Records and Inspections.

                 (a)    The Borrower will, and will cause each of its Restricted Subsidiaries to,
keep proper books of record and accounts in which full, true and correct entries in conformity
with U.S. GAAP and all Requirements of Law shall be made of all dealings and transactions in
relation to its business and activities.

               (b)     The Borrower will permit the Required Lenders, subject to reasonable
advance notice to the Borrower and normal business hours, to visit and inspect the properties of
the Borrower, at the Borrower’s expense, inspect, audit and make extracts from the Borrower's
corporate, financial or operating records, and discuss with its officers, employees, agents,
advisors and independent accountants (subject to such accountants' customary policies and
procedures) such Borrower's business, financial condition, assets and results of operations (it
being understood that a representative of the Borrower is allowed to be present in any
discussions with officers, employees, agent, advisors and independent accountants). Neither the
Administrative Agent nor any Lender shall have any duty to the Borrower to make any
inspection, nor to share any results of any inspection or report with the Borrower. The Borrower
acknowledges that all inspections, appraisals and reports are prepared by the Administrative
Agent and Lenders for their purposes, and the Borrower shall not be entitled to rely upon them.

              (c)    The Borrower will on ten days' notice, reimburse the Administrative
Agent (on behalf of the Required Lenders) for all reasonable documented out-of-pocket costs
and expenses in connection with any such inspection or examination. This Section shall not be
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 392 of 463




construed to limit the Administrative Agent's or Required Lenders’ right to use third parties for
such purposes.

                (d)     Borrower agrees to cooperate in connection with any audits or valuations
that Agents (acting at the direction of the Required Lenders) may conduct or cause to be
conducted at any time, including, without limitation, those performed by any Agent Consultant,
and will provide any Agent Consultant with reasonable access at all times to all documentation,
places of business, officers, Consultant, any investment banker, consultants, and employees of
Borrower and Borrower’s other advisors. Borrower will promptly provide to any Agent
Consultant such financial information concerning the Borrower’s financial, collateral, and
operational condition, businesses, assets, liabilities, and prospects as Agent Consultant may
request from time to time. Borrower will reimburse Agents in cash, on ten days’ notice, for any
and all reasonable fees, costs, expenses, and other charges incurred by such Agent relating to the
engagement of any Agent Consultant from time to time (in each case, whether or not included in
the Budget). Notwithstanding anything to the contrary in this Section 9.02(d), none of Holdings
or any of its Subsidiaries will be required to disclose any such information to the extent that (i)
such disclosure would in the good faith determination of Borrowers, impair, waive or violate
(based on the advice of counsel) the attorney-client privilege or is otherwise prohibited by law or
fiduciary duty, (ii) such information constitutes attorney work product, or (iii) such information
is subject to confidentiality obligations to a third party (not entered into in contemplation thereof
and for which the Borrower is using commercially reasonable efforts to lift such confidentiality
restrictions) and Agents or the Lenders (as applicable) have not executed any necessary
confidentiality agreements or non-reliance letters with respect thereto.

       Section 9.03 Maintenance of Property; Insurance.

                (a)    The Borrower will, and will cause each of its Restricted Subsidiaries to, (i)
keep all tangible property necessary to the business of the Borrower and its Restricted
Subsidiaries in good working order and condition, ordinary wear and tear, casualty and
condemnation excepted, (ii) maintain with financially sound and reputable insurance companies
insurance on all such property and against all such risks as is consistent and in accordance with
industry practice for companies similarly situated owning similar properties and engaged in
similar businesses as the Borrower and its Restricted Subsidiaries (including, without limitation,
navigating risk and marine hull and machinery insurance, full form marine protection and
indemnity insurance, and, to the extent required by Environmental Laws, vessel pollution, as
more fully provided in the Fleet Mortgages), and (iii) furnish to the Administrative Agent, upon
its request therefor (acting at the direction of the Required Lenders), full information as to the
insurance carried. All such policies relating to owned Vessels shall include insurance in respect
of each Vessel in an aggregate amount equal to the greater of the then fair market value or the
book value of such Vessel. The provisions of this Section 9.03 shall be deemed supplemental to,
but not duplicative of, the provisions of any Security Documents that require the maintenance of
insurance.

               (b)     If at any time the improvements on a Mortgaged Property are located in an
area identified by the Federal Emergency Management Agency (or any successor agency) as a
special flood hazard area with respect to which flood insurance has been made available, then the
Borrower shall, or shall cause the applicable Credit Party to maintain, with a financially sound
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 393 of 463




and reputable insurer, flood insurance in an amount and otherwise sufficient to comply with all
applicable rules and regulations and deliver to the Administrative Agent evidence of such
insurance, naming the Administrative Agent as loss payee and/or mortgagee thereunder, in form
and substance reasonably acceptable to the Administrative Agent. Borrower shall, or shall cause
the applicable Credit Party to provide the Administrative Agent with evidence of renewal of any
such flood insurance prior to the expiration date thereof.

                (c)     The Borrower will, and will cause each of its Restricted Subsidiaries to, at
all times keep its property insured in favor of the Collateral Agent, and all policies or certificates
(or certified copies thereof) with respect to such insurance (and any other insurance maintained
by the Borrower and/or such Restricted Subsidiaries) (i) shall be endorsed to the Collateral
Agent's reasonable satisfaction for the benefit of the Collateral Agent (including, without
limitation, by naming the Collateral Agent as loss payee/mortgagee and/or additional insured),
(ii) if agreed by the insurer (which agreement the Borrower shall use commercially reasonable
efforts to obtain), shall state that such insurance policies shall not be canceled without at least
thirty (30) days' prior written notice thereof (or, with respect to nonpayment of premiums, ten
(10) days' prior written notice) by the respective insurer to the Collateral Agent; provided that the
requirements of this Section 9.03(c) shall not apply to (x) insurance policies covering (1)
directors and officers, fiduciary or other professional liability, (2) employment practices liability,
(3) workers compensation liability, (4) automobile and aviation liability, (5) health, medical,
dental and life insurance, (6) Vessels, to the extent the Fleet Mortgages covering such Vessels
include provisions of a similar nature to the requirements of this Section 9.03(c) and (7) such
other insurance policies and programs as the Collateral Agent may approve; and (y) self-
insurance programs and (iii) shall be deposited with the Collateral Agent.

               (d)      If the Borrower or any of its Restricted Subsidiaries shall fail to maintain
insurance in accordance with this Section 9.03, or the Borrower or any of its Restricted
Subsidiaries shall fail to so endorse and deposit all policies or certificates with respect thereto,
after any applicable grace period, the Administrative Agent (at the direction of the Required
Lenders) shall have the right (but shall be under no obligation) to procure such insurance and the
Credit Parties jointly and severally agree to reimburse the Administrative Agent for all
reasonable costs and expenses of procuring such insurance.

        Section 9.04 Existence; Franchises. The Borrower will, and will cause each of its
Restricted Subsidiaries to, do or cause to be done, all things necessary to preserve and keep in
full force and effect its existence and, in the case of the Borrower and its Restricted Subsidiaries,
its and their franchises, licenses and permits in each case to the extent material; provided,
however, that nothing in this Section 9.04 shall prevent (i) sales of assets and other transactions
by the Borrower or any of its Restricted Subsidiaries in accordance with Section 10.02, (ii) the
abandonment by the Borrower or any of its Restricted Subsidiaries of any franchises, licenses or
permits that the Borrower reasonably determines are no longer material to the operations of the
Borrower and its Restricted Subsidiaries taken as a whole or (iii) the withdrawal by the Borrower
or any of its Restricted Subsidiaries of its qualification as a foreign corporation, partnership,
limited liability company or unlimited liability company, as the case may be, in any jurisdiction
if such withdrawal would not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 394 of 463




        Section 9.05 Compliance with Statutes, etc. The Borrower will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations (including, without limitation,
FCPA, OFAC and the USA PATRIOT Act) and orders of, and all applicable restrictions imposed
by, all governmental bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property (including Environmental Laws) , except for such noncompliance as
would not, either individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect.

       Section 9.06 Compliance with Environmental Laws.

                (a)     The Borrower will comply, and will cause each of its Restricted
Subsidiaries to comply, with all Environmental Laws and permits applicable to, or required by,
the ownership, lease or use of any Vessel or Real Property now or hereafter owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries, except such noncompliance as
would not, either individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Vessels or Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws (other than
Liens imposed on leased Real Property resulting from the acts or omissions of the owner of such
leased Real Property or of other tenants of such leased Real Property who are not within the
control of the Borrower). Except as have not had, and would not reasonably be expected to have,
a Material Adverse Effect, neither the Borrower nor any of its Restricted Subsidiaries will
generate, use, treat, store or Release or permit the generation, use, treatment, storage or Release
of Hazardous Materials on any Real Property, or from any Vessel, now or hereafter owned,
leased or operated by the Borrower or any of its Restricted Subsidiaries, or transport or permit
the transportation of Hazardous Materials to or from any such Real Property or Vessel, except
for Hazardous Materials generated, used, treated, stored or Released at any such Real Properties
or from such Vessels or transported to or from such Real Properties or Vessels in compliance
with all Environmental Laws.

               (b)     (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(g), (ii) at any time that the Borrower or any of its
Restricted Subsidiaries are not in compliance with Section 9.06(a) or (iii) the Credit Parties will
(in each case) jointly and severally provide an environmental site assessment report concerning
any Mortgaged Property (in the event of (i) or (ii) that is the subject of or could reasonably be
expected to be the subject of such notice or noncompliance), prepared by an environmental
consulting firm reasonably approved by the Required Lenders, indicating the presence or
absence of Hazardous Materials and the reasonable worst case cost of any removal or remedial
action in connection with such Hazardous Materials on such Mortgaged Property. If the Credit
Parties fail to provide the same within thirty (30) days after such request was made, the
Administrative Agent (at the direction of the Required Lenders) may order the same, the
reasonable cost of which shall be borne (jointly and severally) by the Borrower, and the Credit
Parties shall grant and hereby grant to the Administrative Agent and the Lenders and their
respective agents access to such Mortgaged Property and specifically grant the Administrative
Agent and the Lenders an irrevocable nonexclusive license to undertake such an assessment at
any reasonable time upon reasonable notice to the Borrower, all at the sole expense of the Credit
Parties (who shall be jointly and severally liable therefor).
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 395 of 463




         Section 9.07 ERISA. As soon as reasonably possible and, in any event, within ten (10)
Business Days after the Borrower or any Restricted Subsidiary of the Borrower knows of the
occurrence of any of the following, the Borrower will deliver to the Administrative Agent a
certificate setting forth the full details as to such occurrence and the action, if any, that the
Borrower, such Restricted Subsidiary or an ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given or filed by the Borrower, such
Restricted Subsidiary, the ERISA Plan administrator or such ERISA Affiliate to or with the
PBGC or any other Governmental Authority, or a ERISA Plan participant and any notices
received by the Borrower, such Restricted Subsidiary or such ERISA Affiliate from the PBGC or
any other Governmental Authority with respect thereto: that (a) an ERISA Event has occurred
that is reasonably expected to result in a Material Adverse Effect; (b) there has been an increase
in Unfunded Pension Liabilities since the date the representations hereunder are given, or from
any prior notice, as applicable, in either case, which is reasonably expected to result in a Material
Adverse Effect; (c) there has been an increase in the estimated withdrawal liability under Section
4201 of ERISA, if the Borrower, any Restricted Subsidiary of the Borrower and the ERISA
Affiliates were to withdraw completely from any and all Multiemployer Plans which is
reasonably expected to result in a Material Adverse Effect, (d) the Borrower, any Restricted
Subsidiary of the Borrower or any ERISA Affiliate adopts, or commences contributions to, any
ERISA Plan subject to Section 412 of the Code, or adopts any amendment to a ERISA Plan
subject to Section 412 of the Code which is reasonably expected to result in a Material Adverse
Effect, (e) that a contribution required to be made with respect to a Foreign Pension Plan has not
been timely made which failure is reasonably likely to result in a Material Adverse Effect; or (f)
that a Foreign Pension Plan has been or is reasonably expected to be terminated, reorganized,
partitioned or declared insolvent and such event is reasonably expected to result in a Material
Adverse Effect. The Borrower will also deliver to the Administrative Agent, upon written
request by the Administrative Agent (acting at the direction of the Required Lenders), a complete
copy of the most recent annual report (on Internal Revenue Service Form 5500 series, including,
to the extent required, the related financial and actuarial statements and opinions and other
supporting statements, certifications, schedules and information) filed with the Internal Revenue
Service or other Governmental Authority of each ERISA Plan that is maintained or sponsored by
the Borrower or a Restricted Subsidiary.

         Section 9.08 Performance of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each mortgage, indenture,
security agreement, loan agreement or credit agreement and each other agreement, contract or
instrument by which it is bound, except (i) to the extent such payment, discharge or performance
is restricted by the Bankruptcy Code or (ii) such non-performances as, individually and in the
aggregate, have not had, and would not reasonably be expected to have, a Material Adverse
Effect.

       Section 9.09 Payment of Taxes. Except as would not reasonably be expected to result
in a Material Adverse Effect, each Credit Party will pay and discharge, and will cause each of its
Subsidiaries to pay and discharge, all federal, state and other Taxes imposed upon it or upon its
income or profits or upon any properties belonging to it, prior to the date (including any
extension by virtue of the Bankruptcy Cases) on which penalties attach thereto, and all lawful
claims which, if unpaid, might become a Lien or charge upon any properties of the Borrower or
any of its Subsidiaries not otherwise permitted under Section 10.01(i); provided that neither the
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 396 of 463




Borrower nor any of its Subsidiaries shall be required to pay any such Tax which is being
contested in good faith and by appropriate proceedings if it has maintained adequate reserves
with respect thereto in accordance with U.S. GAAP and does not give rise to a Lien on the
Collateral that primes Administrative Agent's Lien.

       Section 9.10 [Reserved.]

       Section 9.11 Additional Security; Further Assurances; etc.

                (a)     The Borrower will, and will cause each of the other Credit Parties that are
Restricted Subsidiaries of the Borrower to, grant to the Collateral Agent or the Security Trustee,
as applicable, for the benefit of the Secured Creditors security interests, Fleet Mortgages and
Mortgages in such assets and properties (other than Excluded Collateral (as such term is defined
in the Security Agreement) and, in the case of Real Property, limited to Material Real Property)
of the Borrower and such other Credit Parties that are Restricted Subsidiaries of the Borrower as
are not covered by the original Security Documents and as may be reasonably requested from
time to time by the Required Lenders (collectively, as may be amended, modified or
supplemented from time to time, the “Additional Security Documents”); provided that (i) the
pledge of the outstanding Equity Interests of any FSHCO or CFC (other than a Protected CFC)
directly owned by the Borrower or a Domestic Subsidiary that is a Credit Party shall be limited
to (x) no more than sixty-five percent (65%), or such higher percentage that could not reasonably
be expected to result in material adverse tax consequences to Holdings and its Subsidiaries, of
the total combined voting power for all classes of the voting Equity Interests of such FSHCO or
CFC and (y) one hundred percent (100%) of the nonvoting Equity Interests of such FSHCO or
CFC, other than a Protected CFC, and provided further, notwithstanding the foregoing, each
Credit Party that is a United States person within the meaning of Section 7701(a)(30) of the Code
shall pledge 100% of the Equity Interests it directly owns in any Protected CFC, and (ii) security
interests and Mortgages shall not be required with respect to any Real Property that is not
Material Real Property or is located outside of the United States. All such security interests and
Mortgages shall be granted pursuant to documentation reasonably satisfactory in form and
substance to the Required Lenders and shall include the real estate deliverables listed on
Schedule 9.12 and (subject to exceptions as are reasonably acceptable to the Required Lenders)
shall constitute, upon taking all necessary perfection action (which the Credit Parties agree to
promptly take) valid and enforceable perfected security interests and Mortgages (except to the
extent that the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors' rights and by
equitable principles (regardless of whether enforcement is sought in equity or at law)), subject to
the Intercreditor Agreements, superior to and prior to the rights of all third Persons and subject to
no other Liens except for Permitted Liens. The Additional Security Documents or instruments
related thereto shall be duly recorded or filed in such manner and in such places as are required
by law to establish, perfect, preserve and protect (subject to exceptions as are reasonably
acceptable to the Required Lenders) the Liens in favor of the Collateral Agent or the Security
Trustee, as applicable, required to be granted pursuant to the Additional Security Documents and
all Taxes, fees and other charges payable in connection therewith shall be paid in full.
Notwithstanding any other provision in this Agreement or any other Credit Document, no
FSHCO, CFC (other than a Protected CFC), subsidiary of a CFC (other than a Protected CFC) or
other Excluded Subsidiary shall be required to pledge any of its assets to secure any obligations
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 397 of 463




of the Borrower under the Credit Documents or guarantee the obligations of the Borrower under
the Credit Documents. At any time when a Mortgage or a Fleet Mortgage (in each case, as
defined in the ABL DIP Credit Agreement), as applicable, is executed and delivered to the ABL
DIP Agent, (i) in the case of Fleet Mortgages (as defined in the ABL DIP Credit Agreement), the
Borrower shall, substantially simultaneously therewith, execute and deliver for filing new Fleet
Mortgages or supplements to Fleet Mortgages securing the Obligations with respect to the
Vessels covered thereby, and (ii) in the case of Mortgages (as defined in the ABL DIP Credit
Agreement), the Borrower shall, substantially simultaneously therewith, Borrower shall execute
and deliver for filing new Mortgages securing the Obligations covering the same Real Property.
The Borrower shall use commercially reasonable efforts to deliver to any Federally Regulated
Lender, with respect to any Real Property that is subject to a Mortgage or otherwise constitutes
Collateral, all Federally Regulated Lender Flood Zone Documentation as may be requested from
any Federally Regulated Lender from time to time.

                (b)     Subject to the terms of the Intercreditor Agreements, with respect to any
person that is or becomes a Restricted Subsidiary after the Closing Date, promptly (i) deliver to
the Collateral Agent the certificates, if any, representing all (or such lesser amount as is required)
of the Equity Interests of such Subsidiary (to the extent required pursuant to the Security
Documents), together with undated stock powers or other appropriate instruments of transfer
executed and delivered in blank by a duly authorized officer of the holder(s) of such Equity
Interests, and all intercompany notes owing from such Subsidiary to any Credit Party together
with instruments of transfer executed and delivered in blank by a duly authorized officer of such
Credit Party (to the extent required pursuant to the Security Documents), (ii) cause such new
Subsidiary (other than an Excluded Subsidiary) (A) to execute a joinder agreement to the
Subsidiaries Guaranty and a joinder agreement to each applicable Security Document,
substantially in the form annexed thereto, and (B) to take all actions necessary or advisable in the
opinion of the Administrative Agent, the Collateral Agent or the Security Trustee (in each case,
acting at the direction of the Required Lenders) to cause the Lien created by the applicable
Security Document to be duly perfected to the extent required by such agreement in accordance
with all applicable Requirements of Law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent, the Collateral Agent
or the Security Trustee (in each case, acting at the direction of the Required Lenders) and (iii) at
the request of the Administrative Agent, deliver to the Administrative Agent a signed copy of an
opinion, addressed to the Administrative Agent and the other Lenders, of counsel to the Credit
Parties reasonably acceptable to the Administrative Agent as to such matters set forth in this
Section 9.11(b) as the Administrative Agent may reasonable request.

               (c)    The Borrower will, and will cause each of the other Credit Parties that are
Restricted Subsidiaries of the Borrower to, at the expense of the Borrower, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent or the Security Trustee, as
applicable, promptly, at the Borrower's expense, any document or instrument supplemental to or
confirmatory of the Security Documents, including opinions of counsel, or otherwise deemed by
Required Lenders reasonably necessary for the continued validity, perfection and priority of the
Liens on the Collateral covered thereby subject to no other Liens except for Permitted Liens or as
otherwise permitted by the applicable Security Document.
        Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 398 of 463




               (d)     If the Administrative Agent (acting at the direction of the Required
Lenders) reasonably determines that it or the Lenders are required by law or regulation to have
appraisals prepared in respect of any Mortgaged Property, the Borrower will, at its own expense,
provide to the Administrative Agent appraisals in form and substance reasonably satisfactory to
the Required Lenders.

               (e)     The Borrower agrees that each action required by clauses (a) through (d)
of this Section 9.11 shall be completed as soon as reasonably practicable, but in no event later
than thirty (30) days after such action is required to be taken pursuant to such clauses or
requested to be taken by the Required Lenders (or such longer period as the Required Lenders
shall otherwise agree), as the case may be.

                (f)    Notwithstanding anything to the contrary contained in this Agreement or
in any other Credit Document, (x) Collateral Agent shall not accept delivery of any Mortgage
from any Credit Party unless Administrative Agent has received confirmation from each Lender
that such Lender has completed its flood insurance diligence, has received copies of all flood
insurance documentation and has confirmed that flood insurance compliance has been completed
as required by the Flood Laws or as otherwise satisfactory to such Lender and (y) Agents shall
not accept delivery of any joinder to any Credit Document with respect to any Subsidiary of any
Credit Party that is not a Credit Party, if such Subsidiary that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation unless such Subsidiary has delivered a
Beneficial Ownership Certification in relation to such Subsidiary and each Lender has completed
its Patriot Act searches, OFAC/PEP searches and customary individual background checks for
such Subsidiary, the results of which shall be satisfactory to each Lender, in which case, the time
periods for delivery of the applicable Mortgage and/or joinder, as the case may be, shall be
automatically extended until the receipt of such confirmation, certification or search, as
applicable.

        Section 9.12 Post-Closing Actions. The Borrower agrees that it will, or will cause its
relevant Subsidiaries to, complete each of the actions described on Schedule 9.12 as soon as
commercially reasonable and by no later than the date set forth in Schedule 9.12 with respect to
such action or such later date as the Administrative Agent shall agree (acting on the instructions
of the Required Lenders in their reasonable discretion). 1

         Section 9.13 [Reserved].

         Section 9.14 [Reserved].

         Section 9.15 [Reserved.]

       Section 9.16 Maritime and Other Regulatory Matters. The Borrower will (i) ensure that
Borrower remains a citizen of the United States qualified to own and operate Vessels in the
coastwise trade of the United States and (ii) each applicable Borrower will maintain the
documentation of applicable Vessels to operate in the coastwise trade of the United States and



1
    NTD: To be consistent with ABL DIP Credit Agreement.
        Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 399 of 463




will not do or permit anything to be done which might affect such documentation and ability to
operate such Vessels.

        Section 9.17 OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
Each Credit Party will, and will cause each of its Subsidiaries to, comply with all applicable
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the Credit Parties
and its Subsidiaries shall implement and maintain in effect policies and procedures reasonably
designed to ensure compliance by the Credit Parties and their Subsidiaries and their respective
directors, officers, employees, agents and Affiliates with Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws.

        Section 9.18 Bankruptcy Transaction Milestones. Holdings will, and will cause each of
its Subsidiaries to, cause the performance and delivery of the items set forth on Schedule 9.18 on
or before the dates specified therein with respect to such items (the “Milestones”).2

        Section 9.19 Consultant. Borrower will continue to engage Consultants on terms and
conditions reasonably acceptable to the Required Lenders (it being understood that the terms of
the A&M Engagement Agreement and Greenhill Engagement Agreement are acceptable to the
Required Lenders) and on the terms and conditions set forth in, or consistent with, the retention
order authorizing the continued engagement of the Consultants. Borrower hereby do, and will
continue to, authorize and instruct the Consultants to provide access to and corporation with the
Required Lenders, Administrative Agent and Agent Consultant. Notwithstanding anything to the
contrary in this Section 9.19, none of Holdings or any of its Subsidiaries or Consultants will be
required to disclose any such information to the extent that (i) such disclosure would in the good
faith determination of Borrower (based on the advice of counsel) impair, waive or violate
attorney-client privilege or is otherwise prohibited by law or fiduciary duty, (ii) such information
constitutes attorney work product, or (iii) such information is subject to confidentiality
obligations to a third party (not entered into in contemplation thereof and for which the Borrower
is using commercially reasonable efforts to lift such confidentiality restrictions) and
Administrative Agent or the Lenders (as applicable) have not executed any necessary
confidentiality agreements or non-reliance letters with respect thereto. All fees and expenses of
the Consultants shall be solely the responsibility of Borrower and in no event shall
Administrative Agent or any Lender have any obligation, liability or responsibility of any kind or
nature whatsoever for the payment of any such fees, expenses or other obligations, nor shall
Administrative Agent or any Lender have any obligation or liability to Borrower, its Affiliates,
or any other Person by reason of any acts or omissions whatsoever of the Consultants at any
time.

         Section 9.20 [Reserved.]

       Section 9.21 [Reserved].Bankruptcy Covenants. Notwithstanding anything in the
Credit Documents to the contrary, the Credit Parties shall comply with all material covenants,
terms and conditions and otherwise perform all obligations set forth in the Financing Order.



2
    NTD: Milestones to be the same as in the RSA.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 400 of 463




        Section 9.23 Bankruptcy Cases.

                (a)    Each Credit Party shall deliver or cause to be delivered for review and
comment, as soon as commercially reasonable (but in any event at least two (2) calendar days
prior to filing (where reasonably practicable)), all material pleadings, motions and other
documents (provided that any of the foregoing relating to the Existing Secured Obligations, the
Credit Documents, any other postpetition financing, cash collateral use, dispositions of ABL
Loan Priority Collateral or other asset sales outside the ordinary course and any plan of
reorganization shall be deemed material) to be filed on behalf of the Credit Parties with the
Bankruptcy Court to the Administrative Agent and its counsel. Each Credit Party shall deliver or
cause to be delivered for review and comment, as soon as commercially reasonable (but in any
event at least two (2) calendar days prior to any assumption or rejection of any Credit Party's or
any Subsidiary's material contracts (including any leases) pursuant to Section 365 of the
Bankruptcy Code. If not otherwise provided by the Bankruptcy Court's electronic docketing
system, Borrower shall provide (x) copies to the Administrative Agent of all pleadings, motions,
applications, judicial information, financial information and other documents filed by or on
behalf of the Credit Parties with the Bankruptcy Court with respect to the Bankruptcy Cases or
filed with respect to any Credit Document, (y) reporting and financial information distributed by
or on behalf of the Credit Parties to the ABL DIP Agent (or its advisors) or any Committee and
(z) such other reports and information as the Administrative Agent (acting at the direction of the
Required Lenders) may, from time to time, reasonably request. In connection with the
Bankruptcy Cases, the Credit Parties shall give the proper notice for (x) the motions seeking
approval of the Credit Documents and the Financing Order and (y) the hearings for the approval
of the Financing Order. The Borrower and the other Credit Parties shall give, on a timely basis
as specified in the Financing Order, all notices required to be given to all parties specified in the
Financing Order. The Borrower and the other Credit Parties shall use best efforts to obtain the
Final Financing Order.

                (b)     Each Credit Party shall promptly deliver or cause to be delivered to the
Administrative Agent and the Lenders copies of any term sheets, proposals, or presentations
from any party, related to (i) the restructuring of the Credit Parties, or (ii) a material sale of assets
of one or all of the Credit Parties.

        Section 9.24 Budget Matters. Each Weekly Cash Flow Forecast or amendment or
supplement to the Budget delivered by the Borrower to the Administrative Agent and the
Lenders shall replace, amend or supplement, as the case may be, the Budget hereunder and under
the Final Order unless the Administrative Agent (acting on the instructions of the Required
Lenders) delivers a notice (a “Budget Objection Notice”) to the Borrower no later than three (3)
Business Days after delivery of such Weekly Cash Flow Forecast or Budget amendment or
supplement. Each Budget Objection Notice shall be in writing (which may be delivered by
electronic mail) and shall state the basis of the Required Lenders’ objection to the applicable
Weekly Cash Flow Forecast or Budget amendment or supplement. If the Administrative Agent
(acting on the instructions of the Required Lenders) timely delivers a Budget Objection Notice to
the Borrower, the existing Budget shall continue to constitute the applicable Budget until such
time as either (i) the subject Weekly Cash Flow Forecast or Budget amendment or supplement is
agreed to among Borrowers and the Required Lenders acting reasonably (upon which such
agreed Weekly Cash Flow Forecast or Budget amendment or supplement shall replace,
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 401 of 463




supplement or amend, as the case may be, the prior Budget) or (ii) the Borrower delivers an
alternative Weekly Cash Flow Forecast or Budget supplement or amendment which replaces,
amends or supplements, as the case may be, the Budget in accordance with the first sentence of
this Section 9.24. Each Weekly Cash Flow Forecast delivered to the Administrative Agent
(acting on the instructions of the Required Lenders) shall be accompanied by such supporting
documentation as reasonably requested by the Administrative Agent (acting on the instructions
of the Required Lenders).

        ARTICLE 10 Negative Covenants. The Borrower and each of its Restricted Subsidiaries
(and Holdings in the case of Section 10.09(b)) hereby covenant and agree that on and after the
Closing Date and so long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder (other than any indemnification obligations arising hereunder which
are not then due and payable):

        Section 10.01 Liens. The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with respect to any
property or assets (real or personal, tangible or intangible) of the Borrower or any of its
Restricted Subsidiaries, whether now owned or hereafter acquired, or sell accounts receivable
with recourse to the Borrower or any of its Restricted Subsidiaries or authorize the filing of any
financing statement under the UCC with respect to any Lien or any other similar notice of any
Lien under any similar recording or notice statute; provided that the provisions of this Section
10.01 shall not prevent the creation, incurrence, assumption or existence of, or any filing in
respect of, the following (Liens described below are herein referred to as “Permitted Liens”):

                       (i)    Liens for Taxes, assessments or governmental charges or levies not
       overdue for a period of more than thirty (30) days or Liens for Taxes being contested in
       good faith and by appropriate proceedings for which adequate reserves have been
       established in accordance with U.S. GAAP (or, for Foreign Subsidiaries, in conformity
       with generally accepted accounting principles that are applicable in their respective
       jurisdiction of organization);

                      (ii)    Carriers', warehousemen's, contractors', materialmen's and
       mechanics' Liens and other similar Liens arising in the ordinary course of business, and
       which are being contested in good faith by appropriate proceedings, which proceedings
       have the effect of preventing the forfeiture or sale of the property or assets, subject to any
       such Lien for which adequate reserves have been established in accordance with U.S.
       GAAP;

                      (iii) Liens in existence on the Closing Date which are listed, and the
       property subject thereto described, in Schedule 10.01(iii) (or to the extent not listed on
       such Schedule 10.01(iii), where the fair market value of all property to which such Liens
       under this clause (iii) attach is less than $500,000 in the aggregate), plus modifications,
       renewals and extensions of such Liens, provided that (x) the aggregate principal amount
       of the Indebtedness, if any, secured by such Liens does not increase from that amount
       outstanding at the time of any such renewal, replacement or extension, plus accrued and
       unpaid interest and cash fees and expenses (including premium) incurred in connection
       with such renewal, replacement or extension and (y) any such renewal or extension does
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 402 of 463




 not encumber any additional assets or properties of the Borrower or any of its Restricted
 Subsidiaries (other than after-acquired property that is affixed or incorporated into the
 property encumbered by such Lien on the Closing Date and the proceeds and products
 thereof);

               (iv)    Liens securing the Existing Secured Obligations, Liens securing
 Reinstated Existing Secured Obligations (as defined in the ABL DIP Credit Agreement),
 Liens securing the Obligations, Liens securing Obligations (as defined in the Existing
 ABL Credit Agreement) under the Existing ABL Credit Agreement and Liens securing
 obligations under the ABL DIP Credit Documents and incurred pursuant to Section
 10.04(i);

                (v)     Leases, subleases, licenses or sublicenses (including licenses or
 sublicenses of Intellectual Property) granted to other Persons not materially interfering
 with the conduct of the business of the Borrower or any of its Restricted Subsidiaries;

                 (vi)   Liens upon assets of the Borrower or any of its Restricted
 Subsidiaries subject to Capitalized Lease Obligations to the extent such Capitalized Lease
 Obligations are permitted by Section 10.04(iii), provided that (x) such Liens serve only to
 secure the payment of Indebtedness and/or other monetary obligations arising under such
 Capitalized Lease Obligation and (y) the Lien encumbering the asset or assets giving rise
 to such Capitalized Lease Obligation does not encumber any asset of the Borrower or any
 of its Restricted Subsidiaries other than the proceeds of the assets giving rise to such
 Capitalized Lease Obligations;

                (vii) Liens placed upon equipment, machinery or other fixed assets
 acquired or constructed after the Closing Date and used in the ordinary course of business
 of the Borrower or any of its Restricted Subsidiaries and placed at the time of the
 acquisition or construction thereof by the Borrower or such Restricted Subsidiary or
 within 60 days thereafter to secure Indebtedness incurred to pay all or a portion of the
 purchase or construction price thereof or to secure Indebtedness incurred solely for the
 purpose of financing the acquisition or construction of any such equipment, machinery or
 other fixed assets or extensions, renewals or replacements of any of the foregoing for the
 same or a lesser amount, provided that (x) the Indebtedness secured by such Liens is
 permitted by Section 10.04(iii) and (y) in all events, the Lien encumbering the equipment,
 machinery or other fixed assets so acquired or constructed does not encumber any other
 asset of the Borrower or such Restricted Subsidiary; provided that individual financings
 of equipment provided by one lender may be cross collateralized to other financings of
 equipment provided by such lender on customary terms;

                (viii) easements, rights-of-way, restrictions (including zoning
 restrictions), encroachments, protrusions and other similar Liens, charges or
 encumbrances and title deficiencies or defects, which in the aggregate do not materially
 interfere with the conduct of the business of the Borrower or any of its Restricted
 Subsidiaries;
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 403 of 463




                 (ix)    Liens arising from precautionary UCC or other similar financing
 statement filings;

                (x)  attachment and judgment Liens, to the extent and for so long as the
 underlying judgments and decrees do not constitute an Event of Default pursuant to
 Section 11.09;

               (xi)    statutory and common law landlords' liens under leases or
 subleases to which the Borrower or any of its Restricted Subsidiaries is a party;

                 (xii) Liens (other than Liens imposed under ERISA or the Code or
 similar state or foreign law) incurred in the ordinary course of business in connection
 with workers' compensation claims, unemployment insurance and social security benefits
 and Liens securing the performance of bids, tenders, leases and contracts in the ordinary
 course of business, statutory obligations, surety, stay, customs or appeal bonds,
 performance bonds and other obligations of a like nature (including (i) those to secure
 health, safety and environmental obligations and (ii) those required or requested by any
 Governmental Authority other than letters of credit) incurred in the ordinary course of
 business;

                 (xiii) Permitted Encumbrances;

                 (xiv)   [reserved];

                (xv) deposits or pledges to secure bids, tenders, contracts (other than
 contracts for the repayment of borrowed money), leases, statutory obligations, surety,
 stay, customs and appeal bonds and other obligations of like nature (including (i) those to
 secure health, safety and environmental obligations and (ii) those required or requested
 by any Governmental Authority other than letters of credit), and as security for the
 payment of rent, in each case arising in the ordinary course of business;

               (xvi) Liens on assets of Foreign Subsidiaries securing Indebtedness of
 Foreign Subsidiaries permitted pursuant to Section 10.04(viii);

                (xvii) any interest or title of a lessor, sublessor, licensee, sublicensee,
 licensor or sublicensor under any lease, sublease, license or sublicense agreement
 (including software and other technology licenses) in the ordinary course of business;

               (xviii) Liens on property subject to or in connection with Sale-Leaseback
 Transactions to the extent such Sale-Leaseback Transactions are permitted by Section
 10.02(xii);

               (xix) any encumbrances or restrictions (including, without limitation,
 put and call agreements) with respect to the Equity Interests of any Joint Venture
 expressly permitted by the terms of this Agreement arising pursuant to the agreement
 evidencing such Joint Venture;
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 404 of 463




                (xx) Liens on Collateral in favor of any Credit Party securing
 intercompany Indebtedness permitted by Section 10.05; provided that any Liens securing
 Indebtedness that is required to be subordinated pursuant to Section 10.05 shall be
 subordinated to the Liens created pursuant to the Security Documents;

                 (xxi) Liens on specific items of inventory or other goods (and proceeds
 thereof) of any Person securing such Person's obligations in respect of bankers'
 acceptances or letters of credit issued or created for the account of such Person to
 facilitate the purchase, shipment or storage of such inventory or other goods, and pledges
 or deposits in the ordinary course of business;

               (xxii) Liens on insurance policies and the proceeds thereof (whether
 accrued or not) and rights or claims against an insurer, in each case securing insurance
 premium financings permitted under Section 10.04(x);

                (xxiii) Liens that may arise on inventory or equipment of the Borrower or
 any of its Restricted Subsidiaries in the ordinary course of business as a result of such
 inventory or equipment being located on premises owned by Persons other than the
 Borrower and its Restricted Subsidiaries;

                (xxiv) Liens in favor of customs and revenue authorities arising as a
 matter of law to secure payment of customs duties in connection with the importation of
 goods in the ordinary course of business;

                  (xxv) Liens (i) of a collection bank arising under Section 4210 of the
 UCC on items in the course of collection, (ii) attaching to commodity trading accounts or
 other commodities brokerage accounts incurred in the ordinary course of business and
 (iii) in favor of a banking or other financial institution arising as a matter of law or under
 customary general terms and conditions encumbering deposits (including the right of
 setoff) and which are within the general parameters customary in the banking industry;

                (xxvi) [reserved;]

               (xxvii) Liens that are contractual rights of setoff (i) relating to the
 establishment of depository relations with banks or other financial institutions not given
 in connection with the incurrence or issuance of Indebtedness or (ii) relating to purchase
 orders and other agreements entered into with customers of the Borrower or any of its
 Restricted Subsidiaries in the ordinary course of business;

               (xxviii)Liens attaching solely to cash earnest money deposits in
 connection with any letter of intent or purchase agreement in connection with an
 Investment permitted hereunder;

                 (xxix) Liens not otherwise permitted by the foregoing clauses (i) through
 (xxviii), or by following clauses (xxx) through (xlv), to the extent attaching to properties
 and assets (other than Accounts, Vessels or Inventory, unless such Liens are expressly
 made junior to the Liens in favor of the Administrative Agent) with an aggregate fair
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 405 of 463




 market value not in excess of, and securing liabilities not in excess of, $2,500,000 in the
 aggregate at any time outstanding;

                (xxx) [reserved];

                (xxxi) [reserved];

                (xxxii) [reserved];

                (xxxiii)Liens arising out of conditional sale, title retention, consignment or
 similar arrangements for sale of goods entered into by the Borrower or any Restricted
 Subsidiary in the ordinary course of business;

               (xxxiv) Liens encumbering reasonable customary initial deposits and
 margin deposits and similar Liens attaching to commodity trading accounts or other
 brokerage accounts incurred in the ordinary course of business and not for speculative
 purposes;

                (xxxv) (i) zoning, building, entitlement and other land use regulations by
 Governmental Authorities with which the normal operation of the business of the
 Borrower and the Restricted Subsidiaries complies, and (ii) any zoning or similar law or
 right reserved to or vested in any Governmental Authority to control or regulate the use
 of any real property that does not materially interfere with the ordinary conduct of the
 business of the Borrower or any Restricted Subsidiary;

                (xxxvi) deposits made in the ordinary course of business to secure liability
 to insurance carriers;

                (xxxvii)      receipt of progress payments and advances from customers
 in the ordinary course of business to the extent the same creates a Lien on the related
 inventory and proceeds thereof;

                (xxxviii)       [reserved];

                (xxxix) Permitted Vessel Liens;

                (xl)    [reserved];

                (xli)   [reserved];

                (xlii) [reserved];

                (xliii) Liens to secure Indebtedness permitted by Section 10.04(iv) so
 long as such Liens only attach to the applicable New Vessel whose construction is
 financed with such Indebtedness;

               (xliv) receipt of progress payments and advances from customers in the
 ordinary course of business to the extent the same creates a Lien on any towboat, barge or
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 406 of 463




       other vessel (and proceeds thereof) in connection with the construction of such towboat,
       barge or other vessel being purchased by third parties;

                      (xlv) Liens granted in connection with the construction of Vessels on
       construction contracts (and rights thereunder) to lessors leasing such Vessels to any
       Credit Party in the ordinary course of business; and

                    (xlvi) Liens otherwise granted by or expressly permitted by the
       Financing Order and the First Day Orders.

In connection with the granting of Liens of the type described in this Section 10.01 by the
Borrower or any of its Restricted Subsidiaries, the Administrative Agent, the Collateral Agent
and the Security Trustee shall, and shall be authorized to, take any actions, at the direction of the
Required Lenders, in connection therewith (including, without limitation, by executing
appropriate lien releases or lien subordination agreements in favor of the holder or holders of
such Liens, in either case solely with respect to the item or items of equipment or other assets
subject to such Liens).

        Section 10.02 Consolidation, Merger, or Sale of Assets, etc. The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, wind up, liquidate or dissolve its affairs or
enter into any partnership, joint venture, or transaction of merger or consolidation, or convey,
sell, lease or otherwise dispose of all or any part of its property or assets (including by an
allocation of assets among newly divided limited liability companies to a “plan of division”), or
enter into any sale-leaseback transactions of any Person, except that:

                     (i)     any Investment permitted by Section 10.05 may be structured as a
       merger, consolidation or amalgamation;

                       (ii)    the Borrower and its Restricted Subsidiaries may sell assets so long
       as (x) each such sale is on terms and conditions not less favorable to the Borrower or
       such Restricted Subsidiary as would reasonably be obtained by the Borrower or such
       Restricted Subsidiary at that time in a comparable arm's-length transaction with a Person
       other than an Affiliate and the Borrower or the respective Restricted Subsidiary receives
       at least fair market value (as determined in good faith by the Borrower or such Restricted
       Subsidiary, as the case may be); (y) in the case of any single transaction that involves
       assets or Equity Interests having a fair market value of more than $100,000 (not to exceed
       $1,000,000 in the aggregate for all such transactions) 100% of consideration received by
       the Borrower or such Restricted Subsidiary shall be in the form of cash or Cash
       Equivalents and (z) all Net Cash Proceeds thereof shall be applied consistent with Section
       2.09;

                       (iii) each of the Borrower and its Restricted Subsidiaries may lease (as
       lessee) or license (as licensee) real or personal property in the ordinary course of business
       (so long as any such lease or license does not create a Capitalized Lease Obligation
       except to the extent permitted by Section 10.04(iii));

                      (iv)   each of the Borrower and its Restricted Subsidiaries may sell or
       discount, in each case in the ordinary course of business, accounts receivable arising in
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 407 of 463




 the ordinary course of business, but only in connection with the compromise or collection
 thereof and not as part of any financing transaction;

                 (v)    each of the Borrower and its Restricted Subsidiaries may grant
 licenses, sublicenses, leases or subleases to other Persons in the ordinary course of
 business not materially interfering with the conduct of the business of the Borrower or
 any of its Restricted Subsidiaries, including of Intellectual Property;

                (vi)    (w) any Domestic Subsidiary of the Borrower may be merged,
 consolidated, dissolved, amalgamated or liquidated with or into the Borrower (so long as
 the surviving Person of such merger, consolidation, dissolution, amalgamation or
 liquidation is Borrower), (x) any Foreign Subsidiary of the Borrower may be merged,
 consolidated, dissolved, amalgamated or liquidated with or into any Wholly-Owned
 Foreign Subsidiary of the Borrower or any Wholly-Owned Domestic Subsidiary of the
 Borrower that is an Excluded Subsidiary, so long as such Wholly-Owned Foreign
 Subsidiary or such Excluded Subsidiary, as applicable, is the surviving corporation of
 such merger, consolidation, dissolution, amalgamation or liquidation and (y) any Foreign
 Subsidiary of the Borrower may be merged, consolidated, dissolved, amalgamated or
 liquidated with or into any Credit Party (so long as such Credit Party is the surviving
 corporation of such merger, consolidation, dissolution, amalgamation or liquidation);
 provided that any such merger, consolidation, dissolution, amalgamation or liquidation
 shall only be permitted pursuant to this clause (vi), so long as (I) no Default and no Event
 of Default then exists or would exist immediately after giving effect thereto and (II) any
 security interests granted to the Collateral Agent or the Security Trustee, as applicable,
 for the benefit of the Secured Creditors in the assets (and Equity Interests) of any such
 Person subject to any such transaction shall remain in full force and effect and perfected
 and enforceable (to at least the same extent as in effect immediately prior to such merger,
 consolidation, amalgamation or liquidation);

                (vii)   any Tax Restructuring Transaction shall be permitted;

                (viii) each of the Borrower and its Restricted Subsidiaries may make
 sales or leases of (A) inventory (including Vessels), (B) goods held for sale and (C)
 immaterial assets with a fair market value, in the case of this clause (C), of less than
 $2,500,000 in the ordinary course of business;

               (ix)    each of the Borrower and its Restricted Subsidiaries may sell or
 otherwise dispose of (i) outdated, obsolete, surplus or worn out property (including
 Vessels and real property), in each case, in the ordinary course of business and (ii)
 property no longer used or useful in the conduct of the business of the Borrower and its
 Restricted Subsidiaries (including Vessels and real property);

                (x)     [reserved];

               (xi)  in order to effect a sale, transfer or disposition otherwise permitted
 by this Section 10.02, a Restricted Subsidiary of the Borrower may be merged,
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 408 of 463




 amalgamated or consolidated with or into another Person, or may be dissolved or
 liquidated;

                 (xii) Borrower and its Restricted Subsidiaries may effect Sale-
 Leaseback Transactions involving other property (including Vessels) so long as (1) no
 Default and no Event of Default then exists or would exist immediately after giving effect
 thereto, (2) 100% of the proceeds received with respect to the Sale Leaseback
 Transaction is in cash, (3) the proceeds received with respect to the Sale Leaseback
 Transaction are at least the greater of (x) the fair market value of such property or (y) the
 forced liquidation value of such property and (4) 100% of the proceeds received with
 respect to the Sale Leaseback Transaction are applied pursuant to Section 2.09(b)(i);

                (xiii) [reserved];

                (xiv)   [reserved];

               (xv) subject to Section 2.09, each of the Borrower and its Restricted
 Subsidiaries may make transfers of property subject to casualty or condemnation
 proceedings upon the occurrence of the related Recovery Event;

                (xvi) each of the Borrower and its Restricted Subsidiaries may abandon
 Intellectual Property rights in the ordinary course of business, in the exercise of its
 reasonable good faith judgment;

               (xvii) each of the Borrower and its Restricted Subsidiaries may make
 voluntary terminations of or unwind Swap Contracts;

                (xviii) dispositions (other than of Collateral) made pursuant to the First
 Day Orders;

                (xix) each of the Borrower and its Restricted Subsidiaries may terminate
 leases and subleases in the ordinary course of business;

               (xx) each of the Borrower and its Restricted Subsidiaries may use cash
 and Cash Equivalents to make payments that are otherwise permitted under Sections
 10.03 and 10.07;

                (xxi) each of the Borrower or its Restricted Subsidiaries may sell or
 otherwise dispose of property to the extent that (i) such property is exchanged for credit
 against the purchase price of similar replacement property or (ii) the proceeds of such
 sale or disposition are promptly applied to the purchase price of such replacement
 property;

                (xxii) sales, dispositions or contributions of property (A) between Credit
 Parties (other than Holdings), (B) between Restricted Subsidiaries (other than Credit
 Parties), (C) by Restricted Subsidiaries that are not Credit Parties to the Credit Parties
 (other than Holdings) or (D) by Credit Parties to any Restricted Subsidiary that is not a
 Credit Party, provided with respect to clause (D) that such sales, dispositions or
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 409 of 463




       contributions shall constitute an Investment in such Restricted Subsidiary subject to
       Section 10.05;

                      (xxiii) dispositions of Investments (including Equity Interests) in [(a)]
       Joint Ventures to the extent required by, or made pursuant to customary buy/sell
       arrangements between, the joint venture parties set forth in joint venture arrangements
       and similar binding arrangements and (b) MarineNet LLC;

                      (xxiv) transfers of condemned property as a result of the exercise of
       “eminent domain” or other similar powers to the respective Governmental Authority or
       agency that has condemned the same (whether by deed in lieu of condemnation or
       otherwise), and transfers of property that have been subject to a casualty to the respective
       insurer of such real property as part of an insurance settlement;

                      (xxv) any disposition of any asset between or among the Restricted
       Subsidiaries as a substantially concurrent interim disposition in connection with a
       disposition otherwise permitted pursuant to this Section 10.02; and

                      (xxvi) dispositions permitted by Section 10.03.

To the extent the Required Lenders waive the provisions of this Section 10.02 with respect to the
sale of any Collateral, or any Collateral is sold as permitted by this Section 10.02 (other than to
the Borrower or a Restricted Subsidiary thereof), such Collateral shall be sold free and clear of
the Liens created by the Security Documents, and the Administrative Agent, the Collateral Agent
and the Security Trustee shall, and shall be authorized to, take any actions, as directed by the
Required Lenders, in order to effect the foregoing.

        Section 10.03 Dividends. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, authorize, declare or pay any Dividends with respect to the Borrower
or any of its Restricted Subsidiaries, except that:

                       (i)     any Restricted Subsidiary of the Borrower may pay Dividends or
       return capital or make distributions and other similar payments with regard to its Equity
       Interests to the Borrower or to other Restricted Subsidiaries of the Borrower which
       directly or indirectly own equity therein;

                       (ii)   any non-Wholly-Owned Subsidiary of the Borrower that is not a
       Credit Party may declare and pay cash Dividends to its shareholders generally so long as
       the Borrower or its Restricted Subsidiary which owns the Equity Interests in the
       Subsidiary paying such Dividends receives at least its proportionate share thereof (based
       upon its relative holding of the Equity Interests in the Subsidiary paying such Dividends
       and taking into account the relative preferences, if any, of the various classes of Equity
       Interests of such Subsidiary);

                     (iii) in connection with the Management Incentive Plan, so long as no
       Default or Event of Default exists at the time of the applicable Dividend, redemption or
       repurchase or would exist immediately after giving effect thereto, the Borrower may pay
       cash Dividends to Holdings to allow Holdings to redeem or repurchase,
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 410 of 463




 contemporaneously with such Dividend, Equity Interests of Holdings from management,
 employees and officers of the Borrower and its Restricted Subsidiaries;

                (iv)   [reserved];

                (v)    the Borrower may pay cash Dividends to Holdings so long as the
 proceeds thereof are promptly used by Holdings to pay costs (including all professional
 fees and expenses) incurred by Holdings in connection with reporting obligations under
 or otherwise incurred in connection with compliance with applicable laws, applicable
 rules or regulations of any governmental, regulatory or self-regulatory body or stock
 exchange, including in respect of any reports filed with respect to the Securities Act, the
 Securities Exchange Act or the respective rules and regulations promulgated thereunder;

                (vi)   the Borrower may pay cash dividends or other distributions, or
 make loans or advances to, Holdings or the equity interest holders thereof in amounts
 required for any Parent Company, Holdings or the equity interest holders thereof to pay,
 in each case without duplication:

                        (A)    franchise Taxes (and other fees and expenses) required to
        maintain their existence to the extent such Taxes, fees and expenses are
        reasonably attributable to the operations or ownership of Holdings, the Borrower
        and its Restricted Subsidiaries;

                        (B)    with respect to any taxable year (or portion thereof) ending
        after the Closing Date or with respect to which the income taxes of the Borrower
        have priority status under Section 507(a)(8) of the Bankruptcy Code, in each case
        in which the Borrower is a member (or is treated for tax purposes as an entity that
        is disregarded as separate from a member) of a consolidated, combined or similar
        income tax group (a "Tax Group") of which any Parent Company is the common
        parent, Taxes of the Tax Group that are attributable to the taxable income or
        operations or ownership of the Borrower and its Subsidiaries; provided that for
        each taxable period, the amount of such payments made in respect of such taxable
        period in the aggregate shall not exceed the amount that the Borrower and its
        Subsidiaries would have been required to pay as a standalone Tax Group;
        provided, further, that the permitted payment pursuant to this clause (B) with
        respect to the Taxes of any Unrestricted Subsidiary for any taxable period shall be
        limited to the amount actually paid by such Unrestricted Subsidiary to the
        Borrower or any of its Restricted Subsidiaries for the purpose of paying such
        consolidated, combined or similar Taxes;

                       (C)    customary salary, bonus and other benefits payable to
        officers and employees of Holdings to the extent such salaries, bonuses and other
        benefits are reasonably attributable to the ownership or operations of the
        Borrower and its Restricted Subsidiaries;

                     (D)    general corporate operating and overhead costs and
        expenses (including administrative, legal, accounting and similar expenses
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 411 of 463




             provided by third parties) of Holdings to the extent such costs and expenses are
             reasonably attributable to the ownership or operations of the Borrower and its
             Restricted Subsidiaries (but excluding any direct or indirect payments for the
             benefit of the Sponsor);

                             (E)    [reserved];

                             (F)    [reserved]; and

                             (G)    [reserved];

                       (vii) reasonable and customary indemnities to directors, officers and
      employees of Holdings in the ordinary course of business, to the extent reasonably
      attributable to the ownership or operation of the Borrower and its Restricted Subsidiaries;

                     (viii) the Borrower may pay cash Dividends to Holdings so long as the
      proceeds thereof are promptly used by Holdings for payment of obligations under or in
      respect of director and officer insurance policies to the extent reasonably attributable to
      the ownership or operation of the Borrower and its Restricted Subsidiaries;

                     (ix)    [reserved];

                     (x)     [reserved];

                     (xi)    [reserved];

                     (xii)   [reserved];

                     (xiii) [reserved];

                     (xiv)   [reserved];

                     (xv)    [reserved];

                     (xvi) the Borrower and each Restricted Subsidiary may declare and
      make dividend payments or other distributions payable solely in the Equity Interests of
      such Person so long as in the case of dividend or other distribution by a Restricted
      Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro rata share of
      such dividend or distribution;

                     (xvii) [reserved]; and

                     (xviii) [reserved].

In determining compliance with this Section 10.03, amounts loaned or advanced to Holdings
pursuant to Section 10.05(vi) shall be deemed to be cash Dividends paid to Holdings to the
extent provided in said Section 10.05(vi).
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 412 of 463




        Section 10.04 Indebtedness. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, contract, create, incur, assume or suffer to exist any Indebtedness,
except:

                     (i)      (A) Existing Secured Obligations, (B) Reinstated Existing Secured
       Obligations (as defined in the ABL DIP Credit Agreement), (C) Indebtedness incurred
       pursuant to this Agreement and the other Credit Documents and (D) Indebtedness
       incurred pursuant to the Existing ABL Credit Agreement;

                  (ii)    Indebtedness under Swap Contracts so long as the entering into of
       such Swap Contracts are bona fide hedging activities and are not for speculative
       purposes;

                      (iii) Indebtedness of the Borrower and its Restricted Subsidiaries (a)
       evidenced by Capitalized Lease Obligations and purchase money Indebtedness (including
       obligations in respect of mortgages, industrial revenue bonds, industrial development
       bonds and similar financings) described in Section 10.01(vii); provided that in no event
       shall the aggregate principal amount of Capitalized Lease Obligations and the principal
       amount of all such Indebtedness incurred or assumed in each case after the Closing Date
       permitted by this clause (iii) exceed $1,000,000 at any one time outstanding;

                      (iv)   Indebtedness under the ABL DIP Credit Agreement and any other
       Indebtedness incurred pursuant to the Financing Order or the First Day Orders;

                      (v)    [reserved];

                      (vi)    intercompany Indebtedness among the Borrower and its Restricted
       Subsidiaries to the extent permitted by Section 10.05(vi);

                      (vii) Indebtedness outstanding on the Closing Date and listed on
       Schedule 10.04 (“Existing Indebtedness”) and any subsequent extension or renewal
       thereof; provided that the aggregate principal amount of the Indebtedness to be extended
       or renewed does not increase from that amount outstanding at the time of any such
       extension or renewal, plus accrued and unpaid interest and cash fees and expenses
       (including premium) incurred in connection with such renewal or extension;

                     (viii) Indebtedness of Foreign Subsidiaries; provided that the aggregate
       principal amount of Indebtedness outstanding pursuant to this clause (viii) shall not at
       any time exceed $1,000,000;

                      (ix)   [reserved];

                     (x)    Indebtedness incurred in the ordinary course of business to finance
       insurance premiums or take-or-pay obligations contained in supply arrangements;

                     (xi)    Indebtedness incurred in the ordinary course of business in respect
       of netting services, overdraft protections, employee credit card programs, automatic
       clearinghouse arrangements and other similar services in connection with cash
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 413 of 463




 management and deposit accounts and Indebtedness in connection with the honoring of a
 bank or other financial institution of a check, draft or similar instrument drawn against
 insufficient funds in the ordinary course of business, including in each case, Bank
 Product Debt;

                (xii)   [reserved];

                (xiii) [reserved];

                (xiv)   [reserved];

                (xv) additional Indebtedness of the Borrower and its Restricted
 Subsidiaries not to exceed $5,000,000 in aggregate principal amount outstanding at any
 time;

               (xvi) Contingent Obligations for customs, stay, performance, appeal,
 judgment, replevin and similar bonds and suretyship arrangements, and completion
 guarantees and other obligations of a like nature, all in the ordinary course of business;

              (xvii) Contingent Obligations to insurers required in connection with
 worker's compensation and other insurance coverage incurred in the ordinary course of
 business;

               (xviii) guarantees made by the Borrower or any of its Restricted
 Subsidiaries of Indebtedness of the Borrower or any of its Restricted Subsidiaries
 permitted to be outstanding under this Section 10.04; provided that such guarantees are
 permitted by Section 10.05;

                (xix) guarantees made by any Foreign Subsidiary of Indebtedness of any
 other Foreign Subsidiary permitted to be outstanding under this Section 10.04(viii);

                (xx)    [reserved];

                (xxi) customary Contingent Obligations in connection with sales, other
 dispositions and leases permitted under Section 10.02 (but not in respect of Indebtedness
 for borrowed money or Capitalized Lease Obligations) including indemnification
 obligations with respect to leases, and guarantees of collectability in respect of accounts
 receivable or notes receivable for up to face value;

               (xxii) guarantees of Indebtedness of directors, officers and employees of
 the Borrower or any of its Restricted Subsidiaries in respect of expenses of such Persons
 in connection with relocations and other ordinary course of business purposes;

               (xxiii) to the extent incurred prior to the Filing Date, guarantees of
 Indebtedness of a Person in connection with a Joint Venture, provided that the aggregate
 principal amount of any Indebtedness so guaranteed, when added to the aggregate
 amount of unreimbursed payments theretofore made in respect of such guarantees and the
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 414 of 463




       amount of Investments then outstanding (and deemed outstanding) under clause (xix) of
       Section 10.05, shall not exceed $5,000,000;

                      (xxiv) [reserved];

                       (xxv) Indebtedness arising from the honoring by a bank or other financial
       institution of a check, draft or similar instrument drawn against insufficient funds in the
       ordinary course of business, provided that such Indebtedness is extinguished within two
       (2) Business Days of its incurrence;

                      (xxvi) (x) severance, pension and health and welfare retirement benefits
       or the equivalent there of to current and former employees of the Borrower or its
       Restricted Subsidiaries incurred in the ordinary course of business, (y) to the extent
       incurred prior to the Filing Date, Indebtedness representing deferred compensation or
       stock-based compensation (other than pursuant to the Management Incentive Plan) to
       employees of the Borrower and the Restricted Subsidiaries and (z) Indebtedness
       consisting of promissory notes issued by any Credit Party to current or former officers,
       directors and employees, in connection with the Management Incentive Plan to finance
       the purchase or redemption of Equity Interests of Holdings permitted by Section 10.03;

                      (xxvii) [reserved];

                      (xxviii)(x) guarantees made by the Borrower or any of its Restricted
       Subsidiaries of obligations (not constituting debt for borrowed money) of the Borrower or
       any of its Restricted Subsidiaries owing to vendors, suppliers and other third parties
       incurred in the ordinary course of business and (y) Indebtedness of any Credit Party
       (other than Holdings) as an account party in respect of trade letters of credit issued in the
       ordinary course of business;

                      (xxix) [reserved];

                     (xxx) Indebtedness arising out of Sale-Leaseback Transactions permitted
       by Section 10.01(xviii); and

                       (xxxi) all premiums (if any), interest (including post-petition interest),
       fees, expenses, charges and additional or contingent interest on obligations described in
       clauses (i) through (xxx) above.

        Section 10.05 Advances, Investments and Loans. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire any stock, obligations or securities of, or any
other interest in, or make any capital contribution to, any other Person, or purchase or own a
futures contract or otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or hold any cash or Cash
Equivalents (each of the foregoing, an “Investment” and, collectively, “Investments” and with
the value of each Investment being measured at the time made and without giving effect to
subsequent changes in value or any write-ups, write-downs or write-offs thereof, except that the
following shall be permitted:
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 415 of 463




                (i)   the Borrower and its Restricted Subsidiaries may acquire and hold
 accounts receivable owing to any of them, if created or acquired in the ordinary course of
 business and payable or dischargeable in accordance with customary trade terms of the
 Borrower or such Restricted Subsidiary;

               (ii)   the Borrower and its Restricted Subsidiaries may acquire and hold
 cash and Cash Equivalents;

                (iii) the Borrower and its Restricted Subsidiaries may hold the
 Investments held by them on the Closing Date and described on Schedule 10.05(iii), and
 any modification, renewal or extension thereof that does not increase the principal
 amount thereof unless any additional Investments made with respect thereto are permitted
 under the other provisions of this Section 10.05;

                 (iv)    the Borrower and its Restricted Subsidiaries may acquire and hold
 Investments (including debt obligations and Equity Interests) received in connection with
 the bankruptcy or reorganization of suppliers and customers, and Investments received in
 good faith settlement of delinquent obligations of, and other disputes with, customers and
 suppliers arising in the ordinary course of business;

                 (v)     the Borrower and its Restricted Subsidiaries may enter into (a)
 Swap Contracts to the extent permitted by Section 10.04(ii) and (b) Swap Contracts
 relating to fuel rate caps and forward fuel purchases collectively covering an aggregate
 amount of fuel not to exceed the aggregate amount of fuel reasonably expected to be used
 by the Borrower and its Subsidiaries or in connection with specific contracts or orders,
 provided, that no such Swap Contracts entered into between any Credit Party and any
 Lender or any Affiliate of any Lender shall be in force or effect after the date which is
 thirty (30) days prior to the Maturity Date;

                 (vi)   (a) the Borrower and any Restricted Subsidiary may make
 intercompany loans to and other investments in Credit Parties (other than Holdings,
 unless otherwise permitted by Section 10.03), (b) any Foreign Subsidiary may make
 intercompany loans to and other investments in the Borrower or any of its Restricted
 Subsidiaries so long as in the case of such intercompany loans to Credit Parties (other
 than Holdings), all payment obligations of the respective Credit Parties are subordinated
 to their obligations under the Credit Documents on terms reasonably satisfactory to the
 Required Lenders, (c) the Credit Parties may make intercompany loans to, guarantees on
 behalf of, and other investments in, Subsidiaries that are not Credit Parties so long as the
 aggregate amount of outstanding loans, guarantees and other Indebtedness made pursuant
 to this sub-clause (c) does not exceed $100,000 and (d) any Restricted Subsidiary that is
 not a Credit Party may make intercompany loans to, and other investments in, any other
 Restricted Subsidiary that is also not a Credit Party;

                (vii)   Investments made pursuant to the First Day Orders;

                 (viii) loans and advances by the Borrower and its Restricted Subsidiaries
 to officers, directors and employees of the Borrower and its Restricted Subsidiaries in
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 416 of 463




 connection with (i) business-related travel, relocations and other ordinary course of
 business purposes (including travel and entertainment expenses) shall be permitted and
 (ii) any such Person's purchase of Equity Interests of Holdings; provided that no cash is
 actually advanced pursuant to this clause (ii) unless immediately repaid;

               (ix)     advances of payroll payments to employees of the Borrower and its
 Restricted Subsidiaries in the ordinary course of business;

                (x)     noncash consideration may be received in connection with any sale
 of assets permitted pursuant to Section 10.02(ii);

                  (xi)   additional Restricted Subsidiaries of the Borrower may be
 established or created if the Borrower and such Subsidiary comply with the requirements
 of Section 9.11, if applicable; provided that to the extent any such new Subsidiary is
 created solely for the purpose of consummating a transaction pursuant to an acquisition
 permitted by this Section 10.05, and such new Subsidiary at no time holds any assets or
 liabilities other than any merger consideration contributed to it contemporaneously with
 the closing of such transaction, such new Subsidiary shall not be required to take the
 actions set forth in Section 9.11, as applicable, until the respective acquisition is
 consummated (at which time the surviving or transferee entity of the respective
 transaction and its Subsidiaries shall be required to so comply in accordance with the
 provisions thereof);

                  (xii) extensions of trade credit may be made in the ordinary course of
 business (including advances made to distributors consistent with past practice),
 Investments received in satisfaction or partial satisfaction of previously extended trade
 credit from financially troubled account debtors, Investments consisting of prepayments
 to suppliers made in the ordinary course of business and loans or advances made to
 distributors in the ordinary course of business;

               (xiii) earnest money deposits may be made to the extent required in
 connection with other Investments to the extent permitted under Section 10.01(xxviii);

                (xiv) Investments in deposit accounts or securities accounts opened in
 the ordinary course of business;

                  (xv) Investments in the nature of pledges or deposits with respect to
 leases or utilities provided to third parties in the ordinary course of business;

                (xvi) Investments in the ordinary course of business consisting of UCC
 Article 3 endorsements for collection or deposit;

               (xvii) [reserved];

               (xviii) [reserved];

              (xix) in addition to Investments permitted by clauses (i) through (xviii)
 and (xx) through (xxix) of this Section 10.05, the Borrower and its Restricted
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 417 of 463




 Subsidiaries may make additional loans, advances and other Investments to or in a Person
 (including a Joint Venture) in an aggregate amount for all loans, advances and other
 Investments made pursuant to this clause (xix), not to exceed, when added to the
 aggregate amount then guaranteed under clause (xxiii) of Section 10.04 and all
 unreimbursed payments theretofore made in respect of guarantees pursuant to clause
 (xxiii) of Section 10.04, $1,000,000;

                (xx) the licensing, sublicensing or contribution of Intellectual Property
 rights pursuant to arrangements with Persons other than the Borrower and the Restricted
 Subsidiaries in the ordinary course of business for fair market value, as determined by the
 Borrower or such Restricted Subsidiary, as the case may be, in good faith;

                (xxi) loans and advances to Holdings in lieu of, and not in excess of the
 amount of, Dividends permitted to be made to Holdings in accordance with Section
 10.03; provided that any such loan or advance shall reduce the amount of such applicable
 Dividend thereafter permitted under Section 10.03 by a corresponding amount (if such
 applicable subsection of Section 10.03 contains a maximum amount);

               (xxii) Investments to the extent that payment for such Investments is
 made solely by the issuance of Equity Interests constituting common stock or Qualified
 Preferred Stock of Holdings to the seller of such Investments;

                (xxiii) Investments of a Person that is acquired and becomes a Restricted
 Subsidiary or of a company merged or amalgamated or consolidated into any Restricted
 Subsidiary, in each case after the Closing Date and in accordance with this Section 10.05
 and/or Section 10.02, as applicable, to the extent that such Investments were not made in
 contemplation of or in connection with such acquisition, merger, amalgamation or
 consolidation, do not constitute a material portion of the aggregate assets acquired in such
 transaction and were in existence on the date of such acquisition, merger, amalgamation
 or consolidation;

                (xxiv) Investments in a Restricted Subsidiary that is not a Credit Party or
 in a Joint Venture, in each case, to the extent such Investment is contemporaneously
 repaid in full with a dividend or other distribution from such Restricted Subsidiary, any
 other Restricted Subsidiary that is not a Credit Party or Joint Venture;

                 (xxv) to the extent that they constitute Investments, purchases and
 acquisitions of inventory, supplies, materials and equipment or purchases of contract
 rights or licenses or leases of Intellectual Property, in each case, in the ordinary course of
 business;

                (xxvi) Investments by the Borrower and its Restricted Subsidiaries
 consisting of deposits, prepayment and other credits to suppliers or landlords made in the
 ordinary course of business;

                (xxvii) guaranties made in the ordinary course of business of obligations
 owed to landlords, suppliers, customers, franchisees and licensees of the Borrower or its
 Subsidiaries; and
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 418 of 463




                      (xxviii)Investments consisting of the licensing, sublicensing or
       contribution of Intellectual Property pursuant to joint marketing arrangements with other
       Persons.

        Section 10.06 Transactions with Affiliates. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any transaction or series of related transactions
with any Affiliate of the Borrower or any of its Subsidiaries, other than on terms and conditions
not less favorable to the Borrower or such Restricted Subsidiary as would reasonably be obtained
by the Borrower or such Restricted Subsidiary at that time in a comparable arm's-length
transaction with a Person other than an Affiliate, except:

                      (i)     Dividends may be paid to the extent provided in Section 10.03;

                     (ii)    loans and other transactions among Holdings, the Borrower and its
       Restricted Subsidiaries may be made to the extent otherwise expressly permitted under
       Section 10;

                     (iii) customary fees and indemnification (including the reimbursement
       of out-of-pocket expenses) may be paid to directors of Holdings, the Borrower and its
       Restricted Subsidiaries;

                     (iv)    the Borrower and its Restricted Subsidiaries may enter into, and
       may make payments under, employment agreements, employee benefits plans, stock
       option plans, indemnification provisions, stay bonuses, severance and other similar
       compensatory arrangements with officers, employees and directors of Holdings, the
       Borrower and its Restricted Subsidiaries in the ordinary course of business;

                      (v)     any Tax Restructuring Transaction;

                      (vi)    [reserved];

                      (vii) to the extent not otherwise prohibited by this Agreement,
       transactions between or among the Borrower and any Credit Party;

                      (viii) transactions described on Schedule 10.06(viii);

                      (ix)   Investments in the Borrower's Subsidiaries and Joint Ventures (to
       the extent any such Subsidiary that is not a Restricted Subsidiary or any such Joint
       Venture is only an Affiliate as a result of Investments by Holdings and the Restricted
       Subsidiaries in such Subsidiary or Joint Venture) to the extent otherwise permitted under
       Section 10.05;

                      (x)     [reserved];

                      (xi)    [reserved];

                      (xii)   [reserved]; and
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 419 of 463




                      (xiii) the issuance of Equity Interests in the form of common stock or
       Qualified Preferred Stock to the Sponsor, or to any director, officer, employee or
       consultant thereof.

Notwithstanding anything to the contrary contained above in this Section 10.06, in no event shall
the Borrower or any of its Restricted Subsidiaries pay any management, consulting or similar fee
to the Sponsor or any Affiliate of the Sponsor.

       Section 10.07 Limitations on Payments, Certificate of Incorporation, By-Laws and
Certain Other Agreements, etc. The Borrower will not, and will not permit any of its Restricted
Subsidiaries to:

               (a)    make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any indemnification
obligations arising hereunder which are not due and payable) in respect of) any voluntary or
optional payment or prepayment on or redemption or acquisition for value of, or any prepayment
or redemption as a result of any asset sale, Change of Control or similar event of (including, in
each case without limitation, by way of depositing with the trustee with respect thereto or any
other Person money or securities before due for the purpose of paying when due), any unsecured
Indebtedness or Indebtedness secured by a Lien on Collateral ranking junior to those securing the
obligations (it being understood that the Liens securing obligations under the Existing ABL
Credit Agreement on the date hereof shall not be deemed “junior” for purposes of this Section
10.07);

               (b)    make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any indemnification
obligations arising hereunder which are not due and payable) in respect of) any voluntary or
optional payment or prepayment on or redemption or acquisition for value of, or any prepayment
or redemption as a result of any asset sale, Change of Control or similar event of (including, in
each case without limitation, by way of depositing with the trustee with respect thereto or any
other Person money or securities before due for the purpose of paying when due), any
Indebtedness under the Existing ABL Facility Documents except in accordance with the Existing
ABL Intercreditor Agreement;

                (c)    amend or modify, or permit the amendment or modification of any
provision of, any Indebtedness (after the entering into thereof) with a principal amount in excess
of the Threshold Amount, other than any amendment or modification that is not adverse to the
interests of the Lenders in any material respect; or

                (d)    amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate or articles of
designation) or certificate of formation; limited liability company agreement or bylaws (or the
equivalent organizational documents); accounting policies, reporting policies or fiscal year
(except as required by U.S. GAAP), as applicable, or any agreement entered into by it with
respect to its Equity Interests, or enter into any new agreement with respect to its Equity
Interests, unless such amendment, modification, change or other action contemplated by this
clause (d) could not reasonably be expected to be adverse to the interests of the Lenders.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 420 of 463




        Section 10.08 Limitation on Certain Restrictions on Subsidiaries. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual encumbrance or restriction
on the ability of any such Restricted Subsidiary to (a) pay dividends or make any other
distributions on its capital stock or any other interest or participation in its profits owned by the
Borrower or any of its Restricted Subsidiaries, or pay any Indebtedness owed to the Borrower or
any of its Restricted Subsidiaries, (b) make loans or advances to the Borrower or any of its
Restricted Subsidiaries or (c) transfer any of its properties or assets to the Borrower or any of its
Restricted Subsidiaries, except for such encumbrances or restrictions existing under or by reason
of:

                       (i)     applicable law;

                    (ii)   (A) this Agreement and the other Credit Documents, (B) the
       Existing ABL Credit Agreement and the Existing ABL Facility Documents, (C) the ABL
       DIP Credit Agreement and the ABL DIP Credit Documents, (D) the Existing Credit
       Agreement and the Existing Credit Documents and (E) the Exit Financing Commitment
       Letter;

                       (iii)   the Financing Order or [the First Day Orders];

                     (iv) customary provisions restricting subletting or assignment of any
       lease governing any leasehold interest of the Borrower or any of its Restricted
       Subsidiaries;

                      (v)    customary provisions restricting assignment of any licensing
       agreement (in which the Borrower or any of its Restricted Subsidiaries is the licensee) or
       other contract entered into by the Borrower or any of its Restricted Subsidiaries in the
       ordinary course of business;

                       (vi)    restrictions on the transfer of any asset pending the close of the
       sale of such asset;

                       (vii)   [reserved];

                    (viii) encumbrances or restrictions on cash or other deposits imposed by
       customers under agreements entered into in the ordinary course of business;

                       (ix)    any agreement or instrument relating to Indebtedness of a Foreign
       Subsidiary incurred pursuant to Section 10.04 to the extent such encumbrance or
       restriction only applies to such Foreign Subsidiary;

                       (x)     [reserved];

                     (xi)      restrictions on the transfer of any asset subject to a Lien permitted
       by Section 10.01;
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 421 of 463




                       (xii) restrictions and conditions imposed by the terms of the
       documentation governing any Indebtedness of a Restricted Subsidiary of the Borrower
       that is not a Credit Party, which Indebtedness is permitted by Section 10.04;

                       (xiii) customary provisions in joint venture agreements and other similar
       agreements applicable to joint ventures permitted under Section 10.05 and applicable
       solely to such joint venture;

                       (xiv)   [reserved]; and

                     (xv) negative pledges and restrictions on Liens in favor of any holder of
       Indebtedness for borrowed money permitted under Section 10.04 but only if such
       negative pledge or restriction expressly permits Liens for the benefit of the
       Administrative Agent, the Collateral Agent and/or the Security Trustee and the Secured
       Creditors with respect to the credit facilities established hereunder and the Obligations
       under the Credit Documents on a senior basis and without a requirement that such holders
       of such Indebtedness be secured by such Liens securing the Obligations under the Credit
       Documents equally and ratably or on a junior basis.

       Section 10.09 Business; Fiscal Year; Activities of Holdings.

               (a)    The Borrower will not permit at any time the business activities taken as a
whole conducted by the Borrower and its Restricted Subsidiaries to be materially different from
the business activities taken as a whole conducted by the Borrower and its Restricted
Subsidiaries on the Closing Date.

                (b)     Holdings will not engage in any business other than its ownership of the
capital stock of, and the management of, the Borrower and, indirectly, its Subsidiaries and
activities incidental thereto; provided that Holdings may engage in those activities that are
incidental to (i) the maintenance of its existence in compliance with applicable law, (ii) legal, tax
and accounting matters in connection with any of the foregoing or following activities, (iii) the
entering into, and performing its obligations under, this Agreement, (iv) the issuance, sale or
repurchase of its Equity Interests and the receipt of capital contributions, (v) the making of
dividends or distributions on its Equity Interests to the extent permitted hereunder, (vi) the filing
of registration statements, and compliance with applicable reporting and other obligations, under
federal, state or other securities laws, (vii) the listing of its equity securities and compliance with
applicable reporting and other obligations in connection therewith, (viii) the retention of (and the
entry into, and exercise of rights and performance of obligations in respect of, contracts and
agreements with) transfer agents, private placement agents, underwriters, counsel, accountants
and other advisors and consultants, (ix) the performance of obligations under and compliance
with its certificate of incorporation and bylaws, or any applicable law, ordinance, regulation,
rule, order, judgment, decree or permit, including, without limitation, as a result of or in
connection with the activities of its Subsidiaries, (x) the incurrence and payment of its operating
and business expenses and any taxes for which it may be liable, (xi) the consummation of the
Transaction, and (xii) the making of loans to or other Investments in, or incurrence of
Indebtedness from, the Borrower, as and to the extent not prohibited by this Agreement.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 422 of 463




               (c)     Make any change in fiscal year.

       Section 10.10 Negative Pledges.

        (a) The Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
agree or covenant with any Person to restrict in any way its ability to grant any Lien on its assets
in favor of the Lenders, other than pursuant to the Existing Intercreditor Agreement or any other
intercreditor agreement contemplated by this agreement, and except that this Section 10.10 shall
not apply to:

                    (i)     any covenants contained in this Agreement or any other Credit
       Documents or that exist on the Closing Date;

                     (ii)   covenants existing under the Existing Credit Agreement, the
       Existing Credit Documents, the Existing ABL Credit Agreement and the Existing ABL
       Facility Documents as in effect on the Closing Date;

                     (iii) covenants existing under the (A) ABL DIP Credit Agreement and
       the other ABL DIP Credit Documents or (B) the Exit Financing Commitment Letter;

                      (iv)    covenants and agreements made in connection with any agreement
       relating to secured Indebtedness permitted by this Agreement but only if such covenant
       or agreement applies solely to the specific asset or assets to which such Lien relates;

                      (v)     customary provisions in leases, subleases, licenses or sublicenses
       and other contracts restricting the right of assignment thereof;

                     (vi)   customary provisions in joint venture agreements and other similar
       agreements applicable to joint ventures that are applicable solely to such joint venture;

                       (vii)   restrictions imposed by law;

                       (viii) customary restrictions and conditions contained in agreements
       relating to any sale of assets or Equity Interests pending such sale, provided such
       restrictions and conditions apply only to the Person or property that is to be sold;

                       (ix)    [reserved];

                      (x)     negative pledges and restrictions on Liens in favor of any holder of
       Indebtedness for borrowed money entered into after the Closing Date and otherwise
       permitted under Section 10.04 but only if such negative pledge or restriction expressly
       permits Liens for the benefit of the Administrative Agent, the Collateral Agent and/or the
       Security Trustee and the Secured Creditors with respect to the credit facilities established
       hereunder and the Obligations under the Credit Documents on a senior basis and without
       a requirement that such holders of such Indebtedness be secured by such Liens securing
       the Obligations under the Credit Documents equally and ratably or on a junior basis;
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 423 of 463




                     (xi)    restrictions on any Foreign Subsidiary pursuant to the terms of any
       Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;

                       (xii) restrictions on cash deposits imposed by customers under contracts
       entered into in the ordinary course of business;

                      (xiii) any restrictions on Liens imposed by any amendments,
       modifications, restatements, renewals, increases or supplements of the contracts,
       instruments or obligations referred to in clauses (i), (ii), (x) and (xi) above; provided that
       such amendments, modifications, restatements, renewals, increases, supplements,
       refundings, replacements or refinancings are, in the good faith judgment of the Borrower,
       no more restrictive with respect to such encumbrance and other restrictions than those
       prior to such amendment, modification, restatement, renewal, increase or supplement;

                       (xiv)   restrictions under the Existing Credit Documents; and

                       (xv)    restrictions pursuant to the Financing Order and any First Day
       Orders.

                (b)     Other than Liens securing the ABL DIP Credit Documents and the Carve
out, the Borrower shall not permit, and shall not permit any of its Restricted Subsidiaries to
permit any Person other than the Collateral Agent to obtain directly or indirectly any Lien (as
adequate protection or otherwise) over the Real Property of any Credit Party, other than the
Collateral Agent's and the Existing ABL Agent's Liens over such Real Property, and such Real
Property shall remain property of the estate (and the value of any interest in Real Property
securing the Existing Obligation as of the Filing Date) will be preserved for the benefit of the
estate in the same manner that avoided transfers are preserved for the benefit of the estate under
§ 551 of the Bankruptcy Code, and any junior liens in such property shall be and remain junior in
all respects to the estate's interest in such real property; provided that with respect to any parcel
of such Real Property, after the Administrative Agent has received confirmation from each
Lender that such Lender has completed its flood insurance diligence, has received copies of all
flood insurance documentation and has confirmed that flood insurance compliance has been
completed as required by the Flood Laws or as otherwise satisfactory to such Lender, then
pursuant to the Financing Order such parcel of Real Property shall be automatically become a
valid (other than with respect to the Permitted Priority Liens and the Carve out) Lien of
Collateral Agent, for the benefit of the Secured Creditors, as security for the Obligations,
pursuant to Sections 364(c)(2), (c)(3) and (d) of the Bankruptcy Code.

         Section 10.11 Financial Covenant. Each of Holdings and the Borrower covenants and
agrees that, after the Closing Date until termination of all of the Commitments and payment in
full of the Obligations, Holdings and the Borrower will and will cause each of their Subsidiaries
to:

               (a)   Budget Compliance. Except as otherwise provided herein or approved by
the Administrative Agent (acting at the direction of the Required Lenders), the Credit Parties will
not, and will not permit any Subsidiary thereof to, directly or indirectly, (i) use any cash,
including the proceeds of any Loans, in a manner or for a purpose other than those permitted
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 424 of 463




under this Agreement or contemplated by the Financing Order or the Budget, (ii) make or
commit to make payments to critical vendors (other than those critical vendors set forth in the
First Day Orders, the Financing Order or in the Budget, in each case as approved in writing by
the Administrative Agent (acting at the direction of the Required Lenders) in respect of any pre-
petition amount in excess of the amount included in the Budget), (iii) measured as of the end of
each Testing Period, permit the aggregate cumulative amount of actual cash disbursements (in
any event excluding disbursements for professional fees and expenses and restructuring expenses
and interest and fees payable under this Agreement and the ABL DIP Credit Agreement) as
reported in the Variance Reports delivered with respect to periods ending after the Filing Date
through the end of such Testing Period to exceed, by more than the applicable Permitted
Variance, the aggregate cumulative corresponding amount forecast in the Budget for the same
such period and (iv) measured as of the end of each Testing Period, permit the aggregate
cumulative amount of actual cash receipts (which shall exclude, for the avoidance of doubt,
proceeds from borrowings hereunder and under the ABL DIP Credit Documents) as reported in
the Variance Reports delivered with respect to periods ending after the Closing Date through the
end of such Testing Period to be less than, by more than the applicable Permitted Variance, the
aggregate cumulative corresponding amount (which shall exclude, for the avoidance of doubt,
proceeds from borrowings hereunder) forecast in the Budget for the same such period (such
covenant, the "Budget Variance Covenant").

        Section 10.12 Use of Proceeds. Holdings will not, and will not permit any of its
Subsidiaries to use the proceeds of any Loan made hereunder for any purpose other than, (a) in
accordance with and subject to the Budget (subject to Permitted Variances) and the Financing
Order, to pay the fees, costs, and expenses incurred in connection with this Agreement, the other
Credit Documents, the commencement of the Bankruptcy Cases and the transactions
contemplated hereby, as and when such expenses are due and payable, (b) to the extent not
otherwise prohibited by the Credit Documents or the Final Financing Order, to fund working
capital needs and general corporate purposes of Borrower, at such times and in such amounts as
are in compliance with Section 10.11, (c) to provide cash "adequate protection" (as set forth in
Section 361 of the Bankruptcy Code and the relevant sections of other applicable Insolvency
Laws) in favor of the Existing Agent and the Existing Lenders, and (d) to provide cash "adequate
protection" (as set forth in Section 361 of the Bankruptcy Code and the relevant sections of other
applicable Insolvency Laws) in favor of the Existing Agent for payments in cash on a current
basis of all reasonable and documented fees, costs and expenses of Existing Agent's legal
counsel (including local counsel and maritime counsel) and advisors; provided, however, that
none of such fees, costs and expenses provided as adequate protection payments under this
clause (d) shall be subject to approval by the Bankruptcy Court or the United States Trustee, and
no recipient of any such payment shall be required to file with respect thereto any interim or final
fee application with the Bankruptcy Court; provided, that no part of the proceeds of any Loan
will be used, directly or indirectly, (i) in connection with the investigation (including discovery
proceedings), initiation or prosecution of any claims, causes of action, adversary proceedings or
other litigation against the Existing Agent, Existing Lenders, Agent or Lenders, or in connection
with the Obligations or Existing Secured Obligations, except for an amount up to $50,000, for
investigation costs of any official statutory committee appointed pursuant to Bankruptcy Code §
1102, (ii) to purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that violates the
provisions of Regulation T, U or X of the Board of Governors, (iii) to make any payments to a
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 425 of 463




Sanctioned Entity or a Sanctioned Person, to fund any investments, loans or contributions in, or
otherwise make such proceeds available to, a Sanctioned Entity or a Sanctioned Person, to fund
any operations, activities or business of a Sanctioned Entity or a Sanctioned Person, or in any
other manner that would result in a violation of Sanctions by any Person, and (iv) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Sanctions, Anti-Corruption Laws or
Anti-Money Laundering Laws.

        Section 10.13 Financing Order; Administrative Expense Priority; Payments. Holdings
will not, and will not permit any of its Subsidiaries to:

              (a)   seek, consent to or suffer to exist at any time any modification, stay,
vacation or amendment of the Financing Order, except for modifications and amendments joined
in or agreed to in writing by Administrative Agent (acting at the direction of the Required
Lenders),

              (b)    seek the use of “Cash Collateral” (as defined in the Financing Order) in a
manner inconsistent with the terms of the Financing Order without the prior written consent of
Administrative Agent (acting at the direction of the Required Lenders), and

               (c)      suffer to exist at any time a priority for any administrative expense or
unsecured claim against any Credit Party (now existing or hereafter arising of any kind or nature
whatsoever, including, without limitation, any administrative expenses of the kind specified in
Sections 105, 326, 328, 365, 503((b), 506(c), 507(a), 507(b), 546(c), 726, 1113 and 1114 of the
Bankruptcy Code) or any other superpriority claim which is equal or superior to the priority of
the Secured Creditors or “Secured Creditors” (as defined in the Existing Credit Agreement) in
respect of the Obligations or Existing Secured Obligations, except for the amounts having a
priority over the Obligations to the extent set forth in the definition of Carve out and as
otherwise set forth in the Credit Documents and reasonably acceptable to the Required Lenders,

       Section 10.14 Restructuring Support Agreement. Holdings will not, and will not permit
any of its Subsidiaries to amend, modify or change in any manner that could reasonably be
expected to be adverse to the interests of the Administrative Agent or Lenders, any term,
condition or provision of the Restructuring Support Agreement, or terminate the Restructuring
Support Agreement.

         Section 10.15 Key Employees. Other than the Management Incentive Plan, the
Borrower shall not, and the Borrower shall not permit any of its Subsidiaries to, enter into any
agreements or arrangements relating to any key employee incentive or retention plans or any
similar officer or employee bonus plans or programs, in each case without the prior written
consent of the Administrative Agent (acting at the direction of the Required Lenders) or provided
for in the Budget or the relief requested in the Borrower’s “first day” employee wage motion and
order.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 426 of 463




        ARTICLE 11 Events of Default. Upon the occurrence of any of the following specified
events (each, an “Event of Default”):

       Section 11.01 Payments. The Borrower shall (i) default in the payment when due of any
principal of any Loan or (ii) default, and such default shall continue unremedied for two (2) or
more Business Days, in the payment when due of any interest on any Loan, or any Fees or any
other amounts owing hereunder or under any other Credit Document; or

       Section 11.02 Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any certificate
delivered to the Administrative Agent, the Collateral Agent, the Security Trustee or any Lender
pursuant hereto or thereto shall prove to be untrue in any material respect (without duplication of
any materiality standard set forth in any such representation and warranty) on the date as of
which made or deemed made; or

         Section 11.03 Covenants. Holdings, the Borrower or any of its Restricted Subsidiaries
shall (i) default in the due performance or observance by it of any term, covenant or agreement
contained in the Financing Order, Section 9.01, 9.02(b), 9.02(c), 9.02(d), 9.03(c), 9.04, 9.09,
9.11, 9.12, 9.16, 9.17, 9.21, 9.22, 9.23 or 9.24, or (ii) default in the due performance or
observance by it of any other term, covenant or agreement contained in this Agreement or in any
other Credit Document (other than those set forth in Sections 11.01 and 11.02), and such default
shall continue unremedied for a period of thirty (30) days after written notice thereof to the
defaulting party by the Administrative Agent (acting at the direction of the Required Lenders) or
the Required Lenders; or

         Section 11.04 Default Under Other Agreements. (i) Holdings, the Borrower or any of its
Restricted Subsidiaries shall (x) default in any payment of any postpetition Indebtedness (other
than the Obligations) beyond the period of grace, if any, provided in an instrument or agreement
under which such Indebtedness was created or (y) default in the observance or performance of
any agreement or condition relating to any postpetition Indebtedness (other than the Obligations)
or contained in any instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such postpetition Indebtedness (or a trustee or agent
on behalf of such holder or holders) to cause (determined without regard to whether any notice is
required), any such postpetition Indebtedness to become due prior to its stated maturity, (ii) any
postpetition Indebtedness (other than the Obligations) of Holdings, the Borrower or any of its
Restricted Subsidiaries shall be declared to be (or shall become) due and payable, or required to
be prepaid other than by a regularly scheduled required prepayment, prior to the stated maturity
thereof, provided that (A) it shall not be a Default or an Event of Default under this Section
11.04 unless the aggregate principal amount of all Indebtedness as described in preceding clauses
(i) and (ii) is at least equal to the Threshold Amount and (B) the preceding clause (ii) shall not
apply to Indebtedness that becomes due as a result of a voluntary sale or transfer of the property
or assets securing such Indebtedness, if such sale or transfer is otherwise permitted hereunder or
(iii) the occurrence of a DIP Termination Date; or

       Section 11.05 Bankruptcy, etc. Other than the Debtors in respect of the Bankruptcy
Cases, Holdings, the Borrower or any of its Restricted Subsidiaries (other than any Immaterial
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 427 of 463




Subsidiary) shall commence a voluntary case concerning itself under Title 11 of the United
States Code entitled "Bankruptcy," as now or hereafter in effect, or any successor thereto (the
"Bankruptcy Code"); or an involuntary case is commenced against Holdings, the Borrower or
any of its Restricted Subsidiaries, and the petition is not dismissed within sixty (60) days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code), receiver,
receiver-manager, trustee, monitor is appointed for, or takes charge of, all or substantially all of
the property of Holdings, the Borrower or any of its Restricted Subsidiaries, or Holdings, the
Borrower or any of its Restricted Subsidiaries commences any other proceeding under any
reorganization, bankruptcy, insolvency, arrangement, winding-up, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to Holdings, the Borrower or any of its Restricted Subsidiaries, or
there is commenced against Holdings, the Borrower or any of its Restricted Subsidiaries any
such proceeding which remains undismissed for a period of sixty (60) days, or Holdings, the
Borrower or any of its Restricted Subsidiaries is adjudicated insolvent or bankrupt; or any order
of relief or other order approving any such case or proceeding is entered; or Holdings, the
Borrower or any of its Restricted Subsidiaries suffers any appointment of any custodian,
receiver, receiver-manager, trustee, monitor or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of sixty (60) days; or Holdings, the
Borrower or any of its Restricted Subsidiaries makes a general assignment for the benefit of
creditors; or any corporate, limited liability company or similar action is taken by Holdings, the
Borrower or any of its Restricted Subsidiaries for the purpose of effecting any of the foregoing or

        Section 11.06 ERISA. (a) An ERISA Event has occurred with respect to an ERISA Plan
or Multiemployer Plan which has resulted or would reasonably be expected to result in a
Material Adverse Effect, (b) there is or arises Unfunded Pension Liability which has resulted or
would reasonably be expected to result in a Material Adverse Effect, (c) there is or arises any
withdrawal liability under Section 4201 of ERISA, resulting from any Credit Party or any
ERISA Affiliate withdrawal from any or all Multiemployer Plans which has resulted or would
reasonably be expected to result in a Material Adverse Effect, (d) a Foreign Pension Plan has
failed to comply with, or be funded in accordance with, applicable law which has resulted or
would reasonably be expected to result in a Material Adverse Effect, or (e) the Borrower or any
of its Restricted Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan that, in each case, has resulted or would
reasonably be expected to result in a Material Adverse Effect; or

        Section 11.07 Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent or the Security Trustee for the
benefit of the Secured Creditors the Liens, rights, powers and privileges purported to be created
thereby, in favor of the Collateral Agent or the Security Trustee, as applicable, superior to and
prior to the rights of all third Persons (except as permitted by Section 10.01, the Financing Order
or the Intercreditor Agreements), and subject to no other Liens (except as permitted by Section
10.01, the Financing Order or the Intercreditor Agreements)); or

        Section 11.08 Guaranties. Any material Guaranty or any material provision thereof shall
cease to be in full force or effect as to any Guarantor, or any Guarantor or any Person acting for
or on behalf of such Guarantor shall deny or disaffirm in writing such Guarantor's obligations
under the Guaranty to which it is a party or any Guarantor shall default in the due performance or
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 428 of 463




observance of any term, covenant or agreement on its part to be performed or observed pursuant
to the Guaranty to which it is a party; or

       Section 11.09 Judgments. One or more judgments or decrees shall be entered against
Holdings, the Borrower or any Restricted Subsidiary (other than any Immaterial Subsidiary) of
the Borrower involving in the aggregate for Holdings, the Borrower and its Restricted
Subsidiaries (other than any Immaterial Subsidiary) a liability or liabilities (not paid or fully
covered by a reputable and solvent insurance company with respect to judgments for the
payment of money) and such judgments and decrees shall not be vacated, discharged or stayed
for any period of sixty (60) consecutive days, and the aggregate amount of all such judgments
and decrees (to the extent not paid or fully covered by such insurance company) equals or
exceeds $1,000,000; or

       Section 11.10 Change of Control. A Change of Control shall occur; or

       Section 11.11 Bankruptcy Matters.

                (a)    The Final Financing Order is not entered within forty (40) days following
the Filing Date (or such later date acceptable to the Administrative Agent (acting on the
instructions of the Required Lenders in their sole discretion);

               (b)     Any of the Initial Financing Order or the Final Financing Order is stayed,
revised, revoked, remanded, rescinded, amended, reversed, vacated, or modified by the
Bankruptcy Court without the express prior written consent of the Administrative Agent (such
consent to be given at the direction of the Required Lenders);

                (c)    Any Credit Party shall file a pleading seeking to modify or otherwise alter
the Initial Financing Order, the Final Financing Order, any Credit Document, any Existing Credit
Document or any of the transactions contemplated in any of the foregoing without the prior
consent of Administrative Agent, such consent to be given at the direction of the Required
Lenders;

                (d)    Without the written consent of the Administrative Agent (acting at the
direction of the Required Lenders), an order with respect to any of the Bankruptcy Cases shall be
entered by the Bankruptcy Court (i) appointing a trustee under Section 1104 of the Bankruptcy
Code, or an examiner with enlarged powers relating to the operation of the business of the Credit
Parties under Section 1106(b) of the Bankruptcy Code, or (ii) terminating or shortening any
Credit Party's exclusive rights to file and solicit acceptances for a plan of reorganization in the
Bankruptcy Cases;

               (e)     (i) Any Credit Party shall attempt to invalidate, reduce or otherwise impair
the liens or security interests of Collateral Agent or the Security Trustee and the Lenders, or
otherwise in respect of the Obligations or Existing Secured Obligations, claims or rights against
Credit Parties or any of their Subsidiaries or to subject any Collateral to assessment pursuant to
Section 105, 506(c), 552 or any other section of the Bankruptcy Code or other applicable
Insolvency Laws, (ii) any lien, security interest or Superpriority Claim created by the Credit
Documents or the Financing Order shall, for any reason, cease to be valid, (iii) any action is
commenced by any Credit Party or any of its Subsidiaries which contests the extent, validity,
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 429 of 463




perfection, enforceability or priority of any of the liens and security interests of Agent, Existing
Agent, the Lenders or Existing Lenders or in respect of the Existing Secured Obligations or the
Obligations created by the Credit Documents, the Existing Credit Agreement, the Existing Credit
Documents or the Financing Order, (iv) any Credit Party or any Subsidiary of any Credit Party
challenges the extent, validity or priority of the Obligations or the Existing Secured Obligations
or the application of any payments or collections received by Administrative Agent, Lenders,
Existing Agent, or Existing Lenders to the Obligations or Existing Secured Obligations as
provided for herein or in the Financing Order, or (v) except as expressly provided in the
Financing Order with respect to the Carve out, any Agent, any Lender, Existing Agent, any
Existing Lender or any Collateral securing the Obligations or Existing Obligations are
surcharged pursuant to Sections 105, 506(c) or 552 or any other section of the Bankruptcy Code;

               (f)    Without the written consent of the Administrative Agent (acting at the
direction of Required Lenders), (i) the filing by any Credit Party of any motion to dismiss any of
the Bankruptcy Cases or to convert any of the Bankruptcy Cases to a case under chapter 7 of the
Bankruptcy Code, or (ii) an order with respect to any of the Bankruptcy Cases shall be entered
by the Bankruptcy Court dismissing any of the Bankruptcy Cases or converting any of the
Bankruptcy Cases (or any case comprising part of any of the Bankruptcy Cases) to a case under
chapter 7 of the Bankruptcy Code;

                (g)    Any motion, supplement, amendment or other document relating to the
Financing Order, the Credit Agreement, the Existing Credit Agreement or the transactions
contemplated in any of the foregoing that is not in form in substance satisfactory to Required
Lenders is filed by any Credit Party or entered by the Bankruptcy Court;

               (h)     Any sale of, or motion to sell Collateral pursuant to Section 363 of the
Bankruptcy Code (except for sales or other disposition expressly permitted hereunder) is filed,
not permitted by this Agreement;

               (i)    An order with respect to any of the Bankruptcy Cases shall be entered
without the express prior written consent of Administrative Agent (acting at the direction of the
Required Lenders), (i) to revoke, vacate, reverse, stay, modify, supplement or amend the
Existing Credit Agreement, any Credit Document, any Existing Credit Document, the Financing
Order or the transactions contemplated in any of the foregoing, or (ii) to permit any
administrative expense, claim or lien (now existing or hereafter arising, of any kind or nature
whatsoever) to have priority equal or superior to the priority of the Agents, Existing Agent,
Lenders and Existing Lenders in respect of the Obligations and Existing Secured Obligations,
except for amounts in respect of the Carve-Out as set forth in the Financing Order;

               (j)     An order shall be entered by the Bankruptcy Court granting relief from the
automatic stay as to any creditor of any Credit Party with respect to any Collateral having a value
in excess of $1,000,000;

              (k)     Any plan of reorganization is filed by any Credit Party that, or an order
shall be entered by the Bankruptcy Court confirming a reorganization plan in any of the
Bankruptcy Cases which, does not (i) contain a provision that all Obligations shall be paid in full
in a manner satisfactory to the Required Lenders on or before the effective date, or substantial
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 430 of 463




consummation, of such plan and (ii) provide for the continuation of the liens and security
interests granted to Collateral Agent or the Security Trustee and priorities (subject to the
Intercreditor Agreement) until on such plan effective date all Obligations are paid in full;

                (l)     Unless otherwise agreed to by Administrative Agent (acting at the
direction of the Required Lenders), a motion shall be filed by any Credit Party seeking authority,
or an order shall be entered in any of the Bankruptcy Cases, that (i) permits any Credit Party or
any Subsidiary of any Credit Party to incur indebtedness secured by any claim under Bankruptcy
Code Section 364(c)(1) or by a Lien pari passu with or superior to the lien granted under the
Credit Documents and the Existing Credit Documents and Bankruptcy Code Sections 364(c)(2)
or (d) unless (A) all of the Obligations have been paid in full at the time of the entry of any such
order, or (B) the Obligations are paid in full with such indebtedness, or (ii) permits any Credit
Party or any Subsidiary of any Credit Party the right to use “Cash Collateral” (as defined in the
Financing Order) other than in accordance with the terms of the Financing Order, unless all of
the Obligations shall have been paid in full;

                (m)     Net Cash Proceeds of any sale of all or substantially all assets of the Credit
Parties are not directly remitted to Administrative Agent (or the ABL DIP Agent) at the closing
thereof, to be applied in accordance with the Financing Orders, the Credit Documents and the
Intercreditor Agreements;

               (n)     The Restructuring Support Agreement is terminated or ceases to be in full
force and effect;

              (o)     Subject to the Intercreditor Agreements, any motions in the Bankruptcy
Cases to sell Collateral or approve procedures regarding the same, or any orders of the
Bankruptcy Court approving or amending any of the foregoing, are not in form and substance
reasonably acceptable to the Required Lenders;

               (p)     Any Credit Party or any Subsidiary of any Credit Party shall fail to
maintain sufficient projected borrowing capacity under the ABL DIP Credit Agreement plus cash
plus projected cash flow and sufficient additional borrowing capacity (including proceeds
expected to be received pursuant to equity issuances upon exit from the Bankruptcy Cases and
exit financing documents) to pay all accrued administrative obligations and other administrative
claims when due;

                (q)     Except as set forth herein, the failure by the Credit Parties to observe or
perform any of the material terms or provisions contained in the Financing Order in any respect
adverse to the interests of the Lenders; and

              (r)    Payment of or granting adequate protection with respect to any
Indebtedness that was existing prior to the Filing Date other than as expressly provided in the
Financing Order or as consented to by the Administrative Agent (acting at the direction of the
Required Lenders).

       Section 11.12 Consultant. If (a) the Consultant is terminated or disqualified for any
reason (b) the Consultant is instructed to cease working, (c) the Consultant's engagement by
Borrower, or any of the responsibilities, authority, powers, or duties of the Consultant, is
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 431 of 463




terminated, suspended, or restricted in any material respect, or (d) the Consultant resigns, in each
case of clauses (a) through (d), and Borrower has not engaged a replacement Consultant pursuant
to Section 9.19 within ten (10) Business Days (or such longer period as the Required Lenders
reasonably agree).

THEN in the case of Section 11.1 through 11.12 above, notwithstanding Section 362 of the
Bankruptcy Code but subject to the applicable terms of the Financing Order, and in any such
event, and at any time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent, upon the written request of the Required Lenders, shall, take any or all of
the following actions, without prejudice to the rights of the Administrative Agent, any Lender to
enforce its claims against any Credit Party (provided that, if an Event of Default specified in
Section 11.05 shall occur with respect to any Credit Party, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses (i) and (ii) below
shall occur automatically): (i) declare the Aggregate Commitments terminated, whereupon all
Commitments of each Lender shall forthwith terminate immediately; (ii) declare the principal of
and any accrued interest in respect of all Loans and all Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are hereby waived by each
Credit Party; (iii) enforce, as Collateral Agent or the Security Trustee, as applicable, all of the
Liens and security interests created pursuant to the Security Documents; (iv) enforce each
Guaranty, (v) [reserved,] (vi) [reserved] and (vii) terminate the Credit Parties' right to use “Cash
Collateral” (as defined in the Financing Order) by written notice thereof to counsel for the Credit
Parties, counsel for the Committee (if any), the U.S. Trustee, without further notice, application
or order of the Bankruptcy Court.

       Section 11.13 Application of Funds.

              (a)     Subject to the ABL DIP Intercreditor Agreement, any amounts received
by the Administrative Agent on account of the Obligations so long as no Event of Default has
occurred and is continuing (including without limitation, proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other realization upon, all or
any part of the Collateral) shall, subject to the provisions of Sections 2.11, be applied in the
following order:

               First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
       commissions and taxes of such sale, collection or other realization including, without
       limitation, compensation to the Administrative Agent and its agents and counsel, and all
       expenses, liabilities and advances made or incurred by the Administrative Agent in
       connection with the DIP Term Facility;

              Second, to the payment of all other reasonable costs and out-of-pocket expenses
       of such sale, collection or other realization including, without limitation, costs and
       expenses and all costs, liabilities and advances made or incurred by the other Secured
       Creditors in connection therewith;

               Third, to interest then due and payable on the Term Loans;
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 432 of 463




               Fourth, to the principal balance of Term Loans then outstanding, pro rata; and

               Fifth, to all other Obligations pro rata.

        In the event that any such proceeds are insufficient to pay in full the items described in
clauses First through Fifth of this Section 11.13(a), the Credit Parties shall remain liable for any
deficiency.

              (b)     Subject to the ABL DIP Intercreditor Agreement, any amounts received
by the Administrative Agent on account of the Obligations after the occurrence of and during the
continuation of an Event of Default (including without limitation, proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other realization upon, all or
any part of the Collateral) shall, subject to the provisions of Sections 2.11, be applied in the
following order:

               First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
       commissions and taxes of such sale, collection or other realization including, without
       limitation, compensation to the Administrative Agent and its agents and counsel, and all
       expenses, liabilities and advances made or incurred by the Administrative Agent in
       connection with the DIP Term Facility;

              Second, to the payment of all other reasonable costs and out-of-pocket expenses
       of such sale, collection or other realization including, without limitation, costs and
       expenses and all costs, liabilities and advances made or incurred by the other Secured
       Creditors in connection therewith;

               Third, to interest then due and payable on the Term Loans;

              Fourth, to the principal balance of the Term Loans outstanding until the same has
       been prepaid in full; and

               Fifth, to all other Obligations pro rata.

       In the event that any such proceeds are insufficient to pay in full the items described in
       clauses First through Fifth of this Section 11.13(b), the Credit Parties shall remain liable
       for any deficiency.

       ARTICLE 12 The Administrative Agent.

       Section 12.01 Appointment and Authorization.

               (a)     Each of the Lenders hereby irrevocably appoints Cortland Capital Market
Services LLC to act on its behalf as the Administrative Agent hereunder and under the other
Credit Documents and expressly authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article 12 (other than as explicitly stated in Sections 12.08 and 12.11) are
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 433 of 463




solely for the benefit of the Administrative Agent and the Lenders, and neither the Borrower nor
any other Credit Party shall have rights as a third party beneficiary of any of such provisions.

               (b)     The Administrative Agent shall also act as the “Collateral Agent” and
“Security Trustee” under the Credit Documents and each reference to Administrative Agent
herein shall be deemed to also reference Cortland Capital Market Services LLC's role as
Collateral Agent and Security Trustee hereunder, and each of the Lenders hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such Lender for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by any Credit Party
to secure any of the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “Collateral Agent” or
“Security Trustee” and any co-agents, subagents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 12.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative Agent, shall be entitled
to the benefits of all provisions of this Article 12 and Article 13 (including Section 13.01, as
though such co-agents, subagents and attorneys-in-fact were the “Collateral Agent” or “Security
Trustee” under the Credit Documents) as if set forth in full herein with respect thereto. Without
limiting the generality of the foregoing, the Lenders hereby expressly authorize the
Administrative Agent to execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Creditors with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Security Documents and acknowledge
and agree that any such action by any Agent shall bind the Lenders.

              (c)     The Lenders hereby expressly authorize the Administrative Agent to enter
into the Intercreditor Agreements and any other intercreditor agreement or arrangement
permitted under this Agreement and any such intercreditor agreement shall be being binding
upon the Lenders.

        Section 12.02 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other Credit Document by
or through any one or more subagents appointed by the Administrative Agent. The exculpatory
provisions of this Article 12 shall apply to any such subagent of the Administrative Agent and
shall apply to their respective activities in connection with the syndication of the credit facilities
provided for herein as well as activities as Administrative Agent.

        Section 12.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other Credit Documents.
Without limiting the generality of the foregoing, notwithstanding anything in the Credit
Documents to the contrary, the Administrative Agent:

              (a)     shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

               (b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly contemplated hereby or
by the other Credit Documents that the Administrative Agent is required to exercise as directed
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 434 of 463




in writing by the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents); provided that the
Administrative Agent shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is contrary to any Credit
Document or applicable law;

               (c)     shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is communicated to or obtained
by the Person serving as the Administrative Agent or any of its Affiliates in any capacity;

               (d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Article 11 and Section 13.11) or (ii) in the
absence of its own gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender; and

               (e)     shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this Agreement or any
other Credit Document, (ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Credit Document or any other agreement, instrument
or document, or the creation, perfection or priority of any Lien purported to be created by the
Security Documents, (v) the value or the sufficiency of any Collateral, or (vi) the satisfaction of
any condition set forth in Article 6 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

        Section 12.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by it to be genuine
and to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the making of a
Loan, that by its terms must be fulfilled to the satisfaction of a Lender, the Administrative Agent
may presume that such condition is satisfactory to such Lender unless the Administrative Agent
shall have received written notice to the contrary from such Lender prior to the making of such
Loan. The Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall not be liable for
any action taken or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 435 of 463




       Section 12.05 [Reserved.]

       Section 12.06 Non-reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking action under or
based upon this Agreement, any other Credit Document or any related agreement or any
document furnished hereunder or thereunder.

         Section 12.07 Indemnification by the Lenders. To the extent that the Borrower for any
reason fails to indemnify the Administrative Agent or fails to pay any amount required under
Section 13.01(a) to be paid by it to the Administrative Agent (or any subagent thereof), each
Lender severally agrees to (i) pay to the Administrative Agent (or any such subagent) such
Lender's pro rata share (based on the amount of then outstanding Loans) of (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (which reimbursed amount shall include the costs and fees of local counsel for the
Administrative Agent) and (ii) indemnify the Administrative Agent in proportion to such
Lender’s pro rata share (based on the amount of then outstanding Loans) for and against any and
all liabilities, obligations, losses, damages, penalties, claims, actions, judgments of whatsoever
kind or nature which may be imposed on, asserted against or incurred by the Administrative
Agent (or any such subagent); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such subagent) in its capacity as such. The obligations
of the Lenders under this Section 12.07 are subject to the provisions of Section 5.01. In taking
any action hereunder or under any other Credit Document, the Administrative Agent or
Collateral Agent, as the case may be, may request direction and additional indemnification from
the Required Lenders in their sole discretion.

        Section 12.08 [Reserved].Administrative Agent May File Proofs of Claim; Credit
Bidding. In case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit Party, the Administrative Agent (irrespective of
whether the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

                (a)    to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due to the Lenders and the Administrative
Agent under Section 13.01) allowed in such judicial proceeding; and

             (b)    to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver, assignee, trustee,
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 436 of 463




liquidator, sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Section 13.01.

               (c)    Nothing contained in this Section 12.09 shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the Obligations or the
rights of any Lender to authorize the Administrative Agent to vote in respect of the claim of any
Lender or in any such proceeding.

                (d)     The Secured Creditors hereby irrevocably expressly authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid all or any portion of
the Obligations (including accepting some or all of the Collateral in satisfaction of some or all of
the Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such manner
purchase (either directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the Bankruptcy Code of the
United States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the United
States, or any similar laws in any other jurisdictions to which a Credit Party is subject or (b) at
any other sale or foreclosure or acceptance of collateral in lieu of debt conducted by (or with the
consent or at the direction of) the Administrative Agent (whether by judicial action or otherwise)
in accordance with any applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Creditors shall be entitled to be, and shall be, credit bid on a
ratable basis (with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the contingent claim
amount used in allocating the contingent interests) in the asset or assets so purchased (or in the
Equity Interests or debt instruments of the acquisition vehicle or vehicles that are used to
consummate such purchase). In connection with any such bid (i) the Administrative Agent shall
be authorized to form one or more acquisition vehicles to make a bid, (ii) the Administrative
Agent shall be authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or Equity Interests thereof
shall be governed, directly or indirectly, by the vote of the Required Lenders, irrespective of the
termination of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a)(i) through (a)(v) of Section 13.04 of this Agreement),
and (iii) to the extent that Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or better, because the
amount of Obligations assigned to the acquisition vehicle exceeds the amount of debt credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically be reassigned to
the Lenders pro rata and the Equity Interests and/or debt instruments issued by any acquisition
vehicle on account of the Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Creditor or any acquisition vehicle
to take any further action.
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 437 of 463




       Section 12.10 Resignation of the Agents.

                (a)     The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the Borrower's consent (other than during the existence of an
Event of Default), to appoint a successor. If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring Administrative
Agent may, with the Borrower's consent (other than during the existence of an Event of Default),
on behalf of the Lenders, appoint a successor Administrative Agent; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of the Lenders under
any of the Credit Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor's appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this Section). After the
retiring Administrative Agent's resignation hereunder and under the other Credit Documents, the
provisions of this Article 12 and Section 13.01 shall continue in effect for the benefit of such
retiring Administrative Agent and its subagents in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as Administrative
Agent.

               (b)    [reserved.]

       Section 12.11 Collateral Matters and Guaranty Matters. (a) The Lenders irrevocably and
expressly authorize the Administrative Agent, the Collateral Agent and the Security Trustee, as
applicable (and subject to the provisions of the Intercreditor Agreements),

                       (i)     to release any Lien on any property granted to or held by the
       Collateral Agent or the Security Trustee, as applicable, under any Credit Document (A)
       upon payment in full of all Obligations, (B) that is sold or to be sold as part of or in
       connection with any sale permitted hereunder or under any other Credit Document to a
       Person that is not a Credit Party, (C) subject to Section 13.11, if approved, authorized or
       ratified in writing by the Required Lenders, (D) [reserved] or (E) if the property subject
       to such Lien is owned by a Subsidiary Guarantor, subject to Section 13.11, upon release
       of such Subsidiary Guarantor from its obligations under the Subsidiaries Guaranty
       pursuant to clause (ii) below;
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 438 of 463




                       (ii)    [reserved]; and

                       (iii)   [reserved].

        Upon request by the Administrative Agent, the Collateral Agent or the Security Trustee at
any time, the Required Lenders will confirm in writing the Administrative Agent's, the Collateral
Agent's or the Security Trustee's, as applicable, authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 12.11. In each case as specified in this Section 12.11, the
Administrative Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Borrower's expense, execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under the Guaranty upon
receipt, if requested by the Administrative Agent of an officer's certificate by a Responsible
Officer of the Borrower certifying that such release or subordination, as applicable, is permitted
by the terms of the Credit Documents and otherwise in form and substance reasonably
satisfactory to the Administrative Agent, in each case in accordance with the terms of the Credit
Documents and this Section 12.11.

       Section 12.12 [Reserved.]

        Section 12.13 Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount equivalent to
any applicable withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in circumstance that
rendered the exemption from, or reduction of withholding Tax ineffective), such Lender shall,
within ten (10) days after written demand therefor, indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not already been
reimbursed by the Borrower pursuant to Section 5.01 and without limiting or expanding the
obligation of the Borrower to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to the amount of
such payment or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this Agreement or any
other Credit Document against any amount due the Administrative Agent under this Section
12.13. The agreements in this Section 12.13 shall survive the resignation and/or replacement of
the Administrative Agent, any assignment of rights by, or the replacement of, a Lender and the
repayment, satisfaction or discharge of all other Obligations.

       Section 12.14 [Reserved.].
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 439 of 463




       ARTICLE 13 Miscellaneous.

       Section 13.01 Payment of Expenses, etc.

                 (a)      The Credit Parties hereby jointly and severally agree to: (i) pay all
reasonable invoiced out-of-pocket costs and expenses of the Agents and Lenders in connection
with the preparation, execution and delivery of this Agreement and the other Credit Documents
and the documents and instruments referred to herein and therein (including, without limitation,
Davis Polk & Wardwell LLP, counsel engaged by the Lenders, Rapp & Krock, P.C., counsel
engaged by the Lenders in connection with the Debtors' Chapter 11 cases, Winston & Strawn
LLP, as maritime counsel to the Lenders, Evercore Group L.L.C., financial advisor to the
lenders), the administration hereof and thereof (including the Administrative Agent's customary
fees and charges imposed or incurred in connection with any background checks or OFAC/PEP
searches related to any Credit Party or its Subsidiaries, the Administrative Agent's customary
fees and charges (as adjusted from time to time) with respect to the disbursement of funds (or the
receipt of funds) to or for the account of the Borrower (whether by wire transfer or otherwise),
together with any out-of-pocket costs and expenses incurred in connection therewith) and any
amendment, modification waiver or consent relating hereto or thereto (whether or not effective),
of the Agents in connection with their syndication efforts with respect to this Agreement and of
the Agents, each Lender in connection with the enforcement of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “workout” or pursuant to any insolvency or bankruptcy
proceedings; (ii) pay and hold each Agent and each Lender harmless from and against any and
all Other Taxes with respect to the foregoing matters and save each Agent and each Lender
harmless from and against any and all liabilities with respect to or resulting from any delay or
omission (other than to the extent attributable to such Agent or such Lender) to pay such Other
Taxes; and (iii) indemnify each Agent, each Lender, Existing Agent, Existing Lenders and their
respective Affiliates, the Existing Agent and the officers, directors, employees, agents (including
attorneys and the Agent Consultant), trustees, representatives and investment advisors of each of
the foregoing (each, an “Indemnified Person”) from and hold each of them harmless against any
and all liabilities, obligations (including removal or remedial actions), losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses and disbursements (including reasonable
attorneys' and consultants' fees and disbursements) (but excluding Taxes other than Taxes that
represent liabilities, obligations, losses, damages, penalties, actions, costs, expenses and
disbursements arising from a non-Tax claim) incurred by, imposed on or assessed against any of
them as a result of, or arising out of, or in any way related to, or by reason of, (A) in connection
with, or as a result of, or related to the entering into and/or performance of this Agreement, any
other Credit Document, the Existing Credit Agreement or the Existing Credit Documents or the
proceeds of any Loans hereunder or the consummation of the Transaction or any other
transactions contemplated herein, in any other Credit Document, in the Existing Credit
Agreement or in any of the Existing Credit Documents or the exercise of any of their rights or
remedies provided herein, in the other Credit Documents, in the Existing Credit Agreement or in
the Existing Credit Documents, including any investigation, litigation or other proceeding
(whether or not any Agent, any Secured Creditor, Existing Agent or Existing Lender is a party
thereto and whether or not such investigation, litigation or other proceeding is brought by or on
behalf of any Credit Party), (B) in connection with the Bankruptcy Cases, or (C) the actual or
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 440 of 463




alleged presence of Hazardous Materials in the Environment relating in any way to any Vessel or
Real Property owned, leased or operated, at any time, by the Borrower or any of its Subsidiaries;
the generation, storage, transportation, handling, Release or threat of Release of Hazardous
Materials by the Borrower or any of its Subsidiaries at any location, whether or not owned,
leased or operated by the Borrower or any of its Subsidiaries; the noncompliance by the
Borrower or any of its Subsidiaries with any Environmental Law (including applicable permits
thereunder); or any Environmental Claim asserted against the Borrower, any of its Subsidiaries
or relating in any way to any Vessel or Real Property at any time owned, leased or operated by
the Borrower or any of its Subsidiaries, including, in each case, without limitation, the
reasonable and documented fees and disbursements of counsel and other consultants incurred in
connection with any such investigation, litigation or other proceeding, in all cases, whether or
not caused by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnified Person (but excluding in each case any losses, liabilities, claims,
damages or expenses to the extent incurred by reason of the gross negligence, or willful
misconduct of the applicable Indemnified Person, any Affiliate of such Indemnified Person or
any of their respective directors, officers, employees, representatives, agents, Affiliates, trustees
or investment advisors (as determined by a court of competent jurisdiction in a final and non-
appealable decision). To the extent that the undertaking to indemnify, pay or hold harmless any
Agent or any Lender or other Indemnified Person set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Credit Parties shall make
the maximum contribution to the payment and satisfaction of each of the indemnified liabilities
which is permissible under applicable law.

               (b)     No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (x) any determination made by it pursuant to this Agreement
or any other Credit Document in the absence of gross negligence, or willful misconduct on the
part of such Indemnified Person (in each case, as determined by a court of competent jurisdiction
in a final and non-appealable judgment), (y) any damages arising from the use by others of
information or other materials obtained through electronic, telecommunications or other
information transmission systems or (z) any indirect, special, exemplary, incidental, punitive or
consequential damages (including, without limitation, any loss of profits, business or anticipated
savings) which may be alleged as a result of this Agreement or any other Credit Document or the
financing contemplated hereby.

                (c)     To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnified Person, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other Credit Document
or any agreement or instrument contemplated hereby, the transactions contemplated hereby or
thereby, any Loans or the use of the proceeds thereof. No Indemnified Person referred to in
subsection (a) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended recipients by such
Indemnified Person through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnified Person as determined by a final and non-
appealable judgment of a court of competent jurisdiction. For the avoidance of doubt, this
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 441 of 463




paragraph shall not limit the obligation of the Borrower to indemnify each Indemnified Person
for any liabilities or damages incurred by such Indemnified Person that are asserted against such
Indemnified Person by a third party that are payable by the Borrower pursuant to subsection (a)
of this Section.

              (d)      The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

       Section 13.02 Right of Setoff.

                 (a)     In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent and each Lender is hereby
authorized at any time or from time to time, without presentment, demand, protest or other notice
of any kind to any Credit Party or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or special) (other
than accounts used exclusively for payroll, payroll taxes, fiduciary and trust purposes, and
employee benefits) and any other Indebtedness at any time held or owing by the Administrative
Agent or such Lender (including, without limitation, by branches and agencies of the
Administrative Agent or such Lender wherever located) to or for the credit or the account of the
Borrower or any of its Subsidiaries against and on account of the Obligations and liabilities of
the Credit Parties to the Secured Creditors under this Agreement or under any of the other Credit
Documents, including, without limitation, all claims of any nature or description arising out of or
connected with this Agreement or any other Credit Document, irrespective of whether or not a
Secured Creditor shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.

             (b)   NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT
ANY TIME THAT THE LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED
BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER SHALL EXERCISE A
RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR
ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT UNLESS IT IS TAKEN WITH THE CONSENT OF
THE REQUIRED LENDERS, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD
OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS
580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR
SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE)
AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE LIENS
GRANTED TO THE COLLATERAL AGENT OR THE SECURITY TRUSTEE PURSUANT
TO THE SECURITY DOCUMENTS OR THE ENFORCEABILITY OF OTHER
OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER
OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED
LENDERS SHALL BE NULL AND VOID. THIS SUBSECTION (b) SHALL BE SOLELY
FOR THE BENEFIT OF EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT
HEREUNDER.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 442 of 463




       Section 13.03 Notices.

                (a)    Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including telegraphic, telex,
telecopier, cable communication or electronic transmission) and mailed, telegraphed, telexed,
telecopied, cabled, delivered or transmitted: if to any Credit Party, AMERICAN
COMMERCIAL LINES INC., 1701 East Market Street, Jeffersonville, IN 47130, Attn: Dawn
Landry, General Counsel, Fax No. (812) 2880294, with a copy to Platinum Equity, LLC, 360
North Crescent Drive, Beverly Hills, CA 90210, Attention: Legal Department, Telecopier No.:
(310) 7121863; if to any Lender, at its address specified on Schedule 13.03 (to the extent
provided therein) or in writing to the Administrative Agent; and if to the Administrative Agent,
at the Notice Office; or, as to any Credit Party or the Administrative Agent, at such other address
as shall be designated by such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in a written notice to the
Borrower and the Administrative Agent. All such notices and communications shall, when
mailed, telegraphed, telexed, telecopied, or cabled or sent by overnight courier, be effective
when deposited in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent and the Borrower shall not be effective until
received by the Administrative Agent or the Borrower, as the case may be.

               (b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices pursuant to Article 2
unless otherwise agreed by the Administrative Agent and the applicable Lender. Each of the
Administrative Agent, the Borrower or Holdings may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant to procedures
approved by it; provided that approval of such procedures may be limited to particular notices or
communications.

        Section 13.04 Benefit of Agreement; Assignments; Participations, etc. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the respective successors
and assigns of the parties hereto; provided, however, that the Borrower may not assign or
transfer any of its rights, obligations or interest hereunder without the prior written consent of all
of the Lenders and, provided, further, that, although any Lender may grant participations in its
rights or obligations hereunder, such Lender shall remain a “Lender” for all purposes hereunder
(and may not transfer or assign all or any portion of its Commitments hereunder except as
provided in Sections 2.11 and 13.04) and the participant, as the case may be, shall not constitute
a “Lender” hereunder and, provided, further, that no Lender shall grant any participation under
which the participant shall have rights to approve any amendment to or waiver of this Agreement
or any other Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Loan in which such participant is participating, or reduce the
rate or extend the time of payment of interest or Fees thereon (except in connection with a
waiver of applicability of any post-default increase in interest rates) or reduce the principal
amount thereof, or increase the amount of the participant's participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of Default or of a
mandatory repayment of any Loan shall not constitute a change in the terms of such
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 443 of 463




participation, and that an increase in any Commitment (or the available portion thereof) or Loan
shall be permitted without the consent of any participant if the participant's participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement, (iii) modify any of the voting percentages set
forth in Section 13.11 or the underlying definitions, (iv) except as otherwise expressly provided
in the Security Documents, release all or substantially all of the Collateral under all the Security
Documents supporting the Loans in which such participant is participating or (v) except as
otherwise provided in the Credit Documents, release all or substantially all of the value of the
Guaranty supporting the Loans in which such participant is participating. In the case of any such
participation, the participant shall not have any rights under this Agreement or any of the other
Credit Documents (the participant's rights against such Lender in respect of such participation to
be those set forth in the agreement executed by such Lender in favor of the participant relating
thereto). Each Credit Party agrees that each participant shall be entitled to the benefits of
Sections 3.01 and 5.01 (subject to the limitations and requirements of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment; provided, however, that
a participant shall not be entitled to receive any greater payment under Section 3.01 or Section
5.01 than the applicable Lender would have been entitled to receive with respect to the
participation sold to such participant except to the extent such entitlement to a greater payment
results from a change in law after the sale of the participation takes place and the Participant
shall in lieu of providing the forms or documentation required by Section 5.01(b) or 5.01(c) to
the Administrative Agent or Borrower, provide such forms or documentation to the Lender
granting the participation who shall collect such forms and documentation on behalf of, and for
the limited purpose thereof, as an agent of the Borrower and Administrative Agent. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each participant and the principal
amounts (and interest amounts) of each participant's interest in the Loans or other obligations
under the Credit Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including the identity of any
participant or any information relating to a participant's interest in any Commitments, Loan, or
its other obligations under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other obligation is in
registered form for the purposes of the Code, including pursuant to Section 5f.103-1(c) of the
United States Treasury Regulations or its successor. The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

                (a)   Notwithstanding the foregoing, any Lender (or any Lender together with
one or more other Lenders) may assign all, or if less than all, a portion equal to at least $500,000
(or such lesser amount as may be agreed to by the Administrative Agent) in the aggregate for the
assigning Lender or assigning Lenders, of outstanding Obligations hereunder to one or more
Eligible Transferees (treating any fund that invests in loans and any other fund that invests in
loans and is managed or advised by the same investment advisor of such fund or by an Affiliate
of such investment advisor as a single Eligible Transferee), each of which assignees shall
become a party to this Agreement as a Lender by execution of an Assignment and Assumption
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 444 of 463




Agreement (which Assignment and Assumption Agreement shall contain an acknowledgement
and agreement by the respective assignee that, as a Lender, it shall be subject to, and bound by
the terms of the Intercreditor Agreements), provided that (i) at such time, Schedule 2.01 shall be
deemed modified to reflect the Commitments of such new Lender and of the existing Lenders,
(ii) the consent of the Administrative Agent (which consent shall not be unreasonably withheld
or delayed), (iii) the Administrative Agent shall receive at the time of each such assignment,
from the assigning or assignee Lender, the payment of a nonrefundable assignment fee of
$3,500, which the Administrative Agent may waive in its sole discretion and (iv) no such
transfer or assignment shall be effective until recorded by the Administrative Agent on the
Register pursuant to Section 13.15. To the extent of any assignment pursuant to this Section
13.04(b), the assigning Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments and outstanding Loans. At the time of each assignment pursuant to this
Section 13.04(b) to a Person that is not already a Lender hereunder, such assignee shall provide
to the Administrative Agent and the Borrower such Tax forms as are required to be provided
under clauses (b) and (c) of Section 5.01 together with organizational documents, other
information required by regulatory authorities under applicable “know your customer” and anti-
money laundering rules and regulations, including, without limitation, the PATRIOT Act.

               (b)     [reserved].

                (c)     Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Loans hereunder to a Federal Reserve Bank in support of borrowings made by such
Lender from such Federal Reserve Bank and, with prior notification to the Administrative Agent
(but without the consent of the Administrative Agent or the Borrower), any Lender which is a
fund may pledge all or any portion of its Loans to its trustee or to a collateral agent providing
credit or credit support to such Lender in support of its obligations to such trustee, such collateral
agent or a holder of such obligations, as the case may be. No pledge pursuant to this clause (c)
shall release the transferor Lender from any of its obligations hereunder.

               (d)    Each Lender acknowledges and agrees to comply with the provisions of
Section 13.04 applicable to it as a Lender hereunder.

         Section 13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, the Security Trustee or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no course of dealing
between the Borrower or any other Credit Party and the Administrative Agent, the Collateral
Agent, the Security Trustee or any Lender shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, power or privilege hereunder or under any other Credit Document
preclude any other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. The rights, powers and remedies herein or in any other Credit
Document expressly provided are cumulative and not exclusive of any rights, powers or
remedies which the Administrative Agent, the Collateral Agent, the Security Trustee or any
Lender would otherwise have. No notice to or demand on any Credit Party in any case shall
entitle any Credit Party to any other or further notice or demand in similar or other circumstances
or constitute a waiver of the rights of the Administrative Agent, the Collateral Agent, the
Security Trustee or any Lender to any other or further action in any circumstances without notice
or demand.
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 445 of 463




       Section 13.06 [reserved].

       Section 13.07 Calculations; Computations.

                (a)     The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with U.S. GAAP consistently applied throughout the
periods involved (except as set forth in the notes thereto); provided that except as otherwise
specifically provided herein, all computations of the Applicable Margin, and all computations
and all definitions (including accounting terms) used in this Agreement, shall utilize U.S. GAAP
and policies in conformity with those used to prepare the audited financial statements of the
Borrower for the fiscal year of the Borrower ended December 31, 2018. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein shall be made,
without giving effect to Statement of Financial Accounting Standards 141R or ASC 805 (or any
other financial accounting standard having a similar result or effect).

               (b)    The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component, carrying the result to
one place more than the number of places by which such ratio is expressed herein and rounding
the result up or down to the nearest number (with a rounding-down if there is no nearest
number). All such calculations shall include as Indebtedness the present value of long-term
leases of revenue-generating equipment and Vessels.

    Section 13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE;
WAIVER OF JURY TRIAL.

           (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER
SHALL, EXCEPT AS OTHERWISE PROVIDED IN THE RELEVANT SECURITY
DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK AND TO THE EXTENT APPLICABLE, THE
BANKRUPTCY CODE. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT THAT, (X) IN THE
CASE OF ANY MORTGAGE OR OTHER SECURITY DOCUMENT, PROCEEDINGS MAY
ALSO BE BROUGHT BY THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT
(ACTING AT THE DIRECTION OF THE REQUIRED LENDERS) IN THE STATE IN
WHICH THE RELEVANT MORTGAGED PROPERTY OR COLLATERAL IS LOCATED
OR ANY OTHER RELEVANT JURISDICTION AND (Y) IN THE CASE OF ANY
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY
CREDIT PARTY, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING
SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS) MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, OR THE BANKRUPTCY COURT, AND,
BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, EACH OF THE PARTIES HERETO OR THERETO HEREBY
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 446 of 463




IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS, AND HEREBY AGREES TO WAIVE ANY RIGHTS IT MAY
HAVE TO OBJECT TO ADJUDICATION BY A JUDGE OF THE BANKRUPTCY COURT
ON THE BASIS OF A RIGHT TO HAVE MATTERS ADJUDICATED IN FRONT OF AN
ARTICLE III JUDGE. EACH PARTY HERETO HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER IT. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO SUCH PARTY, AS THE CASE MAY BE, AT ITS ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE ON
THE EARLIER OF ACTUAL RECEIPT OR 30 DAYS AFTER SUCH MAILING. EACH
PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF
PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY OTHER SUCH PARTY IN ANY OTHER JURISDICTION.

          (b)  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

       Section 13.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together constitute one and the
same instrument. A set of counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Administrative Agent.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 447 of 463




       Section 13.10 Headings Descriptive. The headings of the several Sections and
subsections of this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.

       Section 13.11 Amendment or Waiver; etc.

                (a)     Neither this Agreement nor any other Credit Document nor any terms
hereof or thereof may be changed, waived, discharged or terminated unless such change, waiver,
discharge or termination is in writing signed by the Borrower on behalf of the Credit Parties
party hereto or thereto and the Required Lenders and acknowledged by the Administrative Agent
(although additional parties may be added to (and annexes may be modified to reflect such
additions) the Subsidiaries Guaranty and the Security Documents in accordance with the
provisions hereof and thereof without the consent of the other Credit Parties party thereto or the
Required Lenders); provided that no such change, waiver, discharge or termination shall (i)
without the prior written consent of each Lender directly and adversely affected thereby, extend
the date in clause (a) of the definition of “Maturity Date,” or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with applicability of any post-default
increase in interest rates) or reduce or forgive the principal amount thereof, (ii) except as
otherwise expressly provided in the Security Documents, release all or substantially all of the
Collateral under all the Security Documents without the prior written consent of each Lender,
(iii) except as otherwise provided in the Credit Documents, release all or substantially all of the
value of the Guaranty without the prior written consent of each Lender, (iv) amend, modify or
waive any pro rata sharing provision of Section 2.10, the payment waterfall provision of Section
11.13, or any provision of this Section 13.11(a) (except for technical amendments with respect to
additional extensions of credit pursuant to this Agreement which afford the protections to such
additional extensions of credit of the type provided to the Commitments on the Closing Date), in
each case, without the prior written consent of each Lender directly and adversely affected
thereby, (v) reduce the percentage specified in the definition of Required Lenders without the
prior written consent of each Lender (it being understood that, with the prior written consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders, on substantially the same basis as the
extensions of Commitments are included on the Closing Date) or (vi) consent to the assignment
or transfer by the Borrower of any of its rights and obligations under this Agreement without the
consent of each Lender; provided further that no such change, waiver, discharge or termination
shall (1) increase the Commitments of any Lender over the amount thereof then in effect without
the consent of such Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction in the Aggregate
Commitments shall not constitute an increase of the Commitment of any Lender, and that an
increase in the available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (2) without the consent of each Agent adversely
affected thereby, amend, modify or waive any provision of Article 12 or any other provision as
same relates to the rights or obligations of such Agent and (3) without the consent of Collateral
Agent or the Security Trustee, as applicable, amend, modify or waive any provision relating to
the rights or obligations of the Collateral Agent or the Security Trustee, as applicable.

               (b)    If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by clauses (i) through
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 448 of 463




(v), inclusive, of the first proviso to Section 13.11(a), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is required is not
obtained, then the Administrative Agent or Borrower shall have the right, so long as all
nonconsenting Lenders whose individual consent is required are treated as described in either
clause (A) or (B) below, to either (A) replace each such nonconsenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 3.04 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change, waiver, discharge
or termination or (B) terminate such nonconsenting Lender's Commitments and/or repay the
outstanding Loans of such Lender in accordance with Section 3.04; provided that, unless the
Commitments that are terminated, and Loans repaid, pursuant to the preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or the increase of
outstanding Loans of existing Lenders (who in each case must specifically consent thereto), then
in the case of any action pursuant to preceding clause (B) the Required Lenders (determined after
giving effect to the proposed action) shall specifically consent thereto; provided further that in
any event the Administrative Agent and Borrower shall not have the right to replace a Lender,
terminate its Commitments or repay its Loans solely as a result of the exercise of such Lender's
rights (and the withholding of any required consent by such Lender) pursuant to the second
proviso to Section 13.11(a).

               (c)     [Reserved].

               (d)     [Reserved.]

              (e)    Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only by the parties
thereto.

                (f)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable law, such Lender will
not be entitled to vote in respect of amendments, waivers and consents hereunder and the
Commitment and the outstanding Loans or other extensions of credit of such Lender hereunder
will not be taken into account in determining whether the Required Lenders or all of the Lenders,
as required, have approved any such amendment, waiver or consent (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the duration of such
period); provided that any such amendment or waiver that would increase or extend the term of
the Commitment of such Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount of any
obligation owing to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent of such Defaulting
Lender.

                 (g)    Further, notwithstanding anything to the contrary contained in this Section
13.12, if following the Closing Date, the Administrative Agent and any Credit Party shall have
jointly identified an obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of the Credit Documents, then the Administrative Agent and the
Borrower, on behalf of Credit Parties, shall be permitted to amend such provision and such
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 449 of 463




amendment shall become effective without any further action or consent of any other party to
any Credit Documents if the same is not objected to in writing by the Required Lenders within
five (5) Business Days following receipt of notice thereof.

        Section 13.12 Survival. All indemnities set forth herein including, without limitation, in
Sections 3.01, 3.02, 5.01, 12.07 and 13.01 shall survive the execution, delivery and termination
of this Agreement and the making and repayment of the Obligations. To the extent of any
conflict between the terms of the Financing Order and the terms of this Agreement, the terms of
the Financing Order shall govern and control.

        Section 13.13 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender. Notwithstanding anything
to the contrary contained herein, to the extent that a transfer of Loans pursuant to this Section
13.13 would, at the time of such transfer, result in increased costs under Section 3.01 or 5.01
from those being charged by the respective Lender prior to such transfer, then the Borrower shall
not be obligated to pay such increased costs (although the Borrower shall be obligated to pay any
other increased costs of the type described above resulting from changes after the date of the
respective transfer).

        Section 13.14 Register. The Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.14, to maintain a register (the
“Register”) on which the Administrative Agent will record the Commitments from time to time
of each of the Lenders, the Commitments and principal amount of Loans by each of the Lenders
and the stated interest on, and each repayment in respect of the principal amount of, the Loans of
each Lender. Holdings, the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement (and the entries in the Register shall be conclusive
absent manifest error for such purposes), notwithstanding notice to the contrary. With respect to
any Lender, the transfer of the Commitments of, and the principal (and interest) amounts of the
Loans owing to, such Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is recorded on the
Register maintained by the Administrative Agent with respect to ownership of such
Commitments and Loans and prior to such recordation all amounts owing to the transferor with
respect to such Commitments and Loans shall remain owing to the transferor. The registration of
assignment or transfer of all or part of any Commitments and Loans shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to Section
13.04. Coincident with the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer of all or part of a
Loan. It is intended that the Register be maintained such that the Loans and Commitments are in
registered form for the purposes of the Code.

       Section 13.15 Confidentiality.

               (a)    Subject to the provisions of clause (b) of this Section 13.15, each Agent
and Lender agrees that it will use its commercially reasonable efforts not to disclose without the
prior consent of the Borrower (other than to its affiliates and its and their respective directors,
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 450 of 463




officers, employees, auditors, advisors or counsel) or to another Lender if such Lender or such
Lender's holding or parent company in its sole discretion determines that any such party should
have access to such information; provided such Persons shall be subject to the provisions of this
Section 13.15 to the same extent as such Lender (or language substantially similar to this Section
13.15(a)) any material, non-public information with respect to the Borrower or any of its
Subsidiaries which is now or in the future furnished pursuant to this Agreement or any other
Credit Document, provided that any Lender may disclose any such information (i) as has become
generally available to the public other than by virtue of a breach of this Section 13.15(a) by such
Lender, (ii) as may be required or appropriate by regulatory authorities including in any report,
statement or testimony submitted to any municipal, state or Federal regulatory body having or
claiming to have jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United States or
elsewhere) or their successors, (iii) as may be required or appropriate in respect to any summons
or subpoena or in connection with any litigation, (iv) in order to comply with any law, order,
regulation or ruling applicable to such Lender, (v) to the Administrative Agent, the Collateral
Agent or the Security Trustee, (vi) to any prospective or actual direct or indirect contractual
counterparty in any swap, hedge or similar agreement (or to any such contractual counterparty's
professional advisor), so long as such contractual counterparty (or such professional advisor)
agrees to be bound by the provisions of this Section 13.15 (or language substantially similar to
this Section 13.15(a)), (vii) to any prospective or actual transferee, pledgee or participant in
connection with any contemplated transfer, pledge or participation of any of the Commitments or
any interest therein by such Lender, (viii) has become available to any Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source other than Holdings, the
Borrower or any Subsidiary thereof, and which source is not known by such Person to be subject
to a confidentiality restriction in respect thereof in favor of the Borrower or any Affiliate of the
Borrower, provided that such prospective transferee, pledge or participant agrees to be bound by
the confidentiality provisions contained in this Section 13.15 (or language substantially similar to
this Section 13.15(a)) and (ix) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation; provided, that (A) prior to any disclosure under this
clause (ix), the disclosing party agrees to provide Borrower with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing party is permitted to
provide such prior notice to Borrower pursuant to the terms of the applicable statute, decision, or
judicial or administrative order, rule, or regulation and (B) any disclosure under this clause (ix)
shall be limited to the portion of the confidential information as may be required by such statute,
decision, or judicial or administrative order, rule, or regulation, (x) as may be agreed to in
advance in writing by Borrower, (xi) in connection with any assignment, participation or pledge
of any Lender's interest under this Agreement; provided, that prior to receipt of confidential
information any such assignee, participant, or pledgee shall have agreed in writing to receive
such confidential information either subject to the terms of this Section 13.15 or pursuant to
confidentiality requirements substantially similar to those contained in this Section 13.5 (and
such Person may disclose such confidential information to Persons employed or engaged by
them as described above) and (xii) in connection with, and to the extent reasonably necessary
for, the exercise of any secured creditor remedy under this Agreement or under any other Credit
Document; provided, further, that, to the extent permitted pursuant to any applicable law, order,
regulation or ruling, and other than in connection with credit and other bank examinations
conducted in the ordinary course with respect to such Lender, in the case of any disclosure
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 451 of 463




pursuant to the foregoing clause (ii), (iii) or (iv), to the extent permitted by law, such Lender will
use its commercially reasonable efforts to notify the Borrower in advance of such disclosure so
as to afford the Borrower the opportunity to protect the confidentiality of the information
proposed to be so disclosed.

               (b)     The Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates, and such affiliates may share with such Lender, any information
related to Holdings, the Borrower or any of its Subsidiaries (including, without limitation, any
nonpublic customer information regarding the creditworthiness of Holdings, the Borrower and its
Subsidiaries); provided such Persons shall be subject to the provisions of this Section 13.16 to
the same extent as such Lender.

        Section 13.16 USA Patriot Act Notice. Each Lender hereby notifies each Credit Party
that pursuant to the requirements of the USA PATRIOT Act Title III of Pub. 10756 (signed into
law October 26, 2001 and amended on March 9, 2009) (the “Patriot Act”), it is required to
obtain, verify, and record information that identifies Holdings, the Borrower and each Subsidiary
Guarantor, which information includes the name of each Credit Party and other information
(including a Beneficial Ownership Certificate) that will allow such Lender to identify the Credit
Party in accordance with the Patriot Act, and each Credit Party agrees to provide such
information from time to time to any Lender.

       Section 13.17 [Reserved].

         Section 13.18 Waiver of Sovereign Immunity. Each of the Credit Parties, in respect of
itself, its Subsidiaries, its process agents, and its properties and revenues, hereby irrevocably
agrees that, to the extent that Holdings, the Borrower, or any of their respective Subsidiaries or
any of their respective properties has or may hereafter acquire any right of immunity, whether
characterized as sovereign immunity or otherwise, from any legal proceedings, whether in the
United States or elsewhere, to enforce or collect upon the Loans or any Credit Document or any
other liability or obligation of Holdings, the Borrower, or any of their respective Subsidiaries
related to or arising from the transactions contemplated by any of the Credit Documents,
including, without limitation, immunity from service of process, immunity from jurisdiction or
judgment of any court or tribunal, immunity from execution of a judgment, and immunity of any
of its property from attachment prior to any entry of judgment, or from attachment in aid of
execution upon a judgment, Holdings and the Borrower, for themselves and on behalf of their
respective Subsidiaries, hereby expressly waive, to the fullest extent permissible under
applicable law, any such immunity, and agree not to assert any such right or claim in any such
proceeding, whether in the United States or elsewhere. Without limiting the generality of the
foregoing, Holdings and the Borrower further agree that the waivers set forth in this Section
13.18 shall have the fullest extent permitted under the Foreign Sovereign Immunities Act of
1976 of the United States and are intended to be irrevocable for purposes of such Act.

       Section 13.19 [Reserved].
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 452 of 463




       Section 13.20 INTERCREDITOR AGREEMENTS.

           (a)  EACH    LENDER     PARTY    HERETO    UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT IT (AND EACH OF ITS SUCCESSORS AND
ASSIGNS) AND EACH OTHER LENDER (AND EACH OF THEIR SUCCESSORS AND
ASSIGNS) SHALL BE BOUND BY THE INTERCREDITOR AGREEMENTS (AS
AMENDED BY THE FINANCING ORDER), WHICH IN CERTAIN CIRCUMSTANCES
MAY REQUIRE (AS MORE FULLY PROVIDED THEREIN) THE TAKING OF CERTAIN
ACTIONS BY THE LENDERS, INCLUDING THE PURCHASE AND SALE OF
PARTICIPATIONS BY VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH
THE TERMS THEREOF.

          (b)   THE PROVISIONS OF THIS SECTION 13.20 ARE NOT INTENDED
TO SUMMARIZE OR FULLY DESCRIBE THE PROVISIONS OF THE INTERCREDITOR
AGREEMENTS. REFERENCE MUST BE MADE TO EACH INTERCREDITOR
AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW
OF THE INTERCREDITOR AGREEMENTS AND THE TERMS AND PROVISIONS
THEREOF, AND NO AGENT OR ANY OF AFFILIATES MAKES ANY
REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY
OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENTS. A COPY
OF THE INTERCREDITOR AGREEMENTS MAY BE OBTAINED FROM THE
ADMINISTRATIVE AGENT.

          (c) THE INTERCREDITOR AGREEMENTS ARE AGREEMENTS
SOLELY AMONGST THE LENDERS (AND THEIR SUCCESSORS AND ASSIGNS) AND
ARE NOT AGREEMENTS TO WHICH HOLDINGS OR ANY OF ITS SUBSIDIARIES IS
PARTY. AS MORE FULLY PROVIDED THEREIN, THE INTERCREDITOR
AGREEMENTS CAN ONLY BE AMENDED BY THE PARTIES THERETO IN
ACCORDANCE WITH THE PROVISIONS THEREOF.

        Section 13.21 Absence of Fiduciary Relationship. Notwithstanding any other provision
of this Agreement or any provision of any other Credit Document, (i) none of the Lenders shall,
solely by reason of this Agreement or any other Credit Document, have any fiduciary, advisory
or agency relationship or duty in respect of any Lender or any other Person and (ii) Holdings and
the Borrower hereby waive, to the fullest extent permitted by law, any claims they may have
against any Lender for breach of fiduciary duty or alleged breach of Fiduciary Duty.

        Section 13.22 Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute,” “signed,” “signature,” and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Assumption Agreements, amendments or
other Notice of Borrowings, waivers and consents) shall be deemed to include the keeping of
records in electronic form, each of which shall be of the same legal effect, validity or
enforceability, the use of a paper-based recordkeeping system, as the case may be.
Notwithstanding anything contained herein to the contrary the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format unless expressly
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 453 of 463




agreed to by the Administrative Agent pursuant to procedures approved by it.                    The
Administrative Agent’s electronic platform or portal is provided “as is” and “as available.” No
Agent warrants the adequacy of the such electronic platform or portal and expressly disclaims
liability for errors or omissions in the communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code defects, is made by
any Agent in connection with the Administrative Agent’s electronic platform or portal. In no
event shall any Agent or any of the Agent-Related Persons have any liability to the Credit
Parties, any Lender or any other person for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Credit Party's or any Agent's transmission of communications
through the Internet, except to the extent the liability of such person is found in a final non-
appealable judgment by a court of competent jurisdiction to have resulted from such person's
gross negligence or willful misconduct. Each Credit Party further agrees that certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive material non-
public information with respect to the Credit Parties or their securities) (each, a “Public
Lender”). The Credit Parties shall be deemed to have authorized the Administrative Agent and
its Affiliates and the Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any
time filed with the SEC as not containing any material non-public information with respect to the
Credit Parties or their securities for purposes of United States federal and state securities laws.
All Borrower Materials marked “PUBLIC” are permitted to be made available through a portion
of the Administrative Agent’s electronic platform or portal designated as “Public Investor” (or
another similar term). The Administrative Agent and its Affiliates and the Lenders shall be
entitled to treat the Borrower Materials that are not marked “PUBLIC” or that are not at any time
filed with the SEC as being suitable only for posting on a portion of the Administrative Agent’s
electronic platform or portal not marked as “Public Investor” (or such other similar term).

        Section 13.23 Entire Agreement. This Agreement and the other Credit Documents
represent the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are no unwritten oral
agreements among the parties.

       ARTICLE 14 Credit Agreement Party Guaranty.

        Section 14.01 The Guaranty. In order to induce the Agents, the Collateral Agent, the
Security Trustee and the Lenders to enter into this Agreement and to extend credit hereunder,
each Credit Agreement Party hereby agrees with the Secured Creditors as follows: each Credit
Agreement Party hereby unconditionally and irrevocably guarantees as primary obligor and not
merely as surety the full and prompt payment when due, whether upon maturity, acceleration or
otherwise, of any and all of its Guaranteed Obligations to the Secured Creditors. If any or all of
the Guaranteed Obligations of any Credit Agreement Party to the Secured Creditors becomes due
and payable hereunder, such Credit Agreement Party, unconditionally and irrevocably, promises
to pay such indebtedness to the Administrative Agent and/or the other Secured Creditors, or
order, on demand, together with any and all expenses which may be incurred by the
Administrative Agent and the other Secured Creditors in collecting any of the Guaranteed
Obligations. This Credit Agreement Party Guaranty is a guaranty of payment and not of
collection. This Credit Agreement Party Guaranty is a continuing one and all liabilities to which
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 454 of 463




it applies or may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon. If claim is ever made upon any Secured Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having jurisdiction over such
payee or any of its property or (ii) any settlement or compromise of any such claim effected by
such payee with any such claimant (including any the Borrower), then and in such event the
respective Credit Agreement Party agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon such Credit Agreement Party, notwithstanding any revocation
of this Credit Agreement Party Guaranty or any other instrument evidencing any liability of the
Borrower, Holdings and each Credit Agreement Party shall be and remain liable to the aforesaid
payees hereunder for the amount so repaid or recovered to the same extent as if such amount had
never originally been received by any such payee.

        Section 14.02 Bankruptcy. Additionally, each Credit Agreement Party unconditionally
and irrevocably guarantees the payment of any and all of its Guaranteed Obligations to the
Secured Creditors whether or not due or payable upon the occurrence of any of the events
specified in Section 11.05, and irrevocably and unconditionally promises to pay such
indebtedness to the Secured Creditors, or order, on demand, in lawful money of the United
States.

        Section 14.03 Nature of Liability. The liability of each Credit Agreement Party
hereunder is primary, absolute and unconditional, exclusive and independent of any security for
or other guaranty of the Guaranteed Obligations, whether executed by any other guarantor or by
any other party, and each Credit Agreement Party understands and agrees, to the fullest extent
permitted under law, that the liability of such Credit Agreement Party hereunder shall not be
affected or impaired by (a) any direction as to application of payment by any other party, or (b)
any other continuing or other guaranty, undertaking or maximum liability of a guarantor or of
any other party as to the Guaranteed Obligations, or (c) any payment on or in reduction of any
such other guaranty or undertaking (other than payment in cash of the Guaranteed Obligations),
or (d) any dissolution, termination or increase, decrease or change in personnel by any Party, or
(e) any payment made to any Secured Creditor on the Guaranteed Obligations which any such
Secured Creditor repays pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Credit Agreement Party waives any right
to the deferral or modification of its obligations hereunder by reason of any such proceeding, or
(f) any action or inaction by the Secured Creditors as contemplated in Section 14.05, or (g) any
invalidity, irregularity or enforceability of all or any part of the Guaranteed Obligations or of any
security therefor.

        Section 14.04 Independent Obligation. The obligations of each Credit Agreement Party
hereunder are independent of the obligations of any other guarantor or any other party, and a
separate action or actions may be brought and prosecuted against any Credit Agreement Party
whether or not action is brought against any other guarantor or any other party and whether or
not any other guarantor or any other party be joined in any such action or actions. Each Credit
Agreement Party waives, to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any payment or other
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 455 of 463




circumstance which operates to toll any statute of limitations as to such Party shall operate to toll
the statute of limitations as to the relevant Credit Agreement Party.

        Section 14.05 Authorization. To the fullest extent permitted under law, each Credit
Agreement Party authorizes the Secured Creditors without notice or demand, and without
affecting or impairing its liability hereunder, from time to time to:

               (a)    change the manner, place or terms of payment of, and/or change or extend
the time of payment of, renew, increase, accelerate or alter, any of the Guaranteed Obligations
(including any increase or decrease in the principal amount thereof or the rate of interest or fees
thereon), any security therefor, or any liability incurred directly or indirectly in respect thereof,
and this Credit Agreement Party Guaranty shall apply to the Guaranteed Obligations as so
changed, extended, renewed or altered;

               (b)     take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with in any manner and
in any order any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, the Guaranteed Obligations or any liabilities (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and/or any offset there
against;

               (c)     exercise or refrain from exercising any rights against any Credit Party or
others or otherwise act or refrain from acting;

                (d)    release or substitute any one or more endorsers, guarantors, other Credit
Parties or other obligors;

               (e)     settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof, and may subordinate the payment of all or any part thereof to the
payment of any liability (whether due or not) to its creditors other than the Secured Creditors;

                  (f)    apply any sums by whomsoever paid or howsoever realized to any liability
or liabilities to the Secured Creditors regardless of what liability or liabilities remain unpaid;

               (g)     consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document or any of the instruments or agreements referred to
herein or therein, or otherwise amend, modify or supplement this Agreement, any other Credit
Document or any of such other instruments or agreements; and/or

                  (h)     take any other action which would, under otherwise applicable principles
of common law, give rise to a legal or equitable discharge of such Credit Agreement Party from
its liabilities under this Credit Agreement Party Guaranty.

        Section 14.06 Reliance. It is not necessary for any Secured Creditor to inquire into the
capacity or powers of any officers, directors, partners or agents acting or purporting to act on
their behalf, and any Guaranteed Obligations made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 456 of 463




        Section 14.07 Subordination. Any indebtedness now or hereafter owing to any Credit
Agreement Party is hereby subordinated to the Guaranteed Obligations owing to the Secured
Creditors; and if the Administrative Agent (acting at the direction of the Required Lenders) so
requests at a time when an Event of Default exists, all such indebtedness to such Credit
Agreement Party shall be collected, enforced and received by such Credit Agreement Party for
the benefit of the Secured Creditors and be paid over to the Administrative Agent on behalf of
the Secured Creditors on account of the Guaranteed Obligations to the Secured Creditors, but
without affecting or impairing in any manner the liability of any Credit Agreement Party under
the other provisions of this Credit Agreement Party Guaranty. Without limiting the generality of
the foregoing, each Credit Agreement Party hereby agrees with the Secured Creditors that it will
not exercise any right of subrogation which it may at any time otherwise have as a result of this
Credit Agreement Party Guaranty (whether contractual, under Section 509 of the Bankruptcy
Code or otherwise) until all Guaranteed Obligations have been irrevocably paid in full in cash.

       Section 14.08 Waiver.

                 (a)    Each Credit Agreement Party waives any right (except as shall be required
by applicable law and cannot be waived) any right to require any Secured Creditor to (i) proceed
against any guarantor or any other party, (ii) proceed against or exhaust any security held from
any guarantor or any other party or (iii) pursue any other remedy in any Secured Creditor's
power whatsoever. Each Credit Agreement Party waives any defense (except as shall be required
by applicable statute and cannot be waived) based on or arising out of any defense of any
guarantor or any other party, other than payment of the Guaranteed Obligations to the extent of
such payment, based on or arising out of the disability of any guarantor or any other party, or the
validity, legality or unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability other than payment of the Guaranteed
Obligations to the extent of such payment. The Secured Creditors may, at their election,
foreclose on any security held by the Administrative Agent, the Collateral Agent, the Security
Trustee or any other Secured Creditor by one or more judicial or non-judicial sales, whether or
not every aspect of any such sale is commercially reasonable (to the extent such sale is permitted
by applicable law), or exercise any other right or remedy the Secured Creditors may have against
any party, or any security, without affecting or impairing in any way the liability of any Credit
Agreement Party hereunder except to the extent the Guaranteed Obligations have been paid.
Each Credit Agreement Party waives, to the fullest extent permitted under law, any defense
arising out of any such election by the Secured Creditors, even though such election operates to
impair or extinguish any right of reimbursement or subrogation or other right or remedy of such
Credit Agreement Party against any other party or any security.

               (b)     Each Credit Agreement Party waives, to the fullest extent permitted under
law, all presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor, notices of
acceptance of this Credit Agreement Party Guaranty, and notices of the existence, creation or
incurring of new or additional Guaranteed Obligations. Each Credit Agreement Party assumes all
responsibility for being and keeping itself informed of each other Credit Agreement Party’s
financial condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the risks which
such Credit Agreement Party assumes and incurs hereunder, and agrees that neither the
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 457 of 463




Administrative Agent nor any of the other Secured Creditors shall have any duty to advise any
Credit Agreement Party of information known to them regarding such circumstances or risks.

        Section 14.09 Maximum Liability. It is the desire and intent of each Credit Agreement
Party and the Secured Creditors that this Credit Agreement Party Guaranty shall be enforced
against such Credit Agreement Party to the fullest extent permissible under the laws and public
policies applied in each jurisdiction in which enforcement is sought. If, however, and to the
extent that, the obligations of any Credit Agreement Party under this Credit Agreement Party
Guaranty shall be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to fraudulent conveyances or
transfers), then the amount of such Credit Agreement Party's obligations under this Credit
Agreement Party Guaranty shall be deemed to be reduced and such Credit Agreement Party shall
pay the maximum amount of the Guaranteed Obligations which would be permissible under
applicable law.

        Section 14.10 Payments. All payments made by a Credit Agreement Party pursuant to
this Article 14 will be made without setoff, counterclaim or other defense, and shall be subject to
the provisions of Section 2.06.

       Section 14.11 Keepwell. [Reserved.].

         Section 14.12 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to be bound by:

               (a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be payable to it by any
party hereto that is an EEA Financial Institution; and

               (b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

                      (i)     a reduction in full or in part or cancellation of any such liability;

                      (ii)     a conversion of all, or a portion of, such liability into shares or
       other instruments of ownership in such EEA Financial Institution, its parent undertaking,
       or a bridge institution that may be issued to it or otherwise conferred on it, and that such
       shares or other instruments of ownership will be accepted by it in lieu of any rights with
       respect to any such liability under this Agreement or any other Credit Document; or

                       (iii) the variation of the terms of such liability in connection with the
       exercise of the write-down and conversion powers of any EEA Resolution Authority.

       Section 14.13 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Credit Documents provide support, through a guarantee or otherwise, for Hedge Agreements
      Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 458 of 463




or any other agreement or instrument that is a QFC (such support, “QFC Credit Support” and
each such QFC a “Supported QFC”), the parties acknowledge and agree as follows with respect
to the resolution power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special Resolution Regimes”)
in respect of such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Credit Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any other state of
the United States). In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and any rights in
property securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under the U.S. Special
Resolution Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights under the Credit
Documents that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution Regime if the
Supported QFC and the Credit Documents were governed by the laws of the United States or a
state of the United States. Without limitation of the foregoing, it is understood and agreed that
rights and remedies of the parties with respect to a Defaulting Lender shall in no event affect the
rights of any Covered Party with respect to a Supported QFC or any QFC Credit Support.

                                         *      *       *
     Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 459 of 463




       IN WITNESS WHEREOF, the parties hereto have caused their duly authorized officers
to execute and deliver this Agreement as of the date first above written.

                                               AMERICAN COMMERCIAL LINES INC.,
                                               as Holdings


                                               By: ______________________________________
                                               Name: ____________________________________
                                               Title: _____________________________________

                                               COMMERCIAL BARGE LINE COMPANY,
                                               as Borrower


                                               By: ______________________________________
                                               Name: ____________________________________
                                               Title: _____________________________________




                 [Signature Page to Senior Secured Debtor-In-Possession Term Loan Credit Agreement]
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 460 of 463




                                        CORTLAND CAPITAL MARKET SERVICES
                                        LLC,
                                        as Administrative Agent, Collateral Agent and Security
                                        Trustee


                                        By: ______________________________________
                                        Name: ____________________________________
                                        Title: _____________________________________




          [Signature Page to Senior Secured Debtor-In-Possession Term Loan Credit Agreement]
Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 461 of 463




                                        [___], as a Lender


                                        By: ______________________________________
                                        Name: ____________________________________
                                        Title: _____________________________________




          [Signature Page to Senior Secured Debtor-In-Possession Term Loan Credit Agreement]
        Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 462 of 463




                                   [Schedule 9.18]

                              [To be consistent with RSA]




#92796342v15
        Case 20-30982 Document 29 Filed in TXSB on 02/09/20 Page 463 of 463



                                               Exhibit D

                                            Case Milestones

                      (a)     file, on, or within one (1) business day of the Petition Date, the Plan (as
defined in the Restructuring Support Agreement), Disclosure Statement (as defined in the
Restructuring Support Agreement), DIP Motion (as defined in the Restructuring Support Agreement),
a motion to approve the Preferred Backstop Commitment Agreement (as defined in the Restructuring
Support Agreement) and a motion scheduling a combined hearing on the Plan and Disclosure
Statement;

                      (b)     obtain entry of an order approving the Preferred Backstop Commitment
Agreement not later than thirty (30) days after the Petition Date, subject to court availability;

                       (c)     obtain entry of (i) the Interim Period Order not later than three (3)
Business Days after the hearing on the “first-day” motions, subject to court availability, and (ii) a
final DIP Order not later than forty (40) days after the Petition Date, subject to court availability;

                       (d)     obtain and close the ABL DIP Financing no later than (3) Business
Days after the entry of the Interim Period DIP Order, which shall roll up the obligations outstanding
under the Prepetition ABL Credit Agreement as of the Petition Date;

                       (e)     obtain entry of an order approving the Disclosure Statement and
confirming the Plan (the “Confirmation Order”) not later than forty-five (45) days after the Petition
Date, subject to court availability; and

                        (f)    reach the Plan Effective Date (as defined in the Restructuring Term
Sheet attached to the Restructuring Support Agreement) not later than 21 days after entry of the
Confirmation Order (the “Outside Consummation Date”); provided that if, prior to the Outside
Consummation Date, all conditions precedent to effectiveness of the Plan (as provided therein) have
been satisfied or waived, as applicable, or, for conditions that by their nature are to be satisfied on the
Effective Date, shall then be capable of being satisfied, except the requisite regulatory approvals have
not been obtained (including, without limitation, approval by the Coast Guard), the Outside
Consummation Date shall be automatically extended by 14 calendar days, or to such other time as
agreed between the Parties.
